      Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 1 of 115




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                      §
In re:                                                §         Chapter 11
                                                      §
FIELDWOOD ENERGY LLC, et al.,                         §         Case No. 20-33948 (MI)
                                                      §
                 Debtors.1                            §         (Jointly Administered)
                                                      §

                             NOTICE OF FILING OF REDLINES OF
                            AMENDED PLAN SUPPLEMENT EXHIBITS

                 PLEASE TAKE NOTICE that on May 27, 2021, the Debtors filed the Notice of

Filing of Plan Supplement in Connection with Fourth Amended Joint Chapter 11 Plan of

Fieldwood Energy LLC and its Affiliated Debtors [Docket No. 1394] (the “Plan Supplement”),

including copies of (i) a Schedule of Assumed Contracts as Exhibit D annexed thereto (the “May

27 Schedule of Assumed Contracts”), (ii) the Apache Definitive Documents as Exhibit H

annexed thereto, which included the Plan of Merger as Exhibit 5 annexed thereto (the “May 27

Plan of Merger”), (iii) the First Lien Exit Facility Agreement as Exhibit I annexed thereto (the

“May 27 First Lien Exit Facility”), and (iv) Oil and Gas Schedules as Exhibits O1 – O5 annexed

thereto (the “May 27 Oil and Gas Schedules”).

                 PLEASE TAKE FURTHER NOTICE that on June 15, 2021, the Debtors filed

the Notice of Filing of Amended Plan Supplement in Connection with Fourth Amended Joint

Chapter 11 Plan of Fieldwood Energy LLC and its Affiliated Debtors [Docket No. 1562] (the

“Amended Plan Supplement”), including copies of (i) a revised Schedule of Assumed Contracts
1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778);
    Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489);
    Fieldwood SD Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM
    Shelf LLC (8107); Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy
    SP LLC (1971); Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The
    Debtors’ primary mailing address is 2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
      Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 2 of 115




as Exhibit D annexed thereto (the “Revised Schedule of Assumed Contracts”), (ii) the Apache

Definitive Documents as Exhibit H annexed thereto, which included the revised Plan of Merger

as Exhibit 5 annexed thereto (the “Revised Plan of Merger”), (iii) the revised First Lien Exit

Facility Agreement as Exhibit I annexed thereto (the “Revised First Lien Exit Facility”), and

(iv) revised Oil and Gas Schedules as Exhibits O1 – O5 annexed thereto (the “Revised Oil and

Gas Schedules”).

                 PLEASE TAKE FURTHER NOTICE that annexed hereto as Exhibit A is a

changed pages only redline of the Revised Schedule of Assumed Contracts against the May 27

Schedule of Assumed Contracts.

                 PLEASE TAKE FURTHER NOTICE that annexed hereto as Exhibit B is a

changed pages only redline of the Revised Plan of Merger against the May 27 Plan of Merger.

                 PLEASE TAKE FURTHER NOTICE that annexed hereto as Exhibit C is a

changed pages only redline of the Revised First Lien Exit Facility against the May 27 First Lien

Exit Facility.

                 PLEASE TAKE FURTHER NOTICE that annexed hereto as Exhibits D - H are

changed pages only redlines of the Revised Oil and Gas Schedules against the May 27 Oil and Gas

Schedules.




                                               2
     Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 3 of 115




Dated: June 15, 2021
       Houston, Texas

                                   Respectfully submitted,

                                    /s/ Jessica Liou
                                   WEIL, GOTSHAL & MANGES LLP
                                   Alfredo R. Pérez (15776275)
                                   700 Louisiana Street, Suite 1700
                                   Houston, Texas 77002
                                   Telephone: (713) 546-5000
                                   Facsimile: (713) 224-9511
                                   Email: Alfredo.Perez@weil.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Matthew S. Barr (admitted pro hac vice)
                                   Jessica Liou (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   Email: Matt.Barr@weil.com
                                           Jessica.Liou@weil.com

                                   Attorneys for Debtors
                                   and Debtors in Possession




                                      3
     Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 4 of 115




                                     Certificate of Service

       I hereby certify that, on June 15, 2021, a true and correct copy of the foregoing document
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.



                                                      /s/ Jessica Liou
                                                      Jessica Liou
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 5 of 115




                              Exhibit A

             Redline Revised Schedule of Assumed Contracts
                                                                                                                                                                                         Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 6 of 115
               Fieldwood Energy, LLC, et al.
               Prepared May 25 June 11, 2021

               Schedule of Assumed Contracts
               Notes:
               [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
               [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
               [13]] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
               [24]] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
               [35]] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
               [46]] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
               [57]] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
               [68]] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
                     The proposed treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to the Divisive any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Definitive Document Transaction Documents shall control.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Applicable Entity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Credit Bid
Contract ID            #            Contract Date                   Contract Category                                                   Contract Description [1][2]                                                   Known Contract Counterparties [13]                                Debtor Entities [24]                                      Associated Leases [35]                                                                   Related Lease Parties [46]                      Cure Estimate [57]                                  Proposed Contract Treatment [68]                                        FW I                 FW III   FW IV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
                       1                              Oilfield Services                              MSA                                                                                             3D at Depth, Inc.                                                       Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8602
                       2               1/1/2014       Oilfield Services                              MSA                                                                                             Abrado, Inc.                                                            Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8604
                       3               1/1/2014       Oilfield Services                              MSA                                                                                             ACADIAN CONTRACTORS INC                                                 Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8605
                       4               1/1/2014       Oilfield Services                              Master Ground Transportation Contract                                                           ACME TRUCK LINE INC                                                     Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8608
                       5              1/25/2016       Other                                          Master Services Contract - Quarterly Preventive Maintenance (Houston ofc)                       ACS MAINTENANCE SOLUTIONS, INC                                          Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                             $4,378.96                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-16-12185
                       6              11/7/2017       Oilfield Services                              MSA                                                                                             ADAPT CONCEPTS, LLC.                                                    Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8609
                       7               9/6/2018       Oilfield Services                              MSA                                                                                             ADD ENERGY LLC                                                          Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8610
                       8                              Non-Oilfield Services                          Perpetual Software License Agreement                                                            Adobe Software                                                          Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-11-9350
                       9                              Other                                          processes direct deposits, garnishments and tax                                                 ADP                                                                     Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                      10                              Oilfield Services                              Fieldwood Energy LLC Purchase Order Terms and Conditions                                        Advanced Biocatalytics Corporation                                      Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8611
                      11               1/1/2014       Oilfield Services                              MSA                                                                                             Advanced Logisitcs, LLC                                                 Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8612
                      12               4/1/2014       Other Services Agreements                      Response Resources Agreement                                                                    AET Inc.                                                                                                          Area wide                                                                                                                                                                         $0.00                              Assume and assign to Credit Bid Purchaser
                                       4/1/2014                                                      Utilization Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
   2664                                4/1/2020                                                      A&R Utilization Agreement
1-G-12-8613           13                              Oilfield Services                              MSA                                                                                             AGGREKO LLC                                                             Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                     1314              1/1/2014       Non-Oilfield Services                          Consulting Agreement                                                                            AGILINK TECHNOLOGIES INC                                                Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                           $19,980.24                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-11-9258
                     1415                             Non-Oilfield Services                          Consulting Agreements                                                                           AGILINK TECHNOLOGIES INC                                                Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                           $19,980.24                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-11-9351
                     1516                             Oilfield Services                              MSA, Work Order For Quincy Compressor Model QSI-220i                                            AIRE TECHNOLOGIES, COMPRESSED AIR SYSTEMS                               Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8701
                     1617             11/8/2018       Oilfield Services                              Technical Services Contract                                                                     AKER SOLUTIONS INC                                                      Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8615
1-G-12-8616          1718             9/17/2020       Oilfield Services                              Fieldwood Energy LLC Purchase Order Terms and Conditions                                        Alamo Inc.                                                              Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                     1819             12/14/2016      Other Misc.                                    by and between Fieldwood Energy LLC and All Aboard Development Corporation: All Aboard          All Aboard Development Corporation; Walter Oil and Gas Corporation      Fieldwood Energy LLC                      SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                     Development Corp. surrender of interest                                                                                                                                                                                                                                                         CORPORATION, BRISTOW US LLC                                                                                                                                                                                        x
    709
                     1920             7/14/2016       Non-Oilfield Services                          Master Service Agreement                                                                        ALPHEUS DATA SERVICES                                                   Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-11-9260
                     2021                             Non-Oilfield Services                          Master Services Agreements                                                                      ALPHEUS DATA SERVICES                                                   Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-11-9352
1-G-12-8620          2122              1/1/2014       Oilfield Services                              MSA                                                                                             ALTEC, INC                                                              Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
    197              2223             10/01/1997      Lease of Platform Space                        Lease of Platform Space - Amberjack Pipeline Company at GC 65 "A" Platform                      Amberjack Pipeline Company                                              Fieldwood Energy Offshore LLC             GC 65 Lease G05889                                                            WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &                       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                     GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                                                     OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                                                     CHEVRON USA INC, W & T ENER                                                                                                                                                                                                  x




    203              2324             12/01/1997      Facilities & Tie-In Agreements                 Offshore Tie-In - Amberjack Pipeline Company at GC 65 "A" Platform                              Amberjack Pipeline Company                                              Fieldwood Energy Offshore LLC             GC 65 Lease G05889                                                            WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &                       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                     GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                                                     OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                                                     CHEVRON USA INC, W & T ENER                                                                                                                                                                                                  x




   3075              2425             03/27/2017      Facilities & Tie-In Agreements                 APPROVAL BY FIELDWOOD ENERGY OFFSHORE TO ASSIGN AND ADDENDUM TO                                 AMBERJACK PIPELINE COMPANY AND SHELL OFFSHORE INC.                      Fieldwood Energy Offshore LLC             GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                                                   $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                     CONSENT TO ASSIGN BETWEEN AMBERJACK PIPELINE COMPANY AND SHELL                                                                                                                                                                                                                                                                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                     OFFSHORE INC.                                                                                                                                                                                                                                                                                                                                                                                             on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




    704               25              11/01/2016      Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy Offshore LLC and Amberjack Pipeline Company LLC: ROW Amberjack Pipeline Company LLC                                                     Fieldwood Energy Offshore LLC             GC 19/65                                                                                                                                                                          $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                      Agreements                                     OCS-G 17685 -16 inch pipeline
    731               26              03/27/2017      Offshore Tie-in Agreement                      by and between Fieldwood Energy Offshore LLC, Fieldwood Energy LLC and Amberjack      Amberjack Pipeline Company LLC                                                    Fieldwood Energy Offshore LLC             GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                     Pipeline Company LLC: Consent of PSA between Empire and Amberjack subject to addendum                                                                                                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




                      27              07/11/2009      Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline, collectively, “the Producers”,    Amberjack Pipeline, Chevron Pipe Line Company                           Fieldwood Energy LLC                      MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                      Management, Ownership Agreements               become owners in the Amberjack Pipeline. by and between Fieldwood Energy LLC and ?                                                                                                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x



   1527
   1528               28              07/11/2009      Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline, collectively, “the Producers”,    Amberjack Pipeline, Chevron Pipe Line Company                           Fieldwood Energy LLC                      MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                      Management, Ownership Agreements               become owners in the Amberjack Pipeline. by and between Fieldwood Energy LLC and ?                                                                                                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




                      29              07/11/2009      Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline, collectively, “the Producers”,    Amberjack Pipeline, Chevron Pipe Line Company                           Fieldwood Energy LLC                      MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                      Management, Ownership Agreements               become owners in the Amberjack Pipeline. by and between Fieldwood Energy LLC and?                                                                                                                                                                                                                                                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x



    1529
   ADD 3              30                              Non-Oilfield Services                          Addendum to Existing Interior Landscaping Agreement effective 03/03/2020                        AMBIUS                                                                  Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                             $3,494.77                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
   3045               31              06/01/2000      Marketing - Connection Agreement               Connection Agreement between Ambjerck Pipeline and Anadkaro, Shell and Ocean Energy, INC. Ambjerck Pipeline and Anadkaro, Shell and Ocean Energy, INC.                                                            GI 116 Lease G13944                                                            W & T OFFSHORE INC                                                                                  $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




                      32              2/17/2014       Oilfield Services                              Master Rental Services Agreement                                                                Amega West Services, LLC                                                Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8621
                      33              10/01/1995      Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN AMERADA HESS CORPORATION                               AMERADA HESS CORPORATION AND VASTAR RESOURCES INC.                                                                WD 121 Lease G19843, WD 122 Lease G13645                                      TAMPNET INC                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
    175                                                                                              AND VASTAR RESOURCES INC.
                      34              03/07/1996      Joint Development / Venture / Exploration      JOINT DEVELOPMENT AREA AGREEMENT DATED MARCH 7, 1996, BY AND BETWEEN                            Amerada Hess Corporation, Vastar Resources Inc., Hardy Oil & Gas       Fieldwood Energy LLC; Fieldwood EnergyEI 107 Lease G15241, EI 108 Lease G03811, EI 117 Lease G34293, EI 118                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                      Agreements                                     LOUISIANA LAND AND EXPLORATION COMPANY AND ENSERCH EXPLORATION, INC, ET                         USA, Inc., British-Borneo Exploration, Zilkha Energy Company, LouisianaOffshore LLC                          Lease G15242
                                                                                                     AL COVERING PORTIONS OF BLOCKS 107, 108, 118 AND 117, EUGENE ISLAND.                            Land and Exploration Company, Enserch Exploration, Inc.                                                                                                                                                                                                                                                                                                                                                            x

    180
1-G-12-8622           35              6/28/2018       Oilfield Services                              MSA; Transfer of ABS MSA to Affiliate                                                           American Bureau of Shipping; ABSG Consulting, Inc.                      Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8623           36               1/1/2014       Oilfield Services                              Master Ground Transportation Contract                                                           AMERICAN EAGLE LOGISTICS LLC                                            Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8625           37                              Oilfield Services                              502519_Master Services Agreement dated effective 01/03/2014                                     AMERICAN TANK CO, INC.                                                  Fieldwood Energy LLC                      n.a.                                                                          n.a.                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    307               38              03/25/2004      Joint Development / Venture / Exploration      Amendment to Joint Venture Development Agreement, dated. March 25, 2004 between AnadarkoAnadarko E&P Company LP                                                         Fieldwood Energy Offshore LLC             SS 206 Lease G01522, SS 207 Lease G01523                                                                                                                                           $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                      Agreements                                     E 8t P Company LP: Chevron U.S.A. Inc.; Hunt Oil Company, Hunt Petroleum, the
                                                                                                     George,R..Brown Partnership LP, Offshore Investment ,Cov and the'Lamar Hunt Trust Estate,,                                                                                                                                                                                                                                                                                                                                                                                                                         x                              x
                                                                                                     whereby the Unit 'was expanded

    207               39              03/01/1998      Unit Agreement and/or Unit Operating           UNIT OPERATING AGREEMENT DATED MARCH 1, 1998, BY AND BETWEEN ANADARKO                           ANADARKO PETROLEUM CORPORATION AND SHELL OFFSHORE Fieldwood Energy Offshore LLC                                   GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                      Agreement                                      PETROLEUM CORPORATION AND SHELL OFFSHORE INC.                                                   INC.                                                                                                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                     UNIT NO.754398019                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




    208               40              03/01/1998      Unit Agreement and/or Unit Operating           UNIT AGREEMENT FOR OUTER CONTINENTAL SHELF EXPLORATION, DEVELOPMENT, ANADARKO PETROLEUM CORPORATION, AND SHELL OFFSORE                                                                                            GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                      Agreement                                      AND PRODUCTION OPERATIONS ON THE GRAND ISLE BLOCK 116 UNIT, DATED MARCH INC. UNIT NO.754398019                                                                                                                                                                                                                                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                     1, 1998, BY AND BETWEEN ANADARKO PETROLEUM CORPORATION, AND SHELL                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                     OFFSORE INC. UNIT NO.754398019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




    212               41              03/02/1998      Letter Agreement - Other Land                  LETTER AGREEMENT DATED MARCH 2, 1998, BY AND BETWEEN ANADARKO                                   ANADARKO PETROLEUM CORPORATION, ET AL, AND AMOCO                        Fieldwood Energy Offshore LLC             GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                                                  $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                     PETROLEUM CORPORATION, ET AL, AND AMOCO PRODUCTION COMPANY, ET AL.                              PRODUCTION COMPANY, ET AL.                                                                                                                                                                                                                                                                                                                                                                                                   x

   3064               42              06/01/2000      Marketing - Connection Agreement               TIE IN AGREEMENT ON PLATFORM AMBERJACK PIPELINE COMPANY BY AND BETWEEN ANADARKO PETROLEUM CORPORATION, SHELL OFFSHORE, INC.,                                                                                      GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                     ANADARKO PETROLEUM CORPORATION, SHELL OFFSHORE, INC., AND OCEAN        AND OCEAN ENERGY, INC.                                                                                                                                                                                                                                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                     ENERGY, INC.                                                                                                                                                                                                                                                                                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




    300               43              02/01/2004      Joint Operating Agreement                      Joint Operating Agreement by and between Anadarko Petroluem Corporation and Noble Energy, Anadarko US Offshore LLC                                                      Fieldwood Energy LLC                      GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                     Inc. dated effective February 1, 2004 and amended by .
                                                                                                     (a) First Amendment dated 8 Apr 04
                                                                                                     (b) Second Amendment dated 12 Sep 12
                                                                                                     (c) Third Amendment dated 1 Jan 13                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x




    304               44              03/01/2004      Dedication Agreements                          Dedication of GC 282 to ANR Pipeline dated 1 Mar 2004                                           ANR Pipeline Company                                                    Fieldwood Energy LLC                      GC 282 Lease G16727                                                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
   3076               45              09/28/2001      Marketing - Connection Agreement               CONNECTION AGREEMENT INSTALLATION OF FACILITIES                                                 ANR PIPELINE COMPANY, FOREST OIL CORPORATION                                                                      SM 149 Lease G02592                                                                                                                                                                $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x         x




    921               46        Original - 9/30/2013; Non-O&G Real Property Lease / Rental /         Sublease agreement between Fieldwood Energy and Apache                                          Apache                                                                  Fieldwood Energy LLC                      Total Area: B0300, B0150, B0200, L12, L15, L16, L17 and L18Square                                                                                                                 $0.00                              Assume and assign to Credit Bid Purchaser
                                1st Amend 1/14/2014; Sublease Agreements                             Total Area: B0300, B0150, B0200, L12, L15, L16, L17 and L18                                                                                                                                                       Footage: 133,685 SF
                                2nd Amend 9/7/2017;                                                  Square Footage: 133,685 SF
                                3rd Amend 6/7/2018                                                   Address: 2000 W Sam Housotn Pkwy S, Houston, TX 77042
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x




    454               47              06/03/2011      Other Notices                                  Apache Notice Letter, dated June 3, 2011, non-consented EB 159 #A-9 Well, Thru Tubing           Apache                                                                  Fieldwood SD Offshore LLC                 EB 159 Lease G02646                                                           APACHE DEEPWATER LLC                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                                                                                                     Gravel Pack GM 2-2.
                                                                                                                                                                               Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 7 of 115
                            48      11/20/2012     Indemnity and Release Agreement              GAS IMBALANCE SETTLEMENT RELEASE AND INDEMNITY AGREEMENT BETWEEN                              APACHE AND SARATOGA                                                                                  MP 140 Lease G02193                                                            JX NIPPON OIL EXPLORATION USA LTD                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                APACHE AND SARATOGA, AS SUCCESSOR-IN-INTEREST UNDER THE TIE-IN
                                                                                                MEASUREMENT AND ALLOCATION AGREEMENT                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
         3097
                            49      06/15/2012     Marketing - Connection Agreement             REQUEST FOR CONSENT TO ASSIGN SM 149C TIE IN CONNECTION TO SHELL        APACHE AS SUCCESSOR IN INTEREST TO UNION OIL AND                                                                           SM 149 Lease G02592                                                                                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                BETWEEN APACHE AS SUCCESSOR IN INTEREST TO UNION OIL AND FOREST OIL AND FOREST OIL AND EQUILON ENERPRISES                                                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                EQUILON ENERPRISES                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x



         3077
                            50      09/30/2013     Acquisition / PSA / Other Purchase or Sale   Owned property - pay annual taxes Originaly aquired by Apache in 2011 acquistion. Included in Apache Corporation                                                                                   n.a.                                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                   Agreements                                   Project Tobasco Agreement for $1
                                                                                                Total Area: 3 buildings; office/warehouse space
                                                                                                Square Footage: approx. 33,800 SF on approx 6 acres                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                                                                                                Address: 4677 NW Evangeline Thruway Carencro LA

          525
 1-G-XX-XXXXXXX-12207       51    91/302/20132014 Other                                         First Amendment toSublease Agreement                                                          APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
 1-G-XX-XXXXXXX-12221       52     1/23/20142018   Other                                        FirstLetter Agreement Amending Fourth Amendment to Sublease Decommissioning Agreement         APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00           Assume and assign Allocate Pursuant to Credit Bid Purchaser Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x
 1-G-XX-XXXXXXX-12222       53    94/711/20172018 Other                                         SecondFifth Amendment to Sublease Decommissioning Agreement                                   APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00           Assume and assign Allocate Pursuant to Credit Bid Purchaser Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x
                            54       5/21/2018     Other                                        Third Amendment to Sublease Agreement                                                         APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
     1-G-16-12209
 1-G-XX-XXXXXXX-12219       55    97/301/20132016 Other                                         Third Amendment toDecommissioning Agreement                                                   APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
 1-G-XX-XXXXXXX-12220       56    9/301/20132017   Other                                        FirstFourth Amendment to Decommissioning Agreement                                            APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
 1-G-XX-XXXXXXX-12206       57       9/30/2013     Other                                        Second Amendment to DecommissioningSublease Agreement                                         APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00           Assume and Allocate Pursuant assign to Divisive Mergers Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x
 1-G-XX-XXXXXXX-12216       58    79/130/20162013 Other                                         Third Amendment to Decommissioning Agreement                                                  APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                         $0.00 49,783,795**                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
 1-G-XX-XXXXXXX-12217       59    9/130/20172013   Other                                        FourthFirst Amendment to Decommissioning Agreement                                            APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
 1-G-XX-XXXXXXX-12218       60    19/330/20182013 Other                                         Letter Agreement Amending FourthSecond Amendment to Decommissioning Agreement                 APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
 1-G-XX-XXXXXXX-12208       61    49/117/20182017 Other                                         FifthSecond Amendment to Decommissioning Sublease Agreement                                   APACHE CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                           n.a.                                                                                     $0.00           Assume and Allocate Pursuant assign to Divisive Mergers Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x
          524               62      09/30/2013     Acquisition / PSA / Other Purchase or Sale   Purchased GOM Shelf as a company from Apache                                                  Apache Corporation                                                   GOM Shelf LLC                   BA A0133 g02665, EI 217 g00978, EI 246 810, EI 266 811, EI 267 812, EI 269                                                                                              $0.00                          Assume and allocate pursuant to divisive mergers
                                                   Agreements                                                                                                                                                                                                                                      813, EI 330 g02115, GI 32 174, GI 39 126, GI 39 126, GI 40, GI 41, GI 41, GI
                                                                                                                                                                                                                                                                                                   42, GI 43, GI 44, GI 46, GI 47, GI 48, GI 52, HI 110, HI 111, MP 91, MP 296,
                                                                                                                                                                                                                                                                                                   MP 300, MP 303, MP 311, SS 91, SS 198, SS 198, SS 199, SS 199, SM 108,                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                   SM 127, SM 128, SP 75, SP 87, WD 67, WD 68, WD 69, WD 70, WD 71, WD
                                                                                                                                                                                                                                                                                                   94, WD 95, WD 96
         2752              6263     01/13/2003     Farmout Agreement                            Farmout Agreement between Apache Corporation & Hunt Petroleum (AEC), Inc.                     Apache Corporation & Hunt Petroleum (AEC), Inc.                                                      SM 40 Lease G13607                                                           SANARE ENERGY PARTNERS, LLC                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
          291              6364     05/19/2003     Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between FIELDWOOD ENERGY OFFSHORE APACHE CORPORATION (SUCCESSOR TO SPINNAKER                                              Fieldwood Energy Offshore LLC   SS 301 Lease G10794                                                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                   Consents                                     LLC(SUCCESSOR TO GRYPHON EXPLORATION COMPANY) ANDAPACHE CORPORATION EXPLORATION COMPANY, L.L.C.)
                                                                                                (SUCCESSOR TO SPINNAKER EXPLORATION COMPANY, L.L.C.)                                                                                                                                                                                                                                                                                                                                                                                                                                         x


         3066              6465     08/01/2010     Marketing - Service Agreement                SERVICE AGREEMENT SOUTH PASS 49 PIPELINE QUALITY BANK SERVICES BY AND                         APACHE CORPORATION AND ALLOCATION SPECIALIST, LTD.                                                   SP 49                                                                                                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                BETWEEN APACHE CORPORATION AND ALLOCATION SPECIALIST, LTD.                                                                                                                                                                                                                                                                                                                                                                                                                               x

          503              6566     02/01/2013     Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN APACHE CORPORATION AND     APACHE CORPORATION AND ENERGY XXI GOM, LLC                                                     Fieldwood Energy LLC            SP 62 Lease G01294, VK 899 Lease G34408                                                                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                ENERGY XXI GOM, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
          502              6667     02/01/2013     Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN APACHE CORPORATION APACHE CORPORATION AND ENERGY XXI GOM, LLC - AREA OF                                           Fieldwood Energy LLC            SP 62 Lease G01294, VK 899 G34408                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                   Consents                                     AND ENERGY XXI GOM, LLC                                             MUTUAL INTEREST; APACHE CORPORATION, GOM SHELF LLC                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                    AND ENERGY XXI GOM LLC
         2931              6768     06/30/2003     Lease of Platform Space                      by and between Apache Corporation and Hunt Petroleum (AEC), Inc.    Apache Corporation and Hunt Petroleum (AEC), Inc.                                                                              SM 40 Lease G13607                                                                 SANARE ENERGY PARTNERS, LLC                                                          $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
         3094              6869     02/09/2009     Facilities & Tie-In Agreements               TIE-IN, MEASUREMENT AND ALLOCATION AGREEMENT BETWEEN APACHE                                   APACHE CORPORATION AND LOBO OPERATING, INC.(Grand Bay                                                MP 140 Lease G02193                                                            JX NIPPON OIL EXPLORATION USA LTD                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                CORPORATION AND LOBO OPERATING, INC.(Grand Bay Receiving Station)                             Receiving Station)                                                                                                                                                                                                                                                                                                                                                                         x

          376              6970     08/20/2007     Option Agreement                             OPTION AGREEMENT BY AND BETWEEN APACHE CORPORATION AND MAGNUM                                 APACHE CORPORATION AND MAGNUM HUNTER PRODUCTION,                     Fieldwood Energy LLC            ST 287 Lease G24987                                                            RIDGEWOOD ENERGY CORPORATION                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                HUNTER PRODUCTION, INC.                                                                       INC.                                                                                                                                                                                                                                                                                                                                                                                           x
         2763              7071     11/08/2012     Operating Agreement - Other                  Attached to and made part of that certain Participation Agreement dated November 8, 2012 by   Apache Corporation and Monforte Exploration LLC                                                      SM 48 Lease 786                                                                                                                                                         $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                and between Apache Corporation and Monforte Exploration LLC                                                                                                                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x




         2764              7172     11/08/2012     Property Participation & Exchange Agreements Participation Agreement dated November 8, 2012 by and between Apache Corporation and          Apache Corporation and Monforte Exploration LLC                                                      SM 48 Lease 786                                                                                                                                                         $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                Monforte Exploration LLC                                                                                                                                                                                                                                                                                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x




         2951              7273     02/01/1999     Operating Agreement - Other                  b/b Apache Corporation and PETSEC Energy Inc.                                                 Apache Corporation and PETSEC Energy Inc.                                                            MP 5 Lease SL13890, MP 6 Lease SL03771, MP 6 Lease SL13580, MP 6                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                   Lease SL13891, MP 7 Lease SL03773, MP 7 Lease SL13892, MP 91 Lease                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                                                   G14576
          382              7374     11/15/2007     Property Participation & Exchange Agreements PARTICIPATION AGREEMENT BY AND BETWEEN APACHE CORPORATION AND                                  APACHE CORPORATION AND RIDGEWOOD ENERGY                             Fieldwood Energy LLC            ST 287 Lease G24987                                                            RIDGEWOOD ENERGY CORPORATION                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                RIDGEWOOD ENERGY CORPORATION As Amended 10 January 2009” here as there is an                   CORPORATION
                                                                                                amendment, dated 10 Jan 2009 that describes both the ORRI we pay to Magnum Hunter and the
                                                                                                provenance by which Ridgewood never received an assignment in ST 287 as they went Non
                                                                                                Consent in the Side Track, but they still retain their share of PA (25%) in the Tophole of the                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                Producer on ST 287 (via the OA of the same date as the original PA at #382)




          383              7475     11/15/2007     Joint Operating Agreement                    OPERATING AGREEMENT BY AN D BETWEEN APACHE CORPORATION AND                                    APACHE CORPORATION AND RIDGEWOOD ENERGY                                                              ST 287 Lease G24987                                                            RIDGEWOOD ENERGY CORPORATION                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                RIDGEWOOD ENERGY CORPORATION                                                                  CORPORATION                                                                                                                                                                                                                                                                                                                                                                                    x
         3095              7576     11/20/2021     Facilities & Tie-In Agreements               AMENDMENT TO PROVIDE FOR FUEL GAS BETWEEN APACHE CORPORATION AND                              APACHE CORPORATION AND SARATOGAS RESULOURCES, INC.                                                   MP 140 Lease G02193                                                            JX NIPPON OIL EXPLORATION USA LTD                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                SARATOGAS RESULOURCES, INC.                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
          449              7677     03/15/2011     Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN APACHE CORPORATION AND                               APACHE CORPORATION AND STONE ENERGY OFFSHORE LLC                     Fieldwood Energy LLC            MP 314, 315 Lease G33693, MP 315 Lease G08467                                      EPL OIL & GAS, LLC; HE&D OFFSHORE LP, TALOS ENERGY OFFSHORE, LLC                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                STONE ENERGY OFFSHORE LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
          489              7778     09/17/2012     Property Participation & Exchange Agreements PARTICIPATION AGREEMENT BY AND BETWEEN APACHE CORPORATION AND WALTER                          APACHE CORPORATION AND WALTER OIL & GAS CORPORATION                  Fieldwood Energy LLC            GI 54 Lease G27173                                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                OIL & GAS CORPORATION                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
         2947              7879     07/01/2013     Joint Operating Agreement                    Joint Exploration Agreement dated 9/30/2013 but effective 7//1/2013 b/b Apache Corporation,   Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC,      Fieldwood Energy LLC; GOM Shelf LLC WC 111 Lease 82, WC 130 Lease G12761, WC 144 Lease G01953, WC163 BISSO EXPLORATION &, FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1 LP; BISSO                              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                Apache Shelf, Inc., Apache Deepwater LLC, Apache Shelf Exploration LLC, Fieldwood Energy      Apache Shelf Exploration LLC, Fieldwood Energy LLC, and GOM Shelf;                                     Lease G05299, WC 165 Lease 758, WC 172 Lease G01998, WC 225 Lease EXPLORATION &, CALLON PETROLEUM OPERATING CO, W & T OFFSHORE INC; ANKOR                                   Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                LLC, and GOM Shelf; OA attached as Exhibit D                                                  OA attached as Exhibit D                                                                               G00900, WC 269 Lease G13563, WC 290 Lease G04818, WC 295 Lease         ENERGY LLC; PEREGRINE OIL AND GAS II, LLC; Chevron USA Production Company, CNOOC                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                                     G24730, WC 300 Lease G15078, WC 310 Lease G17789, WC 401 Lease         MARKETING U.S.A. INC., COX OPERATING, L.L.C., SHELL TRADING (US) COMPANY
                                                                                                                                                                                                                                                                                                     G07619, WD 34 Lease G03414, WD 38 Lease G22772, WD 41 Lease
                                                                                                                                                                                                                                                                                                     G01073, WD 42 Lease G16470, WD 67 Lease 179, WD 68 Lease 180, WD 69
                                                                                                                                                                                                                                                                                                     Lease 181, WD 70 Lease 182, WD 71 Lease 838, WD 75 Lease G01085, WD
                                                                                                                                                                                                                                                                                                     90 Lease G01089, WD 94 Lease 839, WD 95 Lease G01497, WD 96 Lease
                                                                                                                                                                                                                                                                                                     G01498, WD 103 Lease 840, WD 104 Lease 841, WD 105 Lease 842, WD
                                                                                                                                                                                                                                                                                                     121 Lease G19843, WD 122 Lease G13645, WD 128 Lease G10883, WD 133
                                                                                                                                                                                                                                                                                                     Lease G1106, EC 2 Lease 16475, WC 33 Lease 16473, EC 24 Lease
                                                                                                                                                                                                                                                                                                     G04098, EI 224 Lease G05504, EI 307 Lease G02110, MI 623 Lease G50000,
                                                                                                                                                                                                                                                                                                     MI 635 Lease G06043, ST 311 Lease G31418, VR 271 Lease G04800, WC
                                                                                                                                                                                                                                                                                                     110 Lease 81, EI 10 Lease G23851, MC 21 Lease G28531, VK 823 Lease
                                                                                                                                                                                                                                                                                                     G10942, BA 491 Lease G06069, BA A47 Lease G03940, BA A 105 Lease
                                                                                                                                                                                                                                                                                                     G01757, BA A133 Lease G02665, BS 41 Lease
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x   x   x   x




          237              7980     12/15/1999     Letter Agreement - Other Land                Letter Agreement, dated December 15, 1999, between Apache Corporation, Chevron U.S.A.         Apache Corporation, Chevron U.S.A. Production Company, Kelley Oil    Fieldwood Energy Offshore LLC   MP 77 Lease G04481                                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Production Company, Kelley Oil Corporation, Key Production Company, Mobil Exploration &       Corporation, Key Production Company, Mobil Exploration & Producing
                                                                                                Producing U.S. Inc. and                                                                       U.S. Inc. and
                                                                                                Sabco Oil and Gas Corporation, regarding the OCS-G 4481 #A-23 Well, Main Pass Block 77,       Sabco Oil and Gas Corporation                                                                                                                                                                                                                                                                                                                                                              x           x
                                                                                                Main Pass Block 151 Field, Offshore. LA. Note: only have Key's executed cop



1493;1494;1495;1496;1497    81                     Marketing - Construction, Operations,        Owners constructed and own the Lateral Line which is used to connect Gas supplies in the High Apache Corporation, Enterprise GTM Offshore Operating Company, LLCFieldwood Energy LLC               HI A-376 G02754, HI A-376 G02754, HI A-573, WC 290, WC 172                     n.a.                                                                                     $0.00                          Assume and allocate pursuant to divisive mergers
                                                   Management, Ownership Agreements             Island Area to s trunk pipelinesystem owned hy High Island Offshore System. Theis Agreement
                                                                                                sets forth Operator and Owners rights and responsibilities with respe by and between Fieldwood                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                                Energy LLC and and

          506              8082     02/01/2013     Joint Development / Venture / Exploration    MP 296 EXXI Exploration Agreement\Exploration Agreement Apache & Energy XXI 2-1-2013 with APACHE CORPORATION, GOM SHELF LLC, ENERGY XXI GOM LLC Fieldwood Energy LLC                               MP 296 Lease G01673                                                                EPL OIL & GAS, LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                   Agreements                                   Exhibits (less B)                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
         2946              8183     04/23/2013     Operating Agreement - Other                  Amendment and Ratification of OA eff. 4/23/2013 b/b Apache Corporation, GOM Shelf, BDX    Apache Corporation, GOM Shelf, BDX Ecploration, BDX Group, GOM Shelf LLC                                 SS 68 Lease G02917, SS 91 Lease G02919                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Ecploration, BDX Group, Shoreline Offshore and Tenkay Resources                           Shoreline Offshore and Tenkay Resources                                                                                                                                                                                                                                                                                                                                                        x

         2753              8284     06/30/2003     Farmout Agreement                            Amendment to Farmout Agreement dated 01-13-2003 Ratification of Joint Area Agreement dated Apache Corporation, Hunt Petroleum AEC Inc and LLOG Exploration                                         SM 40 Lease G13607, SM 41 Lease G01192                                         SANARE ENERGY PARTNERS, LLC                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                06-01-2003 SM 40 and SM 41 Between Apache Corporation, Hunt Petroleum AEC Inc and          Offshore Inc.
                                                                                                LLOG Exploration Offshore Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                               x


          512               85      07/01/2013     Acquisition / PSA / Other Purchase or Sale   PURCHASE AND SALE AGREEMENT by and among APACHE CORPORATION,APACHE                            Apache Corporation; Apache Deepwater LLC; Apache Shelf, INC.         Fieldwood Energy LLC            MULTIPLE, ST 67, EI 119, EI 120, EI 125, EI 126, PL 11, WC 110, WC 111, GI                                                                                              $0.00                          Assume and allocate pursuant to divisive mergers
                                                   Agreements                                   SHELF, INC., and                                                                                                                                                                                   39, GI 39, GI 40, GI 41, GI 41, GI 42, GI 46, GI 47, GI 48, GI 32, GI 43, GI 44,
                                                                                                APACHE DEEPWATER LLC collectively as the Sellers, and FIELDWOOD ENERGY LLCas                                                                                                                       GI 52, WD 67, WD 68, WD 69, WD 70, WC 71, WC 102, SM 241, SS 30, SS
                                                                                                Buyer and GOM SHELF LLC Dated as of July 18, 2013                                                                                                                                                  31, SS 32, SS 33, SS 150, SS 154, EI 189, EI 175, EI 188, EI 53, EI 208, SS
                                                                                                                                                                                                                                                                                                   198, SS 199, WC 20, VR 131, SM 48, SM 108, EI 246, EI 266, EI 267, EI 269,
                                                                                                                                                                                                                                                                                                   SS 169, WD 71, WD 94, WD 103, WD 104, WD 105, EC 2 SL16473, EC 2
                                                                                                                                                                                                                                                                                                   SL16475, EI 227, EC 265, EC 278, EI 217, SS 248, SS 249, SS 271, SS 274,
                                                                                                                                                                                                                                                                                                   WD 41, WD 73 G01083, WD 75, WD 90, WD 133, WD 133, SM 10, SM 11,
                                                                                                                                                                                                                                                                                                   SM 41, SM 66, SM 76, EI 158, ST 161, SP 62, MP 300, EC 9/14, WD 95, WD
                                                                                                                                                                                                                                                                                                   96, SS 204, SS 206, SS 207, SS 216, SP 61, SP 65, SP 66, SP 70, SP 89, MP
                                                                                                                                                                                                                                                                                                   289, MP 290, MP 296, BA A105, HI 129, WC 35, WC 66, SP 64, WC 144, VR
                                                                                                                                                                                                                                                                                                   265, EI 255, ST 148, MP 152, MP 153, EC 338, EI 307, EI 315, EI 330, GI 76,
                                                                                                                                                                                                                                                                                                   GI 94, MP 140, MP 311, VR 369, VR 386, SM 106, SM 132, SM 268, SM 269,
                                                                                                                                                                                                                                                                                                   EI 333, EI 342, EI 361, HI 110, HI 111, HI A-474, HI A-489, HI A-572, HI A-573,
                                                                                                                                                                                                                                                                                                   EC 3

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x




         3309               86      09/27/2013     Abandonment / Decommissioning Agreement      FULLY-PAID UP TURNKEY REMOVAL CONTRACT by and among APACHE CORPORATION, Apache Corporation; Apache Deepwater LLC; Apache Shelf, INC.                               GOM Shelf LLC                   MULTIPLE                                                                                                                                                                $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                AP ACHE SHELF, INC., AND APACHE DEEPWATER LLC, as Company and GOM SHELF LLC,
                                                                                                as Contractor, Dated as of September 27, 2013                                                                                                                                                                                                                                                                                                                                                                                                                                            x


          600              8387     11/07/2014     Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration LLC, Apache Offshore           Apache Corporation; Apache Offshore Petroleum Limited Partnership;   Fieldwood Energy LLC            SS 259 Lease G05044                                                            APACHE OFFSHORE INVESTMENT GP                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                 Petroleum Limited Partnership and Apache Corporation                                         Apache Shelf Exploration LLC                                                                                                                                                                                                                                                                                                                                                               x

          601              8488     11/07/2014     Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration LLC, Apache Offshore           Apache Corporation; Apache Offshore Petroleum Limited Partnership;   Fieldwood Energy LLC            ST 276 Lease G07780                                                            APACHE OFFSHORE INVESTMENT GP                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                 Petroleum Limited Partnership and Apache Corporation                                         Apache Shelf Exploration LLC                                                                                                                                                                                                                                                                                                                                                               x

          603              8589     11/07/2014     Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration LLC, Apache Offshore           Apache Corporation; Apache Offshore Petroleum Limited Partnership;   Fieldwood Energy LLC            ST 296 Lease G12981                                                            APACHE OFFSHORE INVESTMENT GP                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                 Petroleum Limited Partnership and Apache Corporation                                         Apache Shelf Exploration LLC                                                                                                                                                                                                                                                                                                                                                               x

          602              8690     11/07/2014     Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration LLC, Apache Offshore           Apache Corporation; Apache Offshore Petroleum Limited Partnership;   Fieldwood Energy LLC            ST 295 Lease G05646                                                            APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                 Petroleum Limited Partnership and Apache Corporation                                         Apache Shelf Exploration LLC                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                            Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 8 of 115
               536              8791         12/28/2013   Well / Prospect Proposals                     Letter proposing well B-19 MP 302 well by and between Fieldwood Energy LLC, GOM Shelf              Apache Corporation; Apache Shelf Exploration LLC                   Fieldwood Energy LLC                 MP 302 Lease G32264                                                      APACHE SHELF EXPLORATION LLC, EPL OIL & GAS, LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        LLC, Apache Corporation and Apache Shelf Exploration LLC                                                                                                                                                                                                                                                                                                                                                                                                                           x

               509              8892         03/15/2013   Joint Development / Venture / Exploration     Exploration Venture for portions of VR 271 SM 87 by and between Fieldwood Energy Offshore          Apache Corporation; Pisces Energy LLC                              Fieldwood Energy Offshore LLC        VR 271; Lease G04800, SM 87 Lease G24870                                 CASTEX OFFSHORE, INC.                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                          Agreements                                    LLC, Apache Corporation and Pisces Energy LLC                                                                                                                                                                                                                                                                                                                                                                                                                                      x

               456              8993         08/25/2011   Property Participation & Exchange Agreements PARTICIPATION AGREEMENT b/b APACHE CORPORATIONand CASTEX OFFSHORE, INC., APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                                            Fieldwood Energy LLC                 SS 189 Lease G04232                                                      CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                       ET AL                                                                                                                                                                                                                                                                                CORPORATION, BRISTOW US LLC                                                                                                                                                                    x

               475              9094         05/01/2012   Other Transportation Agreements               CONDENSATE TRANSPORT & SEPARATION AGREEMENT b/b APACHE                                             APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                 Fieldwood Energy LLC                 SS 189 Lease G04232                                                      CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        CORPORATIONand CASTEX OFFSHORE, INC., ET AL                                                                                                                                                                                                                                         CORPORATION, BRISTOW US LLC                                                                                                                                                                    x

               378              9195         09/21/2007   Farmout Agreement                             FARMOUT AGREEMENT b/b APACHE CORPORATIONand SENECA RESOURCES                                       APACHE CORPORATIONand SENECA RESOURCES CORPORATION Fieldwood Energy LLC                                 SS 189 Lease G04232                                                      CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        CORPORATION                                                                                                                                                                                                                                                                         CORPORATION, BRISTOW US LLC                                                                                                                                                                    x

               428              9296         12/14/2009   OPTION AGREEMENT                              OPTION AGREEMENT b/b APACHE CORPORATIONand WALTER OIL & GAS                                        APACHE CORPORATIONand WALTER OIL & GAS CORPORATION,                Fieldwood Energy LLC                 SS 189 Lease G04232                                                      CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        CORPORATION, ET AL                                                                                 ET AL                                                                                                                                                                            CORPORATION, BRISTOW US LLC                                                                                                                                                                    x

               434              9397         02/01/2010   Farmout Agreement                             FARMOUT AGREEMENT b/b APACHE CORPORATIONand WALTER OIL & GAS                                       APACHE CORPORATIONand WALTER OIL & GAS CORPORATION,                Fieldwood Energy LLC                 SS 189 Lease G04232                                                      CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        CORPORATION, ET AL                                                                                 ET AL                                                                                                                                                                            CORPORATION, BRISTOW US LLC                                                                                                                                                                    x

                56              9498         09/15/1978   Joint Operating Agreement                     Amendment of Operating Agreement, dated September 15, 1978, between Amoco Production               Apache Deepwater                                                   Fieldwood SD Offshore LLC            EB 160 Lease G02647, EB 161 Lease G02648                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Company, Mobil Oil Corporation, and 'Union Oil Company of California.                                                                                                                                                                                                                                                                                                                                                                                                                      x

                44              9599         09/01/1975   Joint Operating Agreement                     First Amendment to Operating. Agreements, dated effective September 1, 1975, between Mobil Apache Deepwater                                                           Fieldwood SD Offshore LLC            EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB        APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Oil Corporation, Amoco Production Company, and 'Union Oil Company of Califomia.                                                                                                                            161 Lease G02648                                                                                                                                                                                                                                                                x

                58              96100        11/13/1978   Joint Operating Agreement                     Second Amendment to Operating Agreements, dated effective; November 13, 1978,.between              Apache Deepwater                                                   Fieldwood SD Offshore LLC            EB 158 Lease G02645                                                      APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Mobil Oil Corporation, Amoco Production Company, and Union Oil Company of Califomia                                                                                                                                                                                                                                                                                                                                                                                                        x

                59              97101        11/13/1978   Joint Operating Agreement                     Fourth Amendment to Operating Agreements, dated effective; November 13, 1978,.between              Apache Deepwater                                                   Fieldwood SD Offshore LLC            EB 158 Lease G02645                                                      APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Mobil Oil Corporation, Amoco Production Company, and Union Oil Company of Califomia                                                                                                                                                                                                                                                                                                                                                                                                        x

                65              98102        01/01/1980   Joint Operating Agreement                     Third Amendment to Operating Agreements, dated effective January 1, 1980, between Mobil Oil Apache Deepwater                                                          Fieldwood SD Offshore LLC            EB 158 Lease G02645                                                      APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Corporation, Amoco Production Company, and Union Oil Company bf Califomia.                                                                                                                                                                                                                                                                                                                                                                                                                 x

                68              99103        04/22/1980   Joint Operating Agreement                     Amendment to Operating Agreement, dated April 22, 1980, between Union Oil Company, of     Apache Deepwater                                                            Fieldwood SD Offshore LLC            EB 159 Lease G02646, EB 160 Lease G02647                                 APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Califomia and,Amoco;Production Company.                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                87             100104        07/01/1986   Joint Operating Agreement                     Amendment to Operating Agreement, dated effective July 1, 1986,, between Amoco Production Apache Deepwater                                                            Fieldwood SD Offshore LLC            EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB        APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Company; Union Oil Company of California, and Mobil ProducingTexas & New Mexico, Inc.                                                                                                                      161 Lease G02648                                                                                                                                                                                                                                                                x

               250             101105        01/01/2001   Joint Operating Agreement                     Fifth Amendment to Operating Agreements, dated effective January 1,, 2001, between Union Oil Apache Deepwater                                                         Fieldwood SD Offshore LLC            EB 158 Lease G02645                                                      APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Company of Califomia and 'Vastar Offshore,Inc                                                                                                                                                                                                                                                                                                                                                                                                                                              x

               251             102106        01/15/2001   Joint Operating Agreement                     Amendment to Operating Agreement,, dated January 15, .2001, between Union Oil Company,             Apache Deepwater                                                   Fieldwood SD Offshore LLC            EB 158 Lease G02645                                                      APACHE DEEPWATER LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Amoco Production Company, and Vastar Offshore,'Inc                                                                                                                                                                                                                                                                                                                                                                                                                                         x

               517             103107        07/01/2013   Assignment of Oil & Gas Leasehold Interest(s) Stipulates the interest held by Apache Offshore Petroleum Limited Partnership, Fieldwood           Apache Offshore Petroleum Limited Partnership                      Fieldwood Energy LLC                 PN 969 G05953                                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Energy LLC and Third parties                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                97               108         10/31/1988   Farmout Agreement                             Farmout Agreement 10/31/1988                                                                       Apache Shelf                                                       Fieldwood Energy LLC                 BA 491 Lease G06069                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               107               109         03/10/1989   Farmout Agreement                             Ratification of Farmout Agreement 3/10/1989                                                        Apache Shelf                                                       Fieldwood Energy LLC                 BA 491 Lease G06069                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               134               110         12/01/1992   Farmout Agreement                             Farmout 12/1/1992                                                                                  Apache Shelf                                                       Fieldwood Energy LLC                 VR 363 Lease G09522                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
               148               111         12/30/1993   Operating Agreement - Other                   WD 90, WD 103 Operating AgreementS 12-30-1993                                                      Apache Shelf                                                       Fieldwood Energy LLC                 WD 0090 Lease G01089, WD 0103 Lease G12360                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               241               112         02/07/2000   Operating Agreement - Other                   Operating Agreement eff. 2-7-00                                                                    Apache Shelf                                                       Fieldwood Energy LLC                 HI 206 Lease G20660                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               321               113         08/01/2004   Operating Agreement - Other                   Operating Agreement 8/1/04                                                                         Apache Shelf                                                       Fieldwood Energy LLC                 HI A341 Lease G25605                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               367               114         10/17/2006   Joint Operating Agreement                     Operating Agreement eff. 10-17-06                                                                  Apache Shelf                                                       Fieldwood Energy LLC                 EC 37 Lease G25933                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               2779              115         01/04/2007   Farmout Agreement                             Farmout Agreement                                                                                  Apache Shelf                                                                                            SM 44 Lease G23840                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               2778              116         03/08/2007   Property Participation & Exchange AgreementsParticipation Agreement as Amended                                                                   Apache Shelf                                                                                            SM 44 Lease G23840                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               136             104117        01/01/1993   Unit Agreement and/or Unit Operating          Unit Operating Agreement eff. 1-1-93                                                               Apache Shelf Exploration                                           Fieldwood Energy LLC                 VK 203 Lease G07890, VK 204 Lease G04921                                 TALOS PRODUCTION LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                          Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
               561             105118        05/02/2014   Letter Agreement - Other Land                 Set forth the agreement between Apache Shelf and Fieldwood for the drilling of the EI 126 A-5      Apache Shelf Exploration LLC                                       Fieldwood Energy LLC                 EI 126 Lease 52                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        well                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
               516             106119        07/01/2013   Joint Operating Agreement                     JOperating Agreement covering OCS-G 32264 MP 302                                                   Apache Shelf Exploration LLC                                       Fieldwood Energy LLC                 MP 302 Lease G32264                                                      APACHE SHELF EXPLORATION LLC, EPL OIL & GAS, LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               533             107120        12/04/2013   Other Lease / Rental Agreement                by and between Fieldwood Energy LLC, GOM Shelf LLC and Apache Shelf Exploration LLC -              Apache Shelf Exploration LLC                                       Fieldwood Energy LLC                 MP 302 Lease G32264                                                      APACHE SHELF EXPLORATION LLC, EPL OIL & GAS, LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Amends certain Slot Rental Agreement dated 12/26/2012                                                                                                                                                                                                                                                                                                                                                                                                                              x

               549             108121        03/13/2014   Elections                                     by and between Fieldwood Energy LLC, GOM Shelf LLC and Apache Shelf Exploration LLC:               Apache Shelf Exploration LLC                                       Fieldwood Energy LLC                 MP 302 Lease G32264                                                      APACHE SHELF EXPLORATION LLC, EPL OIL & GAS, LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Proposal to run casing and election by Apache                                                                                                                                                                                                                                                                                                                                                                                                                                      x

               1085            109122        04/28/2014   Marketing - PHA                               PHA MP311B-MP302B19 by and between Fieldwood and APACHE SHELF EXPLORATION LLC APACHE SHELF EXPLORATION LLC                                                            Fieldwood Energy LLC                 MP 302 Lease G32264                                                      APACHE SHELF EXPLORATION LLC, EPL OIL & GAS, LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        and APACHE SHELF EXPLORATION LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                   x

               514               110         07/01/2013   Operating Agreement - Other                   EI 136 Recorded Memorandum of Operating Agreement and Financing Statement                          Apache Shelf Exploration LLC                                       Fieldwood Energy LLC                 EI 136 Lease G03152                                                      APACHE SHELF EXPLORATION LLC, Transcontinental Gas Pipeline Co LLC               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               515             111123        07/01/2013   Joint Operating Agreement                     EI 136 Operating Agreement covering depths below 19,135' SSTVD                                     Apache Shelf Exploration LLC                                       Fieldwood Energy LLC                 EI 136 Lease G03152                                                      APACHE SHELF EXPLORATION LLC, Transcontinental Gas Pipeline Co LLC               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
               2914            112124        08/19/2019   Preferential Rights Agreement                 Negative Pref election associated with Apache Shelf to Juneuau by and between Apache Shelf Apache Shelf Exploration LLC Fieldwood Energy Offshore LLC & GOM Fieldwood Energy Offshore LLC; GOM             GI 46 Lease 132                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                        Exploration LLC Fieldwood Energy Offshore LLC & GOM Shelf LLC                              Shelf LLC                                                        Shelf LLC                                                                                                                                                                                                                                                                                                                  x

                98             113125        01/01/1989   Operating Agreement - Other                   WD/GI UOA - CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC. AND                               Apache Shelf Exploration LLC, Atlantic Richfield Company, BP          Fieldwood Energy LLC; Fieldwood EnergyGI 32 Lease 174, GI 42 Lease 131, GI 43 Lease 175, GI 44 Lease 176, WD 67 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                        ATLANTIC RICHFIELD COMPANY ET AL                                                                   Exploration & Production Inc., Conoco Inc., Fieldwood Energy Offshore Offshore LLC                          Lease 179, WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD 71                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                           LLC, GOM Shelf LLC, OXY USA Inc., Texaco Producing Inc.                                                     Lease 838                                                                                                                                                   on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




               817             114126        02/22/2019   Joint Development / Venture / Exploration     APA - EXXI MP 295 Side Ltr Agrmnt dtd 2-22-13                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                                        MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                          Agreements                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
               2953            115127        02/01/2013   Operating Agreement - Other                   b/b Apache Shelf Exploration LLC, Fieldwood Energy LLC and Energy XXI GOM, LLC as         Apache Shelf Exploration LLC, Fieldwood Energy LLC and Energy XXI           Fieldwood Energy LLC                 MP 145 G35283, MP 272 Lease G34865, MP 294 N/2 Lease G34394, MP 295 APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        amended                                                                                   GOM, LLC as amended                                                                                              Lease G32263                                                                                                                                                                                                                                                            x
                3              116128        05/01/1995   Unit Agreement and/or Unit Operating          Amendment-to Unit Operating Agreement, dated effective May 1, 1995, by and between Conoco APACHE SHELF EXPLORATION LLC; BP AMERICA PRODUCTION                         Fieldwood Energy Offshore LLC; GOM   GI 46 Lease 132                                                     APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                           $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                          Agreement                                     Inc.,Vastar Resources, Inc., Texaco Exploration and Production Inc. and Oxy USA Inc.      COMPANY                                                                     Shelf LLC                                                                                                                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




               100             117129        01/01/1989   Operating Agreement - Other                   CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC. AND ATLANTIC                                  Apache Shelf Exploration LLC; BP Exploration & Production Inc.;    Fieldwood Energy Offshore LLC; GOM   SS 199 Lease G12358                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        RICHFIELD COMPANY ET AL                                                                            Fieldwood Energy Offshore LLC; GOM Shelf LLC                       Shelf LLC                                                                                                                                                                                                                                                                                                    x

                99             118130        01/01/1989   Operating Agreement - Other                   GI CATCO UOA - CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC.                                Apache Shelf Exploration LLC; BP Exploration & Production Inc.;    Fieldwood Energy Offshore LLC; GOM   GI 39 Lease 126, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                        AND ATLANTIC RICHFIELD COMPANY ET AL Unit No. 891002021                                            Fieldwood Energy Offshore LLC; GOM Shelf LLC                       Shelf LLC                            Lease 130, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 Lease                                                                                       Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                   177                                                                                                                                                             on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




                17             119131        01/21/1966   Unit Agreement and/or Unit Operating          Unit No. 891008784 - SS 271                                                                        Apache Shelf Exploration LLC; Bureau of Ocean Energy Management; Dynamic Offshore Resources NS, LLC; SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS           TALOS ERT LLC, W & T ENERGY VI LLC                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                          Agreement                                                                                                                                        Dynamic Offshore Resources NS, LLC; Fieldwood Energy LLC;            Fieldwood Energy LLC; Fieldwood Energy270 Lease G01037, SS 271 Lease G01038
                                                                                                                                                                                                           Fieldwood Energy Offshore LLC; Hillcrest GOM, Inc.; Talos ERT LLC; W Offshore LLC                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                           & T Energy VI, LLC; W & T Offshore, Inc.

                4              120132        11/21/1955   Unit Agreement and/or Unit Operating          West Delta-Grand Isle Unit Agreement, dated November 21,1955, between Continental Oil              Apache Shelf Exploratoin LLC; BP Exploration & Production Inc.;    Fieldwood Energy Offshore LLC; GOM   GI 32 Lease 174, GI 42 Lease 131, GI 43 Lease 175, GI 44 Lease 176, WD 67 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                          Agreement                                     Company, as unit operator, and The Atlantic Refining Company, Tidewater Associated Oil             Fieldwood Energy Offshore LLC; GOM Shelf                           Shelf LLC                            Lease 179, WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD 71                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                        Company and.Cities Service                                                                                                                                                                                 Lease 838                                                                                                                                                       on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                        Production Company, as non-operators, as amended ; Unit No. 891002454
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




               555             121133        04/01/2014   Farmout Agreement                             Farmout Agreement: OCS-G 13576; East Cameron Block 71 (Limited to the NE/4 of the block            Apache Shelf LLC; CASTEX OFFSHORE INC                              Fieldwood Energy LLC                 EC 71; Lease G13576                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        and a Contract Area created to include the Farmout Area and EC 58 S/2)                                                                                                                                                                                                                                                                                                                                                                                                             x

               109               134         07/01/1989   Operating Agreement - Other                   Operating Agreement eff. 7/1/89                                                                    Apache Shelf, Thistlewood Energy, Endeavour O&G, Agincourt,        Fieldwood Energy LLC                 EI 255 Lease G01958                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                                                                                                                                           Westmount Resources, Arcadia Oil
               226               135         02/11/1999   Operating Agreement - Other                   Operating Agreement eff. 2-11-99                                                                   Apache Shelf, Thistlewood Energy, Endeavour O&G, Agincourt,        Fieldwood Energy LLC                 EI 255 Lease G01958                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                                                                                                                                           Westmount Resources, Arcadia Oil
15;1516;1517;1518;1519;1520;1521;1522;1523
                                122136                    Marketing - Construction, Operations,         The Barnacle Pipeline is comprised of the sections of the Bonito Pipeline System (Segments I       Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners           Fieldwood Energy LLC                 EI 315 Lease G02112, EI 316 Lease G05040, EI 330 Lease G02115, EI 281 ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                          Management, Ownership Agreements              and II), that remained in service after abandonment of Bonito Pipeline. All owners in the Bonito                                                                                                           Lease G09591, EI 282 Lease G09592, EI 329 Lease G02912, EI 337 Lease
                                                                                                        Pipeline assigned their respective interest to Apache (Fielwood) by and between Fieldwood                                                                                                                  G03332, EI 354 Lease G10752, EI 353 Lease G03783, EI 361 Lease G02324                                                                                                                                                                                                   x
                                                                                                        Energy LLC and and

               1481            123137        11/02/2010   Marketing - Construction, Operations,         The Operator is responsible for the entity’s operations, accounting, and reporting detailed in the Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners           Fieldwood Energy LLC                 MC 110 Lease G18192                                                      MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                          Management, Ownership Agreements              Operating Agreement, including pipeline operation, repair, and maintenance, as well as                                                                                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                        admintistative functions such as paying expenses and maintaing records by and between                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                        Fieldwood Energy LLC and and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




               1482            124138        11/02/2010   Marketing - Construction, Operations,         The Operator is responsible for the entity’s operations, accounting, and reporting detailed in the Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners           Fieldwood Energy LLC                 MC 110 Lease G18192                                                      MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                          Management, Ownership Agreements              Operating Agreement, including pipeline operation, repair, and maintenance, as well as                                                                                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                        admintistative functios such as paying expenses and maintaing records by and between                                                                                                                                                                                                                                                                                      on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                        Fieldwood Energy LLC and and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




               504             125139        02/01/2013   Data Agreement                                Data Agreement effective 2-1-2013 by and between Fieldwood Energy LLC, GOM Shelf LLC,        APACHE, GOM SHELF, EXXI, FIELDWOOD                                       Fieldwood Energy LLC; GOM Shelf LLC SP 62 Lease G01294, VK 899 Lease G34408                                                                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Apache Corporation and EXXI                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
               2750            126140        03/05/2012   Withdrawal Agreement                          Apache withdrawas and assigns its interst in the HI 176 Platform A and Pipeline Segment 8569 Apache, Hoactzin                                                                                              HI 176 Lease G06164                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        to Hoactzin and creates an escrow in the amount of $594K for abandonment.                                                                                                                                                                                                                                                                                                                                                                                                          x

                               127141        02/22/2016   Elections                                     by and between Fieldwood Energy LLC, Apache Shelf Exploration LLC, Hall-Houston ExplorationApacheShelf Exploration LLC; GOM Offshore Exploration I, LLC;              Fieldwood Energy LLC                 SS 176 Lease G33646                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        IV, L.P. and GOM Offshore Exploration I, LLC: Hall Houston withdrawal Election             Hall-Houston Exploration IV, L.P.                                                                                                                                                                                                                                                                                                                                                       x
               669
                               128142                     Oilfield Services                             OTHER SERVICES - 544937_Master Services Agreement dated effective 09/01/2016                       A-PORT LLC                                                         Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
           1-G-12-8626
                               129143                     Oilfield Services                             777485_Master_Service_Contract Effective_5-25-2017                                                 APPSMITHS VENTURES LP                                              Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
           1-G-12-8627
                               130144                     Oilfield Services                             700020_Master_Service_Contract Effective_11-1-2013                                                 AQUEOS CORPORATION                                                 Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
           1-G-12-8628
                               131145                     Oilfield Services                             Contract Compression and Aftermarket Services                                                      ARCHROCK PARTNERS OPERATING LP                                     Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
           1-G-12-8630
           1-G-12-8631         132146                     Oilfield Services                             Contract Compression and Aftermarket Services                                                      ARCHROCK SERVICES, LP                                              Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                72             133147        01/01/1982   Joint Operating Agreement                     OPERATING AGREEMENT BY AND BETWEEN SOHIO PETROLEUM COMPANY AND                                     Arena Energy LP; Dynamic Offshore Resources NS, LLC; Fieldwood     Dynamic Offshore Resources NS, LLC; EI 315 Lease G24912                                                       ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        EXXON CORPORATION                                                                                  Energy LLC; Fieldwood Energy Offshore LLC                          Fieldwood Energy LLC; Fieldwood Energy
                                                                                                                                                                                                                                                                              Offshore LLC                                                                                                                                                                                                                                                                                                 x


               750             134148        11/07/2017   Marketing - PHA                               Enhancement and modification to test separator MBD -4010 at HI 547 B Platform - PHA                Arena Energy LP; Manta Ray Offshore Gathering, L.L.C.              Fieldwood Energy LLC                 HI A547                                                                                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Agreement dated May 8, 1998                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                48             135149        04/01/1977   Unit Agreement and/or Unit Operating          UNIT OPERATING AGREEMENT BY AND BETWEEN DEVON ENERGY PRODUCTION ,                                  Arena Energy Offshore, LP; Arena Energy, LP; Energy XXI GOM LLC;   Fieldwood Energy LLC; GOM Shelf LLC EI 330 Lease G02115                                                       ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                          Agreement                                     APACHE CORPORATION, ET AL.                                                                         Fieldwood Energy LLC; GOM Shelf LLC; Renaissance Offshore, LLC                                                                                                                   LLC                                                                                                                                                                                            x
                49             136150        04/01/1977   Unit Agreement and/or Unit Operating          Unit Agreement, JD Sand, Reservoir A, Eugene Isiand Block 330 Field (Unit Number                   Arena Energy Offshore, LP; Arena Energy, LP; Energy XXI GOM LLC;   Fieldwood Energy LLC; GOM Shelf LLC EI 330 Lease G02115, EI 337 Lease G03332                                  ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                          Agreement                                     891016943), dated effective April 1,1977, naming Pennzoil Oil & Gas, Inc., as Operator, and        Fieldwood Energy LLC; GOM Shelf LLC; Renaissance Offshore, LLC                                                                                                                   LLC
                                                                                                        Texaco Inc. and Shell Oil Company, as sub-operators                                                                                                                                                                                                                                                                                                                                                                                                                                x


               763             137151        04/17/2018   Marketing - PHA                               by and between Fieldwood Energy LLC and Arena Energy, LP: Amendment to Production                  Arena Energy, Lp                                                   Fieldwood Energy LLC                 HI A547                                                                                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Handling Service Agreement dated May 8, 1988                                                                                                                                                                                                                                                                                                                                                                                                                                       x

               784             138152        08/08/2018   Elections                                     In accordance with certain Farmout Agreeements dated 12/17/2002, 05/19/2003 and 02/13/2004,Arena Energy, LP; Arena Offshore, LP                                       Fieldwood Energy LLC                 PL 25 Lease G14535                                                       ARENA OFFSHORE LP                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                        Fieldwood elects to decline                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
               848             139153        07/25/2019   Farmout Agreement                             Pursuant to that certain Farmout dated 12/17/2002. Reassignment to Arena and P&A liabilitiy Arena Energy, LP; Arena Offshore, LP                                      Fieldwood Energy LLC                 PL 25 Lease G14535                                                       ARENA OFFSHORE LP                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
                               140154        08/01/2012   Throughput Capacity Lease Agreement           Fieldwood leases capacity to Arena for Barnacle Pipeline                                           Arena Offshore, LP                                                 Fieldwood Energy LLC                 EI 316; EI 330 Barnacle Pipeline Lease G05040, EI 316; EI 330 Barnacle   ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                   Pipeline Lease G02115                                                                                                                                                                                                                                                   x
               486
                               141155                     Oilfield Services                             P&A Contractor                                                                                     ARO SOLUTIONS, LLC                                                 Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
           1-G-12-8635
                                                                                                                                                                   Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 9 of 115
              142156                Oilfield Services                            701006_PO Terms & Conditions dated effective 10/14/2015                                          ARROW MAGNOLIA INTERNATIONAL, INC                                      Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8636
              143157   11/1/2013    Non-Oilfield Services                        Consulting Agreement                                                                             Ascende Inc                                                            Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9340
              144158                Oilfield Services                            529652_Master_Service_Contract Effective_12-31-2019                                              ASRC ENERGY SERVICES OMEGA, LLC                                        Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8637
              145159   12/31/2019   Non-Oilfield Services                        License and System Service Agreement                                                             ASSAI SOFTWARE SERVICES BV                                             Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                        $11,347.31                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9261
              146160   12/31/2019   Non-Oilfield Services                        License and System Services Agreement                                                            ASSAI SOFTWARE SERVICES BV                                             Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                        $11,347.31                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9355
              147161                Oilfield Services                            License and System Services Agreement dated effective December 31, 2019                          ASSAI SOFTWARE SERVICES BV                                             Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                        $11,347.31                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8638
              148162                Non-Oilfield Services                        AT&T Dedicated Ethernet 7663403                                                                  AT & T CORP                                                            Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                         $1,109.42                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
  ADD 6
              149163                Non-Oilfield Services                        AT&T Mobile Business Agreement dated 07/19/2017                                                  AT&T MOBILITY                                                          Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                        $14,234.87                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
  ADD 7
              150164   11/1/2013    Non-Oilfield Services                        Master Services Contract - Offshore Inspection Services (shelf)                                  ATHENA CONSULTING INC                                                  Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9262
1-G-12-8640   151165                Oilfield Services                            554353_Master Services Agreement dated effective 11/01/2013                                      ATHENA CONSULTING INC                                                  Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   123        152166   09/10/1991   Letter Agreement - Other Land                LETTER AGREEMENT BY AND BETWEEN ATLANTIC RICHFIELD COMPANY AND EXXON ATLANTIC RICHFIELD COMPANY AND EXXON CORPORATION                                                   Fieldwood Energy LLC                 ST 67 Lease 20                                                                                                                                           $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 CORPORATION                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
   130        153167   07/01/1992   Joint Operating Agreement                    JOINT OPERATNG AGREEMENT BY AND BETWEEN ATLANTIC RICHFIELD COMPANY ANDATLANTIC RICHFIELD COMPANY AND SAMEDAN OIL                                                        Fieldwood Energy LLC                 ST 67 Lease 20                                                                                                                                           $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                 SAMEDAN OIL CORPORATION                                               CORPORATION                                                                                                                                                                                                                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                             on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x   x




   101        154168   01/01/1989   Operating Agreement - Other                  CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC. AND ATLANTIC                                Atlantic Richfield Company, Texaco Producing Inc., Canadianoxy         Fieldwood Energy Offshore LLC        SS 206 Lease G01522                                                                                                                                      $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                 RICHFIELD COMPANY ET AL                                                                          Offshore Production Company and OXY USA Inc.                                                                                                                                                                                                                                                                                                                                        x           x
   2828       155169   09/13/1991   Letter Agreement - Other Land                Letter Agreement by and between Atlantic Ritchfield Company and Exxon Corporation :              Atlantic Ritchfield Company and Exxon Corporation                                                           ST 53 Lease G04000, ST 67 Lease 20                                                                                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
              156170   07/01/1992   Well Completion Agreement                    Well Completion Agreement by and between Atlantic Ritchfield Company and Samedan Oil             Atlantic Ritchfield Company and Samedan Oil Corporation                                                     ST 67/68 Lease 20                                                                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 Corporation : ST 68 001 Well                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
   2831
  ADD 2       157171                Non-Oilfield Services                        Master Services Contract Effective 05/16/17                                                      Automatic Access Gates LLC                                             Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   2928       158172   06/15/1999   Joint Development / Venture / Exploration    by and between Aviara Energy Corporation and Eugene Island 309, L.L.C.                           Aviara Energy Corporation and Eugene Island 309, L.L.C.                                                     EI 313 Lease G02608                                                      EPL OIL & GAS, LLC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                    Agreements                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
              159173   05/18/1999   Operating Agreement - Other                  by and between Aviara Energy Corporation and Texaco Exploration and Production Inc.              Aviara Energy Corporation and Texaco Exploration and Production Inc.                                        EI 313 Lease G02608                                                      EPL OIL & GAS, LLC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   2927
              160174                Non-Oilfield Services                        Software Licensing Agreement                                                                     AXIO GLOBAL, INC                                                       Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9354
              161175                Oilfield Services                            Labor                                                                                            B & B SERVICES                                                         Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8646
              162176                Oilfield Services                            514517_Master Services Agreement dated effective 01/30/2014                                      B & J MARTIN INC                                                       Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-12-8647
1-G-12-8650   163177                Oilfield Services                            510096_Master Services Agreement dated effective 11/01/2013                                      BAKER HUGHES OILFIELD OPERATIONS INC                                   Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
              164178   09/15/1979   Joint Operating Agreement                    OPERATING AGREEMENT EFFECTIVE SEPTEMBER 15, 1979, BY AND BETWEEN                                 Bandon Oil & Gas, LP; Fieldwood Energy LLC; Fieldwood Energy           Bandon Oil and Gas, LP; Fieldwood     HI A365 Lease G02750, HI A376 Lease G02754                              TAMPNET INC                                                                     $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                 ANADARKO PRODUCTION CO, AS OPERATOR, AND PAN EASTERN EXPLORATION                                 Offshore LLC                                                           Energy LLC; Fieldwood Energy Offshore
                                                                                 COMPANY, DIAMOND SHAMROCK CORPORATION, COLUMBIA GAS DEVELOPMENT                                                                                                         LLC
                                                                                 CORPORATION, TEXASGULF, INC, AND SAMEDAN OIL CORPORATION,                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                 NON-OPERATORS.
    63
              165179                Oilfield Services                            559390_Master Services Agreement dated effective 05/12/2015                                      BARRACUDA OIL TOOLS, LLC                                               Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8651
              166180                Oilfield Services                            700912_Master Services Agreement dated effective 04/14/2015                                      BAYWATER DRILLING LLC                                                  Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8653
              167181                Oilfield Services                            538336_Master Services Agreement dated effective 01/01/2014                                      BEACON RENTAL & SUPPLY INC                                             Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8654
              168182                Oilfield Services                            700538_Master Services Agreement dated effective 04/11/2014                                      BECNEL RENTAL TOOLS, LLC                                               Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-12-8655
              169183                Oilfield Services                            558650_Master Services Agreement dated effective 01/01/2014                                      BEDROCK PETROLEUM CONSULTANTS LLC                                      Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8656
              170184                Oilfield Services                            777960_Master Services Agreement dated effective 08/09/2019                                      BELZONA HOUSTON / OFFSHORE                                             Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8657
              171185                Oilfield Services                            Specialty Coatings Company used in the GOM to Protect the Interior / Exterior Surfaces from      BELZONA OFFSHORE                                                       Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 Erosion / Corrosion                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-12-8658
              172186                Oilfield Services                            Bucking Up Pup-Joints and Collars                                                                BENTON COMPLETION SERVICES INC                                         Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8660
1-G-12-8661   173187                Oilfield Services                            777788_Master Services Agreement dated effective 10/09/2018                                      BERGER GEOSCIENCES, LLC                                                Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   344        174188   04/01/2005   Ownership & Partnership Agreements           Partnership agreement by and between BHP Billiton Petroleum (Deepwater) Inc, Noble Energy BHP Billiton Petroleum (Deepwater) Inc, Noble Energy and Chevron USAFieldwood Energy LLC                           GC 282 Lease G16727, GC 238 Lease G26302                                                                                                                 $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 and Chevron USA re certain operations across GC 238 and GC 282                            re certain operations across GC 238 and GC 282                                                                                                                                                                                                                                                                                                                                                 x

   2725        175     06/15/2012   Property Participation & Exchange AgreementsLease Exchange Agreement between BHP Billiton Petroleum (Deepwater) Inc. and Marathon Oil BHP Billiton Petroleum (Deepwater) Inc. and Marathon Oil Company                                                    MC 992 S/2 Lease G24133                                                  ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                Company dated and Effective 15 June 2012                                                  dated and Effective 15 June 2012                                                                                                                                                                                                                                                                                                                                                                x

   193        176189   03/01/1997   Joint Operating Agreement                    Joint Operating Agreement by and between BHP Petroleum (Deepwater) Inc and Chevron USA BHP Billiton Petroleum Deepwater; CHEVRON USA INC                                Fieldwood Energy LLC                 GC 282 Lease G16727                                                                                                                                      $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 Inc dated 1 Mar 97 (Typhoon Operating Agreement) which is made applicable to the Boris
                                                                                 Prospect on GC 282 by that certain Joint Venture Agreement dated 18 Jul 2001.
                                                                                 Noble Ratified the JOperating Agreement on 31 August 2001                                                                                                                                                                                                                                                                                                                                                                                                                                x



   424        177190   07/01/2009   Joint Operating Agreement                    Joint Operating Agreement by and between Noble Energy, Inc, Samson Offshore Inc, Murphy          BHP Billiton Petroleum Deepwater; Equinor USA E&P; Murphy E&P USAFieldwood Energy LLC                       GC 768 Lease G21817, GC 679 Lease G21811                                 ANADARKO US OFFSHORE LLC                                                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 Exploration and Production Company - USA and Statoil USA E+P Inc dated 1 July 2009, as
                                                                                 amended by
                                                                                 (a) 1st Amendment dated 1 Aug 09                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                 (b) 2nd Amendment dated 14 Oct 09 and
                                                                                 (c) 3rd Amendment dated 10 Nov 09
   305        178191   03/01/2004   Joint Operating Agreement                    Joint Operating Agreement by and between BHP Petroleum (Deepwater) Inc and Chevron USA BHP Billiton Petroleum DW; NOBLE NERGY, INC., NORSK HYRDO                        Fieldwood Energy LLC; Fieldwood EnergyGC 238 Lease G26302                                                                                                                                     $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 Inc dated 1 Mar 97 (Typhoon Operating Agreement) which is made applicable to the Boris E&P AMERICAS AS, INC. AND DAVIS OFFSHORE, L.P.                                   Offshore LLC
                                                                                 Prospect on GC 282 by that certain Joint Venture Agreement dated 18 Jul 2001.
                                                                                 Noble Ratified the JOperating Agreement on 31 August 2001
                                                                                 JBA dated 1 Mar 04 with BHP mandates used of the Boris JOperating Agreement for GC 238                                                                                                                                                                                                                                                                                                                                                                                                   x




              179192   05/01/2005   Letter Agreement - Other Land                Letter Agrmt by and between BHP, CVX and Noble settling dispute re OH and PHA Fees on            BHP, CVX and Noble settling dispute re OH and PHA Fees on Boris and Fieldwood Energy LLC                    GC 282 Lease G16727                                                                                                                                      $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 Boris and at Typhoon platform dated 29 June 06                                                   at Typhoon platform dated 29 June 06                                                                                                                                                                                                                                                                                                                                                    x
    345
1-G-12-8662   180193                Oilfield Services                            538911_Rental Agreement dated effective 10/10/2018                                               BICO DRILLING TOOLS INC                                                Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   550        181194   03/13/2014   Operating Agreement - Other                  Pursuant to change in operatorship per that PSA btw SandRidge and Black Elk                      Black Elk Energy Offshore Operations, LLC                              Fieldwood Energy LLC                 ST 53 Lease G04000                                                                                                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8663   182195                Oilfield Services                            EB 110 P&A Comms Provider                                                                        BLACKHAWK DATACOM                                                      Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
              183196                Oilfield Services                            Cement Heads, Centralizer Subs, Divert Tool                                                      BLACKHAWK SPECIALTY TOOLS                                              Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8664
              184197                Oilfield Services                            564131-Daywork Drilling Contract dated 11-26-2008                                                BLAKE INTERNATIONAL RIGS, LLC.                                         Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8665
              185198                Oilfield Services                            541284_Master Services Agreement dated effective 11/01/2013; Work Order dated effective          BLANCHARD CONTRACTORS, INC                                             Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 08/14/2014                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8666
              186199                Oilfield Services                            537486_Master Services Agreement dated effective 08/25/2016                                      BLUE FIN SERVICES LLC                                                  Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8667
              187200   10/6/2017    Non-Oilfield Services                        Consulting Agreement                                                                             Blue Latitudes, LLC                                                    Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-11-9266
              188201                Non-Oilfield Services                        Perpetual Software License Agreement                                                             BLUE MARBLE GEOGRAPHICS                                                Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9356
              189202                Oilfield Services                            700965_Master_Service_Contract Effective_7-22-2015                                               BOBCAT METERING-CALIBRATION SERVICES, LLC                              Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-12-8669
              190203                Oilfield Services                            Pipeline Isolation Tools                                                                         BOLTTECH MANNINGS INC                                                  Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8670
              191204   08/05/2000   Transfer Agreement & Notices                 Transfer of Ownership and Title Agreement, made and entered into August 5, 2000, by and        Bonray,Inc.; Energen Resources Corporation; Forcenergy Inc; Gardner Fieldwood Energy Offshore LLC             MP 154 Lease G10902                                                                                                                                      $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                 between Bonray,Inc.; Energen Resources Corporation; Forcenergy Inc; Gardner Offshore           Offshore Corporation; Guifstar Energy, Inc;
                                                                                 Corporation; Guifstar Energy, Inc;;                                                            Gulfstream Energy Services, Inc.; Liberty Energy
                                                                                 Gulfstream Energy Services, Inc.; Liberty Energy Gulf Corporation; Range Energy Ventures
                                                                                 Corporation; and V.Saia Energy Interests, Inc., as Seller, to Range Resources Corporation and
                                                                                 Chevron U.S.A. Inc., concerning the sale of the Main Pass Block 154 Platform "A" and the wells                                                                                                                                                                                                                                                                                                                                                                                               x   x
                                                                                 OCS-G 10902 No. A001 and OCS-G 10902 No.
                                                                                 A002, all as more fully described in said document.


    247
1-G-12-8588   192205                Oilfield Services                            Various Drilling Services - Snubbing Units, HWO Units, Consulting Services                       BOOTS & COOTS                                                          Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
              193206                Oilfield Services                            564216_Master Services Agreement dated effective 01/14/2014                                      BOSARGE BOATS INC                                                      Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8589
              194207                Oilfield Services                            536394_Master_Service_Contract Effective_4-6-2017                                                BOSARGE DIVING INC                                                     Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8590
              195208                Oilfield Services                            777507_Master Services Agreement dated effective 08/10/2017                                      BOSCO OILFIELD SERVICES LLC                                            Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-8591
              196209   6/13/2016    Non-Oilfield Services                        Cloud Based Document Sharing Site                                                                Box.com                                                                Fieldwood Energy LLC                 n.a.                                                                     n.a.                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9357
              197210   04/01/2004   Joint Operating Agreement                    AMENDMENT OF JOINT OPERATING AGREEMENT DATED APRIL 1, 2004, BY AND  BP AMERICA PRODUCTION COMPANY AND STONE ENERGY                                                      Fieldwood Energy Offshore LLC        WC 34 Lease G02819, WC 35 Lease G01860, WC 66 Lease G02825, WC 77                                                                                        $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                 BETWEEN BP AMERICA PRODUCTION COMPANY AND STONE ENERGY CORPORATION. CORPORATION.                                                                                                                             Lease G02826                                                                                                                                                                                                                                                            x
   308
   385        198211   12/31/2007   Operating Agreement - Other                  Company Agreement, dated effective December 31, 2007, between BP America Production              BP America Production Company, Chevron USA Inc. and GOM Shelf          Fieldwood Energy Offshore LLC        WD 69 Lease 181                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                      $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                 Company,Chevron USA Inc. and GOM Shelf LLC, amending the Operating Agreements for                LLC                                                                                                                                                                                                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                 certain jointly-owned                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                 Facilities and Wells in GI 40, 41, 47, 48 and WD 69 and 70 damaged by Hurricane Katrina.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x   x




   3102       199212   09/26/2002   Marketing - Other                            WATER SATURATION AGREEMENT BP AMERICA AND CMS TRUNKLINE GAS COMPANY, BP AMERICA PRODUCTION COMPANY, CMS TRUNKLINE GAS                                                                                        EW 826 Lease G05800                                                      APACHE DEEPWATER LLC, WALTER OIL & GAS CORPORATION, W & T OFFSHORE INC          $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                 LLC                                                                                   COMPANY, LLC                                                                                                                                                                                                                                                                                                                                                                                   x
   3135       200213   10/03/2019   Letter Agreement - Other Land                Letter Agreement re BP Project Team for Genovesa by and between BP and FW dated 3 Oct BP and FW dated 3 Oct 2019                                                                                             MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 2019                                                                                                                                                                                                                                                                                  WILLOW OFFSHORE LLC                                                                                                                                                                                x

   391         214     05/14/2008   Other Notices                                Final Notification Letter Memo-Well Payout, elated May 14, 2008, EB 160 #A-13 well paid out on BP E&P                                                                   Fieldwood SD Offshore LLC            EB 160 Lease G02647                                                                                                                                      $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                 March 3, 2008.
   104         215     01/01/1989   Unit Agreement and/or Unit Operating         EI 266 Unit Operating Agreement                                                                BP E&P, EPL O&G, Apache Shelf                                            Fieldwood Energy LLC                 EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                                   $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                                    Agreement
   468        201216   01/01/2012   Other Lease / Rental Agreement               Lease Rental and Minimum Royalty Payment Agreement by and between BP Exploraiton and         BP Exploraiton and Production, Inc., Marathon Oil Company, Noble           Fieldwood Energy LLC                 MC 993 N/2 Lease G24134                                                                                                                                  $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 Produciton, Inc, Marathon Oil Cmpany and Noble Energy, Inc dated 9 March 2012, but effective Energy, Inc., Samson Offshore, LLC, BHP Billiton Petroluem                                                                                                                                                                                                                                                                                                                                  x
                                                                                 1 Jan 12                                                                                     (Deepwater) Inc
   149        202217   01/01/1994   Joint Operating Agreement                    BP EXPLORATION & OIL INC. AND SHELL OFFSHORE INC ET AL                                       BP EXPLORATION & OIL INC.                                                  Fieldwood Energy LLC                 MC 108 Lease G09777                                                      TALOS PRODUCTION LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   373        203218   04/02/2007   Joint Operating Agreement                    Joint Operating Agreement – Isabella Prospect, dated effective April 2, 2007, by and between BP BP Exploration & Production Inc.                                        Fieldwood Energy LLC                 MC 562 Lease G19966                                                                                                                                      $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 Exploration & Production Inc., as Operator and Noble Energy, Inc (predecessor in interest to
                                                                                 Fieldwood Energy LLC) as Non-Operator, governing the Mississippi Canyon Block 562
                                                                                 (OCS-G19966) as amended by
                                                                                 a) the first amendment to the Isabella Prospect JOperating Agreement dated 25 October 2018,
                                                                                 but made effective as of 15 Oct 2018;
                                                                                 b) the second amendment to the Isabella Prospect JOperating Agreement dated 10 Dec 2018,
                                                                                 but made effective as of 15 Oct 2018;                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                 b) that certain LEase Exchange and Well Participation Agreement by and between BP
                                                                                 Exploration and Production and FIeldwood Energy LLC dated and effective 20 Jan 20




   566        204219   06/03/2014   Joint Operating Agreement                    "Bright" Joint Operating Agreement made part of the "Bright Participation Agreement" dated 3     BP Exploration & Production Inc.                                       Fieldwood Energy LLC                 MC 474 Lease G35825, MC 518 Lease G35828                                                                                                                 $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 June 2014 by and between Noble Energy, Inc and BP Exploration and Production, Inc.                                                                                                                                                                                                                                                                                                                                                                                                       x

   862        205220   10/03/2019   Letter Agreement - Other Land                Letter Agreement by and between Fieldwood Energy LLC and BP Exploration and Production            BP Exploration & Production Inc.                                      Fieldwood Energy LLC                 MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 dated 3 Oct 19 agreeing the method for renumeration of BP for its costs incurred facilitating the                                                                                                                                                                                     WILLOW OFFSHORE LLC
                                                                                 tie-in into the BP operated Loop and Na Kika Platform.                                                                                                                                                                                                                                                                                                                                                                                                                                   x


   895        206221   01/28/2020   Letter Agreement - Other Land                Letter Agreement by and between Fieldwood Energy LLC and BP Exploration and Production           BP Exploration & Production Inc.                                       Fieldwood Energy LLC                 MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                 dated 28 Jan 20 permitting Fieldwood to operate certain tie-in opreations into the Loop.                                                                                                                                                                                              WILLOW OFFSHORE LLC                                                                                                                                                                                x

   346        207222   05/27/2005   Joint Operating Agreement                    Operating Agmt eff. 5-27-2005 b/b BP Exploration & Production Inc. and EOG Resources, Inc.       BP Exploration & Production Inc. and EOG Resources, Inc.               Fieldwood Energy Offshore LLC        GI 94 Lease G02163, GI 93 Lease G02628                                                                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   347        208223   05/28/2005   Property Participation & Exchange Agreements Participation Agmt eff. 5-28-2005 b/b BP Exploration & Production Inc. and EOG Resources, Inc. BP Exploration & Production Inc. and EOG Resources, Inc.                 Fieldwood Energy Offshore LLC        GI 94 Lease G02163                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   357        209224   01/19/2006   Letter Agreement - Other Land                Letter Agreement, - dated January 19, 2006, between BP Exploration & Production Inc. and         BP Exploration & Production Inc. and Union Oil Company of California   Fieldwood SD Offshore LLC            EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB        APACHE DEEPWATER LLC                                                            $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Union Oil Company of California:                                                                                                                                                                             161 Lease G02648                                                                                                                                                                                                                                                                    x
                                                                                                                                                               Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 10 of 115
   464        210225   12/01/2011   Joint Operating Agreement                    Galapagos Area Loop Subsea Production System Construction and Operating Agreement dated BP Exploration & Production Inc.; Houston Energy Deepwater Ventures I,Fieldwood Energy LLC                       MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 effective December 1, 2011 (as amended) by and between BP Exploration & Production Inc., LLC; Red Willow Offshore                                                                                                                                                                     WILLOW OFFSHORE LLC
                                                                                 Fieldwood Energy LLC, Red Willow Offshore, LLC and Houston Energy Deepwater Ventures I,
                                                                                 LLC as amended
                                                                                 a) by that certain First Amendment of the Galapagos Area Loop Subsea Production System
                                                                                 Construction and Operating Agreement dated effective as of October 10, 2014,
                                                                                 b) by that certain Second Amendment of the Galapagos Area Loop Subsea Production System
                                                                                 Construction and Operating Agreement dated effective as of October 15, 2018,                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                 c) by that certain Third Amendment of the Galapagos Area Loop Subsea Production System
                                                                                 Construction and Operating Agreement dated effective as of 1 May 2019,




   833        211226   05/01/2019   Joint Operating Agreement                    MC 519 DEEP Joint Operating Agreement dated effective May 1, 2019, by and between               BP Exploration & Production Inc.; Houston Energy Deepwater Ventures I,Fieldwood Energy LLC               MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 Fieldwood, Red Willow and HEDV, which governs the operating rights interest on that certain oil LLC; Red Willow Offshore                                                                                                                                                              WILLOW OFFSHORE LLC
                                                                                 and gas lease OCS-G 27278 (MC 519) as amended
                                                                                 (a) by that certain First Amendment to the MC 519 DEEP JOperating Agreement made effective                                                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                 31 May 2019 by and between Fieldwood, Red Willow, BP and HEDV



   2833       212227   10/01/2002   Other Handling / Stabilization Agreements    First Amendment to Orion (MC 110) Platform Access, Operating Services and Production         BP Exploration & Production Inc.; Stone Energy Corporation and Shell                                        MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                 Handling Agreement by and between BP Exploration & Production Inc.; Stone Energy             Offshore Inc.; Stone Energy Corporation; Ocean Energy, Inc.; Devon                                                                                                                                                                                                                   Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                 Corporation and Shell Offshore Inc.; Stone Energy Corporation; Ocean Energy, Inc.; Devon SFS SFS Operating, Inc.                                                                                                                                                                                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                 Operating, Inc. : Desire to install gas lift system on Amberjack Patform
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




   2726       213228   10/15/2018   Property Participation & Exchange Agreements Cash Consideraton Exchange Agreement by and between BP Exploration and Production Inc        BP Exploration and Production Inc and Fieldwood Energy LLC dated 25 Fieldwood Energy LLC                    MC 562 Lease G19966                                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 and Fieldwood Energy LLC dated 25 October effective 15 October 2018                          October effective 15 October 2018                                                                                                                                                                                                                                                                                                                                                                x

   467        214229   12/15/2011   Acquisition / PSA / Other Purchase or Sale   MP 296 MP 296 B19 ST2 Slot & Well Bore Acq Agmt                                              BP Exploration and Production, Inc, Marathon Oil Company, Noble                                             MP 296 Lease G01673                                                          EPL OIL & GAS, LLC                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                    Agreements                                                                                                                                Energy, Inc, Samson Offshore, LLC, BHP Billiton Petroluem (Deepwater)                                                                                                                                                                                                                                                                                                                        x
1-G-12-8592   215230                Oilfield Services                            548442_Helicopter Service Agreement dated effective 02/24/2014                               Inc
                                                                                                                                                                              BRISTOW US LLC                                                        Fieldwood Energy LLC                  n.a.                                                                         n.a.                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
1-G-12-8593   216231                Oilfield Services                            500904_MSA dated effective 02/06/2014; Amend. effective 06/01/2015; Amend. effective         BROUSSARD BROTHERS INC                                                 Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 03/20/2017                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-8594   217232                Oilfield Services                            777874_Master Services Agreement dated effective 12/13/2018                                  BUGWARE, INC.                                                          Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    2         218233   10/27/1954   Unit Agreement and/or Unit Operating         Grand Isle CATCO Unit Agreement, dated October 27, 1954, between Continental Oil Company Bureau of Ocean Energy Management                                          Fieldwood Energy Offshore LLC; GOM   GI 39 Lease 126, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                    Agreement                                    and The Atlantic Refining Company, Tide Water Associated Oil Company and Cities Service Oil                                                                         Shelf LLC                            Lease 130, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 Lease                                                                                                Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                 Company.; Unit No. 891002021                                                                                                                                                                             177                                                                                                                                                                      on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




   438        219234   06/01/2010   Property Participation & Exchange Agreements Approval.of Revision of Participation Area, effective June 1, 2010, whereby the Grand Isle    Bureau of Ocean Energy Management                                     Fieldwood Energy Offshore LLC        GI 39 Lease 127, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 CATCO Unit was revised.                                                                                                                                                                                  Lease 177                                                                                                                                                                                                                                                                            x
   472        220235   04/01/2012   Property Participation & Exchange Agreements Approval of. Revision of Participation Area, effective April 1, 2012, whereby the Grand, Isle Bureau of Ocean Energy Management                                     Fieldwood Energy Offshore LLC        GI 39 Lease 127, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 CATCO Unit was revised.                                                                                                                                                                                  Lease 177                                                                                                                                                                                                                                                                            x
              221236   05/15/1992   Unit Agreement and/or Unit Operating         EC 331/332 Unit Agreement                                                                     Bureau of Ocean Energy Management                                     Fieldwood Energy LLC                 EC 331 Lease G08658, EC 332 Lease G09478                                  CAIRN ENERGY USA INC, CONTINENTAL LAND & FUR CO INC                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                    Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   128
              222237   11/01/1982   Unit Agreement and/or Unit Operating         UNIT AGREEMENT BY AND BETWEEN CONOCO INC. AND CITIES SERVICE COMPANY ET Bureau of Ocean Energy Management                                                           Fieldwood Energy LLC                 MP 296 Lease G01673, MP 303 Lease G04253, MP 304 Lease G03339                EPL OIL & GAS, LLC                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                    Agreement                                    AL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
    75
   144        223238   06/15/1993   Unit Agreement and/or Unit Operating         Unit Agreement for Outer Continental Shelf Exploration, Development, and Production           Bureau of Ocean Energy Management                                     Fieldwood Energy LLC; Fieldwood EnergyGC 200 Lease G12210, GC 201 Lease G12209, GC 244 Lease G11043               LLOG EXPLORATION COMPANY, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE,             $0.00                             Assume and assign to Credit Bid Purchaser
                                    Agreement                                    Operations on the Green Canyon Block 244 Unit (Contract No. 754393016) dated effective June                                                                         Offshore LLC                                                                                                      LLC; RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC, WILD WELL CONTROL
                                                                                 15, 1993, covering OCS-G 11043 (Green Canyon Block 244), OCS-G 12209 (Green Canyon                                                                                                                                                                                                    INC, CHEVRON USA INC, W & T ENERGY VI LLC, SHELL TRADING (US) COMPANY; RED WILLOW
                                                                                 Block 200), and OCS-G 12210 (Green Canyon Block 201).                                                                                                                                                                                                                                 OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                x




              224239   04/13/1998   Letter Agreement - Other Land                LETTER- NIPPON TAKES ITS SHARE OF COperating AgreementSTAL F/O & SHARE OF                    Bureau of Ocean Energy Management, ELF EXPLORATION INC.,               Fieldwood Energy LLC; Fieldwood EnergyVK 780 Lease G06884, VK 824 Lease G15436                                    ENERGY XXI GOM LLC, MARUBENI OIL & GAS (USA) LLC, TOTAL E & P USA INC                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 ELF'S INTEREST DATED APRIL 13, 1998, BY AND BETWEEN ELF EXPLORATION INC.,                    COASTAL O&G CORPORATION AND NIPPON OIL EXPLORATION                     Offshore LLC
                                                                                 COperating AgreementSTAL O&G CORPORATION AND NIPPON OIL EXPLORATION U.S.A.                   U.S.A. LIMITED.                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                 LIMITED.
   221
   283        225240   12/18/2002   Pooling Agreement                            POOLING AGREEMENT DATED DECEMBER 18, 2002, BY AND BETWEEN THE STATE OF Bureau of Ocean Energy Management, THE STATE OF TEXAS, AND                                   Fieldwood Energy Offshore LLC        PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 TEXAS AND SPINNAKER EXPLORATION COMPANY, L.L.C.                        SPINNAKER EXPLORATION COMPANY, L.L.C.                                                                                             MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                                          Lease MF96147, PN 883 Lease SL96146
    80        226241   07/01/1984   Unit Agreement and/or Unit Operating         UNIT AGREEMENT BY AND BETWEEN SHELL OFFSHORE INC. AND FLORIDA                                Bureau of Ocean Energy Management; MP 310 Unit Agreement               Fieldwood Energy LLC                 MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126                EPL OIL & GAS, LLC; TALOS ENERGY OFFSHORE, LLC, HE&D OFFSHORE LP                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                    Agreement                                    EXPLORATION COMPANY ET AL                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-12-8595   227242                Oilfield Services                            500909_Master Services Agreement dated effective 11/01/2013                                  BURNER FIRE CONTROL INC                                                Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
   662        228243   11/19/2015   Other Handling / Stabilization Agreements    PHA between Fieldwood and Byron for Byron's SM 6 production                                  Byron Energy Inc.                                                      Fieldwood Energy LLC                 SM 10/ SM 6 Lease G01181                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
1-G-12-8596   229244                Oilfield Services                            Master Services Contract dated effective 11/01/2013                                          C DIVE LLC                                                             Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
1-G-12-8598   230245                Oilfield Services                            Pipe Supplier                                                                                CACTUS PIPE & SUPPLY, LLC                                              Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8599   231246                Oilfield Services                            Provide Material Wellheads, Material Trees, Installation Service and Repair Service          CACTUS WELLHEAD LLC                                                    Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
   670        232247   03/01/2016   Farmout Agreement                            by and between Fieldwood Energy LLC, Walter Oil and Gas Corporation and Cairn Energy USA: Cairn Energy USA; Walter Oil & Gas Corporation                            Fieldwood Energy LLC                 MP 301 Lease G04486                                                          WALTER OIL & GAS CORPORATION                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Ratify and amend that certain Farmout dated 12/31/1984                                                                                                                                                                                                                                                                                                                                                                                                                                    x

   184        233248   09/01/1996   Joint Operating Agreement                    JOA BY AND BETWEEN CAIRNE ENERGY USA, INC. AND NORCEN EXPLORER, INC. ET AL.CAIRNE ENERGY USA, INC. AND NORCEN EXPLORER, INC. ET AL. Fieldwood Energy LLC                                                 ST 291 Lease G16455                                                          ENVEN ENERGY VENTURES LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
   289        234249   05/01/2003   Joint Operating Agreement                    Offshore Operating Agreement dated May 1, 2003 between Magnum Hunter Production,Inc, and Callon Petroleum Operating Co.                                             Fieldwood Energy LLC                 WC 295 Lease G24730                                                          CALYPSO EXPLORATION LLC, CHEYENNE INTERNATIONAL CORP, MAGNUM HUNTER                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Westport Resourcs Corporation et al                                                                                                                                                                                                                                                   PRODUCTION INC, W & T OFFSHORE INC, W&T OFFSHORE INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x


1-G-12-8600   235250                Oilfield Services                            Terms and Conditions between Fieldwood Energy and Caltex, fully executed on 09/08/2020       CALTEX OIL TOOLS, LLC                                                  Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
              236251   05/29/2019   Other Misc.                                  Non Consent by Calypso AFE FW194028 by and between Calypso Exploration LLC and               Calypso Exploration LLC and Fieldwood Energy LLC                       Fieldwood Energy LLC                 SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 Fieldwood Energy LLC : Per 12.6 of JOA A-2 non consented Calypso assigned byt still
                                                                                 responsible for obligations prior to election                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   2809
1-G-12-8671   237252                Oilfield Services                            538834_Master Services Agreement dated effective 11/01/2013; Change Date dated effective     CAMERON INTERNATIONAL CORPORATION                                      Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 01/01/2014                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
              238253                Oilfield Services                            Wellhead, Measurment, Solutions, Etc.                                                        CAMERON SOLUTIONS INC                                                  Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8672
1-G-12-8675   239254                Oilfield Services                            700336_Master Services Agreement dated effective 01/01/2014                                  CARDINAL COIL TUBING LLC                                               Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8678   240255                Oilfield Services                            Third Party Certification Engineering Group Required by BSEE (Wellwork)                      CARDNO PPI TECHNOLOGY SERVICES LLC                                     Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
              241256                Oilfield Services                            502386_Joinder dated effective 06/24/2019                                                    CARLISLE ENERGY GROUP, INC.                                            Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
1-G-12-8679
              242257                Oilfield Services                            555168_Master Services Agreement dated effective 11/01/2013                                  CASED HOLE WELL SERVICES LLC                                           Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8680
    577       243258   07/21/2014   Operating Agreement - Other                  Castex is named as operator of HI 167 Platform                                               CASTEX OFFSHORE INC                                                    Fieldwood Energy LLC                 HI 116; HI 167 Lease G06156                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
   676        244259   04/13/2016   Other Misc.                                  by and between Fieldwood Energy LLC, Chevron U.S.A. Inc., Peregrine Oil and Gas II, LLC and CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II, Fieldwood Energy LLC                       MP 59 Lease G08461                                                                                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Castex Offshore, Inc.: Requests changre to compression standards in that certain Processing & LLC
                                                                                 Contract Operating Services Agreement dated 07/01/2011                                                                                                                                                                                                                                                                                                                                                                                                                                    x


   681        245260   05/31/2016   Elections                                    by and between Fieldwood Energy LLC, Chevron U.S.A. Inc., Peregrine Oil & Gas II, LLC and    CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II, Fieldwood Energy LLC                      MP 59 Lease G03194, MP 59 Lease G08461                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Castex Offshore, Inc.: increases to continue compression services past orignal test period   LLC                                                                                                                                                                                                                                                                                                                                                                                          x

   683        246261   06/29/2016   Elections                                    by and between Fieldwood Energy LLC, Chevron U.S.A. Inc., Peregrine Oil & Gas II, LLC and    CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II, Fieldwood Energy LLC                      MP 59 Lease G03194, MP 59 Lease G08461                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Castex Offshore, Inc.:                                                                       LLC                                                                                                                                                                                                                                                                                                                                                                                          x
              247262   04/01/2019   Other Handling / Stabilization Agreements    First Amendment to that certain Production Handling Agreement, dated September 1, 2009 -     CASTEX OFFSHORE INC; GOME 1271 GP, LLC; Juniper Exploration, Fieldwood Energy LLC                           EI 224 Lease G05504                                                          TALOS PETROLEUM LLC, WALTER OIL & GAS CORPORATION                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Eiugene Island 224 "A" Platform - Federal Offshore Louisiana                                 L.L.C                                                                                                                                                                                                                                                                                                                                                                                        x
   828
   759        248263   04/06/2018   Withdrawal Agreement                         Withdrawal Election                                                                         CASTEX OFFSHORE INC; Northstar Offshore Ventures LLC; Peregrine Fieldwood Energy LLC                         WC 269 - W/2 NE/4 NE/4; SE/4 and the N/2 NE/4 SE/4 of block 269 surface to                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                             Oil & Gas II, LLC                                                                                            12,805' TVD Lease G13563                                                                                                                                                                                                                                                         x
              249264   07/02/2014   Assignment of Platform & Pipelines           by and between Fieldwood Energy LLC and Castex Offshore, Inc. : Fieldwood Divestiture of HI CASTEX OFFSHORE INC; Walter Oil and Gas Corporation                Fieldwood Energy LLC                      HI 116 Lease G06156                                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 116 Platform and pipelines                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   576
              250265   02/01/2010   Joint Operating Agreement                    Joint Operating Agreement between Castex offshore, INC. as Operator and Hunt Oil Company Castex offshore, INC. as Operator and Hunt Oil Company and Walter Oil                                           HI 176 Lease G27509                                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 and Walter Oil & Gas Corporation as non-operator.                                           & Gas Corporation as non-operator.                                                                                                                                                                                                                                                                                                                                                                x
   2749
              251266   06/01/2013   Operating Agreement - Other                  Operating Agreement eff. 6-1-13 Castex, et al                                                Castex, et al                                                          Fieldwood Energy LLC                 EI 224 Lease G05504                                                          TALOS PETROLEUM LLC, WALTER OIL & GAS CORPORATION                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
   511
              252267                Non-Oilfield Services                        Perpetual Software License Agreement                                                         CEI                                                                    Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-11-9358
              253268   07/12/2006   Unit Agreement and/or Unit Operating         BS 53 Field Voluntary Unit C by and between Centruy Exploration New Orleans, Inc. and LA     Centruy Exploration New Orleans, Inc. and LA State Mineral Board                                            BS Lease 17860, BS Lease 17861                                               UPSTREAM EXPLORATION LLC                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                    Agreement                                    State Mineral Board                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
   2902
              254269   04/01/2014   Operating Agreement - Other                  VIRGo Deep OA Operator ERT GOM, LLC by and between Century Exploration New Orleans           Century Exploration New Orleans LLC, CL&F Resources LP, Sandridge                                           BS Lease 17860, BS Lease 16737, BS Lease 12806                               UPSTREAM EXPLORATION LLC                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 LLC, CL&F Resources LP, Sandridge Energy Offshroe, LLC and Energy Resource Technology        Energy Offshroe, LLC and Energy Resource Technology GOM, LLC                                                                                                                                                                                                                                                                                                                                     x
   2903                                                                          GOM, LLC
1-G-12-8681   255270                Oilfield Services                            558154_Master Services Agreement dated effective 01/01/2014                                  CENTURY TECHNICAL SERVICES LLC                                         Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8683   256271                Oilfield Services                            700842_Master Services Agreement dated effective 01/01/2014                                  CETCO ENERGY SERVICES COMPANY LLC                                      Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-11-9359   257272                Non-Oilfield Services                        Perpetual Software License Agreement                                                         CGG SERVICES (U.S.) INC.                                               Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                $801.23                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8686   258273                Oilfield Services                            Pipe Supplier                                                                                CHAMPIONS PIPE & SUPPLY CO                                             Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8687   259274                Oilfield Services                            Amendment to Master Services Contract, dated effective February 1, 2020                      CHAMPIONX                                                              Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
   2734       260275   04/01/2006   Right of Way                                 Charles Nicholson ETAL                                                                       Charles Nicholson ETAL                                                                                      WC 66                                                                                                                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
   2660       261276   08/11/2011   Other Services Agreements                    Registration Agreement for Emergency Response Script Services                                ChemTel Inc.                                                                                                Area wide                                                                                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8689   262277                Oilfield Services                            502662_MSA effective 11/01/2013; Change Date effective 1/1/2014; Change Date effective       CHET MORRISON CONTRACTORS, LLC                                         Fieldwood Energy LLC                 n.a.                                                                         n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 1/1/2014                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   910        263278   08/21/2020   Abandonment / Decommissioning Agreement      Chet Morrison remove the two well conductors of the previously plugged wells HI 176 #2, #3   Chet Morrison Contractors; Exxon Mobil Corporation; Hoactzin Partners, Fieldwood Energy LLC                 HI 176 Lease G27509                                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                              LP; Ridgewood Energy Corporation                                                                                                                                                                                                                                                                                                                                                                 x
   2694       264279   02/18/2000   Operating Agreement - Other                  b/b Chevron and Samedan                                                                      Chevron and Samedan                                                                                         VK 113 Lease G16535                                                          CHEVRON USA INC, EPL OIL & GAS, LLC                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x   x
   419         280     06/01/2009   Ownership & Partnership Agreements           Owners Agreement between the owners of the High Island Pipeline System                       Bandon Oil and Gas, LP and Fieldwood Energy LLC and Fieldwood SD Bandon Oil and Gas, LP; Fieldwood     HIPS                                                                              n.a.                                                                                  $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                              Offshore LLC and Chevron Pipe Line Company, owners of the High   Energy LLC; Fieldwood SD Offshore LLC
                                                                                                                                                                              Island Pipeline System                                                                                                                                                                                                                                                                                                                                                                       x       x   x


   233        265281   11/18/1999   Letter Agreement - UOA                       Letter Agreement, dated November. 18, 1999, by and between Chevron U.S.A. tic. and SamedanChevron U.S.A. and Samedan Oil Corporation                                Fieldwood Energy Offshore LLC        VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 Oil Corporatidri being a COPAS Amendment to Unit Operating Agreement for the Viosca Knoll
                                                                                 252 Unit concerning
                                                                                 Subpart (i;) of Section m. "Overhead", andimade effective January 1,2000.                                                                                                                                                                                                                                                                                                                                                                                                                 x       x   x



   471        266282   03/20/2012   Other Notices                                Chevron's Notice to Apache Letter, dated March 20, 2012, EB 159 #A-I5 Well (GM-2-2 Sand)     Chevron U.S.A. Inc, Apache Corporation                                 Fieldwood SD Offshore LLC            EB 159 Lease G02646                                                          APACHE DEEPWATER LLC                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 conductor removal.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
   528        267283   10/25/2013   Letter Agreement - Other Land                Letter Agreement dated October 25, 2013 evidencing Chevron U.S.A. Inc.'s consent to an       Chevron U.S.A. Inc, Apache Corporation                                 Fieldwood Energy Offshore LLC        CA 42 Lease G32267                                                           CASTEX OFFSHORE INC, PEREGRINE OIL AND GAS II LLC                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 assignment of interest from Apache Corporation in that-certain Farmout Agreement dated and
                                                                                 made effective June 1, 2009, to Fieldwood Energy LLC.                                                                                                                                                                                                                                                                                                                                                                                                                                     x


   294        268284   09/25/2003   Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between Apache Corporation and Chevron USA          CHEVRON U.S.A. INC.                                                    Fieldwood Energy LLC                 WD 90 Lease G01089, WD 103 Lease 840, WD 103 Lease G12360                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                    Consents                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
              269285   12/30/2013   Withdrawal Agreement                         Withdrawal Agreement by and between Fieldwood Energy LLC and Chevron U.S.A. Inc.             Chevron U.S.A. Inc.                                                    Fieldwood Energy LLC                 SS 216 Lease G01524                                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
   537
   694        270286   08/01/2016   Letter Agreement - UOA                       by and between Fieldwood Energy Offshore LLC and Chevron U.S.A. Inc.: RUE No. OCS-G          Chevron U.S.A. Inc.                                                    Fieldwood Energy Offshore LLC        VK 340 Lease G10933                                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 22052 for MP 154 surface wells used as disposal wells for VK 252 Unit                                                                                                                                                                                                                                                                                                                                                                                                                     x       x   x

   696        271287   08/04/2016   Other Misc.                                  by and between Fieldwood Energy Offshore LLC and Chevron U.S.A. Inc.: submitted new RUE Chevron U.S.A. Inc.                                                         Fieldwood Energy Offshore LLC        VK 340 Lease G10933                                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 to rpelace OCS -G 22052, consent by chevron to issuance of new RUE                                                                                                                                                                                                                                                                                                                                                                                                                        x       x   x

              272288   07/28/2017   Indemnity and Release Agreement              by and between Fieldwood Energy LLC and Chevron U.S.A. Inc.: Chevron sold to Cantium and Chevron U.S.A. Inc.                                                        Fieldwood Energy LLC                 MP 59 Lease G03194, MP 59 Lease G08461                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                 needed DOO from Fieldood, Fieldwood required this Agreement to allow DOO                                                                                                                                                                                                                                                                                                                                                                                                                  x
   737
              273289   07/01/2019   Joint Operating Agreement                    Joint Operating Agreement by and between Chevron USA Inc and Fieldwood Energy LLC dated Chevron U.S.A. Inc.                                                         Fieldwood Energy LLC                 MC 118 Lease G35963, MC 119 Lease G36537, MC 163 Lease G36538, MC                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                 1 July 2019 and as amended by that                                                                                                                                                                       206 Lease G36540
                                                                                 (a)First Amendment dated effective 1 January 2020                                                                                                                                                                                                                                                                                                                                                                                                                                             x
   842                                                                           (b) Second Amendment dated effective 1 May 2020 (Part of the LEA)
              274290   05/01/2020   Property Participation & Exchange AgreementsLease Exchange Agreement by and between Chevron USA Inc and Fieldwood Energy LLC datedChevron U.S.A. Inc.                                                            Fieldwood Energy LLC                 MC 118 Lease G35963, MC 119 Lease G36537, MC 162 Lease G36880, MC                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                1 May 2020                                                                                                                                                                                                163 Lease G36538, MC 206 Lease G36540                                                                                                                                                                                                                                                x
   906
              275291   06/06/1994   Letter Agreement - UOA                      Letter Agreement, dated June 6, 1994, whereby Chevron U.S.A. Inc. approves, adopts           Chevron U.S.A. Inc.                                                     Fieldwood Energy Offshore LLC        VK 251 Lease G10930, VK 340 Lease G10933                          Williams Field Services                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                and.recognizes the Unit Operating Agreement, dated January 21, 1994 for the Viosca Knoll 252                                                                                                                                                                                                                                                                                                                                                                                               x       x   x
   157                                                                          Unit
              276292   08/01/2015   Acquisition / PSA / Other Purchase or Sale  by and between Fieldwood Energy Offshore LLC and Chevron U.S.A. Inc. : MP 77, 78 and VK Chevron U.S.A. Inc.                                                          Fieldwood Energy Offshore LLC        MP 77, 78 and VK 251, 252, 340 Fields Lease G04481, MP 77, 78 and VK         Williams Field Services                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                    Agreements                                  251, 252, 340 Fields                                                                                                                                                                                      251, 252, 340 Fields Lease G10930, MP 77, 78 and VK 251, 252, 340 Fields                                                                                                                                                                                                         x       x   x
   644                                                                                                                                                                                                                                                                                    Lease G10933
                                                                                                                                                                               Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 11 of 115
        693            277293        08/01/2016      Letter Agreement - UOA                       by and between Fieldwood Energy Offshore LLC and Chevron U.S.A. Inc.: RUE No. OCS-G           Chevron U.S.A. Inc.                                                   Fieldwood Energy Offshore LLC   VK 251 Lease G10930                                                      Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  22052 for MP 154 surface wells used as disposal wells for VK 252 Unit                                                                                                                                                                                                                                                                                                                                                                                                        x       x   x

                       278294        08/04/2016      Other Misc.                                  by and between Fieldwood Energy Offshore LLC and Chevron U.S.A. Inc.: submitted new RUE Chevron U.S.A. Inc.                                                         Fieldwood Energy Offshore LLC   VK 251 Lease G10930                                                      Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  to rpelace OCS -G 22052, consent by chevron to issuance of new RUE                                                                                                                                                                                                                                                                                                                                                                                                           x       x   x
        695
        330            279295        10/14/2004      Letter Agreement - Other Land                Letter Agreement, dated October. 14, 2004, between Ghevron U.S.A. Inc. and Noble Energy,.Inc.Chevron U.S.A. Inc. and Noble Energy, Inc.                             Fieldwood Energy Offshore LLC   VK 251 Lease G10930, VK 340 Lease G10933                                 Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  concerning Production Handling Agreement Terin's, Viosca Knoll 251 "A'
                                                                                                  PlatfomvCadillacProspect and any Other Future                                                                                                                                                                                                                                                                                                                                                                                                                                x       x   x
                                                                                                  Non-unit Production

        195            280296        07/07/1997      Letter Agreement - Other Land                Letter Agreement, dated July 7, 1997, by and between Chevron U.S.A. Inc. and Samedan Oil      Chevron U.S.A. Inc. and Samedan Oil Corporation                       Fieldwood Energy Offshore LLC   VK 251 Lease G10930, VK 340 Lease G10933                                 Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Corporation,concerning of the OCSTG 10930 Well #1 in Viosca Knoll Block 251 to a proposed
                                                                                                  depth of 22,500' and certain                                                                                                                                                                                                                                                                                                                                                                                                                                                 x       x   x
                                                                                                  earning and assignment provisions, more fully described therein.

        560            281297        04/28/2014      Letter Agreement - Other Land                Letter Agreement, dated April 28, 2014, between Chevron U.S.A. Inc. and Samson Contour        Chevron U.S.A. Inc. and Samson Contour Energy E&P, LLC,               Fieldwood Energy Offshore LLC   MP 77 Lease G04481                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Energy E&P, LLC,                                                                              regarding Main Pass 77 Oil Imbalance Claim                                                                                                                                                                                                                                                                                                                                     x           x
                                                                                                  regarding Main Pass 77 Oil Imbalance Claim
        108            282298        05/02/1989      Letter Agreement - Other Land                Letter Agreement, dated May 2, 1989, between Southern Natural Gas Company and Chevron         Chevron U.S.A. Inc. and Southern Natural Gas Company                  Fieldwood Energy Offshore LLC   MP 77 Lease G04481                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  U:S.A. Inc.,concerning the "Construction, Installation, Operation and Maintenance of
                                                                                                  Measurement and Pipeline Facilities "
                                                                                                  for receipt points at various locations on the OCS, including Main Pass 77 'A' platform (as                                                                                                                                                                                                                                                                                                                                                                                  x           x
                                                                                                  amended). Consent Sec. 1O.


        129            283299        06/25/1992      Letter Agreement - Other Land                Letter Agreement, dated June 25, 1992, between Chevron U.S.A. Inc. ("Chevron") and Southern Chevron U.S.A. Inc. and Southern Natural Gas Company                    Fieldwood Energy Offshore LLC   MP 77 Lease G04481                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Natural Gas Company ("Southern"), concerning the "Interconnection of Pneumatic Chart
                                                                                                  Recorders Permit - Various Meter Stations, Offshore Louisiana ", whereby Chevron obtained
                                                                                                  consent from Southern for Chevron to connect, operate and maintain pneumatic chart recorders
                                                                                                  on various of Southern's existing meter stations, offshore, Louisiana (including Main Pass Area                                                                                                                                                                                                                                                                                                                                                                              x           x
                                                                                                  Block 77 "A" platform).



        138            284300        02/15/1993      Letter Agreement - Other Land                Letter Agreement, dated effective February 15, 1993, between Chevron U.S.A. Inc. ("Chevron") Chevron U.S.A. Inc. and Southern Natural Gas Company                   Fieldwood Energy Offshore LLC   MP 77 Lease G04481                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  and Southern Natural Gas Company ("Southern"), concerning the "Interconnection of Pneumatic
                                                                                                  Chart Recorders Permit -
                                                                                                  Various Meter Stations, Offshore Louisiana", whereby Chevron and Southern agree to amend                                                                                                                                                                                                                                                                                                                                                                                     x           x
                                                                                                  and replace Exhibit "A" to that certain Letter Agreement, dated June 25, 1992 (described
                                                                                                  hereinabove).


        293            285301        08/07/2003      Property Participation & Exchange Agreements Exploration Participation Agreement, dated August 7, 2003, by and between Chevron U.S.A. Inc. Chevron U.S.A. Inc. and Westport Resources Corporation                Fieldwood Energy Offshore LLC   VK 251 Lease G10930, VK 340 Lease G10933                                 Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  and'Westport Resources Corporation, as amended, concerning certain Offshore Continental
                                                                                                  Shelf properties, all as is                                                                                                                                                                                                                                                                                                                                                                                                                                                  x       x   x
                                                                                                  more fully, provided'for and described therein.

        323            286302        08/24/2004      Letter Agreement - Other Land                Letter Agreement dated August 24, 2004, between Chevron U.S.A. Inc. and Williams Field        Chevron U.S.A. Inc. and Williams Field Services- Gulf Coast Company, Fieldwood Energy Offshore LLC    BA A133 Lease G02665                                                     W & T ENERGY VI LLC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Services- Gulf COperating Agreementst Company, L.P.                                           L.P.                                                                                                                                                                                                                                                                                                                                                                           x           x

       2919            287303        09/04/2010      Letter Agreement - Other Land                Transfer interest N1 well and line, etc. by and between Chevron U.S.A. Inc. GOM SHELF LLC     Chevron U.S.A. Inc. GOM SHELF LLC                                     GOM Shelf LLC                   GI 46 Lease 132                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
        420            288304        06/01/2009      Farmout Agreement                            Farmout Agreement dated effective June 1, 2009, between Chevron U.S.A. Inc., and Phoenix       Chevron U.S.A. Inc., and Phoenix Exploration Company, LP and                                         CA 42 Lease G32267                                                       CASTEX OFFSHORE INC, PEREGRINE OIL AND GAS II LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Exploration Company, LP and Challenger Minerals Inc., covering OCS-G 32267, Chandeleur         Challenger Minerals Inc.
                                                                                                  Block 42 and OCS-G 32268, Chandeleur Block 43, INSOFAR AND ONLY INSOFAR as they
                                                                                                  cover those depths from the surface to one hundred feet (100') below the deepest depth drilled                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                  and logged in the earning well.



        386            289305        12/31/2007      Acquisition / PSA / Other Purchase or Sale   Agreement for Purchase and Sale, effective December 31, 2007, between Chevron U.S.A. Inc., Chevron U.S.A. Inc., as Seller, and Wild Well Control, Inc., as Buyer    Fieldwood Energy Offshore LLC   WD 69 Lease 181                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                        $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                     Agreements                                   as Seller, and Wild Well Control, Inc., as Buyer, conveying Chevron's undivided interest in certain                                                                                                                                                                                                                                                                  Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                  Facilities and                                                                                                                                                                                                                                                                                                                                                       on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                  Wells in Gl 40, 41, 47, 48 and WD 69 and 70 to Wild Well Control for the purpose of
                                                                                                  decommissioning                                                                                                                                                                                                                                                                                                                                                                                                                                                              x   x




        368            290306        10/30/2006      Farmout Agreement                            Farmout Agreement, dated effective October 30, 2006, between Chevron U.S.A. Inc., as-Farmor, Chevron U.S.A. Inc., as-Farmor, and Mariner Energy Resources, Inc., as Fieldwood Energy Offshore LLC   SM 149 Lease G02592, SM 150 Lease G16325                                                                                                                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                  and Mariner Energy Resources, Inc., as farmee, covering S/2 of SM 149 (OCS-G 2592) and S/2 farmee                                                                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                  of SM 150 (005-016325) and limited to depths from the surface.to the stratigraphic equivalent of                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                  100' below the deepest depth drilled in the #1 Well as proposed.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x   x       x




        297            291307        01/07/2004      Farmout Agreement                            FARMOUT AGREEMENT BY AND BETWEEN CHEVRON U.S.A. INC., ET AL. AND BP                        CHEVRON U.S.A. INC., ET AL. AND BP AMERICA PRODUCTION                    Fieldwood Energy LLC            GI 52 Lease 177                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                  AMERICA PRODUCTION COMPANY, ET AL.                                                         COMPANY, ET AL.                                                                                                                                                                                                                                                                                                                                                                       x
        332            292308        11/01/2004      Property Participation & Exchange Agreements Exploration Participation Agreement, dated November 1, 2004, by and between Chevron U.S.A. Chevron U.S.A. Inc., Newfield Exploration Company, Cabot Oil & Gas       Fieldwood Energy Offshore LLC   VK 251 Lease G10930, VK 340 Lease G10933                                 Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Inc. and Newfield Exploration Company, concerning certain Offshore Continental Shelf       Corporation
                                                                                                  properties, all as is more fully                                                                                                                                                                                                                                                                                                                                                                                                                                             x       x   x
                                                                                                  provided for and described therein

        461            293309        11/03/2011      Letter Agreement - Other Land                Letter Agreement dated November 3, 2011 evidencing Chevron U.S.A. Inc.'s consent to an       Chevron U.S.A. Inc., Phoenix Exploration Company LP, Apache            Fieldwood Energy Offshore LLC   CA 42 Lease G32267                                                       CASTEX OFFSHORE INC, PEREGRINE OIL AND GAS II LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  assignment of interest from Phoenix Exploration Company LP in that certain Farmout Agreement Corporation and Castex Offshore
                                                                                                  dated and made effective June 1, 2009, to Apache Corporation and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                                                                                       x


        462            294310        11/03/2011      Letter Agreement - Other Land                Letter Agreement, dated November 3, 2011, executed between Chevron U.S.A. Inc. (granting      Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache          Fieldwood Energy Offshore LLC   VK 340 Lease G10933                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  party) and Phoenix Exploration Company, LP, Apache Corporation and Castex Offshore, Inc.      Corporation and Castex Offshore, Inc.
                                                                                                  (grantees), being a conditional                                                                                                                                                                                                                                                                                                                                                                                                                                              x       x   x
                                                                                                  consent to assign.

        268            295311        11/03/2001      Letter Agreement - Other Land                Letter Agreement, dated November 3, 2011, executed between Chevron U.S.A. Inc. (granting      Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache          Fieldwood Energy Offshore LLC   VK 251 Lease G10930                                                      Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  party) and Phoenix Exploration Company, LP, Apache Corporation and Castex Offshore, Inc.      Corporation and Castex Offshore, Inc.
                                                                                                  (grantees), being a conditional                                                                                                                                                                                                                                                                                                                                                                                                                                              x       x   x
                                                                                                  consent to assign.

        288            296312        03/31/2003      Letter Agreement - UOA                       Letter Agreement, dated March 31, 2003, between Chevron U.S.A. Inc., Sabco Oil and Gas        Chevron U.S.A. Inc., Sabco Oil and Gas Corporation, Apache         Fieldwood Energy Offshore LLC      MP 77 Lease G04481                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Corporation, Apache Corporation, ExxonMobil Production Company, Key Production Company        Corporation, ExxonMobil Production Company, Key Production Company
                                                                                                  and Contour Energy                                                                            and Contour Energy
                                                                                                  Company regarding Second Opportunity to Participate - Election to Acquire^Non-Participating   Company
                                                                                                  Interest, in the MP77 OCS-G 4481 A-6 TTPG, Project No. UWGHP-R3011, Cost Center                                                                                                                                                                                                                                                                                                                                                                                              x           x
                                                                                                  UCP170500, Main Pass Block 77.
                                                                                                  Key Production Company election.



        158            297313        06/09/1994      Letter Agreement - Other Land                Letter Agreement, dated June 9, 1994, by and between Chevron U.S.A. Inc., Samedan Oil         Chevron U.S.A. Inc., Samedan Oil Corporation and Continental Land &   Fieldwood Energy Offshore LLC   VK 251 Lease G10930, VK 340 Lease G10933                                 Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Corporation and Continental Land & Fur Co., Inc.                                              Fur Co., Inc.                                                                                                                                                                                                                                                                                                                                                                  x       x   x

        822            298314        03/01/2019      Joint Bidding Agreements                     Joint Bidding Agreement by and between Chevron USA Inc and Fieldwood Energy LLC dated 1 Chevron U.S.A. Inc.; Ecopetrol America Inc; Talos Energy Offshore LLC Fieldwood Energy LLC                  MC 119 Lease G36537, MC 163 Lease G36538, MC 206 Lease G36540, n.a.                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                  March 2019                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
        729            299315        03/01/2017      Other Misc.                                  by and between Fieldwood Energy LLC, W & T Offshore, Inc., Renaissance Offshore LLC,    Chevron U.S.A. Inc.; Renaissance Offshore LLC; Transcontinental Gas Fieldwood Energy LLC                    ST 316 Lease G22762                                                      W&T OFFSHORE INC                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Transcontinental Gas Pipe Line and Chevron U.S.A. Inc.: Transco Facilities Subseaq      Pipe Line Company, LLC; W&T Offshore, Inc.
                                                                                                  Modification - Shell owned ST 300 Platform                                                                                                                                                                                                                                                                                                                                                                                                                                   x


        851            300316        08/01/2019      Joint Operating Agreement                    Operating Agreement dated and effective as of August 1, 2019 by and among Chevron U.S.A.      Chevron U.S.A. Inc.; Ridgewood Castle Rock, LLC                       Fieldwood Energy LLC            MC 743 Lease G36401                                                                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                  Inc., Fieldwood Energy LLC, and Ridgewood Castle Rock, LLC                                                                                                                                                                                                                                                                                                                                                                                                                       x

        253            301317        12/08/2000      Letter Agreement - Other Land                Letter Agreement, dated December 8, 2000 (effective December 1, 2000), by and between       Chevron U.S.A. Inc.and Williams Field Services - Gulf Coast Company, Fieldwood Energy Offshore LLC      VK 340 Lease G10933                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Chevron U.S.A. Inc.and Williams Field Services - Gulf COperating Agreementst Company, L.P., L.P.
                                                                                                  whereby Chevron U.S.A. Inc. consents to an
                                                                                                  assignment by Williams Field Services - Gulf COperating Agreementst Company, L.P., to its                                                                                                                                                                                                                                                                                                                                                                                    x       x   x
                                                                                                  affiliate, Williams Mobile Bay Producer Services, L.L.C.



       3105            302318        03/01/2000      Marketing - Gathering                        Gas gathering agreement between Chevron U.S.A. production Company and Samedan Oil             Chevron U.S.A. production Company and Samedan Oil Company as                                          VK 251 Lease G10930                                                      Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Company as Producer and Shell Offshore Inc. and Amoco Production Company as Processor         Producer and Shell Offshore Inc. and Amoco Production Company as
                                                                                                  (considered PHA) for VK 251                                                                   Processor                                                                                                                                                                                                                                                                                                                                                                      x       x   x


        320            303319        08/01/2004      Unit Agreement and/or Unit Operating         Amendment and Supplement to?Unit Operating Agreement for the Viosca Knoll 252 Unit, dated Chevron UiS.A. Inc. and-Noble Energy, Inc                                 Fieldwood Energy Offshore LLC   VK 251 Lease G10930, VK 340 Lease G10933                                 Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                     Agreement                                    August 1,2004, by and between Chevron UiS.A. Inc. and-Noble Energy, Inc                                                                                                                                                                                                                                                                                                                                                                                                      x       x   x

        259            304320        07/18/2001      Joint Development / Venture / Exploration    Joint Venture Agrmt amongst Chevron USA INC and BHP Petroleum (Deepwater) Inc dated 18 Chevron USA INC and BHP Petroleum (Deepwater) Inc                            Fieldwood Energy LLC            GC 282 Lease G16727                                                                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                     Agreements                                   July 2001 whereby CVX and BHP exchanged WI in GC 281 and 282 and committed to Operating
                                                                                                  Agreement. (Samedan/NBL lated farmed into BHP's Interest)                                                                                                                                                                                                                                                                                                                                                                                                                        x


        106             321          01/01/1989      Operating Agreement - Other                  Operating Agreement 1/1/89                                                                    CHEVRON USA INC, Apache Shelf                                         Fieldwood Energy LLC            EI 307 Lease G02110                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
        274            305322        08/12/2002      Construction Agreements                      CMA amongst Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc and Noble Energy Inc      Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc and Noble     Fieldwood Energy LLC            GC 282 Lease G16727                                                                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                  dated 12 Aug 2002                                                                             Energy Inc                                                                                                                                                                                                                                                                                                                                                                         x
        273            306323        08/01/2002      Joint Development / Venture / Exploration    Development Plan approved by Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc and      Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc, Noble        Fieldwood Energy LLC            GC 282 Lease G16727                                                                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                     Agreements                                   Noble Energy Inc dated 12 Aug 2002                                                            Energy Inc                                                                                                                                                                                                                                                                                                                                                                         x
        15              324          11/02/1964      Unit Agreement and/or Unit Operating         EI 266 Unit Agreement                                                                         CHEVRON USA INC, EPL OIL & GAS, LLC, Stone Energy, BP E&P             Fieldwood Energy LLC            EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                     Agreement
        295            307325        01/01/2004      Farmout Agreement                            FARMOUT AGREEMENT DATED JANUARY 21, 2004, BY AND BETWEEN CHEVRON USA                          CHEVRON USA INC. AND BP AMERICA PRODUCTION COMPANY.                   Fieldwood Energy Offshore LLC   WC 66 Lease G02826                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  INC. AND BP AMERICA PRODUCTION COMPANY.                                                                                                                                                                                                                                                                                                                                                                                                                                      x

        443            308326        09/14/2010      Letter Agreement - Other Land                CHEVRON USA INC. AND GOM SHELF LLC                                                            CHEVRON USA INC. AND GOM SHELF LLC                                    Fieldwood Energy LLC            GI 46 Lease 132                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
        427            309327        09/15/2009      Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN DAVIS OFFSHORE, L.P., STEPHENS CHEVRON USA INC., PHOENIX EXPLORATION COMPANY, LP,        Fieldwood Energy Offshore LLC                                     NE/4 GC 198 Lease G36021                                                                                                                                   $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                  PRODUCTION COMPANY, LLC, ENERGY PARTNERS, LTD, NOBLE ENERGY INC., AND   CHALLENGER MINERALS INC, , DAVIS OFFSHORE, L.P., STEPHENS
                                                                                                  STATOILHYDRO USA E&P INC                                                PRODUCTION COMPANY, LLC, ENERGY PARTNERS, LTD, NOBLE                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                          ENERGY INC., AND STATOILHYDRO USA E&P INC
        635            310328        06/15/2015      Elections                                    by and between Fieldwood Energy LLC, Chevron U.S.A. Inc., Wichita Partnership, Ltd., W & T CHEVRON USA INC; W&T Energy VI, LLC; W&T Offshore, L.L.C.;               Fieldwood Energy LLC            ST 148 Lease G01960                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Energy VI, LLC and W&T Offshore, L.L.C.: In furtherance of April 14, 2015 letter Areana earned Wichita Partnership, Ltd.
                                                                                                  assignment from Chevron Chevron to resign as operator                                                                                                                                                                                                                                                                                                                                                                                                                        x


        657            311329        09/17/2015      Elections                                    In furtherance of April 14, 2015 and June 15, 2015 letters, Areana earned assignment from     CHEVRON USA INC; W&T Energy VI, LLC; W&T Offshore, L.L.C.;            Fieldwood Energy LLC            ST 148 Lease G01960                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  Chevron Chevron to resign as operator, clarifying Working Interests, etc.                     Wichita Partnership, Ltd.                                                                                                                                                                                                                                                                                                                                                      x

        417            312330        04/30/2009      Operating Agreement - Other                  Operating Agreement eff. 4-30-09 Chevron USA, et al                                           Chevron USA, et al                                                    Fieldwood Energy LLC            MP 59 Lease G03194, MP 59 Lease G08461                                                                                                                     $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
        422            313331        06/01/2009      Operating Agreement - Other                  Operating Agreement eff. 6-1-09 Chevron USA, et al                                            Chevron USA, et al                                                    Fieldwood Energy LLC            MP 59 Lease G03194, MP 59 Lease G08461                                                                                                                     $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
        185             332          09/01/1996      Operating Agreement - Other                  Offshore Operating Agreement 9/1/1996                                                         Chevron USA, Renaissance, Apache Shelf                                Fieldwood Energy LLC            VR 408 Lease G15212                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
        186             333          09/03/1996      Operating Agreement - Other                  Operating Agreement (depths below 9000' on VR 392 & VR 408; and all depths VR 407)            Chevron USA, Renaissance, Apache Shelf                                Fieldwood Energy LLC            VR 408 Lease G15212                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                  9/3/1996
        240             334          01/31/2000      Farmout Agreement                            Farmout Letter Agreement 1/31/2000                                                            Chevron USA, Renaissance, Apache Shelf                                Fieldwood Energy LLC            VR 408 Lease G15212                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
       3081            314335        06/28/2012      Operating Agreement - Other                  Ownership and Operating Agreement                                                             Chevron, Dynamic Offshore Resources, LLC, GOMH Explocation, LLC                                       VR 229 Lease G27070                                                      SANARE ENERGY PARTNERS, LLC                                                       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                and Hall-Houston Exploration III, L.P.                                                                                                                                                                                                                                                                                                                                             x
       3043            315336        06/28/2012      Marketing - Connection Agreement             Ownership and Operating Agreement                                                             Chevron, Dynamic Offshore Resources, LLC, GOMH Exploration, LLC                                       VR 229 Lease G27070                                                      SANARE ENERGY PARTNERS, LLC                                                       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                and Hall-Houston Exploration III, L.P.                                                                                                                                                                                                                                                                                                                                             x
        919            316337   Original - 11/15/2019; Non-O&G Real Property Lease / Rental /     Lease agreement between Fieldwood and Cheyenne Services                                       Cheyenne Services                                                     Fieldwood Energy LLC            Total Area: 2 buildings; office/warehouse spaceSquare Footage: approx.                                                                                     $0.00                              Assume and assign to Credit Bid Purchaser
                                1st Amend 5/14/2020; Sublease Agreements                          Total Area: 2 buildings; office/warehouse space                                                                                                                                                     23,800 SF on approx 3 acres
                                2nd Amend                                                         Square Footage: approx. 23,800 SF on approx 3 acres
                                9/14/2020                                                         Address: 108 Galbert Road Lafayette LA 70506                                                                                                                                                                                                                                                                                                                                                                                                                                     x



    1-G-16-12210       317338        11/15/2019      Other                                        Lease - 108 Galbert Rd., Lafayette, LA 70506                                                  CHEYENNE SERVICES LIMITED                                             Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                           $6,475.38                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
    1-G-16-12211       318339         4/26/2020      Other                                        First Amendment to Lease - 108 Galbert Rd., Lafayette, LA 70506                               CHEYENNE SERVICES LIMITED                                             Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                           $6,475.38                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
    1-G-12-8690        319340                        Oilfield Services                            Master Service Agreement dated effective July 17, 2019                                        CHURCH POINT WHOLESALE                                                Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
    1-G-12-8691        320341                        Oilfield Services                            777969_Rental Agreement dated effective 11/21/2018                                            CHURCHILL DRILLING TOOLS US, INC                                      Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
    1-G-12-8692        321342                        Oilfield Services                            777621_Master Services Agreement dated effective 05/02/2019                                   C-INNOVATION, LLC                                                     Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
        698            322343        08/25/2016      Other Handling / Stabilization Agreements    by and between Fieldwood Energy LLC, CL&F Resources, L.P, Houston Energy LP., Helis Oil       CL&F Resources, L.P.; Helis Oil and Gas Company LLC; Houston          Fieldwood Energy LLC            HI 129 Lease G01848                                                      W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                  and Gas Company LLC and W&T Offshore, Inc.: Amendment and Ratification of Production          Energy LP; W&T Offshore, Inc.                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                  Handling Agreement (High Island, East Addition Block 129)                                                                                                                                                                                                                                                                                                                                                                                                                    x


    1-G-12-8693        323344                        Oilfield Services                            Master Service Contract dated effective June 22, 2018                                         CLARIANT CORPORATION                                                  Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
1-G-XX-XXXXXXX-12187   324345    101/2730/20152019 Other                                          Classic Business Products Maintenance Contract Agreement                                      CLASSIC BUSINESS PRODUCTS, INC                                        Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                            $485.06                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
1-G-XX-XXXXXXX-12186   325346    110/3027/20192015 Other                                          Classic Business Products Maintenance Contract Agreement                                      CLASSIC BUSINESS PRODUCTS, INC                                        Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                            $485.06                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
1-G-XX-XXXXXXX-12190   326347     910/43/20192018 Other                                           Classic Business Products Maintenance Contract Agreement                                      CLASSIC BUSINESS PRODUCTS, INC                                        Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                            $485.06                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
1-G-XX-XXXXXXX-12191   327348       810/23/2018      Other                                        Classic Business Products Maintenance Contract Rental Agreement                               CLASSIC BUSINESS PRODUCTS, INC                                        Fieldwood Energy LLC            n.a.                                                                     n.a.                                                                            $485.06                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                         Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 12 of 115
1-G-XX-XXXXXXX-12189   328349     108/32/2018   Other                                     Classic Business Products Maintenance Contract Agreement                                           CLASSIC BUSINESS PRODUCTS, INC                                          Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                  $485.06                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
1-G-XX-XXXXXXX-12188   329350   109/34/20182019 Other                                     Classic Business Products Rental Maintenance Contract Agreement                                    CLASSIC BUSINESS PRODUCTS, INC                                          Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                  $485.06                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       330351                   Oilfield Services                         Spill Response, Service Equipment, OSRO                                                            CLEAN GULF ASSOCIATES                                                   Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8696
                       331352                   Oilfield Services                         Spill Response, Service Equipment, OSRO                                                            CLEAN GULF ASSOCIATES SERVICES LLC                                      Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8697
                       332353     01/01/1994    Unit Agreement and/or Unit Operating      Co-Development Agreement and Amendment to Unit Operating Agreement originally by and               CNG Producing Company & Columbia Gas Development Corp., et al           Fieldwood Energy Offshore LLC   SS 271 Lease G01038, SS 247 Lease G01028, SS 248 Lease G01029, SS     TALOS ERT LLC, W & T ENERGY VI LLC                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                Agreement                                 between CNG Producing Company & Columbia Gas Development Corp., et al                                                                                                                                      249 Lease G01030, SS 270 Lease G01037                                                                                                                                                                                                                                       x
        150
                       333354     09/03/1974    Farmout Agreement                         Farmout Agreement by and between CNG Producing Company, Columbia Gas Development         CNG Producing Company, Columbia Gas Development Corporation and Fieldwood Energy Offshore LLC                     SS 271 Lease G01038                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                          Corporation and Forest Oil Corporation                                                   Forest Oil Corporation                                                                                                                                                                                                                                                                                                                                                                        x
         40
        916            334355     01/01/1994,   Unit Agreement and/or Unit Operating      U nit Operating Agreement by and between CNG Producing Company, Columbia Gas             CNG Producing Company, Columbia Gas Development Corporation,       Fieldwood Energy Offshore LLC                  SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS     TALOS ERT LLC, W & T ENERGY VI LLC                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                  04/08/1994    Agreement                                 Development Corporation, Total Minatome Corporation, Energy Development Corporation,     Total Minatome Corporation, Energy Development Corporation, Murphy                                                270 Lease G01037, SS 271 Lease G01038
                                                                                          Murphy Exploration and Production Company and Anadarko Petroleum Corporation; and Forest Exploration and Production Company and Anadarko Petroleum
                                                                                          Oil Corporation and Timbuck Company/The Hat Creek Production Company, Limited PartnershipCorporation; and Forest Oil Corporation and Timbuck Company                                                                                                                                                                                                                                                                                                                                   x
                                                                                          (referred to as “Override Parties”)



                       335356     09/24/1985    Letter Agreement - JOA                    Clarification Letter Agreement by and between CNG Producing Company, Hunt Oil Company,             CNG Producing Company, Hunt Oil Company, Southland Royalty              Fieldwood Energy Offshore LLC   VR 78 Lease G04421                                                                                                                                            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          Southland Royalty Company (successor to Hunt Oil Company and Anadarko Production                   Company (successor to Hunt Oil Company and Anadarko Production                                                                                                                                                                                                                                                                                                                          x
        84                                                                                Company                                                                                            Company
                       336357                   Oilfield Services                         501307_Master Services Agreement dated effective 01/01/2014                                        COASTAL CHEMICAL CO LLC                                                 Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8698
                       337358     04/10/1998    Farmout Agreement                         FARMOUT AGREEMENT DATED APRIL 10, 1998, BY AND BETWEEN COperating                                  COASTAL O&G CORPORATION AND NIPPON OIL EXPLORATION                      Fieldwood Energy Offshore LLC   VK 780 Lease G06884, VK 824 Lease G15436                              ENERGY XXI GOM LLC, MARUBENI OIL & GAS (USA) LLC, TOTAL E & P USA INC                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                          AgreementSTAL O&G CORPORATION AND NIPPON OIL EXPLORATION U.S.A. LIMITED.                           U.S.A. LIMITED.                                                                                                                                                                                                                                                                                                                                                                     x
        220
                       338359      1/7/2016     Other                                     Contract for the Extraction of Hydrocarbons under the Production Sharing Modality - Fieldwood Comision Nacional de Hidrocarburos                                           Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                    $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          Energy E&P Mexico, S. De R.L. De C.V.                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
    1-G-16-12200
                       339360                   Oilfield Services                         Gravel Pack Tools, CT Unit Tools                                                                   CONCENTRIC PIPE AND TOOL RENTALS                                        Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-8702
                       340361     04/15/1991    Operating Agreement - Other               Operating Agreement eff. 4-15-91 b/b Conoco and Shell                                              Conoco and Shell                                                        Fieldwood Energy LLC            MP 289 Lease G01666                                                   ANADARKO US OFFSHORE LLC, ERA HELICOPTERS INC., HIGH POINT GAS GATHERING, L.L.C.,       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                           SHELL PIPELINE COMPANY LP, TALOS PETROLEUM LLC, W & T OFFSHORE INC, RIDGEWOOD
                                                                                                                                                                                                                                                                                                                                                                           ENERGY CORPORATION                                                                                                                                                                                    x

        118
                       341362     01/01/1989    Operating Agreement - Other               CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC. AND ATLANTIC                                  CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                        WD 94 Lease 839                                                                                                                                               $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                          RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



       103a
                       342363     01/01/1989    Operating Agreement - Other               CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC. AND ATLANTIC                                  CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                        WD 95 Lease G01497                                                                                                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                          RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



       103b
                       343364     01/01/1989    Operating Agreement - Other               CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC. AND ATLANTIC                                  CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                        WD 96 Lease G01498                                                                                                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                          RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



       103c
       102             344365     01/01/1989    Operating Agreement - Other               CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO INC. AND ATLANTIC      CONOCO INC. AND ATLANTIC RICHFIELD COMPANY.                                                         Fieldwood Energy Offshore LLC   WC 34 Lease G03251, WC 35 Lease G02819, WC 66 Lease G02826                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                          RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
        115            345366     10/01/1990    Joint Operating Agreement                 RATIFICATION AND AMENDMENT NUMBER 1 TO JOINT OPERATING AGREEMENT DATED CONOCO INC. AND TEXAS PRODUCING INC.                                                                Fieldwood Energy Offshore LLC   WC 34 Lease G02819, WC 35 Lease G01860, WC 66 Lease G02825, WC 77                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                          OCTOBER 1, 1990, BY AND BETWEEN CONOCO INC. AND TEXAS PRODUCING INC.                                                                                                                                       Lease G02826                                                                                                                                                                                                                                                                x

        170            346367     05/01/1995    Joint Operating Agreement                 AMENDMENT TO OPERATING AGREEMENT DATED MAY 1, 1995, BY AND BETWEEN                                 CONOCO INC. AND VASTAR RESOURCES, INC., ET AL.                          Fieldwood Energy Offshore LLC   WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC 66                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                          CONOCO INC. AND VASTAR RESOURCES, INC., ET AL.                                                                                                                                                             Lease G02826, WC 67 Lease G03256                                                                                                                                                                                                                                            x

        171            347368     05/01/1995    Unit Agreement and/or Unit Operating      Grand Isle CATCO Unit Operating Agreement Amendment for the Gl 41 A Platform, dated May Conoco Inc., Atlantic Richfield Company, Vastar Resources, Inc., Texaco Fieldwood Energy Offshore LLC              GI 41 Lease 129, GI 47 Lease 133, GI 48 Lease 134, GI 52 Lease 177    APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                              $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                Agreement                                 1,1995,between Conoco Inc., Atlantic Richfield Company, Texaco Producing Inc. and OXY USA Exploration and Production Inc., Oxy USA Inc., Texaco Producing Inc.                                                                                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                          Inc.                                                                                                                                                                                                                                                                                                                                                                           on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




                       348369     01/01/1989    Operating Agreement - Other               CATCO Operating Agreement eff. 1/1/89 by and between Conoco, Richfield , Texaco, et al             Conoco, Richfield , Texaco, et al                                       Fieldwood Energy LLC            EI 208 Lease 577                                                                                                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
        105
        435             370       02/25/2010    Operating Agreement - Other               Operating Agreement eff. 2-25-10                                                                   Contango Op                                                             Fieldwood Energy LLC            EI 10 Lease G23851                                                                                                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
       2910            349371     08/01/1960    Unit Agreement and/or Unit Operating      Amendment to GI/WD Unit Agmt by and between Continental Oil Company, Et al. Cities Service Continental Oil Company, Et al. Cities Service Production Company                                               WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD 71 Lease 838    APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                              $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                Agreement                                 Production Company                                                                                                                                                                                                                                                                                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




                       350372     10/01/1969    Unit Agreement and/or Unit Operating      Amends both GI/WD Unit and CATCO Unit by and between Continental Oil Company, Et al.               Continental Oil Company, Et al. Cities Service Production Company, Et                                   GI 32 Lease 174, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                         $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                Agreement                                 Cities Service Production Company, Et al.                                                          al.                                                                                                     Lease 130, GI 42 Lease 131, GI 43 Lease 175, GI 47 Lease 133, GI 46 Lease                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                     132, GI 48 Lease 134, GI 52 Lease 177, WD 68 Lease 180, WD 69 Lease 181,                                                                                            on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                                     WD 70 Lease 182, WD 71 Lease 838
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



       2911
                       351373                   Oilfield Services                         Provide Specialized Laboratory Analysis of Produced Solids                                         CORE MINERALOGY, INC                                                    Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8706
    1-G-11-9273        352374      8/30/2019    Non-Oilfield Services                     Master Subscription Agreement, Order Form                                                          COUPA SOFTWARE, INC.                                                    Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                 $2,026.09                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-11-9360        353375      9/15/2019    Non-Oilfield Services                     System Services / License Agreements                                                               COUPA SOFTWARE, INC.                                                    Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                 $2,026.09                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
        732            354376     03/30/2017    Other Misc.                               Fieldwood agreed to COX request/letter of no objectin to allow cox to produce its EI 64# 9 well.   Cox Operating LLC                                                       Fieldwood Energy LLC            EI 64; EI 53 Lease 479                                                ENVEN ENERGY VENTURES LLC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                          Fieldwood is the operator of SW/4 of EI 53                                                                                                                                                                                                                                                                                                                                                                                                                                             x
       3120            355377     01/26/2021    Marketing - Transportation                Cox leasing capacity on Segment III and Segment I (30 day term)-Cox liable for additional share    Cox Operating LLC                                                       Fieldwood Energy LLC            HI A474 Lease G02366                                                  FREEPORT MCMORAN OIL & GAS LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                          of operation expenses                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    1-G-12-8708        356378                   Oilfield Services                         508794_Master Services Agreement dated effective 12/03/2013; Amendment dated effective             C-PORT/STONE LLC                                                        Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                    $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          01/28/2019                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
        163            357379     09/01/1994    Unit Agreement and/or Unit Operating      EI 89 Field UOperating Agreement 9/1/94                                                            Crane Holding Inc.; W & T Energy VI LLC                                 Fieldwood Energy LLC            EI 0089 Lease 44, EI 0089 Lease 229                                                                                                                            $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
    1-G-12-8711        358380                   Oilfield Services                         542303_Master Services Agreement dated effective 11/01/2013; Amendment dated effective             CRESCENT ENERGY SERVICES LLC                                            Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                    $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          11/07/2017                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-8713        359381                   Oilfield Services                         701147_Master Services Agreement dated effective 03/10/2016                                        CROSBY DREDGING LLC                                                     Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8714        360382                   Oilfield Services                         505424-Master Time Charter Agreement dated 11-1-2013                                               CROSBY TUGS INC                                                         Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
       2665            361383      7/1/2017     Other Services Agreements                 Response Resources Agreement                                                                       CSA Ocean Sciences Inc.                                                                                 Area wide                                                                                                                                                     $0.00                              Assume and assign to Credit Bid Purchaser
                                   7/1/2017                                               Utilization Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
    1-G-12-8716        362384                   Oilfield Services                         Engine Parts/Maintenance/Overhauls                                                                 CSI COMPRESSCO SUB, INC.                                                Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       363385                   Oilfield Services                         532967_Master Services Agreement dated effective 12/01/2013                                        CSI TECHNOLOGIES LLC                                                    Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8717
                       364386                   Oilfield Services                         558082_Master Services Agreement dated effective 01/01/2014                                        CUSTOM COMPRESSION SYSTEMS, LLC                                         Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8718
                       365387                   Oilfield Services                         554325_PO Terms & Conditions dated effective 01/15/2019                                            CUSTOM PROCESS EQUIPMENT LLC                                            Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8719
    1-G-11-9334        366388      1/1/2017     Non-Oilfield Services                     Administrative Services Agreement                                                                  CVS/CAREMARK                                                            Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       367389                   Oilfield Services                         554431_Master Services Agreement dated effective 11/01/2013                                        CYRUS J GUIDRY & ASSOCIATES                                             Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8723
    1-G-11-9348        368390      2/9/2018     Non-Oilfield Services                     Master Consulting Agreement                                                                        DAGEN PERSONNEL                                                         Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                 $7,570.59                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       369391                   Oilfield Services                         700908_Master Services Agreement dated effective 04/17/2015                                        DALEY TOWER SERVICE, INC                                                Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8725
                       370392     10/26/2013    Oilfield Services                         508251_Master Services Agreement dated effective 11/01/2013; Amendment dated effective             DANOS LLC                                                               Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                    $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          01/01/2015                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-8726
                       371393                   Oilfield Services                         700234_Master Services Agreement dated effective 11/01/2013                                        DART ENERGY SERVICES LLC                                                Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8727
                       372394      2/8/2019     Non-Oilfield Services                     Managed Services Agreement                                                                         DATAVOX, INC.                                                           Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                $23,416.16                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-11-9362
                       373395                   Non-Oilfield Services                     Software Licensing Agreement                                                                       DATAWATCH CORPORATION                                                   Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-11-9363
                       374396     03/12/2009    Letter Agreement - Other Land             LETTER AGREEMENT BY AND BETWEEN DAVIS OFFSHORE, L.P., NOBLE ENERGY, INC. DAVIS OFFSHORE, L.P., NOBLE ENERGY, INC. AND            Fieldwood Energy Offshore LLC                                             GC 198 Lease G36021                                                                                                                                           $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          AND STATOILHYDRO USA E&P INC.                                            STATOILHYDRO USA E&P INC.                                                                                                                                                                                                                                                                                                                                                                                         x
        411
                       375397     09/01/2007    Joint Bidding Agreements                  JOINT BIDDING AGREEMENT BY AND BETWEEN DAVIS OFFSHORE, L.P., STEPHENS    DAVIS OFFSHORE, L.P., STEPHENS PRODUCTION COMPANY, LLC, Fieldwood Energy Offshore LLC                                             GC 198 Lease G36021                                                                                                                                           $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          PRODUCTION COMPANY, LLC, ENERGY PARTNERS, LTD                            ENERGY PARTNERS, LTD                                                                                                                                                                                                                                                                                                                                                                                              x
        377
                       376398     10/18/2013    Other Misc.                               LOI                                                                                                DCL Mooring & Rigging                                                                                   Area wide                                                                                                                                                     $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
       2667
                       377399     01/31/2010    Abandonment / Decommissioning Agreement   Decomissioning Obligations Agreement by and between Wild Well Control, Inc and Dynamic             Decomissioning Obligations Agreement by and between Wild Well           Fieldwood Energy Offshore LLC   GC 65GC 108GC 109 Lease G05889                                        WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &           $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          Offshore Resources Inc dated 31 Jan 2010                                                           Control, Inc and Dynamic Offshore Resources Inc dated 31 Jan 2010                                                                                                             GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                           OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                           CHEVRON USA INC, W & T ENER                                                                                                                                                                               x


        432
                       378400     10/03/2014    Letter Agreement - Operating Agreement    Letter Agreement dated 3 Oct 14 by and between Deep Gulf Energy III, LLC, Noble Energy, Inc, Deep Gulf Energy III, LLC, Noble Energy, Inc, BP Exploration and              Fieldwood Energy LLC            MC 563 Lease G21176                                                                                                                                           $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          BP Exploration and Produciton, Inc, Red Willow Offshore and Houston Energy Deepwater         Produciton, Inc, Red Willow Offshore and Houston Energy Deepwater
                                                                                          Ventures I, LLC designating Depp Gulf as Operator of the Interval from 0-19,000' TVDSS       Ventures I, LLC                                                                                                                                                                                                                                                                                                                                                                               x

        590
                       379401                   Oilfield Services                         701011_Master Services Agreement dated effective 01/22/2016                                        DEEPTREND, INC                                                          Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8734
                       380402     09/03/2019    Other Lease / Rental Agreement            Lease Agreement with Agreement to Purchase by and between Deepwater Abandonment                    Deepwater Abandonment Alternatives, Inc.                                Fieldwood Energy Offshore LLC   GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2   RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC, WILD WELL CONTROL INC,             $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          Alternatives, Inc and Fieldwood Energy Offshore LLC                                                                                                                                                        SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                    CHEVRON USA INC, W & T ENERGY VI LLC, SHELL TRADING (US) COMPANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
       2679
                       381403                   Oilfield Services                         511622_Master Services Agreement dated effective 08/19/2014                                        DEEPWATER CORROSION SERVICES INC                                        Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8735
                       382404                   Oilfield Services                         510045_Rental Agreement dated effective 01/21/2014                                                 DEEPWELL RENTALS INC                                                    Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8736
                       383405                   Oilfield Services                         Completion Engineering Consultant                                                                  DELGE                                                                   Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8737
       2666            384406      4/1/2013     Other Services Agreements                 Response Resources Agreement                                                                       Delmar Systems, Inc.                                                                                    Area wide                                                                                                                                                     $0.00                              Assume and assign to Credit Bid Purchaser
                                   4/1/2013                                               Utilization Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
    1-G-12-8739        385407                   Oilfield Services                         Suction Piles, Installation Tools, Mooring, Anchoring, Work Wire, and Towing Equipment &           DELMAR SYSTEMS, INC.                                                    Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                    $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                          Services                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
    1-G-11-9336        386408      1/1/2020     Non-Oilfield Services                     Administrative Services Agreement                                                                  DELTA DENTAL INSURANCE COMPANY                                          Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8740        387409                   Oilfield Services                         Gravel Pack Screens                                                                                DELTA SCREENS                                                           Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                    $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8741        388410                   Oilfield Services                         777816_Master Services Agreement dated effective 12/05/2018                                        DELTA SUBSEA, LLC                                                       Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       389411                   Oilfield Services                         Auto Care for Lafayette Fleet                                                                      DELTA WORLD TIRE                                                        Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1-G-12-8742
    1-G-12-8743        390412                   Oilfield Services                         700329_Master Services Agreement dated effective 02/13/2014                                        DEMEX INTERNATIONAL INC                                                 Fieldwood Energy LLC            n.a.                                                                  n.a.                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       391413     10/04/1956    Unit Agreement and/or Unit Operating      ST 54 Unit Agreement, as amended and/or expanded by and between Departmement of the         Departmement of the Interior and Humble Oil & Refining Company                                                 ST 67 Lease 20                                                                                                                                                $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                Agreement                                 Interior and Humble Oil & Refining Company : ST 54 Unit which includes St 67 (as amended by                                                                                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                          those certain letter Agreements, etc.)                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



       2832
                                                                                                                                                                          Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 13 of 115
                     392414     05/13/1999     Unit Agreement and/or Unit Operating         Unit Agreement (754399006) by and between Dept of Interior and Shell Offshore Inc dated         Dept of Interior and Shell Offshore Inc dated effective 13 May 1999 and                                       GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900         WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &         $0.00                              Assume and assign to Credit Bid Purchaser
                                               Agreement                                    effective 13 May 1999 and as amended on 15 Mar 2004                                             as amended on 15 Mar 2004                                                                                                                                                          GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                               OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                               CHEVRON USA INC, W & T ENER                                                                                                                                                                             x


       229
                     393415                    Oilfield Services                            Screening (Shaker) Equipment                                                                    DERRICK CORP                                                              Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8744
                     394416     06/01/2018     Marketing - Transportation                   IT Transport Contracy by and between Destin Pipeline company, L.L.C. and Fieldwood Energy Destin Pipeline company, L.L.C. and Fieldwood Energy LLC.                       Fieldwood Energy LLC                MC 110 Lease G18192, BS 52 Lease 17675                               MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                      $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                            LLC.                                                                                                                                                                                                                                                                                                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x   x



      3026
                     395417                    Oilfield Services                            Mechanical Parts                                                                                DEVALL DIESEL SERVICES, LLC                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8745
                     396418     10/25/2005     Farmout Agreement                            Farmout Agreement, as amended: EI 312 with Devon                                                Devon                                                                                                         EI 312 Lease G22679                                                  EPL OIL & GAS, LLC                                                                     $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
      2783
                     397419     05/17/2007     Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN DEVON ENERGY PRODUCTION                                DEVON ENERGY PRODUCTION COMPANY, L.P. AND HUNT                            Fieldwood Energy LLC                MO 826 Lease G26176                                                  W & T OFFSHORE INC, W&T OFFSHORE INC                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            COMPANY, L.P. AND HUNT PETROLEUM CORPORATION, ET AL.                                            PETROLEUM CORPORATION, ET AL.                                                                                                                                                                                                                                                                                                                                                          x
       375
                     398420                    Oilfield Services                            559614_Master Services Agreement dated effective 11/01/2013                                     DIAMOND PETROLEUM VENTURES LLC                                            Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8747
                     399421                    Oilfield Services                            Derrick Barge Rental                                                                            DIAMOND SERVICE CORPORATION                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
    1-G-12-8748
1-G-11-933711-9338   400422   1/101/20142015   Non-Oilfield Services                        Master Services Contract                                                                        DISA INC                                                                  Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                              $12,774.45                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-11-933811-9337   401423   1/110/20152014   Non-Oilfield Services                        Master Services Contract                                                                        DISA INC                                                                  Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                              $12,774.45                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                     402424     05/01/2015     Acquisition / PSA / Other Purchase or Sale   by and between Fieldwood Energy LLC and Discvovery Producer Services LLC: ST 311 PipelineDiscvovery Producer Services LLC                                                 Fieldwood Energy LLC                ST 311 Lease G31418                                                  WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                         $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                               Agreements                                   Divestiture                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
       629
       638           403425     06/29/2015     Settlement / Release / Relinquishment        by and between Fieldwood Energy LLC and Discvovery Producer Services LLC: ST 311 PipelineDiscvovery Producer Services LLC                                                 Fieldwood Energy LLC                ST 311 Lease G31418                                                  WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                         $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                               Agreements                                   Divestiture                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                     404426                    Oilfield Services                            Master Services Contract dated effective June 01, 2015                                   DIVERSE SAFETY AND SCAFFOLDING LLC                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8751
   1-G-12-8753       405427                    Oilfield Services                            700305_Master Services Agreement dated effective 01/17/2014                                     DLS LLC                                                                   Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                     406428                    Non-Oilfield Services                        Perpetual Software License Agreement                                                            DOCVUE LLC                                                                Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-11-9364
                     407429                    Oilfield Services                            777873_Master Services Agreement dated effective 04/08/2018                                     DOF SUBSEA USA INC                                                        Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8756
                     408430     12/20/2002     Joint Operating Agreement                    Joint Operating Agreement by and between Dominion Exploration & Production, Inc. and            Dominion Exploration & Production, Inc. and Spinnaker Exploration         Fieldwood Energy Offshore LLC       WC 130 Lease G12761                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Spinnaker Exploration Company, LLC                                                              Company, LLC                                                                                                                                                                                                                                                                                                                                                                           x
       284
                     409431     08/23/2002     Joint Operating Agreement                    Joint Operating Agreement by and between Dominion Exploration & Production, Inc., as            Dominion Exploration & Production, Inc., as Operator, and Spinnaker       Fieldwood Energy Offshore LLC       WC 72 Lease G23735                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Operator, and Spinnaker Exploration Company, L.L.C., as Non-Operator                            Exploration Company, L.L.C., as Non-Operator                                                                                                                                                                                                                                                                                                                                           x
       275
      2685           410432     11/26/2019     Settlement / Release / Relinquishment        Settlement and Release Agreement b/b Dominion Oklahoma Texas Exploration and Production, Dominion Oklahoma Texas Exploration and Production, Inc. and                     Fieldwood Energy LLC                HI 45 Lease G12564                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Agreements                                   Inc. and Fieldwood Energy LLC                                                            Fieldwood Energy LLC                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-8758       411433                    Oilfield Services                            777591_Master Services Agreement dated effective 05/16/2018                              DOVECO LLC                                                                       Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                     412434                    Oilfield Services                            OEM Manufacturer, Clark Gas Compressor Parts, Shop Repairs                                      DRESSER-RAND CO                                                           Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8760
                     413435                    Oilfield Services                            564739_Master Services Agreement dated effective 09/05/2014                                     DRILL CUTTINGS DISPOSAL COMPANY LLC                                       Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8761
                     414436                    Oilfield Services                            516459_Master Services Agreement dated effective 11/01/2013                                     DRILLCHEM DRILLING SOLUTIONS                                              Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8762
                     415437                    Oilfield Services                            514968_Master Services Agreement dated effective 11/01/2013                                     DRILLING SERVICES OF AMERICA                                              Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8763
      3035           416438     12/19/1997     Marketing - PHA                              Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform and BP Exploration & Oil Inc., Droshky-Deepwater Abandonment Alternatives Inc                                                               GC 65 Lease G05889                                                   WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &         $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                            Marathon Oil Company, and Shell Deepwater Development Inc., successor in interest to Shell                                                                                                                                                                                         GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                            Offshore Inc.                                                                                                                                                                                                                                                                      OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                               CHEVRON USA INC, W & T ENER                                                                                                                                                                             x




   1-G-12-8767       417439                    Oilfield Services                            777883_Master Services Agreement dated effective 05/14/2019                                     DURHAM'S INSPECTION SERVICES, INC.                                        Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8770       418440                    Oilfield Services                            502178_Master Services Agreement dated effective 11/01/2013                                     DYNAMIC INDUSTRIES INC                                                    Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                     419441     09/26/2012     Letter Agreement - Other Land                LETTER AGREEMENT BY AND BETWEEN DYNAMIC OFFSHORE RESOURCES AND                                  DYNAMIC OFFSHORE RESOURCES AND NOBLE ENERGY INC                           Fieldwood Energy Offshore LLC       Utilization of Bullwinkle Platform for Talon Prospect Lease G36021                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                            NOBLE ENERGY INC                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
       490
                     420442     06/10/1966     Unit Agreement and/or Unit Operating         SS 271 Unit Operating Agreement (Unit#891008784) As Amended, originally by and between          Dynamic Offshore Resources NS, LLC; Fieldwood Energy LLC;           Dynamic Offshore Resources NS, LLC; SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS          TALOS ERT LLC, W & T ENERGY VI LLC                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Agreement                                    Forest Oil Corp. as Operator, and Texas Gas Exploration Corp. et al as Non-Operators            Fieldwood Energy Offshore LLC; Hilcrest GOM, Inc.; Talos ERT LLC; W Fieldwood Energy LLC; Fieldwood Energy270 Lease G01037, SS 271 Lease G01038
                                                                                                                                                                                            & T Energy VI, LLC                                                  Offshore LLC                                                                                                                                                                                                                                                                                                       x

       19
                     421443                    Marketing - Construction, Operations,        Owners constructed and own the Lateral Line which is used to connect Gas supplies in the High Dynamic Offshore Resources, LLC, Enterprise GTM Offshore Operating Fieldwood Energy Offshore LLC                HI A-446, HI A-447, HI A-550 Lease G04081                            TAMPNET INC                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Management, Ownership Agreements             Island Area to s trunk pipelinesystem owned hy High Island Offshore System. Theis Agreement Company, LLC
                                                                                            sets forth Operator and Owners rights and responsibilities with respe by and between Fieldwood                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                            Energy Offshore LLC and and
  1498;1499;1500
                     422444                    Oilfield Services                            Terms and Conditions entered into by and between Fieldwood Energy LLC and E&C FinFan Inc. E&C FINFAN, INC                                                                 Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8771
                     423445                    Oilfield Services                            Pipe Supplier                                                                                   EAGLE PIPE, LLC                                                           Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8772
   1-G-11-9366       424446                    Non-Oilfield Services                        Perpetual Software License Agreement                                                            ECAD, INC                                                                 Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                     425447                    Oilfield Services                            701181_Master Services Agreement dated effective 12/12/2016                                     ECHO OFFSHORE, LLC                                                        Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8775
                     426448                    Marketing - Other                            Market Authorization Letter Agreement to act as agent for Ecopetrol Ameica Inc. to Market gas   Ecopetrol Ameica Inc.                                                     Fieldwood Energy LLC                MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                            production                                                                                                                                                                                                    993 Lease G24134                                                  TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                                 x
      3265
      3264            449                      Marketing - Other                            Market Authorization Letter Agreement to act as agent for Ecopetrol Ameica Inc. to Market gas Ecopetrol America                                                           Fieldwood Energy LLC                MC 904 Lease G36566                                                                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                            production
       363           427450     07/01/2006     Joint Operating Agreement                    Joint Operating Agreement by and between Noble Energy, Inc. (Fieldwood is                     Ecopetrol America LLC; Talos Energy Offshore LLC                            Fieldwood Energy LLC                MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                            successor-in-interest to Noble Energy, Inc.) and Samson Offshore Company effective as of July                                                                                                                 993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405
                                                                                            1, 2006, including any memorandums or financial statements of the same, as amended by the:
                                                                                            A. Ratification and Amendment of Gunflint Joint Operating Agreement by and among Noble
                                                                                            Energy, Inc., Samson Offshore Company, BP Exploration & Production Inc., and Marathon Oil
                                                                                            Company dated effective November 1, 2008.
                                                                                            B. Amendment of the Gunflint Joint Operating Agreement dated effective July 7, 2009 by and
                                                                                            between Noble Energy, Inc., Samson Offshore Company, BP Exploration & Production Inc., and
                                                                                            Marathon Oil Company.
                                                                                            C. Ratification, Amendment and Re-Designation of the Gunflint JOperating Agreement as the
                                                                                            Gunflint Voluntary Unit Operating Agreement dated effective January 1, 2011 by and between                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                            Noble Energy Inc., BP Exploration & Production Inc., Samson Offshore Company, Marathon Oil
                                                                                            Company and BHP Billiton Petroleum (Deepwater) Inc.




   1-G-12-8776       428451                    Oilfield Services                            538166_Master Services Agreement dated effective 01/20/2014; Amendment dated effective          ECOSERV, LLC                                                              Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                  $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                            06/09/2014                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   1-G-12-8777       429452                    Oilfield Services                            508862_Master Services Agreement dated effective 06/06/2018                                     EDG INC                                                                   Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                     430453                    Oilfield Services                            542177_PO Terms & Conditions dated effective 05/08/2019                                         EDGEN MURRAY CORPORATION                                                  Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8778
                     431454                    Oilfield Services                            Produced Water EPA testing for NPDES permit                                                     ELEMENT MATERIALS TECHNOLOGY LAFAYETTE LLC                                Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
   1-G-12-8779
                     432455     05/01/1988     Operating Agreement - Other                  Offshore Operating Agreement entered into May 1, 1988 by and between ELF Aquitaine ELF Aquitaine Operating Inc. as Operator and Plumn Offshore, Inc. and                                                      EI 342 Lease G02319                                                  TANA EXPLORATION COMPANY LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Operating Inc. as Operator and Plumn Offshore, Inc. and TXP Operating Company as   TXP Operating Company as Non-Operators                                                                                                                                                                                                                                                                                                                                                              x           x
      3127                                                                                  Non-Operators
                     433456     04/06/1998     Joint Development / Venture / Exploration    AMENDMENT TO JOINT VENTURE AGREEMENT- ELF ASSUMES COperating                       ELF EXPLORATION INC. AND COASTAL O&G CORPORATION                      Fieldwood Energy Offshore LLC                        VK 779VK 780 Lease G06884, VK824 Lease G15436                        ENERGY XXI GOM LLC, MARUBENI OIL & GAS (USA) LLC, TOTAL E & P USA INC                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Agreements                                   AgreementSTAL POSISTION DATED APRIL 6, 1998 ELF EXPLORATION INC. AND COperating
                                                                                            AgreementSTAL O&G CORPORATION.                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
       218
       217           434457     04/06/1998     Letter Agreement - Other Land                LETTER (ELF OFFERS NIPPON PART OF THE COperating AgreementSTAL INTEREST)                        ELF EXPLORATION INC. AND NIPPON OIL EXPLORATION U.S.A.                    Fieldwood Energy Offshore LLC       VK 780 Lease G06884, VK 824 Lease G15436                             ENERGY XXI GOM LLC, MARUBENI OIL & GAS (USA) LLC, TOTAL E & P USA INC                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            DATED APRIL 6, 1998, BY AND BETWEEN ELF EXPLORATION INC. AND NIPPON OIL                         LIMITED
                                                                                            EXPLORATION U.S.A. LIMITED                                                                                                                                                                                                                                                                                                                                                                                                                                                             x


                     435458                    Oilfield Services                            537492_Master Services Agreement dated effective 11/01/2013                                     ELITE COMMUNICATION SERVICES INC                                          Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                             $159,560.07                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8780
                     436459                    Oilfield Services                            777975_Master Services Agreement dated effective 10/30/2019                                     EMINENT OILFIELD SERVICES, LLC                                            Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
   1-G-12-8781
                     437460     03/01/2019     Marketing - Service Agreement                SERVICES CONTRACT FOR PIG LAUNCHER BETWEEN EMPIRE DEEPWATER LLC AND EMPIRE DEEPWATER LLC AND FIELDWOOD ENERGY LLC                                            Fieldwood Energy LLC                  EW 826 Lease G05800                                                 APACHE DEEPWATER LLC, WALTER OIL & GAS CORPORATION, W & T OFFSHORE INC                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            FIELDWOOD ENERGY LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
      3103
                      438       12/01/2015     Settlement / Release / Relinquishment        by and between Fieldwood Energy LLC, Fieldwood Energy Offshore LLC, ENI US Operating Inc. EN US Operating Co. Inc.; ENI Petrolem US LLC; ENI Petroleum US LLCFieldwood Energy LLC; Fieldwood EnergyVR 313 Lease G01172, WC 100 Lease G22510, WC 130 Lease G12761, SS                                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                               Agreements                                   and ENI Petrolem US LLC: Release and Settlement Agreement                                 & ENI US Operating INC                                             Offshore LLC                          246 Lease G01027, SS 247 Lease G01028, SS 248 Lease G01029, SS 249                                                                                                          Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                               Lease G01030, SS 270 Lease G01037, SS 271 Lease G01038, WC 72 Lease                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                               G23735, VR 78 Lease G04421, GA 151 Lease G15740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x   x   x



       664
   1-G-12-8783       439461                    Oilfield Services                            701217_Master Services Agreement dated effective 08/08/2018                                     ENCORE WELLHEAD SYSTEMS LLC                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8784       440462                    Oilfield Services                            700564_Master Services Agreement dated effective 04/28/2014                                     ENERGY COMPLETION SERVICES LP                                             Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
       222           441463     07/01/1998     Farmout Agreement                            FO by and between Energy Development Corp & Juniper Energy Kp                                   Energy Development Corp & Juniper Energy Kp                               Fieldwood Energy LLC                EI 57 Lease G02601                                                   TALOS PRODUCTION LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                     442464                    Non-Oilfield Services                                                                                                                        ENERGY GRAPHICS INC                                                       Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                             $38,970.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-11-9367
                     443465                    Non-Oilfield Services                                                                                                                        ENERGY INFORMATION INC                                                    Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                               $1,500.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-11-9368
   1-G-12-8786       444466                    Oilfield Services                            BOP Certifier (Wellwork)                                                                        ENERGY RISK CONSULTING                                                    Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                     445467     09/09/2013     Operating Agreement - Other                  Amends certain JOperating Agreement dated 02/01/2013                                            Energy XXI GOM LLC                                                        Fieldwood Energy LLC                SP 62 Lease G01294                                                                                                                                          $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
       522
                     446468     01/01/1971     Joint Operating Agreement                    PENNZOIL OFFSHORE GAS OPERATORS, INC., MESA PETROLEUM CO., ET AL.                               Energy XXI GOM LLC                                                        Fieldwood Energy LLC                EI 330 Lease G02115                                                  ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                               LLC                                                                                                                                                                                                 x
       22
       41            447469     12/01/1974     Joint Operating Agreement                    PENNZOIL OFFSHORE GAS OPERATORS, INC. AND PENNZOIL LOUISIANA AND TEXAS Energy XXI GOM LLC; Fieldwood Energy LLC; GOM Shelf LLC                                            Fieldwood Energy LLC; GOM Shelf LLC SM 127 Lease G02883, SM 141 Lease G02885                             ENERGY XXI GOM LLC                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            OFFSHORE, INC. ET AL                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                     448470     05/01/1974     Joint Operating Agreement                    OPERATING AGREEMENT BY AND BETWEEN PENNZOIL OFFSHORE GAS OPERATORS, Energy XXI GOM LLC; Fieldwood Energy LLC; GOM Shelf LLC                                               Fieldwood Energy LLC; GOM Shelf LLC SM 128 Lease G02587                                                  ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY LP, TRUNKLINE GAS CO LLC                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            INC. AND PENNZOIL LOUISIANA AND TEXAS OFFSHORE, INC. ET AL                                                                                                                                                                                                                                                                                                                                                                                                                             x
       35
                     449471     01/01/2000     Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN OCEAN ENERGY, INC., MCMORAN                            Energy XXI GOM LLC; OCEAN ENERGY, INC., MCMORAN OIL & GAS Fieldwood Energy LLC                                EI 108 Lease G03811                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            OIL & GAS LLC., ET AL.                                                                          LLC., ET AL.                                                                                                                                                                                                                                                                                                                                                                           x
       238
                     450472                    Oilfield Services                            701119_PO Terms & Conditions dated effective 03/22/2016                                         ENERJETEX TECHNOLOGY LLC                                  Fieldwood Energy LLC                                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8787
   1-G-12-8788       451473                    Oilfield Services                            777689_Master Services Agreement dated effective 06/06/2018                                     ENGINUITY GLOBAL LLC                                                      Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
       663            452       12/01/2015     Acquisition / PSA / Other Purchase or Sale   by and between Fieldwood Energy Offshore LLC, ENI US Operating Inc, and ENI Petroleum US ENI PETROLEUM US LLC; ENI US Operating INC.                                      Fieldwood Energy Offshore LLC       GA 151 Lease G15740, SS 246 Lease G01027, SS 247 Lease G01028, SS ENVEN ENERGY VENTURES LLC                                                                $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                               Agreements                                   LLC: GA 151, SS 246, SS 247, SS 248, SS 249, SS 270, SS 271, VR 78, VR 313, WC 72, WC                                                                                                                         248 Lease G01029, SS 249 Lease G01030, SS 270 Lease G01037, SS 271                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                            100, WC 130                                                                                                                                                                                                   Lease G01038, VR 78 Lease G04421, VR 313 Lease G01172, WC 72 Lease                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                                          G23735, WC 100 Lease G22510, WC 130 Lease G12761
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x   x   x




   1-G-12-8789       453474                    Oilfield Services                            ENSCO 102 Daywork Drilling Contract 09 05 2018                                                  ENSCO OFFSHORE COMPANY                                                    Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
       182           454475     07/01/1996     Joint Operating Agreement                    7.1.1996 SM 39 Joint Operating Agreement, as amended                                            ENSERCH EXPLORATION, INC, AND PETROBRAS AMERICA, INC.                     Fieldwood Energy LLC; Fieldwood EnergySM 39 Lease G16320                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                      Offshore LLC                                                                                                                                                                                                                                                                                                         x

       177           455476     12/14/1995     Other Misc.                                  REVISED LETTER OF INTENT (FARMOUT) DATED DECEMBER 14, 1995, BY AND                              ENSERCH EXPLORATION, INC, AND PETROBRAS AMERICA, INC.                                                         SM 280 Lease G14456                                                  MP GULF OF MEXICO, LLC                                                                 $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                            BETWEEN ENSERCH EXPLORATION, INC, AND PETROBRAS AMERICA, INC.                                                                                                                                                                                                                                                                                                                                                                                                                          x

                     456477     05/02/1978     Farmout Agreement                            FARMOUT AGREEMENT EFFECTIVE MAY 2, 1978, BY AND BETWEEN ENSERCH,                                ENSERCH, FARMOR, AND ANADARKO, FARMEE.                                    Fieldwood Energy Offshore LLC       HI A365 Lease G02750                                                                                                                                        $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                            FARMOR, AND ANADARKO, FARMEE.                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
       54
                     457478     08/01/2018     Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Entech Enterprises, Inc.: Entech               Entech Enterprises, Inc.                                                  Fieldwood Energy Offshore LLC       SS 271 Lease G01038                                                                                                                                         $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Withdraws from SS 271 Unit                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
       779
                     458479                    Oilfield Services                            Utilities - Grand Isle and Venice                                                               ENTERGY GULF STATES LOUISIANA LLC                                         Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   1-G-12-8791
   1-G-12-8792       459480                    Oilfield Services                            Utilities - Grand Isle and Venice                                                               ENTERGY LOUISIANA LLC                                                     Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                               $2,830.22                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
      3221           460481     02/01/2006     Marketing - Transportation                   Memorandum of Agreement in addition to the Gas Gathering between Enterprise Field Services Enterprise Field Services company, LLC and Noble Energy, Inc. -                                                    GC 768 Lease G21817                                                  ANADARKO US OFFSHORE LLC                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                            company, LLC and Noble Energy, Inc. - Dedication of production                             Dedication of production                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 14 of 115
    3220         461482   05/01/2009   Marketing - Transportation                  Reimbursement Agreement between Enterprise Field Services, LLC and Anadarko Petroleum,     Enterprise Field Services, LLC and Anadarko Petroleum, ENI Petroleum                                       GC 768 Lease G21817                                                 ANADARKO US OFFSHORE LLC                                                                  $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   ENI Petroleum US LLC, ConocoPhillips Company, BHP Billiton Petroleum Inc, MCX Gulf of      US LLC, ConocoPhillips Company, BHP Billiton Petroleum Inc, MCX Gulf
                                                                                   Mexico, LLC, NIPPON Oil Exploration USA Limited, Hess Corporation, Repsol E&P USA,         of Mexico, LLC, NIPPON Oil Exploration USA Limited, Hess Corpo                                                                                                                                                                                                                                                                          x
                                                                                   Ecopetrol America Inc, and Noble Energy Inc.

 1-G-12-8793     462483                Oilfield Services                           Enterprise Offshore Drilling -- Appendix A_Drilling Order 07 12 2018                       ENTERPRISE OFFSHORE DRILLING LLC                                        Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                 463484   10/07/2013   Elections                                   Election Letter Agreement by and between Fieldwood Energy LLC and Enven Energy Ventures ENVEN ENERGY VENTURES LLC                                  Fieldwood Energy LLC                  PL 13 Lease G03171                                                               ANKOR ENERGY LLC, ENVEN ENERGY VENTURES, LLC                                              $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   LLC                                                                                                                                                                                                                                                                                                                                                                                                                            x
     526
      70          485     09/01/1981   Joint Operating Agreement                   Operating Agreement 9/1/1981                                                            ENVEN ENERGY VENTURES LLC, Walter O&G, Castex, GOME 1271, Fieldwood Energy LLC                   VR 271 Lease G04800                                                                                                                                                        $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                           Dorado Deep
                 464486   02/26/1966   Operating Agreement - Other                 Operating Agreement by and between Hardy Oil & Gas USA Inc., As Operator and            ENVEN ENERGY VENTURES LLC; Fieldwood Energy LLC; Fieldwood Fieldwood Energy LLC; Fieldwood EnergyGA 151 Lease G15740                                                              ENVEN ENERGY VENTURES LLC                                                                 $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   British-Borneo Exploration, Inc. and Zilkha Energy Company, As Non-Operators            Energy Offshore LLC                                        Offshore LLC                                                                                                                                                                                                                                                                x
      18
     159          487     06/24/1994   Operating Agreement - Other                 Operating Agreement eff. 6-24-94                                                           EnVen Energy Ventures, Walter O&G, Energy XXI GOM                       Fieldwood Energy LLC               MP 281 Lease G10910                                                                                                                                           $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                 465488                Non-Oilfield Services                       Perpetual Software License Agreement                                                       ENVIRONMENTAL SYSTEMS RESEARCH INSTITUTE, INC                           Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-11-9369
                 466489   11/01/2006   Farmout Agreement                             Farmout Agreement by and between EOG Resources, Inc. and : EOG farm out SS 79 to Seneca EOG Resources, Inc.                                                                                         SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                     Resources Corporation                                                                                                                                                                                                                                                                                                                                                                                                            x
    2816
                  467     10/01/2010   Assignment of Oil & Gas Leasehold Interest(s) ABOS eff. 10-1-2010 b/b EOG Resources, Inc. ("Assignor") and Northstar Offshore Energy   EOG Resources, Inc. ("Assignor") and Northstar Offshore Energy          Fieldwood Energy Offshore LLC      SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
     445                                                                             Partners, LLC ("Assignee")                                                               Partners, LLC ("Assignee")
    2812         468490   06/14/2000   Farmout Agreement                             Farmout Agreement by and between EOG Resources, Inc. and PetroQuest Energy One, L.L.C. : EOG Resources, Inc. and PetroQuest Energy One, L.L.C.                                                      SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                     EOG farm out SS 79 to PetroQuest, PetroQuest then enters Exploration and Developemnt
                                                                                     Agreement with Challenge Minerals                                                                                                                                                                                                                                                                                                                                                                                                x


 1-G-12-8795     469491                Oilfield Services                           Diving & ROV Services, Well P&A, Cutting Services, Heavy Lifting, Derrick Barges           EPIC COMPANIES, LLC                                                     Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                 470492                Oilfield Services                           Diving & ROV Services, Well P&A, Cutting Services, Heavy Lifting, Derrick Barges           EPIC DIVING & MARINE SERVICES, LLC (a disrega                           Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8796
 1-G-11-9341     471493   8/19/2020    Non-Oilfield Services                       Statement of Work                                                                          EPIC INSURANCE BROKERS & CONSULTANTS                                    Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                    $145.16      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
    3067          494     08/01/2010   Marketing - Service Agreement               SERVICE AGREEMENT FOR SOUTH PASS 49 PIPELINE PERSONNEL                                     EPL O&G                                                                                                    SP 49                                                                                                                                                         $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
     532         472495   12/04/2013   Other Lease / Rental Agreement              by and between Fieldwood Energy LLC, GOM Shelf LLC and EPL Oil & Gas, LLC - Amends         EPL OIL & GAS, LLC                                                      Fieldwood Energy LLC               MP 302 Lease G32264                                                 APACHE SHELF EXPLORATION LLC, EPL OIL & GAS, LLC                                          $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   certain Slot Rental Agreement dated 12/26/2012                                                                                                                                                                                                                                                                                                                                                                                 x

                 473496   10/25/2005   Property Participation & Exchange Agreements EI 311/312 includes JOA with EPL                                                          EPL OIL & GAS, LLC                                                                                         EI 312 Lease G22679                                                 EPL OIL & GAS, LLC                                                                        $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    2784
                 474497   04/28/2014   Marketing - PHA                             PHA MP311B-MP302B19 by and between Fieldwood and EPL OIL & GAS, LLC and EPL OIL & EPL OIL & GAS, LLC                                                               Fieldwood Energy LLC               MP 311 Lease G02213                                                 EPL OIL & GAS, LLC, APACHE SHELF EXPLORATION LLC                                          $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   GAS, LLC                                                                                                                                                                                                                                                                                                                                                                                                                       x
    1086
                 475498   02/06/1967   Joint Operating Agreement                   OPERATING AGREEMENT BY AND BETWEEN CONTINENTAL OIL COMPANY AND                    EPL OIL & GAS, LLC; Fieldwood Energy LLC; GOM Shelf LLC                          Fieldwood Energy LLC; GOM Shelf LLC MP 296 Lease G01673, MP 303 Lease G04253, MP 304 Lease G03339, MP EPL OIL & GAS, LLC; EPL OIL & GAS, LLC, APACHE SHELF EXPLORATION LLC                       $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   TENNECO OIL COMPANY ET AL, AS AMENDED                                                                                                                                                                  311 Lease G02213                                                                                                                                                                                                        x
     21
    3065         476499   06/23/2003   Marketing - Connection Agreement            OFFSHORE TIE-IN EQUILON ENTERPRISES LLC DBA SHELL OIL PRODUCTS US                 EQUILON ENTERPRISES LLC                                                                                              MC 311 Lease G02968                                               ARENA ENERGY LP, BRISTOW US LLC                                                            $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   CONNECTION FOR BOURBON OIL PIPELINE AT MC 311A                                                                                                                                                                                                                                                                                                                                                                                 x

     556          500     04/16/2014   Other Lease / Rental Agreement              Rental Agreement                                                                           Equinor USA E&P, W & T Energy VI                                                                           MC 993 N/2MC 993 S/2 Lease G24134                                                                                                                             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
     460         477501   11/01/2011   Joint Operating Agreement                   Joint Operating Agreement by and between Marathon Oil Company, Statoil USA E&P Inc and     Equinor USA E&P; W & T Energy VI                                        Fieldwood Energy LLC               MC 993 S/2 Lease G24134                                                                                                                                       $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Woodside Energy (USA) Inc dated and effective 1 Nov 2011                                                                                                                                                                                                                                                                                                                                                                           x

     488         478502   09/11/2012   Joint Operating Agreement                   Area of Mutual Interest Agreement and Joint Operating Agreement made and entered into      Equinor USA E&P; W & T Energy VI                                        Fieldwood Energy LLC               MC 992 S/2 Lease G24133                                             ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                         $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   between Marathon Oil Company, Statoil USA E&P Inc and Woodside Energy (USA) Inc dated
                                                                                   and effective 11 June 2012 (including JOperating Agreement to be identical to JOperating                                                                                                                                                                                                                                                                                                                                           x
                                                                                   Agreement for MC 993 S/2)

 1-G-12-8797     479503                Oilfield Services                           500985_MSA dated effective 12/16/13; Amend. effective 01/29/2015; Amend. effective         ERA HELICOPTERS LLC                                                     Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   08/21/2018                                                                                                                                                                                                                                                                                                                                                                                                                         x
 1-G-12-8799     480504                Oilfield Services                           777596_Master Services Agreement dated effective 03/20/2018                                ESEIS, INC                                                              Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8801     481505                Oilfield Services                           700634_Master Services Agreement dated effective 10/01/2014                                ETHOS ENERGY LIGHT TURBINES LLC                                         Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8803     482506                Oilfield Services                           Rental Drill Bits                                                                          EVANS RENTALS, INC                                                      Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                 483507                Oilfield Services                           Master Agreement                                                                           Eventure Global                                                         Fieldwood Energy, LLC              n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                 484508   7/31/2018    Non-Oilfield Services                       Services Agreement                                                                         EVERYTHINGBENEFITS                                                      Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-11-9342
                 485509                Oilfield Services                           508471_Master Services Agreement dated effective 11/01/2013                                EXPEDITORS & PRODUCTION SERVICES CO, INC                                Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8806
                 486510    5/6/2019    Non-Oilfield Services                       Consulting Agreement                                                                       EXPLOITATION TECHNOLOGIES LLC                                           Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-11-9283
                 487511                Oilfield Services                           Explosives Contractor                                                                      EXPLOSIVE SERVICES INTERNATIONAL LTD                                    Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8808
                 488512   08/16/1993   Joint Operating Agreement                   Amendment to'Operating Agreement, dated August 16, 1993, between Express Acquisition       Express Acquisition Company and Torch EnergyAdvisors Inc.               Fieldwood Energy Offshore LLC      SS 207 Lease G01523                                                                                                                                           $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   Company and Torch EnergyAdvisors Inc.                                                                                                                                                                                                                                                                                                                                                                                          x       x
     147
                 489513                Oilfield Services                           Daily Operating Supplies                                                                   EXPRESS SUPPLY & STEEL LLC                                              Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8809
                 490514                Oilfield Services                           700929_Master Services Agreement dated effective 05/07/2015                                EXPRESS WELD LLC                                                        Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8810
                 491515                Oilfield Services                           Pipeline Rental Tools/Equipment                                                            EXPRO MIDSTREAM SERVICES, LLC                                           Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8812
 1-G-12-8813     492516                Oilfield Services                           543437_Master Services Agreement dated effective 11/01/2013                                EXTREME ENERGY SERVICES LLC                                             Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                 493517   12/11/2007   Letter Agreement - Other Land               Letter Agreement by and between Exxon Mobil Corporation and Apache Corporation :           Exxon Mobil Corporation and Apache Corporation                                                             ST 67/68 Lease 20                                                                                                                                             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Amendment to Letter Agreement 10/24/2006                                                                                                                                                                                                                                                                                                                                                                                           x
    2830
                 494518   04/09/2008   Letter Agreement - Other Land               Letter Agreement by and between Exxon Mobil Corporation and Apache Corporation : Exxon     Exxon Mobil Corporation and Apache Corporation                                                             ST 67/68 Lease 20                                                                                                                                             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Mobil grants extension to well commencement per Amendment to Letter Agreement dated
                                                                                   09/10/1991                                                                                                                                                                                                                                                                                                                                                                                                                         x
    2829
                 495519   01/31/2007   Facilities & Tie-In Agreements              EXXON MOBIL PIPELINE COMPANY CONNECTION AGREEMENT FOR WD 73A platform                      EXXONMOBIL PIPELINE COMPANY                                                                                WD 90 Lease G01089                                                                                                                                            $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   owned by Exxon and connecting to WD 90                                                                                                                                                                                                                                                                                                                                                                                         x
    3074
                 496520   08/21/2006   Marketing - Connection Agreement            EXXONMOBILE PIPELINE COMPANY CONNECTION AGREEMENT WITH APACHE                              EXXONMOBIL PIPELINE COMPANY                                                                                MC 311 Lease G02968                                                 ARENA ENERGY LP, BRISTOW US LLC                                                           $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   CORPORATION                                                                                                                                                                                                                                                                                                                                                                                                                    x
    3068
 1-G-12-8814     497521                Oilfield Services                           777903_Master Services Agreement dated effective 03/28/2019                                F.A.D. FLANGE ACCIAIO E DERIVATI S.P.A.                                 Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8816     498522                Oilfield Services                           505180_Master Services Agreement dated effective 12/01/2013                                FASTORQ LLC                                                             Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-12-8817     499523                Oilfield Services                           501699_Master Services Agreement dated effective 02/02/2014                                FDF ENERGY SERVICES                                                     Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
 1-G-11-9343     500524    6/1/2020    Non-Oilfield Services                       Service Agreement                                                                          FIDELITY INVESTMENTS INSTITUTIONAL                                      Fieldwood Energy LLC               n.a.                                                                n.a.                                                                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                 501525   04/01/2009   Marketing - Other                           Allocation of quality bank by and between Fieldwood and Allocation Specialists, LLC and    Fieldwood and Allocation Specialists, LLC and Allocation Specialists,   Fieldwood Energy LLC               GI 116 Lease G13944                                                 W & T OFFSHORE INC                                                                        $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Allocation Specialists, LLC                                                                LLC                                                                                                                                                                                                                                                                                                                                     x
     984
     983         502526   11/01/2018   Marketing - Other                           Allocation of quality bank by and between Fieldwood and Allocation Specialists, LLC and    Fieldwood and Allocation Specialists, LLC and Allocation Specialists,   Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Allocation Specialists, LLC                                                                LLC                                                                                                                                                                            GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x




                 503527   01/01/2006   Marketing - PHA                             GC 768 by and between Fieldwood and Anadarko US Offshore LLC and Anadarko US Offshore Fieldwood and Anadarko US Offshore LLC and Anadarko US Offshore              Fieldwood Energy LLC               GC 768 Lease G21817                                                 ANADARKO US OFFSHORE LLC                                                                  $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   LLC                                                                                   LLC                                                                                                                                                                                                                                                                                                                                          x
    1100
                 504528   08/01/1997   Marketing - PHA                             ST 176/ST 148 by and between Fieldwood and Arena Offshore LLC and Arena Offshore LLC  Fieldwood and Arena Offshore LLC and Arena Offshore LLC                      Fieldwood Energy LLC               ST 161 Lease G01248, ST 148 Lease G01960                                                                                                                      $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    1119
                 505529   10/31/2013   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Arena Offshore LP and Arena Offshore LP Fieldwood and Arena Offshore LP and Arena Offshore LP                      Fieldwood Energy LLC               EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912       ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                             $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
     922
  1095;1096      506530   09/21/2010   Marketing - PHA                             MC 519-Santiago;MC 563-Santa Cruz;MC 562-Isabella MC 563 by and between Fieldwood and Fieldwood and BP Exploration and Production Inc. and BP Exploration          Fieldwood Energy LLC               MC 562 Lease G19966                                                                                                                                           $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   BP Exploration and Production Inc. and BP Exploration and Production Inc.             and Production Inc.                                                                                                                                                                                                                                                                                                                          x

1097;1098;1099   507531   09/21/2010   Marketing - PHA                             MC 562 and MC 519 at MC 474(Genovesa) by and between Fieldwood and BP Exploration and Fieldwood and BP Exploration and Production Inc. and BP Exploration          Fieldwood Energy LLC               MC 562 Lease G19966                                                                                                                                           $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Production Inc. and BP Exploration and Production Inc.                                and Production Inc.                                                                                                                                                                                                                                                                                                                          x

    1096         508532   09/21/2010   Marketing - PHA                             MC 519-Santiago;MC 563-Santa Cruz;MC 562-Isabella MC 563 by and between Fieldwood and Fieldwood and BP Exploration and Production Inc. and BP Exploration          Fieldwood Energy LLC               MC 519 Lease G27278                                                 BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED                 $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   BP Exploration and Production Inc. and BP Exploration and Production Inc.             and Production Inc.                                                                                                                                                                 WILLOW OFFSHORE LLC                                                                                                                                      x

    1098         509533   09/21/2010   Marketing - PHA                             MC 562 and MC 519 at MC 474(Genovesa) by and between Fieldwood and BP Exploration and Fieldwood and BP Exploration and Production Inc. and BP Exploration          Fieldwood Energy LLC               MC 519 Lease G27278, MC 474 Lease G35825                            BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED                 $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Production Inc. and BP Exploration and Production Inc.                                and Production Inc.                                                                                                                                                                 WILLOW OFFSHORE LLC                                                                                                                                      x

    1005         510534   01/01/2011   Marketing - Lease of Platform Space         BRI116-LOPS by and between Fieldwood and BRISTOW U.S. LLC and BRISTOW U.S. LLC             Fieldwood and BRISTOW U.S. LLC and BRISTOW U.S. LLC                     Fieldwood Energy LLC               EI 346 Lease G14482, MC 311 Lease G02968, SS 189 Lease G04232, ST   BRISTOW US LLC; ARENA ENERGY LP, BRISTOW US LLC                                           $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                         295 Lease G05646                                                                                                                                                                                                         x
    1118         511535   07/01/2014   Marketing - PHA                             VR 271 by and between Fieldwood and Castex Offshore Inc and Castex Offshore Inc            Fieldwood and Castex Offshore Inc and Castex Offshore Inc               Fieldwood Energy LLC               VR 271 Lease G04800                                                                                                                                           $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
     952         512536   11/01/2016   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Chevron Products Company and Chevron Fieldwood and Chevron Products Company and Chevron Products                   Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Products Company                                                                     Company                                                                                                                                                                              GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x




     953         513537   11/04/2016   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Chevron Products Company and Chevron Fieldwood and Chevron Products Company and Chevron Products                   Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Products Company                                                                     Company                                                                                                                                                                              GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x




     954         514538   06/13/2018   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Chevron Products Company and Chevron Fieldwood and Chevron Products Company and Chevron Products                   Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                   Products Company                                                                     Company                                                                                                                                                                              GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x




     940         515539   10/01/2016   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Chevron USA INC and Chevron USA INC        Fieldwood and Chevron USA INC and Chevron USA INC                       Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                             GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x




     941         516540   11/01/2016   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Chevron USA INC and Chevron USA INC        Fieldwood and Chevron USA INC and Chevron USA INC                       Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                             GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x




     942         517541   07/13/2018   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Chevron USA INC and Chevron USA INC        Fieldwood and Chevron USA INC and Chevron USA INC                       Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                             GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x




     957         518542   02/02/1996   Marketing - Pipeline Transport              Gathering Agreement by and between Fieldwood and CMA Pipeline and CMA Pipeline             Fieldwood and CMA Pipeline and CMA Pipeline                             Fieldwood Energy LLC               ST 206 Lease G05613                                                 MARATHON OIL COMPANY, W & T OFFSHORE INC, CMA PIPELINE                                    $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
     958         519543   09/30/2015   Marketing - Pipeline Transport              Gathering Agreement by and between Fieldwood and CMPA PIPELINE PARTNERSHIP, LLC            Fieldwood and CMPA PIPELINE PARTNERSHIP, LLC and CMPA                   Fieldwood Energy LLC               ST 206 Lease G05613                                                 MARATHON OIL COMPANY, W & T OFFSHORE INC, CMA PIPELINE                                    $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                   and CMPA PIPELINE PARTNERSHIP, LLC                                                         PIPELINE PARTNERSHIP, LLC                                                                                                                                                                                                                                                                                                           x

    1104         520544   07/18/2002   Marketing - PHA                             HI A-582 by and between Fieldwood and Cox Operating, LLC and Cox Operating, LLC            Fieldwood and Cox Operating, LLC and Cox Operating, LLC                 Fieldwood Energy LLC               HI A582 Lease G02719                                                COX OPERATING LLC                                                                         $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
     925         521545   07/31/2013   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Energy XXI and Energy XXI                  Fieldwood and Energy XXI and Energy XXI                                 Fieldwood Energy LLC               EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912       ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                             $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
     928         522546   06/03/2015   Marketing - Pipeline Transport              Capacity Agreement by and between Fieldwood and Energy XXI and Energy XXI                  Fieldwood and Energy XXI and Energy XXI                                 Fieldwood Energy LLC               EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912       ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                             $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    1011         523547   11/01/2006   Marketing - Lease of Platform Space         ERA100-LOPS by and between Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC                     Fieldwood Energy LLC               HI A-573 Lease G02393, MP 289 Lease G01666, SS 274 Lease G01039, ST ERA HELICOPTERS INC.; Crimson Louisiana Pipeline LLC, EAST CAMERON GATHERING LLC, ERA     $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                         206 Lease G05613, VR 265 Lease G01955                               HELICOPTERS INC.                                                                                                                                     x

    1010         524548   02/01/2011   Marketing - Lease of Platform Space         ERA100-LOPS by and between Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC                     Fieldwood Energy LLC               GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &             $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                             GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                             CHEVRON USA INC, W & T ENER                                                                                                                              x
                                                                                                                                           Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 15 of 115
964    525549   02/29/1996   Marketing - PHA                       PHA by and between Fieldwood and FIELDWOOD ENERGY LLC and FIELDWOOD ENERGY Fieldwood and FIELDWOOD ENERGY LLC and FIELDWOOD ENERGY Fieldwood Energy LLC                            GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   LLC                                                                        LLC                                                                                                                                                                      GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




1088   526550   04/01/2007   Marketing - PHA                       RID108101-MP289C-MP275 by and between Fieldwood and FWE and FWE                         Fieldwood and FWE and FWE                                          Fieldwood Energy LLC    MP 289 Lease G01666                                              ANADARKO US OFFSHORE LLC, ERA HELICOPTERS INC., HIGH POINT GAS GATHERING, L.L.C.,   $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                       SHELL PIPELINE COMPANY LP, TALOS PETROLEUM LLC, W & T OFFSHORE INC, RIDGEWOOD
                                                                                                                                                                                                                                                                                                                       ENERGY CORPORATION                                                                                                                                                                               x


1061   527551   08/14/1995   Marketing - PHA                       PHA SM280-SM268A by and between Fieldwood and FWE and FWE                               Fieldwood and FWE and FWE                                          Fieldwood Energy LLC    SM 268 Lease G02310                                              HELIS OIL & GAS CO, AMERICAN PANTHER, LLC, MP GULF OF MEXICO, LLC                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1065   528552   05/01/2012   Marketing - PHA                       PHA EI354-EI337A by and between Fieldwood and FWE and FWE                               Fieldwood and FWE and FWE                                          Fieldwood Energy LLC    EI 354 Lease G10752, EI 337, EI 337                              RIDGEWOOD ENERGY CORPORATION, COX OPERATING LLC                                     $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1092   529553   12/10/2013   Marketing - PHA                       MC 725 by and between Fieldwood and GULFSTAR ONE LLC and GULFSTAR ONE LLC as Fieldwood and GULFSTAR ONE LLC and GULFSTAR ONE LLC as                       Fieldwood Energy LLC     MC 948 Lease G28030                                              ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   amended by:A. First Amendment to Production Handling Agreement by and among Gulfstar One amended by
                                                                   LLC, Noble Energy, Inc., Ecopetrol America, Inc., Samson Offshore Mapleleaf, LLC and
                                                                   Marathon Oil Company dated effective July 1, 2016. B. Second Amendment to Production
                                                                   Handling Agreement by and among Gulfstar One LLC, Noble Energy, Inc., Ecopetrol America                                                                                                                                                                                                                                                                                                                                                                  x
                                                                   Inc., Samson Offshore Mapleleaf, LLC, and Marathon Oil Company dated effective August 4,
                                                                   2016



981    530554   04/01/2018   Marketing - PHA                       PHA ST 308 Katmai by and between Fieldwood and ILX PROSPECT KATMAI LLC and ILX          Fieldwood and ILX PROSPECT KATMAI LLC and ILX PROSPECT            Fieldwood Energy LLC     ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   PROSPECT KATMAI LLC                                                                     KATMAI LLC                                                                                                                                                                                                                                                                                                                                                       x
1050   531555   01/17/1997   Marketing - Lease of Platform Space   ZZZ900-GC065 MROG LOPS by and between Fieldwood and Manta Ray Offshore Gathering        Fieldwood and Manta Ray Offshore Gathering Co., LLC and Manta Ray Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   Co., LLC and Manta Ray Offshore Gathering Co., LLC                                      Offshore Gathering Co., LLC                                                                                                                                 GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




965    532556   01/14/2019   Marketing - PHA                       RED100-GC200TA09 ORLOV PHA by and between Fieldwood and RED WILLOW OFFSHORE Fieldwood and RED WILLOW OFFSHORE LLC and RED WILLOW                          Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   LLC and RED WILLOW OFFSHORE LLC                                             OFFSHORE LLC                                                                                                                                                            GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




959    533557   01/01/2020   Marketing - Pipeline Transport        Transportation Agreement by and between Fieldwood and RED WILLOW OFFSHORE LLC and Fieldwood and RED WILLOW OFFSHORE LLC and RED WILLOW                    Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   RED WILLOW OFFSHORE LLC                                                           OFFSHORE LLC                                                                                                                                                      GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




982    534558   04/01/2018   Marketing - PHA                       PHA ST 308 Katmai by and between Fieldwood and RIDGEWOOD KATMAI LLC and          Fieldwood and RIDGEWOOD KATMAI LLC and RIDGEWOOD KATMAI Fieldwood Energy LLC                      ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   RIDGEWOOD KATMAI LLC                                                             LLC                                                                                                                                                                                                                                                                                                                                                                     x
1017   535559   04/28/2009   Marketing - Lease of Platform Space   ROT101-LOPS MATAGORDA ISLAND 622C by and between Fieldwood and Rotocraft Leasing Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft Leasing Fieldwood Energy LLC           EI 189 Lease 423                                                 ENVEN ENERGY VENTURES LLC, HELIS OIL & GAS COMPANY LLC, ROTOCRAFT LEASING CO        $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                   Company, LLC and Rotocraft Leasing Company, LLC                                  Company, LLC                                                                                                                                                       LLC                                                                                                                                                                                              x

1016   536560   04/28/2009   Marketing - Lease of Platform Space   ROT101-LOPS EI 189P/F B by and between Fieldwood and Rotocraft Leasing Company, LLC     Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft Leasing Fieldwood Energy LLC    MI 622 Lease G05000                                              EOG RESOURCES INC, ROTOCRAFT LEASING CO LLC                                         $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                   and Rotocraft Leasing Company, LLC                                                      Company, LLC                                                                                                                                                                                                                                                                                                                                                 x
1093   537561   08/28/2014   Marketing - PHA                       MC 736 by and between Fieldwood and SBM Gulf Production, LLC and SBM Gulf Production,   Fieldwood and SBM Gulf Production, LLC and SBM Gulf Production,    Fieldwood Energy LLC    MC 698 Lease G28022, MC 782 Lease G33757                         HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   LLC                                                                                     LLC                                                                                                                                                         VI LLC                                                                                                                                                                                               x

1052   538562   01/01/2010   Marketing - Lease of Platform Space   Annual LOPS payment for 12" Pipeline by and between Fieldwood and Shell GOM Pipeline CO Fieldwood and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   LLC and Shell GOM Pipeline CO LLC                                                       LLC                                                                                                                                                         GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




1051   539563   11/01/2016   Marketing - Lease of Platform Space   Annual LOPS payment for 16" Pipeline by and between Fieldwood and Shell GOM Pipeline CO Fieldwood and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   LLC and Shell GOM Pipeline CO LLC                                                       LLC                                                                                                                                                         GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




945    540564   03/01/2016   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and SHELL TRADING (US) COMPANY and          Fieldwood and SHELL TRADING (US) COMPANY and SHELL                Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   SHELL TRADING (US) COMPANY                                                              TRADING (US) COMPANY                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




946    541565   12/05/2016   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and SHELL TRADING (US) COMPANY and          Fieldwood and SHELL TRADING (US) COMPANY and SHELL                Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   SHELL TRADING (US) COMPANY                                                              TRADING (US) COMPANY                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




947    542566   12/05/2016   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and SHELL TRADING (US) COMPANY and          Fieldwood and SHELL TRADING (US) COMPANY and SHELL                Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   SHELL TRADING (US) COMPANY                                                              TRADING (US) COMPANY                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




949    543567   12/05/2016   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and SHELL TRADING (US) COMPANY and          Fieldwood and SHELL TRADING (US) COMPANY and SHELL                Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   SHELL TRADING (US) COMPANY                                                              TRADING (US) COMPANY                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




950    544568   12/05/2016   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and SHELL TRADING (US) COMPANY and          Fieldwood and SHELL TRADING (US) COMPANY and SHELL                Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   SHELL TRADING (US) COMPANY                                                              TRADING (US) COMPANY                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




948    545569   06/29/2018   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and SHELL TRADING (US) COMPANY and          Fieldwood and SHELL TRADING (US) COMPANY and SHELL                Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   SHELL TRADING (US) COMPANY                                                              TRADING (US) COMPANY                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




951    546570   06/29/2018   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and SHELL TRADING (US) COMPANY and          Fieldwood and SHELL TRADING (US) COMPANY and SHELL                Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   SHELL TRADING (US) COMPANY                                                              TRADING (US) COMPANY                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




1115   547571   06/30/1999   Marketing - PHA                       MC 109/MC110 by and between Fieldwood and Talos Energy and Talos Energy                 Fieldwood and Talos Energy and Talos Energy                        Fieldwood Energy LLC    MC 110 Lease G18192                                              MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                   $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




1117   548572   03/01/2007   Marketing - PHA                       SM 107 by and between Fieldwood and Talos Energy and Talos Energy                       Fieldwood and Talos Energy and Talos Energy                        Fieldwood Energy LLC    SM 108 Lease 792                                                 TALOS PRODUCTION LLC                                                                $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1102   549573   06/30/1999   Marketing - PHA                       MC 108/MC 109 by and between Fieldwood and Talos Energy LLC and Talos Energy LLC        Fieldwood and Talos Energy LLC and Talos Energy LLC                Fieldwood Energy LLC    MC 108 Lease G09777                                              TALOS PRODUCTION LLC                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
934    550574   08/01/2015   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and Talos Energy Offshore, LLC and Talos    Fieldwood and Talos Energy Offshore, LLC and Talos Energy Offshore, Fieldwood Energy LLC   MP 309 Lease G08760, MP 310 Lease G04126                         TALOS ENERGY OFFSHORE, LLC, HE&D OFFSHORE LP                                        $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                   Energy Offshore, LLC                                                                    LLC                                                                                                                                                                                                                                                                                                                                                          x
966    551575   01/14/2019   Marketing - PHA                       TAL109-GC200TA09 ORLOV PHA by and between Fieldwood and TALOS ENERGY                    Fieldwood and TALOS ENERGY OFFSHORE, LLC and TALOS                  Fieldwood Energy LLC   GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   OFFSHORE, LLC and TALOS ENERGY OFFSHORE, LLC                                            ENERGY OFFSHORE, LLC                                                                                                                                        GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




960    552576   01/01/2020   Marketing - Pipeline Transport        Transportation Agreement by and between Fieldwood and TALOS ENERGY OFFSHORE, LLC Fieldwood and TALOS ENERGY OFFSHORE, LLC and TALOS                       Fieldwood Energy LLC     GC 065 Lease G05889                                              WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                   and TALOS ENERGY OFFSHORE, LLC                                                   ENERGY OFFSHORE, LLC                                                                                                                                               GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




1039   553577   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-19 by and between Fieldwood and TAMPNET                                     Fieldwood and TAMPNET                                              Fieldwood Energy LLC    ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1042   554578   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-23 by and between Fieldwood and TAMPNET                                     Fieldwood and TAMPNET                                              Fieldwood Energy LLC    VR 371 Lease G09524                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1024   555579   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-7 by and between Fieldwood and TAMPNET                                      Fieldwood and TAMPNET                                              Fieldwood Energy LLC    GI 43 Lease 175                                                  APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1025   556580   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-8 by and between Fieldwood and TAMPNET                                      Fieldwood and TAMPNET                                              Fieldwood Energy LLC    GI 116 Lease G13944                                              W & T OFFSHORE INC                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1019   557581   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-2 by and between Fieldwood and TAMPNET and TAMPNET                          Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    EI 120 Lease 50                                                                                                                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1032   558582   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-18 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    SP 69 Lease G34367                                                                                                                                   $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1035   559583   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-15 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    SS 207 Lease G01523, SS 216 Lease G01524                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x           x
1043   560584   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-24 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    WC 71 Lease 244                                                                                                                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1045   561585   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-25 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    WD 105 Lease 842                                                                                                                                     $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1041   562586   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-22 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    VR 315 Lease G04215                                              ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x   x
1038   563587   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-20 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    ST 295 Lease G05646                                              APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1022   564588   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-5 by and between Fieldwood and TAMPNET and TAMPNET                          Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    EI 315 Lease G02112                                              ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1026   565589   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-9 by and between Fieldwood and TAMPNET and TAMPNET                          Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    HI 179 Lease G03236                                              ARENA ENERGY LP, Transcontinental Gas Pipeline Co LLC                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1023   566590   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-6 by and between Fieldwood and TAMPNET and TAMPNET                          Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    EI 346 Lease G14482                                              BRISTOW US LLC                                                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1034   567591   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-14 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    SS 189 Lease G04232                                              CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS                 $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                       CORPORATION, BRISTOW US LLC                                                                                                                                                                      x

1028   568592   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-12 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    HI A-573 Lease G02393, MC 311 Lease G02968, SP 70 Lease G01614   ERA HELICOPTERS INC.                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1037   569593   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-16 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    SS 274 Lease G01039                                              ERA HELICOPTERS INC.                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1018   570594   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-1 by and between Fieldwood and TAMPNET and TAMPNET                          Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    BA A105 Lease G01757                                             ERA HELICOPTERS INC., TAMPNET INC                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x           x
1031   571595   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-17 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    SM 268 Lease G02310                                              HELIS OIL & GAS CO, AMERICAN PANTHER, LLC, MP GULF OF MEXICO, LLC                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1030   572596   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-13 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    MP 310 Lease G04126                                              TALOS ENERGY OFFSHORE, LLC, HE&D OFFSHORE LP                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1021   573597   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-4 by and between Fieldwood and TAMPNET and TAMPNET                          Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    EI 224 Lease G05504                                              TALOS PETROLEUM LLC, WALTER OIL & GAS CORPORATION                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1027   574598   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-11 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    HI A-550 Lease G04081                                            TAMPNET INC                                                                         $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1046   575599   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-26 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    WD 122 Lease G13645                                              TAMPNET INC                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1044   576600   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-27 by and between Fieldwood and TAMPNET and TAMPNET                         Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    WD 79, WD 80 Lease G01874                                        TAMPNET INC, VENICE GATHERING SYSTEMS                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1020   577601   08/12/2019   Marketing - Lease of Platform Space   TAM102-LOPS-3 by and between Fieldwood and TAMPNET and TAMPNET                          Fieldwood and TAMPNET and TAMPNET                                  Fieldwood Energy LLC    EI 158 Lease G01220                                              Transcontinental Gas Pipeline Co LLC                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
931    578602   07/08/2013   Marketing - Pipeline Transport        Capacity Agreement by and between Fieldwood and Tana Exploration Company, LLC and Tana Fieldwood and Tana Exploration Company, LLC and Tana Exploration   Fieldwood Energy LLC     EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912    ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                       $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                   Exploration Company, LLC                                                               Company, LLC                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                             Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 16 of 115
              1107            579603    03/01/2014   Marketing - PHA                            BS 25 by and between Fieldwood and Tana Exploration Company, LLC and Tana Exploration          Fieldwood and Tana Exploration Company, LLC and Tana Exploration         Fieldwood Energy LLC   BS 25 Lease G31442                                                       TANA EXPLORATION COMPANY LLC                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Company, LLC                                                                                   Company, LLC                                                                                                                                                                                                                                                                                                                                                                 x
              3048            580604    12/01/2016   Marketing - Other                          AGREEMENT FOR VR 78 PRODUCTION TO FLOW TO TRANSCO'S PIPELINE                                   FIELDWOOD AND TRANSCO                                                    Fieldwood Energy LLC   VR 78 Lease G04421                                                                                                                                         $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
              3080            581605    12/01/2016   Interconnection and Measurement Agreement AGREEMENT FOR VR 78 PRODUCTION TO FLOW TO TRANSCO'S PIPELINE                                    FIELDWOOD AND TRANSCO                                                    Fieldwood Energy LLC   VR 78 Lease G04421                                                                                                                                         $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
              997             582606    09/05/1981   Marketing - Lease of Platform Space        A-LOPS-EI158B by and between Fieldwood and Transcontinental Gas Pipeline Corporation and Fieldwood and Transcontinental Gas Pipeline Corporation and                    Fieldwood Energy LLC   EI 136 Lease G03152                                                      APACHE SHELF EXPLORATION LLC, Transcontinental Gas Pipeline Co LLC                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Transcontinental Gas Pipeline Corporation                                                Transcontinental Gas Pipeline Corporation                                                                                                                                                                                                                                                                                                                                      x

              998             583607    09/15/1981   Marketing - Lease of Platform Space        A-LOPS-EI136JA by and between Fieldwood and Transcontinental Gas Pipeline Corporation          Fieldwood and Transcontinental Gas Pipeline Corporation and              Fieldwood Energy LLC   EI 136 Lease G03152                                                      APACHE SHELF EXPLORATION LLC, Transcontinental Gas Pipeline Co LLC                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                and Transcontinental Gas Pipeline Corporation                                                  Transcontinental Gas Pipeline Corporation                                                                                                                                                                                                                                                                                                                                x

              1109            584608    03/01/2017   Marketing - PHA                            BS 52SL 17860#2 by and between Fieldwood and Upstream Exploration LLC and Upstream        Fieldwood and Upstream Exploration LLC and Upstream Exploration LLCFieldwood Energy LLC              BS 52 Lease 17675                                                        UPSTREAM EXPLORATION LLC                                                          $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                Exploration LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
              1113            585609    06/13/1996   Marketing - PHA                            SS 300 B/SS301 by and between Fieldwood and W & T Offshore, Inc. and W & T Offshore, Inc. Fieldwood and W & T Offshore, Inc. and W & T Offshore, Inc.        Fieldwood Energy LLC              SS 300 Lease G07760, SS 301 Lease G10794                                 W&T OFFSHORE INC                                                                  $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




              1091            586610    10/23/2018   Marketing - PHA                            MO826-VK251 by and between Fieldwood and W& T Offshore and W& T Offshore                       Fieldwood and W& T Offshore and W& T Offshore                            Fieldwood Energy LLC   MO 826 Lease G26176                                                      W & T OFFSHORE INC, W&T OFFSHORE INC                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
              943             587611    03/01/2017   Marketing - Pipeline Transport             Capacity Agreement by and between Fieldwood and W&T Energy Energy VI, LLC and W&T              Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,Fieldwood Energy LLC           GC 065 Lease G05889                                                      WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Energy Energy VI, LLC                                                                          LLC                                                                                                                                                                      GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                        OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                        CHEVRON USA INC, W & T ENER                                                                                                                                                                         x




              955             588612    03/01/2017   Marketing - Pipeline Transport             Capacity Agreement by and between Fieldwood and W&T Energy Energy VI, LLC and W&T              Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,Fieldwood Energy LLC           GC 065 Lease G05889                                                      WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Energy Energy VI, LLC                                                                          LLC                                                                                                                                                                      GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                        OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                        CHEVRON USA INC, W & T ENER                                                                                                                                                                         x




              944             589613    08/01/2018   Marketing - Pipeline Transport             Capacity Agreement by and between Fieldwood and W&T Energy Energy VI, LLC and W&T              Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,Fieldwood Energy LLC           GC 065 Lease G05889                                                      WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Energy Energy VI, LLC                                                                          LLC                                                                                                                                                                      GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                        OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                        CHEVRON USA INC, W & T ENER                                                                                                                                                                         x




              956             590614    08/01/2018   Marketing - Pipeline Transport             Capacity Agreement by and between Fieldwood and W&T Energy Energy VI, LLC and W&T              Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,Fieldwood Energy LLC           GC 065 Lease G05889                                                      WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Energy Energy VI, LLC                                                                          LLC                                                                                                                                                                      GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                        OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                        CHEVRON USA INC, W & T ENER                                                                                                                                                                         x




              1101            591615                 Marketing - PHA                            ST 320 A-5ST1 by and between Fieldwood and W&T Offshore, Inc. and W&T Offshore, Inc.           Fieldwood and W&T Offshore, Inc. and W&T Offshore, Inc.                  Fieldwood Energy LLC   ST 320 Lease G24990                                                      W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
              936             592616    11/12/2013   Marketing - Pipeline Transport             Capacity Agreement by and between Fieldwood and Walter Oil & Gas Corporation and Walter Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas Fieldwood Energy LLC                   EW 826 Lease G05800                                                      APACHE DEEPWATER LLC, WALTER OIL & GAS CORPORATION, W & T OFFSHORE INC            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Oil & Gas Corporation                                                                   Corporation                                                                                                                                                                                                                                                                                                                                                                     x
              972             593617    09/30/2004   Marketing - PHA                            PHA for EB165A/EB430 by and between Fieldwood and WALTER OIL & GAS CORPORATION Fieldwood and WALTER OIL & GAS CORPORATION and WALTER OIL Fieldwood Energy LLC                                  EI 224 Lease G05504                                                      TALOS PETROLEUM LLC, WALTER OIL & GAS CORPORATION                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                and WALTER OIL & GAS CORPORATION                                                        & GAS CORPORATION                                                                                                                                                                                                                                                                                                                                                               x

              1105            594618    10/21/2018   Marketing - PHA                            ST 320 A02 by and between Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas               Fieldwood Energy LLC   ST 320 Lease G24990                                                      W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Corporation                                                                               Corporation                                                                                                                                                                                                                                                                                                                                                                   x
              1106            595619    05/20/2019   Marketing - PHA                            ST 320 A03 by and between Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas               Fieldwood Energy LLC   ST 320 Lease G24990                                                      W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Corporation                                                                               Corporation                                                                                                                                                                                                                                                                                                                                                                   x
              1103            596620                 Marketing - PHA                            ST 311 A1 by and between Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas                Fieldwood Energy LLC   ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Corporation                                                                               Corporation                                                                                                                                                                                                                                                                                                                                                                   x
              1049            597621    06/14/2000   Marketing - Lease of Platform Space        WIL174 OP&MN FEE-VK251A by and between Fieldwood and WILLIAMS FIELD SERVICES and Fieldwood and WILLIAMS FIELD SERVICES and WILLIAMS FIELD                               Fieldwood Energy LLC   VK 251 Lease G10930                                                      Williams Field Services                                                           $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                WILLIAMS FIELD SERVICES                                                                   SERVICES                                                                                                                                                                                                                                                                                                                                                                      x       x   x
          1-G-16-12197        598622     1/7/2016    Other                                      Services Agreement                                                                        Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                               Fieldwood Energy LLC   n.a.                                                                     n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
          1-G-16-12198        599623     1/7/2016    Other                                      Services Agreement                                                                             Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                          Fieldwood Energy LLC   n.a.                                                                     n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
          1-G-16-12199        600624    2/21/2018    Other                                      Engineering, Procurement, Construction and Installation Services Agreement                     Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                          Fieldwood Energy LLC   n.a.                                                                     n.a.                                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
          1-G-16-12202        601625                 Other                                      Contract for the Extraction of Hydrocarbons under the Production Sharing Modality - Fieldwood Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                           Fieldwood Energy LLC   n.a.                                                                     n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Energy E&P Mexico, S. De R.L. De C.V.                                                                                                                                                                                                                                                                                                                                                                                                                                       x

              2651            602626    03/01/2011   Marketing - Processing                     POL (0.3/GPM) 80-90% PLUS FEE = $.15 /MCF (ESC) by and between Fieldwood Energy LLC Fieldwood Energy LLC (Formally Noble Energy Inc.) and Enterprise Gas Fieldwood Energy LLC                  GC 768 Lease G21817                                                      ANADARKO US OFFSHORE LLC                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                (Formally Noble Energy Inc.) and Enterprise Gas Processing LLC and Enterprise Gas       Processing LLC and Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                    x
                                                                                                Processing LLC
              2959            603627    01/22/2015   Marketing - Reserve Commitment             Big Bend / Dantzler Reserve Commitment between Fieldwood Energy LLC (Successor to Noble Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin Fieldwood Energy LLC                  MC 742 Lease G32343, MC 697 Lease G28021, MC 698 Lease G28022, MC                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Energy, Inc) and Destin Pipeline Company, LLC and Destin Pipeline Company, LLC          Pipeline Company, LLC and Destin Pipeline Company, LLC                                                 782 Lease G33757                                                                                                                                                                                                                                                             x

              3217            604628    02/01/2012   Marketing - Reserve Commitment             Galapagos, Santiago/Santa Cruz Reserve Commitment between Fieldwood Energy LLC                 Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin         Fieldwood Energy LLC   MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176            BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                (Successor to Noble Energy, Inc) and Destin Pipeline Company, LLC and Destin Pipeline          Pipeline Company, LLC and Destin Pipeline Company, LLC                                                                                                                   WILLOW OFFSHORE LLC                                                                                                                                                                                 x
                                                                                                Company, LLC
              2998            605629    10/01/2015   Marketing - Processing                     Coordination Agreement between Fieldwood Energy LLC and (Spectra) Texas Eastern and            Fieldwood Energy LLC and (Spectra) Texas Eastern and Texas Eastern Fieldwood Energy LLC         BS 25 Lease G31442                                                       TANA EXPLORATION COMPANY LLC                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Texas Eastern to Process at Targa Venice                                                       to Process at Targa Venice                                                                                                                                                                                                                                                                                                                                                   x

              3138            606630    02/07/2014   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Air Liquide Large Indsutries U.S. LP            Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Air Liquide Large Indsutries U.S. LP                                                                                                                                                                                                                                                                                                                                                                                                                                    x
              3139            607631    10/01/2013   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Apache Corporation                              Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Apache Corporation                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
              3140            608632    02/01/2016   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Arena Energy, LP                                Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Arena Energy, LP                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
              2085            609633    07/01/2019   Marketing - Processing                     between $.15 /mmbtu to $.10 /mmbtu depending on volume esc by and between Fieldwood            Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC               Fieldwood Energy LLC   WC 33 Lease G15050, WC 66 Lease G02826, WC 65 Lease G02825, EC           FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1 LP                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Energy LLC and Arrowhead Louisiana Pipeline, LLC and Arrowhead Louisiana Pipeline, LLC                                                                                                         9/14 Lease G01440, EC 2 SL16473 Lease 16473, EC 2 SL16473 Lease                                                                                                                                                                                                          x
                                                                                                                                                                                                                                                                                               16473
              2081            610634    12/01/2008   Marketing - Processing                     Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by and between Fieldwood Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current Fieldwood Energy LLC                VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                Energy LLC and Arrowhead Louisiana Pipeline, LLC current operator and Arrowhead Louisiana operator and Arrowhead Louisiana Pipeline, LLC current operator                                      229 Lease G27070                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                Pipeline, LLC current operator                                                                                                                                                                                                                                                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




              2082            611635    01/01/2011   Marketing - Processing                     Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by and between Fieldwood Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current Fieldwood Energy LLC                VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                Energy LLC and Arrowhead Louisiana Pipeline, LLC current operator and Arrowhead Louisiana operator and Arrowhead Louisiana Pipeline, LLC current operator                                      229 Lease G27070                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                Pipeline, LLC current operator                                                                                                                                                                                                                                                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




              2083            612636    09/17/2017   Marketing - Processing                     Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by and between Fieldwood Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current Fieldwood Energy LLC                VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                Energy LLC and Arrowhead Louisiana Pipeline, LLC current operator and Arrowhead Louisiana operator and Arrowhead Louisiana Pipeline, LLC current operator                                      229 Lease G27070                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                Pipeline, LLC current operator                                                                                                                                                                                                                                                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




       2084;3004;3008;3009    613637    03/01/2020   Marketing - Processing                     Amend to FEE: Transco VR 66/78 = $.1873 per MMBtu(annual Esclator); Kinetica Egan Gap        Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current Fieldwood Energy LLC           VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                interconect = $.08 per mmbtu (not subject to Esclator) by and between Fieldwood Energy LLC operator and Arrowhead Louisiana Pipeline, LLC current operator                                     229 Lease G27070, ST 53 Lease G04000                                                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                and Arrowhead Louisiana Pipeline, LLC current operator and Arrowhead Louisiana Pipeline, LLC                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                current operator
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




              3141            614638    07/01/2017   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and BASF Intertrade Corporation                     Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and BASF Intertrade Corporation                                                                                                                                                                                                                                                                                                                                                                                                                                             x
              3163            615639    08/01/2014   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Boston Gas Company D/B/A National Grid          Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Boston Gas Company D/B/A National Grid                                                                                                                                                                                                                                                                                                                                                                                                                                  x

              3142            616640    11/01/2014   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC   Fieldwood Energy LLC and BP Energy Company                          Fieldwood Energy LLC            n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                  and BP Energy Company                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
              3131            617641    01/01/2020   Property Participation & Exchange Agreements Lease Exchange and Well Participation Agreement dated effective 20 January 2020 by and   Fieldwood Energy LLC and BP Exploration and Production Inc covering Fieldwood Energy LLC            MC 474 Lease G35825, MC 518 Lease G35828                                                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                  between Fieldwood Energy LLC and BP Exploration and Production Inc covering MC 474 / 518 MC 474 / 518                                                                                                                                                                                                                                                                                                                                                                     x

              2967            618642    06/01/2020   Marketing - Crude Sales                    BP Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC andFieldwood Energy LLC and BP Oil Supply, a Division of BP Products             Fieldwood Energy LLC   MC 697 Lease G28021, MC 698 Lease G28022, MC 782 Lease G33757,                                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                BP Oil Supply, a Division of BP Products North America Inc. and BP Oil Supply, a Division of BP North America Inc. and BP Oil Supply, a Division of BP Products North                          MC738 Lease G32343
                                                                                                Products North America Inc.                                                                     America Inc.                                                                                                                                                                                                                                                                                                                                                                x


              2969            619643    06/01/2020   Marketing - Crude Sales                    BP Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC andFieldwood Energy LLC and BP Oil Supply, a Division of BP Products             Fieldwood Energy LLC   MC 742 Lease G32343                                                                                                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                BP Oil Supply, a Division of BP Products North America Inc. and BP Oil Supply, a Division of BP North America Inc. and BP Oil Supply, a Division of BP Products North
                                                                                                Products North America Inc.                                                                     America Inc.                                                                                                                                                                                                                                                                                                                                                                x


              3053            620644    04/01/2021   Marketing - Crude Sales                    BP Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC andFieldwood Energy LLC and BP Oil Supply, a Division of BP Products             Fieldwood Energy LLC   MC 474 Lease G35825                                                                                                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                BP Oil Supply, a Division of BP Products North America Inc. and BP Oil Supply, a Division of BP North America Inc. and BP Oil Supply, a Division of BP Products North
                                                                                                Products North America Inc.                                                                     America Inc.                                                                                                                                                                                                                                                                                                                                                                x


              2030            621645    11/30/2017   Marketing - Crude Sales                    BP Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC andFieldwood Energy LLC and BP Oil Supply, a Division of BP Products             Fieldwood Energy LLC   ST 295 Lease G05646                                                      APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                BP Oil Supply, a Division of BP Products North America Inc. and BP Oil Supply, a Division of BP North America Inc. and BP Oil Supply, a Division of BP Products North
                                                                                                Products North America Inc.                                                                     America Inc.                                                                                                                                                                                                                                                                                                                                                            x


              2028            622646    05/19/2020   Marketing - Crude Sales                    BP Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC andFieldwood Energy LLC and BP Oil Supply, a Division of BP Products             Fieldwood Energy LLC   MC 698 Lease G28022, MC 782 Lease G33757                                 HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                BP Oil Supply, a Division of BP Products North America Inc. and BP Oil Supply, a Division of BP North America Inc. and BP Oil Supply, a Division of BP Products North                                                                                                   VI LLC
                                                                                                Products North America Inc.                                                                     America Inc.                                                                                                                                                                                                                                                                                                                                                                x


              2970            623647    06/01/2020   Marketing - Crude Sales                    BP Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC andFieldwood Energy LLC and BP Oil Supply, a Division of BP Products             Fieldwood Energy LLC   MC 698 Lease G28022                                                      HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                BP Oil Supply, a Division of BP Products North America Inc. and BP Oil Supply, a Division of BP North America Inc. and BP Oil Supply, a Division of BP Products North                                                                                                   VI LLC
                                                                                                Products North America Inc.                                                                     America Inc.                                                                                                                                                                                                                                                                                                                                                                x


              2974            624648    07/01/2020   Marketing - Crude Sales                    BP Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC andFieldwood Energy LLC and BP Oil Supply, a Division of BP Products             Fieldwood Energy LLC   GC 040 Lease G34536                                                      ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                BP Oil Supply, a Division of BP Products North America Inc. and BP Oil Supply, a Division of BP North America Inc. and BP Oil Supply, a Division of BP Products North
                                                                                                Products North America Inc.                                                                     America Inc.                                                                                                                                                                                                                                                                                                                                                                x


              1392            625649    06/14/2000   Marketing - Gathering                      Gas Gathering Agreement by and between Fieldwood Energy LLC and Carbonate Trend and            Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend             Fieldwood Energy LLC   VK 251 Lease G10930                                                      Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Carbonate Trend                                                                                                                                                                                                                                                                                                                                                                                                                                                         x       x   x
              1393            626650    06/14/2000   Marketing - Gathering                      Gas Gathering Agreement by and between Fieldwood Energy LLC and Carbonate Trend and            Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend             Fieldwood Energy LLC   VK 251 Lease G10930                                                      Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Carbonate Trend                                                                                                                                                                                                                                                                                                                                                                                                                                                         x       x   x
              3143            627651    08/01/2014   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Castex Energy, Inc.                             Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Castex Energy, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
              3144            628652    07/01/2014   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Castex Offshore, Inc.                           Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
              1209            629653    09/13/2011   Marketing - Transportation                 Chandeleur IT Transportation - Fieldwood interest in MP 59 was sold to Cantium by and          Fieldwood Energy LLC and Chandeleur Pipeline, LLC, now owned by          Fieldwood Energy LLC   MP 59 Lease G03194                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                between Fieldwood Energy LLC and Chandeleur Pipeline, LLC, now owned by Third Coast            Third Coast Midstream and Chandeleur Pipeline, LLC, now owned by
                                                                                                Midstream and Chandeleur Pipeline, LLC, now owned by Third Coast Midstream                     Third Coast Midstream                                                                                                                                                                                                                                                                                                                                                    x


              3145            630654    03/01/2014   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC              Fieldwood Energy LLC and Chevron Natural Gas                        Fieldwood Energy LLC   n.a.                                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Chevron Natural Gas                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
1507;1508;1509;1510;1511;1512;1513
                               631655   02/25/2011   Marketing - Construction, Operations,      Provides for the construction and operation of the EI 361 Pipeline (Segment I) and EI Pipeline      Fieldwood Energy LLC and Chevron Pipeline Company and Chevron       Fieldwood Energy LLC   EI 315 Lease G02112, EI 316 Lease G05040, EI 330 Lease G02115, EI 281    ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                     Management, Ownership Agreements           (Segment II) which was installed to connect the Barnacle Pipeline (the still in service portion whatPipeline Company                                                                           Lease G09591, EI 282 Lease G09592, EI 329 Lease G02912, EI 337 Lease
                                                                                                was formerly Bonito Pipeline) . by and between Fieldwood Energy LLC and Chevron Pipeline                                                                                                       G03332                                                                                                                                                                                                                                                                   x
                                                                                                Company and Chevron Pipeline Company

              1574            632656    02/01/2019   Marketing - Other                          Methanol Treatment Agreement by and between Fieldwood Energy LLC and Chevron Pipeline Fieldwood Energy LLC and Chevron Pipeline Company and Chevron                     Fieldwood Energy LLC   MC 948 Lease G28030                                                      ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Company and Chevron Pipeline Company                                                              Pipeline Company                                                                                                                                                                                                                                                                                                                                                          x
              1503            633657    10/01/1984   Marketing - Construction, Operations,      Provides for the construction and operation of the EI 361 Pipeline. Originating from the EI 361 A Fieldwood Energy LLC and Chevron Pipeline Company and Chevron         Fieldwood Energy LLC   EI 354 Lease G10752, EI 353 Lease G03783, EI 354 Lease G10752, EI 361    RIDGEWOOD ENERGY CORPORATION, COX OPERATING LLC                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                     Management, Ownership Agreements           Platform to the Bonito Pipeline System by and between Fieldwood Energy LLC and Chevron            Pipeline Company                                                                             Lease G02324
                                                                                                Pipeline Company and Chevron Pipeline Company                                                                                                                                                                                                                                                                                                                                                                                                                           x


              2963            634658    05/31/2018   Marketing - Crude Sales                    Gunflint - Chevron buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLCFieldwood Energy LLC and Chevron Products Company                            Fieldwood Energy LLC   MC 904 Lease G36566, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                and Chevron Products Company                                                                                                                                                                   993 Lease G24134                                                                                                                                                                                                                                                             x
              2007            635659    01/30/2014   Marketing - Crude Sales                    Chevron buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and       Fieldwood Energy LLC and Chevron Products Company and Chevron                Fieldwood Energy LLC   MP 77 Lease G04481                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Chevron Products Company and Chevron Products Company                                      Products Company                                                                                                                                                                                                                                                                                                                                                             x           x

              2005            636660    01/31/2014   Marketing - Crude Sales                    Chevron buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Chevron Products Company and Chevron            Fieldwood Energy LLC   PL 13 Lease G03171, MP 140 Lease G02193                                  ANKOR ENERGY LLC, ENVEN ENERGY VENTURES, LLC; JX NIPPON OIL EXPLORATION USA LTD   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Chevron Products Company and Chevron Products Company                                          Products Company                                                                                                                                                                                                                                                                                                                                                         x

              2026            637661    05/31/2018   Marketing - Crude Sales                    Chevron buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Chevron Products Company and Chevron            Fieldwood Energy LLC   MC 948 Lease G28030                                                      ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Chevron Products Company and Chevron Products Company                                          Products Company                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                   Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 17 of 115
2008   638662    01/31/2014      Marketing - Crude Sales                 Chevron buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and      Fieldwood Energy LLC and Chevron Products Company and Chevron       Fieldwood Energy LLC   SS 274 Lease G01039, EI 188 Lease 443, SM 149 Lease G02592, SM 132  ERA HELICOPTERS INC.                                                             $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         Chevron Products Company and Chevron Products Company                                     Products Company                                                                           Lease G02282, SM 268 Lease G02310, SS 204 Lease G01520, SS 207 Lease                                                                                       Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                              G01523, SS 216 Lease G01524, ST 311 Lease G31418, SM 40 Lease                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                              G13607, SM 41 Lease G01192, SM 44 Lease G23840, SM 41 Lease G01192,
                                                                                                                                                                                                                                                              SM 44 Lease G23840, SM 39 Lease G16320, SM 48 Lease 786                                                                                                                                                                                                            x   x   x   x




2024   639663    03/18/2014      Marketing - Crude Sales                 Chevron buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and      Fieldwood Energy LLC and Chevron Products Company and Chevron       Fieldwood Energy LLC   GI 116 Lease G13944, ST 320 Lease G24990                                 W & T OFFSHORE INC                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         Chevron Products Company and Chevron Products Company                                     Products Company                                                                                                                                                                                                                                                                                                                                                  x

3146   640664    09/01/2018      Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC    Fieldwood Energy LLC and CIMA Energy, LTD                           Fieldwood Energy LLC   n.a.                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and CIMA Energy, LTD                                                                                                                                                                                                                                                                                                                                                                                                                                        x
3164   641665    08/01/2014      Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Colonial Gas Company D/B/A National Grid Fieldwood Energy LLC     n.a.                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and Colonial Gas Company D/B/A National Grid                                                                                                                                                                                                                                                                                                                                                                                                                x

3147   642666    03/01/2014      Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC    Fieldwood Energy LLC and ConocoPhillips Company                     Fieldwood Energy LLC   n.a.                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and ConocoPhillips Company                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1577   643667    11/30/2018      Marketing - Transportation              Oil Transport by and between Fieldwood Energy LLC and Crimson Gulf LLC and Crimson Gulf   Fieldwood Energy LLC and Crimson Gulf LLC and Crimson Gulf LLC      Fieldwood Energy LLC   EI 136 Lease G03152, EI 158 Lease G01220, EI 173 Lease G13622, EI 174 APACHE SHELF EXPLORATION LLC, Transcontinental Gas Pipeline Co LLC             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         LLC                                                                                                                                                                                  Lease G03782, EI 175 Lease 438, EI 187 Lease G10736, EI 189 Lease 423, EI
                                                                                                                                                                                                                                                              211 Lease G05502, EI 212 Lease G05503, EI 307 Lease G02110, SS 151
                                                                                                                                                                                                                                                              Lease G15282, SS 175 Lease G05550, SS 176 Lease G33646, SS 246 Lease                                                                                                                                                                                               x
                                                                                                                                                                                                                                                              G01027, SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease
                                                                                                                                                                                                                                                              G01030, SS 271 Lease G01038, SS 274 Lease G01039, SS 291 Lease
                                                                                                                                                                                                                                                              G02923
1368   644668    07/08/2011      Marketing - Gathering                   Galapagos, FT 2 - plus 5 amendments-MDQ changes by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Destin Pipeline Company, LLC and Destin    Fieldwood Energy LLC   MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176            BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and Destin Pipeline Company, LLC and Destin Pipeline Company, LLC                         Pipeline Company, LLC                                                                                                                                               WILLOW OFFSHORE LLC                                                                                                                                                                           x

1367   645669    08/28/2015      Marketing - Gathering                   Big Bned Dantzler, Destin FT2, - plus 4 amendments-MDQ changes by and between Fieldwood Fieldwood Energy LLC and Destin Pipeline Company, LLC and Destin      Fieldwood Energy LLC   MC 782 Lease G33757, MC 697 Lease G33757                                 RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC          $0.00                              Assume and assign to Credit Bid Purchaser
                                                                         Energy LLC and Destin Pipeline Company, LLC and Destin Pipeline Company, LLC            Pipeline Company, LLC                                                                                                                                                                                                                                                                                                                                               x

1210   646670   11/15/2013 eff   Marketing - Transportation              Discovery Gas FT2 agreement; plus amendments to MDQ and Exhibit B by and between          Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Fieldwood Energy LLC     ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                12/1/2013                                                Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Gas Transmission        Gas Transmission                                                                                                                                                                                                                                                                                                                                                  x

1361   647671   11/15/2013 eff   Marketing - Transportation              Discovery Gas FT2 Discount letter by and between Fieldwood Energy LLC and Discovery Gas Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                12/1/2013                                                Transmission and Discovery Gas Transmission                                             Gas Transmission                                                                                                                                                                                                                                                                                                                                                    x

1212   648672    05/01/2020      Marketing - Transportation              Disocvery Gas - FT2 agreement; by and between Fieldwood Energy LLC and Discovery Gas      Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Fieldwood Energy LLC     GC 040 Lease G34536                                                      ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         Transmission and Discovery Gas Transmission                                               Gas Transmission                                                                                                                                                                                                                                                                                                                                                  x

1364   649673    05/01/2020      Marketing - Transportation              Discovery Gas FT2 Discount letter by and between Fieldwood Energy LLC and Discovery Gas Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Fieldwood Energy LLC       GC 040 Lease G34536                                                      ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         Transmission and Discovery Gas Transmission                                             Gas Transmission                                                                                                                                                                                                                                                                                                                                                    x

1211   650674    04/01/2015      Marketing - Transportation              Disocvery Gas - FT2 agreement; by and between Fieldwood Energy LLC and Discovery Gas      Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Fieldwood Energy LLC     ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Transmission and Discovery Gas Transmission                                               Gas Transmission                                                                                                                                                                                                                                                                                                                                              x

1362   651675    04/01/2015      Marketing - Transportation              Discovery Gas FT2 Discount letter by and between Fieldwood Energy LLC and Discovery Gas Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Fieldwood Energy LLC       ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Transmission and Discovery Gas Transmission                                             Gas Transmission                                                                                                                                                                                                                                                                                                                                                x

1363   652676    04/01/2015      Marketing - Gathering                   Discovery Gas Gathering and Gas Dedication by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and Discovery Gas Transmission and Discovery Fieldwood Energy LLC     ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Discovery Gas Transmission and Discovery Gas Transmission                                 Gas Transmission                                                                                                                                                                                                                                                                                                                                              x

1600   653677    07/15/2004      Marketing - Transportation              Condensate Transportation Agreement by and between Fieldwood Energy LLC and Discovery     Fieldwood Energy LLC and Discovery Gas Transmission LLC and         Fieldwood Energy LLC   ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         Gas Transmission LLC and Discovery Gas Transmission LLC                                   Discovery Gas Transmission LLC                                                                                                                                                                                                                                                                                                                                    x

1601   654678    08/25/2009      Marketing - Separation & Stablization   Amendment Letter to Condensate Transport Agreement ST 308 Tarantula by and between        Fieldwood Energy LLC and Discovery Gas Transmission LLC and         Fieldwood Energy LLC   ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         Fieldwood Energy LLC and Discovery Gas Transmission LLC and Discovery Gas Transmission    Discovery Gas Transmission LLC                                                                                                                                                                                                                                                                                                                                    x
                                                                         LLC
1602   655679    04/01/2015      Marketing - Transportation              Liquids Transportation Agreement by and between Fieldwood Energy LLC and Discovery Gas    Fieldwood Energy LLC and Discovery Gas Transmission LLC and         Fieldwood Energy LLC   ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Transmission LLC and Discovery Gas Transmission LLC                                       Discovery Gas Transmission LLC                                                                                                                                                                                                                                                                                                                                x

1598   656680    07/15/2004      Marketing - Separation & Stablization   Liquids Sep., Handling, Stab.,and Redelivery Agreement by and between Fieldwood Energy LLC Fieldwood Energy LLC and Discovery Producer Services LLC and       Fieldwood Energy LLC   ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and Discovery Producer Services LLC and Discovery Producer Services LLC                    Discovery Producer Services LLC                                                                                                                                                                                                                                                                                                                                  x

1597   657681    05/01/2020      Marketing - Separation & Stablization   Liquids Sep., Handling, Stab.,and Redelivery Agreement by and between Fieldwood Energy LLC Fieldwood Energy LLC and Discovery Producer Services LLC and       Fieldwood Energy LLC   GC 040 Lease G34536                                                      ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and Discovery Producer Services LLC and Discovery Producer Services LLC                    Discovery Producer Services LLC                                                                                                                                                                                                                                                                                                                                  x

       658682    10/01/2006      Marketing - Separation & Stablization   Amendment Letter to Condensated Sep., and Redelivery Agreement ST 308 Tarantula by and Fieldwood Energy LLC and Discovery Producer Services LLC and           Fieldwood Energy LLC   ST 308 Lease G21685                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         between Fieldwood Energy LLC and Discovery Producer Services LLC and Discovery Producter Discovery Producter Services LLC
                                                                         Services LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1599
       659683    02/24/2014      Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC    Fieldwood Energy LLC and DTE Energy Trading, Inc.                   Fieldwood Energy LLC   n.a.                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and DTE Energy Trading, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                x
3148
       660684    02/01/2017      Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Duke Energy Carolinas, LLC                 Fieldwood Energy LLC   n.a.                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and Duke Energy Carolinas, LLC                                                                                                                                                                                                                                                                                                                                                                                                                              x
3149
       661685    05/06/2014      Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Duke Energy Florida, Inc.                  Fieldwood Energy LLC   n.a.                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and Duke Energy Florida, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                               x
3150
1565   662686    02/27/2015      Marketing - Transportation              Crude Oil Transport. by and between Fieldwood Energy LLC and Endymion Oil Pipeline        Fieldwood Energy LLC and Endymion Oil Pipeline Company LLC and      Fieldwood Energy LLC   MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         Company LLC and Endymion Oil Pipeline Company LLC                                         Endymion Oil Pipeline Company LLC                                                          782 Lease G33757                                                                                                                                                                                                                                                       x

1467   663687    10/01/1981      Marketing - Construction, Operations,   Provides description and ownership of said Gathering System by and between Fieldwood      Fieldwood Energy LLC and Energy XXI Pipeline II, LLC and Energy XXI Fieldwood Energy LLC   WD 80 Lease G01989, WD 85 Lease G04895, WD 86 Lease G02934, SP 87 TAMPNET INC; TALOS ERT LLC                                                         $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                 Management, Ownership Agreements        Energy LLC and Energy XXI Pipeline II, LLC and Energy XXI Pipeline II, LLC                Pipeline II, LLC                                                                           Lease G07799, SP 89 Lease G01618, WD 104 Lease 841, WD 105 Lease                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                              842, WD 133 Lease G01106, WD 121 Lease G19843, WD 122 Lease                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                              G13645, WD 128 Lease G10883, SP 87 Lease G07799, SP 88 Lease G10894
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




       664688    09/16/2014      Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Enlink Gas Marketing, LP                   Fieldwood Energy LLC   n.a.                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         and Enlink Gas Marketing, LP                                                                                                                                                                                                                                                                                                                                                                                                                                x
3151
2091   665689    04/01/2020      Marketing - Processing                  POL 90%/10% by and between Fieldwood Energy LLC and ENLINK LIG LIQUIDS, LLC and           Fieldwood Energy LLC and ENLINK LIG LIQUIDS, LLC and ENLINK LIG Fieldwood Energy LLC       EI 126 Lease 52, EI 136 Lease G03152, EI 158 Lease G01220, SS 32 Lease                                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         ENLINK LIG LIQUIDS, LLC                                                                   LIQUIDS, LLC                                                                               335, SS 33 Lease 336, SS 91 Lease G02919, SS 214 Lease 828, SS 233
                                                                                                                                                                                                                                                              Lease G01528, SS 246 Lease G01027, SS 271 Lease G01038, SS 252 Lease
                                                                                                                                                                                                                                                              G01529, SS 253 Lease G01031, SS 354 Lease G15312, SM 93 Lease
                                                                                                                                                                                                                                                              G21618, SM 139 Lease G21106, PL 1 Lease G04234, PL 9 Lease G02924,                                                                                                                                                                                                 x       x   x
                                                                                                                                                                                                                                                              PL 10 Lease G02925, PL 11 Lease 71, SS 68 Lease G02917, PL 10 Lease
                                                                                                                                                                                                                                                              G02925, PL 11 Lease 71, ST 242 Lease G23933, ST 315 Lease G23946, ST
                                                                                                                                                                                                                                                              316 Lease G22762, VR 272 Lease G23829, VR 313 Lease G01172, VR 315
                                                                                                                                                                                                                                                              Lease G04215, VR 332 Lease G09514

       666690    11/01/2004      Marketing - Processing                  $0.06/MMBTU by and between Fieldwood Energy LLC and ENLINK Midstream current operator Fieldwood Energy LLC and ENLINK Midstream current operator and          Fieldwood Energy LLC   SM 149 Lease G02592                                                                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         and ENLINK Midstream current operator                                                 ENLINK Midstream current operator                                                                                                                                                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



2220
       667691    04/01/2007      Marketing - Processing                  $0.06/MMBTU by and between Fieldwood Energy LLC and ENLINK Midstream current operator Fieldwood Energy LLC and ENLINK Midstream current operator and          Fieldwood Energy LLC   SM 149 Lease G02592                                                                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         and ENLINK Midstream current operator                                                 ENLINK Midstream current operator                                                                                                                                                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



2221
       668692    01/19/2012      Marketing - Processing                  92% / 8% by and between Fieldwood Energy LLC and ENLINK Midstream current operator and    Fieldwood Energy LLC and ENLINK Midstream current operator and      Fieldwood Energy LLC   SM 136 Lease G02588, SM 137 Lease G02589                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         ENLINK Midstream current operator                                                         ENLINK Midstream current operator                                                                                                                                                                                                                                                                                                                             x           x
2216
2218   669693    02/17/2014      Marketing - Processing                  92% / 8% by and between Fieldwood Energy LLC and ENLINK Midstream current operator and    Fieldwood Energy LLC and ENLINK Midstream current operator and      Fieldwood Energy LLC   SM 137 Lease G02589, SS 207 Lease G01523                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         ENLINK Midstream current operator                                                         ENLINK Midstream current operator                                                                                                                                                                                                                                                                                                                             x           x
2210   670694    01/01/2013      Marketing - Processing                  98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC and ENLINK Midstream            Fieldwood Energy LLC and ENLINK Midstream current operator and      Fieldwood Energy LLC   EI 346 Lease G14482, GI 116 Lease G13944, SS 79/80 Lease G15277          BRISTOW US LLC                                                              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         current operator and ENLINK Midstream current operator                                    ENLINK Midstream current operator                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




2080    695      10/22/1976      Marketing - Processing                  Agreement for the Construction and Operation of the Blue Water Gas Plant, Acadia Parish, Fieldwood Energy LLC and ENLINK Midstream current operator and       Fieldwood Energy LLC   VR 261                                                                   n.a.                                                                        $0.00                          Assume and allocate pursuant to divisive mergers
                                                                         Louisiana by and between Fieldwood Energy LLC and ENLINK Midstream current operator and ENLINK Midstream current operator
                                                                         ENLINK Midstream current operator                                                                                                                                                                                                                                                                                                                                                                                                                       x


2202   671696    01/01/2011      Marketing - Processing                  98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC and ENLINK Midstream            Fieldwood Energy LLC and ENLINK Midstream current operator and      Fieldwood Energy LLC   GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277          W & T OFFSHORE INC                                                          $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         current operator and ENLINK Midstream current operator                                    ENLINK Midstream current operator                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




2204   672697    04/01/2012      Marketing - Processing                  98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC and ENLINK Midstream            Fieldwood Energy LLC and ENLINK Midstream current operator and      Fieldwood Energy LLC   GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277          W & T OFFSHORE INC                                                          $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         current operator and ENLINK Midstream current operator                                    ENLINK Midstream current operator                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




2206   673698    06/01/2012      Marketing - Processing                  98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC and ENLINK Midstream            Fieldwood Energy LLC and ENLINK Midstream current operator and      Fieldwood Energy LLC   GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277          W & T OFFSHORE INC                                                          $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         current operator and ENLINK Midstream current operator                                    ENLINK Midstream current operator                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




       674699    11/01/2012      Marketing - Processing                  98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC and ENLINK Midstream            Fieldwood Energy LLC and ENLINK Midstream current operator and      Fieldwood Energy LLC   GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277          W & T OFFSHORE INC                                                          $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         current operator and ENLINK Midstream current operator                                    ENLINK Midstream current operator                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



2208
       675700    03/01/2011      Marketing - Processing                  Gas processing Raw make purchase by and between Fieldwood Energy LLC and Enterprise       Fieldwood Energy LLC and Enterprise Gas Processing LLC ((Formally   Fieldwood Energy LLC   GC 768 Lease G21817                                                      ANADARKO US OFFSHORE LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         Gas Processing LLC ((Formally Noble Energy Inc.) and Enterprise Gas Processing LLC        Noble Energy Inc.) and Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                              x
2652
       676701    03/16/2004      Marketing - Processing                  87/13% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI 307                                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                              Lease G02110, EC 338 Lease G02063                                                                                                                          Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x



2500
2517   677702    11/11/2004      Marketing - Processing                  85/15% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   VR 161 Lease G34253                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                 x
2518   678703    12/06/2004      Marketing - Processing                  87/13% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   VR 161 Lease G34253                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                 x
2514   679704    02/01/2005      Marketing - Processing                  88/12% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   SM 39 Lease G16320                                                                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                         x
2497   680705    04/01/2010      Marketing - Processing                  85/15% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   EI 307 Lease G02110                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                 x
2499   681706    04/01/2011      Marketing - Processing                  85/15% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   EI 307 Lease G02110                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                 x
2180   682707    11/01/2011      Marketing - Processing                  (.5/GPM*100) or $.10 by and between Fieldwood Energy LLC and Enterprise Gas Processing    Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   MC 519 Lease G27278, MC 563 Lease G21176, MC 562 Lease G19966            BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                         LLC and Enterprise Gas Processing LLC                                                     Enterprise Gas Processing LLC                                                                                                                                       WILLOW OFFSHORE LLC                                                                                                                                                                           x
2495   683708    11/09/2004      Marketing - Processing                  85/15% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   EC 332 Lease G09478                                                      CAIRN ENERGY USA INC, CONTINENTAL LAND & FUR CO INC                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                             x
2496   684709    01/08/2007      Marketing - Processing                  85/15% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   EC 332 Lease G09478                                                      CAIRN ENERGY USA INC, CONTINENTAL LAND & FUR CO INC                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                             x
2498   685710    01/12/2011      Marketing - Processing                  85/15% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   EC 332 Lease G09478                                                      CAIRN ENERGY USA INC, CONTINENTAL LAND & FUR CO INC                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                         Enterprise Gas Processing LLC                                                             Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                             x
2597   686711    08/01/2009      Marketing - Processing                  FEE - .0800 PER mcF by and between Fieldwood Energy LLC and Enterprise Gas Processing     Fieldwood Energy LLC and Enterprise Gas Processing LLC and          Fieldwood Energy LLC   EI 211 Lease G05502, EI 212 Lease G05503, EI 281 Lease G09591, EI 281 EPL OIL & GAS, LLC                                                             $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                         LLC and Enterprise Gas Processing LLC                                                     Enterprise Gas Processing LLC                                                              Lease G09591, SS 178 Lease G05551, SS 190 Lease G10775, EI 53 Lease                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                              479, GI 76 Lease G02161, SM 280 Lease G14456, SS 274 Lease G01039, ST                                                                                      on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                              205 Lease G05612, ST 296 Lease G12981, ST 291 Lease G16455, SM 149
                                                                                                                                                                                                                                                              Lease G02592, ST 190 Lease G01261, ST 205 Lease G05612, SM 268 Lease                                                                                                                                                                                               x   x
                                                                                                                                                                                                                                                              G02310, SM 281 Lease G02600, SM 280 Lease G14456
                                                                                                                                                                           Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 18 of 115
                               687712     01/18/2012   Marketing - Processing                  FEE - .0800 PER MCF - ESCALATOR ADDED by and between Fieldwood Energy LLC and                Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EI 211 Lease G05502, EI 212 Lease G05503, EI 281 Lease G09591, EI 281 EPL OIL & GAS, LLC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC and Enterprise Gas Processing LLC                              Enterprise Gas Processing LLC                                                            Lease G09591, SS 178 Lease G05551, SS 190 Lease G10775, EI 53 Lease                                                                                       Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     479, GI 76 Lease G02161, SM 280 Lease G14456, SS 274 Lease G01039, ST                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     205 Lease G05612, ST 296 Lease G12981, ST 291 Lease G16455, SM 149
                                                                                                                                                                                                                                                                                     Lease G02592, ST 190 Lease G01261, ST 205 Lease G05612, SM 268 Lease                                                                                                                                                                                              x   x
                                                                                                                                                                                                                                                                                     G02310, SM 281 Lease G02600, SM 280 Lease G14456


              2616
                               688713     02/11/2015   Marketing - Processing                  95% & $0.08/Mmbtu/ MINIMUM $.20 by and between Fieldwood Energy LLC and Enterprise GasFieldwood Energy LLC and Enterprise Gas Processing LLC and               Fieldwood Energy LLC   MC 742 Lease G32343, MC 697 Lease G28021, MC 698 Lease G28022         HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               Processing LLC and Enterprise Gas Processing LLC                                      Enterprise Gas Processing LLC                                                                                                                                         VI LLC                                                                                                                                                                                          x
              2176
              2160             689714     01/08/2019   Marketing - Processing                  $.16 /MMBTU (escl) plus electricity fee by and between Fieldwood Energy LLC and Enterprise   Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   MP 140 Lease G02193, WD 90 Lease G01089, WD 103 Lease 840, WD 105 JX NIPPON OIL EXPLORATION USA LTD                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Gas Processing LLC and Enterprise Gas Processing LLC                                         Enterprise Gas Processing LLC                                                            Lease 842, MP 289 Lease G01666, MP 290 Lease G34866, MP 275 Lease                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G15395, MP 289 Lease G01666, SP 62 Lease G01294, MP 296 Lease                                                                                             on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     G01673, MP 311 Lease G02213, MP 311 Lease G02213, MP 77 Lease
                                                                                                                                                                                                                                                                                     G04481, BS 52 Lease 17675, MC 311 Lease G02968, MC 108 Lease G09777                                                                                                                                                                                               x   x       x




                               690715     01/01/2012   Marketing - Processing                  FEE - .08005 /MCF (SUBJECT TO gdp (NEVER LESS THAT .075 OR GRATER THAN $.12                  Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   SM 76 Lease G01208, SM 58 Lease G01194, EI 158 Lease G01220, EI 188   LOUISIANA LAND & EXPLORATION CO                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               /MCF by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and               Enterprise Gas Processing LLC                                                            Lease 443, SS 207 Lease G01523, ST 295 Lease G05646, SS 189 Lease
                                                                                               Enterprise Gas Processing LLC                                                                                                                                                         G04232, PL 25 Lease G14535                                                                                                                                                                                                                                        x           x
              2589
              2983             691716     01/08/2019   Marketing - Processing                  $.16 /MMBTU (escl) plus electricity fee by and between Fieldwood Energy LLC and Enterprise   Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   MC 110 Lease G18192                                                   MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                             $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Gas Processing LLC and Enterprise Gas Processing LLC                                         Enterprise Gas Processing LLC                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x




              2519              717       07/01/1970   Marketing - Processing                  Agreement for the Construction and Operation of the Toca Gas Processing Plant, St. Bernard   Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   WD 73 G01083, WD 75, WD 90, WD 103, WD 104, WD 105                    n.a.                                                                          $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                               Parish, Louisiana by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC      Enterprise Gas Processing LLC
                                                                                               and Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                                                                                                       x


1484;1485;1486;1487;1488;1489;1490;1491
                                 718      07/01/1970   Marketing - Construction, Operations,   The Operator shall receive the gas to be processed at the Plant Delivery Point for the account of Fieldwood Energy LLC and Enterprise Gas Processing LLC and   Fieldwood Energy LLC   WD 105, SP 62, BS 52, SP 65, SP 70, MP 289, MP 290, WD 133, MC 311    n.a.                                                                          $0.00                          Assume and allocate pursuant to divisive mergers
                                                       Management, Ownership Agreements        each owner and, after processing, deliver the Residue Gas to Highpoint, all in accordance with Enterprise Gas Processing LLC
                                                                                               agreements by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                               Enterprise Gas Processing LLC

              2525              719       07/25/2014   Marketing - Processing                  Ratificaton to the Agreement for the Construction and Operation of the Toca Gas Processing  Fieldwood Energy LLC and Enterprise Gas Processing LLC and         Fieldwood Energy LLC   WD 73 G01083, WD 75, WD 90, WD 103, WD 105                            n.a.                                                                          $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                               Plant, St. Bernard Parish, Louisiana by and between Fieldwood Energy LLC and Enterprise Gas Enterprise Gas Processing LLC
                                                                                               Processing LLC and Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                                                                                        x


              2645             692720     10/01/2012   Marketing - Processing                  pol 85% 15% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and Fieldwood Energy LLC and Enterprise Gas Processing LLC and               Fieldwood Energy LLC   GC 200 Lease G12209, GC 201 Lease G12210, GC 244 Lease G11043         RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC, WILD WELL CONTROL INC,   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               Enterprise Gas Processing LLC                                                         Enterprise Gas Processing LLC                                                                                                                                         CHEVRON USA INC, W & T ENERGY VI LLC, SHELL TRADING (US) COMPANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x


              2179             693721     02/27/2015   Marketing - Processing                  95.75% & $0.10/Mmbtu / Minimum $.20 by and between Fieldwood Energy LLC and Enterprise Fieldwood Energy LLC and Enterprise Gas Processing LLC and              Fieldwood Energy LLC   MC 782 Lease G33757                                                   RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               Gas Processing LLC and Enterprise Gas Processing LLC                                   Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                                        x

              2505             694722     03/01/2005   Marketing - Processing                  87/13% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and             Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI 307 SANARE ENERGY PARTNERS, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC                                                                Enterprise Gas Processing LLC                                                            Lease G02110                                                                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x




              2510             695723     01/01/2009   Marketing - Processing                  87/13% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and             Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI 307 SANARE ENERGY PARTNERS, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC                                                                Enterprise Gas Processing LLC                                                            Lease G02110                                                                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x




              2420             696724     01/01/1992   Marketing - Processing                  BASE by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and               Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC                                                                Enterprise Gas Processing LLC                                                            Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128
                                                                                                                                                                                                                                                                                     Lease G02587, SM 141 Lease G02885                                                                                                                                                                                                                                 x   x   x




              2222             697725     10/01/1995   Marketing - Processing                  CONTRUCTION/OPERATING (NI) by and between Fieldwood Energy LLC and Enterprise Gas Fieldwood Energy LLC and Enterprise Gas Processing LLC and                   Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Processing LLC and Enterprise Gas Processing LLC                                  Enterprise Gas Processing LLC                                                                       Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2450             698726     10/13/1998   Marketing - Processing                  RAW MAKE by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and           Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC                                                                Enterprise Gas Processing LLC                                                            Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128
                                                                                                                                                                                                                                                                                     Lease G02587, SM 141 Lease G02885                                                                                                                                                                                                                                 x   x   x




              2465             699727     11/13/1998   Marketing - Processing                  AMENDMEMT by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and Fieldwood Energy LLC and Enterprise Gas Processing LLC and                 Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC                                                       Enterprise Gas Processing LLC                                                                     Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128
                                                                                                                                                                                                                                                                                     Lease G02587, SM 141 Lease G02885                                                                                                                                                                                                                                 x   x   x




                               700728     02/01/2000   Marketing - Processing                  SERVICE-FRACTIONATION (NI) by and between Fieldwood Energy LLC and Enterprise Gas            Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Processing LLC and Enterprise Gas Processing LLC                                             Enterprise Gas Processing LLC                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885


              2402
                               701729     12/01/2000   Marketing - Processing                  SERVICE-DEHYDRATION (NI) by and between Fieldwood Energy LLC and Enterprise Gas              Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Processing LLC and Enterprise Gas Processing LLC                                             Enterprise Gas Processing LLC                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885


              2384
                               702730     09/01/2010   Marketing - Processing                  EXHIBIT B-1 COMMITMENT FORM TO C&O AGREEMENT by and between Fieldwood Energy Fieldwood Energy LLC and Enterprise Gas Processing LLC and                        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               LLC and Enterprise Gas Processing LLC and Enterprise Gas Processing LLC      Enterprise Gas Processing LLC                                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885


              2240
              2258             703731     10/18/2010   Marketing - Processing                  BALLOT TO EXTEND MCMORAN GPA THORUGH 12/31/2011 by and between Fieldwood                     Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas Processing LLC               Enterprise Gas Processing LLC                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2276             704732     12/01/2010   Marketing - Processing                  BALLOT TO AMEND EXHIBIT E TO C&O AGREEMENT by and between Fieldwood Energy                   Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               LLC and Enterprise Gas Processing LLC and Enterprise Gas Processing LLC                      Enterprise Gas Processing LLC                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2294             705733     06/01/2012   Marketing - Processing                  EXHIBIT B-1 COMMITMENT FORM TO C&O AGREEMENT by and between Fieldwood Energy Fieldwood Energy LLC and Enterprise Gas Processing LLC and                        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               LLC and Enterprise Gas Processing LLC and Enterprise Gas Processing LLC      Enterprise Gas Processing LLC                                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2312             706734     07/01/2012   Marketing - Processing                  BALLOT TO APPROVE ENTERPRISE AS PLANT OPERATOR TO C&O AGREEMENT by and Fieldwood Energy LLC and Enterprise Gas Processing LLC and                              Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               between Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas Enterprise Gas Processing LLC                                                                       Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                               Processing LLC                                                                                                                                                                        G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2330             707735     07/01/2012   Marketing - Processing                  APPROVAL OF AFES TO C&O AGREEMENT by and between Fieldwood Energy LLC and                    Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC and Enterprise Gas Processing LLC                              Enterprise Gas Processing LLC                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2348             708736     09/25/2013   Marketing - Processing                  BALLOT TO C&O AGREEMENT by and between Fieldwood Energy LLC and Enterprise Gas               Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Processing LLC and Enterprise Gas Processing LLC                                             Enterprise Gas Processing LLC                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2366             709737     10/06/2013   Marketing - Processing                  REVISED EXHIBIT C TO C&O AGREEMENT by and between Fieldwood Energy LLC and                   Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI 316 TALOS ENERGY OFFSHORE, LLC                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Enterprise Gas Processing LLC and Enterprise Gas Processing LLC                              Enterprise Gas Processing LLC                                                            Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316 Lease                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                     G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease G03332,                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                     EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease G02324, SM 39
                                                                                                                                                                                                                                                                                     Lease G16320, SM 48 Lease 786, SM 127 Lease G02883, SM 128 Lease                                                                                                                                                                                                  x   x   x
                                                                                                                                                                                                                                                                                     G02587, SM 141 Lease G02885



              2635             710738     08/01/1999   Marketing - Processing                  fixed fee conveyance by and between Fieldwood Energy LLC and Enterprise Gas Processing       Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   GC 065 G05889, GC 108 G14668, GC 109 G05900, GC 243 G20051, GC 200 W & T OFFSHORE INC                                                               $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               LLC and Enterprise Gas Processing LLC                                                        Enterprise Gas Processing LLC                                                            G12209, GI 116 Lease G13944                                                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x




              2509             711739     10/01/2007   Marketing - Processing                  87/13% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and             Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   EC 338 Lease G02063                                                   W&T OFFSHORE INC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               Enterprise Gas Processing LLC                                                                Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                              x
              2515             712740     02/20/2008   Marketing - Processing                  88/12% by and between Fieldwood Energy LLC and Enterprise Gas Processing LLC and             Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   SM 39 Lease G16320, EC 338 Lease G02063                               W&T OFFSHORE INC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               Enterprise Gas Processing LLC                                                                Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                              x       x
              2653             713741     04/01/2018   Marketing - Processing                  fee = $.12 / MMBTU by and between Fieldwood Energy LLC and Enterprise Gas Processing         Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   ST 320 Lease G24990                                                   W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               LLC and Enterprise Gas Processing LLC                                                        Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                              x
              2654             714742     04/01/2020   Marketing - Processing                  NGL BANK - FIRST AMENDED AND RESTATED by and between Fieldwood Energy LLC and                Fieldwood Energy LLC and Enterprise Gas Processing LLC and        Fieldwood Energy LLC   ST 320 Lease G24990                                                   W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               Enterprise Gas Processing LLC and Enterprise Gas Processing LLC                              Enterprise Gas Processing LLC                                                                                                                                                                                                                                                                                                                              x

              3152             715743     08/01/2015   Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Enven Energy Ventures, LLC               Fieldwood Energy LLC   n.a.                                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               and Enven Energy Ventures, LLC                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                             Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 19 of 115
2031   716744        01/23/2014       Marketing - Crude Sales                     ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and               Fieldwood Energy LLC     EI 281 Lease G09591, EI 282 Lease G09592, EI 315 Lease G02112, EI 316                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  LLC and EXXONMOBIL Oil CORPORATION and EXXONMOBIL Oil CORPORATION                          EXXONMOBIL Oil CORPORATION                                                                     Lease G05040, EI 329 Lease G02912, EI 330 Lease G02115, EI 337 Lease
                                                                                                                                                                                                                                                                            G03332, EI 337 Lease G03332, EI 353 Lease G03783, EI 354 Lease G10752,
                                                                                                                                                                                                                                                                            EI 342 Lease G02319, GC 065 Lease G05889, SM 142 Lease G01216, SM 93
                                                                                                                                                                                                                                                                            Lease G21618, SM 127 Lease G02883, SM 128 Lease G02587, SS 300
                                                                                                                                                                                                                                                                            Lease G07760, SS 315 Lease G09631, SS 314 Lease G26074, VR 362 Lease                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                            G10687, VR 371 Lease G09524, EI 361 Lease G02324, PL 1 Lease G04234,
                                                                                                                                                                                                                                                                            PL 9 Lease G02924, PL 10 Lease G02925, SS 68 Lease G02917, PL 9 Lease
                                                                                                                                                                                                                                                                            G02924, PL 10 Lease G02925, EI 361 Lease G02324, ST 316 Lease G22762,
                                                                                                                                                                                                                                                                            VR 380 Lease G02580

2050   717745        01/23/2014       Marketing - Crude Sales                     ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and               Fieldwood Energy LLC     SS 301 Lease G10794                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  LLC and EXXONMOBIL Oil CORPORATION and EXXONMOBIL Oil CORPORATION                          EXXONMOBIL Oil CORPORATION                                                                                                                                                                                                                                                                                                                                          x

2062   718746        01/23/2014       Marketing - Crude Sales                     ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and               Fieldwood Energy LLC     ST 308 Lease G21685                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  LLC and EXXONMOBIL Oil CORPORATION and EXXONMOBIL Oil CORPORATION                          EXXONMOBIL Oil CORPORATION                                                                                                                                                                                                                                                                                                                                          x

       719747                         Marketing - Crude Sales                     ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and               Fieldwood Energy LLC     GI 43 Lease 175                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  LLC and EXXONMOBIL Oil CORPORATION and EXXONMOBIL Oil CORPORATION                          EXXONMOBIL Oil CORPORATION                                                                                                                                                                                                                                                                                                                                          x
3213
       720748        01/01/2020       Marketing - Crude Sales                     ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and between Fieldwood Energy Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and               Fieldwood Energy LLC     GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  LLC and EXXONMOBIL Oil CORPORATION and EXXONMOBIL Oil CORPORATION                          EXXONMOBIL Oil CORPORATION                                                                     244 Lease G11043, GC 200 Lease G12209, GC 243 Lease G20051, GC 201 GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                            Lease G12210                                                       OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                               CHEVRON USA INC, W & T ENER                                                                                                                                                                       x


2975
       721749        07/23/2020       Marketing - Connection Agreement            ST 53/ST 57 CONNECTION AGREEMENT BETWEEN FIELDWOOD ENERGY LLC AND                           FIELDWOOD ENERGY LLC AND FIELDWOOD ENERGY OFFSHORE Fieldwood Energy LLC; Fieldwood EnergyST 53 Lease G04000, ST 67 Lease 20                                                                                                                      $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  FIELDWOOD ENERGY OFFSHORE AND ROSEFIELD PIPELINE COMPANY, LLC                               AND ROSEFIELD PIPELINE COMPANY, LLC                Offshore LLC                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x



3071
3154   722750        11/21/2014       Marketing - Gas Sales                       Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC     Fieldwood Energy LLC and Florida Power & Light Company         Fieldwood Energy LLC            n.a.                                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and Florida Power & Light Company                                                                                                                                                                                                                                                                                                                                                                                                                              x
1214   723751        02/01/2019       Marketing - Transportation                  Pool Agreement by and between Fieldwood Energy LLC and Gulf South Pipeline Company, LP Fieldwood Energy LLC and Gulf South Pipeline Company, LP and Gulf Fieldwood Energy LLC             EI 32 Lease 196, EI 89 Lease 44                                          COX OPERATING LLC                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  and Gulf South Pipeline Company, LP                                                        South Pipeline Company, LP                                                                                                                                                                                                                                                                                                                                      x
       724752        12/10/2013       Marketing - Transportation                  Crude Oil Transport. by and between Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC Fieldwood Energy LLC            MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  One LLC                                                                                                                                                                                   992 Lease G32363, MC 993 Lease G32363                                                                                                                                                                                                                                x
1552
       725753        12/10/2013       Marketing - Transportation                  Crude Oil Transport. by and between Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC Fieldwood Energy LLC            MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  One LLC                                                                                                                                                                                   992 Lease G32363, MC 993 Lease G32363                                                                                                                                                                                                                                x
3271
3276   726754        12/10/2013       Marketing - Transportation                  Crude Oil Transport. by and between Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC Fieldwood Energy LLC            MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  One LLC                                                                                                                                                                                   992 Lease G32363, MC 993 Lease G32363                                                                                                                                                                                                                                x
1216   727755        11/01/1995       Marketing - Transportation                  IT Transport Contract by and between Fieldwood Energy LLC and HIGH ISLAND OFFSHORE Fieldwood Energy LLC and HIGH ISLAND OFFSHORE SYSTEM, llc andFieldwood Energy LLC                      EB 159 Lease G02646, EB 160 Lease G02647, EB 165 Lease G06280, HI        APACHE DEEPWATER LLC                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  SYSTEM, llc and HIGH ISLAND OFFSHORE SYSTEM, llc                                           HIGH ISLAND OFFSHORE SYSTEM, llc                                                               A-341 Lease G25605, HI A-365 G02750 Lease G02750, HI A-376 G02754
                                                                                                                                                                                                                                                                            Lease G02754, HI A545 Lease G17199, HI A-550 Lease G04081, HI A-563                                                                                                                                                                                              x       x
                                                                                                                                                                                                                                                                            Lease G02388, HI A-382 Lease G02757, HI A-573 Lease G02393, HI A-595
                                                                                                                                                                                                                                                                            Lease G02721, HI A-596 Lease G02722
3025   728756        10/10/2013       Marketing - Transportation                  IT Gathering Agreement by and between Fieldwood Energy LLC and High Point Gas Gathering, Fieldwood Energy LLC and High Point Gas Gathering, LLC and High         Fieldwood Energy LLC     MC 110 Lease G18192                                                      MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                         $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  LLC and High Point Gas Gathering, LLC                                                    Point Gas Gathering, LLC                                                                                                                                                                                                                                  Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




3024   729757        01/01/2019       Marketing - Transportation                  IT Gathering Agreement by and between Fieldwood Energy LLC and High Point Gas Gathering, Fieldwood Energy LLC and High Point Gas Gathering, LLC and High         Fieldwood Energy LLC     MC 110 Lease G18192                                                      MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                         $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  LLC and High Point Gas Gathering, LLC                                                    Point Gas Gathering, LLC                                                                                                                                                                                                                                  Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




1256   730758        12/01/2013       Marketing - Transportation                  IT Gathering Agreement by and between Fieldwood Energy LLC and High Point Gas Gathering, Fieldwood Energy LLC and High Point Gas Gathering, LLC and High         Fieldwood Energy LLC     BS 52 Lease 17675, MP 153 Lease G01967, SP 65 Lease G01610, MP 296       UPSTREAM EXPLORATION LLC; AMERICAN PANTHER, LLC                           $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  LLC and High Point Gas Gathering, LLC                                                    Point Gas Gathering, LLC                                                                         Lease G01673, MP 310 Lease G04126, MP 311 Lease G02213, MP 311                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                            Lease G02213, MP 77 Lease G04481, SP 62 Lease G01294, WD 75 Lease                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                            G01085, MC 110 Lease G18192
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x   x




1267   731759        12/01/2013       Marketing - Transportation                  IT Transport Contract by and between Fieldwood Energy LLC and High Point Gas Transmission,Fieldwood Energy LLC and High Point Gas Transmission, LLC and High Fieldwood Energy LLC         MC 311 Lease G02968, WD 105 Lease 842, MP 289 Lease G01666, MP 275 ARENA ENERGY LP, BRISTOW US LLC                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  LLC and High Point Gas Transmission, LLC                                                  Point Gas Transmission, LLC                                                                     Lease G15395, BS 52 Lease 17675, MC 110 Lease G18192                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




3155   732760        09/10/2014       Marketing - Gas Sales                       Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and J. Aron & Company                           Fieldwood Energy LLC     n.a.                                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and J. Aron & Company                                                                                                                                                                                                                                                                                                                                                                                                                                          x
3156   733761        01/14/2014       Marketing - Gas Sales                       Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and J.P. Morgan Ventures Energy Corporation     Fieldwood Energy LLC     n.a.                                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and J.P. Morgan Ventures Energy Corporation                                                                                                                                                                                                                                                                                                                                                                                                                    x
3157   734762        03/01/2014       Marketing - Gas Sales                       Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Jefferson Island Storage & Hub, L.L.C.      Fieldwood Energy LLC     n.a.                                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and Jefferson Island Storage & Hub, L.L.C.                                                                                                                                                                                                                                                                                                                                                                                                                     x
849    735763        07/25/2019       Joint Development / Venture / Exploration   Exploration Venture Agreement by and between Fieldwood Energy LLC and Juneau Oil & Gas      Fieldwood Energy LLC and Juneau Oil & Gas LLC (terminated 6-23-20) Fieldwood Energy LLC       MULTIPLE                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                      Agreements                                  LLC (terminated 6-23-20)                                                                                                                                                                                                                                                                                                                                                                                                                                   x
3165   736764        08/01/2014       Marketing - Gas Sales                       Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Keyspan Gas East Corporation D/B/A          Fieldwood Energy LLC     n.a.                                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and Keyspan Gas East Corporation D/B/A National Grid                                        National Grid                                                                                                                                                                                                                                                                                                                                                      x

1704   737765        05/01/2008       Marketing - PHA                             Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     SS 207 Lease G01523                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x       x
1705   738766        03/01/2011       Marketing - PHA                             Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     SS 207 Lease G01523                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x       x
1706   739767   11/1/2012 amended Marketing - PHA                                 Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     SS 207 Lease G01523                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                12/1/2013                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x       x

1717   740768   11/1/2012 Amended Marketing - Transportation                      Oil Liquids Transportation transferring agreement from apache Corporation to Fieldwood Energy Fieldwood Energy LLC and Kinetica and Kinetica                     Fieldwood Energy LLC     WC 165 Lease 758, WC 291 Lease G04397                                                                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                effective 12/1/2013                                               LLC by and between Fieldwood Energy LLC and Kinetica and Kinetica
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x


1695   741769     Amendment date      Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     SM 149 Lease G02592, SM 149 Lease G02592, SM 149 Lease G02592                                                                                      $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                  8/1/2014 contract                                                                                                                                                                                                                                                                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                  date 11/1/2012                                                                                                                                                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




1707   742770        03/01/2011       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     VR 380 Lease G02580, SM 149 Lease G02592, EI 267 Lease 812, SS 79/80 CALYPSO EXPLORATION LLC                                                       $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                            Lease G15277                                                                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




2994   743771        11/01/2012       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     SS 79/80 Lease G15277                                                    CALYPSO EXPLORATION LLC                                                   $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
3030   744772        09/01/1997       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     VR 229 Lease G27070                                                      SANARE ENERGY PARTNERS, LLC                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
3031   745773   Amendment effective Marketing - Transportation                    Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica and Kinetica     Fieldwood Energy LLC and Kinetica and Kinetica                      Fieldwood Energy LLC     VR 229 Lease G27070                                                      SANARE ENERGY PARTNERS, LLC                                               $0.00                              Assume and assign to Credit Bid Purchaser
                11/1/2009                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x

1683   746774        04/01/2004       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica   Fieldwood Energy LLC     VR 261 Lease G03328                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC                                                                                                                                                                                                                                                                                                                                            x       x
1682   747775        09/30/2009       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica   Fieldwood Energy LLC     VR 261 Lease G03328                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC                                                                                                                                                                                                                                                                                                                                            x       x
1684   748776        09/30/2009       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica   Fieldwood Energy LLC     VR 261 Lease G03328                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC                                                                                                                                                                                                                                                                                                                                            x       x
1681   749777        10/22/2009       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica   Fieldwood Energy LLC     VR 261 Lease G03328                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC                                                                                                                                                                                                                                                                                                                                            x       x
1689   750778   1/1/2007 Original   Marketing - Transportation                    Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica   Fieldwood Energy LLC     WC 66 Lease G02826                                                                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                Contract; Amendment                                               LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC
                Effective 1/1/2007
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x



1690   751779   8/1/1992, Amendment Marketing - Transportation                    Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica Fieldwood Energy LLC       WC 66 Lease G02826                                                                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                Effective 1/1/2007                                                LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x


1233   752780        12/01/2013       Marketing - Transportation                  IT Transport Contract by and between Fieldwood Energy LLC and Kinetica Energy Express, LLCFieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica Fieldwood Energy LLC         GI 43 Lease 175, GI 47 Lease 133, EI 224 Lease G05504, SS 169 Lease 820, APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY; BOIS D'ARC   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  and Kinetica Energy Express, LLC                                                          Energy Express, LLC                                                                             SS 182 Lease G03998, SS 193 Lease G13917, SS 198 Lease 593, SS 198 EXPLORATION, LLC; FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1 LP                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                            Lease 593, SM 106 Lease G02279, VR 196 Lease G19760, VR 229 Lease                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                            G27070, VR 261 Lease G03328, EC 2 SL16473 Lease 16473, EC 2 SL16473
                                                                                                                                                                                                                                                                            Lease 16473, ST 53 Lease G04000                                                                                                                                                                                                                                  x   x   x




1685   753781        02/25/2010       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica Fieldwood Energy LLC       WC 65 Lease G02825, WC 66 Lease G02826, WC 72 Lease G23735, EC 2         FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1 LP                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC                                                                           SL16473 Lease 16473                                                                                                                                                                                                                                              x
1680   754782        09/01/1997       Marketing - Transportation                  Oil Liquids Transportation by and between Fieldwood Energy LLC and Kinetica Energy Express, Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica Fieldwood Energy LLC       SS 198 Lease 593                                                         RENAISSANCE OFFSHORE, LLC, TALOS PRODUCTION LLC                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  LLC and Kinetica Energy Express, LLC                                                        Energy Express, LLC                                                                                                                                                                                                                                                                                                                                            x
1191   755783        04/01/2020       Marketing - Transportation                  IT Gathering by and between Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and            Fieldwood Energy LLC       EI 188 Lease 443, EI 189 Lease 423, EI 211 Lease G05502, EI 212 Lease                                                                              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  Kinetica Midstream Energy, LLC                                                              Kinetica Midstream Energy, LLC                                                                G05503, EI 342 Lease G02319, EI 346 Lease G14482, SM 149 Lease                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                            G02592, SM 7 Lease G33610, SM 10 Lease G01181, SS 105 Lease G09614,                                                                                      on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                            SS 129 Lease G12941, SS 178 Lease G05551, SS 204 Lease G01520, SS
                                                                                                                                                                                                                                                                            207 Lease G01523, SS 216 Lease G01524, VR 380 Lease G02580                                                                                                                                                                                                       x   x   x




1206   756784        04/01/2020       Marketing - Transportation                  IT Gathering by and between Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and              Fieldwood Energy LLC     SS 301 Lease G10794                                                                                                                                $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  Kinetica Midstream Energy, LLC                                                          Kinetica Midstream Energy, LLC                                                                                                                                                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




1229   757785        04/01/2020       Marketing - Gathering                       IT Gathering by and between Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and              Fieldwood Energy LLC     ST 49 Lease G24956, ST 53 Lease G04000, WC 66 Lease G02826, WC 65                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  Kinetica Midstream Energy, LLC                                                          Kinetica Midstream Energy, LLC                                                                    Lease G02825                                                                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




2987   758786        12/01/2013       Marketing - Transportation                  IT Transmission by and between Fieldwood Energy LLC and Kinetica Midstream Energy, LLC      Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and          Fieldwood Energy LLC     SS 79/80 Lease G15277, SS 301 Lease G10794, SS 300 Lease G07760, SM CALYPSO EXPLORATION LLC                                                        $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  and Kinetica Midstream Energy, LLC                                                          Kinetica Midstream Energy, LLC                                                                149 Lease G02592                                                                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                     on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




2986   759787        04/01/2020       Marketing - Transportation                  IT Gathering by and between Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and                Fieldwood Energy LLC   SS 79/80 Lease G15277                                                    CALYPSO EXPLORATION LLC                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Kinetica Midstream Energy, LLC                                                                  Kinetica Midstream Energy, LLC                                                                                                                                                                                                                                                                                                                                 x
1443    788          10/01/1982       Marketing - Construction, Operations,       Governs the Ownership and Operations of the Facility. The Facility is co-owned by two groups, Fieldwood Energy LLC and Kinetica Partners LLC and Kinetica Partners Fieldwood Energy LLC   SA 10                                                                    n.a.                                                                      $0.00                          Assume and allocate pursuant to divisive mergers
                                      Management, Ownership Agreements            Owners and Producers. Facility assets are owned in three different classes: either solely owned LLC
                                                                                  by Owners, co-owned by Owners and Producers or soley owned by Pr by and between
                                                                                  Fieldwood Energy LLC and Kinetica Partners LLC and Kinetica Partners LLC                                                                                                                                                                                                                                                                                                                                                                                   x



724    760789        01/01/2017       Other Assignment / Bill of Sale (or         by and between Fieldwood Energy LLC and Lamar Hunt Trust Estate: Assignment made as         Fieldwood Energy LLC and Lamar Hunt Trust Estate                     Fieldwood Energy LLC     SM 281 Lease G02600                                                                                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                      Conveyance, Notice of Exercise) & Related   result of Withdrawl from Operating Agreement                                                                                                                                                                                                                                                                                                                                                                                                               x
723    761790        01/01/2017       Consents
                                      Other Assignment / Bill of Sale (or         by and between Fieldwood Energy LLC and Lamar Hunt Trust Estate: Assignment made as         Fieldwood Energy LLC and Lamar Hunt Trust Estate                     Fieldwood Energy LLC     SM 280 Lease G14456                                                      MP GULF OF MEXICO, LLC                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                      Conveyance, Notice of Exercise) & Related   result of Withdrawl from Operating Agreement                                                                                                                                                                                                                                                                                                                                                                                                               x
3158   762791        10/01/2017       Consents
                                      Marketing - Gas Sales                       Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Mansfield Power and Gas LLC                 Fieldwood Energy LLC     n.a.                                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and Mansfield Power and Gas LLC                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                               Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 20 of 115
    1556         763792       02/01/2006     Marketing - Gathering                   Crude Oil Transport. by and between Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta        Fieldwood Energy LLC                    GC 768 Lease G21817                                                 ANADARKO US OFFSHORE LLC                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Manta Ray Gathering Co.,LLC                                                          Ray Gathering Co.,LLC                                                                                                                                                                                                                                                                                                                                                             x
    1530         764793       03/15/2020     Marketing - Gathering                   Crude Oil Transport. by and between Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta        Fieldwood Energy LLC                    GC 040 Lease G34536                                                 ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Manta Ray Gathering Co.,LLC                                                          Ray Gathering Co.,LLC                                                                                                                                                                                                                                                                                                                                                             x
    1531         765794       03/15/2020     Marketing - Gathering                   Crude Oil Transport. by and between Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta        Fieldwood Energy LLC                    GC 040 Lease G34536                                                 ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Manta Ray Gathering Co.,LLC                                                          Ray Gathering Co.,LLC                                                                                                                                                                                                                                                                                                                                                             x
    1541         766795       06/01/2003     Marketing - Gathering                   Crude Oil Transport. by and between Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta        Fieldwood Energy LLC                    ST 316 Lease G22762                                                 W&T OFFSHORE INC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     and Manta Ray Gathering Co.,LLC                                                          Ray Gathering Co.,LLC                                                                                                                                                                                                                                                                                                                                                         x
    1538         767796       09/01/2004     Marketing - Gathering                   Crude Oil Transport. by and between Fieldwood Energy LLC and Manta Ray Gathering         Fieldwood Energy LLC and Manta Ray Gathering Company LLC and          Fieldwood Energy LLC                    ST 308 Lease G21685                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Company LLC and Manta Ray Gathering Company LLC                                          Manta Ray Gathering Company LLC                                                                                                                                                                                                                                                                                                                                                   x

    1274         768797       04/01/2010     Marketing - Transportation              Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.12 by and between Fieldwood       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company     Fieldwood Energy LLC                    GI 116 Lease G13944, GC 065 Lease G05889, GC 108 Lease G14668, GC                                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     Energy LLC and Manta Ray Offshore Gathering Company and Manta Ray Offshore Gathering         and Manta Ray Offshore Gathering Company                                                                  109 Lease G05900                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                     Company                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1213         769798       02/01/2006     Marketing - Transportation              Anaconda Gas Pipeline Gathering agreement; includes gas Dedication; plus 1 amendment dated Fieldwood Energy LLC and Manta Ray Offshore Gathering Company       Fieldwood Energy LLC                    GC 768 Lease G21817                                                 ANADARKO US OFFSHORE LLC                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     7/1/2011 by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and Manta Ray Offshore Gathering Company
                                                                                     and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                                                                                                                                                                                   x


    1273         770799       12/01/1992     Marketing - Transportation              Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.032 by and between Fieldwood      Fieldwood Energy LLC and Manta Ray Offshore Gathering Company     Fieldwood Energy LLC                    ST 295 Lease G05646                                                 APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Energy LLC and Manta Ray Offshore Gathering Company and Manta Ray Offshore Gathering         and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                                                                                  x
                                                                                     Company
    1271         771800       04/01/2000     Marketing - Transportation              Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.06 by and between Fieldwood       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company     Fieldwood Energy LLC                    GI 116 Lease G13944                                                 W & T OFFSHORE INC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     Energy LLC and Manta Ray Offshore Gathering Company and Manta Ray Offshore Gathering         and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                          Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                     Company                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1272         772801       12/01/2015     Marketing - Transportation              Firm - Gathering by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company     Fieldwood Energy LLC                    ST 320 Lease G24990                                                 W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Company and Manta Ray Offshore Gathering Company                                             and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                                                                                  x

  1719;1720      773802       07/01/2013     Marketing - Separation & Stablization   Consent to assign liquids separation 7 stabilization agreement as amended dated 1/17/2001 Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,       Fieldwood Energy LLC                    GI 116 Lease G13944, GI 110 Lease G13943                            W & T OFFSHORE INC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     between Manta Ray and Apache (Contract Nos. 101939, 310225 and 106968) by and between L.L.C.                                                                                                                                                                                                                                                                   Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                     Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray                                                                                                                                                                                                                                                                            on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                     Offshore Gathering Company, L.L.C.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1730         774803       04/27/2004     Marketing - Separation & Stablization   Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and   Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,    Fieldwood Energy LLC                    ST 295 Lease G05646                                                 APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company,       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                                                   x
                                                                                     L.L.C.
    1724         775804       11/01/2000     Marketing - Separation & Stablization   Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and   Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,    Fieldwood Energy LLC                    GI 110 Lease G13943, GI 116 Lease G13944                            W & T OFFSHORE INC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company,       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                     L.L.C.                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1728         776805       11/01/2000     Marketing - Separation & Stablization   Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,      Fieldwood Energy LLC                    GI 110 Lease G13943, GI 116 Lease G13944                            W & T OFFSHORE INC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                     L.L.C.                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1726         777806       03/01/2008     Marketing - Separation & Stablization   Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,      Fieldwood Energy LLC                    GI 110 Lease G13943, GI 116 Lease G13944                            W & T OFFSHORE INC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                     L.L.C.                                                                                                                                                                                                                                                                                                                                                         on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1721         778807       11/01/2010     Marketing - Separation & Stablization   LSA by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,            Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,    Fieldwood Energy LLC                    GI 116 Lease G13944                                                 W & T OFFSHORE INC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                      L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1722         779808       06/01/2014     Marketing - Separation & Stablization   Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,        Fieldwood Energy LLC                    GI 116 Lease G13944, GI 110 Lease G13943                            W & T OFFSHORE INC                                                            $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                     Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.      L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




    1763         780809       04/01/2018     Marketing - Separation & Stablization   Contract for ST 320 by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,        Fieldwood Energy LLC                    ST 320 Lease G24990                                                 W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                         L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                                                       x

    1731         781810       04/01/2010     Marketing - Separation & Stablization   Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,      Fieldwood Energy LLC                    GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                         243 Lease G20051                                                  GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                     L.L.C.                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER                                                                                                                                                                       x




    1739         782811       04/01/2010     Marketing - Separation & Stablization   Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,          Fieldwood Energy LLC                    GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                         243 Lease G20051                                                  GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                     L.L.C.                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER                                                                                                                                                                       x




    1735         783812       04/01/2011     Marketing - Separation & Stablization   LSSA by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,           Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,    Fieldwood Energy LLC                    GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                      L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                   243 Lease G20051                                                  GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                              OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER                                                                                                                                                                       x




     736         784813       06/08/2017     Lease of Platform Space                 by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering, L.L.C.:                Fieldwood Energy LLC and Manta Ray Offshore Gathering, L.L.C.     Fieldwood Energy LLC                    ST 295 Lease G05646                                                 APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
    3159         785814       07/11/2018     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Marathon Oil Company                     Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Marathon Oil Company                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
    3160         786815       05/23/2014     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Marathon Petroleum Company LP            Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Marathon Petroleum Company LP                                                                                                                                                                                                                                                                                                                                                                                                                                          x
    2074         787816       06/06/2018     Marketing - Crude Sales                 Marathon Petroleum Corporation buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Marathon Petroleum Company LP and        Fieldwood Energy LLC                    GC 768 Lease G21817                                                 ANADARKO US OFFSHORE LLC                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Fieldwood Energy LLC and Marathon Petroleum Company LP and Marathon Petroleum                Marathon Petroleum Company LP                                                                                                                                                                                                                                                                                                                                                 x
                                                                                     Company LP
                 788817       07/01/2018     Marketing - Crude Sales                 Marathon Petroleum Corporation buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Marathon Petroleum Company LP and        Fieldwood Energy LLC                    GC 768 Lease G21817                                                 ANADARKO US OFFSHORE LLC                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Fieldwood Energy LLC and Marathon Petroleum Company LP and Marathon Petroleum                Marathon Petroleum Company LP                                                                                                                                                                                                                                                                                                                                                 x
    2973                                                                             Company LP
    2064         789818       03/05/2014     Marketing - Crude Sales                 Marathon Petroleum Corporation buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Marathon Petroleum Company LP and        Fieldwood Energy LLC                    EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB APACHE DEEPWATER LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Fieldwood Energy LLC and Marathon Petroleum Company LP and Marathon Petroleum                Marathon Petroleum Company LP                                                                             165 Lease G06280, HI A-365 G02754 Lease G02754, HI A-376 G02754 Lease
                                                                                     Company LP                                                                                                                                                                                             G02754, HI A545 Lease G17199, HI A-573 Lease G02393, HI A-595 Lease                                                                                                                                                                                             x           x
                                                                                                                                                                                                                                                                                            G02721, HI A-582 Lease G02719
                 790819       11/18/2015     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and McMoRan Oil & Gas LLC                     Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and McMoRan Oil & Gas LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    3161
    3162         791820       10/15/2015     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Mercuria Energy Gas Trading LLC           Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Mercuria Energy Gas Trading LLC                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                 792821       08/28/2015     Marketing - Transportation              Murphy Laterl -Gas Transportation for Big Bend and Dantzler by and between Fieldwood Energy Fieldwood Energy LLC and Murphy and Murphy                         Fieldwood Energy LLC                    MC 698 Lease G28022, MC 782 Lease G33757, MC 742 Lease G28022       HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     LLC and Murphy and Murphy                                                                                                                                                                                                                                                  VI LLC                                                                                                                                                                                          x
    1394
    2958         793822       08/28/2015     Marketing - Transportation              Murphy Lateral -Gas Transportation for Big Bend and Dantzler by and between Fieldwood       Fieldwood Energy LLC and Murphy and Murphy                         Fieldwood Energy LLC                    MC 697 Lease G33757                                                 RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                     Energy LLC and Murphy and Murphy                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1557         794823       08/28/2015     Marketing - Transportation              Crude Oil Transport. by and between Fieldwood Energy LLC and Murphy Exploration &           Fieldwood Energy LLC and Murphy Exploration & Production Company   Fieldwood Energy LLC                    MC 697 Lease G28021, MC 742 Lease G32343                                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Production Company USA and Murphy Exploration & Production Company USA                      USA and Murphy Exploration & Production Company USA                                                                                                                                                                                                                                                                                                                            x

                 795824       08/28/2015     Marketing - Transportation              Crude Oil Transport by and between Fieldwood Energy LLC and Murphy Exploration &             Fieldwood Energy LLC and Murphy Exploration & Production Company Fieldwood Energy LLC                     MC 698 Lease G28022                                                 HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Production Company USA and Murphy Exploration & Production Company USA                       USA and Murphy Exploration & Production Company USA                                                                                                                           VI LLC                                                                                                                                                                                          x
    1558
    1560         796825       08/28/2015     Marketing - Transportation              Crude Oil Transport by and between Fieldwood Energy LLC and Murphy Exploration &             Fieldwood Energy LLC and Murphy Exploration & Production Company Fieldwood Energy LLC                     MC 782 Lease G33757                                                 RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Production Company USA and Murphy Exploration & Production Company USA                       USA and Murphy Exploration & Production Company USA                                                                                                                                                                                                                                                                                                                           x

    1764         797826       04/01/2018     Marketing - Transportation              LTA for ST 320 by and between Fieldwood Energy LLC and Nautilus Pipeline Company, L.L.C.     Fieldwood Energy LLC and Nautilus Pipeline Company, L.L.C. and    Fieldwood Energy LLC                    ST 320 Lease G24990                                                 W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     and Nautilus Pipeline Company, L.L.C.                                                        Nautilus Pipeline Company, L.L.C.                                                                                                                                                                                                                                                                                                                                         x
                 798827       02/14/2020     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and NextEra Energy Power Marketing, LLC      Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and NextEra Energy Power Marketing, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    3169
                 799828       08/01/2014     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Niagara Mohawk Power Corporation D/B/A Fieldwood Energy LLC                      n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Niagara Mohawk Power Corporation D/B/A National Grid                                     National Grid                                                                                                                                                                                                                                                                                                                                                                 x
    3166
    3170         800829       09/01/2014     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and NJR Energy Services Company              Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and NJR Energy Services Company                                                                                                                                                                                                                                                                                                                                                                                                                                            x
    3171         801830       04/11/2018     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Noble Energy, Inc.                       Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Noble Energy, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
    1179         802831       07/08/2011     Marketing - Gathering                   Galapagos, Gas Gathering, Okeanos Gas Dedication within Gathering - plus 5                   Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and Fieldwood Energy LLC                      MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176       BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     amendments-MDQ changes by and between Fieldwood Energy LLC and Okeanos Gas                   Okeanos Gas Gathering Company, LLC                                                                                                                                            WILLOW OFFSHORE LLC
                                                                                     Gathering Company, LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                                                                                                                                                                                                                                              x


  11771366       803832      208/2728/2015   Marketing - Gathering                   Big Bned Dantzler, Okeanos Gas Gathering Destin FT2, Gas Dedication within Gathering - plus 4Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and Fieldwood Energy LLC                      MC 698 Lease G28022, MC 782 Lease G33757, MC 742 Lease G28022, MC HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     amendments-MDQ changes by and between Fieldwood Energy LLC and Okeanos Gas GatheringOkeanos Gas Gathering Company, LLC                                                                                 697 Lease G33757                                                  VI LLC
                                                                                     Company, LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                                                                                                                                                                                                                                                        x


  13661177       804833      082/2827/2015   Marketing - Gathering                   Big Bned Dantzler, Destin FT2 Okeanos Gas Gathering, Gas Dedication within Gathering - plus 4Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and Fieldwood Energy LLC                      MC 698 Lease G28022, MC 782 Lease G33757, MC 742 Lease G28022, MC HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     amendments-MDQ changes by and between Fieldwood Energy LLC and Okeanos Gas GatheringOkeanos Gas Gathering Company, LLC                                                                                 697 Lease G33757                                                  VI LLC
                                                                                     Company, LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                                                                                                                                                                                                                                                        x


1397;1398;1399    834         06/01/2015     Marketing - Construction, Operations,   Operator to perform the physical operations, maintenance, and repair of the High Island Pipeline Bandon Oil and Gas, LP and Fieldwood Energy LLC and Fieldwood SD Bandon Oil and Gas, LP; Fieldwood     HIPS                                                               n.a.                                                                          $0.00                          Assume and allocate pursuant to divisive mergers
                                             Management, Ownership Agreements        System (HIPS), as well as the management and administrative functions for the HIPS               Offshore LLC and Panther Operating Company, LLC (Third Coast     Energy LLC; Fieldwood SD Offshore LLC
                                                                                                                                                                                      Midstream)                                                                                                                                                                                                                                                                                                                                                            x       x   x


                 805835       06/01/2018     Marketing - Gas Sales                   Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Peoples Gas System, a divison of Tampa   Fieldwood Energy LLC                    n.a.                                                                                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     and Peoples Gas System, a divison of Tampa Electric Company                                  Electric Company                                                                                                                                                                                                                                                                                                                                                              x
    3197
                 806836       06/18/2020     Marketing - Crude Sales                 Phillips 66 Petroleum Company buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Phillips 66 Company and Phillips 66      Fieldwood Energy LLC                    GI 43 Lease 175                                                     APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                     Fieldwood Energy LLC and Phillips 66 Company and Phillips 66 Company                         Company                                                                                                                                                                                                                                                                                                                                                                       x
    2078
                 807837       06/18/2020     Marketing - Crude Sales                 Phillips 66 Petroleum Company buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Phillips 66 Company and Phillips 66      Fieldwood Energy LLC                    MP 311 Lease G02213, SP 62 Lease G01294, SP 65 Lease G01610         EPL OIL & GAS, LLC, APACHE SHELF EXPLORATION LLC                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Fieldwood Energy LLC and Phillips 66 Company and Phillips 66 Company                         Company                                                                                                                                                                                                                                                                                                                                                                   x
    2075
    2183         808838   05/01/2009[Removed]Marketing - Processing                  92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and Plains Gas Solutions, LLC.       Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas Fieldwood Energy LLC                   SS 189 Lease G04232                                                 CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     and Plains Gas Solutions, LLC.                                                               Solutions, LLC.                                                                                                                                                               CORPORATION, BRISTOW US LLC                                                                                                                                                                 x

                 809839   06/29/2010[Removed]Marketing - Processing                  92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and Plains Gas Solutions, LLC.       Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas Fieldwood Energy LLC                   SS 189 Lease G04232                                                 CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     and Plains Gas Solutions, LLC.                                                               Solutions, LLC.                                                                                                                                                               CORPORATION, BRISTOW US LLC                                                                                                                                                                 x
    2185
    2187         810840     10/01/20102008   Marketing - Processing                  GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between Fieldwood Energy LLC andFieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas Fieldwood Energy LLC                        GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.                               Solutions, LLC.                                                                                                Lease G01269, ST 190 Lease G01261                                                                                                                                                                                                                               x       x   x

    2192         811841       11/01/2010     Marketing - Processing                  GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between Fieldwood Energy LLC andFieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas Fieldwood Energy LLC                        GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.                               Solutions, LLC.                                                                                                Lease G01269, ST 190 Lease G01261                                                                                                                                                                                                                               x       x   x

    2197         812842       07/24/2012     Marketing - Processing                  GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between Fieldwood Energy LLC andFieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas Fieldwood Energy LLC                        GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                     Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.                               Solutions, LLC.                                                                                                Lease G01269, ST 190 Lease G01261                                                                                                                                                                                                                               x       x   x
                                                                                                                                                     Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 21 of 115
2184   813843   05/01/2009   Marketing - Processing                       92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and Plains Gas Solutions, LLC.      Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas Fieldwood Energy LLC   GI 116 Lease G13944, SS 189 Lease G04232                               CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS                $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          and Plains Gas Solutions, LLC.                                                              Solutions, LLC.                                                                                                                                                  CORPORATION, BRISTOW US LLC,W & T OFFSHORE INC                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




2186   814844   06/29/2010   Marketing - Processing                       92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and Plains Gas Solutions, LLC.      Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas Fieldwood Energy LLC   GI 116 Lease G13944, SS 189 Lease G04232                               CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS                $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          and Plains Gas Solutions, LLC.                                                              Solutions, LLC.                                                                                                                                                  CORPORATION, BRISTOW US LLC,W & T OFFSHORE INC                                           Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




1539   815845   09/01/2004   Marketing - Transportation                   Crude Oil Purchase and Sale/Transport by and between Fieldwood Energy LLC and Poseidon      Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and    Fieldwood Energy LLC    ST 308 Lease G21685                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          Oil Pipeline Company LLC and Poseidon Oil Pipeline Company LLC                              Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                     x

1543   816846   04/10/2012   Marketing - Transportation                   Crude Oil Purchase and Sale/Transport by and between Fieldwood Energy LLC and Poseidon      Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and    Fieldwood Energy LLC    VR 380 Lease G02580                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Oil Pipeline Company LLC and Poseidon Oil Pipeline Company LLC                              Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                 x

1555   817847   05/01/2006   Marketing - Transportation                   Crude Oil Purchase and Sale/Transport by and between Fieldwood Energy LLC and Poseidon      Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and    Fieldwood Energy LLC    GC 768 Lease G21817                                                    ANADARKO US OFFSHORE LLC                                                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          Oil Pipeline Company LLC and Poseidon Oil Pipeline Company LLC                              Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                     x

1540   818848   12/23/1995   Marketing - Transportation                   Crude Oil Purchase and Sale/Transport by and between Fieldwood Energy LLC and Poseidon      Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and    Fieldwood Energy LLC    EI 346 Lease G14482                                                    BRISTOW US LLC                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Oil Pipeline Company LLC and Poseidon Oil Pipeline Company LLC                              Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                 x

1532   819849   03/15/2020   Marketing - Transportation                   Crude Oil Purchase and Sale/Transport by and between Fieldwood Energy LLC and Poseidon      Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and    Fieldwood Energy LLC    GC 040 Lease G34536                                                    ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          Oil Pipeline Company LLC and Poseidon Oil Pipeline Company LLC                              Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                     x

1533   820850   03/15/2020   Marketing - Transportation                   Crude Oil Purchase and Sale/Transport by and between Fieldwood Energy LLC and Poseidon      Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and    Fieldwood Energy LLC    GC 040 Lease G34536                                                    ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          Oil Pipeline Company LLC and Poseidon Oil Pipeline Company LLC                              Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                     x

1542   821851   07/15/2003   Marketing - Transportation                   Crude Oil Purchase and Sale/Transport by and between Fieldwood Energy LLC and Poseidon      Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and    Fieldwood Energy LLC    ST 316 Lease G22762                                                    W&T OFFSHORE INC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Oil Pipeline Company LLC and Poseidon Oil Pipeline Company LLC                              Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                 x

1562   822852   02/27/2015   Marketing - Transportation                   Crude Oil Transport. by and between Fieldwood Energy LLC and Proteus Oil Pipeline Company Fieldwood Energy LLC and Proteus Oil Pipeline Company LLC and       Fieldwood Energy LLC    MC 698 Lease G28022, MC 742 Lease G32343, MC 782 Lease G33757          HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          LLC and Proteus Oil Pipeline Company LLC                                                  Proteus Oil Pipeline Company LLC                                                                                                                                   VI LLC                                                                                                                                                                                               x

1561   823853   02/27/2015   Marketing - Transportation                   Crude Oil Transport. by and between Fieldwood Energy LLC and Proteus Oil Pipeline Company Fieldwood Energy LLC and Proteus Oil Pipeline Company LLC and       Fieldwood Energy LLC    MC 697 Lease G28021                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          LLC and Proteus Oil Pipeline Company< LLC                                                 Proteus Oil Pipeline Company< LLC                                                                                                                                                                                                                                                                                                                                       x

2079    854     06/01/1998   Marketing - Crude Sales                      Producers sell Crude Oil to Questor and Questor purchases Crude Oil from Producers.         Fieldwood Energy LLC and Questor Pipeline Venture and Questor     Fieldwood Energy LLC    HI A-376 G02754                                                        n.a.                                                                               $0.00                          Assume and allocate pursuant to divisive mergers
                                                                          Producers buy back a volume of Crude Oil at HIPS Segment III tie-in equal to their monthly  Pipeline Venture
                                                                          production sold to Questor at the Platform. by and between Fieldwood Energy LLC and Questor                                                                                                                                                                                                                                                                                                                                                                   x
                                                                          Pipeline Venture and Questor Pipeline Venture

2722   824855   05/01/2019   Acquisition / PSA / Other Purchase or Sale   Purchase and Sale Agreement by and between Fieldwood Energy LLC and Red Willow Offshore Fieldwood Energy LLC and Red Willow Offshore dated 10 Jun 2019, but Fieldwood Energy LLC      MC 519 Lease G27278                                                    BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED          $0.00                             Assume and assign to Credit Bid Purchaser
                             Agreements                                   dated 10 Jun 2019, but effective 1 May 2019                                             effective 1 May 2019                                                                                                                                                 WILLOW OFFSHORE LLC                                                                                                                                                                                  x

3172   825856   06/10/2019   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC     Fieldwood Energy LLC and Red Willow Offshore, LLC                  Fieldwood Energy LLC    n.a.                                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          and Red Willow Offshore, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                      x
2956   826857   03/08/2021   Settlement / Release / Relinquishment        Release and Settlement Agreement entered into as of March 8, 2021 by and between Fieldwood Fieldwood Energy LLC and Renaissance Offshore LLC                  Fieldwood Energy LLC    SP 64 Lease G01901, SP 65 Lease G01610, SS 198 Lease G12355, MP 152 RENAISSANCE OFFSHORE, LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                             Agreements                                   Energy LLC and Renaissance Offshore LLC                                                                                                                                               Lease G01966, MP 153 Lease G01967, EI 330 Lease G02115                                                                                                                                                                                                                  x

3173   827858   11/30/2014   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Rooster Petroleum, LLC                   Fieldwood Energy LLC    n.a.                                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          and Rooster Petroleum, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                        x
1569   828859   03/06/2020   Marketing - Gathering                        Crude Oil Transport. by and between Fieldwood Energy LLC and Rosefield Pipeline Company     Fieldwood Energy LLC and Rosefield Pipeline Company LLC and       Fieldwood Energy LLC    ST 49 Lease G24956, ST 53 Lease G04000, ST 67 Lease 20                                                                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          LLC and Rosefield Pipeline Company LLC                                                      Rosefield Pipeline Company LLC                                                                                                                                                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




1572   829860   07/23/2020   Marketing - Connection Agreement             Connection Agreement by and between Fieldwood Energy LLC and Rosefield Pipeline Company Fieldwood Energy LLC and Rosefield Pipeline Company LLC and           Fieldwood Energy LLC    ST 53 Lease G04000, ST 67 Lease 20                                                                                                                        $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          LLC and Rosefield Pipeline Company LLC                                                  Rosefield Pipeline Company LLC                                                                                                                                                                                                                                Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




3073   830861   07/23/2020   Facilities & Tie-In Agreements               ST 49 A PLATFORM TIE-IN TO ST 49 LATERAL PIPELNE BETWEEN FIELDWOOD ENERGY FIELDWOOD ENERGY LLC AND ROSEFIELD PIPELINE COMPANY,                                Fieldwood Energy LLC    ST 49 Lease G24956                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          LLC AND ROSEFIELD PIPELINE COMPANY, LLC                                   LLC                                                                                                                                                                                                                                                                                                                                                                                 x

3174   831862   05/01/2018   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Samson Offshore Mapleleaf, LLC           Fieldwood Energy LLC    n.a.                                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          and Samson Offshore Mapleleaf, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                x
3175   832863   06/01/2015   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Samsung Oil & Gas USA Corp.              Fieldwood Energy LLC    n.a.                                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          and Samsung Oil & Gas USA Corp.                                                                                                                                                                                                                                                                                                                                                                                                                                   x
3176   833864   07/01/2014   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Scana Energy Marketing, Inc.             Fieldwood Energy LLC    n.a.                                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          and Scana Energy Marketing, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1329   834865   12/01/2013   Marketing - Transportation                   Searobin East - Rertrgrade-Flash- Transport, IT max Rate. by and between Fieldwood Energy   Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC     EW 826 Lease G05800, SM 268 Lease G02310, SS 274 Lease G01039, EI 53 APACHE DEEPWATER LLC, WALTER OIL & GAS CORPORATION, W & T OFFSHORE INC               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company                           Pipeline Company                                                                          Lease 479, SS 189 Lease G04232                                                                                                                                                                                                                                          x

1297   835866   12/01/2013   Marketing - Transportation                   Searobin West Transprt, IT max rate - all receipt points by and between Fieldwood Energy LLC Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC    EI 330 Lease G02115, EI 337 Lease G03332, SM 128 Lease G02587, SM 39 ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          and Sea Robin Pipeline Company and Sea Robin Pipeline Company                                Pipeline Company                                                                         Lease G16320, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 Lease LLC                                                                                                                                                                                                x       x
                                                                                                                                                                                                                                                                G05040, EC 338 Lease G02063
1305   836867   12/01/2013   Marketing - Transportation                   Searobin West PTR Transprt, max rate - all receipt points by and between Fieldwood Energy   Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC     EI 330 Lease G02115                                                  ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company                           Pipeline Company                                                                                                                                               LLC                                                                                                                                                                                                x

1306   837868   12/01/2013   Marketing - Transportation                   Searobin Retrograde contract. IT max rate by and between Fieldwood Energy LLC and Sea       Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC     EI 330 Lease G02115, EI 337 Lease G03332, SM 128 Lease G02587, SM 39 ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company and Sea Robin Pipeline Company                                       Pipeline Company                                                                          Lease G16320, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 Lease LLC                                                                                                                                                                                                x       x
                                                                                                                                                                                                                                                                G05040
1321   838869   12/01/2013   Marketing - Transportation                   Searobin East - Transport, IT max Rate. by and between Fieldwood Energy LLC and Sea Robin Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC       SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST ERA HELICOPTERS INC.                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Pipeline Company and Sea Robin Pipeline Company                                           Pipeline Company                                                                            205 Lease G05612, EI 53 Lease 479, SS 189 Lease G04232, ST 206 Lease                                                                                                                                                                                                    x           x
                                                                                                                                                                                                                                                                G05613, ST 195 Lease G03593
1334   839870   08/01/2018   Marketing - Gathering                        IT Retrograde contractTransport Contract by and between Fieldwood Energy LLC and Sea        Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC     SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST ERA HELICOPTERS INC.                                                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          Robin Pipeline Company and Sea Robin Pipeline Company                                       Pipeline Company                                                                          205 Lease G05612, ST 206 Lease G05613, EI 53 Lease 479, ST 195 Lease                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                G03593, SS 189 Lease G04232, GI 116 Lease G13944, ST 295 Lease                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                G05646
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x       x




1313   840871   12/01/2013   Marketing - Transportation                   Searobin East - PTR - Transport, IT max Rate. by and between Fieldwood Energy LLC and Sea Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC       SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST      ERA HELICOPTERS INC.; MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company and Sea Robin Pipeline Company                                     Pipeline Company                                                                            205 Lease G05612, EI 53 Lease 479, EI 316 Lease G05040, EC 338 Lease   INC., TRUNKLINE GAS CO LLC                                                                                                                                                                       x
                                                                                                                                                                                                                                                                G02063, EI 361 Lease G02324
1382   841872   12/01/2013   Marketing - Transportation                   Searobin East - PTR Transport, IT Discount Life of reserves at ST 292 (FW production- GI 116, Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC   GI 116 Lease G13944, ST 295 Lease G05646                               W & T OFFSHORE INC                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          ST 295) by and between Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea            Pipeline Company                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                          Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




3208   842873   12/01/2013   Marketing - Transportation                   Searobin East - Transport, IT max Rate. by and between Fieldwood Energy LLC and Sea Robin Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC       GI 116 Lease G13944                                                    W & T OFFSHORE INC                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          Pipeline Company and Sea Robin Pipeline Company                                           Pipeline Company                                                                                                                                                                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




       843874   01/01/2017   Marketing - Transportation                   Searobin East - Transport, IT Discount Life of reserves at ST 292 (FW production- GI 116, ST Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC    GI 116 Lease G13944, ST 295 Lease G05646                               W & T OFFSHORE INC                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          295) by and between Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company                                                                                                                                                                                                                                                Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                          Pipeline Company                                                                                                                                                                                                                                                                                                                                      on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x



1378
1380   844875   01/01/2017   Marketing - Transportation                   Searobin East - PTR Transport, IT Discount Life of reserves at ST 292 (FW production- GI 116, Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea RobinFieldwood Energy LLC   GI 116 Lease G13944, ST 295 Lease G05646                               W & T OFFSHORE INC                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                          ST 295) by and between Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea            Pipeline Company                                                                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                          Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




1819   845876   05/01/2003   Marketing - Transportation                   LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     EC 261 Lease G00971                                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC                                                                 Robin Pipeline Company, LLC                                                                                                                                                                                                                                                                                                                                       x
1790   846877   05/01/2015   Marketing - Transportation                   LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     EI 93 Lease 228                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC                                                                 Robin Pipeline Company, LLC                                                                                                                                                                                                                                                                                                                                       x
1799   847878   05/01/2015   Marketing - Transportation                   Amendment No. 2 for LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 161 Lease G01248, ST 203 Lease G01269, EW 826 Lease G05800, GI 76                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Company, LLC and Sea Robin Pipeline Company, LLC                                            Robin Pipeline Company, LLC                                                               Lease G02161, EI 53 Lease 479, ST 190 Lease G01261, GI 93 Lease
                                                                                                                                                                                                                                                                G02628, GI 94 Lease G02163, SM 268 Lease G02310, SS 189 Lease
                                                                                                                                                                                                                                                                G04232, SS 274 Lease G01039, ST 179 Lease G12020, ST 291 Lease                                                                                                                                                                                                          x       x   x
                                                                                                                                                                                                                                                                G16455, SM 268 Lease G02310, GI 83 Lease G03793, ST 195 Lease
                                                                                                                                                                                                                                                                G03593, ST 205 Lease G05612, ST 206 Lease G05613
1823   848879   02/01/2018   Marketing - Transportation                   LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea     Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC         EW 826 Lease G05800, SS 189 Lease G04232, ST 205 Lease G05612, ST      APACHE DEEPWATER LLC, WALTER OIL & GAS CORPORATION, W & T OFFSHORE INC             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC                                                             Robin Pipeline Company, LLC                                                                   206 Lease G05613, EI 53 Lease 479, GI 76 Lease G02161                                                                                                                                                                                                                   x
1843   849880   02/01/2018   Marketing - Transportation                   Liquid Hydrocarbon Transportation Agreement by and between Fieldwood Energy LLC and Sea Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC         EW 826 Lease G05800, SS 189 Lease G04232, ST 205 Lease G05612, ST      APACHE DEEPWATER LLC, WALTER OIL & GAS CORPORATION, W & T OFFSHORE INC             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                         Robin Pipeline Company, LLC                                                                   206 Lease G05613, EI 53 Lease 479, GI 76 Lease G02161                                                                                                                                                                                                                   x

1865   850881   05/01/2001   Marketing - Separation & Stablization        Retrograde Condensate Separation by and between Fieldwood Energy LLC and Sea Robin          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     EI 53 Lease 479, SS 189 Lease G04232, SS 274 Lease G01039              ENVEN ENERGY VENTURES LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                                   Robin Pipeline Company, LLC                                                                                                                                                                                                                                                                                                                                       x

1795   851882   05/01/2015   Marketing - Transportation                   Amendment No. 2 by and between Fieldwood Energy LLC and Sea Robin Pipeline Company,         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     EI 53 Lease 479                                                        ENVEN ENERGY VENTURES LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          LLC and Sea Robin Pipeline Company, LLC                                                     Robin Pipeline Company, LLC                                                                                                                                                                                                                                                                                                                                       x

1829   852883   10/01/2004   Marketing - Separation & Stablization        LSA by and between Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613                               MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC                                                                 Robin Pipeline Company, LLC                                                                                                                                      CO LLC                                                                                                                                                                                           x
1849   853884   10/01/2004   Marketing - Transportation                   Liquid Hydrocarbons Injector by and between Fieldwood Energy LLC and Sea Robin Pipeline     Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613                               MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Company, LLC and Sea Robin Pipeline Company, LLC                                            Robin Pipeline Company, LLC                                                                                                                                      CO LLC                                                                                                                                                                                           x

1840   854885   05/01/2009   Marketing - Separation & Stablization        Liquid Hydrocarbon Separation Agreement by and between Fieldwood Energy LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455          MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                             Robin Pipeline Company, LLC                                                                                                                                      CO LLC                                                                                                                                                                                           x

1837   855886   01/01/2011   Marketing - Separation & Stablization        Liquid Hydrocarbon Separation Agreement by and between Fieldwood Energy LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455          MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                             Robin Pipeline Company, LLC                                                                                                                                      CO LLC                                                                                                                                                                                           x

1834   856887   06/01/2011   Marketing - Separation & Stablization        Liquid Hydrocarbon Separation Agreement by and between Fieldwood Energy LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455          MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                             Robin Pipeline Company, LLC                                                                                                                                      CO LLC                                                                                                                                                                                           x

1831   857888   01/19/2012   Marketing - Separation & Stablization        Liquid Hydrocarbon Separation Agreement by and between Fieldwood Energy LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455          MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                             Robin Pipeline Company, LLC                                                                                                                                      CO LLC                                                                                                                                                                                           x

1851   858889   09/01/2012   Marketing - Separation & Stablization        Retrograde Condensate Separation by and between Fieldwood Energy LLC and Sea Robin          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613, SS 274 Lease G01039, GI 94 MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                                   Robin Pipeline Company, LLC                                                               Lease G02163, EI 53 Lease 479, SS 189 Lease G04232, ST 161 Lease     CO LLC
                                                                                                                                                                                                                                                                G01248, SM 268 Lease G02310, ST 190 Lease G01261, ST 203 Lease                                                                                                                                                                                                          x       x
                                                                                                                                                                                                                                                                G01269, ST 291 Lease G16455, EW 826 Lease G05800, GI 93 Lease
                                                                                                                                                                                                                                                                G02628, GI 83 Lease G03793
1787   859890   05/01/2015   Marketing - Transportation                   LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea         Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613, EI 53 Lease 479            MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC                                                                 Robin Pipeline Company, LLC                                                                                                                                    CO LLC                                                                                                                                                                                             x
1868   860891   03/01/2018   Marketing - Separation & Stablization        Retrograde Condensate Separation by and between Fieldwood Energy LLC and Sea Robin          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     ST 205 Lease G05612, ST 206 Lease G05613, EW 826 Lease G05800, GI 76 MARATHON OIL COMPANY, W & T ENERGY VI LLC, ERA HELICOPTERS INC., TRUNKLINE GAS       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Pipeline Company, LLC and Sea Robin Pipeline Company, LLC                                   Robin Pipeline Company, LLC                                                               Lease G02161, SM 268 Lease G02310, SS 189 Lease G04232, SS 274 LeaseCO LLC                                                                                                                                                                                              x       x
                                                                                                                                                                                                                                                                G01039, EI 53 Lease 479, GI 83 Lease G03793
1791   861892   05/01/2015   Marketing - Transportation                   Amendment No. 2 for LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea Fieldwood Energy LLC     EI 94 Lease G05488, SS 189 Lease G04232, ST 179 Lease G12020, ST 291 MCMORAN OIL & GAS LLC, PIQUANT INC                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Company, LLC and Sea Robin Pipeline Company, LLC                                            Robin Pipeline Company, LLC                                                               Lease G16455, GI 76 Lease G02161, GI 83 Lease G03793, ST 195 Lease                                                                                                                                                                                                      x       x   x
                                                                                                                                                                                                                                                                G03593
1817   862893   05/05/2006   Marketing - Transportation                   LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea    Fieldwood Energy LLC    EC 261 Lease G00971, EC 278 Lease G00974                             TALOS ENERGY OFFSHORE, LLC                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC                                                               Robin Pipeline Company, LLC                                                                                                                                                                                                                                                                                                                                         x
1820   863894   07/01/2010   Marketing - Transportation                   LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea    Fieldwood Energy LLC    EC 261 Lease G00971, EC 278 Lease G00974, EI 333 Lease G02317          TALOS ENERGY OFFSHORE, LLC                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                          Robin Pipeline Company, LLC                                                               Robin Pipeline Company, LLC                                                                                                                                                                                                                                                                                                                                         x
3177   864895   06/17/2014   Marketing - Gas Sales                        Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC andFieldwood Energy LLC and Sempra Midstream Services, Inc.            Fieldwood Energy LLC    n.a.                                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          Sempra Midstream Services, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                   x
3178   865896   03/01/2014   Marketing - Gas Sales                        Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC andFieldwood Energy LLC and Sequent Energy Management, L.P.            Fieldwood Energy LLC    n.a.                                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          Sequent Energy Management, L.P.                                                                                                                                                                                                                                                                                                                                                                                                                                   x
       866897   08/19/2020   Marketing - Crude Sales                      STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and       Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC    WC 485 Lease G02220, EI 337 Lease G03332, SM 39 Lease G16320, SM 40                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                          Shell Trading (US) Company and Shell Trading (US) Company                                 Trading (US) Company                                                                        Lease G13607                                                                                                                                                                                                                                                                x
1924
                                                                                                                                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 22 of 115
                 867898   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           VR 380 Lease G02580, EI 211 Lease G05502, EI 212 Lease G05503, SM 149                                                                                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                               Lease G02592, EI 53 Lease 479, EI 53 Lease 479, GI 76 Lease G02161, SM                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                  106 Lease G02279, GI 83 Lease G03793, EI 346 Lease G14482, SS 190                                                                                             on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                  Lease G10775, SS 204 Lease G01520, SS 206 Lease G01522, SS 216 Lease
                                                                                                                                                                                                                                                                                  G01524, SM 268 Lease G02310, SS 189 Lease G04232, EW 826 Lease                                                                                                                                                                                                        x   x   x   x
                                                                                                                                                                                                                                                                                  G05800, SS 274 Lease G01039, ST 206 Lease G05613, SS 207 Lease
                                                                                                                                                                                                                                                                                  G01523, SS 216 Lease G01524, GA 210 Lease G25524, HI 206 Lease
                                                                                                                                                                                                                                                                                  G20660, VR 326 Lease G21096, WC 110 Lease 81, WC 295 Lease G24730,
                                                                                                                                                                                                                                                                                  EI 188 Lease 443, SS 79/80 Lease G15277
    1938
    1968         868899   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           SS 169 Lease 820, SS 178 Lease G05551, SS 176 Lease G33646, SS 177                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                               Lease 590, VR 332 Lease G09514, VR 333 Lease G14417, VR 315 Lease                                                                                                                                                                                                     x       x   x
                                                                                                                                                                                                                                                                                  G04215, VR 272 Lease G23829
    3051         869900   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           MC 563 Lease G21176                                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                                                                                                                                                                                                                         x

    3052         870901   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           MC 474 Lease G35825                                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                                                                                                                                                                                                                         x

                 871902   09/01/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           VR 78 Lease G04421                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                                                                                                                                                                                                                         x
    2996
    3050         872903   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                        WILLOW OFFSHORE LLC                                                                                                                                                                              x

                 873904   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           SM 128 Lease G02587, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY LP, TRUNKLINE GAS CO LLC               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                               Lease G05040, EI 307 Lease G02110                                                                                                                                                                                                                                     x
    1919
    1928         874905   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           SM 128 Lease G02587, VR 196 Lease G19760, VR 229 Lease G27070            ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY LP, TRUNKLINE GAS CO LLC            $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                                                                                                                                                                                                                         x

    1898         875906   08/18/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           MP 310 Lease G04126, MC 108 Lease G09777, MC 110 Lease G18192, MP TALOS ENERGY OFFSHORE, LLC, HE&D OFFSHORE LP; COX OPERATING LLC                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                               296 Lease G01673, WD 79, WD 80 Lease G01874, ST 53 Lease G04000, SS
                                                                                                                                                                                                                                                                                  193 Lease G13917, SM 105 Lease G17938, SM 106 Lease G02279, MC 311
                                                                                                                                                                                                                                                                                  Lease G02968, EC 349 Lease G14385, ST 148 Lease G01960, GC 201, WD                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                  27 Lease G04473, BS 52 Lease 17675, BS 25 Lease G31442, EI 32 Lease
                                                                                                                                                                                                                                                                                  196, WC 498 Lease G03520, WD 75 Lease G01085, WD 90 Lease G01089,
                                                                                                                                                                                                                                                                                  WD 103 Lease 840
    1976         876907   08/14/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           HI A-550 Lease G04081, WC 65 Lease G02825, WC 66 Lease G02826            TAMPNET INC                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                                                                                                                                                                                                                     x           x

    1979         877908   08/13/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           BA A133 Lease G02665, BA A105 Lease G01757                               W & T ENERGY VI LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                                                                                                                                                                                                                     x           x

    1931         878909   08/19/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           HI 129 Lease G01848, HI 179 Lease G03236, EI 224 Lease G05504, SS 129 W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                               Lease G12941, SS 198 Lease 593, EC 338 Lease G02063, EI 361 Lease     EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                  G02324                                                                                                                                                                                                                                                                x


    1981         879910   08/11/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           PL 10 Lease G02925, SS 253 Lease G01031, SS 354 Lease G15312, EI 158 WALTER OIL & GAS CORPORATION, MCMORAN OIL & GAS LLC, RIDGEWOOD ENERGY              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                               Lease G01220, SS 354 Lease G15312, SS 214 Lease 828, SS 91 Lease     CORPORATION
                                                                                                                                                                                                                                                                                  G02919, SS 91 Lease G02919, EI 126 Lease 52, EI 120 Lease 50, ST 316
                                                                                                                                                                                                                                                                                  Lease G22762, SS 354 Lease G15312, VR 272 Lease G23829, VR 272 Lease
                                                                                                                                                                                                                                                                                  G23829, EI 158 Lease G01220, ST 316 Lease G22762, SS 214 Lease 828,                                                                                                                                                                                                   x       x   x
                                                                                                                                                                                                                                                                                  PL 10 Lease G02925, EI 126 Lease 52, EI 120 Lease 50, VR 315 Lease
                                                                                                                                                                                                                                                                                  G04215, SS 253 Lease G01031, SS 233 Lease G01528, VR 313 Lease
                                                                                                                                                                                                                                                                                  G01172

    1966         880911   08/14/2020   Marketing - Crude Sales                    STUSCO buys crude oil from Fieldwood Energy by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Shell Trading (US) Company and Shell       Fieldwood Energy LLC           ST 311 Lease G31418, ST 320 Lease G24990                                 WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Shell Trading (US) Company and Shell Trading (US) Company                                    Trading (US) Company                                                                                                                                                                                                                                                                                                                                                     x

    3179         881912   08/22/2017   Marketing - Gas Sales                      Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC andFieldwood Energy LLC and Sierentz Global Merchants LLC                 Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Sierentz Global Merchants LLC                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    3180         882913   05/01/2020   Marketing - Gas Sales                      Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC andFieldwood Energy LLC and South Jersey Resources Group, LLC             Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  South Jersey Resources Group, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                 883914   06/10/2014   Marketing - Gas Sales                      Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC andFieldwood Energy LLC and Southern Company Services, Inc.               Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  Southern Company Services, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    3181
                 884915   05/21/2018   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Southwest Energy, LP                     Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and Southwest Energy, LP                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    3182
                 885916   08/07/2018   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and Spire Marketing Inc.                     Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and Spire Marketing Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
    3183
                 886917   02/01/1995   Marketing - Transportation                 Stingray - Vr 371 Lateral agreement with Reserve Dedication of Block 371, VR 362 - $.06 by and Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP       Fieldwood Energy LLC           VR 371 Lease G09524                                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  between Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP Operating) and             Operating) and Stingray Pipeline Company LLC (MCP Operating)
                                                                                  Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                                                                                                                                                                                                                                             x
    1248
    1372         887918   01/01/2012   Marketing - Transportation                 Stinray - HI 350, WC 144 WC269 $.10 discount. Reserve Dedicaton agreement 310074 by and Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP              Fieldwood Energy LLC           HI A350 Lease G02428, HI A350 Lease G02428, HI A350 Lease G02428                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  between Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP Operating) and      Operating) and Stingray Pipeline Company LLC (MCP Operating)
                                                                                  Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                                                                                                                                                                                                                                         x


    1247         888919   12/01/2003   Marketing - Transportation                 Stingray Reserve Dedication VR Block 326 $.10 by and between Fieldwood Energy LLC and             Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP    Fieldwood Energy LLC           VR 326 Lease G21096                                                      HELIS OIL & GAS COMPANY LLC                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Stingray Pipeline Company LLC (MCP Operating) and Stingray Pipeline Company LLC (MCP              Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                                                                                                                        x
                                                                                  Operating)
1453;1454;1455   889920   03/06/1974   Marketing - Construction, Operations,      Provides for the construction and operation of the onshore separation facility which is connected Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP    Fieldwood Energy LLC           WC 269 Lease G13563, WC 485 Lease G02220, WC 507 Lease G02549            MCMORAN OIL & GAS LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                       Management, Ownership Agreements           to the facilites of Stingray Pipeline Company and which separates condensate from the natural Operating) and Stingray Pipeline Company LLC (MCP Operating)
                                                                                  gas injected into and transported by Stinray by and between Fieldwood Energy LLC and
                                                                                  Stingray Pipeline Company LLC (MCP Operating) and Stingray Pipeline Company LLC (MCP                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                  Operating)


    1893         890921   01/01/2010   Marketing - Transportation                 Liquids Transportation Service by and between Fieldwood Energy LLC and Stingray Pipeline     Fieldwood Energy LLC and Stingray Pipeline Company LLC and          Fieldwood Energy LLC           HI A350 Lease G02428, WC 144 Lease G01953, WC 172 Lease G01998                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Company LLC and Stingray Pipeline Company LLC                                                Stingray Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                            x

                 891922   02/01/1995   Marketing - Transportation                 Liquids Transportation Service by and between Fieldwood Energy LLC and Stingray Pipeline     Fieldwood Energy LLC and Stingray Pipeline Company LLC and          Fieldwood Energy LLC           VR 326 Lease G21096                                                      HELIS OIL & GAS COMPANY LLC                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Company LLC and Stingray Pipeline Company LLC                                                Stingray Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                            x
    1897
    1895         892923   01/01/2012   Marketing - Transportation                 Liquids Transportation Service by and between Fieldwood Energy LLC and Stingray Pipeline     Fieldwood Energy LLC and Stingray Pipeline Company LLC and          Fieldwood Energy LLC           VR 326 Lease G21096                                                      HELIS OIL & GAS COMPANY LLC                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Company LLC and Stingray Pipeline Company LLC                                                Stingray Pipeline Company LLC                                                                                                                                                                                                                                                                                                                                            x

    3184         893924   12/01/2014   Marketing - Gas Sales                      Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC          Fieldwood Energy LLC and Superior Natural Gas Corporation        Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                  and Superior Natural Gas Corporation                                                                                                                                                                                                                                                                                                                                                                                                                                      x
    1480         894925   11/02/2010   Marketing - Construction, Operations,      SP 49 Pipeline LLC (the “Entity”), an limited liability company, was formed on November 2, 2010 Fieldwood Energy LLC and Talos Resources LLC and Energy XXI GOM, Fieldwood Energy LLC; FW GOM   MC 110 Lease G18192                                                      MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                       Management, Ownership Agreements           by Apache GOM Pipeline, Inc, (succeeded by FW GOM Pipeline, Inc), Energy XXI GOM LLC,           LLC and Talos Resources LLC and Energy XXI GOM, LLC              Pipeline, Inc.                                                                                                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                  and Stone Energy Offshore, LLC (succeeded by Talos Resources LLC). Then by and between                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                  Fieldwood Energy LLC and Talos Resources LLC and Energy XXI GOM, LLC and Talos
                                                                                  Resources LLC and Energy XXI GOM, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                 x   x




    3185         895926   09/16/2014   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC     Fieldwood Energy LLC and Tammary Oil & Gas LLC                      Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    and Tammary Oil & Gas LLC                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    3198         896927   06/01/2018   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC     Fieldwood Energy LLC and Tampa Electric Company                     Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    and Tampa Electric Company                                                                                                                                                                                                                                                                                                                                                                                                                                              x
    2847         897928   06/19/2014   Confidentiality Agreements / AMI and Related Consent to Disclose by and between Fieldwood Energy LLC and Tana Exploration Company       Fieldwood Energy LLC and Tana Exploration Company LLC               Fieldwood Energy LLC           BS 25 Lease 19718, BS 25 Lease G31442, EI 315 Lease G24912, EI 342                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                       Consents                                     LLC : BS 25 and other properties                                                                                                                                                              Lease G02319, VR 229 Lease G27070                                                                                                                                                                                                                                         x
    3186         898929   03/01/2014   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC     Fieldwood Energy LLC and Targa Gas Marketing LLC                    Fieldwood Energy LLC           n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    and Targa Gas Marketing LLC                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    1250         899930   10/01/2014   Marketing - Transportation                   IT Gathering by and between Fieldwood Energy LLC and Targa Midstream Services and Targa    Fieldwood Energy LLC and Targa Midstream Services and Targa         Fieldwood Energy LLC           WC 71 Lease 244, WC 102 Lease 247                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Midstream Services                                                                         Midstream Services                                                                                                                                                                                                                                                                                                                                                       x
    1254         900931   10/01/2014   Marketing - Transportation                   Pelican Pipeline by and between Fieldwood Energy LLC and Targa Midstream Services and      Fieldwood Energy LLC and Targa Midstream Services and Targa         Fieldwood Energy LLC           HI 129 Lease G01848, WC 290 Lease G04818                                 W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Targa Midstream Services                                                                   Midstream Services                                                                                                                                                          EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x       x


    2573         901932   09/01/2005   Marketing - Processing                     POL DEPENDENT ON GPm by and between Fieldwood Energy LLC and TARGA MIDSTREAM Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                            Fieldwood Energy LLC           SP 60 Lease G02137, SP 61 Lease G01609                                                                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




    2544         902933   08/01/2007   Marketing - Processing                     POL depending on GPM plus FEE $.10 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 34 Lease G03414, ST 148 Lease G01960                                                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                              x

    2127         903934   01/01/2009   Marketing - Processing                     Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC and TARGA MIDSTREAM Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                      Fieldwood Energy LLC           WC 71 Lease 244, WC 102 Lease 247                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  SERVICES LP and TARGA MIDSTREAM SERVICES LP                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                                        x

    2546         904935   06/01/2009   Marketing - Processing                     75%/25% plus $.12026 / mmbu by and between Fieldwood Energy LLC and TARGA                    Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 34 Lease G03414, ST 148 Lease G01960                                                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                              x

    2129         905936   01/01/2011   Marketing - Processing                     Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC and TARGA MIDSTREAM Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                      Fieldwood Energy LLC           WC 71 Lease 244, WC 102 Lease 247                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  SERVICES LP and TARGA MIDSTREAM SERVICES LP                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                                        x

    2131         906937   05/01/2012   Marketing - Processing                     Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC and TARGA MIDSTREAM Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                      Fieldwood Energy LLC           WC 71 Lease 244, WC 102 Lease 247                                                                                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                  SERVICES LP and TARGA MIDSTREAM SERVICES LP                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                                        x

    2530         907938   01/01/2003   Marketing - Processing                     POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 41 Lease G01073, GI 46 Lease 132                                      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




    2532         908939   01/01/2009   Marketing - Processing                     POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 41 Lease G01073, GI 46 Lease 132                                      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




    2534         909940   03/31/2009   Marketing - Processing                     POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 41 Lease G01073, GI 46 Lease 132                                      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




    2536         910941   09/01/2009   Marketing - Processing                     POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 41 Lease G01073, GI 46 Lease 132                                      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




    2538         911942   11/01/2009   Marketing - Processing                     POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 41 Lease G01073, GI 46 Lease 132                                      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




                 912943   08/11/2010   Marketing - Processing                     POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 41 Lease G01073, GI 46 Lease 132                                      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x



    2540
    2542         913944   11/01/2010   Marketing - Processing                     POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and            Fieldwood Energy LLC           WD 41 Lease G01073, GI 46 Lease 132                                      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                  TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                  TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x
                                                                                                                                                                   Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 23 of 115
                               914945       02/01/2013     Marketing - Processing       GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs FEE by and between                   Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and             Fieldwood Energy LLC    GI 47 Lease 133, SS 198 Lease 593, GI 48 Lease 134, SM 106 Lease      APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                       $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                  G02279, SP 75 Lease G05051, EI 224 Lease G05504, SS 129 Lease G12941,                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                        SERVICES LP                                                                                                                                                                              SS 130 Lease 453                                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x



              2577
              2578             915946       02/01/2013     Marketing - Processing       GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs FEE by and between                   Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and             Fieldwood Energy LLC    GI 43 Lease 175, ST 53 Lease G04000, VR 229 Lease G27070, GI 32 Lease APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                       $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                  174, GI 39 Lease 126, GI 40 Lease 128, GI 41 Lease 129, GI 42 Lease 131, GI                                                                                   Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                        SERVICES LP                                                                                                                                                                              44 Lease 176, GI 46 Lease 132, GI 52 Lease 177, WD 94 Lease 839, WD 95                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                 Lease G01497, WD 96 Lease G01498, GI 43 Lease 175, GI 47 Lease 133, GI
                                                                                                                                                                                                                                                                                 48 Lease 134                                                                                                                                                                                                                                                          x   x




              2548             916947       04/01/2013     Marketing - Processing       Greater of Fee or POL (85%/15%) min Fee $.12 plu s DGS FEE $.04 plus Dehy Fee $.02    Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC    GI 32 Lease 174, GI 39 Lease 126, GI 40 Lease 128, GI 41 Lease 129, GI 42 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        (subject to annual exclation) by and between Fieldwood Energy LLC and TARGA MIDSTREAM TARGA MIDSTREAM SERVICES LP                                                                        Lease 131, GI 44 Lease 176, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                        SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                              134, GI 52 Lease 177, WD 67 Lease 179, WD 68 Lease 180, WD 69 Lease                                                                                           on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                 181, WD 70 Lease 182, WD 71 Lease 838, WD 94 Lease 839, WD 95 Lease
                                                                                                                                                                                                                                                                                 G01497, WD 96 Lease G01498                                                                                                                                                                                                                                            x   x




              2553             917948       04/01/2013     Marketing - Processing       Greater of Fee or POL (85%/15%) min Fee $.12 plu s DGS FEE $.04 plus Dehy Fee $.02    Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC    GI 43 Lease 175                                                       APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                       $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        (subject to annual exclation) by and between Fieldwood Energy LLC and TARGA MIDSTREAM TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                        SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x




                               918949       03/15/2020     Marketing - Processing       GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs FEE by and between                   Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and             Fieldwood Energy LLC    WD 86 Lease G02934, SP 87 Lease G07799, SP 89 Lease G01618            ARENA OFFSHORE LP                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP
                                                                                        SERVICES LP                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
              2586
                               919950       01/01/1998     Marketing - Processing       POL= 85%/15% by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                           Fieldwood Energy LLC    WD 79, WD 80 Lease G01874, WD 80 Lease G01989                         TAMPNET INC, VENICE GATHERING SYSTEMS                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        LP and TARGA MIDSTREAM SERVICES LP                                            TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                                          x
              2567
                               920951       05/01/2010     Marketing - Processing       POL= 85%/15% by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                           Fieldwood Energy LLC    WD 79, WD 80 Lease G01874, WD 80 Lease G01989                         TAMPNET INC, VENICE GATHERING SYSTEMS                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        LP and TARGA MIDSTREAM SERVICES LP                                            TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                                          x
              2569
              2571             921952       05/01/2011     Marketing - Processing       POL= 85%/15% by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                           Fieldwood Energy LLC    WD 79, WD 80 Lease G01874, WD 80 Lease G01989                         TAMPNET INC, VENICE GATHERING SYSTEMS                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        LP and TARGA MIDSTREAM SERVICES LP                                            TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                                          x

              2997             922953    3/12/2012 as     Marketing - Processing        Greater of Fee or POL (80%/20%) min Fee $.15 plu s DGS FEE $.04 plus Dehy Fee $.02    Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC    BS 25 Lease G31442                                                    TANA EXPLORATION COMPANY LLC                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                         amended 3/1/2015                               (subject to annual exclation) by and between Fieldwood Energy LLC and TARGA MIDSTREAM TARGA MIDSTREAM SERVICES LP
                                                                                        SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                                                                                                                                        x


              3187             923954       06/10/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Tenaska Marketing Ventures                  Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and Tenaska Marketing Ventures                                                                                                                                                                                                                                                                                                                                                                                                                                     x
              1184             924955       12/01/2013     Marketing - Transportation   IT Transport Contract by and between Fieldwood Energy LLC and Texas Eastern and Texas       Fieldwood Energy LLC and Texas Eastern and Texas Eastern             Fieldwood Energy LLC    CA 43 Lease G32268, VK 113 Lease G16535, EC 14 Lease G13572, SP 87 CASTEX OFFSHORE INC, PEREGRINE OIL AND GAS II LLC; CHEVRON USA INC, EPL OIL & GAS,   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Eastern                                                                                                                                                                                  Lease G07799, SP 89 Lease G01618, VR 261 Lease G03328, VR 265 Lease LLC                                                                                                                                                                                               x       x   x
                                                                                                                                                                                                                                                                                 G01955
              2999             925956       12/01/2013     Marketing - Transportation   IT Transport Contract by and between Fieldwood Energy LLC and Texas Eastern and Texas       Fieldwood Energy LLC and Texas Eastern and Texas Eastern             Fieldwood Energy LLC    BS 25 Lease G31442                                                  TANA EXPLORATION COMPANY LLC                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                        Eastern                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
              3000             926957       12/01/2013     Marketing - Transportation   IT Transport Contract by and between Fieldwood Energy LLC and Texas Eastern and Texas       Fieldwood Energy LLC and Texas Eastern and Texas Eastern             Fieldwood Energy LLC    BS 25 Lease G31442                                                    TANA EXPLORATION COMPANY LLC                                                      $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                        Eastern                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
              3188             927958       04/01/2015     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Texla Energy Management, Inc.               Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and Texla Energy Management, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                  x
              3167             928959       08/01/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and The Brooklyn Union Gas Company D/B/A        Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and The Brooklyn Union Gas Company D/B/A National Grid NY                                   National Grid NY                                                                                                                                                                                                                                                                                                                                                       x

              3189             929960       04/29/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and The Energy Authority, Inc.                  Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and The Energy Authority, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                     x
              3168             930961       08/01/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and The Narragansett Electric Company D/B/A     Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and The Narragansett Electric Company D/B/A National Grid                                   National Grid                                                                                                                                                                                                                                                                                                                                                          x

              3190             931962       05/01/2016     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and TOTAL Gas & Power North America, Inc.       Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and TOTAL Gas & Power North America, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                          x
              3191             932963       01/26/2015     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and TrailStone NA Logistics, LLC                Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and TrailStone NA Logistics, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                   x
              3296             933964       12/01/2013     Marketing - Transportation   IT Transport Contract by and between Fieldwood Energy LLC and Transco and Transco           Fieldwood Energy LLC and Transco and Transco                         Fieldwood Energy LLC    MC 904 Lease G36566                                                                                                                                     $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
              1208             934965       10/01/2014     Marketing - Transportation   Plant Flash Gas by and between Fieldwood Energy LLC and Transco and Transco                 Fieldwood Energy LLC and Transco and Transco                         Fieldwood Energy LLC    VR 78 Lease G04421                                                                                                                                      $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
              1125             935966       12/01/2013     Marketing - Transportation   IT Transport Contract by and between Fieldwood Energy LLC and Transco and Transco           Fieldwood Energy LLC and Transco and Transco                         Fieldwood Energy LLC    MC 948 Lease G28030, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                 992 Lease G32363, MC 993 Lease G32363                                                                                                                                                                                                                                     x
              1126             936967       12/01/2013     Marketing - Transportation   IT Transport Contract by and between Fieldwood Energy LLC and Transco and Transco           Fieldwood Energy LLC and Transco and Transco                         Fieldwood Energy LLC    BA A133 Lease G02665, BA 491 Lease G06069, BA A105 Lease G01757, GA W & T ENERGY VI LLC; LOUISIANA LAND & EXPLORATION CO; WALTER OIL & GAS              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                 210 Lease G25524, HI 206 Lease G20660, HI 179 Lease G03236, WC 110      CORPORATION, MCMORAN OIL & GAS LLC, RIDGEWOOD ENERGY CORPORATION                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                 Lease 81, VR 78 Lease G04421, EI 119 Lease 49, EI 120 Lease 50, EI 125                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                 Lease 51, EI 126 Lease 52, EI 136 Lease G03152, EI 158 Lease G01220, EI
                                                                                                                                                                                                                                                                                 173 Lease G13622, EI 174 Lease G03782, EI 175 Lease 438, HI 111 Lease
                                                                                                                                                                                                                                                                                 G02354, HI 110 Lease G02353, HI 176 Lease G27509, SS 32 Lease 335, SS
                                                                                                                                                                                                                                                                                 58 Lease G07746, SS 91 Lease G02919, SS 214 Lease 828, SS 243 Lease
                                                                                                                                                                                                                                                                                 G10780, SS 246 Lease G01027, SS 271 Lease G01038, SS 252 Lease
                                                                                                                                                                                                                                                                                 G01529, SS 253 Lease G01031, SS 354 Lease G15312, SM 66 Lease                                                                                                                                                                                                         x   x   x   x
                                                                                                                                                                                                                                                                                 G01198, SM 76 Lease G01208, SM 93 Lease G21618, SM 108 Lease 792,
                                                                                                                                                                                                                                                                                 SM 147 Lease G06693, PL 1 Lease G04234, PL 9 Lease G02924, PL 10
                                                                                                                                                                                                                                                                                 Lease G02925, PL 11 Lease 71, SS 68 Lease G02917, ST 242 Lease
                                                                                                                                                                                                                                                                                 G23933, ST 315 Lease G23946, ST 316 Lease G22762, VR 78 Lease
                                                                                                                                                                                                                                                                                 G04421, VR 272 Lease G23829, SM 102 Lease G24872, VR 313 Lease
                                                                                                                                                                                                                                                                                 G01172, VR 315 Lease G04215, VR 332 Lease G09514

              1175             937968       12/01/2013     Marketing - Transportation   ISCT Contract by and between Fieldwood Energy LLC and Transco and Transco                   Fieldwood Energy LLC and Transco and Transco                         Fieldwood Energy LLC    MO 826 Lease G26176, VK 251 Lease G10930                              W & T OFFSHORE INC, W&T OFFSHORE INC                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x       x   x
              1606             938969       07/01/2001     Marketing - Gathering        Measurement and Allocation of Condensate by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company      Fieldwood Energy LLC    BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069       ERA HELICOPTERS INC., TAMPNET INC                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Transcontinental Gas Pipe Line Company LLC and Transcontinental Gas Pipe Line Company       LLC and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                                                                                                                 x           x
                                                                                        LLC
              1603             939970       02/10/2014     Marketing - Transportation   Injected and Retrograde Condensate Transportation and Btu Reduction Make-up Agreement by    Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company      Fieldwood Energy LLC    BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069       ERA HELICOPTERS INC., TAMPNET INC                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        and between Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC and         LLC and Transcontinental Gas Pipe Line Company LLC
                                                                                        Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                                                                                                                                                                                                                     x           x


              1609             940971       07/01/2014     Marketing - Gathering        Measurement and Allocation of Condensate by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company      Fieldwood Energy LLC    BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069       ERA HELICOPTERS INC., TAMPNET INC                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Transcontinental Gas Pipe Line Company LLC and Transcontinental Gas Pipe Line Company LLC and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                                                                                                                       x           x
                                                                                        LLC
              1649             941972       04/08/2010     Marketing - Transportation   Liquid Transportation by and between Fieldwood Energy LLC and Transcontinental Gas Pipe Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company          Fieldwood Energy LLC    SA 10 Lease G03958                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Line Company LLC( formerly Transcontinental Gas Pipe Line Corporation) and Transcontinental LLC( formerly Transcontinental Gas Pipe Line Corporation) and
                                                                                        Gas Pipe Line Company LLC( formerly Transcontinental Gas Pipe Line Corporation)             Transcontinental Gas Pipe Line Company LLC( formerly                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                    Transcontinental Ga

              1637             942973       11/01/2007     Marketing - Transportation   Liquid Transportation BTU Makeup by and between Fieldwood Energy LLC and                    Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation Fieldwood Energy LLC     EI 126 Lease 52, PL 10 Lease G02925, SS 214 Lease 828, SS 253 Lease                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Transcontinental Gas Pipe Line Corporation and Transcontinental Gas Pipe Line Corporation   and Transcontinental Gas Pipe Line Corporation                                               G01031, VR 313 Lease G01172, EI 158 Lease G01220, SS 233 Lease
                                                                                                                                                                                                                                                                                 G01528, VR 315 Lease G04215, ST 316 Lease G22762, VR 272 Lease                                                                                                                                                                                                        x       x   x
                                                                                                                                                                                                                                                                                 G23829, SS 91 Lease G02919, SS 354 Lease G15312
              1651             943974       07/01/2008     Marketing - Transportation   Liquid Transportation BTU Makeup by and between Fieldwood Energy LLC and                    Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation Fieldwood Energy LLC     BA 491 Lease G06069                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Transcontinental Gas Pipe Line Corporation and Transcontinental Gas Pipe Line Corporation   and Transcontinental Gas Pipe Line Corporation                                                                                                                                                                                                                                                                                                                     x

              1650             944975       08/06/1997     Marketing - Transportation   Liquid Transportation by and between Fieldwood Energy LLC and Transcontinental Gas Pipe     Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation Fieldwood Energy LLC     HI 179 Lease G03236                                                   ARENA ENERGY LP, Transcontinental Gas Pipeline Co LLC                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        Line Corporation and Transcontinental Gas Pipe Line Corporation                             and Transcontinental Gas Pipe Line Corporation                                                                                                                                                                                                                                                                                                                     x

              1612             945976       09/27/1993     Marketing - Transportation   Liquid Transpotation by and between Fieldwood Energy LLC and Transcontinental Gas Pipe      Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation Fieldwood Energy LLC     BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069, GA ERA HELICOPTERS INC., TAMPNET INC                                                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        Line Corporation and Transcontinental Gas Pipe Line Corporation                             and Transcontinental Gas Pipe Line Corporation                                               210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC 110                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                 Lease 81, SS 354 Lease G15312, VR 78 Lease G04421                                                                                                             on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x       x




              1621             946977       11/01/2007     Marketing - Transportation   Liquid Transpotation by and between Fieldwood Energy LLC and Transcontinental Gas Pipe      Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation Fieldwood Energy LLC     BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069, GA ERA HELICOPTERS INC., TAMPNET INC                                                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        Line Corporation and Transcontinental Gas Pipe Line Corporation                             and Transcontinental Gas Pipe Line Corporation                                               210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC 110                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                 Lease 81, VR 78 Lease G04421                                                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x       x




29;1630;1631;1632;1633;1634;1635;1636
                                947978      01/22/2013     Marketing - Transportation   Liquid Transpotation by and between Fieldwood Energy LLC and Transcontinental Gas Pipeline Fieldwood Energy LLC and Transcontinental Gas Pipeline Company,        Fieldwood Energy LLC   BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069, GA ERA HELICOPTERS INC., TAMPNET INC                                                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        Company, LLC (formerly Transcontinental Gas Pipe Line Corporation) and Transcontinental Gas LLC (formerly Transcontinental Gas Pipe Line Corporation) and                                210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC 110                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                        Pipeline Company, LLC (formerly Transcontinental Gas Pipe Line Corporation)                 Transcontinental Gas Pipeline Company, LLC (formerly Transcontinental                        Lease 81, VR 78 Lease G04421                                                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                    Gas
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x       x




              3192             948979       08/07/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC         Fieldwood Energy LLC and United Energy Trading, LLC               Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and United Energy Trading, LLC                                                                                                                                                                                                                                                                                                                                                                                                                                     x
       1449;1450;1451;1452     949980       11/01/2015     Marketing - Other            Provides for certain monitoring, maintenance and repais for the South Pass Dehydration Station Fieldwood Energy LLC and Venice Energy Services Company LLC       Fieldwood Energy LLC    SP 89 Lease G01618, WD 86 Lease G02934, WD 128 Lease G10883, WD       TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO LLC, SANARE ENERGY PARTNERS, LLC,     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        on behalf of Owners by and between Fieldwood Energy LLC and Venice Energy Services             (Targa Resources) and Venice Energy Services Company LLC (Targa                           104 Lease 841                                                         Texas Eastern Transmission / Spectra Energy
                                                                                        Company LLC (Targa Resources) and Venice Energy Services Company LLC (Targa                    Resources)                                                                                                                                                                                                                                                                                                                                                      x
                                                                                        Resources)

              1385             950981       08/13/1997     Marketing - Transportation   Venice Gatheing Firm Transport with Disount $.05, ST-148 by and between Fieldwood Energy    Fieldwood Energy LLC and Venice Gatheering System, L.L.C. and        Fieldwood Energy LLC    ST 148 Lease G01960                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        LLC and Venice Gatheering System, L.L.C. and Venice Gatheering System, L.L.C.               Venice Gatheering System, L.L.C.                                                                                                                                                                                                                                                                                                                                   x

                               951982       12/17/1997     Marketing - Transportation   Venice Gatheing Firm Transport with Disount $.05, ST-148 by and between Fieldwood Energy    Fieldwood Energy LLC and Venice Gatheering System, L.L.C. and        Fieldwood Energy LLC    ST 148 Lease G01960                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        LLC and Venice Gatheering System, L.L.C. and Venice Gatheering System, L.L.C.               Venice Gatheering System, L.L.C.                                                                                                                                                                                                                                                                                                                                   x
              1384
                               952983       10/01/2019     Marketing - Transportation   FT -2 Transport by and between Fieldwood Energy LLC and Venice Gathering and Venice         Fieldwood Energy LLC and Venice Gathering and Venice Gathering       Fieldwood Energy LLC    WD 79, WD 80 Lease G01874, ST 148 Lease G01960                        TAMPNET INC, VENICE GATHERING SYSTEMS                                             $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                        Gathering                                                                                                                                                                                                                                                                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x   x



              1252
              1386             953984       12/15/1997     Marketing - Transportation   Venice Gatheing Firm Transport with Disount $.05, ST-148 by and between Fieldwood Energy    Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice Fieldwood Energy LLC     ST 148 Lease G01960                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        LLC and Venice Gathering System, L.L.C. and Venice Gathering System, L.L.C.                 Gathering System, L.L.C.                                                                                                                                                                                                                                                                                                                                           x

              1389             954985       04/01/2003     Marketing - Gathering        GC 45, WD 41 by and between Fieldwood Energy LLC and Venice Gathering System, L.L.C.       Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice Fieldwood Energy LLC      WD 41 Lease G01073                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        and Venice Gathering System, L.L.C.                                                        Gathering System, L.L.C.                                                                                                                                                                                                                                                                                                                                            x
              1390             955986       11/01/2010     Marketing - Gathering        Venice Gathiering, Max Rate,WD 41 Effective date 11/1/2010 by and between Fieldwood Energy Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice Fieldwood Energy LLC      WD 41 Lease G01073                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        LLC and Venice Gathering System, L.L.C. and Venice Gathering System, L.L.C.                Gathering System, L.L.C.                                                                                                                                                                                                                                                                                                                                            x

              1387             956987       12/18/1997     Marketing - Transportation   Venice Gatheing Firm Transport with Disount $.05, WD 79 by and between Fieldwood Energy     Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice Fieldwood Energy LLC     WD 79, WD 80 Lease G01874                                             TAMPNET INC, VENICE GATHERING SYSTEMS                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        LLC and Venice Gathering System, L.L.C. and Venice Gathering System, L.L.C.                 Gathering System, L.L.C.                                                                                                                                                                                                                                                                                                                                               x

              1388             957988       01/01/2001     Marketing - Transportation   Venice Gatheing Firm transport Max rate WD 79 by and between Fieldwood Energy LLC and       Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice Fieldwood Energy LLC     WD 79, WD 80 Lease G01874                                             TAMPNET INC, VENICE GATHERING SYSTEMS                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        Venice Gathering System, L.L.C. and Venice Gathering System, L.L.C.                         Gathering System, L.L.C.                                                                                                                                                                                                                                                                                                                                               x

              3193             958989       03/31/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and W&T Offshore, Inc.                          Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and W&T Offshore, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                             x
              3194             959990       08/14/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Washington Gas Light Company                Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and Washington Gas Light Company                                                                                                                                                                                                                                                                                                                                                                                                                                   x
              1396             960991       09/10/1990     Marketing - Gathering        Gathering Agreement - Discount for BA 491 by and between Fieldwood Energy LLC and WFS       Fieldwood Energy LLC and WFS and WFS                                 Fieldwood Energy LLC    BA 491 Lease G06069                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        and WFS                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
              1663             961992       09/01/2009     Marketing - Terminalling     Terminalling Agreement by and between Fieldwood Energy LLC and WFS-Liquid Company and       Fieldwood Energy LLC and WFS-Liquid Company and WFS-Liquid           Fieldwood Energy LLC    SM 66 Lease G01198, SM 132 Lease G02282, ST 316 Lease G22762, SS                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        WFS-Liquid Company                                                                          Company                                                                                      145 Lease G34831, SM 76 Lease G01208                                                                                                                                                                                                                                  x           x
              1652             962993       09/01/2009     Marketing - Terminalling     Terminalling Agreement by and between Fieldwood Energy LLC and WFS-Liquid Company and       Fieldwood Energy LLC and WFS-Liquid Company and WFS-Liquid           Fieldwood Energy LLC    PL 10 Lease G02925, PL 13 Lease G03171, PL 10 Lease G02925, EI 158   WALTER OIL & GAS CORPORATION, MCMORAN OIL & GAS LLC, RIDGEWOOD ENERGY              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        WFS-Liquid Company                                                                          Company                                                                                      Lease G01220, EI 107 Lease G15241, EI 107 Lease G15241, SS 182 Lease CORPORATION
                                                                                                                                                                                                                                                                                 G03998, SS 259 Lease G05044, SS 33 Lease 336, SS 193 Lease G13917,                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                                 SM 76 Lease G01208
              1668             963994       02/01/2014     Marketing - Terminalling     Terminalling Agreement by and between Fieldwood Energy LLC and WFS-Liquid LLC and           Fieldwood Energy LLC and WFS-Liquid LLC and WFS-Liquid LLC           Fieldwood Energy LLC    EI 126 Lease 52, PL 10 Lease G02925, SS 214 Lease 828, SS 253 Lease                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        WFS-Liquid LLC                                                                                                                                                                           G01031, VR 313 Lease G01172, EI 158 Lease G01220, SS 233 Lease
                                                                                                                                                                                                                                                                                 G01528, VR 315 Lease G04215, ST 316 Lease G22762, VR 272 Lease                                                                                                                                                                                                        x       x   x
                                                                                                                                                                                                                                                                                 G23829, SS 91 Lease G02919, SS 354 Lease G15312
              3195             964995       03/26/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC Fieldwood Energy LLC and WGL Midstream, Inc.                              Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and WGL Midstream, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                            x
              3196             965996       02/01/2014     Marketing - Gas Sales        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC Fieldwood Energy LLC and Williams Energy Resources LLC                    Fieldwood Energy LLC    n.a.                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        and Williams Energy Resources LLC                                                                                                                                                                                                                                                                                                                                                                                                                                  x
              2144             966997       03/01/2003     Marketing - Processing       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and between Fieldwood Energy Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC    BA 491 Lease G06069                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                        LLC and Williams Field Services and Williams Field Services                            Services                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                         Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 24 of 115
2146   967998     04/01/2003   Marketing - Processing                       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and between Fieldwood Energy Fieldwood Energy LLC and Williams Field Services and Williams Field            Fieldwood Energy LLC                  BA 491 Lease G06069                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            LLC and Williams Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                                                                                                                                        x

2145   968999     12/01/2003   Marketing - Processing                       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and between Fieldwood Energy Fieldwood Energy LLC and Williams Field Services and Williams Field            Fieldwood Energy LLC                  BA 491 Lease G06069                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            LLC and Williams Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                                                                                                                                        x

       9691000    07/15/2004   Marketing - Processing                       POL 90%/10% by and between Fieldwood Energy LLC and Williams Field Services and Williams Fieldwood Energy LLC and Williams Field Services and Williams Field         Fieldwood Energy LLC                  ST 308 Lease G21685                                                                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Field Services                                                                           Services                                                                                                                                                                                                                                                                                                                                                                                         x
2120
       9701001    08/01/2009   Marketing - Processing                       POL 90%/10% by and between Fieldwood Energy LLC and Williams Field Services and Williams Fieldwood Energy LLC and Williams Field Services and Williams Field         Fieldwood Energy LLC                  ST 308 Lease G21685                                                                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Field Services                                                                           Services                                                                                                                                                                                                                                                                                                                                                                                         x
2121
       9711002    08/25/2009   Marketing - Processing                       POL 90%/10% by and between Fieldwood Energy LLC and Williams Field Services and Williams Fieldwood Energy LLC and Williams Field Services and Williams Field         Fieldwood Energy LLC                  ST 308 Lease G21685                                                                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Field Services                                                                           Services                                                                                                                                                                                                                                                                                                                                                                                         x
2122
       9721003    12/10/2013   Marketing - Processing                       POL 85% / 15% by and between Fieldwood Energy LLC and Williams Field Services and        Fieldwood Energy LLC and Williams Field Services and Williams Field         Fieldwood Energy LLC                  MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC                                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Williams Field Services                                                                  Services                                                                                                          992 Lease G24133, MC 993 Lease G24134                                                                                                                                                                                                                                          x
2150
       9731004    12/12/2013   Marketing - Processing                       POL 90%/10% by and between Fieldwood Energy LLC and Williams Field Services and Williams Fieldwood Energy LLC and Williams Field Services and Williams Field         Fieldwood Energy LLC                  St 308 Lease G21685                                                                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Field Services                                                                           Services                                                                                                                                                                                                                                                                                                                                                                                         x
2123
3254   9741005    12/10/2013   Marketing - Processing                       POL 85% / 15% by and between Fieldwood Energy LLC and Williams Field Services and        Fieldwood Energy LLC and Williams Field Services and Williams Field         Fieldwood Energy LLC                  MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Williams Field Services                                                                  Services                                                                                                          992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                                   x

3259   9751006    12/10/2013   Marketing - Processing                       POL 85% / 15% by and between Fieldwood Energy LLC and Williams Field Services and              Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Williams Field Services                                                                        Services                                                                                                    992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                                   x

2142   9761007    02/01/2004   Marketing - Processing                       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and between Fieldwood Energy Fieldwood Energy LLC and Williams Field Services and Williams Field            Fieldwood Energy LLC                  BA A105 Lease G01757                                                ERA HELICOPTERS INC., TAMPNET INC                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            LLC and Williams Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                                                                                                                                        x       x

2143   9771008    09/01/2004   Marketing - Processing                       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and between Fieldwood Energy Fieldwood Energy LLC and Williams Field Services and Williams Field            Fieldwood Energy LLC                  BA A105 Lease G01757                                                ERA HELICOPTERS INC., TAMPNET INC                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            LLC and Williams Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                                                                                                                                        x       x

2141   9781009    11/05/2004   Marketing - Processing                       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and between Fieldwood Energy Fieldwood Energy LLC and Williams Field Services and Williams Field            Fieldwood Energy LLC                  BA A105 Lease G01757                                                ERA HELICOPTERS INC., TAMPNET INC                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            LLC and Williams Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                                                                                                                                        x       x

2124   9791010    05/01/2020   Marketing - Processing                       POL-65% of GPM- Never less than10% or more than 20% by and between Fieldwood Energy            Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  GC 040 Lease G34536                                                 ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            LLC and Williams Field Services and Williams Field Services                                    Services                                                                                                                                                                                                                                                                                                                                                                                   x

2156   9801011    01/24/2001   Marketing - Processing                       80% / 20% PTR KEEP WHOLE by and between Fieldwood Energy LLC and Williams Field                Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  MP 259 Lease G07827                                                 MCMORAN OIL & GAS LLC                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Services and Williams Field Services                                                           Services                                                                                                                                                                                                                                                                                                                                                                               x
2157   9811012    01/01/2016   Marketing - Processing                       80% / 20% PTR KEEP WHOLE by and between Fieldwood Energy LLC and Williams Field                Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  MP 259 Lease G07827, VK 692/693 Lease G07898, VK 694 Lease G13055   MCMORAN OIL & GAS LLC                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Services and Williams Field Services                                                           Services                                                                                                                                                                                                                                                                                                                                                                               x
       9821013    08/01/2004   Marketing - Processing                       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and between Fieldwood Energy          Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  BA A133 Lease G02665                                                W & T ENERGY VI LLC                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            LLC and Williams Field Services and Williams Field Services                                    Services                                                                                                                                                                                                                                                                                                                                                                               x       x
2147
2133   9831014    08/01/2009   Marketing - Processing                       80%/20% POL with a minimum $.13 /MMBtu by and between Fieldwood Energy LLC and                 Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  BA A133 Lease G02665, MU A85 Lease G03061, MU A-111 Lease G03068,   W & T ENERGY VI LLC                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Williams Field Services and Williams Field Services                                            Services                                                                                                    BA A47 Lease G03940                                                                                                                                                                                                                                                        x       x

       9841015    12/01/2010   Marketing - Processing                       80%/20% POL with a minimum $.13 /MMBtu by and between Fieldwood Energy LLC and                 Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  BA A133 Lease G02665, MU A85 Lease G03061, MU A-111 Lease G03068,   W & T ENERGY VI LLC                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Williams Field Services and Williams Field Services                                            Services                                                                                                    BA A47 Lease G03940                                                                                                                                                                                                                                                        x       x
2137
       9851016    09/01/2009   Marketing - Processing                       If inlet volume is greater than 25,000; ((25,000 MMBTU * .03) + (Excess Daily Volume *         Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  MO 826 Lease G26176                                                 W & T OFFSHORE INC, W&T OFFSHORE INC                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            0.025))/Total Field Delivery Pt. Daily Volume by and between Fieldwood Energy LLC and          Services
                                                                            Williams Field Services and Williams Field Services                                                                                                                                                                                                                                                                                                                                                                                                                                   x
2155
2125   9861017    04/01/2015   Marketing - Processing                       GPM; < 1.8 = 82/18%, 1.8>3 = 85/15%, >3 = 88/12% by and between Fieldwood Energy LLC           Fieldwood Energy LLC and Williams Field Services and Williams Field   Fieldwood Energy LLC                  ST 311 Lease G31418, ST 320 Lease G24990                            WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            and Williams Field Services and Williams Field Services                                        Services                                                                                                                                                                                                                                                                                                                                                                               x

       9871018    10/15/2018   Assignment of Oil & Gas Leasehold Interest(s) Assingment and Bill of Sale dated 10/25/2018 but effective 10/15/2018 by and between          Fieldwood Energy LLC as Assignor and BP Exploration & Production as Fieldwood Energy LLC                    MC 562 Lease G19966                                                                                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                             Fieldwood Energy LLC as Assignor and BP Exploration & Production as Assignee                  Assignee                                                                                                                                                                                                                                                                                                                                                                                   x
2874
2697   9881019    11/02/2020   Letter Agreement - Other Land                Letter Agreement dated 11-20-2020 but acknowledged and agreed to 12-9-2020 by and betweenFieldwood Energy LLC, Arena Offshore, LP and Arena Energy, LLC              Fieldwood Energy LLC                  PL 25 Lease G14535                                                  ARENA OFFSHORE LP                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Fieldwood Energy LLC, Arena Offshore, LP and Arena Energy, LLC                                                                                                                                                                                                                                                                                                                                                                                                                        x

2955   9891020    01/28/2021   Settlement / Release / Relinquishment        Release and Settlement Agreement effective January 28, 2021 by and between Fieldwood   Fieldwood Energy LLC, Fieldwood SD Offshore LLC, Fieldwood Energy Fieldwood Energy LLC; Fieldwood EnergyVR 229 Lease G27070, SP 89 Lease G01618, SM 40 Lease G13607, SS 252 SANARE ENERGY PARTNERS, LLC                                                                          $0.00                             Assume and assign to Credit Bid Purchaser
                               Agreements                                   Energy LLC, Fieldwood SD Offshore LLC, Fieldwood Energy Offshore LLC and Sanare Energy Offshore LLC and Sanare Energy Partners LLC                       Offshore LLC; Fieldwood SD Offshore   Lease G01529, HIPS Lease ?, Venice Dehydration Station Lease ?, Grand
                                                                            Partners LLC                                                                                                                                             LLC                                   Chenier Separation Facility                                                                                                                                                                                                                                                                x


3134   9901021    11/01/2018   Letter Agreement - Other Land                Letter Agreement re Project Team Letter Agreement re Project Team by and between Fieldwood Fieldwood Energy LLC, Ridgewood Katmai, LLC and ILX Prospect              Fieldwood Energy LLC                  EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease G34880, ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Energy LLC, Ridgewood Katmai, LLC and ILX Prospect Katmai, LLC, effective November 1,      Katmai, LLC, effective November 1, 2018 covering Katmai                                                         GC 40 Lease G34536, GC 41 Lease G34537, GC 39A Lease G34966
                                                                            2018 covering Katmai                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x


 7     9911022    12/04/1958   Operating Agreement - Other                  OPERATING AGREEMENT BY AND BETWEEN THE TEXAS COMPANY AND PAN AMERICANFieldwood Energy LLC; Fieldwood Energy Offshore LLC                                             Fieldwood Energy LLC; Fieldwood EnergyWD 103 Lease 840                                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            PETROLEUM CORPORATION , AS AMENDED                                                                                                                                   Offshore LLC                                                                                                                                                                                                                                                                                                     x

10     9921023    07/25/1960   Operating Agreement - Other                  Operating Agreement, dated effective July 25,1960, as amended, between Second Mobil Oil     Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                      Fieldwood Energy LLC; Fieldwood EnergySS 169 Lease 820                                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Company, Inc., Gulf Oil 'Corporation, and Humble Oil & Refining Company, as amended, SS 169                                                                          Offshore LLC                                                                                                                                                                                                                                                                                                     x       x
                                                                            Field.
36     9931024    07/01/1974   Joint Operating Agreement                    OPERATING AGREEMENT DATED JULY 1, 1974, BY AND BETWEEN MOBIL OIL                            Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                      Fieldwood Energy LLC; Fieldwood EnergyHI A382 Lease G02757                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            CORPORATION, UNION OIL COMPANY OF CALIFORNIA, TEXAS GAS EXPLORATION                                                                                                  Offshore LLC
                                                                            CORPORATION, AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL LIFE                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                            INSURANCE COMPANY, AS AMENDED.

38     9941025    07/01/1974   Joint Operating Agreement                    OPERATING AGREEMENT DATED JULY 1, 1974, BY AND BETWEEN MOBIL OIL                               Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                   Fieldwood Energy LLC; Fieldwood EnergyHI A596 Lease G02722                                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            CORPORATION, UNION OIL COMPANY OF CALIFORNIA, TEXAS GAS EXPLORATION                                                                                                  Offshore LLC
                                                                            CORPORATION, AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL LIFE                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                            INSURANCE COMPANY, AS AMENDED.

66     9951026    11/11/1980   Joint Operating Agreement                    JOINT OPERATING AGREEMENT DATED NOVEMBER 11, 1980, BY AND BETWEEN                              Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                   Fieldwood Energy LLC; Fieldwood EnergyVR 78 Lease G04421                                                                                                                                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            ANADARKO PETROLEUM CORPORATION, AS OPERATOR, AND CNG PRODUCING                                                                                                       Offshore LLC
                                                                            COMPANY AND HUNT OIL COMPANY, AS NON-OPERATORS, COVERING VERMILION                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                            AREA, BLOCK 78, OCS-G 4421, OFFSHORE LOUISIANA.

67     9961027    04/01/1981   Unit Agreement and/or Unit Operating         Unit Operating Agreement; dated April 1,1981, by and between Conoco Inc., Atlantic Richfield   Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                   Fieldwood Energy LLC; Fieldwood EnergySS 206 Lease G01522, SS 207 Lease G01523                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                    Company, Getty Oil Company, Cities Service Company, Placid Oil Company, Hamilton Brother                                                                             Offshore LLC
                                                                            Oil Company, Mobil Oil Exploration and Producing S.E., Inc., Gulf Oil Corporation, Hunt Oil
                                                                            Company, Highland Resources, Inc., Hunt Industries and Prosper Energy Corporation,
                                                                            comprising all working interest owners in the Ship ShOperating Agreementl Blocks 206,                                                                                                                                                                                                                                                                                                                                                                                                 x       x
                                                                            207„OCS-G:i523:ahd OCS-G 1523, respectively.



2677   9971028    04/01/1981   Unit Agreement and/or Unit Operating         Unit Agreement for the C-6/JS Sand, effective April 1,1981, between. Arco Oil and                Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC; Fieldwood EnergySS 206 Lease G01522, SS 207 Lease G01523                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                    Gas,Company;,Getty Oil Company, Cities Service Company, Hamilton Brothers Oil Company,                                                                               Offshore LLC
                                                                            Mobil Oil. Exploration &>. Producing S.E. Inc., Gulf Oil Corporation, Hunt Oil Company, Highland
                                                                            Resources, Inc., Hunt; lndustries, and Prosper Energy Corporation.; Unit No. 891020231                                                                                                                                                                                                                                                                                                                                                                                                x       x



37     9981029    07/01/1974   Joint Operating Agreement                    OPERATING AGREEMENT DATED JULY 1, 1974, BY AND BETWEEN MOBIL OIL                               Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                   Fieldwood Energy LLC; Fieldwood EnergyHI A595 Lease G02721                                                APACHE DEEPWATER LLC, COX OPERATING, L.L.C., ENI Trading & Shipping Inc., NEXEN ENERGY   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            CORPORATION, UNION OIL COMPANY OF CALIFORNIA, TEXAS GAS EXPLORATION                                                                                                  Offshore LLC                                                                                              MARKETING U.S.A. INC., SANARE ENERGY PARTNERS, LLC, SHELL TRADING (US) COMPANY
                                                                            CORPORATION, AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL LIFE                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                            INSURANCE COMPANY, AS AMENDED.

29     9991030    08/01/1973   Joint Operating Agreement                    OPERATING AGREEMENT BY AND BETWEEN MOBIL OIL CORPORATION AND UNION OIL Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                                           Fieldwood Energy LLC; Fieldwood EnergyHI A573 Lease G02393, HI A572 Lease G02392                          ERA HELICOPTERS INC.                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            COMPANY OF CALIFORNIA ET AL                                                                                                                                          Offshore LLC                                                                                                                                                                                                                                                                                                     x

2917   10001031   08/19/2019   Termination / Ratification and Joinder of    Terminates Master Use Agreement and JEA by and between Fieldwood Energy LLC; Fieldwood Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf                Fieldwood Energy LLC; Fieldwood EnergyGI 46 Lease 132                                                     APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                              $0.00                             Assume and assign to Credit Bid Purchaser
                               Operating or Other Agreements                Energy Offshore LLC; GOM Shelf LLC Juneau Oil & Gas LLC                                LLC Juneau Oil & Gas LLC                                                      Offshore LLC; GOM Shelf LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x


2916   10011032   11/01/2019   Property Participation & Exchange Agreements Agree to prospect area; elects not to aquire GI 46 AMI; elects not to participate, etc. by and Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf   Fieldwood Energy LLC; Fieldwood EnergyGI 46 Lease 132                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            between Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf LLC Juneau Oil & LLC Juneau Oil & Gas LLC                                                Offshore LLC; GOM Shelf LLC                                                                                                                                                                                                                                                                                               x
                                                                            Gas LLC
172    10021033   07/01/1995   Joint Operating Agreement                    OFFSHORE OPERATING AGREEMENT EFFECTIVE JULY 1, 1995, BY AND BETWEEN                            Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tammany Oil Fieldwood Energy LLC; Fieldwood EnergyEI 107 Lease G15241, EI 108 Lease G03811, EI 118 Lease G15242                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            NORCEN EXPLORER, INC, OPERATOR, DALEN RESOURCES OIL & GAS CO AND GLOBAL and Gas                                                                                 Offshore LLC
                                                                            NATURAL RESOURCES CORPORATION OF NEVADA COVERING PORTIONS OF BLOCK
                                                                            117 AND 118, EUGENE ISLAND, AS AMENDED TO EXCLUDE JOINT DEVELOPMENT                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                            ACREAGE.


178    10031034   02/23/1996   Joint Development / Venture / Exploration    JOINT DEVELOPMENT AGREEMENT BY AND BETWEEN APACHE CORPORATION, W & T, Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tammany Oil Fieldwood Energy LLC; Fieldwood EnergyEI 107 Lease G15241, EI 108 Lease G03811, EI 117 Lease G34293, EI 118                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreements                                   DEVON, NCX                                                            and Gas                                                          Offshore LLC                          Lease G15242                                                                                                                                                                                                                                                                                             x

23     10041035   02/01/1971   Joint Operating Agreement                    Operating Agreement, dated February 1,1971, between Tenneco Oil Company and Texaco Inc. Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tana                    Fieldwood Energy LLC; Fieldwood EnergyEI 342 Lease G02319                                                 TANA EXPLORATION COMPANY LLC                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Amendment to Operating Agreement, dated effective May 1,1974, between Tenneco Oil       Exploration Company LLC                                                      Offshore LLC
                                                                            Company, Texaco Inc. and Tenneco Exploration 11, Ltd., whereby Tenneco Exploration II                                                                                                                                                                                                                                                                                                                                                                                                 x       x
                                                                            became a party to, and ratified, the operating agreement.

24     10051036   01/01/1972   Joint Operating Agreement                    OPERATING AGREEMENT BY AN D BETWEEN SIGNAL OIL AND GAS COMPANY AND THE Fieldwood Energy LLC; GOM Shelf LLC; TALOS ERT LLC; The                                       Fieldwood Energy LLC; GOM Shelf LLC SP 87 Lease G07799, SP 89 Lease G01618                                TALOS ERT LLC; TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO LLC, SANARE ENERGY            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            LOUISIANA LAND AND EXPLORATION COMPANY, ET AL.                         Louisiana Land Exploration Co LLC                                                                                                                                                                       PARTNERS, LLC, Texas Eastern Transmission / Spectra Energy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x


2815   10061037   12/20/2016   Preferential Rights Agreement                Preferential Right to Purchase Election Letter by and between Fieldwood Energy Offshore LLC Fieldwood Energy Offshore LLC and ANKOR E&P Holdings Corporation Fieldwood Energy Offshore LLC                 SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            and ANKOR E&P Holdings Corporation : ANKOR Waiver of Pref per GCER to Fieldwood
                                                                            Transaction                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x


2810   10071038   10/11/2017   Preferential Rights Agreement                Preferential Right to Purchase Election Letter by and between Fieldwood Energy Offshore LLC Fieldwood Energy Offshore LLC and ANKOR E&P Holdings Corporation Fieldwood Energy Offshore LLC                 SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            and ANKOR E&P Holdings Corporation : ANKOR Waiver of Pref per SCL to Fieldwood
                                                                            Transaction                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x


2822   10081039   11/04/2014   Farmout Agreement                            Farmout Proposal by and between Fieldwood Energy Offshore LLC and ANKOR Energy LLC; Fieldwood Energy Offshore LLC and ANKOR Energy LLC; STX Energy Fieldwood Energy Offshore LLC                           SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            STX Energy E&P Offshore Management, LLC; SCL Resources, LLC : Proposal Letter from          E&P Offshore Management, LLC; SCL Resources, LLC                                                                                                                                                                                                                                                                                                                                              x
                                                                            Fieldwood
2789   10091040   07/07/2015   Preferential Rights Agreement                Preferential Right to Purchase Election Letter by and between Fieldwood Energy Offshore LLC Fieldwood Energy Offshore LLC and Apache Shelf Exploration LLC Fieldwood Energy Offshore LLC                   GI 110 Lease G13943, GI 116 Lease G13944                            W & T OFFSHORE INC                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            and Apache Shelf Exploration LLC : Waiver of pref relevant to Black Elk's Interest                                                                                                                                                                                                                                                                                                                                                                                                        x

3153   10101041   07/01/2016   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy         Fieldwood Energy Offshore LLC and Enlink Gas Marketing, LP                Fieldwood Energy Offshore LLC         n.a.                                                                                                                                                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Offshore LLC and Enlink Gas Marketing, LP                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
2813   10111042   06/01/2017   Other Notices                                Notice of Default by and between Fieldwood Energy Offshore LLC and Knight Resources, LLC : Fieldwood Energy Offshore LLC and Knight Resources, LLC                   Fieldwood Energy Offshore LLC         SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                            Notice Default per 87 of JOA dated 07/15/2000 non payment JIBS                                                                                                                                                                                                                                                                                                                                                                                                                            x

       10121043   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SS 206 Lease G01522                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x       x
715
716    10131044   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SS 207 Lease G01523                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x       x

718    10141045   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SS 216 Lease G01524                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x

722    10151046   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SM 269 Lease G02311                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x

       10161047   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SM 281 Lease G02600                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x
726
       10171048   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SS 204 Lease G01520                                                 EPL OIL & GAS, LLC, KINETICA DEEPWATER EXPRESS, LLC                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x
712
       10181049   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SM 268 Lease G02310                                                 HELIS OIL & GAS CO, AMERICAN PANTHER, LLC, MP GULF OF MEXICO, LLC                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x
720
       10191050   01/01/2017   Withdrawal Agreement                         by and between Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate: Withdrawal           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate             Fieldwood Energy Offshore LLC         SM 280 Lease G14456                                                 MP GULF OF MEXICO, LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                            Letter Agreement dated 6-15-2017 but effective 1/1/2017                                                                                                                                                                                                                                                                                                                                                                                                                               x
725
       10201051   06/01/2014   Marketing - Separation & Stablization        LSSA putting all Blocks on one contract by and between Fieldwood Energy Offshore LLC and Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering              Fieldwood Energy Offshore LLC         GI 116 Lease G13944                                                 W & T OFFSHORE INC                                                                       $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                            Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                       Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                            L.L.C.                                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x   x



1753
       10211052   03/01/2014   Marketing - Separation & Stablization        LSSA putting all Blocks on one contract by and between Fieldwood Energy Offshore LLC and Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering              Fieldwood Energy Offshore LLC         GC 109 Lease G05900, GI 110 Lease G13943, GI 116 Lease G13944       WILD WELL CONTROL INC                                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                            Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                            L.L.C.                                                                                                                                                                                                                                                                                                                                                                       on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x   x



1745
       10221053   06/01/2014   Marketing - Separation & Stablization        LSSA putting all Blocks on one contract by and between Fieldwood Energy Offshore LLC and Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering              Fieldwood Energy Offshore LLC         GC 108 Lease G14668, GC 109 Lease G05900, GI 110 Lease G13943       WILD WELL CONTROL INC                                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                            Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                            L.L.C.                                                                                                                                                                                                                                                                                                                                                                       on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x   x



1749
                                                                                                                                                                           Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 25 of 115
   1755        10231054       01/01/2015      Marketing - Separation & Stablization        LSSA putting all Blocks on one contract by and between Fieldwood Energy Offshore LLC and Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering              Fieldwood Energy Offshore LLC   GC 108 Lease G14668, GC 109 Lease G05900, GC 200 Lease G12209, GC WILD WELL CONTROL INC                                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                           Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                              201 Lease G12210, GC 244 Lease G11043, GI 110 Lease G13943, GI 116                                                                                             Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                           L.L.C.                                                                                                                                                                                               Lease G13944, GI 116 Lease G13944                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




   1743        10241055       03/01/2014      Marketing - Separation & Stablization        LSSA putting all Block on one contract by and between Fieldwood Energy Offshore LLC and Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering               Fieldwood Energy Offshore LLC   GC 065 Lease G05889, GC 108 Lease G14668                            WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                           Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                  GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                           L.L.C.                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                    CHEVRON USA INC, W & T ENER                                                                                                                                                                             x




   1748        10251056       06/01/2014      Marketing - Separation & Stablization        LSSA putting all Blocks on one contract by and between Fieldwood Energy Offshore LLC and Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering              Fieldwood Energy Offshore LLC   GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                           Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                  GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                           L.L.C.                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                    CHEVRON USA INC, W & T ENER                                                                                                                                                                             x




   1754        10261057       01/01/2015      Marketing - Separation & Stablization        LSSA putting all Blocks on one contract by and between Fieldwood Energy Offshore LLC and Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering              Fieldwood Energy Offshore LLC   GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                           Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                  GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                           L.L.C.                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                    CHEVRON USA INC, W & T ENER                                                                                                                                                                             x




   2814        10271058       05/30/2017      Other Notices                                Notice of Default by and between Fieldwood Energy Offshore LLC and Rooster Oil & Gas, LLC : Fieldwood Energy Offshore LLC and Rooster Oil & Gas, LLC                 Fieldwood Energy Offshore LLC   SS 79 Lease G15277                                                  CALYPSO EXPLORATION LLC                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           Notice Default per 87 of JOA dated 07/15/2000 non payment JIBS                                                                                                                                                                                                                                                                                                                                                                                                                   x

   3032        10281059     Effective as of   Marketing - PHA                              Fieldwood Energy Offshore LLC and Wild Well Control, Inc. (WWCI") in their capacity as     Fieldwood Energy Offshore LLC and Wild Well Control, Inc. (WWCI") in Fieldwood Energy Offshore LLC        GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &        $0.00                              Assume and assign to Credit Bid Purchaser
                            1/14/2019                                                      co-owners of the Platform and Fieldwood, Talos Energy Offshore LLC("Talos") and Red Willow their capacity as co-owners of the Platform and Fieldwood, Talos Energy                                                                                                       GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                           Offshore, LLC ("Red Willow")                                                               Offshore LLC("Talos") and Red Willow Offshore, LLC ("Red Willow")                                                                                                             OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                    CHEVRON USA INC, W & T ENER                                                                                                                                                                             x




    194        10291060       05/01/1997      Joint Operating Agreement                    Amendment to Operating Agreement, dated effective May 1,1997, between GOM Shelf, LLC, andFieldwood Energy Offshore LLC; Fieldwood Energy Offshore LLC; GOM Fieldwood Energy Offshore LLC; GOM        BA A133 Lease G02665                                                W & T ENERGY VI LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           ChevronTexaco and Kerr-McGee Oil & Gas Corporation, amending Exhibit "A" to reflect a new Shelf; GOM Shelf LLC; W & T Energy VI LLC                        Shelf LLC
                                                                                           division of interest.                                                                                                                                                                                                                                                                                                                                                                                                                                                        x           x


    16         10301061       01/12/1965      Joint Operating Agreement                    Main Agreement, dated effective January 12,1965, between Cities Service Oil Company, Skelly Fieldwood Energy Offshore LLC; GOM Shelf LLC; W & T Energy VI LLC Fieldwood Energy Offshore LLC; GOM     BA A133 Lease G02665                                                W & T ENERGY VI LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           Oil Company, Sunray DX Oil Company and Tidewater Oil Company, governing operations on the                                                                     Shelf LLC
                                                                                           contract area. The Operating Agreement contained in Exhibit "C" of the Main Agreement was
                                                                                           superseded by the Joint Operating Agreement eff. 1/1/97                                                                                                                                                                                                                                                                                                                                                                                                                      x           x



   1282        10311062       04/01/2010      Marketing - Transportation                   It Gathering, dedication for GC 243 - Aspen, $.09 by and between Fieldwood Energy Offshore, Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering          Fieldwood Energy Offshore LLC   GC 243 Lease G20051                                                                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           LLC and Manta Ray Offshore Gathering Company and Manta Ray Offshore Gathering Company Company and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                                                                                           x

   1278        10321063       04/01/2010      Marketing - Transportation                   Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.12 by and between Fieldwood          Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering      Fieldwood Energy Offshore LLC   GC 244 Lease G11043, GC 200 Lease G12209, GI 116 Lease G13944, GI   RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC                                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                           Energy Offshore, LLC and Manta Ray Offshore Gathering Company and Manta Ray Offshore            Company and Manta Ray Offshore Gathering Company                                                     110 Lease G13943                                                                                                                                                Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                           Gathering Company                                                                                                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




   1346        10331064       10/01/2011      Marketing - Transportation                   Searobin West Pipeline - sandridge /Dynamic IT transport plus Discount letter for SMI 142 and Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC        SM 142 Lease G01216, SM 40 Lease G13607, SM 40 Lease G13607                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           SMI 40 by and between Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company
                                                                                           Sea Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                                                                                                                                       x


   1348        10341065       10/01/2011      Marketing - Transportation                   Searobin Pipeline - sandridge /Dynamic IT transport by and between Fieldwood Energy             Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC      EC 178 Lease G34229                                                                                                                                      $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                           Offshore, LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company                     Sea Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                                   x

   1351        10351066       10/01/2011      Marketing - Transportation                   SearobinWest Pipeline - sandridge /Dynamic IT Retrograde by and between Fieldwood Energy Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC             EC 178 Lease G34229                                                                                                                                      $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                           Offshore, LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company              Sea Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                                          x

   1375        10361067       08/01/2012      Marketing - Transportation                   Searobin West Discounted Trans =.1758 plus Discounted Gathering .0642 = total discounted      Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC        SM 39 Lease G16320                                                                                                                                       $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                           rate - $.24 - Discount only for SMI 39 & EI 337 by and between Fieldwood Energy Offshore, LLC Sea Robin Pipeline Company
                                                                                           and Sea Robin Pipeline Company and Sea Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                                                                                                        x


               10371068       08/01/2012      Marketing - Transportation                   Searobin West Discounted Trans =.1758 plus Discounted Gathering .0642 = total discounted      Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC        SM 39 Lease G16320                                                                                                                                       $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                           rate - $.24 - Discount only for SMI 39 & EI 337 by and between Fieldwood Energy Offshore, LLC Sea Robin Pipeline Company
                                                                                           and Sea Robin Pipeline Company and Sea Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                                                                                                        x
   1376
   1377        10381069       08/01/2012      Marketing - Transportation                   Searobin West Discounted Trans =.1758 plus Discounted Gathering .0642 = total discounted      Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC        SM 39 Lease G16320                                                                                                                                       $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                           rate - $.24 - Discount only for SMI 39 & EI 337 by and between Fieldwood Energy Offshore, LLC Sea Robin Pipeline Company
                                                                                           and Sea Robin Pipeline Company and Sea Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                                                                                                        x


   1350        10391070       10/01/2011      Marketing - Transportation                   Searobin West Pipeline - sandridge /Dynamic IT Retrograde by and between Fieldwood Energy Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC            SM 40 Lease G13607, SM 40 Lease G13607                              SANARE ENERGY PARTNERS, LLC                                                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           Offshore, LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company               Sea Robin Pipeline Company                                                                                                                                                                                                                                                                                                                                                             x

   1345        10401071   10/1/2011, disoucnt Marketing - Transportation                   Searobin WestIT PTR Contract for Discount SMI 142 and SMI 40 by and between Fieldwood           Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and Fieldwood Energy Offshore LLC      SM 40 Lease G13607, SM 40 Lease G13607                              SANARE ENERGY PARTNERS, LLC                                                           $0.00                             Assume and assign to Credit Bid Purchaser
                          letter 9/16/2011                                                 Energy Offshore, LLC and Sea Robin Pipeline Company and Sea Robin Pipeline Company              Sea Robin Pipeline Company
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x


   1286        10411072       07/21/2018      Marketing - Transportation                   Ticonderoga - GC 768 by and between Fieldwood Energy, LLC and Nautilus Pipeline Company Fieldwood Energy, LLC and Nautilus Pipeline Company and Nautilus             Fieldwood Energy LLC            GC 768 Lease G21817                                                 ANADARKO US OFFSHORE LLC                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           and Nautilus Pipeline Company                                                           Pipeline Company                                                                                                                                                                                                                                                                                                                                                                         x
   1285        10421073       10/30/2017      Marketing - Transportation                   EW 910 / ST 320 by and between Fieldwood Energy, LLC and Nautilus Pipeline Company and Fieldwood Energy, LLC and Nautilus Pipeline Company and Nautilus              Fieldwood Energy LLC            ST 320 Lease G24990                                                 W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           Nautilus Pipeline Company                                                               Pipeline Company                                                                                                                                                                                                                                                                                                                                                                     x
   3044        10431074       03/27/2017      Marketing - Connection Agreement             CONSENT TO ASSIGN BY FIELDWOOD TO OFFSHORE TIE IN AGREEMENT BY                          FIELDWOOD, AMBERJACK PIPELINE, EMPIRE DEEPWATER LLC                          Fieldwood Energy LLC            GI 116 Lease G13944                                                 W & T OFFSHORE INC                                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                           AMBERJACK PIPELINE AND EMPIRE DEEPWATER LLC AND ADDENDUM TO CONSENT TO                                                                                                                                                                                                                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                           ASSIGN                                                                                                                                                                                                                                                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




   3088        10441075       06/08/2017      Marketing - Lease of Platform Space          FIELDWOOD LEASES PLATFORM SPACE AT ST 292 from Manta Ray Offshore Gathering                     Fieldwood, Manta Ray Offshore Gathering Company, L.L.C.              Fieldwood Energy LLC            ST 295 Lease G05646                                                 APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                           Company, L. L. C.                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   ADD 8       10451076                       Non-Oilfield Services                        Amendment to Master Subscription Agreement effective Jan 1, 2016                                FILETRAIL INC                                                        Fieldwood Energy LLC            n.a.                                                                n.a.                                                                              $2,344.52                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8820    10461077                       Oilfield Services                            777817_PO Terms & Conditions dated effective 01/15/2019                                         FITZGERALD INSPECTION, INC.                                          Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8826    10471078                       Oilfield Services                            503898_Master_Service_Contract Effective_11-1-2013                                              FLUID CRANE & CONSTRUCTION                                           Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
               10481079                       Oilfield Services                            Fluids Consultant                                                                               FLUID TECHNOLOGY SERVICE INTERNATIONAL LLC                           Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8827
               10491080                       Oilfield Services                            530551_Master Services Agreement dated effective 08/13/2015                                     FMC TECHNOLOGIES INC                                                 Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8828
   3083        10501081       01/01/1994      Marketing - Connection Agreement             Tie in Agreement between ForceEnergy Gas Exploration, Inc. and Shell Oil Company                ForceEnergy Gas Exploration, Inc. and Shell Oil Company                                              SM132 Lease G02282, SM 149 Lease G02592                                                                                                                   $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x       x




    176        10511082       11/08/1995      Letter Agreement - Other Land                LETTER AGREEMENT BY AND BETWEEN FORCENERGY GAS EXPLORATION INC. AND                             FORCENERGY GAS EXPLORATION INC. AND ENERGY                                                           VR 380 Lease G02580                                                                                                                                      $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                           ENERGY INVESTMENTS INC.                                                                         INVESTMENTS INC.                                                                                                                                                                                                                                                                                                                                                             x
    181        10521083       04/17/1996      Joint Development / Venture / Exploration    Plan of Development by and between Shell Offshore Inc, BP Exploration and Oil, Inc and          FORCENERGY GAS EXPLORATION INC. AND ENERGY                           Fieldwood Energy LLC            GC 200 Lease G12209, GC 201 Lease G12210, GC 244 Lease G11043       RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC, WILD WELL CONTROL INC,          $0.00                              Assume and assign to Credit Bid Purchaser
                                              Agreements                                   marathon oil compnay dated effective 17 Apr 1996.                                               INVESTMENTS INC.; Plan of Development by and between Shell                                                                                                               CHEVRON USA INC, W & T ENERGY VI LLC, SHELL TRADING (US) COMPANY
                                                                                                                                                                                           Offshore Inc, BP Exploration and Oil, Inc and marathon oil compnay                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                           dated effective 17 Apr 1996.
1-G-12-8831    10531084                       Oilfield Services                            700468_Master Services Agreement dated effective 06/20/2019                                     FOREFRONT EMERGENCY MANAGEMENT LP                                    Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
               10541085       02/25/2004      Joint Operating Agreement                    Ratification and Amdt. Of Operating Agreement eff. 2-25-2004 b/b Forest Oil Corporation et al   Forest Oil Corporation et al                                         Fieldwood Energy Offshore LLC   WD 34 Lease G03414                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
    303
               10551086       07/20/2004      Other Handling / Stabilization Agreements    PHA eff. 7-20-2004 b/b Forest Oil Corporation, as operator and co-owner of the WD 34 A PF andForest Oil Corporation, as operator and co-owner of the WD 34 A PF andFieldwood Energy Offshore LLC     WD 34 Lease G03414                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           Red Willow Offshore, LLC, et al, as producers                                                Red Willow Offshore, LLC, et al, as producers                                                                                                                                                                                                                                                                                                                                   x
    318
   2860        10561087       04/05/1972      Farmout Agreement                            Farmout Agmt by and between Forest Oil Corporation, et al and Pelto Oil Company, et al          Forest Oil Corporation, et al and Pelto Oil Company, et al                                           SS 249 Lease G01030                                                 TALOS ERT LLC, W & T ENERGY VI LLC                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
    302        10571088       02/25/2004      Farmout Agreement                            Farmout Agmt eff. 2-25-2004 b/b Forest Oil Corporation, Texas Standard Oil Company, Noble Forest Oil Corporation, Texas Standard Oil Company, Noble Energy, Inc. Fieldwood Energy Offshore LLC       WD 34 Lease G03414                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           Energy, Inc. and Pioneer Natural Resources USA, Inc., as Farmors, and Houston Energy, L.P., and Pioneer Natural Resources USA, Inc., as Farmors, and Houston
                                                                                           as Farmee                                                                                   Energy, L.P., as Farmee                                                                                                                                                                                                                                                                                                                                                          x


1-G-12-8832    10581089                       Oilfield Services                            700602_Master Services Agreement dated effective 10/09/2014                                     FORUM US INC                                                         Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   2735        10591090       04/01/2006      Right of Way                                 Frances L. Welch Perry                                                                          Frances L. Welch Perry                                                                               WC 66                                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
   2733        10601091       04/01/2006      Right of Way                                 Frances L. Welch Perry ETAL                                                                     Frances L. Welch Perry ETAL                                                                          WC 66                                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
   ADD 4       10611092                       Non-Oilfield Services                        Janitorial Services Agreement / Master Services Contract effective 01/01/2014                   FRANCIS JANITORIAL SERVICES INC                                      Fieldwood Energy LLC            n.a.                                                                n.a.                                                                              $2,632.26                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8833    10621093                       Oilfield Services                            Drilling: Tubular Handling; Casing Running Service                                              FRANK'S INTERNATIONAL LLC                                            Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
    581        10631094       08/07/2014      Elections                                    MP 259 A-7 Recompletion Proposal Election: McMoRan elects not to participate in A-7 welll to Freeport-McMoRan Oil & Gas                                              Fieldwood Energy LLC            MP 259 Lease G07827                                                 MCMORAN OIL & GAS LLC                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           Tex W-5 Sand                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               10641095       11/05/2014      Other Misc.                                  MP 259 A-7 Recompletion Request for extneion of Timely Operations: Request timely operations Freeport-McMoRan Oil & Gas                                              Fieldwood Energy LLC            MP 259 Lease G07827                                                 MCMORAN OIL & GAS LLC                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           extension for propoed A-7 well                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    599
               10651096                       Oilfield Services                            700620_Joinder dated effective 11/15/2018                                                    FUGRO GEOSERVICES, INC                                                  Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
 1-G-12-8834
1-G-16-12178   10661097       6/30/2020       Other                                        Consulting Agreement                                                                            G. MATT MCCARROLL                                                    Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-16-12179   10671098       6/30/2020       Other                                        Separation and Release Agreement                                                                G. MATT MCCARROLL                                                    Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8837    10681099                       Oilfield Services                            777869_Master Services Agreement dated effective 12/05/2018                                     GAIA EARTH SCIENCES LIMITED                                          Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8839    10691100                       Oilfield Services                            777877_Master Services Agreement dated effective 02/11/2019                                     GATE                                                                 Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8840    10701101                       Oilfield Services                            700651_Master Services Agreement dated effective 07/01/2014                                     GAUGINGS UNLIMITED LLC                                               Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8842    10711102                       Oilfield Services                            Turbines / Compressor Equipment Purchases and Maintainence                                      GE OIL & GAS COMPRESSION SYSTEMS, LLC                                Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8843    10721103                       Oilfield Services                            557242_Master Services Agreement dated effective 11/01/2013                                     GE OIL & GAS LOGGING SERVICES INC                                    Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8844    10731104                       Oilfield Services                            555510_MSA dated effective 02/09/2015; Joinder effective 04/02/2019; Joinder effective          GE OIL & GAS PRESSURE CONTROL LP (Hydril)                            Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           05/14/2019                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
1-G-11-9370    10741105                       Non-Oilfield Services                                                                                                                        GEOCOMPUTING GROUP LLC                                               Fieldwood Energy LLC            n.a.                                                                n.a.                                                                            $137,685.20                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8847    10751106                       Oilfield Services                            Geological and Geophysical Integrated Modeling                                                  GEOLOGICAL & GEOPHYSICAL INTEGRATED MODELING                         Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8849    10761107                       Oilfield Services                            777549_Master Services Agreement dated effective 12/17/2017                                     GIR SOLUTIONS LLC                                                    Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-8850    10771108                       Oilfield Services                            Tank & Vessel Builder                                                                           GLOBAL VESSEL & TANK, LLC                                            Fieldwood Energy LLC            n.a.                                                                n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
    384        10781109       12/31/2007      Acquisition / PSA / Other Purchase or Sale   PURCHASE AND SALE AGREEMENT BY AND BETWEEN GOM SHELF LLC AND WILD WELLGOM SHELF LLC AND WILD WELL CONTROL INC.                                                       Fieldwood Energy LLC            GI 40 Lease 128, GI 41 Lease 129, GI 41 Lease 130, GI 47 Lease 133, GI 48 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                              Agreements                                   CONTROL INC.                                                                                                                                                                                         Lease 134, WD 69 Lease 181, WD 70 Lease 182                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x   x




    343        10791110       03/28/2005      Property Participation & Exchange Agreements PARTICIPATION AGREEMENT BY AND BETWEEN GOM SHELF LLC BY APACHE                                  GOM SHELF LLC BY APACHE CORPORATION AND RIDGEWOOD                    Fieldwood Energy LLC            WD 94 Lease 839, WD 95 Lease G01497, WD 96 Lease G01498                                                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           CORPORATION AND RIDGEWOOD ENERGY CORPORATION                                                    ENERGY CORPORATION                                                                                                                                                                                                                                                                                                                                                               x

   2912        10801111       12/19/2007      Letter Agreement - Other Land                Retention of 2007 AFEs rather than issue 2008 AFEs by and between GOM Shelf LLC Chevron         GOM Shelf LLC Chevron U.S.A. Inc.                                    GOM Shelf LLC                   GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 Lease 130, GI 47 APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           U.S.A. Inc.                                                                                                                                                                                          Lease 133, GI 46 Lease 132, GI 48 Lease 134, GI 52 Lease 177                                                                                                                                                                                                                x
   2923        10811112       07/18/2007      Water Bottom Contracts                       Renewal of term Contract No. 194 with State of LA by and between GOM Shelf LLC State of LA      GOM Shelf LLC State of LA State Land Office                          GOM Shelf LLC                   GI 43 Et al. Lease 175                                                    APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           State Land Office                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   2741        10821113       07/02/2012      Water Bottom Contracts                       Renewal of term Contract No. 194 with State of LA by and between GOM Shelf LLC State of LA      GOM Shelf LLC State of LA State Land Office                          GOM Shelf LLC                   AREA 5 GI 43 Lease 175                                              APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           State Land Office                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   2913        10831114       07/06/2017      Water Bottom Contracts                       Renewal of term Contract No. 194 with State of LA by and between GOM Shelf LLC State of LA      GOM Shelf LLC State of LA State Land Office                          GOM Shelf LLC                   GI 43 Et al. Lease 175                                              APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           State Land Office                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
    880        10841115       11/21/2019      Letter Agreement - Other Land                Letter Agreement SS 198 J-11 Well zone shift: Zone shift recommended and election fron HO to    GOM Shelf Offshore LLC and Talos Energy Offshore LLC                 GOM Shelf LLC                   SS 198 Lease 593                                                    RENAISSANCE OFFSHORE, LLC, TALOS PRODUCTION LLC                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                           HG sand by and between GOM Shelf Offshore LLC and Talos Energy Offshore LLC                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 26 of 115
1-G-12-8855   10851116                      Oilfield Services                            529966_Master Services Agreement dated effective 11/01/2013                                     GREENE'S ENERGY GROUP, LLC                                                Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-12-8856   10861117                      Oilfield Services                            Pressure Testing, Pipleine Flushes, Flowback Equipment, Tree, Valve and Wellhead Services       GREENES HOLDING CORPORATION                                               Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   707        10871118      11/21/2016      Well / Prospect Proposals                    by and between Fieldwood Energy Offshore LLC and GS E&R America Offshore, LLC: Offer to GS E&R America Offshore, LLC                                                      Fieldwood Energy Offshore LLC       GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         Purchase GS E &R America Offshore, LLC's Interest in GI 94, SS 79, VR 332 and WD 34                                                                                                                           Lease G03414                                                                                                                                                                                                                                                              x

   702        10881119      10/01/2016      Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy Offshore LLC and GS E&R America Offshore, LLC:                GS E&R America Offshore, LLC; Fieldwood Energy Offshore LLC;               Fieldwood Energy Offshore LLC       GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                        Bureau of Ocean Energy Management                                                                              Lease G03414                                                                                                                                                                                                                                                              x
1-G-12-8858   10891120                      Oilfield Services                            528563_Master_Service_Contract Effective_11-1-2013                                             GULF COAST MARINE FABRICATORS, INC                                         Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-12-8859   10901121                      Oilfield Services                            530974_Master Services Agreement dated effective 11/01/2013                                     GULF CRANE SERVICES, INC.                                                 Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-12-8860   10911122                      Oilfield Services                            500963_Master_Service_Contract Effective_7-1-2019                                               GULF ISLAND SERVICES, LLC                                                 Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-12-8862   10921123                      Oilfield Services                            700921_Rental Agreement dated effective 04/10/2015                                              GULF OFFSHORE RENTALS LLC                                                 Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    60        10931124      11/17/1978      Farmout Agreement                            Farmout Agreement dated November 17,1978 between Gulf Oil Corporation and Shell Oi!            Gulf Oil Corporation and Shell Oil Company                                 Fieldwood Energy Offshore LLC        SP 61 Lease G01609                                                                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                         Company covering the Northeast Quarter (NE/4) of that certain Oil and Gas Lease dated July                                                                                                                                                                                                                                                                                  Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                         1,1967 bearing Serial No. OCS-G 1609, South Pass Area Block 61.                                                                                                                                                                                                                                                                                                             on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




    73        10941125      04/28/1982      Letter Agreement - Other Land                Letter Agreement dated April 28,1982 between Gulf Oil Corporation and Shell Oil Company        Gulf Oil Corporation and Shell Oil Company                                 Fieldwood Energy Offshore LLC        SP 61 Lease G01609                                                                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                         evidencing an agreement for Gulf Oil Company to install a Drilling Platform in the Northeast                                                                                                                                                                                                                                                                                Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                         Quarter (NE/4) South Pass Area Block 61.                                                                                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   x




   2948       10951126      11/01/1972      Operating Agreement - Other                  b/b Gulf Oil Corporation, Mobil Oil Corporation, Pennzoil Offshore Gas Operators, Inc. , and   Gulf Oil Corporation, Mobil Oil Corporation, Pennzoil Offshore Gas                                             MP 138 G02191, MP 140 Lease G02193, MP 146 G02195, SP 49 Lease       JX NIPPON OIL EXPLORATION USA LTD                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                         Pennzoil Louisiana and Texas Offshore, Inc. , as amended                                       Operators, Inc. , and Pennzoil Louisiana and Texas Offshore, Inc. , as                                         G02177                                                                                                                                                                                                                                                                x
                                                                                                                                                                                        amended
   236        10961127      11/01/1980      Joint Operating Agreement                    Operating Agreement, Main Pass Area, Blocks 77 and 78, Gulf of Meidco, dated effective         Gulf Oil Corporation, Texoma Production Company, The Anschutz              Fieldwood Energy Offshore LLC       MP 77 Lease G04481                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                         November 1, 1980,between Gulf Oil Corporation, Texoma Production'Company, The Anschutz Corporation, NICOR Exploration
                                                                                         Corporation, NICOR Exploration                                                                 Company, and The Superior Oil Company
                                                                                         Company, and The Superior Oil Company, covering the federal Oil and Gas Lease OCS-G 4481,
                                                                                         Blocks 77>and78 Main Pass Area, Offshore Louisiana, a true copy of the original is recorded in                                                                                                                                                                                                                                                                                                                                                                                      x       x
                                                                                         C.O.B. 592, Folio 658,
                                                                                         Plaquemines Parish, Louisiana.



   541        10971128      01/31/2014      Construction Agreements                      Construction and Coordination Agreement by and among Gulf Star One, LLC, Noble Energy, Inc. Gulf Star One, LLC, Noble Energy, Inc. (Fieldwood is                  Fieldwood Energy LLC                        MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         (Fieldwood is successor-in-interest to Noble Energy, Inc.), Ecopetrol America Inc., Samson  successor-in-interest to Noble Energy, Inc.), Ecopetrol America Inc.,                                             993 Lease G24134
                                                                                         Offshore, LLC and Marathon Oil Company effective January 31, 2014.                          Samson Offshore, LLC and Marathon Oil Company effective January 31,                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                     2014.
   3033       10981129    Effective as of   Marketing - PHA                              Gulstar One LLC, Noble Energy, Inc., Ecopetrol America, Inc., Samson Offshore Mapleleaf, LLC Gulstar One LLC, Noble Energy, Inc., Ecopetrol America, Inc., Samson                                             MC 948 Lease G28030                                                  ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                  $0.00                             Assume and assign to Credit Bid Purchaser
                          7/1/2016                                                       and Maraton Oil Company. Noble, Ecopetrol, Samson and Marathon Oil Company                   Offshore Mapleleaf, LLC and Maraton Oil Company. Noble, Ecopetrol,                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                      Samson and Marathon Oil Company
   3034       10991130   Effective 8/4/2016 Marketing - PHA                              Gulstar One, Noble Energy, Inc, Ecopetrol America Inc., Samson Offshore Mapleleaf, Inc and   Gulstar One, Noble Energy, Inc, Ecopetrol America Inc., Samson                                                   MC 948 Lease G28030                                                  ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         Marathon Oil Company                                                                         Offshore Mapleleaf, Inc and Marathon Oil Company                                                                                                                                                                                                                                                                                                                                           x
              11001131      11/05/2013      Letter Agreement - Other Land                Vote to end Appraisal ops between the Gunflint Parnters                                      Gunflint Partners                                                            Fieldwood Energy LLC                MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                       993 Lease G24134                                                                                                                                                                                                                                                          x
    530
1-G-12-8866   11011132                      Oilfield Services                            536275_Master Services Agreement dated effective 03/10/2014                                     GYRODATA, INC                                                             Fieldwood Energy LLC                n.a.                                                              n.a.                                                                                   $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   485        11021133      07/09/2012      Joint Operating Agreement                    Offshore Operating Agreement (Ship ShOperating Agreementl 176 Prospect OCS-G 33646)            Hall-Houston Exploration IV, L.P, as Operator and GOM Offshore             Fieldwood Energy Offshore LLC       SS 176 Lease G33646                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                         Originally by and between Hall-Houston Exploration IV, L.P, as Operator and GOM Offshore       Exploration I, LLC and Apache Corporation as Non-Operators
                                                                                         Exploration I, LLC and Apache Corporation as Non-Operators                                                                                                                                                                                                                                                                                                                                                                                                                          x


   671        11031134      03/02/2016      Withdrawal Agreement                         by and between Fieldwood Energy LLC and Hall-Houston Exploration IV, L.P.: Hall Houston  Hall-Houston Exploration IV, L.P.                                                Fieldwood Energy LLC                 SS 176 Lease G33646                                                                                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                         withdrawal Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   3082       11041135      09/01/1988      Operating Agreement - Other                  Ownership and Operating Agreement BY Hall-Houston Offshore, Exxon Corporation, Ridgewood,Hall-Houston Offshore, Exxon Corporation, Ridgewood, et al, Amerada                                                  HI 176 Lease G27509                                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         et al and Amerada Hess Coropration                                                       Hess Coropration                                                                                                                                                                                                                                                                                                                                                                               x
1-G-12-8868   11051136                      Oilfield Services                            500672_Master Services Agreement dated effective 11/01/2013; Amendment dated effective   HALLIBURTON ENERGY SERVICES                                                      Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         07/06/2016                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
   179        11061137      03/07/1996      Joint Development / Venture / Exploration    Letter Agreement by and between Hardy Oil & Gas USA, Inc., British-Borneo Exploration by Hardy Oil & Gas USA, Inc., British-Borneo Exploration by Hardy Oil &                                                 GA 151 Lease G15740                                                  ENVEN ENERGY VENTURES LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                            Agreements                                   Hardy Oil & Gas USA, inc., British Borneo Exploration, Inc. and Zilkha Energy Company    Gas USA, inc., British Borneo Exploration, Inc. and Zilkha Energy                                                                                                                                                                                                                                                                                                                          x
                                                                                                                                                                                  Company
   2678       11071138      02/26/1996      Joint Development / Venture / Exploration    Hardy Oil & Gas USA, Inc., British-Borneo Exploration, Inc. and Zilkha Energy Company    Hardy Oil & Gas USA, Inc., British-Borneo Exploration, Inc. and Zilkha                                               GA 151 Lease G15740                                                  ENVEN ENERGY VENTURES LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                            Agreements                                                                                                                            Energy Company                                                                                                                                                                                                                                                                                                                                                                             x
1-G-12-8870   11081139                      Oilfield Services                            777856_Master Services Agreement dated effective 01/16/2019                              HARDY OILFIELD SERVICE LLC                                                       Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   3096       11091140      06/15/2012      Marketing - Connection Agreement             CONNECTION AGREEMENT BETWEEN HARVEST-MARKS PIPELINE, LLC AND APACHE                            HARVEST-MARKS PIPELINE, LLC AND APACHE CORPORATION FOR                                                         MP 140 Lease G02193                                                  JX NIPPON OIL EXPLORATION USA LTD                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                         CORPORATION FOR 10" CRUDE OIL LINE                                                             10" CRUDE OIL LINE                                                                                                                                                                                                                                                                                                                                                                   x

1-G-12-8871   11101141                      Oilfield Services                            501029_Master Services Agreement dated effective 12/01/2013                                     HB RENTALS LC                                                             Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
  ADD 9       11111142                      Non-Oilfield Services                        Annual contract and quarterly installment agreement                                             HCL MECHANICAL SERVICES. LLC                                              Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                            $2,559.04                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-11-9333   11121143       1/1/2019       Non-Oilfield Services                        Administrative Services Agreement                                                               HEALTH CARE SERVICE CORP                                                  Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   412         1144         03/30/2009      Property Participation & Exchange AgreementsParticipation Agreement dated March 30, 2009 between Helis Oil & Gas Company, L.L.C. , et al Helis Oil & Gas Company, L.L.C. , et al and Challenger Minerals Inc.          Fieldwood Energy SP LLC             SS 252 Lease G01529                                                  BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                        and Challenger Minerals Inc.                                                                                                                                                                                                                                                        HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x


   414         1145         03/30/2009      Operating Agreement - Other                  Memorandum of Offshore Operating Agreement and Financing Agreement dated March 30, 2009 Helis Oil & Gas Company, L.L.C. et al                                             Fieldwood Energy LLC; Fieldwood EnergySS 252 Lease G01529                                                BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                         between Helis Oil & Gas Company, L.L.C. et al                                                                                                                             SP LLC                                                                                                   HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x


   413         1146         03/30/2009      Joint Operating Agreement                    Offshore Operating Agreement dated March 30 2009 between Helis Oil & Gas Company, L.L.C., Helis Oil & Gas Company, L.L.C., Operator, and Houston Energy, LP, et Fieldwood Energy SP LLC                       SS 252 Lease G01529                                                  BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                         Operator, and Houston Energy, LP, et al, Non-operators; as Ratified and Amended by        al, Non-operators                                                                                                                                                                        HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                         Ratification And Amendment of Operating Agreement dated March 16, 2012                                                                                                                                                                                                                                                                                                                                                                                                                      x


   661        11131147      10/19/2015      Operating Agreement - Other                  by and between Fieldwood Energy LLC and Helis Oil and Gas Company L.L.C.: Contract             Helis Oil and Gas Company L.L.C.                                           Fieldwood Energy LLC                 HI 129 Lease G01848                                                 W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                         Operations Agreement #18 Helis well                                                                                                                                                                                                                                                EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x


1-G-12-8873   11141148                      Oilfield Services                            777516-Daywork Drilling Contract dated 7/17/2018                                                HELIX ENERGY SOLUTIONS GROUP INC                                          Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   2668       11151149      4/1/2013        Other Services Agreements                    Response Resources Agreement                                                                   Helix Energy Solutions Group, Inc.                                                                             Area wide                                                                                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                            12/10/2010                                                   Utilization Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
1-G-12-8874   11161150                      Oilfield Services                            557021-Daywork Drilling Contract dated 1-31-2012                                                HELMERICH & PAYNE INT'L DRILLING CO                                       Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-11-9371   11171151                      Non-Oilfield Services                        PCOOSA Usage (January and December 2020)                                                        HGC CONSULTING                                                            Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                           $16,500.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   122        11181152      08/15/1991      Operating Agreement - Other                  HI A442 Operating Agreement C-XX-XXXXXXX                                                        HI A442 OA C-XX-XXXXXXX                                                   Fieldwood Energy LLC                 HI A442 Lease G11383                                                                                                                                    $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
1-G-12-8876   11191153                      Oilfield Services                            531398_Master Services Agreement dated effective 12/09/2013                                     HOLE OPENER CORP                                                          Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-12-8877   11201154                      Oilfield Services                            Rigging Supplies                                                                                HOLLOWAY HOUSTON                                                          Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
   834        11211155      05/01/2019      Joint Operating Agreement                    Santiago / Santa Cruz Joint Operating Agreement dated effective May 1, 2019, by and between Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore                 Fieldwood Energy LLC                 MC 519 Lease G27278                                                 BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         Fieldwood, Red Willow and HEDV, which governs the operating rights interest on that certain oil                                                                                                                                                                                    WILLOW OFFSHORE LLC
                                                                                         and gas lease OCS-G 27278 (MC 519) as amended
                                                                                         (a) by that certain First Amendment to the Santiago / Santa Cruz JOperating Agreement made                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                         effective 31 May 2019 by and between Fieldwood, Red Willow and HEDV



   794        11221156      10/15/2018      Joint Operating Agreement                    Joint Operating Agreement by and among BP Exploration & Production Inc., Fieldwood Energy Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC Fieldwood Energy LLC                              MC 519 Lease G27278                                                 BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         LLC, Red Willow Offshore, LLC and Houston Energy Deepwater Ventures I, LLC made effective                                                                                                                                                                                          WILLOW OFFSHORE LLC
                                                                                         as of October 15, 2018 and as amended by
                                                                                         a) that First Amendment to the CPN Joint Operating Agreement made effective 31 May 2019.                                                                                                                                                                                                                                                                                                                                                                                                x



   824        11231157      03/12/2019      Letter Agreement - Operating Agreement       Letter Agreement by and between Fieldwood Energy LLC, Red Willow Offshore and HEDVI            Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC Fieldwood Energy LLC                         MC 519 Lease G27278                                                 BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         waiving certain requirements under the Operating Agreement for Project Team                                                                                                                                                                                                        WILLOW OFFSHORE LLC                                                                                                                                                                                  x

   838        11241158      06/10/2019      Joint Development / Venture / Exploration    Genovesa Development Plan by and between Fieldwood Energy LLC, Red Willow Offshore and Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC Fieldwood Energy LLC                                 MC 519 Lease G27278                                                 BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED          $0.00                             Assume and assign to Credit Bid Purchaser
                                            Agreements                                   HEDVI approving the development of the Genovesa Discovery on MC 519                                                                                                                                                                                                                WILLOW OFFSHORE LLC                                                                                                                                                                                  x

   914        11251159      05/01/2007      Joint Operating Agreement                    Joint Operating Agreement - Santiago Prospect, dated effective 1 May 2007 by and between        Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore; BP         Fieldwood Energy LLC                MC 519 Lease G27278, MC 563 Lease G21176                             BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED          $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         Noble Energy, Inc (as predecessor in interest to Fieldwood Energy LLC) as Operator and Red Exploration & Production Inc.; Kosmos Energy GOM Op; Ridgewood S                                                                                                                        WILLOW OFFSHORE LLC
                                                                                         Willow Offshore, LLC and HE&D Offshore, L.P. covering MC 519 and MC 563 and superseded Santa Cruz; ILX Prospect Santa Cruz
                                                                                         by that certain Unit Operating Agreement (Offshore Operating Agreement) dated dated effective
                                                                                         January 1, 2009, originally by and between Noble Energy, Inc. (as predecessor in interest of
                                                                                         Fieldwood), as Operator, and BP, Red Willow and HE&D Offshore, L.P. as Non-Operators, as
                                                                                         amended
                                                                                         (a)by that certain First Amendment of the Unit Operating Agreement and Establishment of Lease
                                                                                         Offshore Operating Agreements, dated effective as of October 10, 2014, by and among BP, Red
                                                                                         Willow, HEDV, Noble Energy, Inc. (as predecessor in interest of Fieldwood), Deep Gulf Energy III,
                                                                                         LLC, Ridgewood South Santa Cruz, LLC and ILX Prospect South Santa Cruz, LLC and
                                                                                         (b)by that certain Second Amendment of the Offshore Operating Agreement, dated effective as of
                                                                                         October 15,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x




   480        11261160      06/01/2012      Joint Operating Agreement                    Joint Operating Agreement made and entered into effective 1 jun 12, among Noble Energy, Inc. Houston Energy Deepwater Ventures V, LLC; Red Willow Offshore, LLC; Fieldwood Energy LLC                         MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343        HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         LLC, Red Willow Offshore, LLC, and Houston Energy Deepwater Ventures V, LLC                  W & T Energy VI, LLC                                                                                                                                                                  VI LLC                                                                                                                                                                                               x

   658        11271161      10/01/2015      Unit Agreement and/or Unit Operating         Unit Agreement (754316002) by and between the Big Bend Producers (Noble Energy Inc, W+T Houston Energy Deepwater Ventures V, LLC; Red Willow Offshore, LLC; Fieldwood Energy LLC                              MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343        HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY         $0.00                             Assume and assign to Credit Bid Purchaser
                                            Agreement                                    Energy VI, LLC, Red Willow Offshore, LLC and HEDV V, LLC) and the US Dept of Interior dated W & T Energy VI, LLC                                                                                                                                                                   VI LLC
                                                                                         29 Mar 16, but effective 1 Oct 15 and whose Exhibit A/B has been revised dated 18 Jan 19, but                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                         effecitve 26 OCt 18

   562         1162         05/16/2014      Termination / Ratification and Joinder of    Terminates Farmouts dated 05.01.13 and 06.01.13                                                Houston Energy, L.P.                                                       Fieldwood Energy SP LLC             SS 252 Lease G01529                                                  BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,            $0.00                          Assume and allocate pursuant to divisive mergers
                                            Operating or Other Agreements                                                                                                                                                                                                                                                                                                   HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x


   3136       11281163      02/22/2011      Marketing - PHA                              Production Handling Agreement for Monforte Exploration Operated SMI 48 Well No. E-2 at Hunt Humt Oil Company as Owner and Monforte Exploration LLC as Producer                                                SM 48 00786                                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                         Oil Owned and Operated SM 39 Facilities effective February 22, 2011 by and between Humt Oil and Amendment and Ratification eff. April 1, 2013 by and between
                                                                                         Company as Owner and Monforte Exploration LLC as Producer and Amendment and Ratification Dynamic Offshore Resources, LLC as owner and successor to Hunt Oil
                                                                                         eff. April 1, 2013 by and between Dynamic Offshore Resources, LLC as owner and successor to C
                                                                                         Hunt Oil Company and Apache Corporation as producer and successor to Monforte Exploration                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                         LLC



   2716       11291164      02/17/2010      Farmout Agreement                            Farmout Agmt b/b Hunt Oil Company (Farmor) and Castex Offshore Inc. and Walter Oil & Gas       Hunt Oil Company (Farmor) and Castex Offshore Inc. and Walter Oil &                                            HI 176 Lease G27509                                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         Corporation (Farmees); created HI 176 orri                                                     Gas Corporation (Farmees); created HI 176 orri                                                                                                                                                                                                                                                                                                                                           x
   285        11301165      02/24/2003      Operating Agreement - Other                  PA and Joint Operating Agreement dated 2/24/03 between Hunt Petroleum (AEC), Inc. and          Hunt Petroleum (AEC), Inc. and LLOG Exploraiton Offshore, Inc              Fieldwood Energy LLC                 SM 0040 Lease G13607, SM 0041 Lease G01192                          SANARE ENERGY PARTNERS, LLC                                                         $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                         LLOG Exploraiton Offshore, Inc                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   2755       11311166      06/01/2003      Joint Area Agreements                        Hunt Petroleum, Devon Energy, LLOG Exploration, as ratified by Apache Corp with letter dated   Hunt Petroleum, Devon Energy, LLOG Exploration, as ratified by Apache                                          SM 40 Lease G13607, SM 41 Lease G01192                               SANARE ENERGY PARTNERS, LLC                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         06-30-2003                                                                                     Corp with letter dated 06-30-2003                                                                                                                                                                                                                                                                                                                                                        x
   2754       11321167      07/01/2003      Lease of Platform Space                      Lease and Operations Agreement between Hunt Petroleum, LLOF and Apache                         Hunt Petroleum, LLOF and Apache                                                                                 SM 40 Lease G13607, SM 41 Lease G01192                              SANARE ENERGY PARTNERS, LLC                                                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   2756       11331168      06/01/2003      Joint Area Agreements                        Hunt Petroleum, LLOG Exploration, ratification with Apache Corp - letter dated 06-30-2003 -    Hunt Petroleum, LLOG Exploration, ratification with Apache Corp - letter                                       SM 40 Lease G13607, SM 41 Lease G01192                               SANARE ENERGY PARTNERS, LLC                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         Letter                                                                                         dated 06-30-2003                                                                                                                                                                                                                                                                                                                                                                         x
   2757       11341169      06/01/2003      Operating Agreement - Other                  Operating Agreement SM 40 W/2 and SM 41 E/2 by and between Hunt Petroleum, LLOG                Hunt Petroleum, LLOG Exploration,Inc and Devon Energy Production                                               SM 40 Lease G13607, SM 41 Lease G01192                               SANARE ENERGY PARTNERS, LLC                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                         Exploration,Inc and Devon Energy Production Company attached to the Joint Area Agreement       Company attached to the Joint Area Agreement                                                                                                                                                                                                                                                                                                                                             x

   2655        1170         07/02/2018      HWCG SUB LLC Organizational Docs.            Limited Liability Company                                                                      HWCG Sub LLC                                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   2656        1171         07/02/2018      HWCG SUB LLC Organizational Docs.            Organizational Consent                                                                         HWCG Sub LLC                                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   2657        1172         08/13/2018      HWCG SUB LLC Organizational Docs.            Assignment of Membership Interest                                                              HWCG Sub LLC                                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   2658        1173         08/13/2018      HWCG SUB LLC Organizational Docs.            Contribution Agreement                                                                         HWCG Sub LLC                                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
   2659        1174         08/13/2018      HWCG SUB LLC Organizational Docs.            Consent of Noble Energy, Inc.                                                                  HWCG Sub LLC                                                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-12-8882   11351175                      Oilfield Services                            700974_Master Services Agreement dated effective 04/16/2015                                     IDEAL ENERGY SOLUTIONS LLC                                                Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                                $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-11-9372   11361176                      Non-Oilfield Services                        Perpetual Software License Agreement                                                            IHS GLOBAL INC                                                            Fieldwood Energy LLC                 n.a.                                                                n.a.                                                                           $84,265.64                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 27 of 115
        755            11371177      04/01/2018    Unit Agreement and/or Unit Operating        GC 40 Unit Operating Agreement by and between Fieldwood Energy LLC, Ridgewood Katmai,        ILX Prospect Katmai, LLC; Ridgewood Katmai, LLC                        Fieldwood Energy LLC             EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease G34880, ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                   Agreement                                   LLC and ILX Prospect Katmai, LLC, effective April 1, 2018                                                                                                                                            GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease G34966, GC                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                    039 B Lease G36476
        798            11381178      11/01/2018    Joint Development / Venture / Exploration   Letter Agreement re Abbreviated Development PLan by and between Fieldwood Energy LLC,        ILX Prospect Katmai, LLC; Ridgewood Katmai, LLC                        Fieldwood Energy LLC             EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease G34880, ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                   Agreements                                  Ridgewood Katmai, LLC and ILX Prospect Katmai, LLC, effective November 1, 2018                                                                                                                       GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease G34966, GC                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                    039 B Lease G36476
        519            11391179      08/01/2013    Operating Agreement - Other                 Offshore Operating Agreement, effective as of August 1, 2013, between Noble Energy, Inc.      ILX; Ridgewood; W & T Energy Offshore                                 Fieldwood Energy LLC             MC 782 Lease G33757                                                RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               (Fieldwood is successor-in-interest to Noble Energy, Inc.) and Ridgewood Energy Corporation as
                                                                                               amended by that First Amendment dated 1 Aug 2016                                                                                                                                                                                                                                                                                                                                                                                                                     x


1-G-XX-XXXXXXX-12182   11401180   101/417/20182019 Other                                       Equipment Lease Agreement (Sales order # 303672 307392)                                      IMAGENET CONSULTING LLC                                                Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                $6,687.99                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-XX-XXXXXXX-12183   11411181   101/417/20182019 Other                                       Equipment Service Agreement (Sales order # 303672 307392)                                    IMAGENET CONSULTING LLC                                                Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                $6,687.99                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-XX-XXXXXXX-12180   11421182   110/174/20192018 Other                                       Equipment Lease Agreement (Sales order # 307392 303672)                                      IMAGENET CONSULTING LLC                                                Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                $6,687.99                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-XX-XXXXXXX-12181   11431183   110/174/20192018 Other                                       Equipment Service Agreement (Sales order # 307392 303672)                                    IMAGENET CONSULTING LLC                                                Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                $6,687.99                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                       11441184                    Oilfield Services                           Manage Design and Construction of Drill Site / Production Facilities in "Wetlands"           INDUSTRIAL & OILFIELD SERVICES, INC                                    Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8886
                       11451185                    Oilfield Services                           DOT Pipeline Training Provider                                                               INDUSTRIAL SOLUTIONS GROUP LLC                                         Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8887
                       11461186                    Oilfield Services                           Gas and Gas Cylinders, Welding Supply                                                        INDUSTRIAL WELDING SUPPLY CO OF HARVEY INC                             Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8888
                       11471187                    Oilfield Services                           Chemical Pump                                                                                INJECT-TECH & SUPPLY, LLC                                              Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8890
        167            11481188      11/30/1994    Joint Development / Venture / Exploration   Amendment to Joint Venture Development Agreement, dated November'30,1994, between            iNorcen Explorer,.'lnc., Texaco Exploration, and Production; Inc., Hunt Fieldwood Energy Offshore LLC   SS 206 Lease G01522, SS 207 Lease G01523                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                   Agreements                                  iNorcen Explorer,.'lnc., Texaco Exploration, and Production; Inc., Hunt Industries, The      Industries, The George.R..Brown Partnership, JOG Venture, Laniar Hunt
                                                                                               George.R..Brown Partnership, JOG Venture, Laniar Hunt Trust Estate, Mobil Oil Exploration    Trust Estate, Mobil Oil Exploration
                                                                                               &«Producing Southeast Inc., and Hunt Oil Company, covering all of Blocks 206 and 207 Ship                                                                                                                                                                                                                                                                                                                                                                        x           x
                                                                                               ShOperating Agreementl Area.



    1-G-12-8892        11491189                    Oilfield Services                           701010_Master Services Agreement dated effective 09/11/2015                                  INSULATION TECHNOLOGIES, INC                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8894        11501190                    Oilfield Services                           700603_Master Services Agreement dated effective 12/01/2013                                  INTERNATIONAL SNUBBING SERVICES LLC                                    Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                       11511191                    Oilfield Services                           777938_Master Services Agreement dated effective 09/11/2019                                  INTERWELL US LLC                                                       Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8897
    1-G-12-8899        11521192                    Oilfield Services                           701222_Master Services Agreement dated effective 10/03/2016                                  IPT GLOBAL LLC                                                         Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
       ADD 5           11531193                    Non-Oilfield Services                       Amendment to Recall Document Management Services Agreement Effective 10/26/2015              IRON MOUNTAIN                                                          Fieldwood Energy LLC             n.a.                                                                  n.a.                                                               $37,318.16                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8900        11541194                    Oilfield Services                           Surface BOP Rental Tools                                                                     IRONGATE RENTAL SERVICES LLC                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8901        11551195                    Oilfield Services                           701004_Master_Service_Contract Effective_1-1-2014                                            IRONGATE TUBULAR SERVICES, LLC                                         Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                       11561196                    Oilfield Services                           501047_MSA effective 11/01/2013; Amendment effective 09/03/2014; Amendment effective         ISLAND OPERATING COMPANY INC                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               01/31/2015                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-12-8903
    1-G-12-8904        11571197                    Oilfield Services                           SEMS Compliance Software                                                                     ISN SOFTWARE CORPORATION                                               Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8906        11581198                    Oilfield Services                           777643_Master Services Agreement dated effective 06/18/2019                                  ITT C'TREAT LLC                                                        Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                       11591199                    Oilfield Services                           700526_Master Services Agreement dated effective 01/27/2014                                  J & J MARINE PEST SOLUTIONS, LLC                                       Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8907
                       11601200                    Non-Oilfield Services                       Service agreement for 3343 CO RD 166 COM PR STATIC                                           JACKSON ELECTRIC COOP INC                                              Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                 $473.87                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
      ADD 10
    1-G-12-8911        11611201                    Oilfield Services                           777754_Master Services Agreement dated effective 09/25/2018                                  JAMES FISHER SUBSEA EXCAVATION INC                                     Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8912        11621202                    Oilfield Services                           510197_Master Services Agreement dated effective 11/01/2013                                  JANIC DIRECTIONAL SURVEY INC                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                       11631203                    Oilfield Services                           700823_Master Services Agreement dated effective 01/08/2015                                  JAVELER MARINE SERVICES, LLC                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8913
                       11641204                    Oilfield Services                           Tubular Supplier                                                                             JD RUSH CORPORATION                                                    Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8914
                       11651205                    Oilfield Services                           Utilities                                                                                    JEFFERSON DAVIS ELECTRIC COOPERATIVE INC                               Fieldwood Energy LLC             n.a.                                                                  n.a.                                                               $17,264.77                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
    1-G-12-8915
                       11661206                    Oilfield Services                           Choke Parts                                                                                  JIM CAMEL SALES                                                        Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8916
                       11671207      09/16/2015    Withdrawal Agreement                        by and between Fieldwood Energy LLC and JOC Venture: JOC Venture withdrawal                  JOC Venture                                                            Fieldwood Energy LLC             SS 207 Lease G01523                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x           x
        655
                       11681208      09/16/2015    Withdrawal Agreement                        by and between Fieldwood Energy LLC and JOC Venture: JOC Venture withdrawal                  JOC Venture                                                            Fieldwood Energy LLC             SS 216 Lease G01524                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
        656
                       11691209      09/16/2015    Withdrawal Agreement                        by and between Fieldwood Energy LLC and JOC Venture: JOC Venture withdrawal                  JOC Venture                                                            Fieldwood Energy LLC             SS 204 Lease G01520                                                   EPL OIL & GAS, LLC, KINETICA DEEPWATER EXPRESS, LLC                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
        654
                       11701210                    Oilfield Services                           777511_Master Services Agreement dated effective 06/25/2018                                  JOHN C HEALY JR CONSULTING LLC                                         Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8917
                       11711211                    Oilfield Services                           Onshore Surveys                                                                              JOHN CHANCE LAND SURVEYS INC                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8918
                       11721212                    Oilfield Services                           502327_PO Terms & Conditions dated effective 07/27/2015                                      JOHN W STONE OIL DISTRIBUTOR LLC                                       Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8920
                       11731213      06/01/1999    Operating Agreement - Other                 Joint Operating Agreement dated June 1, 1999 by and between JP Petroleum Company, Inc., as JP Petroleum Company, Inc., as Operator, and LLOG Exploration                                             VR 326 Lease G21096                                                   HELIS OIL & GAS COMPANY LLC                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               Operator, and LLOG Exploration Offshore, Inc. Et al as Non-Operators                       Offshore, Inc. Et al as Non-Operators                                                                                                                                                                                                                                                                                                                                 x
       3126
                       11741214                    Oilfield Services                           Pipeline Patrol Flights (PJ)                                                                 KENAN AVIATION, LLC                                                    Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
    1-G-12-8921
                       11751215      05/20/2003    Letter Agreement - Operating Agreement      Letter Agreement Pursuant to Operating and Processing Agreement dated 06/13/1996 by and      Kerr McGee Oil & Gas Corporation and Gryphon Exploration Company                                        SS 301 Lease G10794                                                                                                                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               between Kerr McGee Oil & Gas Corporation and Gryphon Exploration Company : Depth                                                                                                                                                                                                                                                                                                                                                                                     x
       2800                                                                                    Severance, Etc.
       2807            11761216      05/22/2003    Termination / Ratification and Joinder of   Ratification of Operating and Processing Agreement by and between Kerr McGee Oil & Gas       Kerr McGee Oil & Gas Corporation and Gryphon Exploration Company                                        SS 301 Lease G10794                                                                                                                           $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                   Operating or Other Agreements               Corporation and Gryphon Exploration Company : Ratifies Operating Agreement effective                                                                                                                                                                                                                                                                     Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                               04/01/1996                                                                                                                                                                                                                                                                                                                                               on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x   x




        133            11771217      07/01/1992    Operating Agreement - Other                 Operating Agreement 7-1-92 b/b Kerr-McGee and Samedan                                        Kerr-McGee and Samedan                                                 Fieldwood Energy LLC             SS 314 Lease G26074                                                   W&T OFFSHORE INC                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
       2872            11781218      09/05/2002    Farmout Agreement                           Farmout Agreement by and between Kerr-McGee Oil & Gas Corp. and LLOG Exploration             Kerr-McGee Oil & Gas Corp. and LLOG Exploration Offshore, Inc.                                          BS 27 Lease SL4574, BS 28 Lease SL1999, BS 29 Lease 20, BS 36 Lease                                                                          $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                               Offshore, Inc.                                                                                                                                                                                       SL1230, BS 37 Lease SL4409                                                                                                                         Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                       on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x   x




                       11791219      03/19/2003    Operating Agreement - Other                 by and between Kerr-McGee Oil & Gas Corp. and LLOG Exploration Offshore, Inc.                Kerr-McGee Oil & Gas Corp. and LLOG Exploration Offshore, Inc.                                          BS Lease 1999, BS Lease 20, BS Lease G01230, BS Lease 4409                                                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                       on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x   x



       2929
    1-G-12-8922        11801220                    Oilfield Services                           KILGORE AIRCRAFT LEASE AGREEMENT                                                             KILGORE MARINE SERVICES INC                                            Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
        110            11811221      11/01/1989    Operating Agreement - Other                 Ownership and Operating Agreement b/b Kilroy Company of TX, et al                            Kilroy Company of TX, et al                                            Fieldwood Energy LLC             HI 31 MF114921 Lease 114921, HI 31 MF106158 Lease 106158, HI 31                                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                    MF106159 Lease 106159                                                                                                                                                                                                                                           x
       3090            11821222      10/10/2018    Facilities & Tie-In Agreements              FACILIITIES, CONNECTION FOR GAS CONNECTION WITH KINETICA ENERGY EXPRESS, KINETICA ENERGY EXPRESS, LLC                                                               Fieldwood Energy LLC             SS 169 Lease 820, SS 182 Lease G03998, SS 193 Lease G13917            BOIS D'ARC EXPLORATION, LLC                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               LLC AND FIELDWOOD ENERGY LLC                                                                                                                                                                                                                                                                                                                                                                                                                                     x           x

    1-G-16-12192       11831223       1/1/2016     Other                                       SecurePlan Agreement (#10941)                                                                KNIGHT SECURITY SYSTEMS LLC                                            Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                 $697.17                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                       11841224                    Oilfield Services                           777949_Master Services Agreement dated effective 04/09/2019                                  KNIGHTEN INDUSTRIES                                                    Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8923
                       11851225                    Non-Oilfield Services                       Consulting Agreements                                                                        KPMG LLP                                                               Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-11-9374
                       11861226                    Other                                       HR and payroll system                                                                        Kronos                                                                 Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8924        11871227                    Oilfield Services                           PO Terms & Conditions entered into by and between Fieldwood Energy LLC and L&J               L&J TECHNOLOGIES D/B/A SHAND AND JURS                                  Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               Technologies                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       11881228                    Oilfield Services                           Cylinder Head Repairs, Replacement Parts, Maintenance Services                               LA ENERGY SERVICES OF IBERIA, LLC                                      Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8925
                       11891229                    Non-Oilfield Services                       Global Warehouse - Water Acct# 9182640924 & Acct# 0841689191                                 LAFAYETTE UTILITIES SYSTEM                                             Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                   $43.32                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
      ADD 11
                       11901230                    Non-Oilfield Services                       Perpetual software license agreement                                                         LANDMARK GRAPHICS CORP                                                 Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-11-9375
                       11911231                    Oilfield Services                           777602_Master Services Agreement dated effective 01/01/2014                                  LAREDO OFFSHORE SERVICES, INC                                          Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8926
    1-G-12-8927        11921232                    Oilfield Services                           777602_Master Services Agreement dated effective 01/01/2014                                  LAREDO OFFSHORE SERVICES, INC                                          Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
    1-G-12-8928        11931233                    Oilfield Services                           777711_Master Services Agreement dated effective 07/18/2018                                  LARRY DOIRON, LLC                                                      Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-11-9376        11941234                    Non-Oilfield Services                       Perpetual software license agreement                                                         LARSON SOFTWARE TECHNOLOGY, INC                                        Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-11-9377        11951235                    Non-Oilfield Services                                                                                                                    LEASEQUERY, LLC                                                        Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
        491            11961236      10/03/2012    Letter Agreement - Other Land               Letter Agreement between Statoil USA E+P Inc and Marathon Oil Company dated 3 October        Letter Agreement between Statoil USA E+P Inc and Marathon Oil          Fieldwood Energy LLC             MC 992 S/2 Lease G24133                                               ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               2012                                                                                         Company dated 3 October 2012                                                                                                                                                                                                                                                                                                                                            x
        498            11971237      01/01/2013    Letter Agreement - Other Land               Letter Agreement between Western Geco by Samson Offshore, LLC dated 17 December 2014         Letter Agreement between Western Geco by Samson Offshore, LLC          Fieldwood Energy LLC             GC 679 Lease G21811, GC 768 Lease G21817                              ANADARKO US OFFSHORE LLC                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               covering blocks GC 679 and GC768                                                             dated 17 December 2014 covering blocks GC 679 and GC768                                                                                                                                                                                                                                                                                                                 x
                       11981238                    Non-Oilfield Services                       Data subscription agreement                                                                  LEXCO DATA SYSTEMS, LP                                                 Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-11-9378
    1-G-12-8930        11991239                    Oilfield Services                           512590_Master Services Agreement dated effective 11/01/2013                                  LINEAR CONTROLS INC                                                    Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
       2700            12001240      01/15/2001    Operating Agreement - Other                 Operating Agreement b/b LLOG and Century                                                     LLOG and Century                                                                                        BS 44 Lease 3770, BS 45 Lease 15683                                                                                                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
       2703            12011241      03/27/2003    Operating Agreement - Other                 Operating Agreement b/b LLOG and Century                                                     LLOG and Century                                                                                        BS 45 Lease 15683, BS 52/53 Lease 17675                               UPSTREAM EXPLORATION LLC                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                       12021242      11/01/2010    Pipeline Use / Tie-In / Modification Agreements Pipeline Use Agreement b/b LLOG and XTO                                                  LLOG and XTO                                                                                            MP 112 Lease G09707                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
       2712
       2855            12031243      10/09/2013    Unit Agreement and/or Unit Operating        Unit Agreement by and between LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Offshore, LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Offshore, L.L.C.;                                        BS 25 Lease 19718, BS 25 Lease G31442                                 TANA EXPLORATION COMPANY LLC                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                   Agreement                                   L.L.C.; Sandridge Energy Offshore, LLC and Sandridge Energy Offshore, LLC; LLOG Bluewater Sandridge Energy Offshore, LLC and Sandridge Energy Offshore, LLC;
                                                                                               Holdings, L.L.C.; LLOG Exploration Company, L.L.C.; LA State Mineral Board : Federal/State LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Company, L.L.C.                                                                                                                                                                                                                                                                                                         x
                                                                                               Unit

                       12041244      05/20/2003    Unit Agreement and/or Unit Operating        Order No. 1245-B Unit Textularia W Zone Reservoir A BS 53 Field by and between LLOG          LLOG Exploration Company, L.L.C. and Office of Conservation State of                                    BS Lease 15683                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                   Agreement                                   Exploration Company, L.L.C. and Office of Conservation State of LA                           LA                                                                                                                                                                                                                                                                                                                                                                      x
       2897
       2853            12051245      03/01/2009    Property Participation & Exchange Agreements Participation Agreement by and between LLOG Exploration Offshore, Inc.; LLOG Exploration    LLOG Exploration Offshore, Inc.; LLOG Exploration Company, L.L.C. and                                   BS 25 Lease 19718, BS 25 Lease G31442                                 TANA EXPLORATION COMPANY LLC                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                Company, L.L.C. and XTO Offshore Inc. :                                                     XTO Offshore Inc.                                                                                                                                                                                                                                                                                                                                                       x
                       12061246                    Non-Oilfield Services                        Perpetual Software License Agreement                                                        LMK RESOURCES INC                                                     Fieldwood Energy LLC              n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-11-9379
                       12071247                    Oilfield Services                           777800_PO Terms & Conditions dated effective 08/14/2018                                      LOADMASTER INDUSTRIES                                                  Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8934
                       12081248                    Non-Oilfield Services                                                                                                                    LOGIX FIBER NETWORKS                                                   Fieldwood Energy LLC             n.a.                                                                  n.a.                                                              $158,435.97                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
     1-G-11-9380
 1-G-11-929411-9381    12091249      5/12/2020     Non-Oilfield Services                       IT Services Agreement; Addendum                                                              LONG VIEW SYSTEMS CORP                                                 Fieldwood Energy LLC             n.a.                                                                  n.a.                                                              $843,446.15                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
 1-G-11-938111-9294    12101250      5/12/2020     Non-Oilfield Services                       IT Services Agreement; Addendum                                                              LONG VIEW SYSTEMS CORP                                                 Fieldwood Energy LLC             n.a.                                                                  n.a.                                                              $843,446.15                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                       12111251                    Oilfield Services                           Labor & Parts                                                                                LOUISIANA MACHINERY COMPANY LLC                                        Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8937
                       12121252      11/04/2003    Government Orders                           Louisiana Office of Conservation;Order No. 255-R, 10,200' RA SUA                             Louisiana Office of Conservation                                                                        BS Lease 1999, BS Lease 20, BS Lease G01230, BS Lease 4409                                                                                    $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                       on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x   x



       2932
    1-G-12-8938        12131253                    Oilfield Services                           503189_Master Services Agreement dated effective 11/01/2013                                  LOUISIANA SAFETY SYSTEMS INC                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
       2762            12141254      12/16/2020    Indemnity and Release Agreement             Offshore Facilities Boarding, Release and Idmenification Agreement for SS 91 A &B platforms by Louisiana State University and Fieldwood Energy LLC extended         Fieldwood Energy LLC             SS 91 Lease G02919                                                                                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                               and between Louisiana State University and Fieldwood Energy LLC extended 12-16-2020            12-16-2020 through 12-15-2021                                                                                                                                                                                                                                                                                                                                     x
                                                                                               through 12-15-2021
                       12151255                    Oilfield Services                           533957_Master Services Agreement dated effective 03/11/2014                                    LQT INDUSTRIES, LLC                                                  Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8939
                       12161256                    Oilfield Services                           507057_Rental Agreement dated effective 03/12/2014                                           LSE CRANE AND TRANSPORTATION                                           Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    1-G-12-8940
    1-G-12-8944        12171257                    Oilfield Services                           701037_Master_Service_Contract Effective_12-14-2015                                          M&R MANAGEMENT, LLC                                                    Fieldwood Energy LLC             n.a.                                                                  n.a.                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 28 of 115
    1-G-12-8945        12181258                Oilfield Services                            531437_Master Services Agreement dated effective 11/01/2013                                 M.R. HARLAN, INC.                                                    Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-12-8947        12191259                Oilfield Services                            Subsea Tree Hydraulic Oil (Shelf - HI A573 Only)                                            MACDERMID OFFSHORE SOLUTIONS                                         Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-16-12205        1260      10/21/2019   Equipment Lease                              125 Generator, Serial No. 1003815-08                                                        MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1261      10/21/2019   Equipment Lease                              150 Generator, Serial No. 1006511/03                                                        MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
    1-G-16-12205        1262      10/21/2019   Equipment Lease                              300 Generator, Serial No. 1000010                                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1263      10/21/2019   Equipment Lease                              300 Generator, Serial No. 5263/19                                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1264      10/21/2019   Equipment Lease                              300 Generator, Serial No. 5263/23                                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1265      10/21/2019   Equipment Lease                              500 Generator, Serial No. 1004626-002                                                       MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1266      10/21/2019   Equipment Lease                              500 Generator, Serial No. 1009733-01                                                        MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1267      10/21/2019   Equipment Lease                              60 Generator, Serial No. 1013275-04                                                         MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1268      10/21/2019   Equipment Lease                              Compressor, Serial No. 271420                                                               MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
1-G-XX-XXXXXXX-12205   12201269   10/21/2019   OtherEquipment Lease                         Master Lease AgreementCompressor, Serial No. 361534                                         MACQUARIE CORPORATE & AND ASSET DUNDING FUNDING, INC                 Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                        .                                                                                                                                                                                                                                                                                                                                                                      x
    1-G-16-12205        1270      10/21/2019   Equipment Lease                              Compressor, Serial No. 7B1282                                                               MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1271      10/21/2019   Equipment Lease                              Compressor, Serial No. F04564                                                               MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1272      10/21/2019   Equipment Lease                              Compressor, Serial No. F11695                                                               MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1273      10/21/2019   Equipment Lease                              Compressor, Serial No. F12162                                                               MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1274      10/21/2019   Equipment Lease                              Compressor, Serial No. F-13008                                                              MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1275      10/21/2019   Equipment Lease                              Compressor, Serial No. F-13806                                                              MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1276      10/21/2019   Equipment Lease                              Compressor, Serial No. F-14881                                                              MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1277      10/21/2019   Equipment Lease                              Compressor, Serial No. F151                                                                 MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1278      10/21/2019   Equipment Lease                              Compressor, Serial No. F-25819                                                              MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205       12211279   10/21/2019   OtherEquipment Lease                         Equipment ScheduleCompressor, Serial No. 1 pursuant to Master Lease Agreement dtd 10/21/19MACQUARIE CORPORATE & AND ASSET DUNDING FUNDING, INC                   Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                            L-81582                                                                                   .                                                                                                                                                                                                                                                                                                                                                                        x
    1-G-16-12205        1280      10/21/2019   Equipment Lease                              Fuel Tank, Serial No. 10101669158                                                         MACQUARIE CORPORATE AND ASSET FUNDING, INC.                            Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
    1-G-16-12205        1281      10/21/2019   Equipment Lease                              Fuel Tank, Serial No. 51415                                                                 MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1282      10/21/2019   Equipment Lease                              Fuel Tank, Serial No. 51456                                                                 MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-16-12205        1283      10/21/2019   Equipment Lease                              Fuel Tank, Serial No. C852006                                                               MACQUARIE CORPORATE AND ASSET FUNDING, INC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
    1-G-12-8951        12221284                Oilfield Services                            509878_Master Services Agreement dated effective 11/01/2013                                 MAGNOLIA TORQUE & TESTING INC                                        Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
        325            12231285   09/01/2004   Joint Operating Agreement                    Operating Agreement eff. 9-1-04                                                             Magnum Hunter                                                        Fieldwood Energy Offshore LLC   ST 242 Lease G23933                                             MAGNUM HUNTER PRODUCTION INC                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
        380            12241286   11/07/2007   Farmout Agreement                            FARMOUT AGREEMENT BY AND BETWEEN MAGNUM HUNTER PRODUCTION, INC. AND MAGNUM HUNTER PRODUCTION, INC. AND APACHE                                                    Fieldwood Energy LLC            ST 287 Lease G24987                                             RIDGEWOOD ENERGY CORPORATION                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                            APACHE CORPORATION                                                  CORPORATION                                                                                                                                                                                                                                                                                                                                                                                    x
        234            12251287   12/01/1999   Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN FORCENERGY INC. AND MAKO   Mako Offshore Exploration Inc.; Pruet Offshore Company                                       Fieldwood Energy LLC            VR 381 Lease G16314                                             MAKO OFFSHORE EXPLORATION INC, PRUET Offshore Company                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            OFFSHORE EXPLORATION, INC., ET AL.                                                                                                                                                                                                                                                                                                                                                                                                                             x

    1-G-12-8954        12261288                Oilfield Services                            Derrick Barge Work                                                                          MANSON GULF                                                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
       3061            12271289   10/01/1999   Marketing - Connection Agreement             AGREEMENT TO TIE IN AND FOR OPERATION AND CONSTRUCTION BETWEEN MANTA MANTA RAY OFFSHORE GATHERING COMPANY, L.L.C. AND                                                                            GI 110 Lease G13943, GI 111 G35611, GI 116 Lease G13944         W & T OFFSHORE INC                                                              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                            RAY OFFSHORE GATHERING COMPANY, L.L.C. AND ANADARKO PETROLEUM        ANADARKO PETROLEUM CORPORATION, OCEAN ENERGY INC.,                                                                                                                                                                                                                                Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                            CORPORATION, OCEAN ENERGY INC., AND SHELL OFFSHORE INC.              AND SHELL OFFSHORE INC.                                                                                                                                                                                                                                                           on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




       3040            12281290   10/01/1999   Marketing - Connection Agreement             Manta Ray Offshore Gathering Company, L.L.C. and Anadarko Petroleum Corporation, Ocean      Manta Ray Offshore Gathering Company, L.L.C. and Anadarko                                            GI 110 Lease G13943, GI 111 G35611, GI 116 Lease G13944         W & T OFFSHORE INC                                                              $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                            Energy Inc., Shell Offshore Inc.                                                            Petroleum Corporation, Ocean Energy Inc., Shell Offshore Inc.                                                                                                                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                   on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




                       12291291   06/08/2017   Other Assignment / Bill of Sale (or          by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering, L.L.C.: Manta Ray Manta Ray Offshore Gathering Company, L.L.C.; Manta Ray Offshore         Fieldwood Energy LLC            ST 295 Lease G05646                                             APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Conveyance, Notice of Exercise) & Related    sells to Fieldood pursuant to reverse of gas flow in ST 295 block to direct flow of gas to ST 292 Gathering, L.L.C.                                                                                                                                                                                                                                                                                                                                            x
        734                                    Consents                                     Platform
                       12301292   06/08/2017   Interconnection and Measurement Agreement    by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering, L.L.C.: Fieldwood Manta Ray Offshore Gathering, L.L.C.                                     Fieldwood Energy LLC            ST 295 Lease G05646                                             APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            desires to connect with Mata Ray's ST 292 platform and piping, etc.                                                                                                                                                                                                                                                                                                                                                                                            x
        735
       3223            12311293   04/01/2011   Marketing - Separation & Stablization    Liquids Separation Agreement betweeen Noble Energy, Inc and Manta Ray Offsoure Gathering Manta Ray Offsoure Gathering Company, L.L.C.                                                                GC 768 Lease G21817                                             ANADARKO US OFFSHORE LLC                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                        Company, L.L.c.                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
       3128            12321294   01/01/2012   Lease Rental and Minimum Royalty Payment Lease Rental and Minimum Royalty Payment Agreement by and between Marathon Oil Cmpany, Marathon Oil Cmpany, Samson Offshore, LLC, BHP Billiton Petroluem                                             MC 992 N/2 Lease G24133                                         ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                               Agreement                                Samson Offshore, LLC, BHP Billiton Petroluem (Deepwater) Inc and Noble Energy, Inc dated 9 (Deepwater) Inc and Noble Energy, Inc dated 9 March 2012, but effective
                                                                                        March 2012, but effective 1 Jan 12                                                         1 Jan 12                                                                                                                                                                                                                                                                                                                                                                    x


        116            12331295   10/01/1990   Unit Agreement and/or Unit Operating         UA and Unit Operating Agreement dated 10/1/90 between Marathon Oil Co and Phillips          Marathon Oil Co and Phillips Petroleum etal                          Fieldwood Energy LLC            WD 0057 Lease G01449                                                                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                               Agreement                                    Petroleum etal                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        1234      04/01/2018   Acquisition / PSA / Other Purchase or Sale   Purchase and Sale agreement by and between Fieldwood Energy LLC and Marathon Oil            Marathon Oil Company                                                 Fieldwood Energy LLC            MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                             $0.00                             Assume and assign to Credit Bid Purchaser
                                               Agreements                                   Company dated 20 June 2018 and effective 1 April 2018                                                                                                                                            993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405                                                                                                                                                                                                        x
        754
                        1235      11/01/2011   Property Participation & Exchange AgreementsLike Kind Exchange and Participating Agreement between Marathon Oil Company and Statoil      Marathon Oil Company and Statoil USA E&P Inc dated and effective 1   Fieldwood Energy LLC            MC 993 S/2 Lease G24134                                                                                                                         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                           USA E&P Inc dated and effective 1 Nov 2011                                                   Nov 2011                                                                                                                                                                                                                                                                                                                                                               x
        459
                       12361296   06/11/2012   Joint Operating Agreement                    Area of Mutual Interest Agreement and Joint Operating Agreement made and entered into       Marathon Oil Company, Statoil USA E&P Inc and Woodside Energy                                        MC 992 S/2 Lease G24133                                         ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                            between Marathon Oil Company, Statoil USA E&P Inc and Woodside Energy (USA) Inc dated       (USA) Inc dated and effective 11 June 2012 (including JOA to be
                                                                                            and effective 11 June 2012 (including JOA to be identical to JOA for MC 993 S/2)            identical to JOA for MC 993 S/2)                                                                                                                                                                                                                                                                                                                                       x
       3129
                       12371297   04/01/1981   Operating Agreement - Other                  b/b Marathon, Amerada Hess, LL&E and Texas Eastern Coproation                               Marathon, Amerada Hess, LL&E and Texas Eastern Coproation                                            HI A-550 Lease G04081                                           TAMPNET INC                                                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
       2696
                       12381298   05/01/2008   Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN MARINER ENERGY, INC. AND                           MARINER ENERGY, INC. AND APACHE CORPORATION                          Fieldwood Energy LLC            ST 49 Lease G24956                                                                                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            APACHE CORPORATION                                                                                                                                                                                                                                                                                                                                                                                                                                             x
        389
                       12391299   01/01/2005   Operating Agreement - Other                  Operating Agreement 1-1-05 by an between Maritech and Arena                                 Maritech and Arena                                                   Fieldwood Energy LLC            EC 328 Lease G10638                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
        337
                       12401300   08/01/1987   Operating Agreement - Other                  OA by and between Mark Producing, Inc. as Operator and EP Operating Company and             Mark Producing, Inc. as Operator and EP Operating Company and                                        EC 332 Lease G09478                                             CAIRN ENERGY USA INC, CONTINENTAL LAND & FUR CO INC                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Non-Operartor                                                                               Non-Operartor                                                                                                                                                                                                                                                                                                                                                                  x
       3203
                       12411301                Oilfield Services                            556438_Master Services Agreement dated effective 06/20/2018                                 MARLIN OILFIELD DIVERS INC.                                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                             $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-12-8955
    1-G-11-9296        12421302   11/13/2018   Non-Oilfield Services                        Consulting Agreement - Katmai Development                                                   MARS OFFSHORE TECHNOLOGY INC                                         Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                       12431303                Oilfield Services                            533060_Master Services Agreement dated effective 12/03/2013; Amendment dated effective      MARTIN HOLDINGS, LLC                                                 Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                            01/28/2019                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
    1-G-12-8957
                       12441304                Oilfield Services                            777710_Master Services Agreement dated effective 07/17/2018                                 MASTER FLO VALVE (USA) INC.                                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-12-8958
                       12451305                Oilfield Services                            700795_Rental Agreement dated effective 10/22/2014                                          MAVERICK ENERGY SOLUTIONS, LLC                                       Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-12-8962
                       12461306                Oilfield Services                            Inspection and Service                                                                      MAXIM SILENCERS INC                                                  Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-12-8963
                       12471307   07/01/1978   Operating Agreement - Other                  b/b McMoRan and Transco et al                                                               McMoRan and Transco et al                                                                            HI A447 Lease G02360                                                                                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
       2954
                       12481308   11/28/1979   Operating Agreement - Other                  McMoRan et al                                                                               McMoRan et al                                                                                        HI A-446 Lease G02359                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x   x
       2693
                       12491309                Oilfield Services                            556487_Master Services Agreement dated effective 11/01/2013                                 MECHANICAL & PERFORMANCE ANALYSIS                                    Fieldwood Energy LLC            n.a.                                                            n.a.                                                                             $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-12-8966
    1-G-12-8967        12501310                Oilfield Services                            777724_Master_Service_Contract Effective_6-6-2018                                           MELANCON'S WELDING & REPAIR, LLC                                     Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                       12511311   11/01/2005   Joint Development / Venture / Exploration    JOINT DEVELOPMENT AGREEMENT BY AND BETWEEN MERIT ENERGY COMPANY AND                         MERIT ENERGY COMPANY AND STONE ENERGY CORPORATION Fieldwood Energy LLC; GOM Shelf LLC SS 198 Lease 593, SS 198 Lease G12355                                          RENAISSANCE OFFSHORE, LLC, TALOS PRODUCTION LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Agreements                                   STONE ENERGY CORPORATION ET AL                                                              ET AL                                                                                                                                                                                                                                                                                                                                                              x
        351
                       12521312   07/01/1975   Joint Operating Agreement                    Operating Agreement eff. 7/1/75 by and between Mesa Petroleum as Operator and American      Mesa Petroleum as Operator and American Natural Gas Production Co, Fieldwood Energy LLC PL 13 Lease G03171                                                           ANKOR ENERGY LLC, ENVEN ENERGY VENTURES, LLC                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Natural Gas Production Co, et al                                                            et al                                                                                                                                                                                                                                                                                                                                                              x
        43
                       12531313                Oilfield Services                            Mud, Completion Brine, Cleanout Tools, Solids Handling Equipment                            M-I SWACO                                                          Fieldwood Energy LLC n.a.                                                                         n.a.                                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-12-8968
                       12541314                Non-Oilfield Services                        Software Licensing Agreement                                                                MICROSOFT LICENSING, GP                                              Fieldwood Energy LLC            n.a.                                                            n.a.                                                                          $293.97                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-11-9382
                       12551315                Oilfield Services                            Blast Media                                                                                 MINERAL TECH LLC                                                     Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-12-8969
                       12561316   11/07/2005   Unit Agreement and/or Unit Operating         Amendment to Unit Agreement, Viosca Knoll Block 252 Unit, Contract No. 754394013, dated     Minerals Management Service                                                                          VK 251 Lease G10930, VK 340 Lease G10933                        Williams Field Services                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Agreement                                    November 7, 2005 (effective November 1, 2005) as approved by the Minerals Management
                                                                                            Service by letter dated January 10,2007, but made effective November 8, 2006, replacing
                                                                                            Exhibits "A", "B" and "C" and Article 13.1 in its entirety (reduction of Unit Area)                                                                                                                                                                                                                                                                                                                                                                            x       x   x


        354
                       12571317   07/01/1974   Joint Operating Agreement                    Operating Agreement originally by and between Mobil Oil Corporation, Union Oil Company of   Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 160 Lease G02647                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Califomia and Amoco Production Company, as amended                                          Production Company, as amended                                                                                                                                                                                                                                                                                                                                                 x
        39c
                       12581318   07/01/1974   Joint Operating Agreement                    Operating Agreement originally by and between Mobil Oil Corporation, Union Oil Company of   Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 161 Lease G02648                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Califomia and Amoco Production Company, as amended                                          Production Company, as amended                                                                                                                                                                                                                                                                                                                                                 x
        39d
                       12591319   07/01/1974   Joint Operating Agreement                    Operating Agreement originally by and between Mobil Oil Corporation, Union Oil Company of   Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 158 Lease G02645                                             APACHE DEEPWATER LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Califomia and Amoco Production Company, as amended                                          Production Company, as amended                                                                                                                                                                                                                                                                                                                                                 x
        39a
                       12601320   07/01/1974   Joint Operating Agreement                    Operating Agreement originally by and between Mobil Oil Corporation, Union Oil Company of   Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 159 Lease G02646                                             APACHE DEEPWATER LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            Califomia and Amoco Production Company, as amended                                          Production Company, as amended                                                                                                                                                                                                                                                                                                                                                 x
        39b
                       12611321   01/01/1988   Marketing - Connection Agreement             OFFSHORE TIE-IN AGREEMENT EWING BANK 826 PIPELINE SYSTEM TIE-IN TO SHELL                    MOBILE EXPLORATION & PRODUCING U.S. INC., KERR-MCGEE                                                 EW 826 Lease G05800                                             APACHE DEEPWATER LLC, WALTER OIL & GAS CORPORATION, W & T OFFSHORE INC          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            PIPE LINE COROPRATION'S COUGAR PIPELINE BETWEEN MOBILE EXPLORATION &                        PIPELINE CORP., AND SOHIO PIPELINE
                                                                                            PRODUCING U.S. INC., KERR-MCGEE PIPELINE CORP., AND SOHIO PIPELINE (document                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                            just shows 1988)
       3101
       3202             1322      05/27/1968   Operating Agreement - Other                  OA by and between Mobill Oil Corporation and Union Oil Company of California                Mobill Oil Corporation and Union Oil Company of California                                           BA A102 Lease G01754                                                                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                       12621323                Oilfield Services                            700363_Master Services Agreement dated effective 02/06/2014                                 MODERN AMERICAN RECYCLING SERVICES INC                               Fieldwood Energy LLC            n.a.                                                            n.a.                                                                             $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
    1-G-12-8971
    1-G-12-8972        12631324                Oilfield Services                            777951_Master Services Agreement dated effective 03/29/2019                                 MONCLA WORKOVER & DRILLING OPERATIONS, LLC.                          Fieldwood Energy LLC            n.a.                                                            n.a.                                                                             $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
        918            12641325   12/31/2013   Property Participation & Exchange AgreementsFirst Amendment to the Participation Agreement OCS-G0786, South Marsh Island Area, Block 48 Monforte Exploration L.L.C.                                           Fieldwood Energy LLC            SM 48 Lease 786                                                                                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                           Offshore Federal Waters                                                                                                                                                                                                                                                                                                                                 Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                   on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




        634            12651326   05/14/2015   Property Participation & Exchange Agreements by and between Fieldwood Energy LLC and Monforte Exploration L.L.C.: Second Amendment to Monforte Exploration L.L.C.                                             Fieldwood Energy LLC            SM 48 Lease 786                                                                                                                                 $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                            the Participation Agreement OCS-G0786, South Marsh Island Area, Block 48 Offshore Federal                                                                                                                                                                                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                            Waters                                                                                                                                                                                                                                                                                                                                                 on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




                       12661327   09/13/2016   Other Misc.                                  by and between Fieldwood Energy LLC and Monforte Exploration L.L.C.: Fieldwood agrees to Monforte Exploration L.L.C.                                             Fieldwood Energy LLC            SS 271 Lease G01038                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                            pay Monforte's insurance charges                                                                                                                                                                                                                                                                                                                                                                                                                               x
        701
                       12671328   12/12/2019   Acquisition / PSA / Other Purchase or Sale   by and between Fieldwood Energy LLC and Monforte Exploration L.L.C.: SS 274 A Platform to EIMonforte Exploration L.L.C.                                          Fieldwood Energy LLC            SS 274 Lease G01039                                             ERA HELICOPTERS INC.                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                               Agreements                                   259 A Platform                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
        884
                       12681329   12/12/2019   Pipeline Purchase Agreement                  Terms and condition of sale of pipeline and associated equipment                            Monforte Exploration L.L.C.                                                                          SS 274 Lease G01039                                             ERA HELICOPTERS INC.                                                             $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
       3056
    1-G-12-8973        12691330                Oilfield Services                            515485_Master Services Agreement dated effective 11/01/2013                                 MONTCO OFFSHORE INC                                                  Fieldwood Energy LLC            n.a.                                                            n.a.                                                                             $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                       12701331                Oilfield Services                            558865_Master Services Agreement dated effective 12/03/2013                                 MONTCO OILFIELD CONTRACTORS LLC                                      Fieldwood Energy LLC            n.a.                                                            n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
    1-G-12-8974
        678            12711332   05/19/2016   Letter Agreement - Other Land                Letter Agreement governing the Transition of Operatorship from Murphy Exploration and       MURPHY EXPLORATION AND PRODUCITON COMPANY - USA                      Fieldwood Energy LLC            MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343   HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                            Produciton Company - USA to Noble Energy, Inc dated 19 May 2016                                                                                                                                                                                                  VI LLC                                                                                                                                                                                            x

        641             1272      07/02/2015   Assignment of Oil & Gas Leasehold Interest(s) By and between Walter Oil & Gas Corporation, Castex Offshore, Inc., Fieldwood Energy LLC    Murphy Exploration and Production Company - USA, Eni Petroleum US Fieldwood Energy LLC              ST 311 Lease G31418                                             WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                             and Apache Shelf Exploration LLC as "Seller" and Discovery Producer Services LLC as "Buyer" LLC and Marubeni OIl and Gas (USA) Inc, Noble Energy Inc, W+T
                                                                                                                                                                                         Energy VI, LLC, Red Willow Offshore, LLC, HEDV V, LLC, ILX Prospect                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                         Dantzler, LLC and Ridgewood Dantzler
    1-G-11-9332        12731333   1/10/2020    Non-Oilfield Services                         Consulting Agreement                                                                        N DARLENE WALKER & ASSOCIATES                                       Fieldwood Energy LLC            n.a.                                                            n.a.                                                                         $8,750.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                 Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 29 of 115
1-G-11-9335   12741334   1/10/2020    Non-Oilfield Services                       Consulting Agreement                                                                             N DARLENE WALKER & ASSOCIATES                                          Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                           $8,750.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8978   12751335                Oilfield Services                           Daywork Drilling Contract dated 3-11-2014                                                        NABORS OFFSHORE CORPORATION                                            Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
              12761336                Oilfield Services                           528377_Master Services Agreement dated effective 11/01/2013; Amendment dated effective           NALCO COMPANY                                                          Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  02/01/2020                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-12-8979
1-G-12-8980   12771337                Oilfield Services                           556324_Master Services Agreement dated effective 11/01/2013                                      NATIONAL OILWELL VARCO, LP                                             Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
              12781338                Oilfield Services                           777952_Master Services Agreement dated effective 05/30/2019                                      NATIONAL RESPONSE CORPORATION                                          Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8981
              12791339                Oilfield Services                           701142_Master Services Agreement dated effective 11/14/2016                                      NEO PRODUCTS                                                           Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8982
              12801340                Non-Oilfield Services                       Perpetual Software License Agreement                                                             NEURALOG LP                                                            Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-11-9383
              12811341                Oilfield Services                           546928_Master Services Agreement dated effective 01/01/2014                                      NEW TECH GLOBAL VENTURES LLC                                           Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                               $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8983
              12821342   02/28/2007   Farmout Agreement                           FO eff. 2/28/07 by and between Newfield and Apache                                               Newfield and Apache                                                    Fieldwood Energy LLC             EI 346 Lease G14482                                                  BRISTOW US LLC                                                                    $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
   372
              12831343   06/01/2004   Operating Agreement - Other                  Operating Agreement eff. 6-1-04 by and between Newfield Exploration Co & Triumph Energy         Newfield Exploration Co & Triumph Energy LLC                           Fieldwood Energy LLC             WD 133 Lease G01106                                                                                                                                    $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                   LLC                                                                                                                                                                                                                                                                                                                                                                                                                        x
   316
              12841344   05/02/2012   Confidentiality Agreements / AMI and Related Letter, dated May 2, 2012 between Newfield Exploration Company and Chevron U.S.A. Inc.,         Newfield Exploration Company and Chevron U.S.A. Inc.                   Fieldwood Energy Offshore LLC    VK 251 Lease G10930, VK 340 Lease G10933                             Williams Field Services                                                           $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                      Consents                                     being a waiver of confidentiality provision grant by Chevron in favor of Newfield;                                                                                                                                                                                                                                                                                                                                         x       x   x
   476
   311        12851345   04/19/2004   Farmout Agreement                           Farmout Agreement by and between Newfield Exploration Company and Westport Resources             Newfield Exploration Company and Westport Resources Company, as        Fieldwood Energy Offshore LLC    WC 72 Lease G23735                                                                                                                                     $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Company, as Owners of WC 73, and Dominion Exploration & Production, Inc. and Spinnaker           Owners of WC 73, and Dominion Exploration & Production, Inc. and
                                                                                  Exploration Company, LLC as Owners of WC 72                                                      Spinnaker Exploration Company, LLC as Owners of WC 72                                                                                                                                                                                                                                                                      x


              12861346   11/18/2004   Letter Agreement - Other Land               Letter Agreement, dated November 18; 2004, between Chevron U.S.A. Inc. and Newfield         Newfield Exploration Company, Chevron U.S.A. Inc., Noble Energy, Inc. Fieldwood Energy Offshore LLC          VK 251 Lease G10930, VK 340 Lease G10933                             Williams Field Services                                                            $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Exploration Company, amendihg'the;terms of Letter Agreement•,dated October f4, 2004, between
                                                                                  Chevron U.S.A. Inc. and
                                                                                  Noble Energy, Inc. concerning Production Handling Agreement Terms, Viosca knoll.251 "A"'                                                                                                                                                                                                                                                                                                                                    x       x   x
                                                                                  Platform, Cadillac Prospect and any Other Future Non-unit Production:


   334
              12871347                Oilfield Services                           Wireline Tools and Parts                                                                         NEWLIN RENTAL-REPAIR & SUPPLIES INC                                    Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8984
              12881348                Oilfield Services                           501111_Master Services Agreement dated effective 11/01/2013                                      NEWMAN CRANE SERVICE INC                                               Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8985
              12891349                Oilfield Services                           Gas and Gas Cylinders, Welding Supply                                                            NI WELDING SUPPLY LLC                                                  Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8987
              12901350   04/02/2008   Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN NOBLE ENERGY INC ,                             NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND STATOILHYDRO Fieldwood Energy Offshore LLC                  GC 198 Lease G36021                                                                                                                                    $0.00       Assume and assign to Credit Bid Purchaser
                                      Consents                                     DAVIS OFFSHORE, L.P. AND STATOILHYDRO USA E&P INC                                               USA E&P INC                                                                                                                                                                                                                                                                                                                    x
   388
              12911351   05/08/2008   Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN NOBLE ENERGY INC ,                             NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND STATOILHYDRO Fieldwood Energy Offshore LLC                  GC 198 Lease G36021                                                                                                                                    $0.00       Assume and assign to Credit Bid Purchaser
                                      Consents                                     DAVIS OFFSHORE, L.P. AND STATOILHYDRO USA E&P INC                                               USA E&P INC                                                                                                                                                                                                                                                                                                                    x
   390
   496        12921352   12/20/2012   Letter Agreement - Other Land                Letter Agreement by and between Noble Energy Inc and Anadarko Petroleum Corporation dated Noble Energy Inc and Anadarko Petroleum Corporation dated 20 Dec             Fieldwood Energy LLC             GC 768 Lease G21817                                                  ANADARKO US OFFSHORE LLC                                                          $0.00       Assume and assign to Credit Bid Purchaser
                                                                                   20 Dec 2012                                                                                  2012                                                                                                                                                                                                                                                                                                                              x
   392        12931353   05/30/2008   Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN NOBLE ENERGY INC AND NOBLE ENERGY INC AND DAVIS OFFSHORE LP; PIONEER                                                  Fieldwood Energy Offshore LLC    NE/4 GC 198 Lease G36021                                                                                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                      Consents                                     DAVIS OFFSHORE LP                                                                            NTAURAL RESOURCES USA INC, DAVIS OFFSHORE, L.P. AND                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                STEPHENS PRODUCTION COMPANY, LLC.
              12941354   05/04/2015   Letter Agreement - Other Land                by and between Fieldwood Energy LLC and : Oil Test Sampling Agreement by and between         Noble Energy Inc and Deep Gulf Energy III, LLC                            Fieldwood Energy LLC             MC 519 Lease G27278, MC 563 Lease G21176                             BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED         $0.00       Assume and assign to Credit Bid Purchaser
                                                                                   Noble Energy Inc and Deep Gulf Energy III, LLC for samples of Santiago/Santa Cruz Well to be                                                                                                                                                                                 WILLOW OFFSHORE LLC
                                                                                   shared with MC 563 Parties                                                                                                                                                                                                                                                                                                                                                                                                     x
   630
              12951355   03/20/2008   Property Participation & Exchange Agreements Participation Agreement by and between Noble Energy Inc and Marathon Oil Company for the        Noble Energy Inc and Marathon Oil Company for the drilling of the MC   Fieldwood Energy LLC             MC 948 Lease G28030                                                  ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                 $0.00       Assume and assign to Credit Bid Purchaser
                                                                                   drilling of the MC 948 #1 Well                                                                  948 #1 Well                                                                                                                                                                                                                                                                                                                    x
   387
   587        12961356   08/28/2014   Letter Agreement - Other Land                Letter Agreement by and between Noble Energy Inc and Murphy dated 28 Aug 14 covering            Noble Energy Inc and Murphy                                            Fieldwood Energy LLC             MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC                                                                                      $0.00       Assume and assign to Credit Bid Purchaser
                                                                                   certain operational issues at Thunderhawk                                                                                                                                                               782 Lease G33757                                                                                                                                                                                                       x
   617        12971357   02/26/2015   Letter Agreement - Other Land                Letter Agreement by and between Noble Energy Inc and Murphy dated 11 Jul 16 governing           Noble Energy Inc and Murphy dated 11 Jul 16 governing certain          Fieldwood Energy LLC             MC 697 Lease G28021, MC 698 Lease G28022, MC 736, MC 738, MC 742                                                                                       $0.00       Assume and assign to Credit Bid Purchaser
                                                                                   certain operational issues at Thunderhawk                                                       operational issues at Thunderhawk                                                                       Lease G32343, MC 782 Lease G33757                                                                                                                                                                                      x
   679        12981358   05/24/2016   Letter Agreement - Other Land                Letter Agreement by and between Noble Energy Inc and Murphy dated 11 Jul 16 governing           Noble Energy Inc and Murphy dated 11 Jul 16 governing certain          Fieldwood Energy LLC             MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343     HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY           $0.00       Assume and assign to Credit Bid Purchaser
                                                                                   certain operational issues at Thunderhawk                                                       operational issues at Thunderhawk                                                                                                                                         VI LLC                                                                                                                                               x
   353        12991359   11/01/2005   Ownership & Partnership Agreements           Partnership agreement by and between Noble Energy Inc and Samson Offshore Company               Noble Energy Inc and Samson Offshore Company                           Fieldwood Energy LLC             GC 768 Lease G21817                                               ANADARKO US OFFSHORE LLC                                                             $0.00       Assume and assign to Credit Bid Purchaser
                                                                                   covering multiple blocks in DWGOM dated 1 Nov 2005 as amended
                                                                                   (a) First Amendment dated 22 Aug 06 and
                                                                                   (b) Second Amendment dated 20 Mar 07 and
                                                                                   © Third Amendment dated 21 Mar 07 and                                                                                                                                                                                                                                                                                                                                                                                          x
                                                                                   (d) Fourth Amendment dated 1 Apr 07
                                                                                   (AMI Expired 1 Sep 07)


   406        13001360   02/02/2009   Letter Agreement - Other Land               LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY INC, DAVIS OFFSHORE, L.P., NOBLE ENERGY INC, DAVIS OFFSHORE, L.P., ENERGY PARTNERS, Fieldwood Energy Offshore LLC                                           NE/4 GC 198 Lease G36021                                                                                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  ENERGY PARTNERS, LTD AND STEPHENS PRODUCTION COMPANY, LLC               LTD AND STEPHENS PRODUCTION COMPANY, LLC                                                                                                                                                                                                                                                                                                                x

   423        13011361   06/17/2009   Farmout Agreement                           Farm out agreement by and between Noble Energy Inc, Samson Offshore Company and Exxon Noble Energy Inc, Samson Offshore Company and Exxon Mobil                         Fieldwood Energy LLC             GC 768 Lease G21817                                                  ANADARKO US OFFSHORE LLC                                                          $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  Mobil Exploration Company where XOM assigns GC 767 in return for well comittment and ORRI Exploration Company
                                                                                  on GC 679, 680, 723, 724 and 768 (below 17,000 to 100' below commitment well). Commitment                                                                                                                                                                                                                                                                                                                                       x
                                                                                  well drilled on GC 723

   483        13021362   06/29/2012   Letter Agreement - JOA                      LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY INC, STATOIL, USA E&P INC., NOBLE ENERGY INC, STATOIL, USA E&P INC., ENERGY PARTNERS Fieldwood Energy Offshore LLC                                          GC 198 Lease G36021                                                                                                                                    $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  ENERGY PARTNERS LTD., CALYPSO EXPLORATION LLC AND DAVIS OFFSHORE,                            LTD., CALYPSO EXPLORATION LLC AND DAVIS OFFSHORE, L.P.
                                                                                  L.P.:Establishment of the Talon Shallow JOA and Talon Deep JOA Exhibit "A" Substitution page                                                                                                                                                                                                                                                                                                                                    x


   586        13031363   08/28/2014   Facilities & Tie-In Agreements              Bridging Agreement by and between Noble Energy Inc, W+T Energy VI, LLC, ILX Prospect             Noble Energy Inc, W+T Energy VI, LLC, ILX Prospect Dantzler, LLC and                                    MC 782 Lease G33757                                                  RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC                $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  Dantzler, LLC and Ridgewood Dantzler bridging responsbilities of Loop Operator and Field         Ridgewood Dantzler bridging responsbilities of Loop Operator and Field                                                                                                                                                                                                                                                         x
                                                                                  Operated dated 28 Aug 14                                                                         Operated dated 28 Aug 14
   584        13041364   08/15/2014   Assignment of Wellbores                     by and between Fieldwood Energy LLC and W & T Offshore, Inc. : RE: High Island 129 No. 12        Noble Energy Inc, W+T Energy VI, LLC, ILX Prospect Dantzler, LLC,      Fieldwood Energy LLC             HI 129 Lease G01848                                                  W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO      $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                  Well Assignment                                                                                  Ridgewood Dantzler, Houston Energy Deepwater Ventures V, LLC; Red                                                                                                            EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                   Willow Offshore, LLC                                                                                                                                                                                                                                                                                                       x


   401        13051365   10/22/2008   Joint Operating Agreement                   JOINT OPERATING AGREEMENT BY AND BETWEEN NOBLE ENERGY INC., DAVIS                               NOBLE ENERGY INC., DAVIS OFFSHORE, L.P., ENERGY                  Fieldwood Energy Offshore LLC           NE/4 GC 198 Lease G36021                                                                                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  OFFSHORE, L.P., ENERGY PARTNERS, LTDE AND STEPHENS PRODCUTION COMPANY, PARTNERS, LTDE AND STEPHENS PRODCUTION COMPANY, LLC                                                                                                                                                                                                                                                                                                      x
                                                                                  LLC
              13061366   01/01/2013   Unit Agreement and/or Unit Operating        Unit Operating Agreement, Gunflint Prospect, Gunflint Unit, Offshore Louisiana, by and among Noble Energy Inc., Ecopetrol America Inc., Samson Offshore, LLC and Fieldwood Energy LLC                    MC 948 S/2,S/2N/2 Lease G28030, MC 949 S/2,S/2N/2 Lease G32363, MC   ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                 $0.00       Assume and assign to Credit Bid Purchaser
                                      Agreement                                   Noble Energy, Inc. (Fieldwood is successor-in-interest to Noble Energy, Inc.), Samson Offshore, Marathon Oil Company                                                                                     992 N/2 Lease G24133, MC 993 N/2 Lease G24134
                                                                                  LLC, Marathon Oil Company, BP Exploration & Production Inc., and BHP Billiton Petroleum
                                                                                  (Deepwater) Inc., dated effective January 1, 2013, including any memorandums or financial
                                                                                  statements of the same, as amended by:
                                                                                  A. Ratification and First Amendment of the MC 948 Unit Operating Agreement dated effective
                                                                                  January 1, 2013 by and among Noble Energy, Inc., Ecopetrol America Inc., Samson Offshore,
                                                                                  LLC and Marathon Oil Company.
                                                                                  B. Second Amendment to the MC 948 Unit Operating Agreement dated effective May 23, 2013 by
                                                                                  and between Noble Energy Inc., Ecopetrol America Inc., Samson Offshore, LLC and Marathon
                                                                                  Oil Company.                                                                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                  C. Ratification and Third Amendment to the MC 948 Unit Operating Agreement dated effective
                                                                                  November 30, 2018 by and between Fieldwood Energy LLC, Samson Offshore Mapleleaf, LLC
                                                                                  and Ecopetrol America Inc.




   2721
              13071367   04/01/2011   Marketing - Transportation                  Nautilus Liquids Transporation Agreement between Noble Energy, Inc and Nautilus Pipeline      Noble Energy, Inc and Nautilus Pipeline Company, LLC                                                       GC 768 Lease G21817                                                  ANADARKO US OFFSHORE LLC                                                          $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  Company, LLC                                                                                                                                                                                                                                                                                                                                                                                                                    x
   3222
              13081368   10/10/2014   Assignment of ORRI                          Assignment Agreement dated 10 Oct 14 by and between Noble Energy, Inc, BP Exploration and Noble Energy, Inc, BP Exploration and Produciton, Inc and Houston             Fieldwood Energy LLC             MC 563 Lease G21176                                                                                                                                    $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  Produciton, Inc and Houston Energy Deepwater Ventures I, LLC whereby Noble and BP             Energy Deepwater Ventures I, LLC
                                                                                  assigned their combined 69.75% WI from 0-19,000'TVDSS on MC 563 in return for 2%
                                                                                  (proportionately reduced) ORRI in S Santa Cruz Well and retained back in rights for its WI in
                                                                                  19,001-99,999 TVDSS on MC 563 and Noble/FW retained operatorship in such 19,001-99,999                                                                                                                                                                                                                                                                                                                                          x
                                                                                  TVDSS interval if back in was excercised


   593
              13091369   01/01/2009   Unit Agreement and/or Unit Operating        Unit Operating Agreement (Offshore Operating Agreement) dated dated effective January 1,         Noble Energy, Inc. (as predecessor in interest of Fieldwood), as       Fieldwood Energy LLC             MC 519 Lease G27278                                                  BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED         $0.00       Assume and assign to Credit Bid Purchaser
                                      Agreement                                   2009, originally by and between Noble Energy, Inc. (as predecessor in interest of Fieldwood), as Operator, and BP, Red Willow and HE&D Offshore, L.P. as                                                                                                                      WILLOW OFFSHORE LLC
                                                                                  Operator, and BP, Red Willow and HE&D Offshore, L.P. as Non-Operators, as amended                Non-Operators
                                                                                  (a)by that certain First Amendment of the Unit Operating Agreement and Establishment of Lease
                                                                                  Offshore Operating Agreements, dated effective as of October 10, 2014, by and among BP, Red
                                                                                  Willow, HEDV, Noble Energy, Inc. (as predecessor in interest of Fieldwood), Deep Gulf Energy III,
                                                                                  LLC, Ridgewood South Santa Cruz, LLC and ILX Prospect South Santa Cruz, LLC and
                                                                                  (b)by that certain Second Amendment of the Offshore Operating Agreement, dated effective as of
                                                                                  October 15, 2018, by and among BP, Red Willow, HEDV and Fieldwood and
                                                                                  (c) by by that certain Third Amendment of the Offshore Operating Agreement, dated effective as
                                                                                  of 1 May 2019, by and among BP, Red Willow, HEDV and Fieldwood and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                  (d) by that certain Fourth Amendment of the Offshore Operating




   405
              13101370   12/10/2013   Facilities & Tie-In Agreements              Authorization Agreement for Tie-Back Development by and among Noble Energy, Inc. (FieldwoodNoble Energy, Inc. (Fieldwood is successor-in-interest to Noble Energy, Fieldwood Energy LLC                  MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                    $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  is successor-in-interest to Noble Energy, Inc.), Ecopetrol America Inc., Samson Offshore, LLC Inc.), Ecopetrol America Inc., Samson Offshore, LLC and Marathon Oil                                       993 Lease G24134
                                                                                  and Marathon Oil Company effective December 10, 2013 as amended by that Amended and           Company
                                                                                  Restated Authorization Agreement for Tie-Back Development dated effective as of January 31,
                                                                                  2014 by and among Noble Energy, Inc., Ecopetrol America Inc., Samson Offshore Mapleleaf,                                                                                                                                                                                                                                                                                                                                        x
                                                                                  LLC, and Marathon Oil Company.


   534
              13111371   10/01/2015   Unit Agreement and/or Unit Operating        Unit Operating Agreement made and entered into effective October 1, 2015, among Noble             Noble Energy, Inc. (the "Unit Operator", Fieldwood is                 Fieldwood Energy LLC             MC 697 SE/4 SE/4; E/2 NE/4 SE/4 Lease G28021, MC 698 Lease G28022,   HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY        $0.00       Assume and assign to Credit Bid Purchaser
                                      Agreement                                   Energy, Inc. (the "Unit Operator", Fieldwood is successor-in-interest to Noble Energy, Inc.), W&T successor-in-interest to Noble Energy, Inc.), W&T Energy VI, LLC, Red                                  MC 742 Lease G32343                                                  VI LLC
                                                                                  Energy VI, LLC, Red Willow Offshore, LLC, and Houston Energy Deepwater Ventures V, LLC            Willow Offshore, LLC, and Houston Energy Deepwater Ventures V, LLC                                                                                                                                                                                                                                                            x

   2724
    355       13121372   12/20/2005   Confidentiality Agreements / AMI and Related Letter Agreement, dated December 20, 2005, between Noble Energy, Inc. and Ghevron U.S.A.        Noble Energy, Inc. and Ghevron U.S.A. Inc., being a consent.to.disclose Fieldwood Energy Offshore LLC   VK 251 Lease G10930, VK 340 Lease G10933                             Williams Field Services                                                           $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                      Consents                                     Inc., being a consent.to.disclose confidential data                                             confidential data                                                                                                                                                                                                                                                                                                          x       x   x

              13131373   03/07/2003   Joint Operating Agreement                   JOINT OPERATING AGREEMENT BY AND BETWEEN NOBLE ENERGY, INC.,                               NOBLE ENERGY, INC., STATOILHYDRO USA E&P INC, STEPHENS                       Fieldwood Energy Offshore LLC    GC 198 Lease G36021                                                                                                                                    $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  STATOILHYDRO USA E&P INC, STEPHENS PRODUCTION COMPANY AND DAVIS                            PRODUCTION COMPANY AND DAVIS OFFSHORE, L.P.                                                                                                                                                                                                                                                                                          x
    286                                                                           OFFSHORE, L.P.
   3133       13141374   08/01/2016   Unit Agreement and/or Unit Operating        Amendment No. 1 to Big Bend Prospect Offshore Operating Agreement and Unit Operating       Noble Energy, Inc., W & T Energy VI, LLC, Red Willow Offshore, LLC,                                           MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343        HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY        $0.00       Assume and assign to Credit Bid Purchaser
                                      Agreement                                   Agreement , Big Bend Prospect, MC 698 Unit by and between Noble Energy, Inc., W & T Energy and Houston Energy Deepwater Ventures V, LLC                                                                                                                                       VI LLC
                                                                                  VI, LLC, Red Willow Offshore, LLC, and Houston Energy Deepwater Ventures V, LLC                                                                                                                                                                                                                                                                                                                                                 x


              13151375   04/02/2012   Other Notices                               NOTICE AGREEMENT BY AND BETWEEN NOBLE ENERGY, INC.,STEPHENS                                      NOBLE ENERGY, INC.,STEPHENS PRODUCTION COMPANY AND                     Fieldwood Energy Offshore LLC    NE/4 GC 198 Lease G36021                                                                                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  PRODUCTION COMPANY AND DAVIS OFFSHORE, L.P. AND ENERGY PARTNERS LTD                              DAVIS OFFSHORE, L.P. AND ENERGY PARTNERS LTD                                                                                                                                                                                                                                                                                   x
   473
              13161376   12/11/2008   Letter Agreement - Other Land               LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY, INC.,STEPHENS                                      NOBLE ENERGY, INC.,STEPHENS PRODUCTION COMPANY,                        Fieldwood Energy Offshore LLC    NE/4 GC 198 Lease G36021                                                                                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                  PRODUCTION COMPANY, ENERGY PARTNERS, LTD. AND DAVIS OFFSHORE, L.P.                               ENERGY PARTNERS, LTD. AND DAVIS OFFSHORE, L.P.                                                                                                                                                                                                                                                                                 x
   404
              13171377   06/01/1994   Joint Operating Agreement                   OPERATING AGREEMENT DATED JUNE 1, 1994, BY AND BETWEEN NORCEN EXPLORER, NORCEN EXPLORER, INC, OPERATOR, AND DALEN RESOURCES                                             Fieldwood Energy Offshore LLC    SM 280 Lease G14456                                                  MP GULF OF MEXICO, LLC                                                            $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                  INC, OPERATOR, AND DALEN RESOURCES OIL & GAS CO.                        OIL & GAS CO.                                                                                                                                                                                                                                                                                                                                       x
   156
              13181378   10/19/1994   Joint Development / Venture / Exploration   Joint Venture Development Agreement, dated October 19,1994',,between Norcen Explorer, Inc. Norcen Explorer, Inc. and Texaco Exploration and Production, Inc.            Fieldwood Energy Offshore LLC    SS 206 Lease G01522, SS 207 Lease G01523                                                                                                               $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                      Agreements                                  and Texaco Exploration and Production, Inc. forming a working-interest unit comprising portions
                                                                                  of'Ship .ShOperating Agreementl Block 206 and OCS-G 1523,-Ship ShOperating Agreementl                                                                                                                                                                                                                                                                                                                                       x           x
                                                                                  Block 207;
   165
              13191379   04/06/1995   Joint Development / Venture / Exploration   Amendment tp Joint Venture Development Agreement, dated April 6, 1995, between Norcen.         Norcen. Explorer, Inc., Texaco Exploration and Production; Inc., Hunt Fieldwood Energy Offshore LLC       SS 206 Lease G01522, SS 207 Lease G01523                                                                                                               $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                      Agreements                                  Explorer, Inc., Texaco Exploration and Production; Inc., Hunt Industries, The George R. Brown, Industries, The George R. Brown, Partnership; JOC Venture, Lamar Hunt
                                                                                  Partnership; JOC Venture, Lamar Hunt Trust Estate, Mobil Oil Exploration 8i Producing          Trust Estate, Mobil Oil Exploration
                                                                                  Southeast Inc., and Hunt Oil Company, covering; all of'Blocks.206 and 207 Ship ShOperating                                                                                                                                                                                                                                                                                                                                  x           x
                                                                                  Agreementl Area.
   169
              13201380   11/16/1994   Joint Development / Venture / Exploration   Joint Venture Development Agreement, dated November 16><1994, between Norcen.Explorer, Norcen.Explorer, Inc., Texaco Exploration and Production, Inc, Industries,Fieldwood Energy Offshore LLC           SS 206 Lease G01522, SS 207 Lease G01523                                                                                                               $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                      Agreements                                  Inc.,                                                                                       The George R. Brown Partnership, JOC
                                                                                  Texaco Exploration and1                                                                     Venture, LamarHunt Trust Estate, Mobil Oil Exploration
                                                                                   Production, Inc,, Industries, TheiGeorge R. Brown Partnership, JOC
                                                                                  Venture, LamarHunt Trust Estate, Mobil Oil Exploration SoProducingiSoutheast Inc.,-and Hunt                                                                                                                                                                                                                                                                                                                                 x           x
                                                                                  Oil
                                                                                  Company,.covering all of Blocks 206 and 207 Ship ShOperating Agreementl Area.

   166
              13211381                Oilfield Services                           540735_Master Services Agreement dated effective 11/11/2013                                      NORD-SUD SHIPPING, INC                                                 Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                              $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8990
              13221382                Oilfield Services                           777653_Master_Service_Contract Effective_6/28/2018                                               NORSAFE MARINE & OFFSHORE SERVICES LLC                                 Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                               $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
1-G-12-8991
   3055        1383      05/01/1982   Ownership & Partnership Agreements          Terms for construction and operation of the facility and allocation of commingled condensate -   Northern Natural Gas Company                                           Fieldwood Energy LLC                                                                                  n.a.                                                                              $0.00    Assume and allocate pursuant to divisive mergers
                                                                                  Operated by Northern Natural Gas Company                                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                                                                                                             Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 30 of 115
        352            13231384     11/01/2005     Other Misc.                                  Partitiion and Redemption Agmt. dated 11-1-2005 b/b Northstar Gulfsands, LLC and Gulfsands Northstar Gulfsands, LLC and Gulfsands Petroleum USA, Inc.                 Fieldwood Energy Offshore LLC   VR 332 Lease G09514                                                  ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                     $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Petroleum USA, Inc.                                                                                                                                                                                                                                                                                                                                                                                                          x       x   x
        394            13241385     07/07/2008     Letter Agreement - Other Land                VR 332 A5 Letter Agmt dated July 7, 2008 b/b Northstar Interests, L.C. and Dynamic Offshore Northstar Interests, L.C. and Dynamic Offshore Resources, LLC             Fieldwood Energy Offshore LLC   VR 332 Lease G09514                                                  ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                     $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Resources, LLC                                                                                                                                                                                                                                                                                                                                                                                                               x       x   x
        564            13251386     06/01/2014     Acquisition / PSA / Other Purchase or Sale   by and between Fieldwood Energy Offshore LLC, NW Pipeline, Inc. and Northwestern Mutual     Northwestern Mutual Life Ins. Co; NW Pipeline, Inc.                       Fieldwood Energy Offshore LLC   HI A-573 Lease G02393, HI A-382 Lease G02757, HI A-572 Lease G02392, HI ERA HELICOPTERS INC.                                                               $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                   Agreements                                   Life Ins. Co:HIPS 13-III                                                                                                                                                                              A-595 Lease G02721, HI A-596 Lease G02722, HI A-531 Lease G02696, BA                                                                                                                                                   x           x
                                                                                                                                                                                                                                                                                                      A-105 Lease G01757, WC 163 Lease G05299
                       13261387                    Oilfield Services                            701064_Joinder dated effective 02/14/2019                                                     NOV PROCESS & FLOW TECHNOLOGIES US, INC                                 Fieldwood Energy LLC            n.a.                                                                    n.a.                                                                                $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-8992
       2695            13271388     01/01/1991     Operating Agreement - Other                  b/b NW Mutual, Hardy and Unocal                                                               NW Mutual, Hardy and Unocal                                                                             BA-A 102 Lease G01754, BA-A 105 Lease G01757                         ERA HELICOPTERS INC., TAMPNET INC                                                      $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x           x
    1-G-12-8995        13281389                    Oilfield Services                            701100_Master Services Agreement dated effective 04/29/2016                                   OCC-MED OF LAFAYETTE                                                    Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-8996        13291390                    Oilfield Services                            777655_Master Services Agreement dated effective 05/21/2018                                   OCEAN EDGE SERVICES INC                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
        230            13301391     06/01/1999     Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST BY AND BETWEEN OCEAN ENERGY INC. AND DUKE                               OCEAN ENERGY INC. AND DUKE ENERGY HYDROCARBONS, LLC Fieldwood Energy LLC                  EI 126 Lease 52                                                                                                                                                         $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                   Consents                                     ENERGY HYDROCARBONS, LLC                                                                                                                                                                                                                                                                                                                                                                                                     x
        225            13311392     02/09/1999     Joint Operating Agreement                    Offshore Operating Agreement, dated February 9, 1999, between Ocean Energy, Inc. and Shell Ocean Energy, Inc., Shell Offshore Inc., McMoran Oil     Bandon Oil and Gas, LP; Fieldwood     VR 196 Lease G19760, VR 207 Lease G19761                                         HALLIBURTON ENERGY SERV INC; ARENA ENERGY LP, ARENA OFFSHORE LP                        $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Offshore Inc., covering Vermilion 195, 196 and 207, as amended December 23, 1999 by that                                                            Energy LLC; Fieldwood Energy Offshore
                                                                                                certain Letter Agreement regarding the sale of properties to McMoran Oil & Gas LLC, and further                                                     LLC
                                                                                                amended August 22, 2000, December 31, 2001 and September 15, 2010.                                                                                                                                                                                                                                                                                                                                                                       x



    1-G-12-8997        13321393                    Oilfield Services                            553294_Master_Service_Contract Effective_4-22-2015                                            OCEAN FLOW INTERNATIONAL LLC                                            Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-8998        13331394                    Oilfield Services                            Master Services Agreement dated effective 11/05/2013; Amendment dated effective 01/01/2015 OCEANEERING INTERNATIONAL INC                                              Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
       2798            13341395     03/01/1998     Termination / Ratification and Joinder of    Ratification and Joinder by and between OEI & SOI                                             OEI & SOI                                                                                               GI 110 Lease G13943, GI 116 Lease G13944                             W & T OFFSHORE INC                                                                     $0.00      Assume and assign to Credit Bid Purchaser
                                                   Operating or Other Agreements                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9000        13351396                    Oilfield Services                            503720_Master Services Agreement dated effective 11/01/2013                                   OFFSHORE ENERGY SERVICES, INC                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9001        13361397                    Oilfield Services                            513875_Master Services Agreement dated effective 11/01/2013                                   OFFSHORE EQUIPMENT SOLUTIONS                                            Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    1-G-12-9003        13371398                    Oilfield Services                            541788_Master Services Agreement dated effective 11/01/2013                                   OFFSHORE SERVICES OF ACADIANA LLC                                       Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
       2837            13381399     07/31/2008     Articles of Merger                           Articles of Merger by and between Offshore Shelf LLC and W&T Offshore, Inc. : Pursuant to     Offshore Shelf LLC and W&T Offshore, Inc.                                                               MC 110 Lease G18192                                                  MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                      $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                Plan of Merger                                                                                                                                                                                                                                                                                                                                                                                                                   x
                       13391400                    Oilfield Services                            546893_Master Services Agreement dated effective 09/20/2016                                   OFFSHORE TECHNICAL COMPLIANCE, LLC                                      Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9004
                       13401401                    Oilfield Services                            700682_Master Services Agreement dated effective 03/24/2014                                   OFFSHORE TECHNICAL SOLUTIONS LLC                                        Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    1-G-12-9005
                       13411402                    Oilfield Services                            700271_Master Services Agreement dated effective 12/17/2018                                   OIL & GAS EVALUATIONS AND CONSULTING LLC                                Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9007
                       13421403      7/17/2013     Non-Oilfield Services                        Software Agreement, End User Support Agreement, DocVue Product Schedule                       OIL & GAS INFORMATIONS SYSTEMS, INC                                     Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9300
                       13431404                    Oilfield Services                            700364_Master Services Agreement dated effective 01/01/2014                                   OIL STATES QCS                                                          Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9009
                       13441405                    Oilfield Services                            777866_Master Services Agreement dated effective 01/28/2019                                   OLIVIER INTERNATIONAL, LLC                                              Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9012
                       13451406                    Oilfield Services                            Spill Response - GTIB Remidiation Work in '14 / Early '15, OSRO                               OMI ENVIRONMENTAL SOLUTIONS                                             Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9013
                       13461407                    Oilfield Services                            Joinder to Master Services Contract dated November 19, 2018                                   OneSubea LLC                                                            Fieldwood Energy, LLC           n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9014        13471408                    Oilfield Services                            700966_Joinder dated effective 11/19/2018                                                     ONESUBSEA LLC                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
       2780            13481409     01/04/2007     Operating Agreement - Other                  Operating Agreement as Amended                                                                Operating Agreement as Amended                                                                          SM 44 Lease G23840                                                                                                                                          $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
 1-G-11-930211-9353    13491410     5/3114/2014    Non-Oilfield Services                        Perpetual Software License/Master Agreement                                                   OPPORTUNE LLP                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
 1-G-11-930311-9302    13501411      5/31/2014     Non-Oilfield Services                        ConsultingPerpetual Software License/Master Agreement; Engagement Letter                      OPPORTUNE LLP                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
 1-G-11-935311-9303    13511412      5/14/2014     Non-Oilfield Services                        Perpetual Software LicenseConsulting Agreement; Engagement Letter                             OPPORTUNE LLP                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
        47              1413        04/01/1976     Joint Operating Agreement                    Operating Agreement eff. 4-1-76 as amended                                                    Orinoco Natural Resources                                               Fieldwood Energy LLC            VR 261 Lease G03328                                                                                                                                        $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x           x
    1-G-11-9384        13521414                    Non-Oilfield Services                        Perpetual Software License Agreement                                                          OSIsoft LLC                                                             Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $5,221.75      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       13531415                    Oilfield Services                            GC 65 PI Data Software Company                                                                OSIsoft LLC                                                             Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $5,221.75      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9015
       1444             1416        12/02/1985     Marketing - Construction, Operations,        Governs the Ownership and Operations of the Producers' Facility. The Producers' Facility     Owners and Producers of Sabine Pass Facility                             Fieldwood Energy LLC            SA 10                                                                n.a.                                                                                  $0.00    Assume and allocate pursuant to divisive mergers
                                                   Management, Ownership Agreements             consists of assets owned by Producers, as well as those assets co-owned by the Producers and
                                                                                                Owners. Fieldwood, as the designated Producers' Representive, reprents th by and between                                                                                                                                                                                                                                                                                                                                     x
                                                                                                Fieldwood Energy LLC and and

                       13541417     01/01/1997     Joint Operating Agreement                    Joint Operating Agreement, dated effective January 1,1997, between OXY USA Inc., as           OXY USA Inc., as Operator, Texaco Exploration and Production Inc. and                                   BA-A133 Lease G02665                                                 W & T ENERGY VI LLC                                                                   $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Operator, Texaco Exploration and Production Inc. and Sun Operating Limited Partnership, for   Sun Operating Limited Partnership, for Brazos Block A-133.                                                                                                                                                                                                                                                                     x           x
       2719                                                                                     Brazos Block A-133.
    1-G-11-9385        13551418      9/6/2019      Non-Oilfield Services                        Perpetual Software License Agreement                                                          P2 ENERGY SOLUTIONS                                                     Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                             $202,808.97      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9304        13561419     10/15/2018     Non-Oilfield Services                        Consulting Agreement                                                                          PAINTMIRE LLC                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       13571420                    Non-Oilfield Services                        Data subscription agreement                                                                   PALEO DATA                                                              Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9386
                       13581421                    Non-Oilfield Services                        Perpetual Software License Agreement                                                          PANDELL TECHNOLOGY USA CORPORATION                                      Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $7,617.47      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9387
                       13591422     05/16/2019     Letter Agreement - Operating Agreement       by and between Fieldwood Energy LLC and Panther Pipeline, LLC: Letter Agreement Matagorda Panther Pipeline, LLC                                                       Fieldwood Energy LLC            MI 518 Lease G05169                                                                                                                                        $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                Operating Agreement MI 518/519 with regard to natural gas pipeline work.                                                                                                                                                                                                                                                                                                                                                     x
        837
    1-G-11-9324        13601423      2/1/2016      Non-Oilfield Services                        Consulting Agreement                                                                          PARADIGM                                                                Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9018        13611424                    Oilfield Services                            Industrial Air Filters                                                                        PARKER HANNIFIN                                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9020        13621425                    Oilfield Services                            BOP Rental, Downhole tools                                                                    PATTERSON RENTAL TOOLS, PATTERSON FISHING TOO                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9021        13631426                    Oilfield Services                            555709_Rental Agreement dated effective 02/11/2014                                            PAWS ENERGY SERVICES INC.                                               Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9024        13641427                    Oilfield Services                            778044_Master_Rental_Agreement dated 6-27-2020                                                PELICAN WASTE AND DEBRIS LLC                                            Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                $104.19       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       13651428                    Oilfield Services                            700604_Master_Service_Contract Effective_7-28-2015                                            PENINSULA MARINE INC                                                    Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9026
                       13661429     05/17/1999     Farmout Agreement                            by and between PennzEnergy Exploration and Production L.L.C. and Aviara Energy Corporation PennzEnergy Exploration and Production L.L.C. and Aviara Energy                                            EI 313 Lease G02608                                                  EPL OIL & GAS, LLC                                                                    $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                           Corporation                                                                                                                                                                                                                                                                                                                       x
       2925
        153            13671430     02/10/1994     Joint Development / Venture / Exploration    JOINT DEVELOPMENT AGREEMENT DATED FEBRUARY 10, 1994, BY AND BETWEEN                        PENNZOIL EXPLORATION AND PRODUCTION COMPANY, SONAT                         Fieldwood Energy Offshore LLC   EI 53 Lease 479                                                      ENVEN ENERGY VENTURES LLC                                                             $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                   Agreements                                   PENNZOIL EXPLORATION AND PRODUCTION COMPANY, SONAT EXPLORATION                             EXPLORATION COMPANY AND UNION OIL COMPANY OF
                                                                                                COMPANY AND UNION OIL COMPANY OF CALIFORNIA - TERMINATED BY LETTER                         CALIFORNIA                                                                                                                                                                                                                                                                                                                        x
                                                                                                AGREEMENT DATED MARCH 10, 1999.

    1-G-12-9027        13681431                    Oilfield Services                            700471_Master_Service_Contract Effective_07-2-2019                                            PERC ENGINEERING, LLC                                                   Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9028        13691432                    Oilfield Services                            777953_Master Services Agreement dated effective 12/04/2018                                   PETRAM CONSULTING, LLC.                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9029        13701433                    Oilfield Services                            Pipe Supplier                                                                                 PETRO AMIGOS SUPPLY INC                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-16-12201       13711434      1/7/2016      Other                                        Contract for the Extraction of Hydrocarbons under the Production Sharing Modality - Fieldwood Petrobal Upstream Delta 1, S.A. de C.V.                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                Energy E&P Mexico, S. De R.L. De C.V.                                                                                                                                                                                                                                                                                                                                                                                            x

                       13721435                    Oilfield Services                            777567_Master Services Agreement dated effective 02/08/2018                                   PETROLEUM CO-ORDINATORS                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9031
                       13731436                    Non-Oilfield Services                        Perpetual Software License Agreement                                                          PETROLEUM EXPERTS, INC.                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                              $41,309.38      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9388
    1-G-12-9032        13741437                    Oilfield Services                            PHI 2019-2020 Pricing Agreement (4); Ninth Amendment dated 04/22/2020                         PETROLEUM HELICOPTERS INC                                               Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9306        13751438      7/24/2018     Non-Oilfield Services                        Consulting Agreement                                                                          Petrophysical Applications International, Inc.                          Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9307        13761439                    Non-Oilfield Services                        Consulting Agreement; Subscription License Agreement                                          PETROPHYSICAL SOLUTIONS INC                                             Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       13771440     11/10/2017     Non-Oilfield Services                        Master Consulting Agreement                                                                   PETROPLAN USA LLC                                                       Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9349
                       13781441     07/15/2000     Joint Operating Agreement                    Operating Agreement eff. 7-15-00 b/b Petroquest Energy One, L.L.C and LLOG Exploration and    Petroquest Energy One, L.L.C and LLOG Exploration and Production        Fieldwood Energy Offshore LLC   SS 79 Lease G15277                                                   CALYPSO EXPLORATION LLC                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                Production Company                                                                            Company                                                                                                                                                                                                                                                                                                                            x
        245
                       13791442     01/12/2001     Property Participation & Exchange Agreements Participation Agreement by and between PetroQuest Energy One, L.L.C. and Challenge            PetroQuest Energy One, L.L.C. and Challenge Minerals Inc; Stephens                                      SS 79 Lease G15277                                                   CALYPSO EXPLORATION LLC                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                Minerals Inc; Stephens Production Company, LLC : Exploration and Development of contract      Production Company, LLC                                                                                                                                                                                                                                                                                                            x
       2811                                                                                     area including SS 79
                       13801443     07/15/2000     Property Participation & Exchange Agreements Participation Agreement by and between PetroQuest Energy One, L.L.C. and LLOG Exploration     PetroQuest Energy One, L.L.C. and LLOG Exploration & Production                                         SS 79 Lease G15277                                                   CALYPSO EXPLORATION LLC                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                & Production Company                                                                          Company                                                                                                                                                                                                                                                                                                                            x
       2869
                       13811444     01/12/2001     Joint Operating Agreement                    Joinder and Ratification Agreement by and between PetroQuest Energy One, L.L.C. and LLOG      PetroQuest Energy One, L.L.C. and LLOG Exploration & Production                                         SS 79 Lease G15277                                                   CALYPSO EXPLORATION LLC                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                Exploration & Production Company; Challenter Minerals Inc.; GMT, Inc.; Stephens Production    Company; Challenter Minerals Inc.; GMT, Inc.; Stephens Production
                                                                                                Company, L.L.C. : Joinder and Ratification to 07/15/2000 JOA                                  Company, L.L.C.                                                                                                                                                                                                                                                                                                                    x
       2825
                       13821445                    Oilfield Services                            547503_PO Terms & Conditions dated effective 07/24/2018                                       PETROQUIP ENERGY SERVICES LLC                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9036
                       13831446                    Oilfield Services                            Pipeline Repair Clamps                                                                        PETROQUIP INC                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9037
                       13841447                    Non-Oilfield Services                        Perpetual Software License Agreement                                                          Petroseismic Software                                                   Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9389
                       13851448     10/01/2014     Other Services Agreements                    MOU                                                                                           PetroSkills (OGCI)                                                                                      Area wide                                                                                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
       2661
    1-G-12-9038        13861449                    Oilfield Services                            Fishing Tools (Formerly Extreme Energy Services)                                              PETROSTAR SERVICES, LLC                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    1-G-12-9039        13871450                    Oilfield Services                            777661_Master_Service_Contract Effective_12-19-2019                                           PETROSTREAM LP                                                          Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9040        13881451                    Oilfield Services                            700006_Master Services Agreement dated effective 01/01/2013                                   PHARMASAFE INDUSTRIAL SERVICES INC                                      Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-11-9390        13891452                    Non-Oilfield Services                        Perpetual Software License Agreement                                                          Phi Helipass, Llc                                                       Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9041        13901453                    Oilfield Services                            Personnel Check-in, Cargo Processing, Etc., at Heliparts, Marine Ports, and Other Ports       PHI HELIPASS, LLC                                                       Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       13911454                    Oilfield Services                            700975_Master Services Agreement dated effective 06/08/2015                                   PHOENIX INTERNATIONAL HOLDING, INC                                      Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    1-G-12-9042
                       13921455     08/27/2008     Farmout Agreement                            FARMOUT AGREEMENT BY AND BETWEEN PIESCES ENERGY LLC AND APACHE                                PIESCES ENERGY LLC AND APACHE CORPORATION                               Fieldwood Energy LLC            ST 291 Lease G16455                                                  ENVEN ENERGY VENTURES LLC                                                              $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                CORPORATION                                                                                                                                                                                                                                                                                                                                                                                                                  x
         397
1-G-XX-XXXXXXX-12215   13931456   43/157/20172019 Other                                         Second Amendment toStandard Lease Agreement                                                   PINHOOK TOWER                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-XX-XXXXXXX-12213   13941457   54/115/20182017 Other                                         Amendment to Standard Lease Agreement                                                         PINHOOK TOWER                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
1-G-XX-XXXXXXX-12214   13951458   35/71/20192018   Other                                        Second Amendment to Standard Lease Agreement                                                  PINHOOK TOWER                                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9044        13961459                    Oilfield Services                            Facility and Structural Engineering for Construction Dept (Topside)                           PINNACLE PROJECT SERVICES LLC                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9045        13971460                    Oilfield Services                            Slickline and E-line, Coil Tubing Units, Well Servicing                                       PIONEER WIRELINE SERVICES                                               Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-12-9046        13981461                    Oilfield Services                            Pipe Supplier                                                                                 PIPECO SERVICES                                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-16-12193       13991462      4/20/2017     Other                                        PitneyBowes Lease Agreement (0040071677)                                                      PITNEY BOWES POSTAGE BY PHONE                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $1,126.96      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
    1-G-16-12194       14001463      8/6/2018      Other                                        PitneyBowes Lease Agreement (G240047002)                                                      PITNEY BOWES POSTAGE BY PHONE                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $1,126.96      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
      ADD 12           14011464                    Non-Oilfield Services                        Agreement for postage for machines in Houston and Lafayette                                   PITNEY BOWES POSTAGE BY PHONE                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                $545.86       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
       2743            14021465     09/02/1992     Surface Lease                                PLAQUEMINE PARISH GOVERNMENT S-92-1 SL#33                                                     PLAQUEMINE PARISH GOVERNMENT                                                                            GRANDBAY / MP140                                                                                                                                            $0.00   Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
       3099            14031466     09/14/1992     Surface Lease                                SURFACE LEASE AGREEMENT BETWEEN PLAQUEMINES PARISH GOVERNMENT AS                              PLAQUEMINES PARISH GOVERNMENT AS LESSOR AND CHEVRON                                                     MP 140 Lease G02193                                                  JX NIPPON OIL EXPLORATION USA LTD                                                     $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                LESSOR AND CHEVRON PIPELINE COMPANY, LESSEE FOR MP 140                                        PIPELINE COMPANY, LESSEE FOR MP 140                                                                                                                                                                                                                                                                                            x

    1-G-12-9047        14041467                    Oilfield Services                            777972_Master Services Agreement dated effective 11/01/2019                                   PMB SAFETLY & REGULATORY, INC.                                          Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                   $0.00      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
        161            14051468     07/07/1994     Letter Agreement - Other Land                LETTER AGREEMENT BY AND BETWEEN POGO PRODUCING COMPANY AND COCKRELL POGO PRODUCING COMPANY AND COCKRELL OIL AND GAS, L.P., Fieldwood Energy LLC                                                       EI 330 Lease G02115                                                  ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY        $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                OIL AND GAS, L.P., ET AL                                              ET AL                                                                                                                                                                                                LLC                                                                                                                                               x
       3100            14061469     05/17/2006     Marketing - Other                            LETTER AGREEMENT, PLATFORM & FACILITIES OWNERSHIP AND ABANDONMENT     POGO PRODUCING COMPANY, APACHE CORPORATION,                                                                                     EI 330 Lease G02115                                                  ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE, LLC, Arena, TANA EXPLORATION COMPANY        $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                LIABILITY, EUGENE ISLAND 330 D BY AND BETWEEN POGO PRODUCING COMPANY, EXXONMOBIL CORPORATION, MARINER ENERGY RESOURCES,                                                                                                                                                    LLC
                                                                                                APACHE CORPORATION, EXXONMOBIL CORPORATION, MARINER ENERGY RESOURCES,INC.                                                                                                                                                                                                                                                                                                                                                    x
                                                                                                INC.

        45             14071470     03/01/1976     Joint Operating Agreement                    Operating Agreement eff. 3-1-76 b/b POGO, Mesa and Mobil, et al                               POGO, Mesa and Mobil, et al                                             Fieldwood Energy LLC            EI 337 Lease G03332, EI 354 Lease G10752                             RIDGEWOOD ENERGY CORPORATION; RIDGEWOOD ENERGY CORPORATION, COX                       $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                           OPERATING LLC                                                                                                                                     x

        433            14081471     01/31/2010     Other Services Agreements                    Preferred Provider Agreement by and between Wild Well Control, Inc and Dynamic Offshore       Preferred Provider Agreement by and between Wild Well Control, Inc andFieldwood Energy Offshore LLC     GC 65GC 108GC 109 Lease G05889                                       WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &         $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                Resources Inc dated 31 Jan 2010                                                               Dynamic Offshore Resources Inc dated 31 Jan 2010                                                                                                                             GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                           OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                           CHEVRON USA INC, W & T ENER                                                                                                                           x
                                                                                                                                                                       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 31 of 115
1-G-12-9054   14091472                       Oilfield Services                           500736_Master Services Agreement dated effective 01/01/2014                                  PREMIERE, INC                                                        Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9057   14101473                       Oilfield Services                           700844_Master_Service_Contract Effective_11-1-2013                                           PRIORITY ARTIFICIAL LIFT SERVICES, LLC                               Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9058   14111474                       Oilfield Services                           Wellhead Maintanence and Testing, Valve Repairs                                              PRO VALVE SERVICES, INC                                              Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9059   14121475                       Oilfield Services                           Pipe, Valves & Fittings                                                                      PROCESS PIPING MATERIALS INC                                         Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
              14131476                       Oilfield Services                           564958_Master Services Agreement dated effective 10/01/2014                                  PROCOR CHEMICALS INC                                                 Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9061
    481       14141477       06/01/2012      Other Services Agreements                   Production Technician Services Contract by and between June 1, 2012, as amended yearly       Production Technician Services                                                                           MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176           BP EXPLORATION & PRODUCTION INC, HOUSTON ENERGY DEEPWATER VENTURES I, RED                       $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                       WILLOW OFFSHORE LLC                                                                                                                                             x

1-G-12-9064   14151478                       Oilfield Services                           777941_Master Services Agreement dated effective 10/23/2018                                  PRODUCTION TECHNOLOGY & SERVICES, INC.                               Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   2669       14161479        9/1/2013       Other Services Agreements                   Response Resources Agreement                                                                 Production Testing Services Inc.                                                                         Area wide                                                                                                                                                               $0.00       Assume and assign to Credit Bid Purchaser
                              9/1/2013                                                   Utilization Agreement                                                                                                                                                                                                                                                                                                                                                                                                                         x
1-G-12-9065   14171480                       Oilfield Services                           515220_Master Services Agreement dated effective 02/14/2014                                  PROFESSIONAL FLUID SERVICES, LLC                                     Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9066   14181481                       Oilfield Services                           777510_Master Services Agreement dated effective 03/14/2016                                  PROFESSIONAL RENTAL TOOLS LLC                                        Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9067   14191482                       Oilfield Services                           Wireline Rentals                                                                             PROFESSIONAL WIRELINE RENTALS                                        Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9068   14201483                       Oilfield Services                           Machine Shop                                                                                 PROGRESS MACHINE INC                                                 Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9069   14211484                       Oilfield Services                           565442_Master Services Agreement dated effective 02/24/2014                                  PROSERV OPERATIONS INC                                               Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9070   14221485                       Oilfield Services                           700472_Master_Service_Contract Effective_2-14-2014                                           PROSPER OPERATORS, INC                                               Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9071   14231486                       Oilfield Services                           Master Service Contract dated July 19, 2019; Amendment dated December 1, 2019                PROVISIONS ENERGY & MARINE SUPPORT                                   Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9073   14241487                       Oilfield Services                           Pipe Supplier                                                                                PYRAMID TUBULAR PRODUCTS LP                                          Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9075   14251488                       Oilfield Services                           522792_Master Services Agreement dated effective 01/01/2014                                  QUALITY CONSTRUCTION & PRODUCTION L                                  Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9076   14261489                       Oilfield Services                           554639_Master Services Agreement dated effective 11/25/2013                                  QUALITY ENERGY SERVICES, INC                                         Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
              14271490                       Oilfield Services                           506420_Master Services Agreement dated effective 07/08/2014                                  QUALITY PREHEAT & PRESSURE WASHERS INC                               Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9077
              14281491                       Oilfield Services                           539026_Master Services Agreement dated effective 11/01/2013                                  QUALITY PROCESS SERVICES LLC                                         Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9078
1-G-12-9079   14291492                       Oilfield Services                           Production Operators; Quality Company - Operators, Area 8                                    QUALITY PRODUCTION MGMT LLC                                          Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9081   14301493                       Oilfield Services                           777581_PO Terms & Conditions dated effective 04/03/2018                                      QUALITY WIRELINE & CABLE INC.                                        Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9083   14311494                       Oilfield Services                           564799_Master Services Agreement dated effective 07/25/2018                                  QUEST INTEGRITY USA LLC                                              Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
              14321495        7/18/2013      Non-Oilfield Services                       Software Licensing Agreement                                                                 QUORUM BUSINESS SOLUTIONS (USA), INC.                                Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                       $57,818.45       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-11-9391
1-G-12-9085   14331496                       Oilfield Services                           PO Terms & Conditions                                                                        R&R ENERGY SERVICES LLC                                              Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
              14341497       10/23/2000      Letter Agreement - Other Land               Letter Agreement, dated October 23, 2000, between Range Resources Corporation and ChevronRange Resources Corporation and Chevron U.S.A. Inc.                      Fieldwood Energy Offshore LLC       MP 154 Lease G10902                                                                                                                                                     $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                         U.S.A. Inc.,entitled "Annual Reciprocity Notice Regarding Conveyance to Chevron U.S.A. Inc. of
                                                                                         Main Pass Black 154,
                                                                                         South and East Addition Platform "A" arid Two'Wells Thereon, Federal OCS, Offshore Alabama."                                                                                                                                                                                                                                                                                                                                                      x   x


   249
              14351498       07/12/1998      Joint Operating Agreement                   JOINT OPERATING AGREEMENT DATED JULY 12, 1998 BY AND BETWEEN RANGER OIL RANGER OIL COMPANY, THE HOUSTON EXPLORATION COMPANY Fieldwood Energy Offshore LLC                                             PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                                              $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                         COMPANY, THE HOUSTON EXPLORATION COMPANY AND SPINNAKER EXPLORATION      AND SPINNAKER EXPLORATION COMPANY, L.L.C.                                                                                     MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883
                                                                                         COMPANY, L.L.C.                                                                                                                                                                                       Lease MF96147, PN 883 Lease SL96146                                                                                                                                                                                                 x
   223
   231        14361499       08/05/1999      Joint Development / Venture / Exploration   EXPLORATION AGREEMENT DATED AUGUST 5, 1999 BY AND BETWEEN RANGER OIL                         RANGER OIL COMPANY, THE HOUSTON EXPLORATION COMPANY Fieldwood Energy Offshore LLC                        PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                                              $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                             Agreements                                  COMPANY, THE HOUSTON EXPLORATION COMPANY AND SPINNAKER EXPLORATION                           AND SPINNAKER EXPLORATION COMPANY, L.L.C.                                                                MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883
                                                                                         COMPANY, L.L.C.                                                                                                                                                                                       Lease MF96147, PN 883 Lease SL96146                                                                                                                                                                                                 x


1-G-12-9087   14371500                       Oilfield Services                           Spotting Fluid                                                                               RAPID DRILLING LLC                                                   Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
              14381501                       Oilfield Services                           Solid Body Centralizers                                                                      RAY OIL TOOL CO. INC                                                 Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9088
              14391502       01/14/2019      Operating Agreement - Other                 Operating Agreement, effective as of January 14, 2019, among Fieldwood Energy Offshore LLC, Red Willow Offshore; Talos Energy Offshore                            Fieldwood Energy Offshore LLC       GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2     RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC, WILD WELL CONTROL INC,                     $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         Red Willow Offshore, LLC, and Talos Energy Offshore LLC                                                                                                                                               SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                      CHEVRON USA INC, W & T ENERGY VI LLC, SHELL TRADING (US) COMPANY
                                                                                         (AMI on S/2S/2 GC 156 through 14 Jan 21 in Art 26.8 of Operating Agreement)                                                                                                                                                                                                                                                                                                                                                                   x

   809
   901        14401503       03/04/2020      Unit Agreement and/or Unit Operating        Ratification of GC 244 Unit Agreement by Red Willow Offshore LLC and Talos Energy Offshore Red Willow Offshore; Talos Energy Offshore                             Fieldwood Energy Offshore LLC       GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2     RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC, WILD WELL CONTROL INC,                     $0.00       Assume and assign to Credit Bid Purchaser
                                             Agreement                                   dated 4 March 2020                                                                                                                                                                                    SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                      CHEVRON USA INC, W & T ENERGY VI LLC, SHELL TRADING (US) COMPANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x


              14411504                       Oilfield Services                           Tension Packers                                                                              RELIABLE PACKER SALES & SERVICES TOOLS LLC                           Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9094
              14421505                       Oilfield Services                           Training Provider                                                                            RELYON NUTEC USA, LLC                                                Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-8815
    28         1506          01/01/1973      Operating Agreement - Other                 Offshore Operating Agreement* (VR 369/386+)                                                  Renaissance Offshore, W & T Energy VI, Marathon Oil                  Fieldwood Energy LLC                VR 369 Lease G02274, VR 386 Lease G02278                                                                                                                                $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                         *Unit Operating Agreement supersedes JOperating Agreement 1/1/1973                                                                                                                                                                                                                                                                                                                                                                        x

    51         1507          12/12/1977      Unit Agreement and/or Unit Operating        Unit Agreement (VR 369 Unit Area) 12/12/1977                                                 Renaissance Offshore, W & T Energy VI, Marathon Oil                  Fieldwood Energy LLC                VR 369 Lease G02274                                                                                                                                                     $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                             Agreement
    52         1508          12/23/1977      Unit Agreement and/or Unit Operating        Unit Operating Agreement* (VR 369 Unit Area)                                                 Renaissance Offshore, W & T Energy VI, Marathon Oil                  Fieldwood Energy LLC                VR 369 Lease G02274                                                                                                                                                     $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                             Agreement                                   *UOperating Agreement supersedes JOperating Agreement 12/23/1977                                                                                                                                                                                                                                                                                                                                                                          x

              14431509       08/07/2012      Master Service Agreement                    Master Services Agreement                                                                    Rentsys Recovery Services, Inc.                                                                          Area wide                                                                                                                                                               $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   2662
1-G-12-9096   14441510                       Oilfield Services                           Workstrings                                                                                  RESOURCE RENTAL TOOLS LLC                                            Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
              14451511        2/10/2019      Non-Oilfield Services                       IT Services Agreement                                                                        REVOLUTIONARY SECURITY LLC                                           Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                      $178,256.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-11-9392
              14461512       04/01/2007      Marketing - PHA                             RID108101-MP289C-MP275 by and between Fieldwood and RIDGEWOOD ENERGY                         RIDGEWOOD ENERGY CORPORATION                                         Fieldwood Energy LLC                MP 275 Lease G15395                                                     RIDGEWOOD ENERGY CORPORATION                                                                    $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                         CORPORATION and RIDGEWOOD ENERGY CORPORATION                                                                                                                                                                                                                                                                                                                                                                                              x
   1087
              14471513                       Oilfield Services                           777813_Master Services Agreement dated effective 01/02/2019                                  RIG QA INTERNATIONAL INC.                                            Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9097
              14481514                       Oilfield Services                           700947_Master_Service_Contract Effective_5-22-2015                                           RIGHT HAND OILFIELD ASSOCIATES, LLC                                  Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9098
              14491515                       Oilfield Services                           526151_Master Services Agreement dated effective 01/01/2014; Amendment dated effective       RIGNET INC                                                           Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                      $976,052.20       Assume and assign to Credit Bid Purchaser
                                                                                         06/28/2018                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9099
              14501516                       Oilfield Services                           Parts Only                                                                                   RINO-K&K COMPRESSION, INC                                            Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9100
              14511517                       Oilfield Services                           Crane Mats                                                                                   RITTER FOREST PRODUCTS                                               Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9101
              14521518                       Oilfield Services                           508791-Helicopter Service Agreement Dated 7/17/2014                                          RLC, LLC                                                             Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9103
    258       14531519       06/15/2001      Joint Operating Agreement                   JOINT DEVELOPMENT AGREEMENT EFFECTIVE JUNE 15, 2001, BY AND BETWEEN RME RME PETROLEUM COMPANY, W&T OFFSHORE, INC, RME ET AL                                       Fieldwood Energy Offshore LLC       SM 280 Lease G14456, SM 281 Lease G02600                                MP GULF OF MEXICO, LLC                                                                          $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                         PETROLEUM COMPANY AND W&T OFFSHORE, INC, "SM280 OWNERS" AND RME ET AL
                                                                                         "SM 281 OWNERS" AND THAT CERTAIN JOINT OPERATING AGREEMENT ATTACHED                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                         THERETO AS EXHIBIT "B".

              14541520                       Oilfield Services                           701080_Master_Service_Contract Effective_1-05-2016                                           ROGUE INDUSTRIAL GROUP LLC                                           Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9105
              14551521   Original - 9/1/2017; Non-O&G Real Property Lease / Rental /     Lease agreement between Fieldwood and Ronnie White Custom Homes                              Ronnie White Custom Homes                                            Fieldwood Energy LLC                Total Area: Level 7, 8 and 9 Square Footage: 32,543 SF                                                                                                                  $0.00       Assume and assign to Credit Bid Purchaser
                         1st Amend 5/1/2018; Sublease Agreements                         Total Area: Level 7, 8 and 9
                         2nd Amend 3/7/2019                                              Square Footage: 32,543 SF
                                                                                         Address: 2014 W Pinhook Road Lafayette, LA 70508                                                                                                                                                                                                                                                                                                                                                                                              x


   920
              14561522                       Oilfield Services                           Rowan Amendment (12-18-13)                                                                   ROWAN COMPANIES, INC                                                 Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9106
              14571523                       Oilfield Services                           Rig Company                                                                                  ROWAN DRILLING AMERICAS LIMITED                                      Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9107
              14581524                       Oilfield Services                           Rig Company                                                                                  ROWAN DRILLING US LIMITED                                            Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9108
1-G-12-9109   14591525                       Oilfield Services                           511430_Master Services Agreement dated effective 11/01/2013                                  ROYAL SERVICE AND RENTALS INC                                        Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
  ADD16       14601526                       Other                                       Engagement Letter                                                                            RYAN, LLC                                                            Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                          $1,389,004.431,294,629.1      Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                                                 x
   252        14611527       11/17/2000      Operating Agreement - Other                 Participation Agreement and Operating Agreement 11-17-00 b/b Samedan and Stone               Samedan and Stone                                                    Fieldwood Energy LLC                VR 261 Lease G03328                                                                                                                                                     $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x           x
              14621528       09/20/1995      Operating Agreement - Other                 Operating Agreement eff. 9-20-95 b/b Samedan and Walter                                      Samedan and Walter                                                   Fieldwood Energy LLC                VR 314 Lease G05438, VR 315 Lease G04215                                WALTER OIL & GAS CORPORATION                                                                    $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x
   174
              14631529       03/01/2002      Farmout Agreement                            Farmout Agmt. eff. 3-1-2002 b/b Samedan Oil Corporation (Farmor) and Pure Resources, L.P.   Samedan Oil Corporation (Farmor) and Pure Resources, L.P. (Farmee) Fieldwood Energy Offshore LLC         VR 332 Lease G09514                                                     ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                              $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                          (Farmee)                                                                                                                                                                                                                                                                                                                                                                                                                                 x       x   x
   270
              14641530       06/11/1993      Joint Operating Agreement                    Operating Agreement eff. 6-11-1993 b/b Samedan Oil Corporation and British Borneo           Samedan Oil Corporation and British Borneo Exploration Inc., et al   Fieldwood Energy Offshore LLC       VR 332 Lease G09514, VR 333 Lease G14417                                ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                              $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                          Exploration Inc., et al                                                                                                                                                                                                                                                                                                                                                                                                                  x       x   x
   143
              14651531       06/09/2003      Property Participation & Exchange Agreements Participation Agmt. eff. 6-9-2003 b/b Samedan Oil Corporation and CLK Company               Samedan Oil Corporation and CLK Company                              Fieldwood Energy Offshore LLC       VR 332 Lease G09514                                                     ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                              $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x       x   x
   292
   137        14661532       01/20/1993      Joint Operating Agreement                   Offshore Operating Agreement, effective January 20, 1993, between Samedan Oil Corporation    Samedan Oil Corporation and Energy Development Corporation           Bandon Oil and Gas, LP; Fieldwood   VR 362 Lease G10687, VR 363 Lease G09522, VR 371 Lease G09524                                                                                                           $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         and Energy Development Corporation, as amended effective February 1, 2011.                                                                                        Energy LLC                                                                                                                                                                                                                                                                  x

              14671533       01/21/1994      Unit Agreement and/or Unit Operating        Unit Operating Agreement for the Viosca Knoll .252 Unit, by and between Samedan Oil          Samedan Oil Corporation, as Operator, and Continental Land &"Fur Co., Fieldwood Energy Offshore LLC      VK 251 Lease G10930, VK 340 Lease G10933                                Williams Field Services                                                                         $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                             Agreement                                   Corporation, as Operator, and Continental Land &"Fur Co., Inc., dated effective January      Inc., dated effective January 21,1994.
                                                                                         21,1994.                                                                                     Preferential Right to Purchase - 15 Days. (Section 26.2)                                                                                                                                                                                                                                                                                     x       x   x
   151                                                                                   Preferential Right to Purchase - 15 Days. (Section 26.2)
              14681534       02/01/1995      Marketing - Connection Agreement            Lateral Project Agreement between Samedan Oil Corporation, Energy Development Corporation, Samedan Oil Corporation, Energy Development Corporation, Shell                                             VR 371 Lease G09524, VR 362 Lease G10687                                                                                                                                $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         Shell Offshore, Inc. and Stingray Pipeline Company                                         Offshore, Inc. and Stingray Pipeline Company                                                                                                                                                                                                                                                                                                       x
   3038
              14691535       02/01/1995      Marketing - Connection Agreement            Lateral Project Agreement between Samedan Oil Corporation, Energy Development Corporation, Samedan Oil Corporation, Energy Development Corporation, Shell                                             VR 371 Lease G09524, VR 362 Lease G10687                                                                                                                                $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         Shell Offshore, Inc. and Stingray Pipeline Company                                         Offshore, Inc. and Stingray Pipeline Company                                                                                                                                                                                                                                                                                                       x
   3069
              14701536       01/19/2000      Farmout Agreement                           Farmout Agreement Samson Offshore Company - Farmor and W&T Offshore, INC.-Farmee -           Samson Offshore Company, W&T Offshore, Inc.                                                              EC 345 Lease G15156                                                                                                                                                     $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         ORRI difference between Lease burdens and 21.67% proportionately reduced.                                                                                                                                                                                                                                                                                                                                                                     x
   2748
              14711537       02/16/2017      Letter Agreement - Other Land               Letter Establishing Initial Rates by                                                         Samson Offshore Mapleleaf, LLC and Chevron Pipeline Company          Fieldwood Energy LLC                MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                                                     $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         and between Samson Offshore Mapleleaf, LLC and Chevron Pipeline Company                      dated February 16, 2017.                                                                                 993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405
                                                                                         dated February 16, 2017.                                                                                                                                                                                                                                                                                                                                                                                                                      x
   728
              14721538                       Oilfield Services                           Utilities                                                                                    SAN LEON MUNICIPAL UTILITY DISTRICT                                  Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                          $597.80       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9115
    74        14731539       10/09/1982      Joint Operating Agreement                   Operating Agreement effective October 9, 1982                                                Sanare Energy Partners                                               Fieldwood Energy Offshore LLC       VR 229 Lease G27070                                                     SANARE ENERGY PARTNERS, LLC                                                                     $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
    92        14741540       10/12/1987      Joint Operating Agreement                   Joint Operating Agreement effective 10-12-1987                                               Sanare Energy Partners                                               Fieldwood Energy Offshore LLC       VR 229 Lease G27070                                                     SANARE ENERGY PARTNERS, LLC                                                                     $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
              14751541       10/12/1988      Joint Operating Agreement                   Joint Operating Agreement effective 10-12-1988                                               Sanare Energy Partners                                               Fieldwood Energy Offshore LLC       VR 229 Lease G27070                                                     SANARE ENERGY PARTNERS, LLC                                                                     $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
    96
              14761542       06/14/2018      Performance Bond & Supplemental Bonding     Sanare Energy Partners, LLC is the new principal replacing Northstar Offshore Ventures LLC   Sanare Energy Partners, LLC                                          Fieldwood Energy LLC                EI 246; Lease 810, EI 267 Lease 812                                                                                                                                     $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                             Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
   772
              14771543                       Marketing - Construction, Operations,       Owners constructed and own the Lateral Line which is used to connect Gas supplies in the High Sandridge Offshore, LLC, Enterprise GTM Offshore Operating Company,Fieldwood Energy Offshore LLC        EB 160 Lease G02647, EB 165 Lease G06280                                WALTER OIL & GAS CORPORATION                                                                    $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                             Management, Ownership Agreements            Island Area to s trunk pipelinesystem owned hy High Island Offshore System. Theis Agreement LLC
                                                                                         sets forth Operator and Owners rights and responsibilities with respe by and between Fieldwood                                                                                                                                                                                                                                                                                                                                                        x
                                                                                         Energy Offshore LLC and and
1501;1502
              14781544       07/11/2018      Letter Agreement - Other Land               Joinder Agreement by and Between Fieldwood Energy, Noble Energy and SBM Gulf Produciton, SBM Gulf Production, LLC                                                 Fieldwood Energy LLC                MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343           HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY                      $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         LLC dated 11 April 2018 governing transition from NBL to Fieldwood Operatorship of THK                                                                                                                                                                                        VI LLC                                                                                                                                                          x
   773
              14791545                       Oilfield Services                           777956_Master Services Agreement dated effective 02/12/2019                                  SBS ENERGY SERVICES, LLC.                                            Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9116
              14801546                       Non-Oilfield Services                       Master Services Agreements                                                                   SCHLUMBERGER TECHNOLOGY CORPORATION                                  Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-11-9393
              14811547                       Oilfield Services                           501538_Master Services Agreement dated effective 11/21/2013                                  SCHLUMBERGER TECHNOLOGY CORPORATION                                  Fieldwood Energy LLC                n.a.                                                                    n.a.                                                                                            $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
1-G-12-9118
              14821548       08/01/2017      Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy Offshore LLC and SCL Resources, LLC:                       SCL Resources LLC; SCL Resources, LLC                                Fieldwood Energy Offshore LLC       SS 79 Lease G15277                                                      CALYPSO EXPLORATION LLC                                                                         $0.00       Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
   739
              14831549       09/19/2017      Well / Prospect Proposals                   by and between Fieldwood Energy Offshore LLC and SCL Resources, LLC: Offer to Purchase       SCL Resources, LLC                                                   Fieldwood Energy Offshore LLC       GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                                                      $0.00       Assume and assign to Credit Bid Purchaser
                                                                                         SCL Resources, LLC'S Interest in GI 94, SS 79, VR 332 and WD 34                                                                                                                                       Lease G03414                                                                                                                                                                                                                            x
   747
              14841550   Start date         Marketing - Transportation                   Liquids Transportation Service by and between Fieldwood Energy LLC and Sea Robin Pipeline SEA ROBIN PIPELINE, LLC                                                 Fieldwood Energy LLC                EC 261 Lease G00971, EC 278 Lease G00974, EI 330 Lease G02115, EI 337                                                                                                   $0.00    Assume and Allocate Pursuant to Divisive Mergers
                         12/1/2013-End Date                                              Company, LLC and Sea Robin Pipeline Company, LLC                                                                                                                                                      Lease G03332, SM 128 Lease G02587, EI 333 Lease G02317, EI 315 Lease
                         1/1/2200                                                                                                                                                                                                                                                              G02112, EI 316 Lease G05040                                                                                                                                                                                                         x
   1877
   1885       14851551   Start date        Marketing - Transportation                    Liquids Transportation Service by and between Fieldwood Energy LLC and Sea Robin Pipeline SEA ROBIN PIPELINE, LLC                                                 Fieldwood Energy LLC                EC 261 Lease G00971, EC 278 Lease G00974, EI 330 Lease G02115, EI 337                                                                                                   $0.00    Assume and Allocate Pursuant to Divisive Mergers
                         5/1/2014-End date                                               Company, LLC and Sea Robin Pipeline Company, LLC                                                                                                                                                      Lease G03332, SM 128 Lease G02587, EI 333 Lease G02317, EI 315 Lease
                         1/1/2200                                                                                                                                                                                                                                                              G02112, EI 316 Lease G05040                                                                                                                                                                                                         x


   3089       14861552       04/14/2015      Marketing - Connection Agreement            INTERCONNECT AND REIMBURSEMENT AGREEMENT                                                     SEA ROBIN PIPELINE, LLC                                              Fieldwood Energy LLC                SS 274 Lease G01039                                                     ERA HELICOPTERS INC.                                                                            $0.00    Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                 Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 32 of 115
   3093       14871553   06/13/2018   Marketing - Other                            PIPING REIMBURSEMENT AGREEMENT; SHIP SHOAL BLOCK 274 BETWEEN SEA ROBIN SEA ROBIN PIPELINE, LLC AND FIELDWOOD ENERGY LLC                                                Fieldwood Energy LLC                SS 274 Lease G01039                                                  ERA HELICOPTERS INC.                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   PIPELINE AND FIELDWOOD ENERGY LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                  x

1-G-12-9120   14881554                Oilfield Services                            777828_PO Terms & Conditions dated effective 01/11/2019                                         SEAHORSE ENERGY                                                        Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
              14891555                Oilfield Services                            533257_Master Services Agreement dated effective 12/04/2013                                     SEAL-TITE INTERNATIONAL                                                Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9121
               1490      5/30/2018    Non-Oilfield Services                        Master Seismic Data Participation and Licensing Agreement                                       Seitel Data, Ltd.                                                      Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9316
               1491      5/30/2018    Non-Oilfield Services                        Master Seismic Data Participation and Licensing Agreement                                       Seitel Data, Ltd.                                                      Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9395
              14921556                Oilfield Services                            565610_Master Services Agreement dated effective 11/01/2013                                     SELECT OILFIELD SERVICES LLC                                           Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9123
              14931557                Non-Oilfield Services                        communication software                                                                          SEND WORD NOW                                                          Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9394
              14941558   06/17/2011   Master Service Agreement                     Master Services Agreement                                                                       Send Word Now (SWN)                                                                                        Area wide                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   2663
              14951559                Oilfield Services                            Wire Rope / Slings                                                                              SERVICE RIGGING                                                        Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9124
              14961560                Oilfield Services                            565757_Master Services Agreement dated effective 11/01/2013                                     SHAMROCK ENERGY SOLUTIONS                                              Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9126
              14971561                Oilfield Services                            HSE Training and Facility Use                                                                   SHELL EXPLORATION AND PRODUCTION COMPANY                               Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9127
    78        14981562   08/04/1983   Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement effective August 4, 1984 BY AND BETWEEN APACHE SHELL OFFSHORE                                                                        Fieldwood Energy LLC                SS 198 Lease 593, SS 199 Lease G12358, SS 223 G01526, SS 238 Lease   RENAISSANCE OFFSHORE, LLC, TALOS PRODUCTION LLC; APACHE OFFSHORE INVESTMENT         $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                      Consents                                     CORPORATION AND SHELL OFFSHORE CONTIGUOUS BLOCK TO SHELL VENTURE                                                                                                                                           G03169, SP 82 G05685, SP 83 Lease G05052, ST 276 Lease G07780, ST    GP; APACHE OFFSHORE INVESTMENT GP, BRISTOW US LLC, TAMPNET INC
                                                                                   PROPERTY THAT MAY TRIGGER AMI RESPONSIBILITY REGARDING FUTURE PURCHASE                                                                                                                                     295 Lease G05646, ST 296 Lease G12981
                                                                                   OR BID OF TRACTS COVERING GEOLOGIC STRUCTURE COMMON TO EXISTING SHELL                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                   VENTURE PROPERTY



              14991563   01/07/2004   Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between Apache Corporation and Shell Offshore et al SHELL OFFSHORE ET AL                                                      Fieldwood Energy LLC                SS 258, 259. APACHE WAIVED PREF RIGHT TO BUY SHELL'S RIGHTS          APACHE OFFSHORE INVESTMENT GP                                                       $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                      Consents                                                                                                                                                                                                                                                BELOW 15,000' Lease G05044                                                                                                                                                                                                                                              x
   298
              15001564   08/01/2009   Marketing - PHA                              Shell Offshore Inc (Bullwinkle Owner and Operator) and Shell Offshore Inc. and Marathon Oil  Shell Offshore Inc (Bullwinkle Owner and Operator) and Shell Offshore                                         GC 65 Lease G05889                                                   WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   Company (Troika Group) and Marathon Oil Company (Droshky Owner)                              Inc. and Marathon Oil Company (Troika Group) and Marathon Oil                                                                                                                      GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                Company (Droshky Owner)                                                                                                                                                            OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER                                                                                                                                                                            x


   3037
              15011565   11/02/1987   Property Participation & Exchange Agreements EXCHANGE AGREEMENT BY AND BETWEEN SHELL OFFSHORE INC AND CONOCO INC                             SHELL OFFSHORE INC AND CONOCO INC                                      Fieldwood Energy LLC                MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126        EPL OIL & GAS, LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
    93
              15021566   08/01/2009   Other Handling / Stabilization Agreements    Droshky Production Handling Agreement by and between Shell Offshore Inc and Marathon Oil        Shell Offshore Inc and Marathon Oil Company                            Fieldwood Energy Offshore LLC       GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900         WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   Company dated 1 Aug 2009 including flow back agreement                                                                                                                                                                                                                          GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER                                                                                                                                                                            x


   425
              15031567   03/01/1999   Other Handling / Stabilization Agreements    Angus Production Handling Agreement by and between Shell Offshore Inc and Shell Deepwater Shell Offshore Inc and Shell Deepwater Development and Marathon Oil Fieldwood Energy Offshore LLC                GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900         WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   Development and Marathon Oil Company dated 1 March 99                                     Company dated 1 March 99                                                                                                                                                              GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER; WILD WELL CONTROL INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x



   227
              15041568   06/15/1993   Unit Agreement and/or Unit Operating         Unit Operating Agreement dated effective June 15, 1993 between Shell Offshore Inc and           Shell Offshore Inc and                                                 Fieldwood Energy Offshore LLC       GC 200 Lease G12210, GC 201 Lease G12209, GC 244 Lease G11043        LLOG EXPLORATION COMPANY, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE,           $0.00                              Assume and assign to Credit Bid Purchaser
                                      Agreement                                    Marathon Oil Company, as successors in interest.                                                Marathon Oil Company, as successors in interest.                                                                                                                                LLC                                                                                                                                                                                                    x
    145
   2950       15051569   04/01/1982   Operating Agreement - Other                  b/b Shell Offshore Inc, and Florida Exploration Company, et al                                  Shell Offshore Inc, and Florida Exploration Company, et al                                                 SS 258 Lease G05560, SS 259 Lease G05044                             APACHE OFFSHORE INVESTMENT GP                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   2949       15061570   10/01/1983   Operating Agreement - Other                  b/b Shell Offshore Inc, and Florida Exploration Company, et al                                  Shell Offshore Inc, and Florida Exploration Company, et al                                                 PN 969 Lease G05953, PN 976 Lease G05954                             PEREGRINE OIL AND GAS II, LLC                                                   $62,197.36                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
              15071571   03/03/2005   Other Handling / Stabilization Agreements    Lorien Production Handling Agreement by and between Shell Offshore Inc, Noble Energy, Inc,      Shell Offshore Inc, Noble Energy, Inc, Hydro Gulf of Mexico, LLC and   Fieldwood Energy Offshore LLC       GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900         WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   Hydro Gulf of Mexico, LLC and Davis Offshore, LP dated 3 March 05 and as amended 10 Dec         Davis Offshore, LP dated 3 March 05 and as amended 10 Dec 2006                                                                                                                  GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                   2006                                                                                                                                                                                                                                                                            OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER                                                                                                                                                                            x


   342
               1508      01/01/2015   Acquisition / PSA / Other Purchase or Sale   by and between Fieldwood Energy Offshore LLC and Shell Offshore Inc.: Hickory Unit - GI          Shell Offshore Inc.                                                   Fieldwood Energy Offshore LLC       GI 110 Lease G13943, GI 116 Lease G13944                             W & T OFFSHORE INC                                                                  $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   608                                Agreements                                   110/116
              15091572   11/01/1997   Marketing - PHA                              Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform and BP Exploration & Oil Inc., Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform and                                     GC 65 Lease G05889                                                   WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   Marathon Oil Company, and Shell Deepwater Development Inc., successor in interest to Shell BP Exploration & Oil Inc., Marathon Oil Company, and Shell Deepwater                                                                                                                 GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                   Offshore Inc.                                                                                    Development Inc., successor in interest to Shell Offshore Inc.                                                                                                                 OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER                                                                                                                                                                            x


   3036
    120       15101573   06/01/1991   Unit Agreement and/or Unit Operating         UNIT AGREEMENT, SOUTH TIMBALIER BLOCK 295 FIELD UNIT BY AND BETWEEN SHELL SHELL OFFSHORE INC. AND APACHE CORPORATION, ET AL.                                                                               ST 276 Lease G07780, ST 295 Lease G05646, ST 296 Lease G12981        APACHE OFFSHORE INVESTMENT GP                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                      Agreement                                    OFFSHORE INC. AND APACHE CORPORATION, ET AL.                                                                                                                                                                                                                                                                                                                                                                                                                                       x

   2834       15111574   02/11/1993   Letter Agreement - Other Land                Letter Agreement by and between Shell Offshore Inc. and BP Exploration & Oil Inc. : btw BP and Shell Offshore Inc. and BP Exploration & Oil Inc.                                                           MC 110 Lease G18192                                                  MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Shell in Lieu of PHA with Apache, exploration area                                                                                                                                                                                                                                                                                                                                                                                                                                     x

              15121575   03/07/2005   Termination / Ratification and Joinder of    Termination of Exploration Program Agreement by and between Shell Offshore Inc. and Devon       Shell Offshore Inc. and Devon Louisiana Corporation; Apache                                                GI 110 Lease G13943, GI 116 Lease G13944                             W & T OFFSHORE INC                                                                  $0.00                              Assume and assign to Credit Bid Purchaser
                                      Operating or Other Agreements                Louisiana Corporation; Apache Corporation : Termination of 01/01/1998 Exploration Program       Corporation                                                                                                                                                                                                                                                                                                                                                                            x
   2795                                                                            Agreement
    141       15131576   05/07/1993   Letter Agreement - Other Land                Letter Agmt. dated 5-7-1993 b/b Shell Offshore Inc. and Freeport McMoRan Oil and Gas            Shell Offshore Inc. and Freeport McMoRan Oil and Gas Company.          Fieldwood Energy Offshore LLC       VR 332 Lease G09514                                                  ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   Company.                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x       x   x
   2794       15141577   01/01/1998   Joint Development / Venture / Exploration    Exploration Program Agreement by and between Shell Offshore Inc. and Ocean Energy Inc. :        Shell Offshore Inc. and Ocean Energy Inc.                                                                  GI 110 Lease G13943, GI 116 Lease G13944                             W & T OFFSHORE INC                                                                   $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                      Agreements                                   Exploration Program Agreement Shell ID prospects Ocean to Participate                                                                                                                                                                                                                                                                                                      Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x   x




   142        15151578   06/01/1993   Farmout Agreement                            Farmout Agmt. eff. 6-1-1993 b/b Shell Offshore Inc. and Samedan Oil Coporation.                 Shell Offshore Inc. and Samedan Oil Coporation                         Fieldwood Energy Offshore LLC       VR 332 Lease G09514                                                  ANKOR E&P HOLDINGS CORPORATION, CANNAT ENERGY INC.                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x       x   x
   216        15161579   04/01/1998   Joint Operating Agreement                    OFFSHORE OPERATING AGREEMENT DATED APRIL 1, 1998, BY AND BETWEEN SHELL                          SHELL OFFSHORE INC. AND SNYDER OIL CORPORATION, ET AL.                 Fieldwood Energy Offshore LLC       VK 780 Lease G06884, VK 824 Lease G15436                             ENERGY XXI GOM LLC, MARUBENI OIL & GAS (USA) LLC, TOTAL E & P USA INC                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   OFFSHORE INC. AND SNYDER OIL CORPORATION, ET AL.                                                                                                                                                                                                                                                                                                                                                                                                                                   x

              15171580   12/18/1997   Property Participation & Exchange Agreements PARTICIPATION AGREEMENT BY AND BETWEEN SHELL OFFSHORE INC. AND                                  SHELL OFFSHORE INC. AND WESTPORT OIL AND GAS COMPANY Fieldwood Energy LLC                                  MC 110 Lease G18192                                                  MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   WESTPORT OIL AND GAS COMPANY INC.                                                               INC.                                                                                                                                                                                                                                                                                                                                                                                   x
   204
   369        15181581   12/01/2006   Farmout Agreement                            Droshky Farmout Agreement dated effective December 1, 2006 between Shell Offshore Inc. and      Shell Offshore Inc. and                                           Fieldwood Energy Offshore LLC            GC 244 Lease G11043                                                  RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Marathon Oil Company designating Marathon Oil Company as operator of GC 244 16,000'             Marathon Oil Company designating Marathon Oil Company as operator
                                                                                   TVDSS to 24,000' TVDSS                                                                          of GC 244 16,000'                                                                                                                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                   TVDSS to 24,000' TVDSS

              15191582   09/25/1997   Operating Agreement - Other                  b/b Shell Offshore Inc. andf Barrett Resources Corporation                                      Shell Offshore Inc. andf Barrett Resources Corporation                                                     HI A545 Lease G17199                                                 TALOS ERT LLC                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   2952
              15201583   04/08/2010   Letter Agreement - UOA                       Letter Agreement, dated 4/8/2010 between Shell Offshore Inc., Apache Corporation and Nippon Shell Offshore Inc., Apache Corporation and Nippon Oil Exploration         Fieldwood Energy Offshore LLC       GI 110 Lease G13943, GI 116 Lease G13944                             W & T OFFSHORE INC                                                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Oil Exploration U.S.A. Limited amending the Unit Operating Agreement, dated                 U.S.A. Limited amending the Unit Operating Agreement, dated
                                                                                   March 1, 1998.                                                                              March 1, 1998.                                                                                                                                                                                                                                                                                                                                                                             x
   437
              15211584   12/15/1989   Farmout Agreement                            FARMOUT AGREEMENT BY AND BETWEEN SHELL OFFSHORE INC., ET AL. AND CNG                            SHELL OFFSHORE INC., ET AL. AND CNG PRODUCING COMPANY Fieldwood Energy LLC                                 ST 276 Lease G07780                                                  APACHE OFFSHORE INVESTMENT GP                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   PRODUCING COMPANY                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
   111
              15221585   02/01/1998   Joint Operating Agreement                    OPERATING AGREEMENT BY AND BETWEEN SHELL OFFSHORE INC. AND WESTPORT                             SHELL OFFSHORE, INC, OPERATOR. AND WESTPORT OIL & GAS                  Fieldwood Energy LLC; Fieldwood EnergyMC 110 Lease G18192                                                MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                    $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                   OIL AND GAS COMPANY INC                                                                         COMPANY, INC                                                           Offshore LLC                                                                                                                                                                                        Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x   x



   205
   215        15231586   04/01/1998   Joint Development / Venture / Exploration    JOINT VENTURE AGREEMENT - SPECTER PROSPECT DATED APRIL 1, 1998 BY AND                           SHELL OFFSHORE, INC. AND ELF EXPLORATION INC. ET AL.                   Fieldwood Energy Offshore LLC       VK 780 Lease G06884, VK 824 Lease G15436                             ENERGY XXI GOM LLC, MARUBENI OIL & GAS (USA) LLC, TOTAL E & P USA INC                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                      Agreements                                   BETWEEN SHELL OFFSHORE, INC. AND ELF EXPLORATION INC. ET AL., as amended.                                                                                                                                                                                                                                                                                                                                                                                                          x

              15241587   11/05/1998   Joint Development / Venture / Exploration    ADDENDUM TO JOINT VENTURE AGREEMENT DATED NOVEMBER 5, 1998, BY AND                              SHELL OFSSHORE INC. AND NIPPON OIL EXPLORATION U.S.A.                  Fieldwood Energy Offshore LLC       VK 780 Lease G06884, VK 824 Lease G15436                             ENERGY XXI GOM LLC, MARUBENI OIL & GAS (USA) LLC, TOTAL E & P USA INC                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                      Agreements                                   BETWEEN SHELL OFSSHORE INC. AND NIPPON OIL EXPLORATION U.S.A. LIMITED, ET                       LIMITED, ET AL.                                                                                                                                                                                                                                                                                                                                                                    x
   224                                                                             AL.
              15251588   12/01/1979   Operating Agreement - Other                  OFFSHORE OPERATING AGREEMENT b/b SHELL OIL COMPANYand FLORIDA                                   SHELL OIL COMPANYand FLORIDA EXPLORATION COMPANY, ET                   Fieldwood Energy LLC                SS 189 Lease G04232                                                  CASTEX OFFSHORE INC, WALTER OIL & GAS CORPORATION, WALTER OIL & GAS                 $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                   EXPLORATION COMPANY, ET AL                                                                      AL                                                                                                                                                                              CORPORATION, BRISTOW US LLC                                                                                                                                                                        x
    64
              15261589   06/01/2021   Surface Lease                                SHELL PIPELINE                                                                                  SHELL PIPELINE                                                                                             MP 69 /Perez Family Surface Lease                                                                                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
   2737
              15271590   07/01/1986   Marketing - Construction, Operations,        Shell Pipeline is contract operator - Fieldwood Energy LLC has ownership along with various     Shell Pipeline                                                         Fieldwood Energy LLC                GC 065 Lease G05889                                                  WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &       $0.00                              Assume and assign to Credit Bid Purchaser
                                      Management, Ownership Agreements             other owners including shell.                                                                                                                                                                                                                                                   GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                   OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER                                                                                                                                                                            x


   3049
    436        1591      03/30/2010   Elections                                    Ship ShOperating Agreementl 252 Marketing Election Letter dated March 30, 2010 (Helis Oil &     Ship Shoal 252 Marketing Election Letter dated March 30, 2010 (Helis   Fieldwood Energy SP LLC             SS 252 Lease G01529                                                  BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,             $0.00                           Assume and allocate pursuant to divisive mergers
                                                                                   Gas Company, L.L.C.)                                                                            Oil & Gas Company, L.L.C.)                                                                                                                                                      HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x


              15281592                Oilfield Services                            2018 Shore Offshore Services LLC - Platform Removal Contract                                    SHORE OFFSHORE SERVICE LLC                                             Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-12-9128
              15291593                Oilfield Services                            777955_Master Services Agreement dated effective 01/22/2019                                     SIGNA ENGINEERING CORP                                                 Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9130
              15301594                Oilfield Services                            Master Services Agreement dated effective 03/07/2019                                            Skoflo Industries, Inc.                                                Fieldwood Energy, LLC               n.a.                                                                 n.a.                                                                            $30,480.96                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
              15311595                Oilfield Services                            777962_PO Terms & Conditions dated effective 10/10/2019                                         SKYSPRING OIL & GAS SERVICES, INC.                                     Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9133
              15321596                Oilfield Services                            MWD, LWD, Whipstocks, Drilling Tools, Fishing Services                                          SMITH INTERNATIONAL INC                                                Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9134
              15331597   7/21/2016    Non-Oilfield Services                        Solex Agreement (Final)                                                                         SOLEX                                                                  Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                            $50,165.13                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9396
              15341598                Oilfield Services                            Catering Services & Personnel (Cooks, Galleyhands, Etc.)                                        SONOCO                                                                 Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9136
              15351599   5/31/2019    Non-Oilfield Services                        Consulting Agreement                                                                            SOREAP LLC                                                             Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9318
              15361600                Non-Oilfield Services                        Consulting Agreements                                                                           SOREAP LLC                                                             Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-9397
              15371601   08/01/1994   Operating Agreement - Other                  OPERATION AND MAINTENACE OF MEASUREMENT FACILITIES GRAND BAY RECEIVING SOUTHERN NATURAL GAS COMPANY AND PENZOIL PETROLEUM                                                                                  MP 140 Lease G02193                                                  JX NIPPON OIL EXPLORATION USA LTD                                                   $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                                                                   STATION BETWEEN SOUTHERN NATURAL GAS COMPANY AND PENZOIL PETROLEUM COMPANY
                                                                                   COMPANY                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   3098
              15381602                Oilfield Services                            558442-Daywork Drilling Contract dated 1-3-2012                                                 SPARTAN OFFSHORE DRILLING, LLC                                         Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9138
              15391603                Oilfield Services                            701192_Master Services Agreement dated effective 08/16/2016                                     SPECIALTY RTP LLC                                                      Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9140
              15401604                Oilfield Services                            Water Analyzers                                                                                 SPECTRO SCIENTIFIC, INC                                                Fieldwood Energy LLC                n.a.                                                                 n.a.                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-12-9141
              15411605   01/01/2005   Unit Agreement and/or Unit Operating         VOLUNTARY UNIT AGREEMENT DATED JANUARY 1, 2005, BY AND BETWEEN                                  SPINNAKER EXPLORATION COMPANY, L.L.C. AND THE HOUSTON Fieldwood Energy Offshore LLC                        GA 210 Lease G25524                                                                                                                                      $0.00                           Assume and Allocate Pursuant to Divisive Mergers
                                      Agreement                                    SPINNAKER EXPLORATION COMPANY, L.L.C. AND THE HOUSTON EXPLORATION                               EXPLORATION COMPANY AND GRYPHON EXPLORATION
                                                                                   COMPANY AND GRYPHON EXPLORATION COMPANY.                                                        COMPANY.                                                                                                                                                                                                                                                                                                                                                                           x
    336
   2880       15421606   10/15/2004   Operating Agreement - Other                  b/b SPN and Arena as amended by Amendment and Supplement to Evaluation Agreement dated SPN and Arena                                                                                                       WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989, WD                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   November 5, 2004, Amendment and Supplement to Evaluation Agreement dated December 13,                                                                                                                      85 Lease G04895, WD 86 Lease G02934
                                                                                   2004, Extension Request dated November 8, 2005, and Assignment Agreement and Amendment
                                                                                   to Operating Agreements dated May 5, 2006                                                                                                                                                                                                                                                                                                                                                                                                                                              x



   2881       15431607   11/05/2004   Amendment and Supplement to Evaluation       b/b SPN and Arena                                                                               SPN and Arena                                                                                              WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989, WD                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                      Agreement                                                                                                                                                                                                                                               85 Lease G04895, WD 86 Lease G02934                                                                                                                                                                                                                                         x
   2882       15441608   12/13/2004   Amendment and Supplement to Evaluation       b/b SPN and Arena                                                                               SPN and Arena                                                                                              WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989, WD                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                      Agreement                                                                                                                                                                                                                                               85 Lease G04895, WD 86 Lease G02934                                                                                                                                                                                                                                         x
              15451609   05/05/2006   Operating Agreement - Other                  b/b SPN and Arena                                                                               SPN and Arena                                                                                              WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989, WD                                                                                        $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                              85 Lease G04895, WD 86 Lease G02934                                                                                                                                                                                                                                         x
   2884
              15461610   11/01/2004   Operating Agreement - Other                  b/b SPN and Arena                                                                               SPN and Arena                                                                                              WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989     TAMPNET INC, VENICE GATHERING SYSTEMS                                                   $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   2887
   2888       15471611   12/27/2007   Property Participation & Exchange Agreements b/b SPN and Arena                                                                               SPN and Arena                                                                                              WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989, EI    TAMPNET INC, VENICE GATHERING SYSTEMS                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                              100 Lease 796                                                                                                                                                                                                                                                               x
   408         1612      02/15/2009   Farmout Agreement                            Farmout Agreement dated February 15, 2009 between SPN Resources LLC and Moreno                  SPN Resources LLC and Moreno Offshore Resources, L.L.C., Farmors, Fieldwood Energy SP LLC                  SS 252 Lease G01529                                                  BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,             $0.00                           Assume and allocate pursuant to divisive mergers
                                                                                   Offshore Resources, L.L.C., Farmors, and Houston Energy, L.P., Farmee                           and Houston Energy, L.P., Farmee                                                                                                                                                HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 33 of 115
       474            1613        04/27/2012     Other Handling / Stabilization Agreements    Production Handling Agreement dated August 1, 2009 between SPN Resources, LLC and           SPN Resources, LLC and Moreno Offshore Resources, L.L.C., Platform Fieldwood Energy SP LLC               SS 252 Lease G01529                                                  BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,         $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                              Moreno Offshore Resources, L.L.C., Platform Owners, and Helis Oil & Gas Company, L.L.C., et Owners, and Helis Oil & Gas Company, L.L.C., et al, Producers                                                                                                                 HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                              al, Producers; as amended by agreement on April 27, 2012.                                                                                                                                                                                                                                                                                                                                                                                                                           x


   1-G-12-9143       15481614                    Oilfield Services                            Stabilizers                                                                                  STABIL DRILL                                                           Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                     15491615                    Oilfield Services                            Software at Grand Chenier Separating Facility (Wonderware West)                              STANDARD AUTOMATION & CONTROL LP                                       Fieldwood Energy LLC              n.a.                                                                n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9144
                     15501616     06/12/2013     Other Lease / Rental Agreement               Lease Extension and Amendment State Lease No. 19718 by and between State Mineral Board State Mineral Board and Dynamic Offshore Resources, LLC; LLOG                                                 BS 25 Lease 19718                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              and Dynamic Offshore Resources, LLC; LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Bluewater Holdings, L.L.C.; LLOG Exploration Company, L.L.C.
                                                                                              Company, L.L.C. :                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
      2848
                     15511617     09/18/1975     Right of Way                                 ST OF LA ROW 1594                                                                            STATE OF LA                                                                                             SP 6 & 7                                                                                                                                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
      2742
                     15521618     06/28/2007     Water Bottom Contracts                       STATE OF LA WATER BOTTOM LEASE #576                                                          STATE OF LA                                                                                             BURRWOOD / SP 42-43                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
      2738
      2747           15531619     10/17/2007     Surface Lease                                ST OF LA NO 3011                                                                             STATE OF LA                                                                                             BURRWOOD                                                                                                                                             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
       546           15541620     06/17/2014     Assignment of Oil & Gas Leasehold Interest(s) Assignment agreement dated 17 Jun 14 by and between Statoil Gulf of Mexico LLC and Noble Statoil Gulf of Mexico LLC and Noble Energy, Inc., Phoenix Exploration    Fieldwood Energy LLC             EW 790 Lease G33140                                                                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               Energy, Inc                                                                                  Company LP, Challenger Minerals Inc. et al                                                                                                                                                                                                                                                                                                                                    x
       547           15551621     03/01/2014     Letter Agreement - Other Land                 Letter Agreement dated effective March 1, 2014 by and between Statoil Gulf of Mexico LLC and Statoil Gulf of Mexico LLC, Noble Energy, Inc., Phoenix Exploration   Fieldwood Energy LLC             GC 40 Lease G34536, GC 41 Lease G34537, EW 1009 Lease G34878, EW     ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                   $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                               Noble Energy, Inc., as amended by letter dated June 9, 2014.                                 Company LP, Challenger Minerals Inc. et al                                                             1010 Lease G34879, EW 1011 Lease G34880                                                                                                                                                                                                                                x

                     15561622                    Oilfield Services                            Tubing Supplier, Chrome                                                                      STEEL SERVICE OILFIELD TUBULAR INC                                     Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9145
                     15571623     04/07/2008     Surface Lease                                STERLING SUGARS LLC                                                                          STERLING SUGARS LLC                                                                                     MYETTE POINT / SL1491403- FWE II                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
      2736
                     15581624                    Oilfield Services                            Threader                                                                                     STEWART TUBULAR PRODUCTS INC                                           Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9147
                     15591625     02/23/2017     Marketing - Pipeline Transport               Stingray Precedent Agreement by and between Stingray Pipeline Company L.L.C. and             Stingray Pipeline Company L.L.C. and Fieldwood Energy LLC              Fieldwood Energy LLC             n.a., n.a., n.a., n.a.                                                                                                                               $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                              Fieldwood Energy LLC                                                                                                                                                                                                                                                                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                              on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x   x   x   x



      3137
                     15601626                    Oilfield Services                            500187_MSA dated effective 11/01/2013; Master Services Agreement dated effective             STOKES & SPIEHLER OFFSHORE INC                                         Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              01/01/2015                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
   1-G-12-9148
                     15611627                    Oilfield Services                            Texas RRC Permits                                                                            STOKES & SPIEHLER REGULATORY SERVICES, INC                             Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9149
       653           15621628     09/09/2015     Performance Bond & Supplemental Bonding      by and between Fieldwood Energy LLC and Stone Energy Corporation: Stone acknowledgement Stone Energy Corporation                           Fieldwood Energy LLC                                      MC 108 Lease G09777                                                  TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                 Agreement                                    of reciept of Bond                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                     15631629     06/29/2004     Letter Agreement - Other Land                LETTER AGREEMENT DATED JUNE 29, 2004, BY AND BETWEEN STONE ENERGY                       STONE ENERGY CORPORATION AND BP AMERICA PRODUCTION Fieldwood Energy Offshore LLC                             WC 34 Lease G03251, WC 35 Lease G02819, WC 35, WC 66 Lease G01860,                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              CORPORATION AND BP AMERICA PRODUCTION COMPANY.                                          COMPANY.                                                                                                     WC 35/66 Lease G01860, WC 65 Lease G02825, WC 66 Lease G02826, WC                                                                                                                                                                                                  x
       317                                                                                                                                                                                                                                                                                         67 Lease G03256
       168           15641630     03/28/1995     Letter Agreement - Other Land                LETTER AGREEMENT DATED MARCH 28,1995, BY AND BETWEEN STONE ENERGY                            STONE ENERGY CORPORATION AND DAVID U. MELOY, ET AL.                    Fieldwood Energy Offshore LLC    WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC 66                                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              CORPORATION AND DAVID U. MELOY, ET AL.                                                                                                                                                               Lease G02826, WC 67 Lease G03256                                                                                                                                                                                                                                   x

                     15651631     07/15/1994     Letter Agreement - Other Land                LETTER AGREEMENT DATED JULY 15, 1994 BY AND BETWEEN STONE ENERGY                             STONE ENERGY CORPORATION AND DAVID U. MELOY.                           Fieldwood Energy Offshore LLC    WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC 66                                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              CORPORATION AND DAVID U. MELOY.                                                                                                                                                                      Lease G02826, WC 67 Lease G03256                                                                                                                                                                                                                                   x
       162
                     15661632     04/04/2006     Joint Operating Agreement                    STONE ENERGY CORPORATION AND GOM SHELF LLC, ET AL                                            STONE ENERGY CORPORATION AND GOM SHELF LLC, ET AL                      Fieldwood Energy LLC             SS 198 Lease 593, SS 198 Lease G12355                             RENAISSANCE OFFSHORE, LLC, TALOS PRODUCTION LLC                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       361
                     15671633     01/10/2014     Well / Prospect Proposals                    Gilligan & Bingo: Stone offering of prospects to Fieldwood Fieldwood election                Stone Energy Offshore, L.L.C.                                          Fieldwood Energy LLC              MC 65 Lease G21742                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       538
                     15681634     02/05/2014     Well / Prospect Proposals                    Gilligan & Bingo: Stone requesting extension and fieldowood's election                       Stone Energy Offshore, L.L.C.                                          Fieldwood Energy LLC              MC 65 Lease G21742                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       542
                     15691635     03/24/2014     Well / Prospect Proposals                    Gilligan & Bingo: Stone requesting extension and fieldowood's election                       Stone Energy Offshore, L.L.C.                                          Fieldwood Energy LLC              MC 65 Lease G21742                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       551
       553           15701636     03/28/2014     Well / Prospect Proposals                    Proposal Amendment and Various requests for extension from Stone and election by Fieldwood Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC              MC 65 Lease G21742                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       539           15711637     01/10/2014     Well / Prospect Proposals                    Gilligan & Bingo: Stone offering of prospects to Fieldwood Fieldwood election                Stone Energy Offshore, L.L.C.                                          Fieldwood Energy LLC              MC 108 Lease G09777                                                 TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       543           15721638     02/05/2014     Well / Prospect Proposals                    Gilligan & Bingo: Stone requesting extension and fieldowood's election                       Stone Energy Offshore, L.L.C.                                          Fieldwood Energy LLC              MC 108 Lease G09777                                                 TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       552           15731639     03/24/2014     Well / Prospect Proposals                    Gilligan & Bingo: Stone requesting extension and fieldowood's election                       Stone Energy Offshore, L.L.C.                                          Fieldwood Energy LLC              MC 108 Lease G09777                                                 TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
       652           15741640     09/09/2015     Performance Bond & Supplemental Bonding      by and between Fieldwood Energy LLC, SEO A LLC, Stone Energy Corporation and Stone           Stone Energy Offshore, L.L.C.; Stone Energy Offshore, L.L.C., Stone    Fieldwood Energy LLC             MC 108 Lease G09777                                                  TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                 Agreement                                    Energy Offshore, L.L.C.: Fieldwood will apply own Supp Bonding                               Energy Corporation, SEO A LLC                                                                                                                                                                                                                                                                                                                                              x

   1-G-12-8905       15751641                    Oilfield Services                            Core Sample / Fluid Sample Analysis                                                          STRATUM RESERVOIR ISOTECH LLC                                          Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9151       15761642                    Oilfield Services                            Master Service Contract dated Feb 11, 2020                                                   STRATUM RESERVOIR, LLC                                                 Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9152       15771643                    Oilfield Services                            MSA dated effective 08/07/2014 (Net 30 for PO 29323 only)                                    STRESS ENGINEERING SERVICES, INC.                                      Fieldwood Energy LLC              n.a.                                                                n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                     15781644                    Oilfield Services                            Master Agreement for the Provision of Marine Construction Services dated effective 09/28/2018 Subsea 7 (US) LLC                                                     Fieldwood Energy, LLC             n.a.                                                                n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                     15791645                    Oilfield Services                            Master Agreement for the Provision of Marine Construction Services dated effective May 20,   Subsea 7 (US) LLC                                                      Fieldwood Energy, LLC            n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              2019                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
   1-G-12-9153       15801646                    Oilfield Services                            Marine Construction Services (EPCI) dated May 20, 2019                                       SUBSEA 7 US LLC                                                        Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                     15811647                    Oilfield Services                            777785_Master Services Agreement dated effective 11/13/2018                                  SUBSEA SOLUTIONS, LLC                                                  Fieldwood Energy LLC              n.a.                                                                n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9155
   1-G-12-9156       15821648                    Oilfield Services                            Marine Construction Services Agreement dated effective May 20th 2019                         SUBSEA7 I-TECH US INC                                                  Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-11-9320       15831649     12/17/2019     Non-Oilfield Services                        Consulting Agreement                                                                         SULLEXIS, LLC                                                          Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9158       15841650                    Oilfield Services                            Specialty Fluids                                                                             SUN DRILLING PRODUCTS CORP                                             Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9159       15851651                    Oilfield Services                            512944_Master Services Agreement dated effective 12/01/2013                                  SUPERIOR ENERGY SERVICES LLC                                           Fieldwood Energy LLC              n.a.                                                                n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9160       15861652                    Oilfield Services                            Various Contractor Services (CT Units, GP Tools, Rental Equip., Cement Services, Well        SUPERIOR ENERGY SERVICES LLC                                           Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              Support, Etc.)                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
       431           15871653     01/31/2010     Acquisition / PSA / Other Purchase or Sale   Purchase and Sale Agreement, dated January 31, 2010, by and between Superior Energy          Superior Energy Services, Inc.; Wild Well Control, Inc.                Fieldwood Energy Offshore LLC    GC 65 Lease G05889, GC 64 Lease G34539                               WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &   $0.00                             Assume and assign to Credit Bid Purchaser
                                                 Agreements                                   Services, Inc., Wild Well Control, Inc. and Dynamic Offshore Resources, LLC.                                                                                                                                                                                              GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                                        OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                                        CHEVRON USA INC, W & T ENER                                                                                                                                                                       x




   1-G-12-9162       15881654                    Oilfield Services                            Grating & Handrail Pipe, Valves and Fittings                                                 SUPERIOR SUPPLY & STEEL                                                Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9164       15891655                    Oilfield Services                            Wellheads                                                                                    SURFACE SYSTEMS CAMERON                                                Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9165       15901656                    Oilfield Services                            777861_PO Terms & Conditions dated effective 04/01/2019                                      SWAGELOK LOUISIANA                                                     Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                     15911657     09/27/2013     Surface Lease                                SWEET LAKE LAND & OIL CO                                                                     SWEET LAKE LAND & OIL CO                                                                                GIBBSTOWN                                                                                                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
      2732
                     15921658                    Other                                        stop loss insurance                                                                          Symetra, Partner re                                                    Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
       164            1659        09/01/1994     Farmout Agreement                            Farmout Agmt Eff. 9-1-94                                                                     Talos Energy Offshore                                                  Fieldwood Energy LLC             PL 5 Lease G12027                                                                                                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                     15931660     12/04/1958     Operating Agreement - Other                  Operating Agreement eff. 12/4/58                                                             Talos Energy Offshore                                                  Fieldwood Energy LLC             EC 265 Lease G00972                                                  TALOS ENERGY OFFSHORE, LLC                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
        8
       881           15941661     11/21/2019     Letter Agreement - Other Land                Letter Agreement SS 198 J-11 Well zone shift: Zone shift recommended and election fron HO to Talos Energy Offshore LLC, Renaissance Offshore, LLC                   GOM Shelf LLC                    SS 198 Lease 593                                                     RENAISSANCE OFFSHORE, LLC, TALOS PRODUCTION LLC                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              HG sand by and between GOM Shelf Offshore LLC and Renaissance Offshore LLC                                                                                                                                                                                                                                                                                                                                                                                              x

       797           15951662     10/18/2018     Abandonment / Decommissioning Agreement      pursuant to that certain PHA for MC 496 produced at SP B Platform dated 11/1/2002            Talos ERT LLC, The Louisiana Land and Exploration Company LLC,         Fieldwood Energy LLC             SP 89 Lease G01618                                                   TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO LLC, SANARE ENERGY PARTNERS, LLC,   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                           Marubeni Oil & Gas (USA) LLC                                                                                                                                                 Texas Eastern Transmission / Spectra Energy                                                                                                                                                   x

   1-G-12-9168       15961663                    Oilfield Services                            504973_Master Services Agreement dated effective 02/21/2014                                  TAM INTERNATIONAL                                                      Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9169       15971664                    Oilfield Services                            Communication for L/B Man O War (P&A)                                                        TAMPNET INC                                                            Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
       535           15981665     12/16/2013     Joint Operating Agreement                    TANA EXPLORATION COMPANY LLC AND APACHE CORPORATION                                          TANA EXPLORATION COMPANY LLC AND APACHE CORPORATION Fieldwood Energy LLC                                 EI 315 N2 Lease G24912                                              ARENA ENERGY LP, TANA EXPLORATION COMPANY LLC                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
      2852           15991666     08/13/2012     Property Participation & Exchange Agreements Participation Agreement by and between Tana Exploration Company LLC and Dyanmice             Tana Exploration Company LLC and Dyanmice Offshore Resources,                                           BS 25 Lease 19718, BS 25 Lease G31442                                TANA EXPLORATION COMPANY LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              Offshore Resources, LLC : BS 25 Federal and State                                            LLC                                                                                                                                                                                                                                                                                                                                                                            x

                     16001667     06/06/2013     Elections                                    BS No. 1 Well Election Completion Letter by and between Tana Exploration Company LLC and Tana Exploration Company LLC and Dynamic Offshore Resources, LLC;                                           BS 25 Lease G31442                                                   TANA EXPLORATION COMPANY LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              Dynamic Offshore Resources, LLC; Walter Oil & Gas Corporation : Tana drilled well No. 1  Walter Oil & Gas Corporation
                                                                                              federal Lease G31442                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
      2849
                     16011668     06/03/2013     Other Misc.                                  BS No. 1 Well Recommendation Discontinue Drilling by and between Tana Exploration CompanyTana Exploration Company LLC and Dynamic Offshre Resources, LLC;                                            BS 25 Lease G31442                                                   TANA EXPLORATION COMPANY LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              LLC and Dynamic Offshre Resources, LLC; Walter Oil & Gas Corporation : Tana drilled well No. Walter Oil & Gas Corporation
                                                                                              1 federal Lease G31442                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
      2850
                     16021669     12/07/2017     Termination / Ratification and Joinder of    Termination of Ratification and Joinder of Operating Agreement by and between Tana           Tana Exploration Company LLC and Fieldwood Energy LLC                  Fieldwood Energy LLC             BS 25 Lease 19718, BS 25 Lease G31442                                TANA EXPLORATION COMPANY LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                 Operating or Other Agreements                Exploration Company LLC and Fieldwood Energy LLC : Tax Partnership election                                                                                                                                                                                                                                                                                                                                                                                                 x
      2845
                     16031670     08/21/2012     Termination / Ratification and Joinder of    Ratification and Joinder of Offshore Operating Agreement by and between Tana Exploration    Tana Exploration Company LLC and LLOG Exploration Offshore, L.L.C.;                                      BS 25 Lease 19718, BS 25 Lease G31442                                TANA EXPLORATION COMPANY LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                 Operating or Other Agreements                Company LLC and LLOG Exploration Offshore, L.L.C.; LLOG Exploration Company, L.L.C.;        LLOG Exploration Company, L.L.C.; Walter Oil & Gas Corporation;
                                                                                              Walter Oil & Gas Corporation; Dynamic Offshore Resources, LLC : Of JOA covering federal and Dynamic Offshore Resources, LLC                                                                                                                                                                                                                                                                                                                                                 x
                                                                                              state lease dated 03/01/2009
      2854
                     16041671     08/21/2012     Operating Agreement - Other                  Amendment No. 1 to Offshore Operating Agreement by and between Tana Exploration Company Tana Exploration Company LLC and Walter Oil & Gas Corporation;                                               BS 25 Lease 19718, BS 25 Lease G31442                                TANA EXPLORATION COMPANY LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                              LLC and Walter Oil & Gas Corporation; LLOG Exploration Offshore, L.L.C.; LLOG Exploration LLOG Exploration Offshore, L.L.C.; LLOG Exploration Company, L.L.C.;
                                                                                              Company, L.L.C.; LLOG Bluewater Holdings, L.L.C.; Dynamic Offshore Resources, LLC : Amend LLOG Bluewater Holdings, L.L.C.; Dynamic Offshore Resources, LLC                                                                                                                                                                                                                                                                                                                  x
                                                                                              JOA 03/01/2009
      2851
                     16051672                    Other                                        Flexible spending account                                                                    TaxSaver                                                               Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                     16061673                    Oilfield Services                            701035_Master Services Agreement dated effective 11/30/2015                                  TCB FABRICATION, INC                                                   Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9171
                     16071674                    Other                                        telemedicine                                                                                 Teladoc                                                                Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                     16081675                    Oilfield Services                            Hazard Surveys and Vessel Positioning (Purchased Tesla Equipment)                            TELESIS GEOPHYSICAL SERVICES,LLC                                       Fieldwood Energy LLC              n.a.                                                                n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9173
   1-G-12-9174       16091676                    Oilfield Services                            553360_Master_Services_Contract dated effective 01/31/20                                     TENARIS GLOBAL SERVICES USA CORP                                       Fieldwood Energy LLC              n.a.                                                                n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9175       16101677                    Oilfield Services                            501430_Master Services Agreement dated effective 11/01/2013                                  TETRA APPLIED TECHNOLOGIES, INC                                        Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
      2926           16111678     05/18/1999     Property Participation & Exchange Agreements by and between Texaco Exploration and Production Inc. and Aviara Energy Corporation          Texaco Exploration and Production Inc. and Aviara Energy Corporation                                     EI 313 Lease G02608                                                 EPL OIL & GAS, LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
      2865           16121679     05/01/1991     Operating Agreement - Other                  Operating Agreement, as amended by and between Texaco Exploration and Production Inc. and Texaco Exploration and Production Inc. and Mobil Oil Exploration &                                         SS 204 Lease G01520, SS 207 Lease G01523, SS 216 Lease G01524        EPL OIL & GAS, LLC, KINETICA DEEPWATER EXPRESS, LLC                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              Mobil Oil Exploration & Producing Southeast Inc., et al                                   Producing Southeast Inc., et al                                                                                                                                                                                                                                                                                                                                               x           x

       214           16131680     03/13/1998     Joint Operating Agreement                    AMENDMENT TO OPERATING AGREEMENT DATED MARCH 13, 1998, BY AND BETWEEN TEXACO EXPLORATION AND PRODUCTION INC. AND VASTAR                                             Fieldwood Energy Offshore LLC    WC 34 Lease G03251, WC 35 Lease G02819, WC 35, WC 66 Lease G01860,                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              TEXACO EXPLORATION AND PRODUCTION INC. AND VASTAR RESOURCES, INC.     RESOURCES, INC.                                                                                                                WC 66 Lease G02826                                                                                                                                                                                                                                                 x

       119           16141681     05/01/1991     Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN TEXACO EXPLORATION AND                              Texaco Exploration and Production Inc., Mobil Oil Exploration &      Fieldwood Energy LLC; Fieldwood EnergySM 281 Lease G02600                                                                                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              PRODUCTION INC., MOBIL OIL EXPLORATION & PRODUCING SOUTHEAST ET AL                           Producing Southeast lnc, Chevron Southeast lnc., Hunt Oil Company,   Offshore LLC
                                                                                                                                                                                           The George R. Brown Partnership, Torch Energy Advisors Incorporated,                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                           Torc, Norcen Explorer, Inc., Norcen Offshore Properties
       257           16151682     06/15/2001     Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN TEXACO EXPLORATION AND RWE                          TEXACO EXPLORATION AND RWE PERTROLEUM COMPANY ET AL Fieldwood Energy LLC                                SM 280 Lease G14456, SM 281 Lease G02600                             MP GULF OF MEXICO, LLC                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              PERTROLEUM COMPANY ET AL                                                                                                                                                                                                                                                                                                                                                                                                                                                x
      3087           16161683     08/27/2003     Marketing - Connection Agreement             INTERCONNECT AGREEMENT FOR SP 87                                                             TEXAS EASTERN TRANSMISSION CORPORATION, MARATHON OIL                                                    SP 87 Lease G07799                                                   TALOS ERT LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                           COMPANY                                                                                                                                                                                                                                                                                                                                                                    x
      3085           16171684     02/16/2010     Marketing - Connection Agreement             Interconnect and Reimbursement Agreement                                                     TEXAS EASTERN TRANSMISSION, LP, PHOENIX EXPLORATION                                                     CA 43 Lease G32268                                                   CASTEX OFFSHORE INC, PEREGRINE OIL AND GAS II LLC                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                           COMPANY, LP, PEREGRINE OIL AND GAS II, LLC, CHALLENGER                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                           MINERALS INC.
   1-G-12-9176       16181685                    Oilfield Services                            Provides SuperSacks of Cement                                                                TEXAS LEHIGH CEMENT COMPANY LP                         Fieldwood Energy LLC                             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9177       16191686                    Oilfield Services                            700479_Master_Service_Contract Effective_02-28-2014                                          TEXAS MARINE SHIPYARD LLC                                              Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-11-9325       16201687     10/10/2018     Non-Oilfield Services                        Consulting Agreement                                                                         TH1, LLC                                                               Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   1-G-12-9178       16211688                    Oilfield Services                            Slickline / Cased Hole Bailers                                                               THE CAVINS CORPORATION                                                 Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-934411-9345   16221689   101/1/20162017   Non-Oilfield Services                        Services AgreementInsurance Policy                                                           THE GUARDIAN LIFE INSURANCE COMPANY                                    Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
1-G-11-934511-9344   16231690   110/1/20172016   Non-Oilfield Services                        Insurance PolicyServices Agreement                                                           THE GUARDIAN LIFE INSURANCE COMPANY                                    Fieldwood Energy LLC             n.a.                                                                 n.a.                                                                            $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
       328           16241691     10/06/2004     Other Misc.                                  LETTER OF INTENT DATED OCTOBER 6, 2004, BY AND BETWEEN THE HOUSTON                           THE HOUSTON EXPLORATION COMPANY AND SPINNAKER                          Fieldwood Energy Offshore LLC    GA 210 Lease G25524                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              EXPLORATION COMPANY AND SPINNAKER EXPLORATION COMPANY, L.L.C.                                EXPLORATION COMPANY, L.L.C.                                                                                                                                                                                                                                                                                                                                                x

       329           16251692     10/07/2004     Joint Development / Venture / Exploration    EXPLORATION AGREEMENT DATED OCTOBER 7, 2004, BY AND BETWEEN THE                              THE HOUSTON EXPLORATION COMPANY AND SPINNAKER                          Fieldwood Energy Offshore LLC    GA 210 Lease G25524                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                 Agreements                                   HOUSTON EXPLORATION COMPANY AND SPINNAKER EXPLORATION COMPANY, L.L.C.                        EXPLORATION COMPANY, L.L.C.                                                                                                                                                                                                                                                                                                                                                x

       359           16261693     02/22/2006     Farmout Agreement                            Farmout Proposal Letter Agreement between The Houston Exploration Company                    The Houston Exploration Company                                        Fieldwood Energy LLC             VR 408 Lease G15212                                                                                                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                              and Noble Energy Inc. 2/22/2006                                                              and Noble Energy Inc. 2/22/2006                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                    Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 34 of 115
1-G-16-12212   16271694   12/1/2018    Other                                        Sublease - One Briar Lake Plaza--Suite 320                                                         THE LUBRIZOL CORPORATION                                                 Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                           $1,858.38                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    154        16281695   02/11/1994   Unit Agreement and/or Unit Operating         Unit Agreement For Outer Continental Shelf Exploration, Development and Production                 The Minerals Management Service, Samedan Oil Corporation and                                                  VK 251 Lease G10930, VK 340 Lease G10933                                   Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                       Agreement                                    Operations on theViosca Knoll 252 Unit designated Contract No. 754394013, by the Minerals          Chevron U.S.A. Inc.
                                                                                    Management Service, dated
                                                                                    effective February 11, 1994, executed by Samedan Oil Corporation (as Unit Operator) and                                                                                                                                                                                                                                                                                                                                                                                                     x       x   x
                                                                                    Chevron U.S.A. Inc.(as a working interest owner).



1-G-12-9179    16291696                Oilfield Services                            Mud Logging                                                                                        THE MUDLOGGING COMPANY USA LP                                            Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9180    16301697                Oilfield Services                            504791_Master Services Agreement dated effective 11/01/2013                                        THE NACHER CORPORATION                                                   Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    12          1698      03/13/1962   Operating Agreement - Other                  Operating Agreement dated 3/13/62 between The Pure Oil Company and The Ohio Oil CompanyThe Pure Oil Company and The Ohio Oil Company                                        Fieldwood Energy LLC                 SS 253 Lease G01031                                                        BADGER OIL CORPORATION, CL&F RESOURCES LP, HELIS OIL & GAS COMPANY LLC,           $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                HOUSTON ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC, SANARE ENERGY PARTNERS, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x


1-G-12-9181    16311699                Oilfield Services                            Drill Pipe, Downhole Tools, Other Rental Tools                                                     THOMAS TOOLS                                                             Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-11-9398    16321700   1/30/2019    Non-Oilfield Services                        Subscription Agreement                                                                             TIBCO SOFTWARE, INC                                                      Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9185    16331701                Oilfield Services                            Filter Media                                                                                       TIMBALIER SALES & RENTAL INC                                             Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9186    16341702                Oilfield Services                            565612_Master Services Agreement dated effective 05/11/2017                                        TIMKEN GEARS & SERVICES INC                                              Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-11-9326    16351703   9/10/2018    Non-Oilfield Services                        Consultuing Agreement                                                                              TIORAM SUBSEA INC.                                                       Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    124        16361704   10/01/1991   Farmout Agreement                            FO and Operating Agreement dated 10/1/91 between Torch Energy Advisors Inc etal and                Torch Energy Advisors Inc etal and Hall-Hosuton Oil Company              Fieldwood Energy LLC                 SS 291 Lease G02923                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Hall-Hosuton Oil Company                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
   3046        16371705   05/28/2009   Marketing - Connection Agreement             CONNECTION AGREEMENT INSTALLATION OF FACILITIES                                                    TOTAL E&P USA, INC., STONE ENERGY OFFSHORE LLC                                                                MC 108 Lease G09777                                                        TALOS PRODUCTION LLC                                                               $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9187    16381706                Oilfield Services                            Daily Operating Supplies                                                                           TOTAL PRODUCTION SUPPLY, LLC                                             Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9188    16391707                Oilfield Services                            501635_Master Services Agreement dated effective 01/01/2014                                        TOTAL SAFETY U.S. INC                                                    Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    803        16401708   12/20/2018   Other Misc.                                  by and between Fieldwood Energy LLC and TR Offhsore. L.L.C.: Contemplation of Contract             TR Offhsore. L.L.C.                                                      Fieldwood Energy LLC                 MI 518 Texas SL 80522 Lease MF80522                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Operating Agreement, Transportation Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                               x

    190        16411709   01/03/1997   Joint Operating Agreement                    Operating Agreement eff. 1-3-1977 b/b Transco Exploration Company, as Operator, and         Transco Exploration Company, as Operator, and Freeport Oil Company, Fieldwood Energy Offshore LLC                    WD 34 Lease G03414                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Freeport Oil Company, Energy Development Corporation, Pioneer Production Corporation, et al Energy Development Corporation, Pioneer Production Corporation, et al                                                                                                                                                                                                                                                                                                                           x

               16421710   06/16/1991   Marketing - Connection Agreement             CONNECTION AND LATERAL LINE INTERCONNECT                                                      TRANSCONTINENENTAL GAS PIPELINE CORPORATION, BP                                                                    MC 108 Lease G09777                                                        TALOS PRODUCTION LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                  EXPLORATION INC                                                                                                                                                                                                                                                                                                                                                                               x
   3047
               16431711   01/25/2005   Letter Agreement - Operating Agreement       Letter Agreement for the Operation and Ownership Transfer of Certain South Marsh Island Block Transcontinental Gas Pipeline Corporation, Union Oil Company of               Fieldwood Energy Offshore LLC        SM 66 Lease G01198                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    66 Facilities, dated effective January 25, 2005, between Transcontinental Gas Pipeline        California and Forest Oil
                                                                                    Corporation,;as Seller> and Union Oil "Company-of California and Forest Oil Corporation, as
                                                                                    Purchasers, for facilities and pipeline associated with "A" and "C" Platforms'. NEVER                                                                                                                                                                                                                                                                                                                                                                                                       x           x
                                                                                    CONSOMATED.
    339
               16441712   12/04/1996   Joint Operating Agreement                    OPERATING AGREEMENT BY AND BETWEEN TRANSTEXAS AND DAVIS PETROLEUM                                  TRANSTEXAS AND DAVIS PETROLEUM CORP                                      Fieldwood Onshore LLC                ST 331/332; EAGLE BAY ST 329 #1; SAN LEON GAS UNIT                                                                                                           $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    CORP                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
    187
               16451713   02/20/2000   Pooling Agreement                            POOLING AGREEMENT BY AND BETWEEN TRANSTEXAS GAS CORPORATION, DAVIS                                 TRANSTEXAS GAS CORPORATION, DAVIS PETROLEUM CORP AND Fieldwood Onshore LLC                                    SAN LEON GAS UNIT NO. 1                                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    PETROLEUM CORP AND GENERAL LAND OFFICE OF TEXAS                                                    GENERAL LAND OFFICE OF TEXAS                                                                                                                                                                                                                                                                                                                                                                 x
    917
               16461714   10/03/2020   Non-O&G Real Property Lease / Rental /       COVID-19 Testing locations. Monthly agreement between Fieldwood and Trend Services                 Trend Services                                                           Fieldwood Energy LLC                 Total Area: Work Trailer & Furniture - 3 LocationsSquare Footage: 8'x24'                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                       Sublease Agreements                          Total Area: Work Trailer & Furniture - 3 Locations                                                                                                                                                               Trailer
                                                                                    Square Footage: 8'x24' Trailer                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                    Address: PHI - Galveston, Houma and Abbeville
    911
               16471715                Oilfield Services                            777675_Master Services Agreement dated effective 06/22/2018                                        TRENDSETTER ENGINEERING INC                                              Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9191
               16481716   4/1/2011     Other Services Agreements                    Response Resources Agreement                                                                       Trendsetter Subsea International LLC                                                                          Area wide                                                                                                                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                          4/15/2011                                                 Utilization Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
   2670
               16491717                Oilfield Services                            Thread Protectors                                                                                  TRI-STAR PROTECTOR SVC CO                                                Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9192
1-G-12-9194    16501718                Oilfield Services                            Primary Cleaning - Confined Space Entry Crews, Clean Out Crews (also called Gibsons Trussco TRUSSCO, INC                                                                    Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    / Gibsons)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
1-G-12-9195    16511719                Oilfield Services                            778061_Master Services Agreement dated effective 09/21/20                                   TRUSTED COMPLIANCE, LLC                                                         Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9196    16521720                Oilfield Services                            P&A ARO Reports (Topside)                                                                          TSB OFFSHORE INC                                                         Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
               16531721                Oilfield Services                            Thread and Tubular Inspection                                                                      TUBOSCOPE                                                                Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9198
               16541722                Oilfield Services                            559582_Master Services Agreement dated effective 11/01/2013                                        TUBULAR SOLUTIONS, INC.                                                  Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9199
               16551723                Oilfield Services                            Fieldwood Core Network Provider (G&A)                                                              TW TELECOM HOLDINGS LLC                                                  Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9202
    263        16561724   10/01/2001   Operating Agreement - Other                  Operating Agreement eff. 10-1-01 b/b Union and Forest                                              Union and Forest                                                                                              SM 18 Lease G08680                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
    264        16571725   10/01/2001   Operating Agreement - Other                  Operating Agreement eff. 10-1-01 b/b Union and Forest                                              Union and Forest                                                                                              VR 380 Lease G02580                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
    255        16581726   03/01/2001   Joint Operating Agreement                    Joint Development Agreement with Operating Agreement, dated March 1, 2001, between Union Union Oil Company of Califomia, Vastar Offshore, Inc. and Panaco, Inc. Fieldwood SD Offshore LLC                        EB 161 Lease G02648                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Oil Company of Califomia, Vastar Offshore, Inc. and Panaco, Inc., parts of EB 161 and 205.                                                                                                                                                                                                                                                                                                                                                                                                              x

    340        16591727   02/01/2005   Letter Agreement - UOA                       Letter Agreement, dated February 1, 2005, between Union Oil Company of California and Forest Union Oil Company of California and Forest Oil                                 Fieldwood Energy Offshore LLC        SM 137 Lease G02589                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Oil , covering OCS-G 2589, South Marsh Island Block 137, asthe Unit Operating Agreement for
                                                                                    South Marsh Island Block 137 Unit, identified as Unit Agreement No. 14-08-001-20237, replacing
                                                                                    and superseding, effective October 1, 2001, that certain Unit Operating Agreement dated
                                                                                    January 1,1989 between Conoco Inc., Texaco Producing Inc. and CanadianOXY Offshore                                                                                                                                                                                                                                                                                                                                                                                                          x           x
                                                                                    Production Company.



   261a        16601728   10/01/2001   Operating Agreement - Other                  Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of            Union Oil Company of California and Forest Oil Corporation                                                    SM 66 Lease G01198                                                                                                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    California and Forest Oil Corporation, covering SM 66                                                                                                                                                                                                                                                                                                                                                                                                                                       x           x

   261b        16611729   10/01/2001   Operating Agreement - Other                  Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of            Union Oil Company of California and Forest Oil Corporation                                                    SM 132 Lease G02282                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    California and Forest Oil Corporation, covering OCS-G 2282, South Marsh Island Block 132.                                                                                                                                                                                                                                                                                                                                                                                                   x           x

   261c        16621730   10/01/2001   Operating Agreement - Other                  Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of            Union Oil Company of California and Forest Oil Corporation                                                    SM 135 Lease G19776                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    California and Forest Oil Corporation, covering SM 135                                                                                                                                                                                                                                                                                                                                                                                                                                      x

   261d        16631731   10/01/2001   Operating Agreement - Other                  Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of            Union Oil Company of California and Forest Oil Corporation                                                    SM 136 Lease G02588                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    California and Forest Oil Corporation, covering SM 136                                                                                                                                                                                                                                                                                                                                                                                                                                      x           x

               16641732   10/01/2001   Operating Agreement - Other                  Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of            Union Oil Company of California and Forest Oil Corporation                                                    SM 137 Lease G02589                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    California and Forest Oil Corporation, covering SM 137                                                                                                                                                                                                                                                                                                                                                                                                                                      x           x
   261e
               16651733   10/01/2001   Operating Agreement - Other                  Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of            Union Oil Company of California and Forest Oil Corporation                                                    SM 149 Lease G02592                                                                                                                                          $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                    California and Forest Oil Corporation, covering SM 149                                                                                                                                                                                                                                                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x   x



   261f
   261g        16661734   10/01/2001   Operating Agreement - Other                  Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of            Union Oil Company of California and Forest Oil Corporation                                                    SM 150 Lease G16325                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    California and Forest Oil Corporation, covering SM 150                                                                                                                                                                                                                                                                                                                                                                                                                                      x           x

    61         16671735   03/01/1979   Joint Operating Agreement                    OPERATING AGREEMENT DATED MARCH 1, 1979, BY AND BETWEEN UNION OIL      UNION OIL COMPANY OF CALIFORNIA AND MOBIL OIL                                                        Fieldwood Energy LLC; Fieldwood EnergyST 53 Lease G04000                                                                                                                                          $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                    COMPANY OF CALIFORNIA AND MOBIL OIL EXPLORATION & PRODUCTION SOUTHEAST EXPLORATION & PRODUCTION SOUTHEAST INC.                                                              Offshore LLC                                                                                                                                                                                            Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                    INC.                                                                                                                                                                                                                                                                                                                                                                                on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x   x




    606         1668      01/01/2015   Acquisition / PSA / Other Purchase or Sale   by and between Fieldwood SD Offshore LLC, Unocal Pipeline Companyand Union Oil Company Union Oil Company of California; Unocal Pipeline Company                             Fieldwood SD Offshore LLC            EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB          APACHE DEEPWATER LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                       Agreements                                   of California : East Breaks 158/160 Fields                                                                                                                                                                       161 Lease G02648                                                                                                                                                                                                                                                                       x

    140        16691736   04/30/1993   Unit Agreement and/or Unit Operating         VR 371 Unit Agreement effective 4-30-33                                                            Unit Agreement (VR 371/363/362 Unit) 4/30/1993; VR 371 UA                Fieldwood Energy LLC                 VR 371 Lease G09524                                                                                                                                           $0.00                            Assume and assign to Credit Bid Purchaser
                                       Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
               16701737   01/11/2001   Letter Agreement - UOA                       Letter, dated January 11, 2001, from the United States Department of the Interior, Minerals        United States Department of the Interior, Minerals Management Service, Fieldwood Energy Offshore LLC          VK 251 Lease G10930, VK 340 Lease G10933                                   Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Management Serviceto Chevron U.S.A. Inc., approving the initial participating area plat and        Chevron U.S.A. Inc.
                                                                                    Exhibit C for the Viosca Knoll 252 Unit,Agreement No. 754394013, effective November 8, 2000                                                                                                                                                                                                                                                                                                                                                                                                 x       x   x

    254
               16711738   01/09/2002   Letter Agreement - UOA                       Letter, dated January 9, 2002, from the United States Department of the Interior, Minerals         United States Department of the Interior, Minerals Management Service, Fieldwood Energy Offshore LLC          VK 251 Lease G10930, VK 340 Lease G10933                                   Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Management Service to Chevron U.S:A. Inc., approving.a revision to the participating area plat     Chevron U.S.A. Inc.
                                                                                    and Exhibit C for the Viosca Knoll 252 Unit, Agreement No. 754394bl'3, effective December 1,                                                                                                                                                                                                                                                                                                                                                                                                x       x   x
                                                                                    2001.
    269
    313        16721739   05/28/2004   Letter Agreement - UOA                       Letter, dated May 28, 2004, from the United States Department of the Interior, Minerals            United States Department of the Interior, Minerals Management Service, Fieldwood Energy Offshore LLC          VK 251 Lease G10930, VK 340 Lease G10933                                   Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Management Service to Chevron U.S.A. Inc., approving a revision to the participating area plat     Chevron U.S.A. Inc.
                                                                                    and Exhibit Cfor theiViosca Knoll 252                                                                                                                                                                                                                                                                                                                                                                                                                                                       x       x   x
                                                                                    Unit, Agreement No. 754394013, effective December 1, 2003.

               16731740   01/10/2007   Letter Agreement - UOA                       Letter dated January 10, 2007, from the.United States Department of the Interior, Minerals         United States Department of the Interior, Minerals Management Service, Fieldwood Energy Offshore LLC          VK 251 Lease G10930, VK 340 Lease G10933                                   Williams Field Services                                                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Management Service to Chevron U.S.A. Inc., approving a revision Exhibits "A", "B" and "C"          Chevron U.S.A. Inc.
                                                                                    reflecting a change in the Unit Area due to contraction provisions in the Viosca Knoll 252 Unit,                                                                                                                                                                                                                                                                                                                                                                                            x       x   x
                                                                                    Agreement No. 754394013.
    370
               16741741                Oilfield Services                            778024_Master_Service_Contract Effective_3/4/2020                                                  UNITED STATES K-9 UNLIMITED, LLC                                         Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9205
1-G-12-9206    16751742                Oilfield Services                            Master Service Contract dated effective July 28, 2020                                              UNITED SUBSEA SPECIALISTS LLC                                            Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
   2692        16761743   08/01/2010   Joint Operating Agreement                    Amdt to JOA dated 5/16/2001 by and between Unocal and Callon                                       Unocal and Callon                                                                                             EC 257 Lease G21580                                                        UNION OIL COMPANY OF CALIFORNIA, W & T ENERGY VI LLC                               $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
   2691        16771744   05/16/2001   Joint Operating Agreement                    Unocal and Callon dated 5/16/2001 but effective 2/14/2001                                          Unocal and Callon dated 5/16/2001 but effective 2/14/2001                                                     EC 257 Lease G21580                                                        UNION OIL COMPANY OF CALIFORNIA, W & T ENERGY VI LLC                               $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
    117        16781745   01/01/1991   Property Participation & Exchange Agreements Offshore Participation Agreement, dated effectiveJanuary 1,1991, between Unocal Exploration Unocal Exploration Corporation, The Northwestern Mutual Life Insurance Fieldwood Energy Offshore LLC                 BA A105 Lease G01757                                                       ERA HELICOPTERS INC., TAMPNET INC                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    Corporation, The Northwestern Mutual Life Insurance Company, and Hardy Oil & Gas USA Inc., Company, and Hardy Oil & Gas USA Inc.                                                                                                                                                                                                                                                                                                                                                            x           x
                                                                                    BA A105.
1-G-12-9208    16791746                Oilfield Services                            509603_Master Services Agreement dated effective 11/01/2013                                 VARIABLE BORE RAMS INC                                                 Fieldwood Energy LLC                          n.a.                                                                       n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    188        16801747   12/15/1996   Operating Agreement - Other                  Operating Agreement eff. 12-15-96 b/b Vastar and Union                                             Vastar and Union                                                         Fieldwood Energy LLC                 SS 105 Lease G09614                                                                                                                                           $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   2922        16811748   11/16/2001   Property Participation & Exchange Agreements N/2 Gi 52 #L-8 ST 1 Well by and between Vastar Resources, Inc, a part of BP America Inc.           Vastar Resources, Inc, a part of BP America Inc. Spinnaker Exploration                                        GI 52 Lease 177                                                            APACHE SHELF EXPLORATION LLC, BP AMERICA PRODUCTION COMPANY                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    Spinnaker Exploration Company, L.L.C.                                                              Company, L.L.C.                                                                                                                                                                                                                                                                                                                                                                              x
    912        16821749   10/29/2020   Non-O&G Real Property Lease / Rental /       Lease agreement between Fieldwood Energy and Vector Aviation                                       Vector Aviation                                                          Fieldwood Energy LLC                 Total Area: Heliport and office trailer                                                                                                                      $0.00                             Assume and assign to Credit Bid Purchaser
                                       Sublease Agreements                          Total Area: Heliport and office trailer                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                    Address: 112 Revis Simon Loop Abbeville LA 70510
1-G-11-9328    16831750   10/2/2019    Non-Oilfield Services                        Software License Agreement                                                                         VERIS GLOBAL, LLC                                                        Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-11-9405    16841751   10/2/2019    Non-Oilfield Services                        Software Licensing Agreement                                                                       VERIS GLOBAL, LLC                                                        Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9211    16851752                Oilfield Services                            777930_Master Services Agreement dated effective 06/24/2019                                        VERIS GLOBAL, LLC                                                        Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
  ADD 13       16861753                Non-Oilfield Services                        Services Agreement                                                                                 VERIZON WIRELESS                                                         Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                           $3,696.73                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9214    16871754                Oilfield Services                            536859_Master Services Agreement dated effective 11/22/2013                                        VERSABUILD LLC                                                           Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
               16881755                Oilfield Services                            Paraffin Wax Remediation Product Vendor                                                            VERSALIS AMERICAS INC.                                                   Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9215
               16891756                Oilfield Services                            Rigging; Derrick Barges                                                                            VERSAMARINE, LLC                                                         Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9216
               16901757                Oilfield Services                            I&E Control and Power Systems; Provides Engineering, Fabrication, Installation, and Startup        VERSATECH AUTOMATION SERVICES LLC                                        Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9217
               16911758                Oilfield Services                            508136_Master Services Agreement dated effective 01/01/2014                                        VESCO RENTAL & PRESSURE CONTROL LLC                                      Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9218
               16921759                Oilfield Services                            Provides Wellhead Equipment and Rental Tools                                                       VETCO GRAY INC                                                           Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9219
               16931760   11/26/2013   Non-Oilfield Services                        Consulting Agreement                                                                               VIKING ENGINEERING LC                                                    Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-11-9329
               16941761                Oilfield Services                            777494_PO Terms & Conditions dated effective 09/06/2017                                            VIKING FABRICATORS LLC                                                   Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9220
               16951762                Oilfield Services                            Life Raft Exchange                                                                                 VIKING LIFE SAVING EQUIPMENT AMERICA, INC.                               Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9221
               16961763                Oilfield Services                            777904_PO Terms & Conditions dated effective 03/28/2019                                            VME PROCESS, INC.                                                        Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9222
               16971764                Other                                        Vision Service Provider                                                                            VSP                                                                      Fieldwood Energy LLC                 n.a.                                                                       n.a.                                                                              $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
    42          1765      04/23/1975   Joint Operating Agreement                    Operating Agreement eff. 4-23-75                                                                   W & T Energy VI, Arena, W & T Offshore, Wichita Partnership              Fieldwood Energy LLC                 ST 148 Lease G01960                                                                                                                                          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                  Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 35 of 115
   585        16981766   08/28/2014   Facilities & Tie-In Agreements               Bridging Agreement dated 28 Aug 2014 by and between the Big Bend Producers Noble Energy W & T Energy VI, LLC; Red Willow Offshore, LLC; Houston Energy             Fieldwood Energy LLC            MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343        HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY         $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Inc, W+T Energy VI, LLC, Red Willow Offshore, LLC and HEDV V, LLC bridging the          Deepwater Ventures V, LLC; Noble Energy Inc, ILX Prospect Dantzler,                                                                                                             VI LLC
                                                                                   responsbilities of the Loop Operator and Big Bend Field Operator                        LLC, Ridgewood Dantzler                                                                                                                                                                                                                                                                                                                                                              x


   152         1767      02/01/1994   Joint Operating Agreement                    JOperating Agreement eff. 2/1/94                                                             W & T Offshore                                                        Fieldwood Energy Offshore LLC   SS 301 Lease G10794                                                                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




   290         1768      05/19/2003   Joint Operating Agreement                    JOperating Agreement eff. 5/19/03                                                            W & T Offshore                                                        Fieldwood Energy Offshore LLC   SS 301 Lease G10794                                                                                                                                     $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                    on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x   x




              16991769   04/10/1956   Unit Agreement and/or Unit Operating         Unit No. 891002891 - SS 32                                                                   W & T Offshore, Inc.                                                  Fieldwood Energy LLC            SS 30 Lease 333, SS 31 Lease 334, SS 32 Lease 335, SS 33 Lease 336   W&T OFFSHORE INC                                                                    $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                      Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
    5
              17001770   11/21/2019   Withdrawal Agreement                         by and between Fieldwood Energy LLC and W&T Offshore, Inc.: W&T Wihdrawal from EC 2 SL W&T Offshore, Inc.                                                          Fieldwood Energy LLC            EC 2 Lease 18121                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   18121 - W&T did not prepay abandonment                                                                                                                                                                                                                                                                                                                                                                                                                                   x
   879
              17011771   12/10/2019   Other Misc.                                  by and between Fieldwood Energy LLC and W&T Offshore, Inc.: W&T Non-consent lease savingW&T Offshore, Inc.                                                         Fieldwood Energy LLC            EC 2 Lease 18121                                                                                                                                        $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   ovperation on EC 2 SL 18121 for failure to respond to lease number FW194042                                                                                                                                                                                                                                                                                                                                                                                              x
   883
   689        17021772   07/08/2016   Letter Agreement - Other Land                by and between Fieldwood Energy LLC and W&T Offshore, Inc.: Fieldwood's response to W&T W&T Offshore, Inc.                                                         Fieldwood Energy LLC            HI 129 Lease G01848                                                  W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   Letter Agreement - HI 129 #16 Well - Final Agreement                                                                                                                                                                                                                    EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x


              17031773   07/21/2016   Operating Agreement - Other                  by and between Fieldwood Energy LLC and W&T Offshore, Inc. : Contract Operating Agreement W&T Offshore, Inc.                                                       Fieldwood Energy LLC            HI 129 Lease G01848                                                  W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   eff. 7-21-16                                                                                                                                                                                                                                                            EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   690
   691        17041774   07/21/2016   Operating Agreement - Other                  by and between Fieldwood Energy LLC and W&T Offshore, Inc.: Contract Operating Agreement W&T Offshore, Inc.                                                        Fieldwood Energy LLC            HI 129 Lease G01848                                                  W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   - #16 well                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x


   2799       17051775   07/11/2012   Letter Agreement - Operating Agreement       Letter Agreement Pursuant to Operating and Processing Agreement dated 06/13/1996 by and      W&T Offshore, Inc. and Dynamic Offshore Resources, LLC                                                SS 300 Lease G07760, SS 301 Lease G10794                             W&T OFFSHORE INC                                                                   $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   between W&T Offshore, Inc. and Dynamic Offshore Resources, LLC                                                                                                                                                                                                                                                                                                                                                                                                               x

   598        17061776   11/01/2014   Unit Agreement and/or Unit Operating         Unit Agreement between Walter and FedGov for EW 834 Unit dated 1 Nov 14 as amended by        Walter and FedGov for EW 834 Unit dated 1 Nov 14 as amended by that                                   EW 790 Lease G33140, EW 834 Lease G27982, EW 835 Lease G15156, MC                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                      Agreement                                    that first amendment dated 1 April 2016                                                      first amendment dated 1 April 2016                                                                    793 Lease G33177, EW 789 Lease G35805                                                                                                                                                                                                                                     x
   2751        1777      09/01/1988   Operating Agreement - Other                  Agreement for ownership and operation of Platfomr and Facilities                             Walter O&G, Castex, GOME 1271                                                                         HI 176 Lease G06164                                                                                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   559        17071778   04/23/2014   Other Misc.                                  Letters of No Objection, Lease & Pipeline Crossings: Appies to ST 276, 296 & 311, includes   Walter Oil & Gas Corporation                                          Fieldwood Energy LLC            ST 276 Lease G07780                                                  APACHE OFFSHORE INVESTMENT GP                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   indemnification                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
   395        17081779   07/15/2008   Property Participation & Exchange Agreements ST 311 Participation Agreement-Walter & APA-7-15-2008                                        WALTER OIL & GAS CORPORATION                                                                          ST 311 Lease G31418                                                  WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
              17091780   07/15/2008   Assignment of ORRI                           ST 311 Walter ORRI Assign.                                                                   WALTER OIL & GAS CORPORATION                                                                          ST 311 Lease G31418                                                  WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   396
              17101781   09/15/2017   Operating Agreement - Other                  ST 311-320 JDA Offshore Operating Agreement dtd 9-15-17, as amended                          Walter Oil & Gas Corporation and W & T Offshore , et al               Fieldwood Energy LLC            ST 311 Lease G31418, ST 320 Lease G24990                             WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   745
   465        17111782   12/01/2011   Property Participation & Exchange Agreements ST 311 Participation Agreement-Walter & APA & Castex-12-1-2011                               Walter Oil & Gas Corporation, Apache, Castex                                                          ST 311 Lease G31418                                                  WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                      $0.00                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   641         1783      07/02/2015   Assignment of Oil & Gas Leasehold Interest(s) By and between Walter Oil & Gas Corporation, Castex Offshore, Inc., Fieldwood Energy LLC    Walter Oil & Gas Corporation, Castex Offshore, Inc., Fieldwood Energy Fieldwood Energy LLC            ST 311 Lease G31418                                                  WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                    and Apache Shelf Exploration LLC as "Seller" and Discovery Producer Services LLC as "Buyer" LLC and Apache Shelf Exploration LLC as "Seller" and Discovery                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                Producer Services LLC as "Buyer"
   430        17121784   01/15/2010   Farmout Agreement                             Farmout Agreement by and between Noble Energy Inc and Walter Oil and Gas Corporation datedWalter Oil and Gas Corporation                                          Fieldwood Energy LLC            EW 790 Lease G33140, EW 834 Lease G27982                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                    15 Jan 10 as amended by
                                                                                    (a) First Amndt dated
                                                                                    (b) Second Amndt dated
                                                                                    © Third Amndt dated                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                    (d) Fourth Amndt dated 1 March 15
                                                                                    (Walter assigned NBL an ORRI)
                                                                                    € Fifth Amendment dated 1 June 2018
                                                                                    (f) Consent to Assign dated 31 Jan 20

   597        17131785   11/01/2014   Unit Agreement and/or Unit Operating         Unit Operating Agreement between Walter and Non-Ops (FW holds 0% WI in UOperating            Walter Oil and Gas Corporation                                        Fieldwood Energy LLC            EW 790 Lease G33140, EW 789 Lease G35805, EW 834 Lease G27982, EW                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                      Agreement                                    Agreement). Included only as it farmed out its WI to Walter and retained ORRI.                                                                                                                     835 Lease G15156, MC 793 Lease G33177                                                                                                                                                                                                                                     x

   913        17141786   12/01/2014   Letter Agreement - UOA                       Nobles stipulations to Walter prior to signing Unit Agreement dated 1 Dec 14                 Walter Oil and Gas Corporation                                        Fieldwood Energy LLC            EW 790 Lease G33140, EW 834 Lease G27982, EW 835 Lease G15156, EW                                                                                       $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                      793 Lease G33177                                                                                                                                                                                                                                                          x
1-G-12-9224   17151787                Oilfield Services                            Master Service Contract dated effective November 01, 2013                                    WARD LEONARD                                                          Fieldwood Energy LLC            n.a.                                                              n.a.                                                                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9225   17161788                Oilfield Services                            548135_Master Services Agreement dated effective 12/01/2013                                  WARRIOR ENERGY SERVICES CORPORATION                                   Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
  ADD 14      17171789                Non-Oilfield Services                        Dumpster rental and pickup agreement                                                         WASTE CONNECTIONS BAYOU, INC                                          Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                              $27.33                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
              17181790                Oilfield Services                            Trash Disposal (Creole, FW North, and Myette Point)                                          WASTE MANAGEMENT, INC                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                            $1,433.59                         Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
1-G-12-9227
              17191791                Oilfield Services                            525177_Master Services Agreement dated effective 01/01/2014                                  WAVELAND SERVICES, INC                                                Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9228
              17201792                Oilfield Services                            Casing, Cement, Float Equipment                                                              WEATHERFORD GEMOCO                                                    Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9230
              17211793                Oilfield Services                            Master Service Contract dated Feb 11, 2020                                                   WEATHERFORD LABORATORIES, INC                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9231
              17221794                Oilfield Services                            Casing Services, Liner Hanger, Float Equip., Packers Completion Tools, Eline/Wireline, Fishing, WEATHERFORD U.S. LLC                                               Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Sample Analysis, Trucking                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
1-G-12-9232
              17231795                Oilfield Services                            Master Service Contract dated November 01, 2013                                                 WEATHERFORD U.S., L.P                                              Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9233
1-G-12-9234   17241796                Oilfield Services                            509006_Master Services Agreement dated effective 11/17/2014                                  WEIR SEABOARD                                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-11-9399   17251797   1/17/2014    Non-Oilfield Services                        MSA - WellEz / Quorum (WellEz) - Fieldwood Amendment 11.4.19 -- signed 2019 11 05            WELLEZ INFORMATION MANAGEMENT, LLC                                    Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   499        17261798   01/01/2013   Overriding Royalty Interest Agreement        ORRI granted to Western Geco by Samson Offshore, LLC dated 1 January 2013 covering blocksWestern Geco, Samson Offshore                                             Fieldwood Energy LLC            GC 679 Lease G21811, GC 768 Lease G21817                             ANADARKO US OFFSHORE LLC                                                           $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                   GC 679 and GC768                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
   213        17271799   03/03/1998   Property Participation & Exchange Agreements PARTICIPATION AGREEMENT BY AND BETWEEN WESTPORT OIL AND GAS COMPANY                      WESTPORT OIL AND GAS COMPANY INC. AND BASIN                               Fieldwood Energy LLC            MC 110 Lease G18192                                                  MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   INC. AND BASIN EXPLORATION INC                                                           EXPLORATION INC                                                                                                                                                                                                                                                                                                                                                                     x
    94        17281800   03/03/1988   Property Participation & Exchange Agreements PARTICIPATION AGREEMENT EFFECTIVE MARCH 3, 1988, BY AND BETWEEN                          WESTPORT OIL AND GAS COMPANY, INC, AND BASIN                              Fieldwood Energy Offshore LLC   MC 110 Lease G18192                                                  MARUBENI OIL & GAS (USA) LLC, TALOS RESOURCES LLC                                  $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   WESTPORT OIL AND GAS COMPANY, INC, AND BASIN EXPLORATION, INC.                           EXPLORATION, INC.                                                                                                                                                                                                                                                                                                                                                                   x

1-G-12-9239   17291801                Oilfield Services                            531921_Master Services Agreement dated effective 10/02/2018                                  WHITCO PUMP & EQUIPMENT LLC                                           Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9240   17301802                Oilfield Services                            529263_PO Terms & Conditions dated effective 02/10/2017                                      WHITCO SUPPLY LLC                                                     Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   1283       17311803   03/01/2010   Marketing - Transportation                   Gathering and Dedicaiton of Reserves by and between Wild Well (FWE) and Manta Ray            Wild Well (FWE) and Manta Ray Offshore Gathering Company and          Fieldwood Energy LLC            GC 065 Lease G05889                                                  WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Offshore Gathering Company and Manta Ray Offshore Gathering Company                          Manta Ray Offshore Gathering Company                                                                                                                                       GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                           OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                           CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




              17321804   11/01/2020   Marketing - Transportation                   It Gathering, dedication for GC 243 - Aspen, $.09 by and between Wild Well Aspen (FWE) and   Wild Well Aspen (FWE) and Manta Ray Offshore Gathering Company        Fieldwood Energy LLC            GC 243 Lease G20051                                                                                                                                     $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Manta Ray Offshore Gathering Company and Manta Ray Offshore Gathering Company                and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                                                                                        x
   1284
              17331805                Oilfield Services                            511358_Master Services Agreement dated effective 12/01/2013                                  WILD WELL CONTROL INC                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9241
              17341806   01/01/2010   Acquisition / PSA / Other Purchase or Sale   Purchase and Sale Agreement by and between Wild Well Control, Inc and Shell Offshore Inc     Wild Well Control, Inc and Shell Offshore Inc dated 31 Jan 2010 but                                   GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC 64WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &        $0.00                             Assume and assign to Credit Bid Purchaser
                                      Agreements                                   dated 31 Jan 2010 but effective 1 Jan 2010 as Amended 26 Aug 2010                            effective 1 Jan 2010 as Amended 26 Aug 2010                                                           Lease G07005                                                       GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                         OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                         CHEVRON USA INC, W & T ENER                                                                                                                                                                            x


   2720
              17351807   11/01/2016   Acquisition / PSA / Other Purchase or Sale   by and between Fieldwood Energy Offshore LLC and Wild Well Control, Inc. : 51% of the Rocky Wild Well Control, Inc.                                                Fieldwood Energy Offshore LLC   GC 19/65                                                                                                                                                $0.00                             Assume and assign to Credit Bid Purchaser
                                      Agreements                                   12-in pipeline Segment 8255 running approximately 7.3 miles between the GC 65 "A" platform
                                                                                   and the GC 19 "A" Platform                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
   705
              17361808   12/02/2016   Well / Prospect Proposals                    Fieldwood Offer to Purchase Wild Well's Interest in the Rocky 12' Pipeline                   Wild Well Control, Inc.                                               Fieldwood Energy Offshore LLC   GC 19/65                                                                                                                                                 $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   708
              17371809   01/01/2010   Joint Operating Agreement                    Joint Operating Agreement by and between Wild Well Control, Inc and Dynamic Offshore         Wild Well Control, Inc.                                               Fieldwood Energy Offshore LLC   GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC 64WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Resources Inc dated effective 1 Jan 2010                                                                                                                                                           Lease G34539                                                       GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                                                                                                                                                                                                                                                                                         OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                         CHEVRON USA INC, W & T ENER                                                                                                                                                                            x


   429
   469        17381810   01/26/2012   Letter Agreement - JOA                       Letter Agreement regarding Green Canyon 65 Unit Joint Operating Agreement Amendment for      Wild Well Control, Inc.                                               Fieldwood Energy Offshore LLC   GC 65 Lease G05889                                                   WILD WELL CONTROL INC, DEEPWATER ABANDONMENT ALTERNATIVES INC, MARUBENI OIL &      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                   Bullwinkle Drilling Program, dated January 26, 2012, between Dynamic Offshore Resources,                                                                                                                                                                                GAS (USA) LLC, WALTER OIL & GAS CORPORATION, ERA HELICOPTERS INC., MANTA RAY
                                                                                   LLC and Wild Well Control, Inc.                                                                                                                                                                                                                                         OFFSHORE GATHERING, RED WILLOW OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                                           CHEVRON USA INC, W & T ENER                                                                                                                                                                          x




1-G-12-9242   17391811                Oilfield Services                            Weather Service                                                                              WILKENS WEATHER TECHNOLOGIES INC                                      Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9243   17401812                Oilfield Services                            Trash Disposal (Cameron Dock)                                                                WILKERSON TRANSPORTATION, INC                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
   3201       17411813   03/01/2001   Marketing - Gas Sales                        MP 259 no longer flowing by and between WILLIAMS ENERGY SERVICES COMPANY, AND                WILLIAMS ENERGY SERVICES COMPANY, AND DEVON SFS                                                       MP 255/259, VK 692, 693, 694, 698 Lease G07827                       MCMORAN OIL & GAS LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   DEVON SFS OPERATING, INC.                                                                    OPERATING, INC.                                                                                                                                                                                                                                                                                                                                                             x
              17421814   08/01/1998   Marketing - Gas Sales                        MP 259 no longer flowing by and between WILLIAMS ENERGY SERVICES COMPANY, AND                WILLIAMS ENERGY SERVICES COMPANY, AND SNYDER OIL                                                      MP 255/259, VK 692, 693, 694, 698 Lease G07827                       MCMORAN OIL & GAS LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   SNYDER OIL COMPANY                                                                           COMPANY                                                                                                                                                                                                                                                                                                                                                                     x
   3200
              17431815   06/24/1997   Marketing - Gas Sales                        MP 259 no longer flowing by and between WILLIAMS ENERGY SERVICES COMPANY, AND                WILLIAMS ENERGY SERVICES COMPANY, AND SNYDER OIL                                                      MP 255/259, VK 692, 693, 694, 698 Lease G07827                       MCMORAN OIL & GAS LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                   SNYDER OIL COMPANY AND SOCO OFFSHORE, INC.                                                   COMPANY AND SOCO OFFSHORE, INC.                                                                                                                                                                                                                                                                                                                                             x
   3199
              17441816   12/10/2013   Marketing - Gas Export Agreement             Williams Field Services Lateral agreement                                                    Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                      992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                              x
   3224
   3229       17451817   12/10/2013   Marketing - Gas Export Agreement             Williams Field Services Lateral agreement                                                    Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                      992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                              x

              17461818   12/10/2013   Marketing - Gas Export Agreement             Williams Field Services Lateral agreement                                                    Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                      992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                              x
   3234
              17471819   12/10/2013   Marketing - Transportation                   Willliams Field Services Gas Gathering Agreement (Canyon Chief)                              Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                      992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                              x
   3239
              17481820   12/10/2013   Marketing - Transportation                   Willliams Field Services Gas Gathering Agreement (Canyon Chief)                              Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                      992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                              x
   3244
              17491821   12/10/2013   Marketing - Transportation                   Willliams Field Services Gas Gathering Agreement (Canyon Chief)                              Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC; ECOPETROL AMERICA LLC,             $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                      992 Lease G24133, MC 993 Lease G24134                             TALOS ENERGY OFFSHORE, LLC                                                                                                                                                                              x
   3249
              17501822                Oilfield Services                            525605_Master_Service_Contract Effective_6-27-2018                                           W-INDUSTRIES INC - TEXAS                                              Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9245
1-G-12-9247   17511823                Oilfield Services                            Wireline Rentals; No Longer a Schlumberger Entity                                            WIRELINE CONTROL SYSTEMS                                              Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-11-9400   17521824                Non-Oilfield Services                        DocVue Software License                                                                      WOLFEPAK SOFTWARE, LLC                                                Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                            $8,802.70                            Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-11-9401   17531825    8/1/2019    Non-Oilfield Services                        Annual Subscription                                                                          WOOD MACKENZIE INC                                                    Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
              17541826                Non-Oilfield Services                        Subscription Software License                                                                Workshare Technology Inc.                                             Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-11-9402
              17551827                Oilfield Services                            553388_Master Services Agreement dated effective 12/01/2013                                  WORKSTRINGS INTERNATIONAL, LLC                                        Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9252
1-G-12-9256   17561828                Oilfield Services                            Non-Rotating Casing Protectors                                                               WWT INTERNATIONAL INC                                                 Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9253   17571829                Oilfield Services                            510196_Master Services Agreement dated effective 01/01/2014                                  XL SYSTEMS LP                                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
   2698       17581830   11/01/2010   Farmout Agreement                            Farmout Agmt b/b XTO Offshore, Inc. and Century Exploration New Orleans                      XTO Offshore, Inc. and Century Exploration New Orleans                                                BS 45 Lease 15683                                                                                                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-11-9330   17591831   7/22/2020    Non-Oilfield Services                        Consulting Agreement                                                                         YAMMM Software LLC                                                    Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-11-9331   17601832   10/18/2018   Non-Oilfield Services                        Software License Agreement                                                                   ZETAWARE INC.                                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-11-9404   17611833                Non-Oilfield Services                        System Services / License Agreements                                                         ZETAWARE INC.                                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
1-G-12-9255   17621834                Oilfield Services                            License and System Services Agreement dated effective 10-18-2018                             ZETAWARE INC.                                                         Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                              Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
              17631835                Other                                        AD&D insurance, business travel insurance                                                    Zurich                                                                Fieldwood Energy LLC            n.a.                                                                 n.a.                                                                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                           Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 36 of 115
       17641836   04/01/1992   Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration, Development and. Production                                   SP 61 Lease G01609, SP 66 Lease G01611, SP 67 Lease G01612, SP 6         ANKOR E&P HOLDINGS CORPORATION                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                               Agreement                                      Operations on the South Pass Block 60 Unit (Blocks.6,17, 59, 60, 66 and 67) South Pass Area,                          Lease G03337, SP 17 Lease G02938, SP 59 Lease G02942, SP 59 Lease                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                              Offshore Louisiana Outer Continental Shelf, Contract No. 754394018, as amended                                        G02943, SP 59 / 60 Lease G01608, SP 60 Lease G02137                                                                                                            on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x



125
       17651837   04/01/1992   Unit Agreement and/or Unit Operating           Amendment to Unit Agreement. For Outer Continental Shelf Exploration, Development and                                 SP 61 Lease G01609, SP 66 Lease G01611, SP 67 Lease G01612, SP 6         ANKOR E&P HOLDINGS CORPORATION                                                  $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                               Agreement                                      Production Operations on the South Pass Block 60 Unit (Blocks 6,17, 59, 60, 66 and 67) South                          Lease G03337, SP 17 Lease G02938, SP 59 Lease G02942, SP 59 Lease                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                              Pass Area, Offshore Louisiana Outer Continental Shelf (Contract No. 754394018) to expand the                          G02943, SP 59 / 60 Lease G01608, SP 60 Lease G02137                                                                                                            on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                                                              Unit Agreement to include the NE/4 of the NW/4 of Block 61, OCS-G 1609, South. Pass Area.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x



126
       17661838   07/01/1983   Unit Agreement and/or Unit Operating           ST 295 UOA. As amended                                                                         Fieldwood Energy LLC   ST 276 Lease G07780, ST 295 Lease G05646, ST 296 Lease G12981            APACHE OFFSHORE INVESTMENT GP                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
121
       17671839   09/01/2010   Joint Development / Venture / Exploration      mp-295-Joint Venture Letter Agreement                                                                                 MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreements                                                                                                                                                                                                                                                                                                                                                                                                                                  x
442
       17681840   12/20/2012   Farmout Agreement                              MP 295 Extension 12-20-12                                                                                             MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
497
       17691841   02/01/2013   Operating Agreement - Other                    Primary Term Lands - MOA Recorded 01-2015 Revision                                                                    MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
505
       17701842   02/22/2013   Joint Development / Venture / Exploration      Heron Prospect (MP 295) Letter of Agreement 2-22-13                                                                   MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreements                                                                                                                                                                                                                                                                                                                                                                                                                                  x
508
565    17711843   06/01/2014   Operating Agreement - Other                    Heron Prospect MOA amd. No.2 6-1-14                                                                                   MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
616    17721844   01/13/2015   Letter Agreement - Other Land                  Heron Prospect (MP 295) Letter Agmt 1-13-15                                                                           MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
643    17731845   07/10/2015   Termination / Ratification and Joinder of      MP 295 9-18-2012 Farmout Termination Ltr dtd 7-10-15                                                                  MP 295 Lease G32263                                                      APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Operating or Other Agreements                                                                                                                                                                                                                                                                                                                                                                                                               x
 1     17741846   08/07/1953   Unit Agreement and/or Unit Operating           HI 179 Unit Agreement                                                                          Fieldwood Energy LLC   HI 179 Lease G03236                                                      ARENA ENERGY LP, Transcontinental Gas Pipeline Co LLC                           $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
53     17751847   01/01/1978   Unit Agreement and/or Unit Operating           HI 179 Unit Operating Agreement                                                                Fieldwood Energy LLC   HI 179 Lease G03236, GA 180 Lease G03228                                 ARENA ENERGY LP, Transcontinental Gas Pipeline Co LLC; ARENA ENERGY LP          $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
196    17761848   08/01/1997   Unit Agreement and/or Unit Operating           EC 331/332 Unit Operating Agreement                                                            Fieldwood Energy LLC   EC 331 Lease G08658, EC 332 Lease G09478                                 CAIRN ENERGY USA INC, CONTINENTAL LAND & FUR CO INC                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                               x
421    17771849   06/01/2009   Operating Agreement - Other                    JOperating Agreement CA 42/43                                                                                         CA 42/43 Lease G32267, CA 43 Lease G32268                                CASTEX OFFSHORE INC, PEREGRINE OIL AND GAS II LLC                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
91     17781850   01/01/1987   Joint Operating Agreement                      Joint Operating Agreement 1-1-87                                                               Fieldwood Energy LLC   GI 83 Lease G03793                                                       CLK EXPLORATION COMPANY                                                         $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
2680   17791851   01/01/1990   Operating Agreement - Other                    Operating Agreement effective January 1, 1990                                                  Fieldwood Energy LLC   EI 361 Lease G02324                                                      COX OPERATING LLC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
160    17801852   07/01/1994   Operating Agreement - Other                    Operating Agreement 7/1/1974                                                                   Fieldwood Energy LLC   HI A582 Lease G02719                                                     COX OPERATING LLC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
246    17811853   08/04/2000   Farmout Agreement                              Farmout Agreement 8/4/2000                                                                     Fieldwood Energy LLC   HI A582 Lease G02719                                                     COX OPERATING LLC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
416    17821854   04/13/2009   Letter Agreement - JOA                         Letter Agreement AmendingArticle 12.2 of Joint Operating Agreement                             Fieldwood Energy LLC   MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405                                                                                                                                                                                                                 x
418    17831855   05/07/2009   Letter Agreement - JOA                         Letter Agreement AmendingArticle 12.2 of Joint Operating Agreement                             Fieldwood Energy LLC   MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405                                                                                                                                                                                                                 x
452    17841856   04/25/2011   Letter Agreement - Other Land                  Rescinds AFE                                                                                                          MC 948 Lease G28030, MC 949 Lease G32363, MC 992 N/2 Lease G24133,       ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    MC 993 N/2 Lease G24134                                                                                                                                                                                                                                                    x
492    17851857   10/25/2012   Letter Agreement - UOA                         One time supersedence of UOperating Agreement provision 11.2                                   Fieldwood Energy LLC   MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    993 Lease G24134                                                                                                                                                                                                                                                           x
500    17861858   01/01/2013   Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration, Development, and Production                                   MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                               Agreement                                      Operations on the Mississippi Canyon Block 948 Unit, Contract No. 754313005.                                          993 Lease G24134                                                                                                                                                                                                                                                           x

3281   17871859   12/10/2013   Marketing - Gathering                                                                                                                                                MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    992 Lease G32363, MC 993 Lease G32363                                                                                                                                                                                                                                      x
3286   17881860   12/10/2013   Marketing - Gathering                                                                                                                                                MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    992 Lease G32363, MC 993 Lease G32363                                                                                                                                                                                                                                      x
       17891861   12/10/2013   Marketing - Gathering                                                                                                                                                MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G32363, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    993 Lease G32363, MC 904 Lease G36566                                                                                                                                                                                                                                      x
3287
       17901862   02/20/2014   Letter Agreement - UOA                         One time supersedence of UOperating Agreement provision 8.3.1                                  Fieldwood Energy LLC   MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC        ECOPETROL AMERICA LLC, TALOS ENERGY OFFSHORE, LLC                               $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                    993 Lease G24134                                                                                                                                                                                                                                                           x
544
198    17911863   10/01/1997   Unit Agreement and/or Unit Operating           MI 623 Unit Operating Agreement                                                                Fieldwood Energy LLC   MI 623 Lease G03088                                                      EOG RESOURCES INC                                                               $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
77     17921864   07/01/1983   Unit Agreement and/or Unit Operating           EI 212 Unit Operating Agreement                                                                Fieldwood Energy LLC   EI 212 Lease G05503                                                      EPL OIL & GAS, LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
       17931865   07/01/1984   Unit Agreement and/or Unit Operating           MP 310 Unit Operating Agreement                                                                Fieldwood Energy LLC   MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126            EPL OIL & GAS, LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
81
95     17941866   06/07/1988   Unit Agreement and/or Unit Operating           EI 212 Unit Agreement                                                                          Fieldwood Energy LLC   EI 212 Lease G05503                                                      EPL OIL & GAS, LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
2788   17951867   03/29/2005   Confidentiality Agreements / AMI and Related   Area of Mutual Interest - EI 312 N/2                                                                                  EI 312 Lease G22679                                                      EPL OIL & GAS, LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Consents                                                                                                                                                                                                                                                                                                                                                                                                                                    x
350    17961868   10/25/2005   Operating Agreement - Other                    Operating Agreement 10-25-05                                                                   Fieldwood Energy LLC   EI 312 Lease G22679, EI 311 Lease G27918                                 EPL OIL & GAS, LLC                                                              $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
       17971869   02/08/2006   Letter Agreement - Other Land                  SS 204 A36ST1 Non-Consent 500% Penalty                                                                                SS 204 Lease G01520                                                      EPL OIL & GAS, LLC, KINETICA DEEPWATER EXPRESS, LLC                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
2782
       17981870   08/01/1973   Operating Agreement - Other                    Operating Agreement eff. 8-1-73                                                                Fieldwood Energy LLC   HI A474 Lease G02366                                                     FREEPORT MCMORAN OIL & GAS LLC                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
31
       17991871   08/01/1973   Operating Agreement - Other                    Operating Agreement eff. 8-1-73                                                                                       HI A489 Lease G02372                                                     FREEPORT MCMORAN OIL & GAS LLC                                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
32
       18001872   10/01/2004   Operating Agreement - Other                    Operating Agreement eff. 10-1-04                                                               Fieldwood Energy LLC   SS 159 Lease G11984                                                      HOACTZIN PARTNERS LP                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
327
       18011873   02/11/2009   Other Handling / Stabilization Agreements      Anchor Producer PHA dated 11 Feb 2009 (FW/NBL not a party; info only)                          Fieldwood Energy LLC   MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343            HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                             VI LLC                                                                                                                                                                                            x
407
       18021874   09/01/2016   Letter Agreement - Other Land                                                                                                                                        MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343            HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                             VI LLC                                                                                                                                                                                            x
699
       18031875   05/05/2017   Letter Agreement - Other Land                                                                                                                                        MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343            HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                             VI LLC                                                                                                                                                                                            x
733
       18041876   09/11/2017   Letter Agreement - Other Land                                                                                                                                        MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343            HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY      $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                             VI LLC                                                                                                                                                                                            x
743
       18051877   04/01/2018   Unit Agreement and/or Unit Operating           Unit Agreement No. 754318002 for the Green Canyon Block 40 Unit approved by the BOEM                                  EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease G34880, ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI LLC                                          $0.00                             Assume and assign to Credit Bid Purchaser
                               Agreement                                      effective April 1, 2018                                                                                               GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease G34966, GC                                                                                                                                                                                                         x
756                                                                                                                                                                                                 039 B Lease G36476
       18061878   07/01/1990   Unit Agreement and/or Unit Operating           MP 259 Unit Agreement and Unit Operating Agreement                                             Fieldwood Energy LLC   MP 259 Lease G07827, VK 692/693 Lease G07898                       MCMORAN OIL & GAS LLC                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
112
       18071879   07/24/2006   Operating Agreement - Other                    Operating Agreement eff. 7-24-06                                                               Fieldwood Energy LLC   PL 9 Lease G02924                                                        MCMORAN OIL & GAS LLC, RIDGEWOOD ENERGY CORPORATION                             $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
 364
1403    1880      01/17/1963   Marketing - Construction, Operations,          Conveyance and Operating Agreement Grand Chenier Separation Facilities Cameron Parish,         Fieldwood Energy LLC   WC 65 G02825, WC 66 G02826, WC 72 G23735, EC 2 SL16473 16473             n.a.                                                                            $0.00                          Assume and allocate pursuant to divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
                               Management, Ownership Agreements               Louisiana
       18081881   03/24/1972   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res B Unit Agreement -891012327                                               Fieldwood Energy LLC   SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967             RENAISSANCE OFFSHORE, LLC                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
25
       18091882   05/18/1972   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res A Unit Agreement-891012332                                                Fieldwood Energy LLC   SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967, SP 64 RENAISSANCE OFFSHORE, LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                            Lease G01901                                                                                                                                                                                                                                                           x
26
       18101883   05/18/1972   Unit Agreement and/or Unit Operating           SP 65 G2-G3 Unit Agreement-891012333                                                           Fieldwood Energy LLC   SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967, SP 64 RENAISSANCE OFFSHORE, LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                            Lease G01901                                                                                                                                                                                                                                                           x
27
       18111884   10/01/1997   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res A UOperating Agreement                                                    Fieldwood Energy LLC   SP 65 G G-1 Unit Res A Lease G01610                                 RENAISSANCE OFFSHORE, LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
199
200    18121885   10/01/1997   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res B UOperating Agreement                                                    Fieldwood Energy LLC   SP 65 G G-1 Unit Res B Lease G01610                                      RENAISSANCE OFFSHORE, LLC                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
201    18131886   10/01/1997   Unit Agreement and/or Unit Operating           SP 65 G2-G3 UOperating Agreement                                                               Fieldwood Energy LLC   SP 65 G2-G3 Lease G01610                                                 RENAISSANCE OFFSHORE, LLC                                                       $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
2776   18141887   04/01/2008   Marketing - PHA                                Ratification of SM 44 "C"- SM 40"JA" PHA for SM 40 C-2/C2D Well                                                       SM 40 Lease G13607, SM 44 Lease G23840                                   SANARE ENERGY PARTNERS, LLC                                                     $0.00Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                                                                                                                                                                                                                                                                                                                                                  Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                  on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x   x




1456   18151888   10/01/1981   Marketing - Construction, Operations,          Provides for the construction management of the Facility by and between Fieldwood Energy LLC   Fieldwood Energy LLC   SP 87 Lease G07799, SP 89 Lease G01618, WD 105 Lease 842, WD 86          TALOS ERT LLC                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Management, Ownership Agreements               and N/A and N/A                                                                                                       Lease G02934, WD 104 Lease 841, WD 105 Lease 842, WD 121 Lease
                                                                                                                                                                                                    G19843, WD 122 Lease G13645, WD 128 Lease G10883, SP 87 Lease                                                                                                                                                                                                          x
                                                                                                                                                                                                    G07799, SP 88 Lease G10894
1445   18161889   09/26/1982   Marketing - Construction, Operations,          Provides for the use of the Venice Dehydration Station by the Venice Dehydration Station       Fieldwood Energy LLC   SP 89 Lease G01618, WD 86 Lease G02934, WD 128 Lease G10883, WD          TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO LLC, SANARE ENERGY PARTNERS, LLC,   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Management, Ownership Agreements               Owners by and between Fieldwood Energy LLC and and                                                                    104 Lease 841                                                            Texas Eastern Transmission / Spectra Energy                                                                                                                                                   x

14     18171890   08/03/1964   Unit Agreement and/or Unit Operating           Operating Agreement eff. 8-3-64                                                                GOM Shelf LLC          SM 108 Lease 792                                                         TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                   x
244    18181891   05/01/2000   Operating Agreement - Other                    Operating Agreement eff. 5/1/00                                                                Fieldwood Energy LLC   SM 93 Lease G21618                                                       TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
554    18191892   03/28/2014   Well / Prospect Proposals                      Proposal Amendment and Various requests for extension from Stone and election by Fieldwood     Fieldwood Energy LLC   MC 108 Lease G09777                                                      TALOS PRODUCTION LLC                                                            $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
202    18201893   10/01/1997   Operating Agreement - Other                    SP 61, 70 Joint Operating Agreement eff. 10-1-97                                               Fieldwood Energy LLC   SP 70 Lease G01614                                                       TAMPNET INC                                                                     $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
2774   18211894   03/01/2009   Operating Agreement - Other                    Operating Agreement                                                                                                   BS 25 Lease 19718, BS 25 Lease G31442                                    TANA EXPLORATION COMPANY LLC                                                    $0.00                             Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
2704   18221895   08/14/2003   Unit Agreement and/or Unit Operating           UV B RA Voluntary Unit Agreement                                                                                      BS 45 Lease 15683, BS 52/53 Lease 17675                                  UPSTREAM EXPLORATION LLC                                                        $0.00                             Assume and assign to Credit Bid Purchaser
                               Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                       x
57     18231896   11/01/1978   Operating Agreement - Other                    Operating Agreement eff. 11/1/78                                                               Fieldwood Energy LLC   HI 129 Lease G01848                                                      W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                             EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x


2856   18241897   09/15/2003   Operating Agreement - Other                    9/15/2003 operating agreement                                                                                         HI 129 Lease G01848                                                      W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                             EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x


2858   18251898   02/05/2004   Other Handling / Stabilization Agreements      2/5/2004 production handling agreement (which was amended and ratified by the 8/25/2016                               HI 129 Lease G01848                                                      W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                              PHA)                                                                                                                                                                                           EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x


2857   18261899   01/06/2005   Termination / Ratification and Joinder of      1/6/2005 ratification of 9/15/2003 operating agreement                                                                HI 129 Lease G01848                                                      W & T OFFSHORE INC, HELIS OIL & GAS COMPANY LLC, HELIS OIL & GAS CO, CALYPSO    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                               Operating or Other Agreements                                                                                                                                                                                                                 EXPLORATION LLC, CHEYENNE PETROLEUM COMPANY, MAGNUM HUNTER PRODUCTION INC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x


33     18271900   08/01/1973   Operating Agreement - Other                    Operating Agreement eff. 8/1/73                                                                Fieldwood Energy LLC   HI 110 W/2 Lease G02353                                                  W&T OFFSHORE INC                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
       18281901   08/01/1973   Operating Agreement - Other                    Operating Agreement eff. 8/1/73                                                                                       HI 111 E/2 Lease G02354                                                  W&T OFFSHORE INC                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
34
       18291902   06/01/2001   Operating Agreement - Other                    Offshore Operating Agreement 6/1/2001                                                          Fieldwood Energy LLC   ST 315 Lease G23946, ST 316 Lease G22762                                 W&T OFFSHORE INC                                                                $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
256
       18301903   03/01/2014   Operating Agreement - Other                    ST 320 Contract Operating Agreement dtd 3-1-14                                                                        ST 320 Lease G24990                                                      W&T OFFSHORE INC, WALTER OIL & GAS CORPORATION                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
548
       18311904   09/01/1981   Joint Operating Agreement                      Offshore Operating Agreement 9/1/1981                                                          Fieldwood Energy LLC   WC 290 Lease G04818                                                      WALTER OIL & GAS CORPORATION                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x       x
71
       18321905   01/01/1985   Operating Agreement - Other                    Operating Agreement eff. 1/1/85                                                                Fieldwood Energy LLC   MP 300 Lease G01317                                                      WALTER OIL & GAS CORPORATION                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
82
       18331906   07/02/1986   Farmout Agreement                              Farmout Agreement 7/2/1986                                                                     Fieldwood Energy LLC   WC 290 Lease G04818                                                      WALTER OIL & GAS CORPORATION                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x       x
88
       18341907   06/28/2006   Operating Agreement - Other                    JOperating Agreement eff. 6-28-86                                                              Fieldwood Energy LLC   MP 301 Lease G04486                                                      WALTER OIL & GAS CORPORATION                                                    $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
362
       18351908   10/16/2013   Other Misc.                                    ST 311 A Platform Construction Contract Gulf Island LLC and Walter Oil and Gas dtd 10-16-13                           ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
527
       18361909   04/01/2015   Dedication Agreements                          ST 311 Gas Dedication and Gathering Agreement eff 04012015                                                            ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
623
       18371910   04/01/2015   Other Handling / Stabilization Agreements      ST 311 Liquids Separation, Handling, Stabilization and Redeliv Agreement eff 04012015                                 ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
624
       18381911   04/01/2015   Other Transportation Agreements                ST 311 Liquids Transportation Agreement eff 04012015                                                                  ST 311 Lease G31418                                                      WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
625
744    18391912   09/15/2017   Other Misc.                                    ST 311 320 UCC_Mortgage and Conveyance                                                                                ST 311 Lease G31418, ST 320 Lease G24990                                 WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
746    18401913   09/15/2017   Property Participation & Exchange Agreements ST 311-320 JDA Participation Agreement dtd 9-15-17                                                                      ST 311 Lease G31418, ST 320 Lease G24990                                 WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
872    18411914   11/05/2019   Transfer Agreement & Notices                                                                                                                                         ST 311 Lease G31418, ST 320 Lease G24990                                 WALTER OIL & GAS CORPORATION, W&T OFFSHORE INC                                  $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
        1842      11/02/1964   Unit Agreement and/or Unit Operating           EI 266 Unit Agreement                                                                          Fieldwood Energy LLC   EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                                   $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
15                             Agreement
        1843      01/01/1973   Operating Agreement - Other                    Offshore Operating Agreement* (VR 369/386+)                                                    Fieldwood Energy LLC   VR 369 Lease G02274, VR 386 Lease G02278                                                                                                                 $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                              *Unit Operating Agreement supersedes JOperating Agreement 1/1/1973                                                                                                                                                                                                                                                                                                                           x
28
42      1844      04/23/1975   Joint Operating Agreement                      Operating Agreement eff. 4-23-75                                                               Fieldwood Energy LLC   ST 148 Lease G01960                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
47      1845      04/01/1976   Joint Operating Agreement                      Operating Agreement eff. 4-1-76 as amended                                                     Fieldwood Energy LLC   VR 261 Lease G03328                                                                                                                                      $0.00                          Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x           x
                                                                                                                                                                                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 37 of 115
                                  1846               12/12/1977       Unit Agreement and/or Unit Operating               Unit Agreement (VR 369 Unit Area) 12/12/1977                                                                                                                                           Fieldwood Energy LLC                          VR 369 Lease G02274                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                51                                                    Agreement
                52                1847               12/23/1977       Unit Agreement and/or Unit Operating               Unit Operating Agreement* (VR 369 Unit Area)                                                                                                                                           Fieldwood Energy LLC                          VR 369 Lease G02274                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                      Agreement                                          *UOperating Agreement supersedes JOperating Agreement 12/23/1977                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x

                70                1848               09/01/1981       Joint Operating Agreement                          Operating Agreement 9/1/1981                                                                                                                                                           Fieldwood Energy LLC                          VR 271 Lease G04800                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               2751               1849               09/01/1988       Operating Agreement - Other                        Agreement for ownership and operation of Platfomr and Facilities                                                                                                                                                                     HI 176 Lease G06164                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                97                1850               10/31/1988       Farmout Agreement                                  Farmout Agreement 10/31/1988                                                                                                                                                           Fieldwood Energy LLC                          BA 491 Lease G06069                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1851               01/01/1989       Unit Agreement and/or Unit Operating               EI 266 Unit Operating Agreement                                                                                                                                                        Fieldwood Energy LLC                          EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                                                                                                    $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               104                                                    Agreement
                                  1852               01/01/1989       Operating Agreement - Other                        Operating Agreement 1/1/89                                                                                                                                                             Fieldwood Energy LLC                          EI 307 Lease G02110                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               106
                                  1853               03/10/1989       Farmout Agreement                                  Ratification of Farmout Agreement 3/10/1989                                                                                                                                            Fieldwood Energy LLC                          BA 491 Lease G06069                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               107
                                  1854               07/01/1989       Operating Agreement - Other                        Operating Agreement eff. 7/1/89                                                                                                                                                        Fieldwood Energy LLC                          EI 255 Lease G01958                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               109
                                  1855               12/01/1992       Farmout Agreement                                  Farmout 12/1/1992                                                                                                                                                                      Fieldwood Energy LLC                          VR 363 Lease G09522                                                                                                                                                                                                       $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               134
                                  1856               12/30/1993       Operating Agreement - Other                        WD 90, WD 103 Operating AgreementS 12-30-1993                                                                                                                                          Fieldwood Energy LLC                          WD 0090 Lease G01089, WD 0103 Lease G12360                                                                                                                                                                                $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               148
                                  1857               02/01/1994       Joint Operating Agreement                          JOperating Agreement eff. 2/1/94                                                                                                                                                       Fieldwood Energy Offshore LLC                 SS 301 Lease G10794                                                                                                                                                                                                       $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               152
                                  1858               06/24/1994       Operating Agreement - Other                        Operating Agreement eff. 6-24-94                                                                                                                                                       Fieldwood Energy LLC                          MP 281 Lease G10910                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               159
                                  1859               09/01/1994       Farmout Agreement                                  Farmout Agmt Eff. 9-1-94                                                                                                                                                               Fieldwood Energy LLC                          PL 5 Lease G12027                                                                                                                                                                                                         $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               164
                                  1860               09/01/1996       Operating Agreement - Other                        Offshore Operating Agreement 9/1/1996                                                                                                                                                  Fieldwood Energy LLC                          VR 408 Lease G15212                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               185
                                  1861               09/03/1996       Operating Agreement - Other                        Operating Agreement (depths below 9000' on VR 392 & VR 408; and all depths VR 407)                                                                                                     Fieldwood Energy LLC                          VR 408 Lease G15212                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               186                                                                                                       9/3/1996
                                  1862               02/11/1999       Operating Agreement - Other                        Operating Agreement eff. 2-11-99                                                                                                                                                       Fieldwood Energy LLC                          EI 255 Lease G01958                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               226
                                  1863               01/31/2000       Farmout Agreement                                  Farmout Letter Agreement 1/31/2000                                                                                                                                                     Fieldwood Energy LLC                          VR 408 Lease G15212                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               240
               241                1864               02/07/2000       Operating Agreement - Other                        Operating Agreement eff. 2-7-00                                                                                                                                                        Fieldwood Energy LLC                          HI 206 Lease G20660                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1865               05/19/2003       Joint Operating Agreement                          JOperating Agreement eff. 5/19/03                                                                                                                                                      Fieldwood Energy Offshore LLC                 SS 301 Lease G10794                                                                                                                                                                                                       $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               290
                                18661915             06/16/2003       Unit Agreement and/or Unit Operating               TEX W RA SUA Unit Agreement                                                                                                                                                                                                          BS 45 Lease 15683                                                                                                                                                                                                         $0.00                                Assume and assign to Credit Bid Purchaser
                                                                      Agreement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
               2701
                                  1867               08/01/2004       Operating Agreement - Other                        Operating Agreement 8/1/04                                                                                                                                                             Fieldwood Energy LLC                          HI A341 Lease G25605                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               321
                                  1868               10/17/2006       Joint Operating Agreement                          Operating Agreement eff. 10-17-06                                                                                                                                                      Fieldwood Energy LLC                          EC 37 Lease G25933                                                                                                                                                                                                        $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               367
                                  1869               01/04/2007       Farmout Agreement                                  Farmout Agreement                                                                                                                                                                                                                    SM 44 Lease G23840                                                                                                                                                                                                        $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               2779
                                  1870               03/08/2007       Property Participation & Exchange AgreementsParticipation Agreement as Amended                                                                                                                                                                                                          SM 44 Lease G23840                                                                                                                                                                                                        $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               2778
                391               1871               05/14/2008       Other Notices                                      Final Notification Letter Memo-Well Payout, elated May 14, 2008, EB 160 #A-13 well paid out on                                                                                         Fieldwood SD Offshore LLC                     EB 160 Lease G02647                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                         March 3, 2008.
               435                1872               02/25/2010       Operating Agreement - Other                        Operating Agreement eff. 2-25-10                                                                                                                                                       Fieldwood Energy LLC                          EI 10 Lease G23851                                                                                                                                                                                                        $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               3067               1873               08/01/2010       Marketing - Service Agreement                      SERVICE AGREEMENT FOR SOUTH PASS 49 PIPELINE PERSONNEL                                                                                                                                                                               SP 49                                                                                                                                                                                                                     $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               2713             18741916             05/11/2011       Pipeline Use / Tie-In / Modification Agreements Pipeline Tie-In and Use Agreement                                                                                                                                                                                                       MP 112 Lease G09707                                                                                                                                                                                                       $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
               2674             18751917             11/01/2013       Master Service Agreement                           Platform Audits / BSEE Drawings                                                                                                                                                                                                      Area wide                                                                                                                                                                                                                 $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               556                1876               04/16/2014       Other Lease / Rental Agreement                     Rental Agreement                                                                                                                                                                                                                     MC 993 N/2MC 993 S/2 Lease G24134                                                                                                                                                                                         $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               2673               1877               11/19/2018       Master Service Agreement                           Regulatory                                                                                                                                                                                                                           Area wide                                                                                                                                                                                                                 $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               2671             18781918             06/24/2019       Master Service Agreement                           – IT and Consulting Support for the HWCG - Fieldwood Portal for Various Exercises                                                                                                      Fieldwood Energy LLC                          Area wide                                                                                                                                                                                                                 $0.00                                 Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               2739             18791919             08/06/2019       Right of Use Easement                              USACE RUE DACW29-2-17-73 SP60                                                                                                                                                                                                        SP 60                                                                                                                                                                                                                     $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
               2672             18801920             10/02/2019       Other Services Agreements                          IT and Consulting Support for the HWCG - Fieldwood Portal for Various Exercises                                                                                                        Fieldwood Energy LLC                          Area wide                                                                                                                                                                                                                 $0.00                                 Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               2675             18811921             10/30/2019       Master Service Agreement                           Industry Standards, Analytics, and Research / Subscription Service                                                                                                                                                                   Area wide                                                                                                                                                                                                                 $0.00                                 Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               2676             18821922             11/15/2019       Master Service Agreement                           Industry Standards, Analytics, and Research / Subscription Service                                                                                                                                                                   Area wide                                                                                                                                                                                                                 $0.00                                 Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               3264               1883                                Marketing - Other                                  Market Authorization Letter Agreement to act as agent for Ecopetrol Ameica Inc. to Market gas                                                                                          Fieldwood Energy LLC                          MC 904 Lease G36566                                                                                                                                                                                                       $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                         production
1413;1414;1415;1416;1417;1418;1419;1420;1421;1422;1423;1424;1425
                              18841923 1/1/20142004           Marketing - Construction, Operations,                      Governs the Ownership and Operations of the Facility. Operator to perform the physical                                                                                                 Fieldwood Energy LLC                          EC 178 Lease G34229, EC 261 Lease G00971, EC 278 Lease G00974, EC                                                                                                                                                         $0.00 Assume and (i) assign to Credit Bid Purchaser (pursuant to the Plan and the Credit Bid Purchase
                                          (Amends and         Management, Ownership Agreements                           operations, maintenance, and repair of the System, as well as the management and                                                                                                                                                     338 Lease G02063, EC 332 Lease G09478, EI 337 Lease G03332, EI 307                                                                                                                                                              Agreement) on account of the Acquired Interests and/or (ii) allocate pursuant to the Divisive Mergers
                                          supercedes the                                                                 administrative functions for the System. Facility separates condesate from Sea Robin Pi by and                                                                                                                                       Lease G02110, EI 315 Lease G24912, EI 361 Lease G02324, EI 316 Lease                                                                                                                                                            on account of the Excluded Assets (as defined in the Credit Bid Purchase Agreement)
                                          Construction and                                                               between Fieldwood Energy LLC and and                                                                                                                                                                                                 G05040, EI 330 Lease G02115, EI 330 Lease G02115, EI 333 Lease G02317,
                                          Operations                                                                                                                                                                                                                                                                                                          EI 337 Lease G03332, EI 361 Lease G02324, SM 39 Lease G16320, SM 40
                                          Agreement dated June                                                                                                                                                                                                                                                                                                Lease G13607, SM 142 Lease G01216, SM 128 Lease G02587                                                                                                                                                                                                                                                                                         x   x   x   x
                                          1, 1972.




               2673               1924               11/19/2018       Master Service Agreement                           Regulatory                                                                                                                                                                                                                           Area wide                                                                                                                                                                                                                 $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
               3310               1925               06/12/2018       Marketing - Transportation                         Ratification and Joinder of the Gas Lateral Transportation Agreement effective June 12, 2018 by Murphy Exploration & Production Company-USA, Eni Petroleum USA LLCFieldwood Energy LLC                                               MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY                                                                              $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                         and between Murphy Exploration & Production Company-USA, Eni Petroleum USA LLC and               and Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline                                                                782 Lease G33757                                                  VI LLC; RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC
                                                                                                                         Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline Owners"; Murphy, in its capacityOwners"; Murphy, in its capacity as operator of the Transportation
                                                                                                                         as operator of the Transportation System; Fieldwood Energy LLC in its capacity as a producer in System; Fieldwood Energy LLC in its capacity as a producer in the Big
                                                                                                                         the Big Bend Leases and the Dantzler Leases; and Fieldwood, in its capacity as operator of the Bend Leases and the Dantzler Leases; and Fieldwood, in its capacity as                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                         Big Bend Leases and the Dantzler Leases                                                          operator of the Big Bend Leases and the Dantzler Leases



               3311               1926               06/12/2018       Marketing - Transportation                         Ratification and Joinder of Oil Lateral Trasnportation Agreement effective June 12, 2018 by and Murphy Exploration & Production Company-USA, Eni Petroleum USA LLCFieldwood Energy LLC                                               MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY                                                                              $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                         between Murphy Exploration & Production Company-USA, Eni Petroleum USA LLC and                   and Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline                                                                782 Lease G33757                                                  VI LLC; RIDGEWOOD DANTZLER LLC, TALOS EXPLORATION LLC, W & T ENERGY VI LLC
                                                                                                                         Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline Owners"; Murphy, in its capacityOwners"; Murphy, in its capacity as operator of the Transportation
                                                                                                                         as operator of the Transportation System; Fieldwood Energy LLC in its capacity as a producer in System; Fieldwood Energy LLC in its capacity as a producer in the Big
                                                                                                                         the Big Bend Leases and the Dantzler Leases; and Fieldwood, in its capacity as operator of the Bend Leases and the Dantzler Leases; and Fieldwood, in its capacity as                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                         Big Bend Leases and the Dantzler Leases                                                          operator of the Big Bend Leases and the Dantzler Leases



               3312               1927               07/31/2018       Marketing - PHA                                    Joinder Agreement effective July 31, 2018 by and between SBM Gulf Production, LLC, FieldwoodSBM Gulf Production, LLC, Fieldwood Energy LLC, Murphy Exploration &Fieldwood Energy LLC                                                 MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                        HOUSTON ENERGY DEEPWATER VENTURES V, RED WILLOW OFFSHORE LLC, W & T ENERGY                                                           $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                         Energy LLC, Murphy Exploration & Production Company - USA, Marubeni Oil & Gas (USA) LLC Production Company - USA, Marubeni Oil & Gas (USA) LLC and Eni                                                                                                                                                                    VI LLC
                                                                                                                         and Eni Petroleum US LLC                                                                    Petroleum US LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x


               3313               1928               02/14/2018       Settlement / Release / Relinquishment              Settlement Agreement and Release made and entered into 2/14/2018 by and between FieldwoodFieldwood Energy LLC, Fieldwood Energy Offshore LLC, Fieldwood         Fieldwood Energy LLC; Fieldwood EnergyPL 8 Lease G03587, PL 13 Lease G03171, SM 39 Lease G16320, SM 142 ANKOR ENERGY LLC; ANKOR ENERGY LLC, ENVEN ENERGY VENTURES, LLC; HALLIBURTON                                                                                                            $0.00                             Assume and Allocate Pursuant to Divisive Mergers
                                                                      Agreements                                         Energy LLC, Fieldwood Energy Offshore LLC, Fieldwood Energy SP LLC, Dynamic Offshore      Energy SP LLC, Dynamic Offshore Resources NS, LLC, Bandon Oil and Offshore LLC; Fieldwood Energy SP LLC Lease G01216, SM 143 Lease G01217, VR 196 Lease G19760, VR 207 LeaseENERGY SERV INC; ARENA ENERGY LP, ARENA OFFSHORE LP
                                                                                                                         Resources NS, LLC, Bandon Oil and Gas, LP and Northstar Offshore Group, LLC by and throughGas, LP and Northstar Offshore Group, LLC by and through The Litigation                                     G19761                                                                                                                                                                                                                                                                                                                                                                        x       x   x
                                                                                                                         The Litigation Trust                                                                      Trust

               3314               1929               04/01/2021       HWCG SUB LLC Organizational Docs.                  Second Amended and Restated Limited Liability Company Agreement of HWCG Holdings LLC Relates to membership unit in HWCG LLC                                                            Fieldwood Energy LLC                          n..a.                                                                                n..a.                                                                                                                                $0.00                                Assume and assign to Credit Bid Purchaser
                                                                                                                         dated effective as of April 1, 2021                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                  1930               01/25/2007       Unrecorded Easement                                Unrecorded Easement Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana Tennessee Gas Pipeline Company                                                              Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1931               01/25/2007       Unrecorded Easement                                Unrecorded Easement Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana Harvest Pipeline Company                                                                    Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1932               10/01/2006       Surface Lease                                      Surface Lease Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No.Cora Lee Crain Byrd et al                                                                Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                         308484)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1933               10/01/2006       Surface Lease                                      Surface Lease Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No.James Donald Richard et al                                                               Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                         308481)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1934               10/01/2006       Surface Lease                                      Surface Lease Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No.Richard Theriot etal                                                                     Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                         308483)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1935               10/01/2006       Surface Lease                                      Surface Lease Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No.Barbara Jean Richard Lemaire                                                             Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                         308482)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1936               08/10/2006       Surface Lease                                      Surface Lease Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No.Melba Lou Vincent Trahan et al                                                           Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                         299965)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1937               05/04/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 108363)Delsan Broussard                                                                           Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1938               07/11/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 108661)Cameron Parish School Board                                                                Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1939               08/09/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 109068)Mermentau Mineral & Land Company                                                           Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1940               06/29/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 108672)Miami Corporation                                                                          Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1941               09/18/2006       ROW Amend                                          ROW Amend Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. Miami Corporation                                                                           Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                         301016)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1942               08/02/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 109150)Sweet Lake Land and Oil Company                                                            Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1943               05/12/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 108365)Consuelo Skelton                                                                           Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1944               05/03/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 108364)Emare Theriot                                                                              Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1945               05/03/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 108366)Euma Theriot                                                                               Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                  1946               07/22/1966       ROW                                                ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish, Louisiana (File No. 108786)State of Louisiana ROW No. 701                                                             Fieldwood Energy LLC                          n.a.                                                                                                                                                                                                                      $0.00                             Assume and Allocate Pursant to Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x


                            ** The Cure Amount for the Apache Decommissioning Agreement is $49,783,795 (the “Apache
                                                                                                              “Apache Decom Cure Amount”).
                                                                                                                                  Amount”). Notwithstanding anything contained in the Plan or any other document, the Apache Decom Cure Amount will be satisfied solely by a drawdown on the Standby Facility (as defined in that certain Agreement and Plan of Merger attached to the Apache Implementation Agreement), and not from any other source, and will be paid into Trust A on the Effective Date on or as soon as reasonably practicable thereafter (but in no event later than ten (10) business days following the Effective Date). The Debtors and Apache reserve all rights in the event of
                            any dispute regarding the Apache Decommissioning Agreement, including as to the amount or payment of the Apache Decom Cure Amount.
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 38 of 115




                              Exhibit B

                    Redline Revised Plan of Merger
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 39 of 115
                                                                   Weil 6/2/2021



                                  AGREEMENT AND PLAN OF MERGER
                                                 OF
                                       FIELDWOOD ENERGY LLC
                                               INTO
                                      FIELDWOOD ENERGY I LLC
                                                AND
                                     FIELDWOOD ENERGY III LLC


      This AGREEMENT AND PLAN OF MERGER, dated as of [●], 2021 (this “Plan of
Merger”), is adopted by Fieldwood Energy LLC, a Texas limited liability company (“FWE”).

        WHEREAS, commencing August 3, 2020, FWE and certain other affiliates of FWE
(each, a “Debtor” and collectively, the “Debtors”) filed voluntary petitions with the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) initiating their
respective cases pending under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) styled In re Fieldwood Energy LLC, et al., jointly administered under Case No. 20-33948
(MI) (each case of a Debtor, a “Case” and collectively, the “Chapter 11 Cases”);

        WHEREAS, in connection with the Chapter 11 Cases, the Debtors filed the [Joint
Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors at Docket No. [●]] (as may
be amended, restated, amended and restated, supplemented, or otherwise modified from time to
time, the “Plan of Reorganization”), which was confirmed by order of the Bankruptcy Court
entered on [●], 2021 at Docket No. [●] (as may be amended, modified, and supplemented, the
“Confirmation Order”);

        [WHEREAS, in accordance with the Plan of Reorganization and Confirmation Order,
pursuant to the Credit Bid Purchase Agreement certain assets and properties of the Debtors
(defined in the Plan of Reorganization as the “Credit Bid Acquired Interests”) were sold and
conveyed to, and certain liabilities and obligations of Debtors (defined in the Plan of
Reorganization as the “Credit Bid Assumed Liabilities”) were assumed by, FWE II prior to the
Effective Time (the “Credit Bid Transaction”);]

        WHEREAS, pursuant to the Plan of Reorganization, and as authorized by the
Confirmation Order, FWE converted from a Delaware limited liability company to a Texas
limited liability company on [●], 2021;

      WHEREAS, pursuant to the Plan of Reorganization, and as authorized by the
Confirmation Order, FWE is to effect a divisional merger as set forth in this Plan of Merger (the
“Merger”), pursuant to which, among other things:

     a) FWE shall maintain its separate existence and continue as a surviving entity under the
        name “Fieldwood Energy III LLC” (as such entity exists from and after the Effective
        Time, “FWE III”);




WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 40 of 115




     b) a new Texas limited liability company shall be formed under the name “Fieldwood
        Energy I LLC” (“FWE I”);

     c) all of the FWE I Assets (as defined below) shall be allocated to, possessed by, and vested
        in FWE I, and all of the FWE I Obligations (as defined below) shall be allocated to and
        shall vest in, and shall constitute liabilities and obligations of, FWE I;

     d) all of the assets of FWE (other than the FWE I Assets and the Credit Bid Acquired
        AssetsInterests) shall be allocated to, possessed by, and vested in FWE III; and

     e) all of the liabilities and obligations of FWE (other than the FWE I Obligations and the
        Credit Bid Assumed Liabilities) shall be allocated to and shall vest in, and shall
        constitute liabilities and obligations of, FWE III; and

        WHEREAS, this Plan of Merger has been authorized by the Confirmation Order, which
provides such approval of the transactions contemplated hereby as required for purposes of
Sections 10.001, 10.002, and 10.302 of the Texas Business Organizations Code (the “TBOC”),
and, in accordance with Section 10.008 of TBOC, the Merger shall be consummated without any
transfer or assignment having occurred.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for the purpose of prescribing the terms and conditions of the
Merger, the mode of carrying it into effect, the manner and basis of allocating ownership
interests of each of the resulting entities and such other details and provisions of the Merger as
are deemed necessary or desirable, FWE has agreed and covenanted, and does hereby agree and
covenant, as follows:

        1.      Subject to the provisions of this Plan of Merger, FWE shall cause the Merger to
be consummated by filing a certificate of merger with the Secretary of State of the State of Texas
in such form as is required by, and executed in accordance with, the relevant provisions of the
TBOC, in substantially the form attached as Exhibit A (the “Certificate of Merger”), together
with a certificate of formation of FWE I in substantially the form attached as Exhibit B. The
Certificate of Merger shall provide that the Merger shall be effective on the date the Certificate
of Merger is accepted and filed with the Secretary of State of the State of Texas (the “Effective
Time”).

          2.        At the Effective Time:

               (a)     FWE shall be divisionally merged in accordance with the TBOC with
(i) FWE I being formed as a Texas limited liability company separate from FWE III and
continuing as a surviving business entity of the Merger as to the FWE I Assets and the FWE I
Obligations in accordance with the TBOC under the name “Fieldwood Energy I LLC” and (ii)
FWE continuing as a surviving business entity of the Merger as to all assets and liabilities of
FWE (other than the FWE I Assets, the FWE I Obligations, the Credit Bid Acquired
AssetsInterests, and the Credit Bid Assumed Liabilities) in accordance with the TBOC under the
name “Fieldwood Energy III LLC.” The Merger will have the effect set forth below and in
Section 10.008 of the TBOC.



2
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 41 of 115




              (b)    There shall be no change (through conversion, exchange, or otherwise) to
the membership interests of FWE, which membership interest in FWE III will continue to be
owned by Fieldwood Energy Inc. as of immediately following the Effective Time.

               (c)   All of the membership interests of FWE I shall be owned by Fieldwood
Energy Inc. as of immediately following the Effective Time.

               (d)    All of the rights, assets, and properties of FWE described in Part A of
Schedule I attached hereto (the “FWE I Assets”) shall be allocated to, possessed by, and vested
in FWE I without reversion or impairment, without further act or deed, and without transfer or
assignment having occurred.

                (e)     All of the liabilities and obligations of FWE described in Part B of
Schedule I attached hereto (the “FWE I Obligations”) shall be allocated to and shall vest in, and
shall constitute liabilities and obligations of, FWE I. For the avoidance of doubt, the FWE I
Obligations exclude all Credit Bid Assumed Liabilities (including all Closing Date Payables and
all FWE II Retained Properties Payables).

                (f)    All of the rights, assets, and properties of FWE other than the FWE I
Assets and the Credit Bid Acquired AssetsInterests (collectively, the “FWE III Assets”),
including (i) those rights, assets, and properties of FWE described in Part A of Schedule II
attached hereto (collectively, the “Wind Down Assets”) and (ii) those rights, assets, and
properties described in Part A of Schedule III (collectively, the “Predecessor Assets”), shall be
allocated to, possessed by, and vested in FWE III without reversion or impairment, without
further act or deed, and without transfer or assignment having occurred.

                (g)       All of the liabilities and obligations of FWE other than the FWE I
Obligations and the Credit Bid Assumed Liabilities (collectively, the “FWE III Obligations”),
including (i) all liabilities and obligations to the extent relating to the Wind Down Assets and all
liabilities and obligations described in Part B of Schedule II attached hereto (collectively, the
“Wind Down Obligations”), (ii) all of the liabilities and obligations of FWE retained by FWE
upon consummation of the Credit Bid Transaction, as well as (except as provided in Section
3(b)(i)) obligations of FWE under the Credit Bid Purchase Agreement, and (iii) all liabilities and
obligations relating to the Predecessor Assets and all liabilities and obligations described in Part
B of Schedule III attached hereto (collectively, the “Predecessor Obligations”), shall be allocated
to and shall vest in, and shall constitute liabilities and obligations of, FWE III.

          3.        Post-Merger Covenants.

                (a)     Each of FWE I and FWE III shall, at any time and from time to time from
and after the Effective Time as and when requested by FWE I or FWE III, or by their respective
successors or assigns, execute and deliver, or cause to be executed and delivered in its name by
its authorized officers, all such conveyances, transfers, deeds, or other instruments as FWE I or
FWE III, as applicable, or such successors or assigns, may reasonably deem necessary in order to
evidence (i) the allocation to and vesting in FWE I of the FWE I Assets, and the allocation to and
vesting in FWE I of, and the liability and obligation of FWE I for, the FWE I Obligations as a
result of the Merger and (ii) the allocation to and vesting in FWE III of the FWE III Assets, and



3
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 42 of 115




the allocation to and vesting in FWE III of, and the liability and obligation of FWE III for, the
FWE III Obligations as a result of the Merger. Without limiting the foregoing, FWE III shall
take such actions as necessary to effect a transfer from [insert applicable bank account] to an
account designated in writing by FWE I of (i) the FWE I Cash Amount, (ii) the FWE I Suspense
Funds, and (iii) the Prepaid JIB Cash Amount.

                (b)     From and after the Effective Time (i) FWE I shall, and shall cause the
FWE I Subsidiaries controlled by FWE I to, perform the obligations of FWE under Section 10.12
of the Credit Bid Purchase Agreement with respect to Closing Accounts Receivable to the extent
attributable to FWE I Assets or any assets held by such FWE I Subsidiaries as of the Effective
Time (provided FWE I shall have no obligation to incur any cost or expense in performing such
obligations), and (ii) FWE III shall, and shall cause its subsidiaries to, perform the obligations of
FWE under Section 10.12 of the Credit Bid Purchase Agreement with respect to Closing
Accounts Receivable to the extent attributable to FWE III Assets or any assets held by
subsidiaries of FWE III as of the Effective Time.

        4.      As a result of the consummation of the Merger in accordance with this Plan of
Merger, FWE I shall only be allocated, shall only possess, and shall only be vested in and receive
the FWE I Assets, and shall only be allocated and vested in, shall only possess, and shall only be
subject to the FWE I Obligations, and FWE I shall have no rights or obligations relating to any of
the FWE III Assets or the FWE III Obligations, except as may be expressly set forth in Section 6
or a separate agreement, which is entered into at or after the Effective Time, between FWE I and
FWE III with respect to such other Assets or Obligations; and FWE I shall not be deemed to be a
predecessor in interest to any of the FWE III Assets or the FWE III Obligations.

        5.      As a result of the consummation of the Merger in accordance with this Plan of
Merger, FWE III shall only be allocated, shall only possess, and shall only be vested in and
receive the FWE III Assets and shall only be allocated and vested in, shall only possess, and shall
only be subject to the FWE III Obligations, and FWE III shall have no rights or obligations
relating to any of the FWE I Assets or the FWE I Obligations, except as may be expressly set
forth in Section 6 or in a separate agreement, which is entered into at or after the Effective Time,
between FWE III and FWE I with respect to such other Assets or Obligations; and FWE III shall
not be deemed to be a predecessor in interest to any of the FWE I Assets or the FWE I
Obligations.

        6.     If immediately prior to the Effective Time, FWE owned an interest or right in
assets (other than PredecessorFWE III Oil and Gas Properties or Wind Down Oil and Gas
Properties) which FWE did not acquire under or pursuant to the Apache PSA and which1 , (x) are
included in the FWE I Assets in whole (and not in part only as to FWE I’s interest) and (y)
immediately prior to the Effective Time, wasare used in connection with or held for use in
connection both with (a) FWE I Oil and Gas Properties or FWE I Rights of Way, on the one

1
   Note to Draft: FWE confirming there are no Legacy Apache Assets that are also used for any other
interests/assets. To the extent any Legacy Apache Assets are also used for any other interests/assets, such assets will
be identified and will either be added to the assets governed by Section 6 or FWE I and FWE III will enter into a
letter agreement regarding the joint use of such assets consistent with Section 6 or as otherwise agreed to by FWE I
and FWE III.



4
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 43 of 115




hand, and any of (b)(i) Wind Down FWE III Oil and Gas Properties or Wind Down Rights of
Way or (ii) Predecessor Oil and Gas Properties or PredecessorFWE III Rights of Way, on the
other hand (individually, a “Fieldwood Joint Use Property” and, collectively, the “Fieldwood
Joint Use Properties”), then FWE I shall own such Fieldwood Joint Use Property as an FWE I
Asset and such Fieldwood Joint Use Property shall not be a Wind Down Asset or a FWE III
Asset or owned by FWE III; provided, however, that FWE III shall have, and FWE I shall
provide FWE III with, access, use, and economic benefit with respect to such Fieldwood Joint
Use Property to the extent, and only to the extent, such Fieldwood Joint Use Property was used
or held for use in connection with the applicable Wind DownFWE III Oil and Gas Properties,
Wind Down or FWE III Rights of Way, Predecessor Oil and Gas Properties, or Predecessor
Rights of Way immediately prior to the Effective Time; provided, further, that any obligation or
liability incurred by FWE I to the extent arising from, related to, or connected with such access,
use, or economic benefit by or on behalf of FWE III, (1) shall not constitute an FWE I
Obligation, (2) shall be FWE III Obligations and the obligations and liabilities of FWE III, and
(3) FWE III shall indemnify and hold harmless FWE I and the FWE Subsidiaries from and
against all such obligations and liabilities allocated to FWE III pursuant to this Section 6.

        7.       Certain Definitions. As used herein and in the Schedules and Exhibits attached
hereto, (i) the terms set forth below have the meanings ascribed to such terms below and (ii) the
terms defined in the Schedules and Exhibits attached hereto have the meanings ascribed to such
terms in such Schedules and Exhibits.

                    (a)       “Apache” means Apache Corporation, a Delaware corporation.

               (b)    “Apache PSA” means that certain Purchase and Sale Agreement, dated as
of July 18, 2013, by and among Apache, Apache Deepwater LLC, Apache Shelf, Inc., Apache
Shelf Exploration LLC, GOM Shelf, and FWE, as amended from time to time, and the
transaction documents executed in connection therewith.

              (c)     “Asset” means any individual asset, property, right, or interest in any of
the FWE I Assets or the FWE III Assets; “Assets” means, collectively, the FWE I Assets and the
FWE III Assets.

                    (d)       “Bankruptcy Code” has the meaning ascribed to such term in the recitals
hereto.

                    (e)       “Bankruptcy Court” has the meaning ascribed to such term in the recitals
hereto.

                    (f)       “Case” has the meaning ascribed to such term in the recitals hereto.

               (g) “Casualty” means an event in which any portion of the Assets is damaged or
destroyed or otherwise impaired by fire, explosion, tornado, hurricane, earthquake, earth
movement, flood, water damage, or other similar casualty or is taken in condemnation or under
right of eminent domain.




5
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 44 of 115




               (g)            (h) “Certificate of Merger” has the meaning ascribed to such term in
Section 1 hereto.

                    (h)       (i) “Chapter 11 Cases” has the meaning ascribed to such term in the
recitals hereto.

               (i)    (j) “Closing Accounts Receivable” has the meaning ascribed to such term
in the Credit Bid Purchase Agreement.

              (j)    (k) “Closing Date Payable” has the meaning ascribed to such term in the
Credit Bid Purchase Agreement.

                    (k)       (l) “Confirmation Order” has the meaning ascribed to such term in the
recitals hereto.

                (l)    (m) “Contract” means any contract, lease, license, purchase order, sales
order, indenture, note, bond, loan, instrument, obligation, promise, grant, or other agreement,
arrangement, understanding or commitment, whether or not in written form, that is binding upon
a Person or its property.

               (m)     (n) “Conveyed” means conveyed, assigned, or sold pursuant to the Apache
PSA, regardless of whether such conveyance, assignment, or bill of sale was recorded in the
appropriate records of, or approved or recognized by, the applicable Governmental Authority.

                 (n)    (o) “Credit Bid Acquired Interests” has the meaning ascribed to such term
in the recitals hereto.

                (o)     (p) “Credit Bid Assumed Liabilities” has the meaning ascribed to such
term in the recitals hereto.

             (p)     (q) “Credit Bid Purchase Agreement” means the Purchase and Sale
Agreement, [dated [●], [●], by and among FWE, [FWE Affiliates] and FWE II].

                    (q)       (r) “Credit Bid Transaction” has the meaning ascribed to such term in the
recitals hereto.

                    (r)       (s) “Debtor” and “Debtors” has the meaning ascribed to such term in the
recitals hereto.

            (s)    (t) “Decommissioning” has the meaning ascribed to such term in the
Decommissioning Agreement.

                (t)    (u) “Decommissioning Agreement” has the meaning ascribed to such term
clause (xix) in Part A of Schedule I attached hereto.

                    (u)       (v) “Effective Time” has the meaning ascribed to such term in Section 1
hereto.




6
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 45 of 115




               (v)    (w) “Environmental Laws” means, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (“CERCLA”); the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq.; the Endangered
Species Act, 16 U.S.C. § 1531 et seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j, in each case as amended in effect as of the Effective Time, and all similar laws in
effect as of the Effective Time of any Governmental Authority having jurisdiction over the
property in question addressing pollution, protection of the environment, biological resources,
Hazardous Substances, or P&A Obligations.

                (w)      (x) “Environmental Liabilities” means any and all damages, remediation,
obligations, liabilities, environmental response costs, costs to cure, cost to investigate or monitor,
restoration costs, costs of remediation or removal, settlements, penalties, fines, and attorneys’
and consultants fees and expenses arising out of or related to any violations or non-compliance
with any Environmental Laws, including any contribution obligation under CERCLA or any
other Environmental Law or matters incurred or imposed pursuant to any claim or cause of
action by a Governmental Authority or other Person, attributable to any environmental liabilities,
any Release of Hazardous Substances, or any other environmental condition with respect to the
ownership or operation of the Assets, including conditions of FWE I Facilities not in compliance
with Laws promulgated by the Bureau of Ocean Energy Management (“BOEM”), the Bureau of
Safety and Environmental Enforcement (“BSEE”), or the United States Coast Guard.

              (y) “Facilities” means the FWE I Facilities, the Wind Down Facilities, or the
Predecessor Facilities, as applicable.

               (x)            (z) “Fieldwood Joint Use Property” has the meaning ascribed to such term
in Section 6 hereto.

                    (y)       (aa) “FWE” has the meaning ascribed to such term in the recitals hereto.

                    (z)       (bb) “FWE I” has the meaning ascribed to such term in the recitals hereto.

                    (aa)      (cc) “FWE I Assets” has the meaning ascribed to such term in Section 2(d)
hereto.

                (bb) (dd) “FWE I Cash Amount” has the meaning ascribed to such term in
clause (xxiii) of Part A of Schedule I hereto.

                (cc) (ee) “FWE I Contracts” has the meaning ascribed to such term in clause
(x) in Part A of Schedule I attached hereto.

                 (dd) (ff) “FWE I Facilities” has the meaning ascribed to such term in clause
(iii) in Part A of Schedule I attached hereto.




7
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 46 of 115




              (ee) (gg) “FWE I Lands” has the meaning ascribed to such term in clause (i) in
Part A of Schedule I attached hereto.

              (ff)     (hh) “FWE I Leases” has the meaning ascribed to such term in clause (i) in
Part A of Schedule I attached hereto.

               (gg) (ii) “FWE I PermitsObligations” has the meaning ascribed to such term in
clauseSection 2(vie) in Part A of Schedule I attached hereto.

              (hh) (jj) “FWE I ObligationsPermits” has the meaning ascribed to such term in
Section 2clause (evi) in Part A of Schedule I attached hereto.

                (ii)    (kk) “FWE I Rights of Way” has the meaning ascribed to such term in
clause (v) in Part A of Schedule I attached hereto.

                    (jj)      (ll) “FWE I Subsidiaries” means GOM Shelf and the other entities listed
on Exhibit I-I.

              (kk) (mm) “FWE I Units” has the meaning ascribed to such term in clause (i) in
Part A of Schedule I attached hereto.

              (ll)     (nn) “FWE I Wells” has the meaning ascribed to such term in clause (ii) in
Part A of Schedule I attached hereto.

                    (mm) (oo) “FWE II” means [insert Buyer under the Credit Bid Purchase
Agreement].

               (nn) (pp) “FWE II Retained Properties” has the meaning ascribed to such term
in Part A of Schedule I attached hereto.

               (oo) (qq) “FWE II Retained Properties Payables” has the meaning ascribed to
such term in the Credit Bid Purchase Agreement.

                    (pp)      (rr) “FWE III” has the meaning ascribed to such term in the recitals hereto.

                    (qq)      (ss) “FWE III Assets” has the meaning ascribed to such term in Section
2(f) hereto.

                 (rr)   “FWE III Leases” means all rights, title, and interests of FWE in and to
any and all oil, gas, other Hydrocarbon, and mineral leases, subleases, operating rights, record
title interests, carried interests, royalties, overriding royalty interests, net profits interests,
production payments, reversionary interests, and other rights or interests of any kind or character
in or to Hydrocarbons in place and mineral interests or servitudes of every nature held or owned
by FWE or in which FWE holds or owns an interest, other than the FWE I Leases.

               (ss)           (tt) “FWE III Obligations” has the meaning ascribed to such term in
Section 2(g) hereto.




8
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 47 of 115




              (tt)    “FWE III Oil and Gas Properties” means, collectively, the FWE III Leases,
the FWE III Units, and the FWE III Wells.

               (uu) “FWE III Rights of Way” means all rights, title, and interests of FWE in
and to any and all surface fee interests, easements, right-of-use easements, licenses, servitudes,
rights-of-way, surface leases and other rights to use the surface or seabed held or owned by FWE
or in which FWE holds or owns an interest, other than the FWE I Rights of Way.

             (vv) “FWE III Units” means the FWE III Leases, together with all pooled,
communitized or unitized acreage that includes all or part of any of the FWE III Leases.

              (ww) “FWE III Wells” means all rights, title, and interests of FWE in and to any
and all Hydrocarbon, water, CO2, injection, disposal wells or other wells in which FWE holds or
owns an interest, other than the FWE I Wells.

                    (xx)      (uu) “GOM Shelf” means GOM Shelf LLC, a Delaware limited liability
company.

                 (yy) (vv) “GOM Shelf Oil and Gas Properties” means the ownership interests
held by GOM Shelf immediately prior to the closing of the transactions under the Apache PSA in
(i) the oil, gas, other Hydrocarbon, and mineral leases, subleases, operating rights, record title
interests, carried interests, royalties, overriding royalty interests, net profits interests, production
payments, reversionary interests, and other rights or interests of any kind or character in
Hydrocarbons in place and mineral interests or servitudes of every nature in, on, under, and that
may be produced from or attributable to any of the lands covered by such leases, subleases,
interests, and rights, whether legal or equitable, vested or contingent, and regardless of whether
the same are expired or terminated, including those described on Exhibit I-A attached hereto that
are identified as GOM Shelf Leases thereon (collectively, the “GOM Shelf Leases”), (ii) all
pooled, communitized, or unitized acreage that includes all or part of any GOM Shelf Leases
(the “GOM Shelf Units”), (iii) all tenements, hereditaments, and appurtenances belonging to the
GOM Shelf Leases and the GOM Shelf Units (collectively with the GOM Shelf Leases and
GOM Shelf Units, the “GOM Shelf Lands”), and (iv) any and all Hydrocarbon, water, CO2,
injection wells or other wells completed on, drilled from, or otherwise located, in whole or in
part, on, under, or within the GOM Shelf Lands, in each case whether producing, non-producing,
shut in, or permanently or temporarily Plugged and Abandoned, including the wells set forth on
Exhibit I-B attached hereto that are identified as GOM Shelf Wells thereon and all wellbores
spudded prior to the Effective Time located on the GOM Shelf Lands (the “GOM Shelf Wells”);
for the avoidance of doubt, (x) the GOM Shelf Oil and Gas Properties shall not include any of
the FWE II Retained Properties, (y) the GOM Shelf Lands shall include only the ownership
interests therein held by GOM Shelf immediately prior to the closing of the transactions under
the Apache PSA and the descriptions in Exhibit I-A shall reference only such ownership
interests, and (z) the GOM Shelf Wells shall include only the ownership interests therein held by
GOM Shelf immediately prior to the closing of the transactions under the Apache PSA and the
descriptions in Exhibit I-B shall reference only such ownership interests.




9
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 48 of 115




                    (zz)      (ww) “GOM Shelf Properties” means those assets or properties owned by
GOM Shelf.

                (aaa) (xx) “Governmental Authority” means any federal, state, municipal, tribal,
local, or similar governmental authority, regulatory, or administrative agency, court, or arbitral
body, or any subdivision of any of the foregoing.

               (bbb) (yy) “Hazardous Substances” means any pollutant, contaminant,
dangerous or toxic substance, hazardous or extremely hazardous substance or chemical, or
otherwise hazardous material or waste defined as “hazardous waste”, “hazardous substance” or
“hazardous material” under applicable Environmental Laws, including chemicals, pollutants,
contaminants, wastes, or toxic substances that are classified as hazardous, toxic, radioactive, or
otherwise are regulated by, or form the basis for Environmental Liability under, any applicable
Environmental Law, including hazardous substances under CERCLA.

               (ccc) (zz) “Hydrocarbons” means oil and gas and other hydrocarbons produced
or processed in association therewith (regardless of whether such item is in liquid or gaseous
form), or any combination thereof, and any minerals (whether in liquid or gaseous form)
produced in association therewith, including all crude oil, gas, casinghead gas, condensate,
natural gas liquids, and other gaseous or liquid hydrocarbons (including ethane, propane, iso-
butane, nor-butane, gasoline, and scrubber liquids) of any type and chemical composition.

               (ddd) (aaa) “Imbalance” means any over-production, under-production, over-
delivery, under-delivery, or similar imbalance of Hydrocarbons produced from or allocated to the
FWE I Assets or the FWE III Assets, as applicable, regardless of whether such over-production,
under-production, over-delivery, under-delivery, or similar imbalance arises at the wellhead,
pipeline, gathering system, transportation system, processing plant, or other location, including
any imbalances under gas balancing or similar agreements, imbalances under processing
agreements, and imbalances under gathering or transportation agreements.

                    (eee) (bbb) “Implementation Cost Cap” shall be an amount equal to
      2
$[●]. 300,000.

               (fff) (ccc) “Interim Unpaid P&A Expenses” has the meaning ascribed to such
term in clause (ix) in Part B of Schedule I attached hereto.

                (ggg) (ddd) “JIB Advance AR” has the meaning ascribed to such term in clause
(xvi) in Part A of Schedule I attached hereto.

               (hhh) (eee) “Laws” means all laws (including common law), statutes, rules,
regulations, ordinances, orders, decrees, requirements, judgments, and codes of Governmental
Authorities.




2
  Note to Draft: Implementation Costs Cap amount to be inserted once determined in accordance with Section 4 of
the Apache Term Sheet Implementation Agreement.



10
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 49 of 115




                    (iii)     (fff) “Merger” has the meaning ascribed to such term in the recitals hereto.

              (jjj) (ggg) “Obligation” means any individual liability or obligation in any of
the FWE I Obligations or the FWE III Obligations; “Obligations” means, collectively, the FWE I
Obligations and the FWE III Obligations.

              (kkk) (hhh) “P&A Obligations” means any and all obligations, liabilities,
damages, losses, and claims arising out of or attributable to the payment or performance of all
Plugging and Abandonment.

               (lll) (iii) “Person” means any individual, corporation, partnership, limited
liability company, trust, estate, Governmental Authority, or any other entity.

                (mmm)         (jjj) “Plan Effective Date” means the “Effective dDate on which”
as defined in the [Plan of Reorganization/Confirmation Order becomes effective].

                    (nnn) (kkk) “Plan of Merger” has the meaning ascribed to such term in the
recitals hereto.

                    (ooo) (lll) “Plan of Reorganization” has the meaning ascribed to such term in the
recitals hereto.

                (ppp) (mmm) “Plugging and Abandonment” and “Plugged and Abandoned” and
its derivatives mean all plugging, replugging, abandonment, re-plugging and re-abandonment,
equipment removal, disposal, or restoration associated with the properties and assets included in
or burdened by the FWE I Assets or the FWE III Assets, as applicable, including all plugging and
abandonment, removal, dismantling, decommissioning, surface and subsurface restoration, site
clearance, and disposal of the FWE I Wells, the Wind Down Wells, or the Predecessor Wells, as
applicable, or the FWE I Facilities, the Wind Down Facilities, and the Predecessor Facilities, as
applicable, well cellars, fixtures, platforms, caissons, flowlines, pipelines, structures, and
personal property of whatever kind located on or under, related to, or associated with operations
and activities conducted by whomever with respect to each of the FWE I Assets and the FWE III
Assets, as applicable, the flushing, pickling, burial, removal, and capping of all associated
flowlines, field transmission and gathering lines, pit closures, the restoration of the surface, site
clearance, any disposal of related waste materials and Hazardous Substances and obligations to
obtain plugging exceptions for any of the FWE I Wells, the Wind Down Wells, and the
Predecessor Wells, as applicable, with a current plugging exception, all in accordance with all
applicable Laws, the terms and conditions of each of the FWE I Leases, the Wind Down Leases,
and the Predecessor Leases, as applicable, or similar leasehold interests, beneficial interests,
easements and the FWE I Leases, the Wind Down Leases, and the Predecessor Leases, as
applicable.

                    (nnn) “Predecessor Assets” has the meaning ascribed to such term in Section 2(f)
hereto.

               (ooo) “Predecessor Contracts” has the meaning ascribed to such term in clause (x)
in Part A of Schedule III attached hereto.



11
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 50 of 115




                 (ppp) “Predecessor Facilities” has the meaning ascribed to such term in clause
(iii) in Part A of Schedule III attached hereto.

              (qqq) “Predecessor Lands” has the meaning ascribed to such term in clause (i) in
Part A of Schedule III attached hereto.

              (rrr) “Predecessor Leases” has the meaning ascribed to such term in clause (i) in
Part A of Schedule III attached hereto.

                    (sss) “Predecessor Obligations” has the meaning ascribed to such term in Section
2(g) hereto.

                 (ttt) “Predecessor Oil and Gas Properties” has the meaning ascribed to such term
in clause (ii) in Part A of Schedule III attached hereto.

               (uuu) “Predecessor Permits” has the meaning ascribed to such term in clause (vi)
in Part A of Schedule III attached hereto.

                (vvv) “Predecessor Rights of Way” has the meaning ascribed to such term in
clause (v) in Part A of Schedule III attached hereto.

                (www) “Predecessor Suspense Funds” has the meaning ascribed to such term in
clause (xvii) in Part A of Schedule III attached hereto.

              (xxx) “Predecessor Units” has the meaning ascribed to such term in clause (i) in
Part A of Schedule III attached hereto.

              (yyy) “Predecessor Wells” has the meaning ascribed to such term in clause (ii) in
Part A of Schedule III attached hereto.

                (qqq) (zzz) “Prepaid JIB Cash Amount” has the meaning ascribed to such term
in clause (xvi) in Part A of Schedule I attached hereto.

             (rrr) (aaaa) “Proprietary Seismic Data” means any and all proprietary Seismic
Data owned (but not licensed) by FWE related to the FWE I Assets and/or the FWE III Assets.

                (sss) (bbbb) “Records” means all books, records, files, data, information,
drawings, maps, corporate, financial, tax, and legal data and records to the extent (and only to the
extent) related to the FWE I Assets, the FWE I Obligations, the FWE III Assets, and/or the FWE
III Obligations, as applicable, including electronic copies of all computer records where
available, contract files, lease files, well logs, division order files, title opinions and other title
information (including abstracts, evidences of rental payments, maps, surveys, and data sheets),
hazard data and surveys, production records, SEMS Documentation and Procedures, Proprietary
Seismic Data, engineering files, and environmental records.

              (ttt) (cccc) “Release” means any discharge, emission, spilling, leaking,
pumping, pouring, injecting, dumping, burying, leaching, migrating, abandoning, or disposing
into or through the environment of any Hazardous Substance, including the abandonment or



12
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 51 of 115




discarding of barrels, containers, and other closed receptacles containing any Hazardous
Substance.

              (uuu) (dddd) “Royalties” means all rentals, minimum royalties, shut in
payments, royalties, overriding royalties, reversionary interests, net profits interests, production
payments, carried interests, non-participating royalty interests, reversionary interests, and other
royalty burdens and other interests payable out of production of Hydrocarbons from or allocated
to the FWE I Oil and Gas Properties, the GOM Shelf Oil and Gas Properties, the Wind Down Oil
and Gas Properties, or the Predecessor Oil and Gas Properties, as applicableAssets, or the
proceeds thereof to third parties.

               (vvv) (eeee) “Seismic Data” means any and all seismic, geological,
geochemical, and geophysical data (including core and fluid samples and other engineering,
geological, and/or geophysical studies (including seismic data, studies, and information)), all
licensed or proprietary or confidential geologic, seismic, geophysical, and interpretative data,
records, and analyses, including any and all interpretations, derivative data, and other work
products of any of the foregoing, and other similar information and records, in each case relating
to the Assets or the regional area surrounding the Assets.

              (www) (ffff) “SEMS Documentation and Procedures” means all documents and
procedures in place by FWE to comply with BSEE’s Safety and Environmental Management
System (SEMS) 30 CFR 250 Subpart S with respect to the FWE I Assets and/or the FWE III
Assets.

                 (xxx) “Standby Credit Facility Documents” means the Standby Loan
Agreement, to be entered into promptly after the Effective Time, by and between FWE I and
GOM Shelf, as borrowers, and Apache, as lender, and all of the other agreements, documents,
and instruments related thereto governing or setting forth terms and conditions of the Standby
Facility or of the loans/borrowings made thereunder.

                (yyy) (gggg) “Standby Facility” means a secured line of credit to be provided by
Apache to FWE I and GOM Shelf to fund the ongoing Plugging and Abandonment of the Legacy
Apache Properties (as such term is defined in the FWE I LLC Agreement) and the GOM Shelf
Properties, which shall become available to advance funds to FWE I and for use in accordance
with the Standby Credit Facility Documents. The Standby Facility shall be secured by a first-
priority lien on all the assets of FWE I (including all of the equity interests of GOM Shelf) and
on all the GOM Shelf Properties, provided that such lien shall also secure the obligations of
FWE I to Apache under the Decommissioning Agreement.

                (hhhh) “Standby Credit Facility Documents” means the Standby Loan Agreement,
to be entered into promptly after the Effective Time, by and between FWE I and GOM Shelf, as
borrowers, and Apache, as lender, and all of the other agreements, documents, and instruments
related thereto governing or setting forth terms and conditions of the Standby Facility or of the
loans/borrowings made thereunder.

                (zzz) (iiii) “Suspense Funds” means any and all funds held in suspense by FWE
at the Effective Time, and any interest accrued in escrow accounts for such suspended funds.



13
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 52 of 115




                    (aaaa) (jjjj) “TBOC” has the meaning ascribed to such term in the recitals hereto.

                    (kkkk) “Wind Down Assets” has the meaning ascribed to such term in Section
2(f) hereto.

               (llll) “Wind Down Contracts” has the meaning ascribed to such term in clause (x)
in Part A of Schedule II attached hereto.

                 (mmmm) “Wind Down Facilities” has the meaning ascribed to such term in
clause (iii) in Part A of Schedule II attached hereto.

              (nnnn) “Wind Down Lands” has the meaning ascribed to such term in clause (i) in
Part A of Schedule II attached hereto.

               (oooo) “Wind Down Leases” has the meaning ascribed to such term in clause (i)
in Part A of Schedule II attached hereto.

               (pppp) “Wind Down Obligations” has the meaning ascribed to such term in
Section 2(g) hereto.

               (qqqq) “Wind Down Oil and Gas Properties” has the meaning ascribed to such
term in clause (ii) in Part A of Schedule II attached hereto.

               (rrrr) “Wind Down Permits” has the meaning ascribed to such term in clause (vi)
in Part A of Schedule II attached hereto.

                (ssss) “Wind Down Rights of Way” has the meaning ascribed to such term in
clause (v) in Part A of Schedule II attached hereto.

                (tttt) “Wind Down Suspense Funds” has the meaning ascribed to such term in
clause (xvii) in Part A of Schedule II attached hereto.

              (uuuu) “Wind Down Units” has the meaning ascribed to such term in clause (i) in
Part A of Schedule II attached hereto.

               (vvvv) “Wind Down Wells” has the meaning ascribed to such term in clause (ii)
in Part A of Schedule II attached hereto.

       8.      Choice of Law. This Plan of Merger shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any choice or conflict of
law provision or rule (whether of the State of Texas or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of Texas and without regard
to any borrowing statute that would result in the application of the statutes of limitations or
repose of any other jurisdiction. In furtherance of the foregoing, the laws of the State of Texas
will control even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive or procedural law of some other jurisdiction would ordinarily or necessarily apply.




14
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 53 of 115




         9.      FWE III Obligation to Pay Recording Expenses. Subject to the Implementation
Costs Cap, FWE III shall, and shall cause its debtor affiliates in the Chapter 11 Cases to, onfrom
and after the later of (i) the Plan Effective Date and (ii) the Effective Time, provide for the
payment of any and all documentary, filing, recording, stamp, and registration fees, costs, taxes,
and expenses (including all reasonable and documented attorneys’ fees and regulatory consultant
fees) incurred or imposed after the Effective Time in connection with the filing of record by or
on behalf of FWE I or GOM Shelf of any instrument or instruments with the appropriate records
office of any county, parish, state, federal, or other governmental unit (including BOEM) that
may be required in connection with the implementation of the Merger or that either FWE I or
GOM Shelf determines in its respective sole discretion to be necessary or appropriate to reflect
in the appropriate records of any governmental unit that as a result of the Merger (a) ownership
of the FWE I Assets have been allocated to and are vested in FWE I (and to the extent
appropriate to reflect ownership of the GOM Shelf Properties in GOM Shelf), and (b) the
liabilities and obligations to be allocated to and vested in, respectively, FWE I or FWE III
pursuant to the Merger have been allocated to and vested in, and constitute liabilities and
obligations of, FWE I and FWE III, respectively (collectively, the “Implementation Costs”). For
the avoidance of doubt, the documentary, filing, recording, stamp, and registration fees of FWE I
or GOM Shelf shall include such costs and expenses required to file or to cause to be filed of
record in the records office, as determined by Apache to be appropriate, of any county, parish,
state, federal, or other governmental unit (including BOEM) of the mortgages, security interests,
and similar security documentation as is contemplated by the Standby Facility and the Standby
Facility Documents to secure the obligations of FWE I and GOM Shelf thereunder. Any
Implementation Costs that exceed the Implementation Costs Cap shall be the sole responsibility
of and paid for by FWE I.

        10.     Interpretation. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. As used herein, the words
“include,” “includes,” and “including” shall be deemed to be followed by the words “without
limitation” and will not be construed to limit any general statement that it follows to the specific
or similar items or matters immediately following it. Words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Plan of Merger as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. All Exhibits and Schedules
annexed hereto or referred to in this Plan of Merger are hereby incorporated in and made a part
of this Plan of Merger as if set forth in full in this Plan of Merger, and definitions therein shall
apply herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein will be defined as set forth in this Plan of Merger, and vice-versa. A reference to any
legislation or to any provision of any legislation shall include any modification or re-enactment
thereof, any legislative provision substituted therefor, and all regulations and statutory
instruments issued thereunder or pursuant thereto.

         11.    Rejected Contracts. Any Contract rejected pursuant to Section 365 of the
Bankruptcy Code in the Chapter 11 Cases shall be deemed to be excluded and removed from any
Exhibit or Schedule attached hereto, and any such Contract shall not be allocated to any of FWE
I or FWE III, and any liabilities or obligations of such Contract shall be treated in accordance
with the Plan of Reorganization and Confirmation Order or otherwise satisfied, compromised,
settled, released, or discharged pursuant to the Plan of Reorganization and Confirmation Order.



15
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 54 of 115




                                                           Schedule I 31

                                      FWE I Assets and FWE I Obligations

Part A:

“FWE I Assets” means all of FWE’s right, title, and interest in, to, or under the following, less
and except any FWE II Retained Properties:

         (i)     the ownership interests Conveyed4 2 to FWE pursuant to the Apache PSA in the
 oil, gas, other Hydrocarbon, and mineral leases, subleases, operating rights, record title
 interests, carried interests, royalties, overriding royalty interests, net profits interests, production
 payments, reversionary interests, and other rights or interests of any kind or character in or to
 Hydrocarbons in place and mineral interests or servitudes of every nature, in, on, under, and that
 may be produced from or attributable to any of the lands covered by such leases, subleases,
 interests, and rights, whether legal or equitable, vested or contingent, and regardless of whether
 the same are expired or terminated, including those described on Exhibit I-A attached hereto
 that are identified as FWE I Leases thereon (collectively, such ownership interests being the
 “FWE I Leases”), together with all pooled, communitized, or unitized acreage that includes all
 or part of any of the FWE I Leases (the “FWE I Units”), and all tenements, hereditaments, and
 appurtenances belonging to the FWE I Leases and the FWE I Units (collectively with the FWE I
 Leases and FWE I Units, the “FWE I Lands”); for the avoidance of doubt, the FWE I Lands
 shall only include the ownership interests therein Conveyed to FWE pursuant to the Apache
 PSA and the descriptions in Exhibit I-A shall only reference such ownership interests;

        (ii) the ownership interests Conveyed to FWE pursuant to the Apache PSA in any and
 all Hydrocarbon, water, CO2, injection, disposal wells or other wells completed on, drilled
 from, or otherwise located, in whole or in part,5 3 on, under, or within the FWE I Lands, in each
 case whether producing, non-producing, shut in, or temporarily or permanently Plugged and
 Abandoned, including the wells set forth on Exhibit I-B attached hereto that are identified as
 FWE I Wells thereon and all wellbores spudded prior to the Effective Time located on the FWE
 I Lands (such ownership interests being the “FWE I Wells” and, together with the FWE I
 Leases and the FWE I Units, but excluding the FWE II Retained Properties, the “FWE I Oil and
 Gas Properties”); for the avoidance of doubt, (x) the FWE I Wells shall only include the
 ownership interests therein Conveyed to FWE pursuant to the Apache PSA and the descriptions
 in Exhibit I-B shall only reference such ownership interests; and (y) rights conveyed to FWE I
 pursuant to clause (i) and this clause (ii) include all rights of FWE to operate or as to

31
  Note to Draft: In the event an asset not included on the schedules hereto is identified after the parties have
agreed to the final form of this Plan of Merger, but prior to the Effective Time, subject to the agreement of the
parties, the applicable schedule shall be updated to include and provide for the allocation of such asset.
42
  Note to Draft: Any additional interests in the FWE I Assets acquired by FWE other than under the Apache PSA
(“Add-On Interests”) are to be identified by FWE and if, upon being identified, Apache agrees to the inclusion of
such interest in the FWE I Assets Schedule I will be modified to include such interests and if Apache does not agree
then such interests will be allocated to and vested in FWE III to the extent held by FWE as of the Effective Time.
53
  Note to Draft: FWE to confirmed whether there are anyno wells that are not Legacy Apache Properties that
would otherwise fall within this description, and, if so, expressly exclude those wells and allocate them to FWE III.




WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 55 of 115




    operatorship of the FWE I Oil and Gas Properties to the extent such rights were Conveyed to
    FWE or its affiliates pursuant to the Apache PSA or otherwise derived from rights and interests
    Conveyed to FWE or its affiliates pursuant thereto;

             (iii) (A) all platforms and facilities, including all platforms identified on Exhibit I-C(i)
    attached hereto and all facilities identified on Exhibit I-C(ii) attached hereto and all associated
    processing systems, buildings, compressors, meters, tanks, machinery, tools, personal property,
    equipment (including spars, trees, PLETs, jumpers, flowlines, risers, umbilicals, control
    assemblies, and production handling equipment), pipelines, gathering lines, water lines, tank
    batteries, pipeline capacity, other water gathering, transportation, or disposal infrastructure and
    equipment, frac tanks, ponds, metering facilities, interconnections, and other inventory, boats,
    vehicles, fixtures, improvements, and other property (whether real, immovable, personal,
    movable, mixed or otherwise), that (a) are located on the lands covered by or appurtenant to, but
    only to the extent associated with the ownership interests included in, any of the FWE I Leases,
    the FWE I Lands, the FWE I Rights of Way, the FWE I Wells, or located on the lands covered
    by or appurtenant to the GOM Shelf Oil and Gas Properties, (b) are used or held for use in
    whole or in part in connection with any of the ownership interests included in the FWE I Wells
    or the GOM Shelf Wells and the operation of any of the FWE I Leases, or the GOM Shelf
    Leases (whether located on the lands covered by or appurtenant to any of the FWE I Leases, the
    FWE I Lands, the FWE I Rights of Way, the FWE I Wells, the GOM Shelf Leases, the GOM
    Shelf Lands, the GOM Shelf Wells, or stored at a different location (onshore or offshore)), or
    (c) were acquired by FWE pursuant to the Apache PSA, but in such event this clause (c) shall
    effect an allocation to FWE I only as to the interests so acquired by FWE under and pursuant to
    such Apache PSA, and (B) such flowlines, pipelines, gathering lines, and/or pipeline capacity
    that either (1) are used or held for use in whole or in part in connection with any of the FWE I
    Leases, the FWE I Wells or the FWE I Units operations or the production, transportation, or
    processing of Hydrocarbons produced from any of the FWE I Oil and Gas Properties, but in
    such case this clause (1) shall effect an allocation to FWE I only as to the ownership interest
    included in the FWE I Oil and Gas Properties if used or held for use in whole or in part in
    connection with any of the GOM Shelf Oil and Gas Properties or (2) were acquired by FWE
    pursuant to the Apache PSA, but in such event this clause (2) shall effect an allocation to FWE I
    only as to the interests so acquired by FWE under and pursuant to such Apache PSA, including
    all platforms identified on Exhibit I-C(i) attached hereto and all facilities identified on Exhibit I-
    C(ii) attached hereto ((such rights, title, and interests being the “FWE I Facilities”);

             (iv) the Proprietary Seismic Data and licensed Seismic Data relating, in whole or in
    part, to the FWE I Oil and Gas Properties or the GOM Shelf Oil and Gas Properties; 6, if any;

             (v)     all surface fee interests, easements, right-of-use easements, licenses, servitudes,
    rights-of-way, surface leases, authorizations, permits, and other rights to use the surface or
    seabed appurtenant to, and held for use in whole or in part in connection with, the ownership or
    operation of any or all of the GOM Shelf Oil and Gas Properties or any or all of the properties,
    rights, titles, and interests described in clauses (i) through (iii) and (vi) of this Schedule I, Part
    A, but only to the extent such either (i) are used or held for use exclusively in connection with


6
    Note to Draft: No proprietary seismic (remains under review).


22
Schedule I – FWE I
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 56 of 115




 the ownership or operation of such properties, rights, titles, and interests, or (ii) were acquired
 by FWE pursuant to the Apache PSA, but in such event only as to the interests so acquired by
 FWE under and pursuant to such Apache PSA, including the property described on Exhibit I-
 D(i) attached hereto and Exhibit I-D(ii) attached hereto (such rights, title, and interests being the
 “FWE I Rights of Way”);

         (vi) all environmental and other governmental (whether federal, state, or local)
 permits (including all plans filed with or approved by applicable Government Authorities),
 licenses, orders, authorizations, franchises, and related instruments or rights to the extent
 relating in whole or in part to the ownership, operation, or use of any or all of the GOM Shelf
 Oil and Gas Properties or any or all of the properties, rights, titles, and interests described in
 clauses (i) through (iii), (v) and (viii) of this Schedule I, Part A (the “FWE I Permits”);74

        (vii) Service Agreement, dated April 1, 2015, applicable to Firm Transportation
 Service under FT-2 Rate Schedule by and between Discovery Gas Transmission LLC as
 Transporter and Fieldwood Energy LLC as Shipper;

        (viii) all Hydrocarbons in, on, under, or that may be produced from or attributable to
 the FWE I Leases, the FWE I Units, or the FWE I Wells, including all oil, condensate, and
 scrubber liquids inventories and ethane, propane, iso-butane, nor-butane, and gasoline
 inventories of FWE from the FWE I Oil and Gas Properties in storage or constituting linefill
 and Imbalances;

         (ix)       the FCC licenses associated with the call signs listed on Exhibit I-E attached
 hereto;85

         (x) all contracts, agreements, leases, licenses, commitments, sales and purchase
 orders, and other instruments that related, in whole or in part, to the ownership or operation of
 any or all of the FWE I Oil and Gas Properties or the GOM Shelf Oil and Gas Properties or any
 other properties, rights, titles, and interests described in the clauses of this Schedule I, Part A
 (and including any insurance contract if such insurance contract provides coverage for any
 incident that occurs on any FWE I Asset(s) or the GOM Shelf Oil and Gas Properties at, before,
 or after the Effective Time, but excluding all derivative or hedge agreements (including any
 ISDAs) or rights thereunder) or any other properties, rights, titles, and interests described in the
 clauses of this Schedule I, Part A,), including operating agreements, unitization, pooling, and
 communitization agreements, declarations and orders, area of mutual interest agreements,
 exploration agreements, joint venture agreements, farmin and farmout agreements, exchange
 agreements, purchase and sale agreements, and other contracts relating to the FWE I Assets (but
 expressly excluding any such agreements pursuant to which FWE acquired interests in or to any
 other FWE I Assets in addition to the rights, title, and interests acquired by FWE under the
 Apache PSA), transportation agreements, agreements for the sale and purchase of


74
   Note to Draft: To be determined if there are Permits used for the FWE I Assets and also FWE III such that FWE
III will need to obtain its own permits.
85
  Note to Draft: To include licenses for GOM Shelf if not held by GOM Shelf directly. FWE confirming there are
only 5 licenses relating to all of the FWE I and GOM Shelf properties and in which entity licenses are held.


23
Schedule I – FWE I
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 57 of 115




    Hydrocarbons, processing agreements, and service agreements (, but in all cases (A) solely to
    the extent relating to the ownership or operation of any or all of the FWE I Oil and Gas
    Properties or the GOM Shelf Oil and Gas Properties, except as to the contracts or leases listed
    on Exhibit I-F(ii) and services agreements all of which shall be allocated to FWE I in whole)
    and (B) excluding all derivative or hedge agreements (including any ISDAs) or rights
    thereunder (collectively, and together with the agreements referenced in clause (xxiixx) below),
    and including the contracts listed on Exhibit I-F attached hereto (, the “FWE I Contracts”);

           (xi) originals of the Records that relate, in whole or in part, to any one or more of the
    FWE I Assets, the FWE I Obligations, or the GOM Shelf Oil and Gas Properties (whether or
    not such Records also relate to any one or more of the FWE III Obligations or the FWE III
    Assets);

           (xii) inventory, equipment, machinery, tools, and other personal property, to the extent
    located on the FWE I Facilities or, if located elsewhere, used or held for use, in whole or part, in
    connection with the FWE I Oil and Gas Properties, the FWE I Facilities, or the GOM Shelf Oil
    and Gas Properties, or charged to the joint account pursuant to the applicable FWE I Contracts,
    including those items listed on Exhibit I-G attached hereto;

            (xiii) FWE-owned SCADA equipment and all automation systems, including meters
    and related telemetry, licensed radio frequencies, and associated communications infrastructure
    including towers, antennas, data links, and network circuits used or held for use, in whole or in
    part, in connection with the FWE I Oil and Gas Properties, the FWE I Facilities, or the GOM
    Shelf Oil and Gas Properties, or for the production of Hydrocarbons therefrom;

            (xiv) all deposits with third parties, escrow accounts, guarantees, letters of credit,
    treasury securities, insurance policies relating, in whole or in part, to the FWE I Assets, surety
    bonds, all Oil Spill Financial Responsibility coverage (whether consisting of one or more
    insurance policies) and other forms of credit assurances or credit support provided by a third
    party for the benefit of FWE for financial assurance for the obligations and liabilities arising out
    of or related to the FWE I Assets, the GOM Shelf Oil and Gas Properties, or GOM Shelf,
    including the Plugging and AbandonmentP&A Obligations arising out of or related to the FWE
    I Assets or the GOM Shelf Oil and Gas Properties, including those items listed on Exhibit I-H
    attached hereto;

            (xv) all agreements and memberships relating, in whole or in part, to well
    containment/control, clean-up of spills, or other pollution, or the gathering of data relating to
    certifications required to be made to Governmental Authorities with respect to or used in
    relation to any of the FWE I Assets or GOM Shelf Oil and Gas Properties;9, if any;6

          (xvi) all (i) accounts receivable as of the Effective Time associated with the FWE I Oil
    and Gas Properties or the GOM Shelf Oil and Gas Properties other than the Closing Accounts


9
 Note to Draft: There are not any memberships that are specific to the FWE I Assets; may need new agreements.
Under further review.
6
    Note to Draft: There are not any memberships that are specific to the FWE I Assets.


24
Schedule I – FWE I
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 58 of 115




 Receivable, (ii) instruments and general intangibles (as such terms are defined in the Uniform
 Commercial Code of the applicable jurisdictions in which the FWE I Oil and Gas Properties or
 GOM Shelf Oil and Gas Properties to which such assets relate are located) and other economic
 benefits in each case attributable to the FWE I Oil and Gas Properties or the GOM Shelf Oil and
 Gas Properties (excluding only the Closing Accounts Receivable); provided, that, for the
 avoidance of doubt, nothing in the preceding clauses (i) or (ii) shall be interpreted to limit the
 scope of “Closing Accounts Receivable” as that term is defined in the Credit Bid Purchase
 Agreement, (iii) claims of indemnity, contribution, or reimbursement of FWE or of GOM Shelf,
 in each case, relating to the FWE I Obligations or obligations of GOM Shelf, (iv) Imbalances
 receivables of FWE or of GOM Shelf, in each case, attributable to the FWE I Oil and Gas
 Properties or the GOM Shelf Oil and Gas Properties, (v) rights to insurance proceeds or other
 claims of recovery, indemnity, contribution, or reimbursement of FWE attributable to the FWE I
 Assets or the GOM Shelf Oil and Gas Properties due to casualty or other damage or destruction
 of or to the FWE I Oil and Gas Properties or the GOM Shelf Oil and Gas Properties, (vi) cash in
 the amount of advance payments on account of third party working interest owners in the FWE I
 Oil and Gas Properties or the GOM Shelf Oil and Gas Properties (“Prepaid JIB Cash Amount”),
 to the extent such Prepaid JIB Cash Amount is associated with FWE I Obligations, and (vii)
 rights to receive and collect cash and advance payments pursuant to cash calls associated with
 the FWE I Oil and Gas Properties or the GOM Shelf Oil and Gas Properties (“JIB Advance
 AR”), to the extent such JIB Advance AR is associated with FWE I Obligations;

         (xvii) all Suspense Funds (i) of FWE to the extent attributable to any of the FWE I Oil
 and Gas Properties or the GOM Shelf Oil and Gas Properties, and (ii) of GOM Shelf
 (collectively, “FWE I Suspense Funds”);

           (xviii) all equity interests set forth on Exhibit I-I (“FWE I Subsidiaries”);

          (xix) the Decommissioning Agreement, dated as of September 30, 2013, by and among
 Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC, Apache Shelf Exploration
 LLC, FWE and GOM Shelf LLC, as amended by (i) the First Amendment thereto, dated as of
 September 30, 2013, (ii) the Second Amendment thereto, dated as of September 30, 2013,
 (iii) the Third Amendment thereto, dated effective as of April 25, 2017, (iv) the Fourth
 Amendment thereto dated effective as of September 1, 2017, as amended by that certain Letter
 Agreement, dated January 3, 2018, and (v) the Fifth Amendment thereto, dated effective as of
 April 11, 2018 (the “Decommissioning Agreement”);

        (xx) the Apache PSA and the transaction documents entered into in connection with
 the consummation of the transactions contemplated thereby, including the Joint Exploration
 Agreement (as defined in the Apache PSA), the Master Facilities Use, Access, Production
 Handling and Transportation Agreement (as defined in the Apache PSA), and the Fully Paid Up
 Turnkey Removal Contract (as defined in the Apache PSA);

        (xxi) all rights [to the BOEM qualification held by FWE immediately prior to the
 Effective Time and its BOEM operator number (GOM #3295), and]10 all area-wide operator
10
  Note to Draft: Now that FWE I is no longer the surviving entity under the divisive merger, to confirm whether
BOEM qualification will be permitted to “vest” in FWE I or whether FWE I will be required to obtain its own
qualification separate from FWE’s qualification (which will inure to FWE III instead).


25
Schedule I – FWE I
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 59 of 115




    bonds, supplemental bonds, or other securities, orto the extent permitted by applicable law, all
    rights to any authorization or permission from, the BOEM, BSEE, or any other Governmental
    Authority, held by FWE (a) in whole or in part for any FWE I Assets (which, for the avoidance
    of doubt, include all rights of FWE in any area-wide bonds)11 or (b) with respect to GOM Shelf,
    in whole or in part for any of the GOM Shelf Oil and Gas Properties; 7

         (xxii) beneficial ownership of The Trust established by that certain Fieldwood
    Decommissioning Trust A Trust Agreement dated September 30, 2013;

            (xxiii) cash in an amount (the “FWE I Cash Amount”) equal to (1) the positive amount
    remaining, if any, obtained by subtracting from (x) $50.0 million (y) the sum of (a) the actual
    cash expenditures paid by FWE for Plugging and Abandonment costs and expenses on the FWE
    I Assets between the filing on August 3, 2020 of the Chapter 11 Cases and the Effective Time
    and (b) the actual cash payments made by FWE between January 4, 2021 and the Effective
    Time to the individual engaged as the sole manager of FWE I; plus (2) all amounts paid to the
    Debtors under or pursuant to the Credit Bid Purchase Agreement for (a) deductibles or
    retention amounts under applicable insurance policies associated with claims for personal injury
    or damage to third party property arising from the ownership or operation of the FWE I Assets
    or the GOM Shelf Oil and Gas Properties and (b) fines and penalties levied or imposed by
    governmental authorities in respect of the FWE I Assets or the GOM Shelf Oil and Gas
    Properties;

          (xxiv) the Fieldwood Joint Use Properties as specified in Section 6 of the Plan of
    Merger; and

            (xxv) the specific interests in and to the wells, pipelines, platforms, and facilities set
    forth on Exhibit I-K which were acquired or assumed by FWE as a result of co-owner actions
    under applicable joint or unit operating agreements or as a result of a recalculation determined
    in accordance with the terms of a FWE I Contract, and such interests will be deemed to be
    included in the FWE I Leases, FWE I Units, FWE I Lands , FWE I Wells , FWE I Facilities ,
    and FWE I Rights-of-Way of Way, as applicable.128

       For the avoidance of doubt, the FWE I Assets do not include any of the leases, rights of
way, or other assets specified in Exhibit I-J13 9 attached hereto (such assets, collectively, the


11
  Note to Draft: to confirm if area-wide bonds will be permitted to be split between FWE I and FWE III per the
divisive merger. If not and FWE I gets such bonds, then FWE III may need to post its own separate area-wide
bonds. Who will pay for such?
7
 Note to Draft: FWE to confirm if area-wide bonds will be permitted to be allocated and applied to FWE I and
FWE III. If allocation is not permitted, then TBD what happens to existing bonds/bonds to be acquired by FWE I
and FWE III. Note to Apache: FWE has confirmed that we are not able to allocate the operator number or area wide
bonds to FW I…TBD if any other items picked up by clause (xxi) or whether clause (xxi) can be removed.
128
    Note to Draft: If the parties agree to include Add-On Interests in the FWE I Assets, Exhibit I-K will be added to
specifically identify the interests agreed upon to be included. If the parties do not agree to include Add-On Interests
in the FWE I Assets, item (xxv) will be deleted.
139
    Note to Draft: Exhibit I-J should list as FWE II Retained Properties the properties included in the fields which
are identified to be owned and operated by FWE II on Schedule A to the Term Sheet dated July 31, 2020. [NTD:


26
Schedule I – FWE I
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 60 of 115




“FWE II Retained Properties”), which FWE II Retained Properties were conveyed to FWE II
pursuant to the Credit Bid Purchase Agreement, and the FWE I Obligations shall not include any
obligations attributable to such FWE II Retained Properties.

Part B:

“FWE I Obligations” means (A) all of the obligations and liabilities (contractual or otherwise) of
FWE, without duplication, of any kind, character, or description (whether known or unknown,
accrued, absolute, contingent, or otherwise) relating to, arising out of, or with respect to any of
the FWE I Assets, the GOM Shelf Oil and Gas Properties, or FWE I’s ownership interest in
GOM Shelf, including obligations and liabilities of FWE: (i) relating to the furnishing of
makeup gas according to the terms of applicable gas sales, gathering, or transportation FWE I
Contracts and all obligations with respect to Imbalances arising out of, related to, or attributable
to FWE I’s ownership interests in any of the FWE I Oil and Gas Properties or in GOM Shelf;
(ii) with respect to Royalties arising out of, related to, or attributable to any of the FWE I Oil and
Gas Properties, FWE I Suspense Funds, and Prepaid JIB Cash Amounts, including any reporting
and/or mis-reporting, and payment and/or mis-payment of such Royalties, FWE I Suspense
Funds, or Prepaid JIB Cash Amounts; (iii) constituting or related to Environmental Liabilities
arising out of, related to, or attributable to any of the FWE I Assets; (iv) applicable to or imposed
on the lessee, owner, operator, holder, responsible party, payor or designated applicant under or
with respect to any of the FWE I Assets or GOM Shelf Oil and Gas Properties; (v) constituting
or relating to any and all P&A Obligations related to FWE I’s or GOM Shelf’s, as the case may
be, ownership interests in, or operation of, any of the FWE I Assets or GOM Shelf Oil and Gas
Properties; (vi) relating to the FWE I Suspense Funds; (vii) relating to the Decommissioning
Agreement and the Decommissioning obligations thereunder; (viii) relating to the Apache PSA
or any of the agreements entered into in connection with the consummation of the transactions
contemplated thereby, including the Joint Exploration Agreement (as defined in the Apache
PSA), the Master Facilities Use, Access, Production Handling and Transportation Agreement (as
defined in the Apache PSA), and the Fully Paid Up Turnkey Removal Contract (as defined in the
Apache PSA); and (ix) expenses incurred by FWE for Plugging and Abandonment costs and
expenses on the FWE I Assets between the filing on August 3, 2020, of the Chapter 11 Cases
and the Effective Time to the extent not paid as of the Effective Time (such incurred but unpaid
expenses, the “Interim Unpaid P&A Expenses”); and (B) the obligations of FWE I under Section
3(b)(i) of the Plan of Merger; provided, however, that, subject to the foregoing clause (B), the
FWE I Obligations do not include (1) any of the FWE III Obligations, (2) any of the Credit Bid
Assumed Liabilities, (3) obligations for personal injury or damage to property arising from the
ownership or operation of any property that is not included in the FWE I Assets or GOM Shelf
Oil and Gas Properties, and (4) any claims, liabilities, or obligations satisfied, compromised,
settled, released, or discharged pursuant to the Plan of Reorganization and Confirmation Order.


per HAK, FWE to confirmed these properties consist of only the following properties: Oil and Gas Lease bearing
Serial No. OCS-G 21685 covering South Timbalier 308, Oil and Gas Lease bearing Serial No. OCS-G24987
covering South Timbalier 287, Oil and Gas Lease bearing Serial No. OCS-G10687 covering Vermilion 287362, Oil
and Gas Lease bearing Serial No. OCS-G09522 covering Vermilion 363, Oil and Gas Lease bearing Serial No.
OCS-G09524 covering Vermilion 371, Oil and Gas Lease bearing Serial No. OCS-G04421 covering Vermilion 78,
Right of Way bearing Serial No. OCS-G29427 for Pipeline Segment No. 20278 pertaining to South Timbalier 308,
and Right of Way bearing Serial No. OCS-G15047 for Pipeline Segment No. 10675 pertaining to Vermilion 371].


27
Schedule I – FWE I
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 61 of 115




                                              Schedule II14
                               Wind Down Assets and Wind Down Obligations

Part A:

“Wind Down Assets” means all of FWE’s right, title, and interest in, to, or under the following,
subject to Section 6 of the Plan of Merger:

         (i) the oil, gas, other Hydrocarbon, and mineral leases, subleases, operating rights,
 record title interests, carried interests, royalties, overriding royalty interests, net profits interests,
 production payments, reversionary interests, and other rights or interests of any kind or
 character in and to Hydrocarbons in place and mineral interests or servitudes of every nature, in,
 on, under, and that may be produced from or attributable to any of the lands covered by the
 leases, subleases, interests, and rights described on Exhibit II-A attached hereto, whether legal
 or equitable, vested or contingent, and regardless of whether the same are expired or terminated
 (collectively, the “Wind Down Leases”), together with all pooled, communitized, or unitized
 acreage that includes all or part of any of the Wind Down Leases (the “Wind Down Units”), and
 all tenements, hereditaments, and appurtenances belonging to the Wind Down Leases and the
 Wind Down Units (collectively with the Wind Down Leases and Wind Down Units, the “Wind
 Down Lands”);

         (ii) any and all Hydrocarbon, water, CO2, injection, disposal wells or other wells
 located on, under, or within the Wind Down Lands described on Exhibit II-B attached hereto, in
 each case whether producing, non-producing, shut-ins, or temporarily or permanently Plugged
 and Abandoned, including the wells set forth on Exhibit II-B attached hereto and all wellbores
 spudded prior to the Effective Time located on the Wind Down Lands (the “Wind Down Wells”
 and, together with the Wind Down Leases and Wind Down Units, the “Wind Down Oil and Gas
 Properties”);

         (iii) all platforms and facilities, including all associated processing systems, buildings,
 compressors, meters, tanks, machinery, tools, personal property, equipment (including spars,
 trees, PLETs, jumpers, flowlines, risers, umbilicals, control assemblies, and production
 handling equipment), pipelines, gathering lines, water lines, tank batteries, pipeline capacity,
 other water gathering, transportation, or disposal infrastructure and equipment, frac tanks,
 ponds, metering facilities, interconnections, and other inventory, boats, vehicles, fixtures,
 improvements, and other property (whether real, immovable, personal, movable, and mixed or
 otherwise) that is located on or appurtenant to any of the Wind Down Leases, the Wind Down
 Lands, the Wind Down Rights of Way, or the Wind Down Wells or used or held for use
 exclusively in connection with any of the Wind Down Wells and the operation of any of the
 Wind Down Leases (whether located on or appurtenant to any of the Wind Down Leases, the
 Wind Down Lands, the Wind Down Rights of Way, or the Wind Down Wells, or stored at a
 different location (onshore or offshore)), and such flowlines, pipelines, gathering lines, and/or
 pipeline capacity that are used or held for use exclusively in connection with any of the Wind

14
  Note to Draft: In the event an asset not included on the schedules hereto is identified after the parties have
agreed to the final form of this Plan of Merger, but prior to the Effective Time, subject to the agreement of the
parties, the applicable schedule shall be updated to include and provide for the allocation of such asset.




WEIL:\97614386\46\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 62 of 115




 Down Leases, the Wind Down Wells, or the Wind Down Units operations or the production,
 transportation, or processing of Hydrocarbons produced from any of the Wind Down Oil and
 Gas Properties, including all platforms identified on Exhibit II-C(i) attached hereto and all
 facilities identified on Exhibit II-C(ii) attached hereto, but excluding any FWE I Facilities (the
 “Wind Down Facilities”);

      (iv) Proprietary Seismic Data and licensed Seismic Data relating exclusively to the Wind
 Down Oil and Gas Properties;

         (v) all surface fee interests, easements, right-of-use easements, licenses, servitudes,
 rights-of-way, surface leases, authorizations, permits, and other rights to use the surface or
 seabed appurtenant to, and used or held for use exclusively in connection with, the ownership or
 operation of any or all of the properties, rights, titles, and interests described in clauses (i)
 through (iii) and (vi) of this Schedule II, Part A, including the property described on Exhibit II-
 D(i) attached hereto and Exhibit II-D(ii) attached hereto (the “Wind Down Rights of Way”);

         (vi) all environmental and other governmental (whether federal, state, or local) permits
 (including all plans filed with or approval by applicable Governmental Authorities), licenses,
 orders, authorizations, franchises, and related instruments or rights relating exclusively to the
 ownership, operation, or use of the properties, rights, titles, and interests described in clauses (i)
 through (iii), (v) and (viii) of this Schedule II, Part A (the “Wind Down Permits”);

            (vii) all transportation agreements described on Exhibit II-F attached hereto;15

         (viii) all Hydrocarbons in, on, under, or that may be produced from or attributable to the
 Wind Down Leases, the Wind Down Units, or the Wind Down Wells, including all oil,
 condensate, and scrubber liquids inventories and ethane, propane, iso-butane, nor-butane, and
 gasoline inventories of FWE from the Wind Down Oil and Gas Properties in storage or
 constituting linefill and Imbalances;

            (ix) the FCC licenses associated with the call signs listed on Exhibit II-E attached
 hereto;

        (x) all contracts, agreements, leases, licenses, commitments, sales and purchase orders,
 and other instruments that relate exclusively to the ownership or operation of any or all of the
 Wind Down Oil and Gas Properties or any other properties, rights, titles, and interests
 described in the clauses of this Schedule II, Part A, including operating agreements, unitization,
 pooling, and communitization agreements, declarations and orders, area of mutual interest
 agreements, exploration agreements, joint venture agreements, farmin and farmout agreements,
 exchange agreements, purchase and sale agreements, and other contracts in which FWE
 acquired interests in any other Wind Down Assets, transportation agreements, agreements for
 the sale and purchase of Hydrocarbons, processing agreements, and service agreements,
 including the contracts listed on Exhibit II-F attached hereto (the “Wind Down Contracts”);



15
     Note to Draft: To be determined if any FERC regulated transportation agreements need FERC waivers.


2
Schedule II – FWE Wind Down
WEIL:\97614386\46\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 63 of 115




        (xi) originals of the Records that relate solely to the Wind Down Assets or the Wind
 Down Obligations, or both, and copies of the Records that constitute FWE I Assets or
 Predecessor Assets and also relate to either or both of the Wind Down Assets or the Wind
 Down Obligations;

         (xii) inventory, equipment, machinery, tools, and other personal property, to the extent
 located on the Wind Down Facilities or, if located elsewhere, used or held for use exclusively in
 connection with the Wind Down Oil and Gas Properties or the Wind Down Facilities or charged
 to the joint account pursuant to the applicable Wind Down Contracts, including those items
 listed on Exhibit II-G attached hereto;

         (xiii) FWE-owned SCADA equipment and all automation systems, including meters and
 related telemetry, licensed radio frequencies, and associated communications infrastructure
 including towers, antennas, data links, and network circuits used or held for use exclusively in
 connection with the Wind Down Oil and Gas Properties and the Wind Down Facilities or for
 the production of Hydrocarbons therefrom;

         (xiv) all cash (subject to the obligation of FWE to deliver the FWE I Cash Amount, the
 FWE I Suspense Funds, and the Prepaid JIB Cash Amount to FWE I), and all third party
 deposits, escrow accounts, guarantees, letters of credit, treasury securities, surety bonds, and
 other forms of credit assurances or credit support provided by a third party for the benefit of
 FWE for financial assurance for the obligations and liabilities arising out of or related to any
 other Wind Down Assets (but not also in part any FWE I Assets), including the Plugging and
 Abandonment Obligations arising out of or related to any other Wind Down Assets (but not also
 in part any FWE I Assets);

        (xv) all agreements and memberships relating exclusively to well containment/control,
 clean-up of spills, or other pollution, or the gathering of data relating to certifications required
 to be made to Governmental Authorities with respect to the Wind Down Assets; and

         (xvi) all (i) accounts receivable attributable to the Wind Down Oil and Gas Properties
 with respect to any period of time, (ii) rights to any payout or recovery for any Casualty
 occurring on or at any Wind Down Asset, whether occurring prior to, on or after Plan Effective
 Date, (iii) instruments and general intangibles (as such terms are defined in the Uniform
 Commercial Code of the applicable jurisdictions in which the Wind Down Oil and Gas
 Properties to which such assets relate are located), and other economic benefits attributable to
 the Wind Down Oil and Gas Properties, (iv) claims of indemnity, contribution, or
 reimbursement relating to the Wind Down Obligations and (v) Imbalances receivables of FWE
 attributable to the Wind Down Oil and Gas Properties;

       (xvii) all Suspense Funds of FWE to the extent attributable to any of the Wind Down Oil
 and Gas Properties (the “Wind Down Suspense Funds”); and

        (xviii) all rights to any supplemental bonds or other securities (excluding area-wide
 bonds) held by, or any authorization or permission from, the BOEM, BSEE, or any other
 Governmental Authority with respect to FWE exclusively for other Wind Down Assets.



3
Schedule II – FWE Wind Down
WEIL:\97614386\46\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 64 of 115




Part B:

“Wind Down Obligations” means: all of the obligations and liabilities (contractual or otherwise)
of FWE of any kind, character or description (whether known or unknown, accrued, absolute,
contingent, or otherwise) relating to, arising out of, or with respect to any of the Wind Down
Assets, including obligations and liabilities of FWE: (i)(a) relating to the furnishing of makeup
gas according to the terms of applicable gas sales, gathering, or transportation Wind Down
Contracts and all obligations with respect to Imbalances attributable to the FWE III’s ownership
interests in any of the Wind Down Oil and Gas Properties; (b) with respect to Royalties arising
out of, related to, or attributable to any of the Wind Down Oil and Gas Properties and Wind
Down Suspense Funds, including any reporting and/or mis-reporting, and payment and/or mis-
payment of such Royalties or the Wind Down Suspense Funds; (c) constituting or related to
Environmental Liabilities arising out of, related to, or attributable to any of the Wind Down
Assets; (d) applicable to or imposed on the lessee, owner, operator, holder, responsible party,
payor or designated applicant under or with respect to any of the Wind Down Assets, or as
required by applicable Laws; and (e) constituting or relating to any and all P&A Obligations
related to the FWE III’s ownership interests in, or operation of, any of the Wind Down Assets;
and (ii) the liabilities and obligations of the FWE III specified in Section 6 of the Plan of Merger
to the extent attributable to use of the Joint Use Properties with respect to the Wind Down
Assets; provided, however, that the Wind Down Obligations do not include any claims, liabilities
or obligations satisfied, compromised, settled, released or discharged pursuant to the Plan of
Reorganization and Confirmation Order.




4
Schedule II – FWE Wind Down
WEIL:\97614386\46\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 65 of 115




                                                   Schedule III16

                               Predecessor Assets and Predecessor Obligations

Part A:

“Predecessor Assets” means all of FWE’s right, title, and interest in, to, or under the following,
subject to Section 6 of the Plan of Merger:17

         (i) the oil, gas, other Hydrocarbon, and mineral leases, subleases, operating rights,
 record title interests, carried interests, royalties, overriding royalty interests, net profits interests,
 production payments, reversionary interests, and other rights or interests of any kind or
 character in or to Hydrocarbons in place and mineral interests or servitudes of every nature, in,
 on, under, and that may be produced from or attributable to any of the lands covered by the
 leases, subleases, interests, and rights described on Exhibit III-A attached hereto, whether legal
 or equitable, vested or contingent, and regardless of whether the same are expired or terminated
 (collectively, the “Predecessor Leases”), together with all pooled, communitized, or unitized
 acreage that includes all or part of any of the Predecessor Leases (the “Predecessor Units”), and
 all tenements, hereditaments, and appurtenances belonging to the Predecessor Leases and the
 Predecessor Units (collectively with the Predecessor Leases and Predecessor Units, the
 “Predecessor Lands”);

        (ii) any and all Hydrocarbon, water, CO2, injection, disposal wells or other wells located
 on, under, or within the Predecessor Lands described on Exhibit III-B attached hereto, in each
 case whether producing, non-producing, shut-in, or temporarily or permanently Plugged and
 Abandoned, including the wells set forth on Exhibit III-B attached hereto and all wellbores
 spudded prior to the Effective Time located on the Predecessor Lands (the “Predecessor Wells”
 and, together with the Predecessor Leases and the Predecessor Units, the “Predecessor Oil and
 Gas Properties”);

         (iii) all platforms and facilities, including all associated processing systems, buildings,
compressors, meters, tanks, machinery, tools, personal property, equipment (including spars,
trees, PLETs, jumpers, flowlines, risers, umbilicals, control assemblies, and production handling
equipment), pipelines, gathering lines, water lines, tank batteries, pipeline capacity, other water
gathering, transportation, or disposal infrastructure and equipment, frac tanks, ponds, metering
facilities, interconnections, and other inventory, boats, vehicles, fixtures, improvements, and
other property (whether real, immovable, personal, movable, mixed, or otherwise) that is located
on or appurtenant to any of the Predecessor Leases, the Predecessor Lands, the Predecessor
Rights of Way, or the Predecessor Wells or used or held for use exclusively in connection with
the any of Predecessor Wells and the operation of any of the Predecessor Leases (whether

16
  Note to Draft: In the event an asset not included on the schedules hereto is identified after the parties have
agreed to the final form of this Plan of Merger, but prior to the Effective Time, subject to the agreement of the
parties, the applicable schedule shall be updated to include and provide for the allocation of such asset.
17
   Note to Draft: To be determined if any Predecessor Assets constitute assets in which FWE I will also own an
interest and, as to such assets, modify Schedule III as necessary to cover only the applicable interest in such assets to
be allocated to and vest in FWE III as Predecessor Assets.




WEIL:\97614386\46\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 66 of 115




located on or appurtenant to any of the Predecessor Leases, the Predecessor Lands, Predecessor
Rights of Way, or the Predecessor Wells, or stored at a different location (onshore or offshore)),
and such flowlines, pipelines, gathering lines, and/or pipeline capacity that are used or held for
use exclusively in connection with any of the Predecessor Leases, the Predecessor Wells or the
Predecessor Units operations or the production, transportation, or processing of Hydrocarbons
produced from any of the Predecessor Oil and Gas Properties, including all platforms identified
on Exhibit III-C(i) attached hereto and all facilities identified on Exhibit III-C(ii) attached hereto,
but excluding any FWE I Facilities (the “Predecessor Facilities”);

       (iv) Proprietary Seismic Data and licensed Seismic Data relating exclusively to the
Predecessor Oil and Gas Properties;

        (v) all surface fee interests, easements, right-of-use easements, licenses, servitudes,
rights-of-way, surface leases and other rights to use the surface or seabed appurtenant to, and
used or held for use exclusively in connection with, the ownership or operation of any or all of
the properties, rights, titles, and interests described in clauses (i) through (iii) and (vi) of this
Schedule III, Part A, including the property described on Exhibit III-D(i) attached hereto and
Exhibit III-D(ii) attached hereto (the “Predecessor Rights of Way”);

        (vi) all environmental and other governmental (whether federal, state, or local) permits
(including all plans filed with or approval by applicable Governmental Authorities), licenses,
orders, authorizations, franchises, and related instruments or rights relating exclusively to the
ownership, operation, or use of the properties, rights, titles, and interests described in clauses (i)
through (iii), (v) and (viii) of this Schedule III, Part A (the “Predecessor Permits”);

           (vii) all transportation agreements described on Exhibit III-F attached hereto;18

        (viii) all Hydrocarbons in, on, under, or that may be produced from or attributable to the
Predecessor Leases, the Predecessor Units, or the Predecessor Wells, including all oil,
condensate, and scrubber liquids inventories and ethane, propane, iso-butane, nor-butane, and
gasoline inventories of FWE from the Predecessor Oil and Gas Properties in storage or
constituting linefill and Imbalances;

           (ix) the FCC licenses associated with the call signs listed on Exhibit III-E attached
hereto;

       (x) all contracts, agreements, leases, licenses, commitments, sales and purchase orders,
and other instruments that relate exclusively to the ownership or operation of any or all of the
Predecessor Oil and Gas Properties or any other properties, rights, titles, and interests described
in this Schedule III, Part A, including operating agreements, unitization, pooling, and
communitization agreements, declarations and orders, area of mutual interest agreements,
exploration agreements, joint venture agreements, farmin and farmout agreements, exchange
agreements, purchase and sale agreements, and other contracts in which FWE acquired interests
in any Predecessor Assets, transportation agreements, agreements for the sale and purchase of


18
     Note to Draft: To be determined if any FERC regulated transportation agreements need FERC waivers.


2
Schedule III – FWE III
WEIL:\97614386\46\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 67 of 115




Hydrocarbons, processing agreements, and service agreements, including the contracts listed on
Exhibit III-F attached hereto (the “Predecessor Contracts”);

       (xi) originals of the Records that relate (i) solely to the Predecessor Assets or the
Predecessor Obligations, or both, or (ii) to the Predecessor Assets or the Predecessor
Obligations, or both, and also to the Wind Down Assets or Wind Down Obligations, or both, and
copies of the Records that constitute FWE I Assets and also relate to either or both of the
Predecessor Assets or the Predecessor Obligations;

        (xii) inventory, equipment, machinery, tools, and other personal property, to the extent
located on the Predecessor Facilities or, if located elsewhere, used or held for use exclusively in
connection with the Predecessor Oil and Gas Properties or the Predecessor Facilities or charged
to the joint account pursuant to the applicable Predecessor Contracts, including those items listed
on Exhibit III-G attached thereto;

        (xiii) FWE-owned SCADA equipment and all automation systems, including meters and
related telemetry, licensed radio frequencies, and associated communications infrastructure
including towers, antennas, data links, and network circuits used or held for use exclusively in
connection with the Predecessor Oil and Gas Properties and the Predecessor Facilities or for the
production of Hydrocarbons therefrom;

        (xiv) all cash (subject to the obligation of FWE to deliver the FWE I Cash Amount, the
FWE I Suspense Funds, and the Prepaid JIB Cash Amount to FWE I), and all third party
deposits, escrow accounts, guarantees, letters of credit, treasury securities, surety bonds, and
other forms of credit assurances or credit support provided by a third party for the benefit of
FWE for financial assurance exclusively for the obligations and liabilities arising out of or
related to any other Predecessor Assets (but not also in part any FWE I Assets), including the
Plugging and Abandonment Obligations arising out of or related to any other Predecessor Assets
(but not also in part any FWE I Assets), including those items listed on Exhibit III-H attached
hereto;

       (xv) all agreements and memberships relating solely to well containment/control, clean-
up of spills, or other pollution, or the gathering of data relating to certifications required to be
made to Governmental Authorities with respect to the Predecessor Assets; and

        (xvi) all (i) accounts receivable attributable to the Predecessor Oil and Gas Properties
with respect to any period of time, (ii) rights to any payout or recovery for any Casualty
occurring on or at any Predecessor Asset, whether occurring prior to, on or after the Plan
Effective Date, (iii) instruments and general intangibles (as such terms are defined in the
Uniform Commercial Code of the applicable jurisdictions in which the Predecessor Oil and Gas
Properties to which such assets relate are located), and other economic benefits attributable to
the Predecessor Oil and Gas Properties, (iv) claims of indemnity, contribution, or reimbursement
relating to the Predecessor Obligations and (v) Imbalances receivables of FWE attributable to the
Predecessor Oil and Gas Properties;

       (xvii) all Suspense Funds of FWE to the extent attributable to the Predecessor Oil and
Gas Properties (the “Predecessor Suspense Funds”);


3
Schedule III – FWE III
WEIL:\97614386\46\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 68 of 115




       (xviii) all rights to any supplemental bonds or other securities (excluding area-wide
bonds) held by, or any authorization or permission from, the BOEM, BSEE, or any other
Governmental Authority with respect to FWE exclusively for other Predecessor Assets; and

          (xix) all other assets and rights of FWE other than FWE I Assets and Wind Down Assets.

       Notwithstanding the foregoing, the Predecessor Assets shall include all assets and rights
of FWE not expressly included in the FWE I Assets or the Wind Down Assets, but shall exclude
any assets expressly allocated to FWE I pursuant to the Plan of Merger.

Part B:

“Predecessor Obligations” means: all of the obligations and liabilities (contractual or otherwise)
of FWE of any kind, character or description (whether know or unknown, accrued, absolute,
contingent, or otherwise) relating to, arising out of, or with respect to any of the Predecessor
Assets, including (i) obligations and liabilities of FWE: (a) relating to the furnishing of makeup
gas according to the terms of applicable gas sales, gathering, or transportation Predecessor
Contracts and all obligations with respect to Imbalances attributable to FWE III’s ownership
interests in any of the Predecessor Oil and Gas Properties; (b) with respect to Royalties arising
out of, related to, or attributable to any of the Predecessor Oil and Gas Properties and the
Predecessor Suspense Funds, including any reporting and/or mis-reporting, and payment and/or
mis-payment of such Royalties or the Predecessor Suspense Funds; (c) constituting or related to
Environmental Liabilities arising out of, related to, or attributable to any of the Predecessor
Assets; (d) applicable to or imposed on the lessee, owner, operator, holder, responsible party,
payor or designated applicant under or with respect to any of the Predecessor Assets, or as
required by applicable Laws; (e) constituting or relating to any and all P&A Obligations related
to FWE III’s ownership interests in, or operation of, any of the Predecessor Assets; and (f) any
and all liabilities and obligations of FWE not expressly included in the FWE I Obligations or the
Wind Down Obligations; and (ii) the obligations and liabilities of FWE III specified in Section 6
of the Plan of Merger to the extent attributable to use of the Joint Use Properties with respect to
the Predecessor Assets; provided, however, that the Predecessor Obligations do not include any
claims, liabilities or obligations satisfied, compromised, settled, released or discharged pursuant
to the Plan of Reorganization and Confirmation Order.




4
Schedule III – FWE III
WEIL:\97614386\46\45327.0007
         Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 69 of 115




                                             Schedule of Exhibits1910

Exhibit A:                     Certificate of Merger

Exhibit B:                     Certificate of Formation – FWE I

Exhibit I-A(i):                FWE I Leases

Exhibit I-A(ii):               FWE I Deep Rights

Exhibit I-B:                   FWE I Wells

Exhibit I-C(i)                 FWE I Platforms

Exhibit I-C(ii)                FWE I Facilities

Exhibit I-D(i)                 FWE I Rights of Way Acquired Pursuant to Apache PSA

Exhibit I-D(ii)                FWE I RUEs

Exhibit I-E                    FWE I FCC Licenses

Exhibit I-F                    FWE I Contracts

Exhibit I-G                    FWE I Inventory

Exhibit I-H                    FWE I Deposits/Escrows/Credit Support

Exhibit I-I                    Subsidiaries and Equity Interests

Exhibit I-J                    FWE II Retained Properties

Exhibit I-K(i)                 Incremental Interests – Leases

Exhibit I-K(ii)                Incremental Interests – Wells

Exhibit I-K(iii)               Incremental Interests – Platforms and Facilities

Exhibit II-A:                  Wind Down Leases20



1910
    Note to Draft: FWE I Exhibits to the Plan of Merger. Exhibits I-A(i) through I-K(iii) to Schedule 1I to the
Plan of Merger (collectively, the “FWE I Exhibits”) set forth a list of Legacy Apache Properties, which FWE I
Exhibits the Apache PSA Parties and the Fieldwood PSA Parties hereto respectively acknowledge are subject to the
ongoing review and consent rights of the Consenting Creditors under the RSA (which consent has not yet been
provided), and the Apache PSA Parties and Fieldwood PSA Parties agree that the FWE I Exhibits are subject to
modification based on such review to be consistent with the Apache Term Sheet.

20
     Note to Draft: Exhibits II-A – II-G to be attached to Executed Plan of Merger.




WEIL:\97614386\46\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 70 of 115




Exhibit II-B:                 Wind Down Wells

Exhibit II-C(i)               Wind Down Platforms

Exhibit II-C(ii)              Wind Down Facilities

Exhibit II-D(i)               Wind Down Rights of Way

Exhibit II-D(ii)              Wind Down RUEs

Exhibit II-E                  Wind Down FCC Licenses

Exhibit II-F                  Wind Down Contracts

Exhibit II-G                  Wind Down Inventory

Exhibit III-A:                Predecessor Leases21

Exhibit III-B:                Predecessor Wells

Exhibit III-C(i)              Predecessor Platforms

Exhibit III-C(ii)             Predecessor Facilities

Exhibit III-D(i)              Predecessor Rights of Way

Exhibit III-D(ii)             Predecessor RUEs

Exhibit III-E                 Predecessor FCC Licenses

Exhibit III-F                 Predecessor Contracts

Exhibit III-G                 Predecessor Inventory

Exhibit III-H                 Predecessor Deposits/Escrows/Credit Support

                                             [End of Schedule of Exhibits]




21
     Note to Draft: Exhibits III-A – III-H to be attached to Executed Plan of Merger



2
WEIL:\97614386\46\45327.0007WEIL:\97614386\58\45327.0007
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 71 of 115




                               Exhibit C

                Redline Revised First Lien Exit Facility
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 72 of 115

                                                                                     Current Draft 5/26/216/14/21
                                                                          (Subject to further review and comment)


                                                       $118,599,082.31
            THIRD AMENDED AND RESTATED FIRST LIEN TERM LOAN AGREEMENT
                                                    Dated as of [●], 2021,
                                                             Among
                                                           [NEWCO],
                                                           as Holdings,
                                                              [●],
                                                       as the Borrower,
                                                   The Several Lenders
                                             from Time to Time Parties Hereto,
                                                               and
                                          GOLDMAN SACHS BANK USA,
                                  as the Administrative Agent and the Collateral Agent




WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 73 of 115




          SECTION 3.22.                 Defaults                                                   73
          SECTION 3.23.                 Labor Relations                                            73
          SECTION 3.24.                 Insurance                                                  74
          SECTION 3.25.                 Material Contracts                                         74
                                                ARTICLE IV 74
Conditions Precedent                                                                               74
          SECTION 4.01.                 Conditions Precedent to Effectiveness of this Agreement    74
                                                   ARTICLE V

Covenants                                                                                          78
          SECTION 5.01.                 Information Covenants                                      78
          SECTION 5.02.                 Environmental Covenants                                    82
          SECTION 5.03.                 End of Fiscal Years; Fiscal Quarters                       83
          SECTION 5.04.                 Use of Proceeds                                            83
          SECTION 5.05.                 Change in Business                                         83
          SECTION 5.06.                 Limitation on Incurrence of Indebtedness and Issuance of
                                        Disqualified Stock and Preferred Stock                     84
          SECTION 5.07.                 Limitation on Restricted Payments                          88
          SECTION 5.08.                 Dividend and Other Payment Restrictions Affecting
                                        Subsidiaries                                               91
          SECTION 5.09.                 Asset Sales                                                93
          SECTION 5.10.                 Transactions with Affiliates                               94
          SECTION 5.11.                 Mergers, Etc                                               96
          SECTION 5.12.                 Future Guarantors                                          96
          SECTION 5.13.                 Liens                                                      96
          SECTION 5.14.                 Compliance with Material Contracts                         97
          SECTION 5.15.                 Existence; Business and Properties                         97
          SECTION 5.16.                 Maintenance of Insurance                                   97
          SECTION 5.17.                 Additional Collateral                                      98
          SECTION 5.18.                 Payment of Taxes, etc                                      99
          SECTION 5.19.                 Compliance with Laws                                       99
          SECTION 5.20.                 Further Instruments and Acts                               99
          SECTION 5.21.                 Books, Records and Inspections                             99

                                                           iii


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 74 of 115




Exhibit A                            Form of Assignment and Acceptance
Exhibit B                            Form of Note
Exhibit C                            Form of Interest Period Election Request
Exhibit D1 – D4                      Form of Non-Bank Tax Certificate
Exhibit E                            Form of Notice of Borrowing
Exhibit F                            Form of Hedge Bank Notice
Exhibit G                            Form of Collateral Agreement
Exhibit H                            Form of Intercreditor Agreement
Exhibit I                            Form of Solvency Certificate

Schedule 1.01(a)                     Excluded Equity InterestsApproved Counterparties
Schedule 1.01(b)                     Approved CounterpartiesClosing Date Investors
Schedule 1.01(c)                     Closing Date Investors
Schedule 2.01                        Loans
Schedule 3.01                        Jurisdictions
Schedule 3.04                        Litigation
Schedule 3.11                        Capital Stock and Ownership
Schedule 3.18                        Gas Imbalances
Schedule 3.19                        Marketing Agreements
Schedule 3.20                        Hedge Agreements
Schedule 3.25                        Material Contracts
Schedule 5.06                        Existing Indebtedness
Schedule 5.07                        Existing Investments
Schedule 5.10                        Transactions with Affiliates
Schedule 5.13                        Existing Liens
Schedule 5.34                        Post-Closing Obligations




                                                           vii


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 75 of 115

                                                                            Current Draft 5/26/216/14/21
                                                                 (Subject to further review and comment)
            THIRD AMENDED AND RESTATED FIRST LIEN TERM LOAN AGREEMENT

                This Third Amended and Restated First Lien Term Loan Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this “Agreement”), dated as of
[●], 2021, by and among [Newco] (“Holdings”), [●] (the “Borrower”), the Lenders from time to time party
hereto and Goldman Sachs Bank USA (“GS”), as administrative agent and collateral agent for the Lenders.

                  WHEREAS, on September 30, 2013, Fieldwood Energy LLC, a Delaware limited liability
company (“FWE”), entered into that certain Credit Agreement, by and among, inter alios, FWE, certain
lenders party thereto from time to time, and Citibank, N.A., as administrative agent and collateral agent, and
the other agents party thereto from time to time (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the effectiveness of the 2018 RBL Credit Agreement (as
defined below), the “Original RBL Credit Agreement”);

         WHEREAS, on April 11, 2018, in connection with a Joint Prepackaged Chapter 11 Plan of
Fieldwood Energy LLC and its Affiliated Debtors (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Prior Plan of Reorganization”), which was confirmed by the
Bankruptcy Court on April 2, 2018, FWE entered into that certain Amended and Restated Credit Agreement,
by and among FWE, Fieldwood Energy Inc., a Delaware corporation (“FWE Inc.”), the financial institutions
from time to time party thereto, the issuing banks from time to time party thereto and Cantor Fitzgerald
Securities (“CFS”), as administrative agent and as collateral agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the effectiveness of the Prepetition FLFO Credit Agreement (as
defined below), the “2018 RBL Credit Agreement”), which amended and restated in its entirety the Original
RBL Credit Agreement;

                  WHEREAS, on June 28, 2019, FWE entered into that certain Second Amended and Restated
Credit Agreement, by and among, inter alios, FWE, FWE Inc., the financial institutions from time to time
party thereto, GS, as administrative agent for the lenders thereunder, GS, as issuing bank and CFS, as
collateral agent for the lenders thereunder (as amended, restated, supplemented or otherwise modified from
time to time prior to the effectiveness of this Agreement, the “Prepetition FLFO Credit Agreement”), which
amended and restated in its entirety the 2018 RBL Credit Agreement;

                 WHEREAS, on August 3, 2020 (the “Petition Date”), FWE Inc., FWE and certain other
Affiliates of FWE (each a “Debtor” and collectively, the “Debtors”) filed voluntary petitions with the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) initiating their
respective cases that are pending under chapter 11 of the Bankruptcy Code (each case of the Borrower and
each other Debtor, a “Case” and collectively, the “Cases”) and have continued in the possession of their
assets and the management of their business pursuant to Section 1107 and 1108 of the Bankruptcy Code;

                WHEREAS, the Debtors filed the [ThirdFourth Amended Joint Chapter 11 Plan of
Fieldwood Energy LLC and its Affiliated Debtors] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Plan of Reorganization”) which was confirmed
by the Bankruptcy Court on [●], 2021 pursuant to [●] (the “Confirmation Order”);

                  WHEREAS, as contemplated by the Plan of Reorganization, [●] (“Credit Bid Purchaser”)
entered into that certain Purchase and Sale Agreement, dated as of [●] (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit Bid Purchase Agreement”), by
and among, inter alios, FWE and certain of its Affiliates, as Sellers (as defined therein) and Credit Bid
Purchaser, as Buyer (as defined therein);

               WHEREAS, pursuant to the Credit Bid Purchase Agreement, Credit Bid Purchaser (i)
purchased and assumed the loans and other outstanding obligations of the Debtors under the Prepetition




WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 76 of 115



                    “Bankruptcy Court” shall have the meaning set forth in the recitals hereto.

                “Benchmark” means, initially, LIBOR; provided that if a replacement of the Benchmark has
occurred pursuant to Section 1.09(b), then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has replaced such prior benchmark rate. Any reference to
“Benchmark” shall include, as applicable, the published component used in the calculation thereof.

                    “Benchmark Replacement” means, for any Available Tenor:

                (1)    for purposes of Section 1.09(b)(i), the first alternative set forth below that can be
determined by the Administrative Agent:

                    (a)       the sum of: (i) Term SOFR and (ii) 0.11448% (11.448 basis points) for an Available
                              Tenor of one-month’s duration, 0.26161% (26.161 basis points) for an Available
                              Tenor of three-months’ duration, and 0.42826% (42.826 basis points) for an
                              Available Tenor of six-months’ duration; or

                    (b)       the sum of: (i) Daily Simple SOFR and (ii) the spread adjustment selected or
                              recommended by the Relevant Governmental Body for the replacement of the tenor
                              of LIBOR with a SOFR-based rate having approximately the same length as the
                              interest payment period specified in Section 1.09(b)(i); and

                 (2)        for purposes of Section 1.09(b)(ii), the sum of (a) the alternate benchmark rate and
(b) an adjustment (which may be a positive or negative value or zero), in each case, that has been selected by
the Administrative Agent and the CompanyBorrower as the replacement for such Available Tenor of such
Benchmark giving due consideration to any evolving or then-prevailing market convention, including any
applicable recommendations made by the Relevant Governmental Body, for U.S. dollar- denominated
syndicated credit facilities at such time;

                 provided that, if the Benchmark Replacement as determined pursuant to clause (1) or (2)
above would be less than the Floor, the Benchmark Replacement will be deemed to be the Floor for the
purposes of this Agreement and the other Loan Documents.

                   “Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including changes to the definition of
“ABR,” the definition of “Business Day,” the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest, timing of borrowing requests or prepayment, conversion
or continuation notices, the applicability and length of lookback periods, the applicability of breakage
provisions, and other technical, administrative or operational matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark Replacement and to permit
the administration thereof by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no market practice for the
administration of such Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the administration of this
Agreement and the other Loan Documents).

                 “Benchmark Transition Event” means, with respect to any then-current Benchmark other
than LIBOR, the occurrence of a public statement or publication of information by or on behalf of the
administrator of the then-current Benchmark, the regulatory supervisor for the administrator of such
Benchmark, the Board of Governors, the NYFRB, an insolvency official with jurisdiction over the
administrator for such Benchmark, a resolution authority with jurisdiction over the administrator for such
                                                           9


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 77 of 115



                  (7)     Indebtedness issued by Persons (other than the Investors or any of their Affiliates)
with a rating of “A” or higher from S&P or “A-2” or higher from Moody’s (or reasonably equivalent ratings
of another internationally recognized ratings agency) in each case with maturities not exceeding two years
from the date of acquisition;

                 (8)       investment funds investing at least 95% of their assets in securities of the types
described in clauses (1) through (7) above; and

                 (9)     in the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States, other customarily utilized high-quality Investments in the country where
such Foreign Subsidiary is located or in which such Investment is made.

                  “Cash Management Agreement” shall mean any agreement entered into from time to time by
the Borrower or any of the Borrower’s Restricted Subsidiaries in connection with cash management services
for collections, other Cash Management Services and for operating, payroll and trust accounts of such Person,
including automatic clearing house services, controlled disbursement services, electronic funds transfer
services, lockbox services, stop payment services and wire transfer services.

                 “Cash Management Bank” shall mean any Person that (a) is (i) at the time it provides Cash
Management Services, (ii) on the Closing Date or (iii) at any time after it has provided any Cash Management
Services, is a Lender or an Agent or an Affiliate of a Lender or an Agent or (b) is identified on Part A of
Schedule 1.01(ba) hereto (as such schedule may be updated from time to time by the Borrower with the
consent of the Agent (in its sole discretion)) and, with respect to any Person added to Schedule 1.01(ba) after
the Closing Date, has delivered a notice substantially in the form attached hereto as Exhibit F.

                “Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in respect of, any Cash
Management Services.

                 “Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b) treasury management services
(including, but not limited to, controlled disbursement, overdraft, automated clearing house fund transfer
services, return items and interstate depository network services) and (c) any other demand deposit or
operating account relationships or other cash management services, including any Cash Management
Agreement.

                  “Casualty Event” means, with respect to any Collateral, (a) any damage to, destruction of, or
other casualty or loss involving, any property or asset or (b) any seizure, condemnation, confiscation or taking
under the power of eminent domain of, or any requisition of title or use of, or relating to, or any similar event
in respect of, any property or asset.

                    “CFC” means a “controlled foreign corporation” within the meaning of Section 957 of the
Code.

                    “CFS” shall have the meaning set forth in the recitals hereto.

                  “Change in Law” means (a) the adoption or taking effect of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty, order, policy, rule or regulation or
in the administration, interpretation, implementation or application thereof by any Governmental Authority
after the Closing Date or (c) the making or issuance of any guideline, request, directive or order enacted or
promulgated after the Closing Date by any central bank or other governmental or quasigovernmental authority
(whether or not having the force of law); provided that notwithstanding anything herein to the contrary, the
                                                           12


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 78 of 115



          and (B) shall only be permitted to the extent that the Administrative Agent shall have received
          reasonably detailed information supporting such amounts,

                  (vii)   any non-cash impairment charges or asset write-offs, in each case pursuant to
          GAAP and any non-cash impairment charges, asset write-offs or write-downs, including ceiling test
          write-downs, on Oil and Gas Properties under GAAP or SEC guidelines,

                    (viii)  any deductions (less any additions) attributable to minority interests except, in each
          case, to the extent of cash paid or received,

                    (ix)      exploration expenses or costs,

                   (x)      any net after-tax gainslosses (less all fees and expenses or charges relating thereto)
          attributable to an asset sale (other than of Hydrocarbons in the ordinary course of business) and any
          Hedge Unwind Event; provided that, for purposes of this subclause (x) with respect to any Hedge
          Unwind Event, the amount of such net-after tax gainslosses shall be added back on a pro rata basis
          over the remaining period during which the Hedging Obligation which is the subject of the applicable
          Hedge Unwind Event would have remained outstanding prior to such Hedge Unwind Event;

                  (xi)      the amount of any payments paid by the Borrower or any Restricted Subsidiary
          pursuant to settlement agreements or similar agreements, in each case, entered into during the
          pendency of the Cases in connection with the Restructuring Transactions; provided that, commencing
          with the four-fiscal quarter period ending on [March 31, 2022], amounts included in EBITDAX
          pursuant to this subclause (xi) shall (A) only be permitted to the extent that the Administrative Agent
          shall have received reasonably detailed information supporting such amounts and (B) not exceed
          $2,750,000 in any four-fiscal quarter period; and

                   (xii)    costs and expenses incurred in connection with the Plan of Reorganization, the
          Restructuring Transactions (as defined in the Plan of Reorganization) (including, for the avoidance
          of doubt and without duplication of other amounts added back to EBITDAX pursuant to this clause
          (xii), ongoing funding obligations with respect to FWE III (as defined in the Plan of Reorganization)
          under the FWE III Funding Agreement; provided that if any amounts with respect to the funding
          obligations referenced in this parenthetical are reimbursed or otherwise returned to the Credit Parties
          in a future period, the amount so received in cash in such future period shall be subtracted from
          EBITDAX for such future period) and the Transactions.

                   minus (b) the sum of (without duplication and to the extent the amounts described in this
clause (b) increased such Consolidated Net Income for the respective period for which EBITDAX is being
determined) (i) the amount of all general and administrative expenses and drilling and development costs
during such period to the extent capitalized and not deducted from Consolidated Net Income for such period,
(ii) any net after-tax lossesgains (less all fees and expenses or charges relating thereto) attributable to an asset
sale (other than Hydrocarbons in the ordinary course of business) and any Hedge Unwind Event; provided
that, for purposes of this subclause (ii) and any Hedge Unwind Event the amount of such net-after tax
lossesgains shall reduce EBITDAX on a pro rata basis over the remaining period during which the Hedging
Obligation which is the subject of the applicable Hedge Unwind Event would have remained outstanding
prior to such Hedge Unwind Event and (iii) non-cash items increasing Consolidated Net Income of the
Borrower and the Restricted Subsidiaries for such period (but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period or (B) which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that reduced EBITDAX in any prior
period); in the case of each of clauses (a) and (b), as determined on a consolidated basis for the Borrower and
the Restricted Subsidiaries in accordance with GAAP; provided that: (A) there shall be included in
determining EBITDAX for any period of four consecutive fiscal quarters, without duplication, the Acquired
                                                           19


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 79 of 115



                “Fee Letter” means that certain letter agreement, dated as of the Closing Date, between the
Borrower and the Agents.

                  “Financial Officer” of any Person means the Chief Financial Officer, principal accounting
officer, Treasurer or Assistant Treasurer of such Person.

                 “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of 1968,
as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973, as
now or hereafter in effect or any successor statute thereto, (iii) the National Flood Insurance Reform Act of
1994, as now or hereafter in effect or any successor statute thereto and (iv) the Flood Insurance Reform Act
of 2004, as now or hereafter in effect or any successor statute thereto.

                 “Floor” means the benchmark rate floor, if any, provided in this Agreement initially (as of
the execution of this Agreement, the modification, amendment or renewal of this Agreement or otherwise)
with respect to Adjusted LIBOR.

                    “Foreign Disposition” shall have the meaning set forth in Section 2.13(a)(ii).

               “Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by Holdings, the Borrower or any of their Subsidiaries with respect to
employees employed outside the United States.

                    “Foreign Subsidiary” means each Subsidiary of the Borrower that is not a Domestic
Subsidiary.

                    “FWE” shall have the meaning set forth in the recitals hereto.

                “FWE III Funding Agreement” means that certain Funding Agreement, dated as of [●],
2021, by and between Credit Bid Purchaser and FWE.

                    “FWE Inc.” shall have the meaning set forth in the recitals hereto.

                  “GAAP” means generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time. For the purposes of this Agreement, the term
“consolidated” with respect to any Person means such Person consolidated with its Restricted Subsidiaries,
and shall not include the Closing Date Unrestricted Subsidiary, but the interest of such Person in the Closing
Date Unrestricted Subsidiary will be accounted for as an Investment.

                    “Genovesa Well” means the well described in the Latest Reserve Report as MC 519 OCS
27278 #3.

                    “Goldman Sachs” means Goldman Sachs & Co. LLC.

                  “Governmental Authority” means any nation, sovereign or government, any state, province,
territory or other political subdivision thereof, and any entity or authority exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to government, including a central
bank or stock exchange.



                                                           25


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 80 of 115



transactions, cross-currency rate swap transactions, currency options, total return swap, credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities lending transaction, weather
index transaction, spot contracts, fixed-price physical delivery contracts, whether or not exchange traded, or
any other similar transactions or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement,
and (b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement. Notwithstanding the foregoing,
agreements or obligations to physically sell any commodity at any index-based price shall not be considered
Hedge Agreements.

                  “Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its Subsidiaries)
that (x) is a Lender or Agent or an Affiliate of a Lender or Agent on the Closing Date, (y) at the time it enters
into a Hedge Agreement is a Lender or Agent or an Affiliate of a Lender or Agent, or (z) at any time after it
enters into a Hedge Agreement it becomes a Lender or Agent or an Affiliate of a Lender or Agent or (b) any
Person (other than the Borrower or any of its Subsidiaries) that is identified on Part B of Schedule 1.01(ba)
hereto (as such schedule may be updated from time to time by the Borrower with the consent of the
Administrative Agent (such consent not to be unreasonably withheld)) and is a party to a Hedge Agreement
with the Borrower or a Restricted Subsidiary and has delivered a notice substantially in the form attached
hereto as Exhibit F.

                 “Hedge Unwind Event” means the monetization of a hedge position, whether by mutual
agreement to terminate or “tear up”, in connection with the designation of an early termination date (or any
similar concept) with respect to, or the settlement of such hedge position.

                 “Hedge Unwind Proceeds” means any Net Proceeds received by the Borrower and/or its
Restricted Subsidiaries in connection with any Hedge Unwind Event.

               “Hedging Obligations” means, with respect to any Person, the obligations of such Person
under Hedge Agreements other than Excluded Swap Obligations.

                    “Holdings” shall have the meaning set forth in the preamble to this Agreement.

                 “Hydrocarbon Interests” means all rights, titles, interests and estates now or hereafter
acquired in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interests of whatever nature.

                    “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or separated therefrom.

                    “IBA” shall have the meaning set forth in Section 1.09(b)(i).

                 “Incur” means issue, assume, guarantee, incur or otherwise become liable for; provided,
however, that any Indebtedness or Capital Stock of a Person existing at the time such person becomes a
Subsidiary (whether by merger, amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.

                    “Indebtedness” means, with respect to any Person:

                                                           27


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
         Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 81 of 115



                     “Investment Grade Securities” means:

                 (1)     securities issued or directly and fully guaranteed or insured by the U.S. government
or any agency or instrumentality thereof (other than Cash Equivalents),

                (2)      securities that have a rating equal to or higher than Baa3 (or equivalent) by Moody’s
and BBB- (or equivalent) by S&P, but excluding any debt securities or loans or advances between and among
the Borrower and its Subsidiaries,

                  (3)   investments in any fund that invests exclusively in investments of the type described
in clauses (1) and (2) which fund may also hold immaterial amounts of cash pending investment and/or
distribution, and

                  (4)       corresponding instruments in countries other than the United States customarily
utilized for high quality investments and in each case with maturities not exceeding two years from the date of
acquisition.

                  “Investments” means, with respect to any Person, all investments by such Person in other
Persons (including Affiliates) in the form of loans (including guarantees), advances or capital contributions
(excluding accounts receivable, trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet of such Person in the same
manner as the other investments included in this definition to the extent such transactions involve the transfer
of cash or other property.

                     “Investors” means the Persons set forth on Schedule 1.01(cb).1

                     “IRS” shall have the meaning set forth in Section 2.15(e)(i).

                 “Isabela Transaction” means the transactions that occurred in the fourth quarter of 2018
which provide for monthly cash payments to Holdings from BP Exploration and Production Inc. based on a
percentage the revenue generated from the Isabela field through 2021 (subject to an annual true-up).

                     “Judgment Currency” shall have the meaning set forth in Section 8.17(b).

                  “Junior Debt” means any Indebtedness for borrowed money that is expressly subordinated in
right of payment and/or security to the Indebtedness incurred under this Agreement (including, without
limitation, the SLTL Facility) (or, in each case, any Refinancing Indebtedness in respect thereof to the extent
constituting Junior Debt).

                  “Junior Lien Obligations” means the Obligations with respect to Junior Debt, which by its
terms is intended to be secured by the Collateral on a basis junior to the Loans; provided such Lien is
permitted to be incurred under this Agreement.

                “Latest Reserve Report” means the most recent Reserve Report (or “roll-forward” thereof)
delivered pursuant to Section 5.26(a) through (d).



1   NTD: To identify Investors (other than management) holding > 5% on the Closing Date.

                                                              30


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
         Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 82 of 115



                     “Mexico Liquidity Event” means any sale or other monetization of Mexico Assets.

                     “Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

                  “Mortgaged Properties” means the owned real property, and any Oil and Gas Properties
constituting real property interests, of the Borrower or any Subsidiary Guarantor encumbered by a Mortgage.
Notwithstanding any provision in this Agreement or any other Loan Document to the contrary, in no event is
any Building (as defined in the applicable Flood Insurance Laws) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Laws) included in the definition of “Mortgaged Property” and no
Building or Manufactured (Mobile) Home shall be encumbered by this Agreement or any other Loan
Document; provided, that (a) such Building and Manufactured (Mobile) Home exclusion shall not exclude
any interests in any lands, Hydrocarbons or other property situated under, in, or adjacent to any such Building
or Manufactured (Mobile) Home and (b) for the avoidance of doubt, neither the Borrower nor any Restricted
Subsidiary shall permit to exist any Lien on any Building or Manufactured (Mobile) Home except Permitted
Liens.

                [“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust and other
security documents (if any) delivered with respect to Mortgaged Properties, as amended, supplemented, or
otherwise modified from time to time.]1

                 “Multiemployer Plan” means any Employee Benefit Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

                 “Net Income” means, with respect to any Person, the net income (loss) of such Person and its
Restricted Subsidiaries, determined in accordance with GAAP and before any reduction in respect of
Preferred Stock dividends.

                  “Net Proceeds” means the aggregate cash proceeds received by Holdings, the Borrower or
any Restricted Subsidiary in respect of any Asset Sale, Casualty Event (including, without limitation, any
payments pursuant to purchase price adjustments and any cash payments received by way of earnout, deferred
payment of principal pursuant to a note or installment receivable or otherwise, but only as and when received,
but excluding the assumption by the acquiring person of Indebtedness relating to the disposed assets or other
consideration received in any other non-cash form), Extraordinary Receipt Event or Debt/Equity Incurrence
Prepayment Event, net of the direct costs relating to such Asset Sale, Casualty Event, Extraordinary Receipt
Event or Debt/Equity Incurrence Prepayment Event (including, without limitation, legal, accounting and
investment banking fees, and brokerage and sales commissions), and any relocation expenses Incurred as a
result thereof, taxes paid or payable as a result thereof (including Tax Distributions and after taking into
account any available tax credits or deductions and any tax sharing arrangements related solely to such
disposition), amounts required to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required to be paid as a result of such transaction, amounts paid in connection with the
termination of Hedging Obligations related to Indebtedness repaid with such proceeds or hedging oil, natural
gas and natural gas liquid production in notional volumes corresponding to the Oil and Gas Properties subject
to such Asset Sale, Casualty Event, Extraordinary Receipt Event or Debt/Equity Incurrence Prepayment
Event, and any deduction of appropriate amounts to be provided by the Borrower as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such transaction and retained by the
Borrower after such sale or other disposition thereof, including, without limitation, pension and other post-



1
    NTD: To be updated to specifically reflect documentation to be entered into on the emergence date.

                                                                33


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 83 of 115



letters of credit or bankers acceptances issued pursuant to the request of and for, or completion guarantees
provided for, the account of such Person in the ordinary course of its business; provided that the amount of
cash deposits provided to secure such obligations shall not exceed, at any time outstanding, [20]% of the
then-outstanding notional amounts of such obligations;

                  (5)      minor survey exceptions, minor encumbrances, restrictive covenants, easements or
reservations of, or rights of others for, licenses, rights-of- way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of its properties which were not
Incurred in connection with Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the business of such Person;

                 (6)      (A)     Liens on the Collateral (including Liens on Collateral granted pursuant to
the Prepetition Loan Documents to secure the obligations arising under the Prepetition Loan Documents)
securing Indebtedness that was permitted to be Incurred pursuant to clauses (i) and, (ii) and, solely with
respect to Secured Hedge Obligations, (viii), in each case, of Section 5.06(b) and any Refinancing
Indebtedness in respect thereof Incurred pursuant to clause (xi) of Section 5.06(b), in each case subject to the
Intercreditor Agreement;

                           (B)     Liens securing Indebtedness permitted to be Incurred pursuant to clause (iv)
(solely with respect to Liens on the assets subject to such Indebtedness and to the extent such Lien is incurred
within 180 days of the acquisition, lease, construction, repair, replacement or improvement of property (real
or personal)), and (xviii) (solely with respect to Liens on the equipment financed by such Indebtedness) of
Section 5.06(b) and any Refinancing Indebtedness in respect thereof Incurred pursuant to clause (xi) of
Section 5.06(b); and

                          (C)      Liens on cash collateral securing Indebtedness permitted to be Incurred
pursuant to clause (xiv) of Section 5.06(b);

                    (7)       Liens existing on the Closing Date listed on Schedule 5.13;

                 (8)     Liens securing Indebtedness or other obligations of the Borrower or a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary that is a Subsidiary Guarantor permitted to
be Incurred in accordance with Section 5.06;

                 (9)       Liens on specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or other goods;

                 (10)     leases and subleases of real property (other than Oil and Gas Properties) which do
not materially interfere with the ordinary conduct of the business of the Borrower or any of the Restricted
Subsidiaries;

                (11)     Liens arising from Uniform Commercial Code financing statement filings regarding
operating leases entered into by the Borrower and the Restricted Subsidiaries in the ordinary course of
business;

                    (12)      Liens in favor of the Borrower or any Guarantor;

                 (13)   Liens on accounts receivable and related assets of the type specified in the definition
of “Receivables Financing” Incurred in connection with a Qualified Receivables Financing;

                                                           40


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 84 of 115



Collateral Agreement (except that such Credit Parties shall not be required to pledge any Excluded Equity
Interests).

                  (o)       On the Closing Date, the Administrative Agent shall have received a solvency
certificate substantially in the form of Exhibit I hereto and signed by a Financial Officer of the Borrower.

                 (p)      The Administrative Agent shall have received a Reserve Report evaluating the
Acquired Interests constituting Proved Reserves of the Credit Parties with a recent “as of” date, in form and
substance acceptable to the Administrative Agent (it being understood and agreed that the Reserve Report
delivered with an “as of” date of December 31, 2020 is satisfactory to the Administrative Agent).

                  (q)      The Credit Parties shall have aggregate Unrestricted Cash as of the Closing Date on
a pro forma basis (including after payment of Restructuring Expenses (as defined in the Plan of
Reorganization) and separate from additional cash reserves to be established on the Closing Date for
anticipated litigation settlements (to the extent known to be payable by the Credit Parties or otherwise
required under GAAP to be included on the face of the Credit Parties’ financial statements) of at least $[__])
of not less than $100,000,000.

                  (r)      The Credit Parties shall (x) be in pro forma compliance (after giving effect to the
Transactions and the Restructuring Transactions (as defined in the Plan of Reorganization)) with (i) a
Consolidated Total Net Leverage Ratio (calculated, solely for the purposes of this Section 4.01(r), assuming
EBITDAX of $[●]4) of not greater than 2.25:1.00 and (ii) an Asset Coverage Ratio (calculated utilizing the
Reserve Report delivered pursuant to Section 4.01(p), but rolled forward to a date, and based on a price deck,
in each case, satisfactory to the Administrative Agent in its sole discretion) of not less than 2.25:1.00 and (y)
shall have delivered a certification of a Financial Officer of the Borrower as to such compliance and attaching
calculations in form and substance reasonably satisfactory to the Administrative Agent in its sole discretion.

                 (s)      The Agents shall have received all fees payable thereto (including pursuant to the
Fee Letter) on or prior to the Closing Date and, to the extent invoiced, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Closing Date, including, to the extent invoiced at least one
(1) Business Day prior to the Closing Date, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of Vinson & Elkins LLP) required to be
reimbursed or paid by the Credit Parties hereunder or under any Loan Document.

                  (t)    The Administrative Agent shall have received at least three (3) Business Days prior
to the Closing Date all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act and the Beneficial Ownership Regulation, that has been requested not less
than ten (10) Business Days prior to the Closing Date.

                 (u)      On the Closing Date, all representations and warranties made by any Credit Party
contained herein or in the other Loan Documents shall be true and correct in all material respects (or with
respect to representations and warranties that contain a materiality qualifier, in all respects) with the same
effect as though such representations and warranties had been made on and as of such date (expectexcept
where such representations and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been trued and correct in all material respects (or with respect to
representations and warranties that contain a materiality qualifier, in all respects) as of such earlier date).



4   NTD: To come.

                                                           80


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 85 of 115



          substances to the Administrative Agent and duly pledged as Collateral under the Collateral
          Agreement; provided, further, that any subsequent issuance or transfer of any Capital Stock or any
          other event which results in any Restricted Subsidiary holding such Indebtedness ceasing to be a
          Restricted Subsidiary or any other subsequent transfer of any such Indebtedness (except to the
          Borrower or another Restricted Subsidiary or any pledge of such Indebtedness constituting a
          Permitted Lien but not the transfer thereof upon foreclosure) shall be deemed, in each case, to be an
          Incurrence of such Indebtedness not permitted by this clause (vii);

                            (viii)  Hedging Obligations that are not incurred for speculative purposes,
          including, for the avoidance of doubt (1) any Hedging Obligations for the purpose of fixing or
          hedging interest rate risk with respect to any Indebtedness that is permitted by the terms of this
          Agreement to be outstanding; (2) any Hedging Obligations for the purpose of fixing or hedging
          currency exchange rate risk with respect to any currency exchanges; or (3) any Hedging Obligations
          for the purpose of fixing or hedging commodity price risk with respect to any commodity purchases
          or sales (including, without limitation, any commodity Hedging Obligation that is intended in good
          faith, at inception of execution, to hedge or manage any of the risks related to existing and/or
          forecasted Hydrocarbon production (whether or not contracted)) and, in each case, extensions or
          replacements thereof;

                           (ix)     Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
          Disqualified Stock or Preferred Stock of any Restricted Subsidiary not otherwise permitted hereunder
          in an aggregate principal amount or liquidation preference, which when aggregated with the principal
          amount or liquidation preference of all other Indebtedness, Disqualified Stock and Preferred Stock
          then outstanding and Incurred pursuant to this clause (ix) does not exceed $10,000,000 at the time of
          Incurrence;

                            (x)     any guarantee by the Borrower or any Restricted Subsidiary of Indebtedness
          or other obligations of the Borrower or any Subsidiary Guarantor so long as the Incurrence of such
          Indebtedness Incurred by the Borrower or such Subsidiary Guarantor is permitted under the terms of
          this Agreement; provided that if such Indebtedness is by its express terms subordinated in right of
          payment to the Loans or the Guarantee of such Restricted Subsidiary, as applicable, any such
          guarantee with respect to such Indebtedness shall be subordinated in right of payment to the Loans or
          such Guarantee, as applicable, substantially to the same extent as such Indebtedness is subordinated
          to the Loans or the Guarantee, as applicable;

                             (xi)    the Incurrence by the Borrower or any of the Restricted Subsidiaries of
          Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary that serves to
          refund, refinance or defease any Indebtedness Incurred or Disqualified Stock or Preferred Stock
          issued as permitted under clauses (i), (ii), (iii), (iv), (ix), (x), (xiv) and (xviii) of Section 5.06(b) up to
          the outstanding principal amount (or, if applicable, the liquidation preference face amount, or the
          like) or, if greater, committed amount (only to the extent the committed amount could have been
          Incurred on the date of initial Incurrence) of such Indebtedness or Disqualified Stock or Preferred
          Stock, in each case at the time such Indebtedness was Incurred or Disqualified Stock or Preferred
          Stock was issued pursuant to clauses (i), (ii), (iii), (iv), (ix), (x), (xiv) and (xviii) of Section 5.06(b),
          or any Indebtedness, Disqualified Stock or Preferred Stock Incurred to so substantially concurrently
          refund or refinance such Indebtedness, Disqualified Stock or Preferred Stock, including any
          additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay accrued and unpaid
          interest, penalties, premiums (including tender premiums), expenses, defeasance costs, commissions,
          underwriting discounts and fees in connection therewith (subject to the following proviso,
          “Refinancing Indebtedness”) prior to its respective maturity; provided, however, that such
          Refinancing Indebtedness:

                                                           89


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 86 of 115



                  (d)     Upon the Administrative Agent’s receipt of a written notice from the Borrower that
the Borrower intends to exercise the Cure Right (a “Notice of Intent to Cure”), until the expiration of the
applicable Cure Period, neither the Administrative Agent (nor any sub-agent therefor) nor any Lender shall
exercise any right to accelerate the Loans, and none of the Administrative Agent (nor any sub-agent therefor)
nor any Lender or Secured Party shall exercise any right to foreclose on or take possession of the Collateral or
any other right or remedy under the Loan Documents solely on the basis of the relevant failure to comply with
any financial covenant.

                                                           ARTICLE VII

                                                            The Agents

          SECTION 7.01.            Appointment.

                 (a)       Effective on the Closing Date, and without the need to provide any notices, CFS has
resigned as Collateral Agent under the Prepetition FLFO Credit Agreement. On and after the Closing Date, (i)
any reference to CFS as the Collateral Agent on any publicly filed document, to the extent such filing relates
to the Liens and security interests in the Collateral, shall, until such filing is modified to reflect the interests of
the Collateral Agent with respect to such Liens and security interests, constitute a reference to CFS as sub-
agent of the Collateral Agent, as applicable; and (ii) any reference to CFS as Collateral Agent in any pledge
agreement, security agreement, mortgage, intellectual property security agreement or other Security
Document shall, until the Collateral Agent is substituted thereunder (whether by operation of law or by
subsequent amendment, assignment, filing or other instrument), constitute a reference to CFS as sub-agent of
the Collateral Agent and, in each case of clauses (i) and (ii), the parties hereto agree that CFS’s role as such
sub-agent shall impose no duties, obligations, or liabilities on CFS, including, without limitation, any duty to
take any type of direction regarding any enforcement action to be taken against such Collateral, whether such
direction comes from the Administrative Agent or the Collateral Agent, the Required Lenders, or otherwise,
and CFS shall have the full benefit of the protective provisions of (A) the Prepetition FLFO Credit Agreement
including, without limitation, Article VIII and Section 9.05 of the Prepetition FLFO Credit Agreement while
serving in such capacity and (B) of this Agreement while serving in such capacity including Article VII;
provided, that CFS shall reasonably cooperate with the Borrower, the Administrative Agent and the Collateral
Agent (at the Borrower’s sole cost and expense) to take such actions from time to time, including after the
Closing Date, as are reasonably requested by the Borrower, the Administrative Agent and/or the Collateral
Agent to assign or transfer such security interest to the Collateral Agent. CFS makes no representation or
warranty regarding the validity, enforceability, or effectiveness of any Loan Document or any “Loan
Document” under the Prepetition FLFO Credit Agreement, the validity or sufficiency of any document to be
entered into pursuant to this Section 7.01(a), or the existence, priority or perfection of the Liens to be
assigned or deemed assigned by CFS pursuant to this Section 7.01(a). Any documents delivered by CFS
pursuant to this Section 7.01(a) shall be without recourse, representation or warranty by CFS, and the
Borrower agrees to reimburse CFS for all out-of-pocket fees and expenses (including attorneys’ fees) in
connection therewith in accordance with Section 9.05(a) of the Prepetition FLFO Credit Agreement. Each of
the Administrative Agent, the Collateral Agent, the Lenders, Holdings and the Borrower hereby agree that
any and all releases provided for under Section 10.7(a) of the Plan of Reorganization and Section [●] of the
Confirmation Order shall include release of CFS with respect to this Section 7.01(a) in favor of CFS, its
equityholders, affiliates, agents, attorneys, employees, directors, and officers and the successors, assigns,
heirs and representatives of each of the foregoing.

                  (b)    Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents and irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement and the other Loan
                                                               114


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 87 of 115



         Each Lender hereunder (x) consents to the amendment of any Loan Document in the manner and for
the purposes set forth in this Section 8.01(a), (y) agrees that it will be bound by and will take no actions
contrary to the provisions of any amendment to any Loan Document pursuant to Section 8.01(a) and
(z) authorizes and instructs the Administrative Agent to enter into any amendment to any Loan Document
pursuant to this Section 8.01(a) on behalf of such Lender.

        The Administrative Agent shall receive an Officers’ Certificate as conclusive evidence that any
amendment executed pursuant to this Section 8.01(a) complies with the requirements of this Section 8.01(a),
is permitted or authorized by this Agreement and is the legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms.

                 (b)    With Consent of the Lenders. The Borrower and the Administrative Agent may
amend this Agreement and the other Loan Documents with the written consent of the Required Lenders, and
any past default or noncompliance with any provisions may be waived with the consent of the Required
Lenders. Notwithstanding the foregoing, without the consent of each Lender of an affected Loan (but not the
Required Lenders), no amendment may:

                            (i)     increase or reduce the principal amount of such Loans or waive or extend
          the time for payment of any portion of the principal amount thereof (it being understood that a
          waiver, deferral, reduction or other adjustment to a mandatory prepayment under Section 2.13 shall
          only require the consent of the Required Lenders),

                            (ii)    reduce the rate of, or extend the time for payment of interest on, any Loan,
          (it being understood that only the consent of the Required Lenders shall be necessary to waive any
          obligation of the Borrower to pay interest at the default rate under Section 2.06(b) or amend
          Section 2.06(b)),

                           (iii)    reduce the principal of or change the Stated Maturity of any Loan (it being
          understood that a waiver, deferral, reduction or other adjustment to a mandatory prepayment under
          Section 2.13 shall only require the consent of the Required Lenders),

                           (iv)    reduce the premium payable (if any) upon prepayment of any Loan or
          change the time at which any such premium must be paid,

                              (v)       make any Loan payable in money other than that stated in this Agreement,

                           (vi)   consent to the transfer of the Borrower’s obligations under this Agreement
          and/or the other Loan Documents,

                           (vii)    waive, amend or modify the provisions of Section 2.197 or Section 6.02 in a
          manner that would alter the pro rata sharing of payments required thereby (except in connection with
          a transaction permitted under Section 8.06(e) and Section 8.07),

                           (viii)  make any change in the second sentence of this Section 8.01(b) or the
          definition of the term “Required Lenders,” or any other provision hereof expressly specifying the
          number or percentage of Lenders required to waive, amend or modify any rights hereunder or under
          any other Loan Document,

                             (ix)      (A) release all or substantially all of the value of the Guarantee or release
          all or substantially all of the Collateral, in each case, whether in one or more transactions, (except as
          otherwise permitted herein or in the other Loan Documents) or (B) subordinate the Loan Obligations
          or a Lien on a material portion of the Collateral, taken as a whole, (as determined by the Borrower in
                                                           125


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 88 of 115



          have been voted in the same percentage as all other Lenders that are not Affiliated Lenders voted if
          necessary to give legal effect to this clause) under any Loan Document;

                            (iii)   the aggregate principal amount of Loans held at any one time by Affiliated
          Lenders may not exceed 30% of the aggregate principal amount of all Loans outstanding at such time
          under any facility under this Agreement; and

                          (iv)     any such Loans acquired by an Affiliated Lender may, with the consent of
          the Borrower, be contributed to the Borrower and exchanged for debt or equity securities that are
          otherwise permitted to be issued at such time (and such contribution and/or exchange shall be
          permitted hereunder notwithstanding the non-pro rata reduction and repayment of such Lender’s
          Loans hereunder as a result thereof).

For the avoidance of doubt, assignments to Affiliated Institutional Lenders will be permitted hereunder and
the foregoing limitations in this clause (e) shall not be applicable to Affiliated Institutional Lenders; provided
that, notwithstanding anything in Section 8.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Credit Party therefrom, (ii) otherwise acted on any matter related to any
Loan Document or (iii) directed or required the Administrative Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document, all Loans held by Affiliated
Institutional Lenders may not account for more than 49.9% (pro rata among such Affiliated Institutional
Lenders) of the Loans of consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 8.01.

          SECTION 8.07.         Replacements of Lenders Under Certain Circumstances. (a) If any Lender
(i) requests reimbursement for amounts owing pursuant to Section 2.08, 2.09 or 2.15 (other than
Section 2.15(b)) or (ii) is affected in the manner described in Section 2.08(a)(iii) and as a result thereof of the
action described in Section 2.08(b) is required to be taken, then, provided that no Event of Default then
exists, the Borrower shall, upon five (5) days’ notice to the Administrative Agent and the relevant Lender,
have the right to replace such Lender by deeming such Lender to have assigned its Loans hereunder to one or
more assignees reasonably acceptable to the Administrative Agent; provided that (1) such replacement does
not conflict with any Requirement of Law, (2) all Loan Obligations (other than any disputed amounts
pursuant to Section 2.08, 2.09, 2.11 or 2.15, as the case may be) owing to such Lender being replaced shall be
paid in full to such Lender concurrently with such assignment and the Borrower shall pay any premium that
would have been due if the Loans were prepaid, and (3) the replacement Lender shall purchase the foregoing
by paying to such Lender a price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the replaced Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment, the Borrower, the Administrative Agent, such replaced Lender and the
replacement Lender shall otherwise comply with Section 8.06 (provided that the Borrower shall be obligated
to pay the registration and processing fee referred to therein). Any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

        (b)       If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of Section 8.01(b) requires the
consent of all of the Lenders affected and with respect to which the Required Lenders shall have granted their
consent, then, provided that no Event of Default (other than an Event of Default relating to the proposed
amendment, waiver, discharge or termination) then exists, the Borrower shall, upon five (5) days’ notice to
the Administrative Agent and the relevant Lender, have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by deeming such Non-Consenting Lender to have
                                                           133


WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
       Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 89 of 115



                                                           Solely for the purposes of Section 7.01(a):

                                                           CANTOR FITZGERALD SECURITIES, in its capacity as
                                                           collateral agent under the Prepetition FLFO Credit
                                                           Agreement



                                                           By:
                                                                 Name:
                                                                 Title:




                                              [Signature Page to Credit Agreement]

WEIL:\97847440\24\45327.0007WEIL:\97847440\31\45327.0007
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 90 of 115




                                  Exhibit D

  Redline of Leases, Rights of Way and Rights of Use and Easement Related to
                      Purchased Oil & Gas Lease Interests
                                    Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 91 of 115




                                                 Purchased Oil & Gas Lease Interests*
                                                                                   Le Cur Acres                                        Lease
      Block        Lease           Type          Rights         Date Le Eff                            Operator            WI                        Note†
                                                                                       (Ac)                                            Status
      BS 25       G31442          Federal         RT             2/1/2008             2,079            Tana Exp              25%        UNIT
      BS 25       SL19718          SL-LA          WI             7/9/2008              154             Tana Exp              25%       Active
                                                                                                      Southern Oil
      BS 45       SL15683          SL-LA         WI A           4/14/1997                –            of Louisiana           38%        UNIT          [2]
                                                                                                      Southern Oil
      BS 52       SL17675          SL-LA         WI A           12/16/2002               –            of Louisiana           38%        UNIT          [3]
                                                                                                      Southern Oil
      BS 52       SL17860          SL-LA          WI            8/18/2003                –            of Louisiana           15%        UNIT
                                                                                                                                        PROD
                                                                                                                                     (production
                                                                                                                                       ceased
     EC 345       G15156          Federal        ORRI            8/1/1995              2,500           Talos ERT              1%      4/28/20)
    EW 1009       G34878          Federal         RT             8/1/2013              5,760         Fieldwood En            50%        UNIT


*      The Debtors and the Consenting FLTL Lenders reserve the right to amend, modify, or supplement this schedule subject to any consent rights
       under the Restructuring Support Agreement.
[1]    Represents leases in which the Credit Bid Purchaser is to acquire all of the Debtors' right, title and interest in such lease (less and except the
       right, title and interest acquired by FWE from Apache and/or held by GOM Shelf); as to all remaining leases on this schedule (except those
       referenced in footnotes [5]-[7] below), the Credit Bid Purchaser is to obtain all of the Debtors' right, title and interest in such leases.
[2]    This lease has different ownership in 4 different portions, and a Seller (Fieldwood Offshore) has a working interest (37.5%) in only one of these
       4 portions.
[3]    This lease has different ownership in 3 different portions, and a Seller (Fieldwood Offshore) has a working interest (37.5%) in only one of these
       3 portions.
[4]    Fieldwood Energy Offshore has two ORRIs: a 1.225% ORRI from assignment filed with BOEM 2/09/2015 and another 3.43% (or 49% of 7%)
       ORRI that is granted each year. However, as to the SS 005 ST01 well, its combined ORRI is only 3.92% until 5.8 million barrels of oil equivalent
       from this well.
[5]    The Credit Bid Purchaser to acquire record title solely as to the W/2 and SE/4 of the block. The record title and the Debtors' operating rights solely
       as to the NE/4 of the block are to be abandoned.
[6]    FWE I is to acquire solely the operating rights as to the NE/4 of this block; the Credit Bid Purchaser is to obtain the Debtors' overriding royalty
       interest in this lease; and the Debtors' remaining interests in this lease are to be abandoned.
[7]    Represents leases where the Credit Bid Purchaser is to acquire solely the Debtors' overriding royalty interests; the Debtors' remaining interests
       in these leases are to be abandoned.

Legend: OP 1- Operating Rights 1; OP 2 - Operating Rights 2; OP 3 - Operating Rights 3; OP 4 - Operating Rights 4; OP 5 - Operating Rights 5; OP 6 - Operating
Rights 6; ORRI - Overriding Royalty Interest; RT A - Record Title A; RT B - Record Title B; WI - Working Interest; WI A - Working Interest A
                           Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 92 of 115



                                                               Le Cur Acres                                Lease
    Block      Lease     Type       Rights      Date Le Eff                    Operator        WI                      Note†
                                                                   (Ac)                                    Status
                                                                              Fieldwood   En
    MP   316   G36231   Federal      RT          7/1/2018         5,000            Off            50%     PRIMARY
    SM   149   G02592   Federal      RT          5/1/1974         2,500       Fieldwood   En      50%      PROD         [1]
    SM   149   G02592   Federal      OP          5/1/1974         2,500       Fieldwood   En      50%      PROD         [1]
    SM   149   G02592   Federal     ORRI         5/1/1974         2,500       Fieldwood   En       4%      PROD         [1]
                                                                              Fieldwood   En
    SM 40      G13607   Federal      RT          8/1/1992         5,000            Off            100%    TERMIN
                                                                              Fieldwood   En
    SM 41      G01192   Federal     OP 1         6/1/1962         5,000            Off            100%      PROD        [1]
                                                                                                            PROD
                                                                                                         (production
                                                                                                           ceased
    SM 48      00786    Federal     ORRI        2/24/1960         5,000       Fieldwood En         3%     8/16/20)      [1]
    SP 61      G01609   Federal     ORRI        7/1/1967          5,000       Fieldwood En        19%       UNIT        [6]
                                                                                                             SOP
                                                                                                          extension
                                                                              Fieldwood En                 request
    SS 301     G10794   Federal      RT          5/1/1989         5,000            Off            65%      pending      [1]
                                                                                                             SOP
                                                                                                          extension
                                                                              Fieldwood   En               request
    SS 301     G10794   Federal     OP 1         5/1/1989         5,000            Off            100%     pending      [1]
    SS 313     G36362   Federal      RT         11/01/2018        5,000       Fieldwood   En      100%    PRIMARY
                                                                              Fieldwood   En
    SS 358     G36122   Federal      RT         11/01/2017        5,000            Off            100%    PRIMARY
                                                                              Fieldwood   En
    SS 79      G15277   Federal      RT          8/1/1995         5,000            Off            33%      PROD
                                                                              Fieldwood   En
    SS 79      G15277   Federal     OP 1         8/1/1995         5,000            Off             51%     PROD
    ST 287     G24987   Federal      RT          5/1/2003         5,000       Fieldwood   En      100%     PROD
    ST 287     G24987   Federal     OP 1         5/1/2003         5,000       Fieldwood   En      100%     PROD
    ST 287     G24987   Federal     OP 2         5/1/2003         5,000       Fieldwood   En       50%     PROD
    ST 308     G21685   Federal      RT          6/1/2000         5,000       Fieldwood   En      100%     PROD
    ST 308     G21685   Federal     OP 1         6/1/2000         5,000       Fieldwood   En      100%     PROD
    ST 308     G21685   Federal     OP 2         6/1/2000         5,000       Fieldwood   En       50%     PROD
    ST 53      G04000   Federal      RT          3/1/1979         5,000       Fieldwood   En       50%     PROD         [1]


6
-
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 93 of 115




                                  Exhibit E

  Redline of Leases, Rights of Way and Rights of Use and Easement Related to
                        FWE I Oil & Gas Lease Interests
                                     Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 94 of 115




                                      Leases Related to FWE I Oil & Gas Lease Interests*
                                                                 Date Le          Le Cur                                                  Lease
     Block        Lease            Type          Rights             Eff           Acres               Operator               WI          Status           Notes†
     BA 491       G06069          Federal          RT           10/1/1983          5,760            Fieldwood En           100.0%        TERMIN
    BA A105       G01757          Federal          RT            7/1/1968          5,760            Fieldwood En            12.5%         PROD              [6]
    BA A-105      G01757          Federal         RT A           7/1/1968          5,760            Fieldwood En            12.5%         PROD              [6]
    BA A-105      G01757          Federal         OP 1           7/1/1968          5,760            Fieldwood En             6.3%         PROD              [6]
    BA A133       G02665          Federal          OP            7/1/1974          5,760              GOM Shelf             12.5%         PROD            [1], [6]
    BA A-133      G02665          Federal          RT            7/1/1974          5,760              GOM Shelf             25.0%         PROD            [1], [6]
     BA A19       G33399          Federal          RT            1/1/2010          5,760          Apache Shelf Exp         100.0%         EXPIR
     BA A47       G03940          Federal          RT            3/1/1979          5,760            Fieldwood En            33.3%        TERMIN
     BA A47       G03940          Federal          OP            3/1/1979          5,760            Fieldwood En           100.0%        TERMIN
     BA A69       G32733          Federal          RT           11/1/2008          5,760          Apache Shelf Exp         100.0%         EXPIR
     BS 39        G33683          Federal          RT            7/1/2010          1,237              Petsec En             18.8%        RELINQ
     BS 41        G21142          Federal         OP 2           5/1/1999          4,995          Fieldwood En Off          13.1%        TERMIN             [3]
     BS 41        G21142          Federal      Contractual       5/1/1999          4,995          Fieldwood En Off            TBD        TERMIN             [3]


*     The Debtors reserve the right to amend, modify, or supplement this schedule in accordance with the terms of the Plan and subject to any consent
      rights under the Restructuring Support Agreement.
[1] Represents leases owned by GOM Shelf LLC.
[2] Represents leases in which FWE I is to acquire solely the right, title and interest acquired by FWE from Apache; the Credit Bid Purchaser will
    acquire the Debtors' remaining right, title and interest in such leases. As to all remaining leases on this schedule (except the leases referenced in
    footnotes [3]-[7] below), FWE I is to obtain all of FWE's right, title and interest in such leases.
[3] Represents leases in which FWE I is to acquire solely the right, title and interest acquired by FWE from Apache. FWE III will acquire the Debtors'
    remaining right, title and interest in such leases.
[4] Represents leases in which FWE I is to acquire solely the right, title and interest acquired by FWE from Apache. The Debtors' remaining right, title
    and interest in such leases are to be abandoned.
[5] FWE I is to acquire solely the operating rights as to the NE/4 of this block; the Credit Bid Purchaser is to obtain the Debtors' overriding royalty
    interest in this lease; and the Debtors' remaining interests in the lease are to be abandoned.
[6] Represents leases in which FWE I is to acquire solely the right, title and interest acquired by FWE from Apache. The Debtors' remaining right, title
    and interest in such leases are to be acquired by Chevron.
[7] Represents leases in which (i) FWE I is to acquire solely the right, title and interest acquired by FWE from Apache and (ii) FWE IV is to acquire
    solely the right, title and interest acquired by FWE from Chevron. The Debtors' remaining right, title and interest in such leases are to be abandoned.

Legend: CONT - Contractual; OP - Operating Rights; OP 1- Operating Rights 1; OP 2 - Operating Rights 2; OP 3 - Operating Rights 3; OP 4 - Operating Rights 4;
OP 5 - Operating Rights 5; OP 6 - Operating Rights 6; OP 7 - Operating Rights 7; OP 10 - Operating Rights 10; OP 11 - Operating Rights 11; OP 12 - Operating Rights
12; OPRTS - Operating Rights; OPRTS Cont - Operating Rights / Contractual; ORRI - Overriding Royalty Interest; RT - Record Title; RT A - Record Title A; RT B - Record
Title B; WI - Working Interest
                        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 95 of 115



                                             Date Le     Le Cur                                   Lease
     Block    Lease     Type     Rights         Eff      Acres           Operator         WI     Status   Notes†
      ST 49   G24956   Federal     OP        6/1/2003     5,000        Fieldwood En     100.0%    PROD
      ST 50   G34331   Federal     RT        8/1/2012     5,000      Apache Shelf Exp   100.0%   RELINQ
      ST 53   G04000   Federal     RT        3/1/1979     5,000        Fieldwood En      50.0%    PROD     [2]
      ST 53   G04000   Federal    OP 1       3/1/1979     5,000        Fieldwood En      50.0%    PROD     [2]
      ST 53   G04000   Federal    OP 2       3/1/1979     5,000        Fieldwood En      25.0%    PROD     [2]
      ST 59   G31404   Federal     RT        2/1/2008     5,000        LLOG Exp Off      25.0%   RELINQ
      ST 64   G33106   Federal     RT        7/1/2009     5,000      Apache Shelf Exp   100.0%    EXPIR
      ST 67   00020    Federal   CONT       4/25/1947                  Fieldwood En      79.7%     UNIT    [2]
     SX 17    G04143   Federal     RT       10/1/1979     2,042           Apache         92.3%   RELINQ
     SX 17    G04143   Federal     OP       10/1/1979     2,042           Apache         20.0%   RELINQ
     VK 118   G33697   Federal     RT        5/1/2010     5,760      Apache Shelf Exp    75.0%    EXPIR
     VK 203   G07890   Federal     RT        7/1/1985     5,760          Talos ERT       33.3%   TERMIN
     VK 203   G07890   Federal     OP        7/1/1985     5,760          Talos ERT       33.3%   TERMIN
     VK 204   G04921   Federal     RT       12/1/1981     5,760          Talos ERT       33.3%   TERMIN
     VK 204   G04921   Federal     OP       12/1/1981     5,760          Talos ERT       33.3%   TERMIN
     VK 251   G10930   Federal     OP        7/1/1989     5,760      Fieldwood En Off     7.5%     UNIT    [3]
     VK 340   G10933   Federal     OP        7/1/1989     5,760      Fieldwood En Off     7.5%     UNIT    [3]
     VK 384   G16541   Federal     OP        6/1/1996     5,760        Chevron USA       20.0%   TERMIN
       VK
    692/693   G07898   Federal     RT        9/1/1985     4,773        Fieldwood En      56.9%   TERMIN
     VK 694   G13055   Federal     RT        7/1/1991     3,214        Fieldwood En      53.1%   TERMIN
     VK 694   G13055   Federal     OP        7/1/1991     3,214        Fieldwood En      92.1%   TERMIN
     VK 698   G07901   Federal     RT        8/1/1985     4,996        Fieldwood En      52.4%   TERMIN
     VK 736   G13987   Federal     RT        7/1/1993     4,742        Fieldwood En     100.0%   TERMIN
     VK 780   G06884   Federal     RT        6/1/1984     5,760        Fieldwood En     100.0%   TERMIN
     VK 824   G15436   Federal     RT        9/1/1995     5,760           Apache        100.0%   RELINQ
     VK 856   G34872   Federal     RT        7/1/2013      877       Apache Shelf Exp    75.0%   RELINQ
     VK 899   G34408   Federal     RT        8/1/2012     1,553      Apache Shelf Exp   100.0%    EXPIR
     VR 115   G33593   Federal     RT        6/1/2010     5,000      Apache Shelf Exp   100.0%   RELINQ
     VR 128   G33594   Federal     RT        6/1/2010     5,000      Apache Shelf Exp   100.0%   RELINQ
     VR 131   00775    Federal     OP        5/1/1960     4,923        Talos En Off      72.5%   TERMIN
     VR 146   G33084   Federal     RT        7/1/2009     5,000      Apache Shelf Exp   100.0%    EXPIR
     VR 156   G34251   Federal     RT       10/1/2012     5,000      Apache Shelf Exp   100.0%   RELINQ
     VR 160   G34252   Federal     RT       10/1/2012     5,000      Apache Shelf Exp   100.0%   RELINQ
     VR 161   G34253   Federal     RT       10/1/2012     4,868      Apache Shelf Exp   100.0%   RELINQ



21
-
                        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 96 of 115



                                            Date Le      Le Cur                                   Lease
     Block    Lease     Type     Rights        Eff       Acres           Operator         WI     Status   Notes†
     VR 252   G05431   Federal    ORRI      7/1/1983      4,454         Castex Off        2.0%    PROD
     VR 253   G17912   Federal    ORRI      7/1/1997      5,000         Castex Off        0.6%    PROD
     VR 26    00297    Federal    OP 1     11/26/1946     4,646        Apache Shelf     100.0%   TERMIN
     VR 26    00297    Federal    OP 2     11/26/1946     4,646        Apache Shelf      25.0%   TERMIN
     VR 26    00297    Federal     RT      11/26/1946     4,646        Apache Shelf      50.0%   TERMIN
     VR 261   G03328   Federal     RT       4/1/1976      5,429        Fieldwood En      75.0%   TERMIN    [6]
     VR 261   G03328   Federal    OP 2      4/1/1976      5,429        Fieldwood En      37.5%   TERMIN    [6]
     VR 261   G03328   Federal    ORRI      4/1/1976                   Fieldwood En       6.3%   TERMIN    [6]
     VR 262   G34257   Federal     RT      10/1/2012      5,485        Fieldwood En      75.0%   RELINQ    [4]
     VR 265   G01955   Federal     RT       1/1/1970      5,000        Fieldwood En     100.0%     SOP
     VR 27    G01329   Federal    OP 2     12/1/1962      1,902        Apache Shelf     100.0%   TERMIN
     VR 27    G01329   Federal    OP 1     12/1/1962      1,902        Apache Shelf      25.0%   TERMIN
     VR 27    G01329   Federal     RT      12/1/1962      1,902        Apache Shelf      50.0%   TERMIN
     VR 271   G04800   Federal     OP       9/1/1981      4,418         Castex Off       12.5%    PROD
     VR 326   G21096   Federal     RT       6/1/1999      5,000        Fieldwood En      70.3%   TERMIN
     VR 332   G09514   Federal   CONT      3/30/1988                   Fieldwood En      50.0%    PROD     [3]
     VR 34    G01356   Federal    OP 1      6/1/1964       625         Apache Shelf     100.0%   TERMIN
     VR 34    G01356   Federal    OP 2      6/1/1964       625         Apache Shelf      75.0%   TERMIN
     VR 34    G01356   Federal     RT       6/1/1964       625         Apache Shelf     100.0%   TERMIN
     VR 35    00548    Federal    OP 1      9/1/1955      2,500        Apache Shelf     100.0%   TERMIN
     VR 35    00548    Federal    OP 2      9/1/1955      2,500        Apache Shelf      75.0%   TERMIN
     VR 35    00548    Federal     RT       9/1/1955      2,500        Apache Shelf     100.0%   TERMIN
     VR 35    00549    Federal    OP 1      9/1/1955      2,500        Apache Shelf     100.0%   TERMIN
     VR 35    00549    Federal    OP 2      9/1/1955      2,500        Apache Shelf      75.0%   TERMIN
     VR 35    00549    Federal     RT       9/1/1955      2,500        Apache Shelf     100.0%   TERMIN
     VR 356   G17921   Federal    ORRI      8/1/1997      4,093       EnVen En Vent       2.6%    PROD
     VR 36    G01357   Federal    OP 2      6/1/1964       625         Apache Shelf      75.0%   TERMIN
     VR 36    G01357   Federal    OP 1      6/1/1964       625         Apache Shelf     100.0%   TERMIN
     VR 36    G01357   Federal     RT       6/1/1964       625         Apache Shelf     100.0%   TERMIN
     VR 369   G02274   Federal    OP 4      2/1/1973      5,000       Renaissance Off    23.2%     UNIT
     VR 369   G02274   Federal    OP 3      2/1/1973      5,000       Renaissance Off    23.2%     UNIT
     VR 369   G02274   Federal     RT       2/1/1973      5,000       Renaissance Off    23.2%     UNIT
     VR 369   G02274   Federal    Unit      2/1/1973      5,000       Renaissance Off    23.2%     UNIT
     VR 374   G32153   Federal     RT       8/1/2008      5,000           Apache        100.0%    EXPIR
     VR 380   G02580   Federal     RT       5/1/1974      5,000        Fieldwood En     100.0%    PROD



22
-
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 97 of 115




                                  Exhibit F

  Redline of Leases, Rights of Way and Rights of Use and Easement Related to
                       FWE III Oil & Gas Lease Interests
                                     Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 98 of 115




                                     Leases Related to FWE III Oil & Gas Lease Interests*
                                                                             Le Cur Acres
      Block       Lease         Type         Rights        Date Le Eff                                  Operator         WI     Lease Status     Note†
                                                                                 (Ac)
      BS 41      G21142       Federal        OP 2           5/1/1999            4,995            Fieldwood    En   Off    10%     TERMIN          [1]
      BS 41      G21142       Federal     Contractual       5/1/1999            4,995            Fieldwood    En   Off    25%     TERMIN          [1]
      EC 257     G21580       Federal        OP 1           7/1/2000            5,000            Fieldwood    En   Off   100%     TERMIN
      GA 241     G01772       Federal        OP 1           7/1/1968            1,440            Fieldwood    En   Off   100%     TERMIN
      GA 241     G01773       Federal         RT            7/1/1968            1,440            Fieldwood    En   Off   100%     TERMIN
      GA 255     G01777       Federal         RT            7/1/1968            5,760            Fieldwood    En   Off   100%     TERMIN
       GI 83     G03793       Federal         RT            6/1/1978            5,000            Fieldwood    En   Off   100%     TERMIN
                G0235902
    HI A-4467     360         Federal          RT           8/1/1973             5,760             Bandon O&G            100%     TERMIN
      HI A-
     447MP      G0236009                                                                            Bandon                      TERMINRELIN
       112        707         Federal         RT          86/1/197388         5,7604,995      O&GFieldwood En Off        100%        Q
     MP 154      G10902       Federal         RT           7/1/1989              4,995         Fieldwood En Off          100%     TERMIN
     MP 112      G09707       Federal         RT           6/1/1988              4,995         Fieldwood En Off          100%     RELINQ
      SM 39      G16320       Federal         RT           7/1/1996              5,000         Fieldwood En Off           50%      PROD
     ST 242      G23933       Federal         RT           6/1/2002              5,000         Fieldwood En Off           60%     TERMIN
     VR 314      G05438       Federal        OP 2          7/1/1983              5,000         Fieldwood En Off           50%      PROD
     VR 315      G04215       Federal        OP 1          1/1/1980              5,000          Dynamic Off Res           50%     TERMIN
     VR 332      G09514       Federal        OP 1          7/1/1988              5,000           Fieldwood En             67%      PROD           [1]
     VR 332      G09514       Federal         RT           7/1/1988              5,000           Fieldwood En            100%      PROD           [1]
     VR 333      G14417       Federal         RT           7/1/1994              4,201         Fieldwood En Off           67%     TERMIN
     VK 113      G16535       Federal         RT           6/1/1996              5,760         Fieldwood En Off          100%     TERMIN
     VK 251      G10930       Federal        OP 1          7/1/1989              5,760         Fieldwood En Off          100%      UNIT           [1]
     VK 340      G10933       Federal        OP 1          7/1/1989              5,760         Fieldwood En Off          100%      UNIT           [1]
     WC 100      G22510       Federal         RT           7/1/2001              5,000         Fieldwood En Off          100%     RELINQ
     WC 290      G04818       Federal        OP 1          9/1/1981              5,000         Fieldwood En Off           50%     TERMIN          [1]


*
       The Debtors reserve the right to amend, modify, or supplement this schedule in accordance with the terms of the Plan and subject to any
       consent rights under the Restructuring Support Agreement.
[1]    Represents leases in which Fieldwood III is to acquire all of the Debtors' right, title and interest in such lease (less and except the right, title
       and interest acquired by FWE from Apache); as to all remaining leases on this schedule, FWE III is to obtain all of the Debtors' right, title and
       interest in such leases.


Legend:    CONT – Contractual; OP 1- Operating Rights 1; OP 2 - Operating Rights 2; RT - Record Title   -
                           Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 99 of 115



    VR 315   G04215   Federal    OP 1       1/1/1980        5,000       Dynamic Off Res     50%   TERMIN




2
-
                                                Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 100 of 115




                                                                          FWE III ROW
 SEGMENT                        ORG                                                                                                        ROW
             COMPANY NAME              ORG BLOCK   ORG NAME   REC AREA   REC BLOCK   REC NAME      SIZE      PRODUCT       STATUS                  FW LEASE
 NUMBER                         AREA                                                                                                      NUMBER
               Fieldwood
     15213                      BS        41           B         BS         42       24" SSTI       10         G/C      Partial Abandon   G25383   G21142
              Energy, LLC
             Bandon Oil and                                                                                             Permitted for
     5911                        GI       83           A         GI         82        16 SSTI       6          GAS                        G04355   G03793
                Gas, LP                                                                                                 Abandonment
                                                                                                                        Permitted for
                Fieldwood
     9006                       MP        112         #02        MP         117       08 SSTI       6         BLKG      Abandonment       G11738   G09707
               Energy, LLC
                                                                                                                          Approved
                Fieldwood
                                                                                                                        Permitted for
     15220   Energy Offshore     ST       242          A         SS         283       24 SSTI       8          G/C                        G26891   G23933
                                                                                                                        Abandonment
                    LLC
                Fieldwood
     19427                      VK        113          A         CA         43           A          4         BLKG      Out of Service    G29321   G16535
               Energy, LLC
                Fieldwood
     13721                      VK        251          A         VK         340          A          3          AIR          Active        G28704   G10930
               Energy, LLC
                Fieldwood
     14876                      VK        251          A         MP         154          A          4          H2O          Active        G22465   G10930
               Energy, LLC
                Fieldwood
                                                     8-inch
     13720   Energy Offshore    VK        340                    VK         251      Platform A     8         BLGH          Active        G28703   G10933
                                                      SSTI
                    LLC
                 Dynamic
     7298                       VR        315          A         VR         331       06 SSTI       6          OIL      Out of Service    G07545   G04215
              Industries, Inc
                 Dynamic
     10736                      VR        332          A         VR         315          A          8         BLKG      Out of Service    G15672   G09514
              Industries, Inc
                 Dynamic
     10737                      VR        332          A         VR         315          A          6          LIFT     Out of Service    G15673   G09514
              Industries, Inc
                Fieldwood                                                                                               Permitted for
     14210   Energy Offshore    WC        100          A        WC          102      30" SSTI       8          G/C      Abandonment       G24699   G22510
                    LLC                                                                                                   Approved
                                                                                                                        Permitted for
                Fieldwood
     13864                      WC        100          A        WC          102       30 SSTI       8          G/C      Abandonment       G24253   G22510
               Energy, LLC
                                                                                                                          Approved
             Bandon Oil and
     8621                       WC        290          A        WC          289          A          6         BLKG      Out of Service    G10532   G04818
                Gas, LP
     11987     Fieldwood        SM        39           A        SM          40        10 SSTI       6          OIL      Out of Service    G20566   G16320



3
 -
                   Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 101 of 115



     Energy, LLC




4
 -
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 102 of 115




                                  Exhibit G

  Redline of Leases, Rights of Way and Rights of Use and Easement Related to
                       FWE IV Oil & Gas Lease Interests
                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 103 of 115



                                                Leases Related to FWE IV Oil & Gas Lease Interests*

                                                                                  Le Cur Acres
     Block             Lease                 Type        Rights    Date Le Eff                    Operator    WI         Lease Status          Note2
                                                                                      (Ac)
                                                                                                  Fieldwoo
BA A-102             G01754                Federal        RT        6/1/1968         5,760          d En     100%          TERMIN
                                                                                                  Fieldwoo
BA A-105             G01757                Federal       RT A       7/1/1968      5,7604,320        d En     56.3%           PROD                [3]
                                                                                                  Fieldwoo
BA A-105             G01757                Federal       RT B       7/1/1968      5,7601,440        d En     100%            PROD                [1]
                                                                                                  Fieldwoo
BA A-105             G01757                Federal       OP 1       7/1/1968         4,320          d En      56%            PROD                [3]
                                                                                                    GOM
BA A-133             G02665                Federal        RT        7/1/1974         5,760          Shelf     25%            PROD                [1]
                                                                                                  Fieldwoo
    EB 158           G02645                Federal        RT        7/1/1974         5,760        d SD Off   6667%           PROD
                                                                                                  Fieldwoo
    EB 158           G02645                Federal       OP 1       7/1/1974         5,760        d SD Off    67%            PROD
                                                                                                  Fieldwoo
    EB 159           G02646                Federal        RT        7/1/1974         5,760        d SD Off   6667%           PROD
                                                                                                  Fieldwoo
    EB 159           G02646                Federal       OP 1       7/1/1974         5,760        d SD Off    67%            PROD
                                                                                                  Fieldwoo
    EB 160           G02647                Federal        RT        7/1/1974         5,760        d SD Off   100%            PROD                [2]
                                                                                                  Fieldwoo
    EB 160           G02647                Federal       OP 1       7/1/1974         5,760        d SD Off   100%            PROD


*
    The Debtors and CUSA reserve the right to amend, modify, or supplement this schedule.

[1]    Represents leases in which FWE IV is to acquire all of the Debtors' right, title and interest in such leases (less and except the right, title and
       interest acquired by FWE from Apache); as to all remaining leases on this schedule (other than those leases referenced in footnotes [2]-[3]
       below), all of the Debtors' right, title and interest in such leases are to be acquired by FWE IV.
[2]    Represents leases in which FWE IV is to acquire solely the right, title and interest acquired by FWE from Chevron. The Debtors' remaining right,
       title and interest in such leases are to be abandoned.
[3]    Represents leases in which (i) FWE IV is to acquire solely the right, title and interest acquired by FWE from Chevron; and (ii) FWE I is to
       acquire solely the right, title and interest acquired by FWE from Apache. The Debtors' remaining right, title and interest in such leases are to be
       abandoned.

Legend: OP 1- Operating Rights 1; OP 2 - Operating Rights 2; RT A - Record Title A; RT B - Record Title B

WEIL:\97919816\5\45327.0005WEIL:\97919816\6\45327.0005
                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 104 of 115



                                                                                     Le Cur Acres
   Block               Lease                 Type        Rights    Date Le Eff                      Operator   WI     Lease Status   Note2
                                                                                         (Ac)
                                                                                                    Fieldwoo
  EB 161             G02648                Federal        RT        7/1/1974            5,760       d SD Off   100%      PROD         [2]
                                                                                                    Fieldwoo
  EB 161             G02648                Federal       OP 1       7/1/1974            5,760       d SD Off   100%      PROD
                                                                                                    Fieldwoo
  EC 331             G08658                Federal       OP 1       8/1/1987            5,000       d En Off   53%      TERMIN        [2]
                                                                                                    Fieldwoo
  EC 331             G08658                Federal       OP 2       8/1/1987            5,000       d En Off   53%      TERMIN        [2]
                                                                                                    Fieldwoo
  EC 332             G09478                Federal        RT        5/1/1988            5,000       d En Off   88%      TERMIN
                                                                                                    Fieldwoo
  EC 332             G09478                Federal       OP 1       5/1/1988            5,000       d En Off   88%      TERMIN
                                                                                                    Fieldwoo
  EI 342             G02319                Federal       RT A       2/1/1973         5,0002,500       d En     50%      TERMIN        [1]
                                                                                                     Bandon
HI A-446             G02359                Federal        RT        8/1/1973            5,760         O&G      100%     TERMIN
                                                                                                    Fieldwoo
HI A-550             G04081                Federal        RT        10/1/1979         5,760720      d En Off   100%      PROD
                                                                                                    Fieldwoo
HI A-550             G04081                Federal       OP 1       10/1/1979        5,7605,040     d En Off   100%      PROD
                                                                                                    Fieldwoo
HI A-550             G04081                Federal       OP 2       10/1/1979           5,760       d En Off   100%      PROD
                                                                                                    Fieldwoo
  MP 77              G04481                Federal        RT        11/1/1980           4,655       d En Off   56%      RELINQ        [3]
                                                                                                    Fieldwoo
 SM 132              G02282                Federal        RT        2/1/1973            5,000         d En     50%      TERMIN        [1]
                                                                                                    Fieldwoo
 SM 136              G02588                Federal        RT        5/1/1974            2,500         d En     50%      TERMIN        [1]
                                                                                                    Fieldwoo
 SM 137              G02589                Federal        RT        5/1/1974            5,000         d En     50%      TERMIN        [1]
                                                                                                    Fieldwoo
 SM 150              G16325                Federal        RT        6/1/1996            3,329         d En     50%      RELINQ        [1]
                                                                                                    Fieldwoo
  SM 66              G01198                Federal        RT        6/1/1962            5,000         d En     50%      TERMIN        [1]
                                                                                                    Fieldwoo
  SS 169             00820                 Federal        RT        4/1/1960            5,000         d En     33%       PROD         [1]
  SS 206             G01522                Federal        RT        7/1/1967            5,000       Fieldwoo   40%    UNITTERMIN      [1]

                                                                                 2

WEIL:\97919816\5\45327.0005WEIL:\97919816\6\45327.0005
                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 105 of 115



                                                                                     Le Cur Acres
   Block               Lease                 Type        Rights    Date Le Eff                      Operator   WI     Lease Status   Note2
                                                                                         (Ac)
                                                                                                      d En
                                                                                                    Fieldwoo
  SS 207             G01523                Federal        RT        7/1/1967            5,000         d En     26%    UNITTERMIN      [3]
                                                                                                    Fieldwoo
  SS 252             G01529                Federal        RT        7/1/1967            5,000       d En Off   50%      TERMIN
                                                                                                    Fieldwoo
  SS 253             G01031                Federal        RT        6/1/1962            5,000       d En Off   50%      TERMIN
                                                                                                      Beryl
  ST 169             G01253                Federal        RT        6/1/1962            4,708         O&G      100%     TERMIN
                                                                                                    Fieldwoo
  ST 195             G03593                Federal        RT        8/1/1977            5,000       d En Off   100%     TERMIN
                                                                                                    Fieldwoo
 VK 113              G16535                Federal        RT        6/1/1996            5,760       d En Off   100%     TERMIN
                                                                                                    Fieldwoo
 VK 251              G10930                Federal       OP 1       7/1/1989            5,760       d En Off   100%      UNIT
                                                                                                    Fieldwoo
 VK 251              G10930                Federal        RT        7/1/1989            5,760       d En Off   100%      UNIT
                                                                                                    Fieldwoo
 VK 251              G10930                Federal       OP 2       7/1/1989            5,760       d En Off   55%       UNIT
                                                                                                    Fieldwoo
 VK 340              G10933                Federal       OP 1       7/1/1989            5,760       d En Off   100%      UNIT
                                                                                                    Fieldwoo
 VK 340              G10933                Federal        RT        7/1/1989            5,760       d En Off   100%      UNIT
                                                                                                    Fieldwoo
 VK 340              G10933                Federal       OP 2       7/1/1989            5,760       d En Off   55%       UNIT
                                                                                                    Fieldwoo
 VR 196              G19760                Federal       OP 1       8/1/1998            5,000       d En Off   25%      TERMIN        [2]
                                                                                                    Fieldwoo
                                                                                                      d En
                                                                                                    OffBeryl
 VR 207              G19761                Federal       OP 1       8/1/1998            5,000         O&G      46%      RELINQ
                                                                                                    Fieldwoo
 VR 261              G03328                Federal        RT        4/1/1976            5,429         d En     25%      TERMIN        [1]
                                                                                                    Fieldwoo
 VR 261              G03328                Federal       OP 1       4/1/1976          5,429509        d En     25%      TERMIN        [1]
                                                                                                    Fieldwoo
 VR 314              G05438                Federal       OP 2       7/1/1983            5,000       d En Off   50%      TERMIN

                                                                                 3

WEIL:\97919816\5\45327.0005WEIL:\97919816\6\45327.0005
                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 106 of 115



                                                                                     Le Cur Acres
   Block               Lease                 Type        Rights    Date Le Eff                      Operator   WI     Lease Status   Note2
                                                                                         (Ac)
                                                                                                    Fieldwoo
 VR 332              G09514                Federal       OP 1       7/1/1988            5,000         d En     67%       PROD
                                                                                                    Fieldwoo
 VR 332              G09514                Federal        RT        7/1/1988            5,000         d En     100%      PROD




                                                                                 4

WEIL:\97919816\5\45327.0005WEIL:\97919816\6\45327.0005
                                                                          Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 107 of 115



                                                                                                          FWE IV ROW

   SEGMENT                                ORG             ORG                                                                                                                             ROW
                  COMPANY NAME                                    ORG NAME       REC AREA     REC BLOCK         REC NAME           SIZE          PRODUCT              STATUS                                   FW LEASE              NOTE3
   NUMBER                                 AREA           BLOCK                                                                                                                           NUMBER
                     Fieldwood
      7912         Energy, LLCSD           EB             160         A             HI           A582              SSTI             12              GAS           Out of Service         G08528                 G02647                [1]
                      Offshore
                  Bandon Oil and
      10301                                EC             332         A            EC             330            08 SSTI             6              OIL           Out of Service         G14699                 G09478                [1]
                      Gas, LP
                     Fieldwood                                                                                                                                                                                                        [2],
      7943                                  EI            342         C             EI            327            08 SSTI             4              OIL           Out of Service         G08541                 G02319
                    Energy, LLC                                                                                                                                                                                                       [4]
                     Fieldwood                                                                                                                                                                                                        [2],
      18493                                 EI            342         C             EI            343              SSTI              6              GAS           Out of Service         G29108                 G02319
                    Energy, LLC                                                                                                                                                                                                       [4]
                     Fieldwood                                                                                                                                                                                                        [2],
      19960                                 EI            342         C             EI            342          Blind Flange          6              OIL           Out of Service                                G02319
                    Energy LLC                                                                                                                                                           G29471                                       [4]
                     Fieldwood
      7684                                  HI           A 550        A             HI           A 568           20 SSTI            10              GAS           Out of Service         G08276                 G04081                [1]
                    Energy, LLC
                     Fieldwood
      6340                                  HI           A 568   Subsea Valve       HI           A 539           20 SSTI            20              G/C           Out of Service         G04974                 G04081                [1]
                    Energy, LLC
                     Fieldwood
      15818       Energy Offshore          MP             77          A            MP             151            18"SSTI             8              GAS           Out of Service         G28221                 G04481                [2]
                         LLC
                     Fieldwood
      20050                                SS             168       SSTI           SS             168              SSTI              6                               Proposed            G28788                                       [2]
                    Energy, LLC                                                                                                                                                                                  00820
                     Fieldwood
      6748                                 SS             169     C Platform       SS             169          18-inch SSTI          6              OIL           Out of Service         G09322                  00820                [2]
                    Energy, LLC
      18094       Bandon Oil and           ST             195         B            ST             196              SSTI              6              G/C            Permitted for         G29005                 G03593                [1]




[1]    Represents each ROW in which (i) FWE IV is to acquire solely as to the same 8/8ths undivided interest that FWE IV is to acquire in the related lease referenced above for such ROW. The Debtors' remaining interests in such ROW
       are to be abandoned.
[2]    Represents each ROW in which (i) FWE I is to acquire solely as to the same 8/8ths undivided interest that FWE I is to acquire in the related lease referenced above for such ROW; and (ii) FWE IV is to acquire solely as to the same
       8/8ths undivided interest that FWE IV is to acquire in the related lease referenced above for such ROW. The Debtors' remaining interests in such ROW are to be abandoned.
[3]    Represents each ROW in which (i) FWE IV is to acquire solely as to the same 8/8ths undivided interest that FWE IV is to acquire in the related lease referenced above for such ROW. The Debtors' remaining interests in such ROW
       are to be acquired by FWE I.
[4]    The Parties recognize that segments and ROWs will be operated by Fieldwood Energy I, LLC. In addition, the Parties acknowledges that segment numbers and ROW names may have changed after the FWE IV Rights of Way were
       conveyed pursuant to the Chevron PSAs.

                                                                                                                      5

WEIL:\97919816\5\45327.0005WEIL:\97919816\6\45327.0005
                                                                        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 108 of 115



                       Gas, LP                                                                                                         Abandonment
                                                                                                                                         Approved
                                                                                                                                       Permitted for
                   Bandon Oil and
     11107                                 ST            196   06-inch SSTI      SS         208           F         6         OIL      Abandonment      G05120   G03593   [1]
                      Gas, LP
                                                                                                                                         Approved
                  Bandon Oil and
     13193                                 VR            196        A            VR         206        12 SSTI      8         G/C      Out of Service   G22418   G19760   [1]
                      Gas, LP
                     Fieldwood
     18591                                 VR            196        A            VR         215           A         4        BLKO      Out of Service   G29137   G19760   [1]
                    Energy, LLC
                     Fieldwood
     18588                                 VR            215        A            VR         196           A         4        GAS           Active       G29136   G19760   [1]
                    Energy, LLC
                     Fieldwood                                                                                                                                            [2],
     17090                                 VR            261        A            VR         265           A         8        BLKO      Out of Service   G28347   G03328
                    Energy, LLC                                                                                                                                           [4]
                     Fieldwood
     19427                                 VK            113        A            CA          43           A         4        BLKG      Out of Service   G29321   G16535
                    Energy, LLC
                     Fieldwood
     13721                                 VK            251        A            VK         340           A         3         AIR          Active       G28704   G10930   [3]
                    Energy, LLC
                     Fieldwood
     14876                                 VK            251        A            MP         154           A         4        H2O           Active       G22465   G10930   [3]
                    Energy, LLC
                     Fieldwood
     13720        Energy Offshore          VK            340   8-inch SSTI       VK         251       Platform A    8        BLGH          Active       G28703   G10933
                         LLC
                      Dynamic
     7298                                  VR            315        A            VR         331        06 SSTI      6         OIL      Out of Service   G07545   G04215
                  Industries, Inc.
                      Dynamic
     10736                                 VR            332        A            VR         315           A         8        BLKG      Out of Service   G15672   G09514
                  Industries, Inc.
                      Dynamic
     10737                                 VR            332        A            VR         315           A         6        LIFT      Out of Service   G15673   G09514
                  Industries, Inc.




                                                                                                           6

WEIL:\97919816\5\45327.0005WEIL:\97919816\6\45327.0005
                                              Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 109 of 115



                                                                         FWE IV RUE

                                            Complex ID   Authority
Area      Block No.        Structure                                 FW Lease     Operator     Approval Date           Associated Assets
                                               No.         No.
                                                                                 Fieldwood
None
              154               A                24171   G30337      G10902        Energy         2/3/17              MP 154 A001 & A002
 MP
                                                                                Offshore LLC
                                                                                 Fieldwood
 VR           315                A              22981     G30213     G04215        Energy        11/26/13      VR 332 A001, A002, A005 & A006
                                                                                Offshore LLC
                                                                                 Fieldwood
 VR           315            A-AUX              22981     G30213     G04215        Energy        11/26/13       Production from VR 315 A RUE
                                                                                Offshore LLC




                                                                                 7
WEIL:\97919816\5\45327.0005WEIL:\97919816\6\45327.0005
Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 110 of 115




                                  Exhibit H

  Redline of Leases, Rights of Way and Rights of Use and Easement Related to
                             Abandoned Properties
                                   Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 111 of 115




                                             Leases Related to Abandoned Properties*


                                                                                 Le Cur
      Block        Lease           Type            Rights        Date Le Eff     Acres          Operator           WI      Lease Status          Note†
                                                                                  (Ac)
     AT 023       G35015          Federal            RT         08/01/2013       5,760     Murphy E&P USA           8%       PRIMARY
    BA A-102      G01754          Federal            RT          6/1/1968        5,760       Fieldwood En         100%        TERMIN
    BA A-105      G01757          Federal           RT A         7/1/1968        5,760       Fieldwood En       31.25%         PROD               [6]
     EB 165       G06280          Federal            RT         10/1/1983        5,760     Fieldwood SD Off       100%         UNIT
     EB 209       G07397          Federal            RT          9/1/1984        5,760     Fieldwood SD Off       100%         UNIT
     EC 330       G03540          Federal           OP 1         8/1/1977        5,000     Fieldwood En Off        50%        TERMIN
     EC 331       G08658          Federal           OP 1         8/1/1987        5,000     Fieldwood En Off        40%        TERMIN              [5]
     EC 331       G08658          Federal           OP 2         8/1/1987        5,000     Fieldwood En Off        40%        TERMIN              [5]
     EC 349       G14385          Federal           OP 1         5/1/1994        5,000         W & T Off           25%         PROD


*
       The Debtors reserve the right to amend, modify, or supplement this schedule in accordance with the terms of the Plan and subject to any
       consent rights under the Restructuring Support Agreement.

[1]    Represents leases in which all of the Debtors' right, title and interest in such leases are to be abandoned (less and except the right, title and
       interest acquired by FWE from Apache); as to all remaining leases on this schedule (other than those leases referenced in footnotes [2]-[6]
       below), all of the Debtors' right, title and interest in such leases are to be abandoned. For each lease on this schedule, see the BOEM's Serial
       Register Page to identify the Debtors' interests; this schedule identifies each separate interest of the Debtors that carries any assets or
       liabilities, but does not necessarily identify each separate interest of the Debtors in each such lease.
[2]    Fieldwood Energy Offshore's record title solely as to the NE/4 of the block and its interest in the operating rights are to be abandoned; its
       remaining record title and its overriding royalty interests are to be acquired by the Credit Bid Purchaser.
[3]    FWE I is to acquire solely the operating rights as to the NE/4 of this block; the Credit Bid Purchaser is to obtain the Debtors' overriding royalty
       interest in this lease; and the Debtors' remaining interests in the lease are to be abandoned.
[4]    Represents leases where the Credit Bid Purchaser is to acquire solely the Debtors' overriding royalty interests; the Debtors' remaining interests
       in these leases are to be abandoned.
[5]    Represents leases in which all of the Debtors' right, title and interest in such leases are to be abandoned (less and except the right, title and
       interest acquired by FWE from Chevron).
[6]    Represents leases in which all of the Debtors' right, title and interest in such leases are to be abandoned (less and except the right, title and
       interests acquired by FWE from both Apache and Chevron).
[7]     COB 381, Page 256, File No. 331928, St. Mary Parish, LA.
[8]    COB Instr. No. 324586, St. Mary Parish, LA.

Legend: CONT - Contractual; OP 1- Operating Rights 1; OP 2 - Operating Rights 2; OP 3 - Operating Rights 3; OP 4 - Operating Rights 4; OP 5 - Operating
Rights 5; OP 11 - Operating Rights 11; OP 13 - Operating Rights 13; ORRI - Overriding Royalty Interest; RT - Record Title; RT A - Record Title A; RT B - Record
Title B; RT C - Record Title C; WI - Working Interest
-
                             Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 112 of 115



                                                                   Le Cur
     Block       Lease        Type       Rights      Date Le Eff   Acres       Operator        WI     Lease Status   Note†
                                                                    (Ac)
    EC 350      G15157       Federal      OP 1        9/1/1995     5,000        W & T Off       25%     TERMIN
    EC 356      G13592       Federal       RT         9/1/1992     5,000        W & T Off       25%     RELINQ
    EC 371      G02267       Federal     CONT         2/1/1973     5,000        Talos ERT       25%     TERMIN
    EI 100         796       Federal   Contractual    5/1/1960     5,000      Fieldwood En     100%      PROD
    EI 175         438       Federal      OP 1       12/1/1954     5,000      Fieldwood En      25%      PROD         [1]
    EI 307      G02110       Federal       RT         2/1/1971     2,500    Fieldwood En Off    25%     TERMIN        [1]
    EI 311      G27918       Federal       RT         7/1/2006     5,000    Dynamic Off Res     60%     TERMIN
    EI 312      G22679       Federal      OP 1        6/1/2001     5,000      Fieldwood En      60%     TERMIN        [1]
     EI 32       00196       Federal      OP 1       11/26/1946    5,000         Cox Op         24%      PROD
    EI 330      G02115       Federal   Contractual    1/1/1971     5,000      Fieldwood En      17%      UNIT         [1]
     EI 53       00479       Federal      OP 1       12/1/1954     5,000      Fieldwood En      11%      PROD         [1]
     EI 63       00425       Federal       RT        12/1/1954     5,000    Fieldwood En Off   100%     TERMIN
    EW 782      G05793       Federal     CONT         7/1/1983     1,093      Fieldwood En     100%     TERMIN        [1]
                   JMB
       -       Partnership   Onshore       WI         2/6/2019                                 100%        -          [7]
                Caroline
               Baker Trust
        -         No. 1      Onshore       WI        1/22/2016                                 100%        -          [8]
     GA 151     G15740       Federal       RT        11/1/1995     4,804      Fieldwood En      33%     TERMIN        [1]
     GA 210     G25524       Federal      OP 1       12/1/2003     5,760      Fieldwood En      17%      PROD         [1]
     GA 210     G25524       Federal      OP 3       12/1/2003     5,760      Fieldwood En      33%      PROD         [1]
    GA A-155    G30654       Federal       RT        10/1/2006     5,760     Peregrine O&G      11%     TERMIN
     GC 157     G24154       Federal       RT         6/1/2002     5,760      LLOG Exp Off      15%     TERMIN
     GC 201     G12210       Federal       OP         5/1/1990     5,760      LLOG Exp Off      15%      UNIT
                                                                              Fieldwood En
                                                                             Off; LLOG Exp
     GC 201     G12210       Federal     RT NE4       5/1/1990     5,760           Off         100%      UNIT         [2]
     GC 245     G05916       Federal      CONT        7/1/1983     5,760    Fieldwood En Off   100%     TERMIN
     GC 64      G07005       Federal      CONT        6/1/1984     5,760    Fieldwood En Off    49%     RELINQ
    HI A-341    G25605       Federal       RT        12/1/2003     5,760      Fieldwood En      40%      PROD         [1]
    HI A-365    G02750       Federal       RT         7/1/1974     5,760      Fieldwood En      50%      PROD         [1]
    HI A-376    G02754       Federal       RT         7/1/1974     5,760      Fieldwood En      55%      PROD         [1]
    HI A-382    G02757       Federal       RT         7/1/1974     5,760      Fieldwood En      28%      PROD         [1]
    HI A-474    G02366       Federal       RT         8/1/1973     5,760     McMoRan O&G        12%     TERMIN        [1]



2
-
                        Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 113 of 115



                                                             Le Cur
    Block      Lease     Type       Rights     Date Le Eff   Acres       Operator            WI      Lease Status   Note†
                                                              (Ac)
    SS   247   G01028   Federal      RT B      6/1/1962      5,000    Fieldwood   En   Off    89%       UNIT
    SS   247   G01028   Federal      RT C      6/1/1962      5,000    Fieldwood   En   Off    77%       UNIT
    SS   248   G01029   Federal      RT B      6/1/1962      5,000    Fieldwood   En   Off    77%       UNIT
    SS   249   G01030   Federal      OP 1      6/1/1962      5,000    Fieldwood   En   Off    80%       UNIT         [1]
    SS   249   G01030   Federal      OP 2      6/1/1962      5,000    Fieldwood   En   Off    69%       UNIT         [1]
                                                                                             10032
    SS   252   G01529   Federal     RTOP 2     7/1/1967      5,000    Fieldwood   En   Off      %       PROD         [5]
    SS   252   G01529   Federal      OP 1      7/1/1967      5,000    Fieldwood   En   Off   100%       PROD         [5]
    SS   252   G01529   Federal     OP 2RT     7/1/1967      5,000    Fieldwood   En   Off    32%       PROD         [5]
    SS   253   G01031   Federal       RT       6/1/1962      5,000    Fieldwood   En   Off   100%       PROD
    SS   253   G01031   Federal      OP 1      6/1/1962      5,000    Fieldwood   En   Off   100%       PROD         [5]
                                                                                             10050   PRODTERMI
    SS   253   G01031   Federal     OP 2        6/1/1962     5,000    Fieldwood En Off          %         N          [5]
    SS   253   G01031   Federal     OP 4        6/1/1962     5,000    Fieldwood En Off       100%       PROD         [5]
    SS   253   G01031   Federal     OP 5        6/1/1962     5,000    Fieldwood En Off       100%       PROD         [5]
    SS   253   G01031   Federal      RT         6/1/1962     5,000    Fieldwood En Off        50%      TERMIN        [5]
    SS   270   G01037   Federal      RT        3/13/1962     5,000    Fieldwood En Off        89%       UNIT
    SS   271   G01038   Federal      RT        3/13/1962     5,000    Fieldwood En Off        72%       UNIT         [1]
    SS   271   G01038   Federal      OP        3/13/1962     5,000    Fieldwood En Off        72%       UNIT         [1]
    SS   291   G02923   Federal     RT B       12/1/1974     3,750      Fieldwood En          15%      OPERNS        [1]
    SS   300   G07760   Federal      RT         8/1/1985     5,000        W & T Off           24%       PROD
    SS   315   G09631   Federal      RT         6/1/1988     5,000        W & T Off           25%       PROD
    ST   315   G23946   Federal      RT         7/1/2002     4,458        W & T Off           50%       PROD
    ST   316   G22762   Federal      RT         6/1/2001     4,435        W & T Off           40%       PROD         [1]
    VK   824   G15436   Federal     CONT        9/1/1995     5,760      Fieldwood En           6%      RELINQ
    VK   826   G06888   Federal      RT         6/1/1984     5760       Fieldwood En         100%      TERMIN
    VK   917   G15441   Federal      OP         7/1/1995     5760       Fieldwood En          85%       PROD
    VK   962   G15445   Federal     OP 1        7/1/1995     5760       Fieldwood En          85%      TERMIN
    VR   196   G19760   Federal     OP 1        8/1/1998     5,000    Fieldwood En Off        38%      TERMIN        [5]
    VR   262   G34257   Federal      RT        10/1/2012     5,485      Fieldwood En          25%      RELINQ        [1]
    VR   272   G23829   Federal      RT         6/1/2002     4,381    Fieldwood En Off       100%       PROD
    VR   273   G14412   Federal     OP 3        5/1/1994     5,000    Fieldwood En Off       100%      TERMIN
    VR   279   G11881   Federal     OP 1        5/1/1990     5,000       Talos En Off         50%      TERMIN
    VR   313   G01172   Federal     OP 1        6/1/1962     5,000    Fieldwood En Off       100%      TERMIN



5
-
                          Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 114 of 115



                                                               Le Cur
    Block     Lease        Type       Rights     Date Le Eff   Acres         Operator        WI     Lease Status   Note†
                                                                (Ac)
    WD 86    G04243       Federal      OP 2      1/1/1980      2,500    Fieldwood En Off     100%     TERMIN
    WD 86    G04243       Federal      OP 3      1/1/1980      2,500    Fieldwood En Off     100%     TERMIN
    WD 90    G01089       Federal      OP 3      6/1/1962      5,000      Fieldwood En        19%      PROD         [1]
    SP 42    SL03011      SL- LA        WI           -            -             -            100%       SOP
      -       14519       SL - LA       WI           -            -             -             50%    RELEASED
      -       14520       SL - LA       WI           -            -             -             50%    RELEASED
      -       14914       SL - LA       WI           -            -             -             66%    RELEASED
    SP 42    SL16869      SL- LA        WI           -            -             -            100%      PROD
                                                                         Southern Oil of
    BS 45    SL19051      SL-   LA     ORRI      8/9/2006                   Louisiana         0%       UNIT
    BS 53     SL3770      SL-   LA      WI                                                   50%     RELEASED
      -      SL17072      SL-   LA      WI            -          -                -          38%      ACTIVE
      -      SL18287      SL-   LA      WI            -          -                -          44%         -
      -      SL19266      SL-   LA      WI            -          -                -          17%      ACTIVE
              Haynes                                                         Fieldwood
      -     Lumber Co.    Onshore       WI       2/1/2017-       -            Onshore        63%    TERMINATED
      -       111650      SL - TX       WI                              TR   Offshore, LLC    7%      ACTIVE
      -       115727      SL - TX       WI                              TR   Offshore, LLC    7%      ACTIVE
      -       114988      SL - TX       WI                              TR   Offshore, LLC    7%      ACTIVE
      -       136449      SL - TX       WI            -          -      TR   Offshore, LLC    7%      ACTIVE
                                                                             Fieldwood
      -      168986       SL - TX       WI            -          -            Onshore        100%     TERMIN
                                                                             Fieldwood
      -      189098       SL - TX       WI            -          -            Onshore        100%     TERMIN
                                                                             Fieldwood
      -       206882      SL - TX       WI            -          -            Onshore        100%     TERMIN
                JMB
      -     Partnership   Onshore       WI       2/6/2019                                    100%                   [7]
             Caroline
            Baker Trust
      -        No. 1      Onshore       WI       1/22/2016                                   100%                   [7]




7
-
                                                         Case 20-33948 Document 1569 Filed in TXSB on 06/15/21 Page 115 of 115




                                                                              Abandoned Properties ROW

    SEGMENT                           ORG                              REC
                 COMPANY NAME                ORG BLOCK    ORG NAME             REC BLOCK     REC NAME       SIZE       PRODUCT       STATUS        ROW NUMBER     FW LEASE         NOTE3
    NUMBER                            AREA                             AREA
                 Fieldwood Energy,
      7912                             EB       160           A         HI       A582          SSTI          12          GAS      Out of Service     G08528        G02647            [2]
                        LLC
                 Fieldwood Energy,
      7923                             EB       165           A         HI       A 582        30 SSTI        12          GAS          Active         G08536        G06280
                        LLC
                Bandon Oil and Gas,
      10301                            EC       332           A         EC        330         08 SSTI        6           OIL      Out of Service     G14699        G09478            [2]
                         LP
                 Fieldwood Energy,
       44                              EI       175           C         EI        176        12" SSTI        8           OIL      Out of Service     G13445        00438
                        LLC
                 Fieldwood Energy,                         flanged
      1128                             EI       330                     EI        306       14-inch SSTI     14          OIL      Out of Service    G02139A        G02115
                        LLC                                  end
                 Fieldwood Energy,
      7943                             EI       342           C         EI        327         08 SSTI        4           OIL      Out of Service     G08541        G02319            [2]
                        LLC
                 Fieldwood Energy,
      18493                            EI       342           C         EI        343          SSTI          6           GAS      Out of Service     G29108        G02319            [2]
                        LLC
                 Fieldwood Energy
      19960                            EI       342           C         EI        342       Blind Flange     6           OIL      Out of Service                   G02319            [2]
                        LLC                                                                                                                          G29471
                 Fieldwood Energy,
      11923                            EI       53            C         EI        64          22 SSTI        10          G/C      Out of Service     G20539        00479
                        LLC
                 Fieldwood Energy,                                                                                                   Partial
      9211                             EI       53            B         EI        64          22 SSTI        6           G/C                         G12373        00479
                        LLC                                                                                                         Abandon
                 Fieldwood Energy,
      15298                           GA        210           B        GA         239         12 SSTI        8           G/C          Active         G26931        G25524
                        LLC
                 Fieldwood Energy,                                                                                                   Partial
      16077                            HI       130          #2         HI        165       8-inch SSTI      8          BLGH                         G28284        G25579            [1]
                        LLC                                                                                                         Abandon
                 Fieldwood Energy,
      15401                            HI      A 341          B         HI       A 340       30" SSTI       812          G/C          Active         G26938        G25605
                        LLC
                 Fieldwood Energy,
      6669                             HI      A 376          A         HI       A 356        12 SSTI        10          GAS      Out of Service     G05238        G02754
                        LLC
                 Fieldwood Energy                                                          12 SSTI W/PSN
      6669                             HI      A 376      Platform A    HI       A 356                       10          GAS      Out of Service     G05238        G02754
                        LLC                                                                    10882
                 Fieldwood Energy,
      7684                             HI      A 550          A         HI       A 568        20 SSTI        10          GAS      Out of Service     G08276        G04081            [2]
                        LLC
                 Fieldwood Energy,                         Subsea
      6340                             HI      A 568                    HI       A 539        20 SSTI        20          G/C      Out of Service     G04974        G04081            [2]
                        LLC                                 Valve
                 Fieldwood Energy,
      5470                             HI      A356         Valve       HI       A343          HIOS          12          GAS      Out of Service     G04050        G02754
                        LLC



[1]    Lease carries $0 liability
[2]    Represents each ROW in which (i) FWE IV is to acquire solely as to the same 8/8ths undivided interest that FWE IV is to acquire in the related lease referenced above for such ROW. The
       Debtors' remaining interests in such ROW are to be abandoned.


8
-
